Exhibit 10.19

EXECUTION VERSION

 

 

 

REVOLVING CREDIT AGREEMENT

among

CORTES NP INTERMEDIATE HOLDING II CORPORATION,

as Holdings,

CORTES NP ACQUISITION CORPORATION

and its Subsidiaries listed as Borrowers on the signature pages hereto,

as Borrowers,

VARIOUS LENDERS

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

and

COLLATERAL AGENTS

 

 

Dated as of November 30, 2016

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

PNC CAPITAL MARKETS LLC,

ING CAPITAL LLC,

DEUTSCHE BANK SECURITIES INC.,

CITIGROUP GLOBAL MARKETS INC.,

GOLDMAN SACHS BANK USA and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers and Bookrunners

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Syndication Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION,

PNC CAPITAL MARKETS LLC,

ING CAPITAL LLC,

DEUTSCHE BANK SECURITIES INC.,

CITIGROUP GLOBAL MARKETS INC.,

GOLDMAN SACHS BANK USA and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Co-Documentation Agents

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE 1

 

Definitions and Accounting Terms

     1  

Section 1.01

  Defined Terms      1  

Section 1.02

  Terms Generally and Certain Interpretive Provisions      77  

Section 1.03

  Exchange Rates; Currency Equivalent      78  

Section 1.04

  Additional Alternative Currencies      78  

Section 1.05

  Limited Condition Transactions      78  

Section 1.06

  Interpretation (Quebec)      79  

Section 1.07

  Code of Banking Practice (Australia)      80  

Section 1.08

  Interpretation (Germany)      80  

ARTICLE 2

 

Amount and Terms of Credit

     80  

Section 2.01

  The Commitments      80  

Section 2.02

  Loans      81  

Section 2.03

  Borrowing Procedure      83  

Section 2.04

  Evidence of Debt; Repayment of Loans      84  

Section 2.05

  Fees      85  

Section 2.06

  Interest on Loans      86  

Section 2.07

  Termination and Reduction of Commitments      88  

Section 2.08

  Interest Elections      89  

Section 2.09

  Optional and Mandatory Prepayments of Loans      90  

Section 2.10

  Payments Generally; Pro Rata Treatment; Sharing of Set-offs      94  

Section 2.11

  Defaulting Lenders      96  

Section 2.12

  Swingline Loans      96  

Section 2.13

  Letters of Credit      98  

Section 2.14

  Settlement Amongst Lenders      103  

Section 2.15

  Revolving Commitment Increase      104  

Section 2.16

  Lead Borrower and Applicable Administrative Borrower      105  

Section 2.17

  Overadvances      106  

Section 2.18

  Protective Advances      106  

Section 2.19

  Extended Loans      107  

Section 2.20

  Reallocation of Commitments      109  

Section 2.21

  Conversion of FILO Revolving Commitments      110  

ARTICLE 3

 

Yield Protection, Illegality and Replacement of Lenders

     111  

Section 3.01

  Increased Costs, Illegality, etc.      111  

Section 3.02

  Compensation      112  

Section 3.03

  Change of Lending Office      113  

Section 3.04

  Replacement of Lenders      113  

ARTICLE 4

 

[Reserved]

     114  

ARTICLE 5

 

Taxes

     114  

Section 5.01

  Net Payments      114  

Section 5.02

  Irish and German Tax Matters      116  

Section 5.03

  Non-Cooperative Jurisdiction      117  

 

-i-



--------------------------------------------------------------------------------

         Page  

ARTICLE 6A

 

Conditions Precedent to Credit Events on the Closing Date

     117  

Section 6A.01

  Closing Date; Credit Documents; Notes      118  

Section 6A.02

  Officer’s Certificate      118  

Section 6A.03

  Opinions of Counsel      118  

Section 6A.04

  Corporate Documents; Proceedings, etc.      118  

Section 6A.05

  Acquisition; Equity Financing; Refinancing      118  

Section 6A.06

  [Reserved]      119  

Section 6A.07

  Intercreditor Agreement      119  

Section 6A.08

  [Reserved]      119  

Section 6A.09

  Security Agreements      119  

Section 6A.10

  Guaranty Agreement      120  

Section 6A.11

  Financial Statements; Pro Forma Balance Sheets; Projections      120  

Section 6A.12

  Solvency Certificate      120  

Section 6A.13

  Fees, etc.      120  

Section 6A.14

  Representations and Warranties      120  

Section 6A.15

  Patriot Act      120  

Section 6A.16

  Borrowing Notice      121  

Section 6A.17

  [Reserved]      121  

Section 6A.18

  [Reserved]      121  

Section 6A.19

  Material Adverse Effect      121  

Section 6A.20

  Inventory Appraisal/Borrowing Base Certificate      121  

ARTICLE 6B

 

Conditions Precedent to Initial Credit Extension under Eurasian Subfacilities

     121  

Section 6B.01

  Credit Documents      121  

Section 6B.02

  [Reserved]      121  

Section 6B.03

  Opinions of Counsel      121  

Section 6B.04

  Corporate Documents; Proceedings, etc.      121  

Section 6B.05

  Reaffirmation by North American Credit Parties      122  

Section 6B.06

  [Reserved]      122  

Section 6B.07

  Security Documents      122  

Section 6B.08

  Guaranty Agreement      123  

Section 6B.09

  [Reserved]      123  

Section 6B.10

  [Reserved]      123  

Section 6B.11

  Fees, etc.      123  

Section 6B.12

  [Reserved]      123  

Section 6B.13

  Patriot Act      123  

Section 6B.14

  Borrowing Notice      124  

Section 6B.15

  Representations and Warranties      124  

ARTICLE 7

 

Conditions Precedent to All Credit Events

     124  

Section 7.01

  Notice of Borrowing      124  

Section 7.02

  Availability      124  

Section 7.03

  No Default      124  

Section 7.04

  Representations and Warranties      124  

ARTICLE 8

 

Representations, Warranties and Agreements

     124  

Section 8.01

  Organizational Status      124  

Section 8.02

  Power and Authority; Enforceability      125  

Section 8.03

  No Violation      125  

Section 8.04

  Approvals      125  

Section 8.05

  Financial Statements; Financial Condition; Projections      125  

 

-ii-



--------------------------------------------------------------------------------

         Page  

Section 8.06

  Litigation      126  

Section 8.07

  True and Complete Disclosure      126  

Section 8.08

  Use of Proceeds; Margin Regulations      126  

Section 8.09

  Tax      127  

Section 8.10

  ERISA and Pensions      127  

Section 8.11

  The Security Documents      128  

Section 8.12

  Properties      129  

Section 8.13

  Capitalization      130  

Section 8.14

  Subsidiaries      130  

Section 8.15

  Compliance with Statutes, OFAC Rules and Regulations; Patriot Act; FCPA     
130  

Section 8.16

  Investment Company Act      130  

Section 8.17

  [Reserved]      130  

Section 8.18

  Environmental Matters      130  

Section 8.19

  Labor Relations      131  

Section 8.20

  Intellectual Property      131  

Section 8.21

  [Reserved]      131  

Section 8.22

  EEA Financial Institutions      131  

Section 8.23

  Borrowing Base Certificate      131  

Section 8.24

  [Reserved]      131  

Section 8.25

  Non-Hong Kong Company      131  

Section 8.26

  [Reserved]      132  

Section 8.27

  [Reserved]      132  

Section 8.28

  Centre of Main Interests and Establishments      132  

Section 8.29

  Common Enterprise      132  

Section 8.30

  Private Company      132  

ARTICLE 9

  Affirmative Covenants      132  

Section 9.01

  Information Covenants      132  

Section 9.02

  Books, Records and Inspections; Conference Calls      135  

Section 9.03

  Maintenance of Property; Insurance      136  

Section 9.04

  Existence; Franchises      137  

Section 9.05

  Compliance with Statutes, etc.      137  

Section 9.06

  Compliance with Environmental Laws      138  

Section 9.07

  Pension and Benefit Plans      138  

Section 9.08

  End of Fiscal Years; Fiscal Quarters      139  

Section 9.09

  [Reserved]      139  

Section 9.10

  Payment of Taxes      139  

Section 9.11

  Use of Proceeds      140  

Section 9.12

  Additional Security; Further Assurances; etc.      140  

Section 9.13

  Post-Closing Actions      141  

Section 9.14

  Permitted Acquisitions      142  

Section 9.15

  [Reserved]      142  

Section 9.16

  Designation of Subsidiaries      142  

Section 9.17

  Collateral Monitoring and Reporting      143  

Section 9.18

  Centre of Main Interests      146  

Section 9.19

  Financial Assistance      147  

Section 9.20

  European Collateral      147  

ARTICLE 10

  Negative Covenants      147  

Section 10.01

  Liens      147  

Section 10.02

  Consolidation, Merger, or Sale of Assets, etc.      151  

Section 10.03

  Dividends      154  

Section 10.04

  Indebtedness      157  

 

-iii-



--------------------------------------------------------------------------------

         Page  

Section 10.05

  Advances, Investments and Loans      160  

Section 10.06

  Transactions with Affiliates      163  

Section 10.07

  Limitations on Payments, Certificate of Incorporation, By-Laws and Certain   
  Other Agreements, etc.      165  

Section 10.08

  Limitation on Certain Restrictions on Subsidiaries      165  

Section 10.09

  Business      166  

Section 10.10

  Negative Pledges      167  

Section 10.11

  Financial Covenant      168  

ARTICLE 11

 

Events of Default

     169  

Section 11.01

  Payments      169  

Section 11.02

  Representations, etc.      169  

Section 11.03

  Covenants      169  

Section 11.04

  Default Under Other Agreements      169  

Section 11.05

  Bankruptcy, etc.      170  

Section 11.06

  ERISA; Foreign Pension Plans      171  

Section 11.07

  Security Documents      171  

Section 11.08

  Credit Agreement; Guaranty      171  

Section 11.09

  Judgments      171  

Section 11.10

  Change of Control      171  

Section 11.11

  Application of Funds      172  

ARTICLE 12

  The Administrative Agent      174  

Section 12.01

  Appointment and Authorization      174  

Section 12.02

  Delegation of Duties      175  

Section 12.03

  Exculpatory Provisions      175  

Section 12.04

  Reliance by Administrative Agent      176  

Section 12.05

  No Other Duties, Etc.      176  

Section 12.06

  Non-reliance on Administrative Agent and Other Lenders      176  

Section 12.07

  Indemnification by the Lenders      176  

Section 12.08

  Rights as a Lender      177  

Section 12.09

  Administrative Agent May File Proofs of Claim; Credit Bidding      177  

Section 12.10

  Resignation of the Agents      178  

Section 12.11

  Collateral Matters and Guaranty Matters      179  

Section 12.12

  Bank Product Providers      180  

Section 12.13

  Withholding Taxes      180  

Section 12.14

  Solidary Interests/Quebec Liens (Hypothecs)      180  

Section 12.15

  Parallel Debt      181  

Section 12.16

  Administration of Security granted pursuant to German Security Agreements     
181  

ARTICLE 13

 

Miscellaneous

     182  

Section 13.01

  Payment of Expenses, etc.      182  

Section 13.02

  Right of Set-off      184  

Section 13.03

  Notices      184  

Section 13.04

  Benefit of Agreement; Assignments; Participations, etc.      185  

Section 13.05

  No Waiver; Remedies Cumulative      188  

Section 13.06

  [Reserved]      188  

Section 13.07

  Calculations; Computations      188  

Section 13.08

 

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

     189  

Section 13.09

  Counterparts      189  

Section 13.10

  [Reserved]      190  

 

-iv-



--------------------------------------------------------------------------------

         Page  

Section 13.11

  Headings Descriptive      190  

Section 13.12

  Amendment or Waiver; etc.      190  

Section 13.13

  Survival      192  

Section 13.14

  [Reserved]      192  

Section 13.15

  Confidentiality      192  

Section 13.16

  USA Patriot Act Notice      193  

Section 13.17

  Canadian Anti-Money Laundering Legislation      193  

Section 13.18

  UK “Know Your Customer” Checks      194  

Section 13.19

  Waiver of Sovereign Immunity      194  

Section 13.20

  INTERCREDITOR AGREEMENT      194  

Section 13.21

  Absence of Fiduciary Relationship      195  

Section 13.22

  Judgment Currency      195  

Section 13.23

  Electronic Execution of Assignments and Certain Other Documents      195  

Section 13.24

  Entire Agreement      195  

Section 13.25

  Appointment of Collateral Agent as Security Trustee      195  

Section 13.26

  Limitations of Enforcement against German Credit Parties      200  

Section 13.27

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      202
 

 

-v-



--------------------------------------------------------------------------------

SCHEDULE 1.01(A)    Designated Account Debtors SCHEDULE 1.01(B)    Unrestricted
Subsidiaries SCHEDULE 2.01    Commitments SCHEDULE 8.12    Real Property
SCHEDULE 8.14    Subsidiaries SCHEDULE 8.19    Labor Matters SCHEDULE 9.13   
Post-Closing Actions SCHEDULE 9.17    Deposit Accounts SCHEDULE 10.01(iii)   
Existing Liens SCHEDULE 10.04    Existing Indebtedness SCHEDULE 10.05(iii)   
Existing Investments SCHEDULE 10.06(viii)    Affiliate Transactions SCHEDULE
13.03    Lender Addresses EXHIBIT A-1    Form of Notice of Borrowing EXHIBIT A-2
   Form of Notice of Swingline Borrowing EXHIBIT A-3    Form of Notice of
Conversion/Continuation EXHIBIT B-1    Form of Revolving Note EXHIBIT B-2   
Form of Swingline Note EXHIBIT C    Form of U.S. Tax Compliance Certificate
EXHIBIT D    Form of Notice of Secured Bank Product Provider EXHIBIT E    Form
of Officers’ Certificate EXHIBIT F    [Reserved] EXHIBIT G    [Reserved] EXHIBIT
H    [Reserved] EXHIBIT I    Form of Solvency Certificate EXHIBIT J    Form of
Compliance Certificate EXHIBIT K    Form of Assignment and Assumption EXHIBIT L
   Form of Intercreditor Agreement

 

 

-vi-



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT AGREEMENT, dated as of November 30, 2016, among CORTES NP
INTERMEDIATE HOLDING II CORPORATION (“Holdings”), CORTES NP ACQUISITION
CORPORATION (“Cortes” or the “Lead Borrower”), each of the other Borrowers (as
hereinafter defined) party hereto, the Lenders party hereto from time to time
and JPMORGAN CHASE BANK, N.A. (“JPMCB”), as the Administrative Agent, and the
Collateral Agents party hereto. All capitalized terms used herein and defined in
Section 1 are used herein as therein defined.

W I T N E S S E T H:

WHEREAS, pursuant to the Acquisition Agreement, (1) Cortes NP Holdings LLC, a
Delaware limited liability company (“Topco”) (directly or through a subsidiary)
will purchase or otherwise acquire from Emerson Electric Co., a Missouri
corporation (the “Seller”) and/or its subsidiaries all of the limited
partnership interests of ASCO Power Technologies, L.P., a Delaware limited
partnership (“ASCO Power”), (2) the Lead Borrower will purchase or otherwise
acquire from the Seller and/or its subsidiaries, directly or indirectly, (a) all
of the outstanding shares of capital stock of, or other equity interests in, the
Transferred Domestic Subsidiaries (as defined in the Acquisition Agreement),
other than the equity interests of ASCO Power, listed on Schedule IV of the
Acquisition Agreement, (b) all of the outstanding shares of capital stock of, or
other equity interests in, the Transferred Foreign Subsidiaries (as defined in
the Acquisition Agreement) listed on Schedule V of the Acquisition Agreement and
(c) the Transferred Assets (as defined in the Acquisition Agreement), (3) ASCO
Power GP LLC, a Delaware limited liability company (“ASCO”), will purchase from
the Seller and/or its subsidiaries or otherwise acquire all of the general
partnership interests of ASCO Power and (4) Topco (or its applicable purchasing
subsidiary) will transfer the equity interests of ASCO to the Lead Borrower (the
transactions described in clauses (1), (2), (3) and (4), the “Acquisition”).

WHEREAS, (a) the Borrowers have requested that the Lenders extend credit in the
form of Revolving Loans in an aggregate principal amount at any time outstanding
not to exceed $400,000,000, consisting of (i) a U.S. Subfacility in an aggregate
principal amount at any time outstanding not to exceed $286,000,000, (ii) an
Asian Subfacility in an aggregate principal amount at any time outstanding not
to exceed $25,000,000, (iii) a Canadian Subfacility in an aggregate principal
amount at any time outstanding not to exceed $14,000,000, (iv) a French
Subfacility in an aggregate principal amount at any time outstanding not to
exceed $7,500,000, (v) a German Subfacility in an aggregate principal amount at
any time outstanding not to exceed $7,500,000, (vi) a European Subfacility in an
aggregate principal amount at any time outstanding not to exceed $20,000,000,
(vii) a U.S. FILO Subfacility in an aggregate principal amount at any time
outstanding not to exceed $37,000,000, and (viii) a Canadian FILO Subfacility in
an aggregate principal amount at any time outstanding not to exceed $3,000,000,
(b) the Borrowers have requested that the Issuing Banks issue Letters of Credit
in an aggregate stated amount at any time outstanding not to exceed
$200,000,000, and (c) the Borrowers have requested the Swingline Lender to
extend credit in the form of Swingline Loans in an aggregate principal amount at
any time outstanding not to exceed $75,000,000.

NOW THEREFORE, the Lenders are willing to extend such credit to the Borrowers,
the Swingline Lender is willing to make Swingline Loans to the U.S. Borrowers
and the Issuing Banks are willing to issue Letters of Credit for the account of
the Borrowers on the terms and subject to the conditions set forth herein.

ARTICLE 1 Definitions and Accounting Terms.

Section 1.01 Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“Account Debtor” shall mean any Person who may become obligated to another
Person under, with respect to, or on account of, an Account.

“Accounts” shall mean all “accounts,” as such term is defined in the UCC as in
effect on the date hereof in the State of New York, in which any Person now or
hereafter has rights and shall include the meaning given to the term “Accounts”
in any Non-U.S. Security Agreement.

 

1



--------------------------------------------------------------------------------

“Acquired Business” shall mean all of the outstanding Equity Interests in, the
entities comprising the “Network Power” division of the Seller, and all or
substantially all of the assets used in the “Network Power” division of the
Seller.

“Acquired Entity or Business” shall mean either (x) the assets constituting a
business, division, product line, manufacturing facility or distribution
facility of any Person not already a Subsidiary of the Lead Borrower, which
assets shall, as a result of the respective acquisition, become assets of the
Lead Borrower or a Restricted Subsidiary of the Lead Borrower (or assets of a
Person who shall be merged with and into the Lead Borrower or a Restricted
Subsidiary of the Lead Borrower) or (y) a majority of the Equity Interests of
any such Person, which Person shall, as a result of the respective acquisition,
become a Restricted Subsidiary of the Lead Borrower (or shall be merged with and
into the Lead Borrower or a Restricted Subsidiary of the Lead Borrower).

“Acquisition” shall have the meaning provided in the recitals hereto.

“Acquisition Agreement” shall mean that certain Transaction Agreement (including
the schedules, exhibits and disclosure letters thereto), dated as of July 29,
2016, by and among Cortes NP JV Holdings LLC, a Delaware limited liability
company, Topco, the Lead Borrower, ASCO and the Seller.

“Acquisition Agreement Refinancing Indebtedness” shall mean the Transferred
Subsidiary Intercompany Debt (as defined in the Acquisition Agreement).

“Acquisition Agreement Representations” shall mean the representations made by
the Seller relating to the Acquired Business in the Acquisition Agreement as are
material to the interests of the Agents and the Lenders as of the Closing Date,
but only to the extent that the Lead Borrower and its Affiliates have the right
(taking into account any applicable cure periods) to terminate their obligations
(or refuse to consummate the Acquisition) under the Acquisition Agreement or not
to close thereunder as a result of the failure of such representations to be
true and correct.

“Additional Intercreditor Agreement” shall mean an intercreditor agreement among
the applicable Collateral Agents and one or more Junior Representatives for
holders of Permitted Junior Debt providing that, inter alia, the Liens on the
Collateral in favor of the applicable Collateral Agents (for the benefit of the
Secured Creditors) shall be senior to such Liens in favor of the Junior
Representatives (for the benefit of the holders of Permitted Junior Debt), as
such intercreditor agreement may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
hereof and thereof. The Additional Intercreditor Agreement shall be in a form
customary at such time for transactions of the type contemplated thereby and
reasonably satisfactory to the Administrative Agent and the Lead Borrower.

“Additional Inventory Asian Jurisdictions” shall mean any or all of Hong Kong,
Singapore and Australia.

“Additional Inventory European Jurisdictions” shall mean any or all of England
and Wales or Ireland.

“Additional Inventory Security Actions” shall mean:

(a) the Administrative Agent shall have received the results of an appraisal and
a field examination, from an appraiser and an examiner reasonably satisfactory
to the Administrative Agent, of all applicable Inventory requested to be
included in the applicable Borrowing Base and such other customary legal and
commercial due diligence as the Administrative Agent may reasonably require in
its Permitted Discretion in order to determine customary and appropriate
reserves, if any, against such Inventory, after giving effect to the advances
rates set forth in the Borrowing Base component definitions and the existing
exclusionary criteria; and

(b) (i) with respect to any Inventory located in England and Wales that is
requested to be included in the European Borrowing Base and owned by a European
Credit Party, all European Credit Parties owning such Inventory shall have duly
authorized, executed and delivered such customary documentation governed by
English law, and taken such other customary collateral security and perfection
actions, deemed reasonably necessary by the Administrative Agent in its
Permitted Discretion, when taken together with the actions theretofore completed
in accordance with Article 6, Section 9.12 and/or Section 9.13 of this
Agreement, to provide a valid and enforceable first priority (subject to
Permitted Borrowing Base Liens) (and perfected or equivalent) security interest
in such Inventory;

 

2



--------------------------------------------------------------------------------

(ii) with respect to any Inventory located in Ireland that is requested to be
included in the European Borrowing Base and owned by a European Credit Party,
all European Credit Parties owning such Inventory shall have duly authorized,
executed and delivered such customary documentation governed by Irish law, and
taken such other customary collateral security and perfection actions, deemed
reasonably necessary by the Administrative Agent in its Permitted Discretion,
when taken together with the actions theretofore completed in accordance with
Article 6, Section 9.12 and/or Section 9.13 of this Agreement, to provide a
valid and enforceable first priority (subject to Permitted Borrowing Base Liens)
perfected (to the extent applicable) Lien;

(iii) with respect to any Inventory located in Germany that is requested to be
included in the German Borrowing Base and owned by a German Credit Party, all
German Credit Parties owning such Inventory shall have duly authorized, executed
and delivered a Security Transfer Agreement governed by German law that covers
the location at which such Inventory resides and taken all actions required
thereunder or under applicable law to perfect the security interest created
thereunder (or, if on or prior to the date of such Additional Inventory Security
Action, the Administrative Agent reasonably determines in its Permitted
Discretion that, as a result of a change in any law that occurs after the
Closing Date or for any other reason, the execution and delivery of such
Security Transfer Agreement, when taken together with the actions theretofore
completed in accordance with Article 6, Section 9.12 and/or Section 9.13 of this
Agreement, would not be sufficient to provide a valid and enforceable first
priority (subject to Permitted Borrowing Base Liens) perfected (to the extent
applicable) Lien in such Inventory, such German Credit Parties shall have duly
authorized, executed and delivered such documentation governed by German law,
and taken such other customary collateral security and perfection actions,
deemed reasonably necessary by the Administrative Agent in its Permitted
Discretion, when taken together with the actions theretofore completed in
accordance with Article 6, Section 9.12 and/or Section 9.13 of this Agreement,
to provide a valid and enforceable first priority (subject to Permitted
Borrowing Base Liens) perfected (to the extent applicable) Lien;

(iv) with respect to any Inventory located in Hong Kong that is requested to be
included in the Asian Borrowing Base and owned by an Asian Credit Party, all
Asian Credit Parties owning such Inventory shall have duly authorized, executed
and delivered such customary documentation governed by Hong Kong law, and taken
such other customary collateral security and perfection actions, deemed
reasonably necessary by the Administrative Agent in its Permitted Discretion,
when taken together with the actions theretofore completed in accordance with
Article 6, Section 9.12 and/or Section 9.13 of this Agreement, to provide a
valid and enforceable first priority (subject to Permitted Borrowing Base Liens)
perfected (to the extent applicable) Lien;

(v) with respect to any Inventory located in Singapore that is requested to be
included in the Asian Borrowing Base and owned by an Asian Credit Party, all
Asian Credit Parties owning such Inventory shall have duly authorized, executed
and delivered such documentation governed by Singapore law, and taken such other
customary collateral security and perfection actions, deemed reasonably
necessary by the Administrative Agent in its Permitted Discretion, when taken
together with the actions theretofore completed in accordance with Article 6,
Section 9.12 and/or Section 9.13 of this Agreement, to provide a valid and
enforceable first priority (subject to Permitted Borrowing Base Liens) perfected
(to the extent applicable) Lien; and

(vi) with respect to any Inventory located in Australia that is requested to be
included in the Asian Borrowing Base and owned by an Asian Credit Party, all
Asian Credit Parties owning such Inventory shall have duly authorized, executed
and delivered a security deed governed by Australian law and taken all actions
required thereunder or under applicable law to perfect the security interest
created thereunder (or, if on or prior to the date of such Additional Inventory
Action, the Administrative Agent reasonably determines in its Permitted
Discretion that, as a result of a change in any law that occurs after the
Closing Date or for any other reason, the execution and

 

3



--------------------------------------------------------------------------------

delivery of such security deed, when taken together with the actions theretofore
completed in accordance with Article 6, Section 9.12 and/or Section 9.13 of this
Agreement, would not be sufficient to provide a valid and enforceable first
priority (subject to Permitted Borrowing Base Liens) perfected (to the extent
applicable) Lien in such Inventory, such Asian Credit Parties shall have duly
authorized, executed and delivered such documentation governed by Australian
law, and taken such other customary collateral security and perfection actions,
deemed reasonably necessary by the Administrative Agent in its Permitted
Discretion, when taken together with the actions theretofore completed in
accordance with Article 6, Section 9.12 and/or Section 9.13 of this Agreement,
to provide a valid and enforceable first priority (subject to Permitted
Borrowing Base Liens) perfected (to the extent applicable) Lien in such
Inventory;

provided that if any additional Person owning Inventory located in an Additional
Inventory Asian Jurisdiction becomes an Asian Credit Party, any additional
Person owning Inventory located in an Additional Inventory European Jurisdiction
becomes a European Credit Party, or any additional Person owning Inventory in
Germany becomes a German Credit Party, in each case, under this Agreement at any
time, after the date, if any, when the Additional Inventory Security Actions
have been satisfied in such jurisdiction, the Additional Inventory Security
Actions shall be deemed no longer satisfied with respect to such jurisdiction
until the date, if ever, upon which each such additional Asian Credit Party,
European Credit Party, or German Credit Party, as applicable, has satisfied the
applicable requirements of this definition in such jurisdiction.

“Additional Security Documents” shall have the meaning provided in
Section 9.12(a).

“Adjustment Date” shall mean the first day of January, April, July and October
of each fiscal year.

“Administrative Agent” shall mean JPMCB, in its capacity as Administrative Agent
for the Lenders hereunder, and shall include its branch offices and affiliates
in any applicable jurisdiction and any successor to the Administrative Agent
appointed pursuant to Section 12.10.

“Administrative Agent Fees” shall have the meaning provided in Section 2.05(b).

“Administrative Questionnaire” shall mean an administrative questionnaire in the
form supplied by the Administrative Agent.

“Advisory Agreement” shall mean that certain Corporate Advisory Services
Agreement dated as of November 30, 2016 by and among the Lead Borrower and the
Sponsor, as may be amended, amended and restated, modified, supplemented,
extended or renewed from time to time.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, however,
that neither the Administrative Agent nor any Lender (nor any Affiliate thereof)
shall be considered an Affiliate of the Lead Borrower or any Subsidiary thereof
as a result of this Agreement, the extensions of credit hereunder or its actions
in connection therewith.

“Agents” shall mean the Administrative Agent, the Collateral Agents, any
sub-agent or co-agent of either of the foregoing pursuant to the Credit
Documents, the Lead Arrangers and the Co-Documentation Agents.

“Aggregate Borrowing Base” shall mean the sum of all of the Borrowing Bases;
provided that:

(x) the Borrowing Bases for all of the Foreign Subfacilities, on a combined
basis but excluding the Canadian Borrowing Base and the Canadian FILO Borrowing
Base, shall be limited to the lesser of (A) the sum of the computations of such
Borrowing Bases in accordance with the definitions thereof, and (B) 45% of the
Aggregate Borrowing Base (the determination of which such Foreign Subfacility
Borrowing Bases to be limited to the extent necessary to comply with this clause
(x)(B) being made by the Lead Borrower in consultation with the Administrative
Agent), and

 

4



--------------------------------------------------------------------------------

(y) the Asian Borrowing Base shall be limited to the lesser of (A) the
computation of the Asian Borrowing Base in accordance with the definition
thereof, and (B) 15% of the Aggregate Borrowing Base, and

(z) for the avoidance of duplication, (A) the U.S. Borrowing Base shall not be
included in the computation of the Aggregate Borrowing Base so long as the U.S.
FILO Subfacility is in existence and the U.S. FILO Borrowing Base has been
included in such computation, and (B) the Canadian Borrowing Base shall not be
included in the computation of the Aggregate Borrowing Base so long as the
Canadian FILO Subfacility is in existence and the Canadian FILO Borrowing Base
has been included in such computation.

The Aggregate Borrowing Base or any component thereof at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Administrative Agent pursuant to Section 6A.20 or Section 9.17(a), as
applicable.

The Administrative Agent shall (i) promptly notify the Lead Borrower in writing
(including via e-mail) whenever it determines that a Borrowing Base as of any
specified date set forth on a Borrowing Base Certificate differs from such
Borrowing Base as determined by the Administrative Agent for such date,
(ii) discuss the basis for any such deviation and any changes proposed by the
Lead Borrower, including the reasons for any impositions of or changes in
Reserves (in the Administrative Agent’s Permitted Discretion and subject to the
definition thereof) or eligibility criteria, with the Lead Borrower,
(iii) consider, in the exercise of its Permitted Discretion, any additional
factual information provided by the Lead Borrower relating to the determination
of such Borrowing Base and (iv) promptly notify the Lead Borrower of its
decision with respect to any changes proposed by the Lead Borrower. Pending a
decision by the Administrative Agent to make any requested change, the initial
determination of such Borrowing Base by the Administrative Agent shall continue
to constitute such Borrowing Base.

“Aggregate Commitments” shall mean, at any time, the aggregate amount of the
Revolving Commitments of all Lenders.

“Aggregate Exposures” shall mean, at any time, the sum of (a) the aggregate
Outstanding Amount of all Loans plus (b) the LC Exposure, each determined at
such time.

“Agreement” shall mean this Revolving Credit Agreement, as may be amended,
amended and restated, modified, supplemented, extended or renewed from time to
time.

“Alternate Rate” shall mean, for any day and for any Alternative Currency, the
sum of (i) a rate per annum selected by the Administrative Agent, in its
reasonable discretion based on market conditions and in no event greater than
the rate per annum generally charged by the Administrative Agent to similarly
situated borrowers in similar circumstances at such time, reflecting the cost to
the Lenders under the applicable Subfacility of obtaining funds, plus (ii) the
Applicable Margin for LIBO Rate Loans; provided, that if any the above rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. When used in reference to any Loan or Borrowing, “Alternate
Rate” refers to whether such Loan, or the Loans comprising such Borrowing are
bearing interest at a rate determined by reference to the Alternate Rate.

“Alternative Currency” shall mean, (i) with respect to the Canadian Subfacility
and the Canadian FILO Subfacility, Canadian Dollars, (ii) with respect to the
French Subfacility, Euros, (iii) with respect to the German Subfacility, Euros,
(iv) with respect to the Asian Subfacility, Australian Dollars, Singapore
Dollars, Hong Kong Dollars and CNH, (v) with respect to the European
Subfacility, Euros and Pounds Sterling and (vi) with respect to Letters of
Credit, Canadian Dollars, Euros, Australian Dollars, Singapore Dollars, Hong
Kong Dollars and CNH, in each case (including in the case of the U.S.
Subfacility and the U.S. FILO Subfacility), together with each other currency
(other than Dollars) that is approved in accordance with Section 1.04.

 

 

5



--------------------------------------------------------------------------------

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Lead Borrower or any of its Subsidiaries from
time to time concerning or relating to bribery or corruption.

“Applicable Administrative Borrower” shall mean (i) with respect to each
Subfacility, the Lead Borrower and (ii) (a) with respect to the Asian
Subfacility, the Hong Kong Parent Borrower, (b) with respect to the Canadian
Subfacility and the Canadian FILO Subfacility, the Canadian Parent Borrower,
(c) with respect to the European Subfacility, the Irish Parent Borrower,
(d) with respect to the French Subfacility, the French Parent Borrower and
(e) with respect to the German Subfacility, the German Parent Borrower.

“Applicable Collateral” shall mean (a) with respect to the Obligations of the
U.S. Credit Parties, Collateral in which a security interest is granted by a
U.S. Credit Party, and (b) with respect to the Obligations of Foreign Credit
Parties, Collateral in which a security interest is granted by any Credit Party.

“Applicable Margin” shall mean with respect to any Type of Revolving Loan, other
than a FILO Loan, the per annum margin set forth below, as determined by the
Average Global Availability as of the most recent Adjustment Date:

 

             LIBO Rate Loans, HIBOR      Average Global Availability      
Loans, BBSY Loans, SOR      (percentage of Aggregate   Base Rate Loans and  
Loans, CNH HIBOR Loans

Level

   Commitments)   Canadian Prime Rate Loans   and CDOR Rate Loans

I

   ³ 66%   0.50%   1.50%

II

   ³ 33% < 66%   0.75%   1.75%

III

   < 33%   1.00%   2.00%

The Applicable Margin with respect to any Type of FILO Loan shall be the per
annum margin set forth below, as determined by the Average Global Availability
as of the most recent Adjustment Date:

 

     Average Global Availability              (percentage of Aggregate  
Base Rate Loans and   LIBO Rate Loans and

Level

   Commitments)   Canadian Prime Rate Loans   CDOR Rate Loans

I

   ³ 66%   1.50%   2.50%

II

   ³ 33% < 66%   1.75%   2.75%

III

   < 33%   2.00%   3.00%

Until the first Adjustment Date occurring after completion of the first full
fiscal quarter of the Lead Borrower after the Closing Date, the Applicable
Margin shall be determined as if Level II were applicable. Thereafter, the
Applicable Margin shall be subject to increase or decrease on the first Business
Day of each fiscal quarter based on Average Global Availability, and each such
increase or decrease in the Applicable Margin shall be effective on the
Adjustment Date occurring immediately after the last day of the fiscal quarter
most recently ended. If the Borrowers fail to deliver any Borrowing Base
Certificate on or before the date required for delivery thereof, then, at the
option of the Required Lenders, the Applicable Margin shall be determined as if
Level III were applicable, from the first day of the calendar month following
the date such Borrowing Base Certificate was required to be delivered until the
date of delivery of such Borrowing Base Certificate.

“Applicable Time” shall mean, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment and, in the case of borrowing requests and payments by
Borrowers, notified in writing to the Lead Borrower. Each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds to such account of the Administrative Agent (i) in
the case of Loans to an Irish Borrower, French Borrower or German Borrower,
payments received by the Administrative Agent in Euro, Pounds Sterling and
U.S. Dollar, no later than 1:00 p.m. London time, and (ii) in the case of Loans
to a Hong Kong Borrower, payments received by the Administrative Agent in
Singapore Dollars, CNH, Hong Kong Dollars and Australian Dollars, no later than
11:00 a.m. Hong Kong time.

 

 

6



--------------------------------------------------------------------------------

“Approved Fund” shall mean any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered or managed by (a) an existing Lender, (b) an Affiliate of an
existing Lender or (c) an entity or an Affiliate of an entity that administers
or manages an existing Lender; provided that, if such Person is not a French
Authorized Lender or French Authorized Issuing Bank, such Person shall not be
required to extend any French Revolving Loan or LC Extension (as the case may
be) to any French Borrower (or, in the case of LC Extensions, for the account of
or benefit of any French Subsidiary) and any transfer of the French Revolving
Commitment thereto shall not occur in France.

“ASCO” shall have the meaning provided in the recitals hereto.

“ASCO Power” shall have the meaning provided in the recitals hereto.

“Asian Borrowing Base” shall mean, at any time of calculation, an amount equal
to the sum of, without duplication:

(a) the book value of Eligible Accounts of the Asian Credit Parties multiplied
by the advance rate of 85%, plus

(b) at any time following the completion of all Additional Inventory Security
Actions by each Asian Credit Party owning Inventory in any Additional Inventory
Asian Jurisdiction, the lesser of (i) the Cost of Eligible Inventory of the
Asian Credit Parties multiplied by the advance rate of 70%, and (ii) the
appraised NOLV Percentage of Eligible Inventory of the Asian Credit Parties
multiplied by the advance rate of 85%; plus

(c) 100% of Eligible Cash of the Asian Credit Parties; plus

(d) the positive amount, if any, by which the U.S. Borrowing Base exceeds the
total U.S. Revolving Exposure of all Lenders, minus

(e) any Reserves established from time to time by the Administrative Agent in
accordance herewith.

“Asian Collateral Agent” shall mean JPMCB, acting as a collateral agent for the
Secured Creditors for the purpose of any Singapore Security Document or Hong
Kong Security Document and any successor thereto appointed pursuant to
Section 12.10.

“Asian Credit Parties” shall mean the Hong Kong Credit Parties, the Australian
Credit Parties, and the Singapore Credit Parties.

“Asian Line Cap” shall mean an amount that is equal to the lesser of (a) the
Asian Revolving Commitments and (b) the then applicable Asian Borrowing Base.

“Asian Protective Advances” shall have the meaning provided in Section 2.18.

“Asian Revolving Borrowing” shall mean a Borrowing comprised of Asian Revolving
Loans.

“Asian Revolving Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Asian Revolving Loans hereunder up to
the amount set forth and opposite such Lender’s name on Schedule 2.01 under the
caption “Asian Revolving Commitment,” or in the Assignment and Assumption
pursuant to which such Lender assumed its Asian Revolving Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 13.04. The aggregate amount
of the Lenders’ Asian Revolving Commitments on the Closing Date is $25,000,000.

 

7



--------------------------------------------------------------------------------

“Asian Revolving Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding Asian Revolving
Loans of such Lender.

“Asian Revolving Loans” shall mean advances made pursuant to Article 2 hereof
under the Asian Subfacility.

“Asian Subfacility” shall mean the Asian Revolving Commitments of the Lenders
and the Loans and LC Credit Extensions pursuant to those Commitments in
accordance with the terms hereof.

“ASIC” shall mean the Australian Securities and Investments Commission.

“Assignment and Assumption” shall mean an Assignment and Assumption
substantially in the form of Exhibit K (appropriately completed) or such other
form as shall be acceptable to the Administrative Agent and the Lead Borrower
(such approval by the Lead Borrower not to be unreasonably withheld, delayed or
conditioned), which shall, in the case of any assignment of Commitments or Loans
under the French Subfacility, (i) specify whether the assignee is incorporated,
domiciled, established or acting through an office in a Non-Cooperative
Jurisdiction and (ii) include a representation by the proposed assignee that it
is a French Authorized Lender.

“Audited Financial Statements” shall have the meaning provided in Section 6.11.

“Australia” shall mean the Commonwealth of Australia (and includes, where the
context requires, any State or Territory of Australia).

“Australian Collateral” shall mean all the “Security Assets” as defined in the
Initial Australian Security Agreement and all other property (whether real,
personal or otherwise) located in any state or territory of Australia (or taken
to be so located for the purposes of any stamp duty law) or with respect to
which any security interests have been granted (or purported to be granted) by
the Australian Guarantors or will be granted in accordance with the requirements
set forth in Section 9.13.

“Australian Collateral Agent” shall mean JPMCB, acting as a collateral agent for
the Secured Creditors solely for the purpose of any Australian Security Document
and any successor thereto appointed pursuant to Section 12.10.

“Australian Credit Parties” shall mean each Australian Guarantor.

“Australian Dollars” or “AU$” shall mean the lawful currency of Australia.

“Australian Guarantor” shall mean each Australian Subsidiary that is on the
Eurasian Effectiveness Date, or which becomes, a party to the Guaranty Agreement
in accordance with the requirements of this Agreement or the provisions of such
Guaranty Agreement.

“Australian PPSA” shall mean the Personal Property Securities Act 2009 (Cth)
(Australia).

“Australian PPS Law” shall mean the Australian PPSA and any regulation made
under such Act.

“Australian PPS Register” shall mean the ‘register’ as defined in the Australian
PPSA.

“Australian PPS Security Interest” shall mean a “security interest” as defined
in the Australian PPSA other than an interest of the kind referred to in
Section 12(3) of the Australian PPSA where the transaction concerned does not,
in substance, secure payment or performance of an obligation.

“Australian Reference Banks” shall mean Australia and New Zealand Banking Group
Limited, Commonwealth Bank of Australia, National Australia Bank Limited and
Westpac Banking Corporation, or such other persons as the Administrative Agent
and the Lead Borrower may agree to in writing from time to time.

 

8



--------------------------------------------------------------------------------

“Australian Security Documents” shall mean the Initial Australian Security
Agreement, each Deposit Account Control Agreement and, after the execution and
delivery thereof, each Additional Security Document governed by the laws of
Australia (or any state or territory thereof), including those entered into as
required by the Additional Inventory Security Actions, together with any other
applicable security documents governed by the laws of Australia (or any state or
territory thereof), such as a deed or any other related documents, bonds,
debentures or pledge agreements as may be required to perfect a Lien in favor of
the Australian Collateral Agent for the benefit of the Secured Creditors.

“Australian Subsidiary” shall mean any Subsidiary of the Lead Borrower that is
incorporated, formed or otherwise organized under the laws of Australia.

“Average Global Availability” shall mean at any Adjustment Date, the average
daily Global Availability for the fiscal quarter immediately preceding such
Adjustment Date.

“Availability Conditions” shall be deemed satisfied only if:

(a) with respect to the U.S. Subfacility, each Lender’s U.S. Revolving Exposure
does not exceed such Lender’s U.S. Revolving Commitment;

(b) with respect to the Asian Subfacility, each Lender’s Asian Revolving
Exposure does not exceed such Lender’s Asian Revolving Commitment;

(c) with respect to the Canadian Subfacility, each Lender’s Canadian Revolving
Exposure does not exceed such Lender’s Canadian Revolving Commitment;

(d) with respect to the French Subfacility, each Lender’s French Revolving
Exposure does not exceed such Lender’s French Revolving Commitment;

(e) with respect to the German Subfacility, each Lender’s German Revolving
Exposure does not exceed such Lender’s German Revolving Commitment;

(f) with respect to the European Subfacility, each Lender’s European Revolving
Exposure does not exceed such Lender’s European Revolving Commitment;

(g) with respect to the U.S. FILO Subfacility, each Lender’s U.S. FILO Revolving
Exposure does not exceed such Lender’s U.S. FILO Revolving Commitment;

(h) with respect to the Canadian FILO Subfacility, each Lender’s Canadian FILO
Revolving Exposure does not exceed such Lender’s Canadian FILO Revolving
Commitment;

(i) with respect to the U.S. Subfacility, the sum of (i) the aggregate U.S.
Revolving Exposure of all Lenders plus (ii) the aggregate Asian Revolving
Exposure in respect of Asian Revolving Loans made to the Hong Kong Borrowers in
reliance on clause (d) of the definition of “Asian Borrowing Base” plus
(iii) the aggregate Canadian Revolving Exposure in respect of Canadian Revolving
Loans made to the Canadian Borrowers in reliance on clause (d) of the definition
of “Canadian Borrowing Base” plus (iv) the aggregate European Revolving Exposure
in respect of European Revolving Loans made to the Irish Borrowers in reliance
on clause (d) of the definition of “European Borrowing Base” plus (v) the
aggregate French Revolving Exposure in respect of French Revolving Loans made to
the French Borrowers in reliance on clause (b) of the definition of “French
Borrowing Base” plus (vi) the aggregate German Revolving Exposure in respect of
German Revolving Loans made to the German Borrowers in reliance on clause (c) of
the definition of “German Borrowing Base” does not exceed the U.S. Borrowing
Base then in effect;

(j) with respect to the U.S. Subfacility, the aggregate U.S. Revolving Exposure
does not exceed the U.S. Line Cap;

 

9



--------------------------------------------------------------------------------

(k) with respect to the Asian Subfacility, the aggregate Asian Revolving
Exposure does not exceed the Asian Line Cap;

(l) with respect to the Canadian Subfacility, the aggregate Canadian Revolving
Exposure does not exceed the Canadian Line Cap;

(m) with respect to the French Subfacility, the aggregate French Revolving
Exposure of any French Borrower does not exceed its French Line Cap on a
per-Borrower basis;

(n) with respect to the German Subfacility, the aggregate German Revolving
Exposure of any German Borrower Group does not exceed its German Line Cap;

(o) with respect to the European Subfacility, the aggregate European Revolving
Exposure does not exceed the European Line Cap;

(p) with respect to the U.S. FILO Subfacility, the aggregate U.S. FILO Revolving
Exposure does not exceed the U.S. FILO Line Cap;

(q) with respect to the Canadian FILO Subfacility, the aggregate Canadian FILO
Revolving Exposure does not exceed the Canadian FILO Line Cap; and

(r) with respect to each Subfacility, the Aggregate Exposure of all Lenders does
not exceed the Line Cap.

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

“Bank Product” shall mean any of the following products, services or facilities
extended to any Borrower or any of its Restricted Subsidiaries: (a) Cash
Management Services; (b) products under Swap Contracts; (c) commercial credit
card, purchase card and merchant card services; and (d) other banking products
or services as may be requested by any Borrower or any of its Restricted
Subsidiaries, other than Letters of Credit.

“Bank Product Debt” shall mean Indebtedness and other obligations of a Borrower
or any of its Subsidiaries relating to Bank Products.

“Bank Product Reserve” shall mean the aggregate amount of reserves established
by the Administrative Agent from time to time in its Permitted Discretion in
respect of Secured Bank Product Obligations (which shall at all times include a
reserve for the maximum amount of all Noticed Hedges outstanding at that time).

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

“Bankruptcy Proceedings” shall have the meaning provided in Section 13.04(f).

“Base Rate” shall mean, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus 1⁄2 of 1%, (c) the LIBO Rate for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%; provided that, the LIBO Rate for any day shall be based on the
LIBO Rate at approximately 11:00 a.m. London time on such day and (d) 2.00%. Any
change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the LIBO Rate, respectively.

 

10



--------------------------------------------------------------------------------

“Base Rate Loan” shall mean each Revolving Loan which is designated or deemed
designated as a Revolving Loan bearing interest at the Base Rate by the
Applicable Administrative Borrower at the time of the incurrence thereof or
conversion thereto. All Base Rate Loans shall be denominated in Dollars.

“BBSY” shall mean in relation to any BBSY Loan:

(a) the Australian Bank Bill Swap Reference Rate (Bid) administered by the
Australian Financial Markets Association (or any other person which takes over
the administration of that rate) for the relevant period and displayed (before
any correction, recalculation or republication by the administrator) on page
BBSY of the Thomson Reuters Screen (or any replacement Thomson Reuters page
which displays that rate) as of 10:30am (Sydney time) on the first day of the
relevant period for Australian Dollars and for a period equal to the Interest
Period of that BBSY Loan. If such page or service ceases to be available, the
Administrative Agent may specify another page or service displaying the relevant
rate after consultation with the Lead Borrower; and

(b) if the rate described in sub-paragraph (a) above is not available, the sum
of:

(i) the Australian Bank Bill Swap Reference Rate administered by the Australian
Financial Markets Association (or any other person which takes over the
administration of that rate) for the relevant period and displayed (before any
correction, recalculation or republication by the administrator) on page BBSW of
the Thomson Reuters Screen (or any replacement Thomson Reuters page which
displays that rate) as of 10:30am (Sydney time) on the first day of the relevant
period for Australian Dollars and for a period equal to the Interest Period of
that BBSY Loan. If such page or service ceases to be available, the
Administrative Agent may specify another page or service displaying the relevant
rate after consultation with the Lead Borrower; and

(ii) 0.05% per annum

or

(c) if (x) for any reason that rate is not displayed for a term equivalent to
that period; or (y) the basis on which that rate is calculated or displayed is
changed and in the reasonable opinion of the Administrative Agent it ceases to
reflect the Lenders’ cost of funding to the same extent as at the date of this
Agreement, then “BBSY” will be the rate determined by the Administrative Agent
(acting reasonably) to be the sum of:

(i) one of the following rates:

 

  (A)

the rate representing the view (if any and applied to the relevant period) which
respondents to the NCDSURVEY10AM survey conducted by the Australian Financial
Markets Association (or any other person which takes over the conduct of that
survey) are asked to submit to the relevant conductor of the survey; or

 

  (B)

(if the rate referred to in paragraph (A) is not available), the arithmetic mean
of the rates (rounded upwards to four decimal places) as supplied to the Agent
at its request by the Australian Reference Banks as the mid discount rate
(expressed as a yield percent to maturity) observed by the relevant Australian
Reference Bank for marketable parcels of Australian dollar denominated bank
accepted bills and negotiable certificates of deposit accepted or issued by
Prime Banks (being a bank determined by the Australian Finance Markets
Association (or any other person which takes over the administration of the
Australian Bank Bill Swap Reference Rate (Bid) for Australian dollars) as being
a Prime Bank or an acceptor or issuer of bills of exchange or negotiable
certificates of deposit for the purposes of calculating that rate. If the
Australian Financial Markets Association or such other person ceases to make
such determination, the Prime Banks shall be the Prime Banks last so appointed),
and which mature on the last day of the relevant period or in the same half
month period under market conventions; or

 

11



--------------------------------------------------------------------------------

  (C)

(if there is no observable market rate for marketable parcels of Prime Bank
Australian dollar securities referred to in paragraph (B) above), the rate at
which the relevant Australian Reference Bank could borrow funds in Australian
dollars in the Australian interbank market and for the relevant period were it
to do so by asking for and then accepting interbank offers for deposits in
reasonable market sizes and for that period; and

(ii) 0.05% per annum.

“BBSY Loan” shall mean each Asian Revolving Loan denominated in Australian
Dollars designated as such by the Applicable Administrative Borrower at the time
of the incurrence thereof or conversion thereto.

“Borrowers” shall mean the U.S. Borrowers, the Canadian Borrowers, the French
Borrowers, the German Borrowers, the Hong Kong Borrowers and the Irish
Borrowers.

“Borrowing” shall mean the borrowing of the same Type, Class and in the same
currency, of Revolving Loan by the Borrowers from all the Lenders having
Commitments on a given date (or resulting from a conversion or conversions on
such date), having, in the case of LIBO Rate Loans, CDOR Rate Loans, SOR Loans,
BBSY Loans, CNH HIBOR Loans, and HIBOR Loans, the same Interest Period; provided
that Base Rate Loans incurred pursuant to Section 3.01 shall be considered part
of the related Borrowing of LIBO Rate Loans.

“Borrowing Base” shall mean any of the U.S. Borrowing Base, the Asian Borrowing
Base, the Canadian Borrowing Base, the French Borrowing Bases, the German
Borrowing Bases, the European Borrowing Base, the U.S. FILO Borrowing Base, and
the Canadian FILO Borrowing Base.

“Borrowing Base Certificate” shall mean a certificate of a Responsible Officer
of the Lead Borrower in form and substance reasonably satisfactory to the
Administrative Agent.

“Business Day” shall mean any day that is any day except Saturday, Sunday and
any day which shall be in New York City a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close in New York City, and (A) in connection with Loans under the
German Subfacility, the French Subfacility and the European Subfacility, any day
except Saturday, Sunday and any day which shall be in London, Frankfurt or Paris
a legal holiday or a day on which banking institutions are authorized or
required by law or other government action to close in London, Frankfurt or
Paris, as applicable, (B) in connection with Loans under the Canadian
Subfacility and the Canadian FILO Subfacility, any day except Saturday, Sunday
and any day which shall be in Toronto, Ontario a legal holiday or a day on which
banking institutions are authorized or required by law or other government
action to close in Toronto, (C) in connection with Loans under the Asian
Subfacility, any day except Saturday, Sunday and any day which shall be in Hong
Kong a legal holiday or a day on which banking institutions are authorized or
required by law or other government action to close in Hong Kong, (D) if such
day relates to (x) any Loans denominated in Euros or (y) payment or purchase of
Euros, any day on which TARGET2 payment system is open for the settlement of
payments in Euro, (E) if such day relates to (x) any Loans denominated in Pounds
Sterling or (y) payment or purchase of Pounds Sterling, any day on which banks
are open for general business in London, (F) if such day relates to (x) any
Loans denominated in Singapore Dollars or (y) payment or purchase of Singapore
Dollars, any day on which banks are open for general business in Singapore,
(G) if such day relates to (x) any Loans denominated in Australian Dollars, or
(y) payment or purchase of Australian Dollars, any day on which banks are open
for general business in Sydney, Australia, (H) if such day relates to (x) any
Loans denominated in CNH or (y) payment or purchase of CNH, any day on which
banks are open for general business in China and Hong Kong, (I) if such day
relates to (x) any Loans denominated in Hong Kong Dollars or (y) payment or
purchase of Hong Kong Dollars, any day except Saturday, Sunday and any day which
shall be in Hong Kong a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close in Hong Kong,
(J) if such day relates to (x) any Loans made to a Canadian Borrower or
denominated in Canadian Dollars or (y) payment or purchase of Canadian Dollars,
any day except Saturday, Sunday and any day which shall be in Toronto, Ontario a
legal holiday or a day on which banking institutions are authorized or required
by law or

 

12



--------------------------------------------------------------------------------

other government action to close in Toronto and (K) with respect to all notices
and determinations in connection with, and payments of principal and interest
on, LIBO Rate Loans, any day which is a Business Day which is also a day for
trading by and between banks in the New York or London interbank market or the
principal financial center of such Alternative Currency.

“CAML Legislation” shall mean the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and other anti-terrorism laws and “know your
client” policies, regulations, laws or rules applicable in Canada, including any
guidelines or orders thereunder.

“Canadian Borrowers” shall mean the Canadian Parent Borrower and each Canadian
Subsidiary Borrower.

“Canadian Borrowing Base” shall mean, at any time of calculation, an amount
equal to the sum of, without duplication:

(a) the book value of Eligible Accounts of the Canadian Credit Parties
multiplied by the advance rate of 85%, plus

(b) the lesser of (i) the Cost of Eligible Inventory of the Canadian Credit
Parties multiplied by the advance rate of 70%, and (ii) the appraised NOLV
Percentage of Eligible Inventory of the Canadian Credit Parties multiplied by
the advance rate of 85%; plus

(c) 100% of Eligible Cash of the Canadian Credit Parties; plus

(d) the positive amount, if any, by which the U.S. Borrowing Base exceeds the
total U.S. Revolving Exposure of all Lenders; minus

(e) any Reserves established from time to time by the Administrative Agent in
accordance herewith.

“Canadian Collateral” shall mean all the “Collateral” as defined in the Initial
Canadian Security Agreement and all other property (whether real, personal or
otherwise) with respect to which any security interests have been granted (or
purported to be granted) by the Canadian Borrowers or will be granted in
accordance with the requirements set forth in Section 9.13.

“Canadian Credit Party” shall mean each Canadian Borrower.

“Canadian Defined Benefit Pension Plan” shall mean any Canadian Pension Plan
which contains a “defined benefit provision,” as defined in subsection 147.1(1)
of the Income Tax Act (Canada).

“Canadian Dollars” and “C$” shall mean the lawful currency of Canada.

“Canadian Dominion Account” shall mean a special concentration account
established by a Canadian Credit Party in Canada, at JPMCB or another bank
reasonably acceptable to the Administrative Agent, over which the Administrative
Agent has exclusive control for withdrawal purposes pursuant to the terms and
provisions of this Agreement and the other Credit Documents.

“Canadian Economic Sanctions and Export Control Laws” shall mean any Canadian
laws, regulations or orders governing transactions in controlled goods or
technologies or dealings with countries, entities, organizations, or individuals
subject to economic sanctions and similar measures.

“Canadian FILO Borrowing Base” shall mean, at any time of calculation, an amount
equal to the sum of, without duplication:

(a) the book value of Eligible Accounts of the Canadian Credit Parties
multiplied by the advance rate of 95% (or at any time following the second
anniversary of the Closing Date, 92.5%); plus

 

13



--------------------------------------------------------------------------------

(b) the lesser of (i) the Cost of Eligible Inventory of the Canadian Credit
Parties multiplied by the advance rate of 80% (or at any time following the
second anniversary of the Closing Date, 75%), and (ii) the appraised NOLV
Percentage of Eligible Inventory of the Canadian Credit Parties multiplied by
the advance rate of 95% (or at any time following the second anniversary of the
Closing Date, 90%); plus

(c) 100% of Eligible Cash of the Canadian Credit Parties; minus

(d) any Reserves established from time to time by the Administrative Agent in
accordance herewith.

“Canadian FILO Lender” shall mean any Lender under the Canadian FILO
Subfacility.

“Canadian FILO Line Cap” shall mean an amount equal to the lesser of (a) the
Canadian FILO Revolving Commitments and (b) the then applicable Canadian FILO
Borrowing Base.

“Canadian FILO Loans” shall mean advances made to or at the instructions of a
Canadian Borrower pursuant to Section 2.01 hereof under the Canadian FILO
Subfacility.

“Canadian FILO Revolving Borrowing” shall mean a Borrowing comprised of Canadian
FILO Revolving Loans.

“Canadian FILO Revolving Commitment” shall mean the commitment of the Canadian
FILO Lenders under the Canadian FILO Subfacility to make Canadian FILO Loans
hereunder The aggregate amount of the Canadian FILO Revolving Commitments on the
Closing Date is $3,000,000.

“Canadian FILO Revolving Exposure” shall mean, with respect to any Canadian FILO
Lender at any time, the aggregate principal amount at such time of all
outstanding Canadian FILO Loans of such Lender.

“Canadian FILO Subfacility” shall mean the Canadian FILO Revolving Commitments
of the Lenders and the Loans pursuant to those Commitments in accordance with
the terms hereof.

“Canadian Line Cap” shall mean an amount that is equal to the lesser of (a) the
Canadian Revolving Commitments and (b) the then applicable Canadian Borrowing
Base.

“Canadian Parent Borrower” shall mean Cortes NP Canada ULC.

“Canadian Pension Event” shall mean solely with respect to a Canadian Defined
Benefit Pension Plan (a) the termination by a Credit Party of such a Canadian
Defined Benefit Pension Plan; or (b) the filing of a notice of intention to
terminate in whole or in part such a Canadian Defined Benefit Pension Plan or
the treatment of such a Canadian Defined Benefit Pension Plan amendment as a
termination or partial termination; or (c) the issuance of an order or notice of
intended decision by any Governmental Authority to terminate or have an
administrator or like body appointed to administer such a Canadian Defined
Benefit Pension Plan; or (d) any other event or condition which might constitute
grounds for the termination of, winding up or partial termination or winding up
or the appointment of an administrator to administer, any such Canadian Defined
Benefit Pension Plan.

“Canadian Pension Plan” shall mean any registered pension plan as such term is
defined under the Income Tax Act (Canada) that is administered or contributed to
by a Credit Party for its employees or former employees.

“Canadian Prime Rate” shall mean, for any period, the rate per annum determined
by the Administrative Agent to be the higher of (i) the rate equal to the
PRIMCAN Index rate that appears on the Bloomberg screen at 10:15 a.m. Toronto
time on such day (or, in the event that the PRIMCAN Index is not published by
Bloomberg, any other information services that publishes such index from time to
time, as selected by the Administrative Agent in its reasonable discretion) and
(ii) the average rate for 30 day Canadian Dollar bankers’ acceptances that
appears on the Reuters Screen CDOR Page (or, in the event such rate does not
appear on such page or screen, on any successor or substitute page or screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time, as selected by the
Administrative Agent in its reasonable discretion) at 10:15

 

14



--------------------------------------------------------------------------------

a.m. Toronto time on such day, plus 1.00% per annum; provided, that if any the
above rates shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement. Any change in the Canadian Prime Rate due to a
change in the PRIMCAN Index or the CDOR Rate shall be effective from and
including the effective date of such change in the PRIMCAN Index or CDOR Rate,
respectively.

“Canadian Prime Rate Loans” shall mean any Loan denominated in Canadian Dollars
made by the Lenders to the Borrowers which bears interest at a rate based on the
Canadian Prime Rate.

“Canadian Priority Payables Reserve” shall mean, on any date of determination
and only with respect to a Canadian Credit Party, reserves established by the
Administrative Agent in its Permitted Discretion for amounts secured by any
Liens, choate or inchoate, ranking or capable of ranking in priority senior to
or pari passu with the Collateral Agent’s Liens on Canadian Collateral,
including, without duplication, (i) amounts deemed to be held in trust, or held
in trust, pursuant to applicable law, (ii) any such amounts due or which may
become due for wages, salaries, commissions or compensation, including vacation
pay, (iii) any such amounts for workers’ compensation, employment insurance,
employee source deductions, employee income tax, sales tax, goods and services
tax, value added tax, harmonized sales tax or similar taxes and all pension
obligations and contributions (including in respect of any wind-up deficiency),
and (iv) any similar statutory or other claims, that in each case referred to in
paragraphs (i) through (iv) above are secured by Liens, choate or inchoate,
ranking or capable of ranking in priority senior to or pari passu with the
Collateral Agent’s Liens on Canadian Collateral.

“Canadian Protective Advances” shall have the meaning provided in Section 2.18.

“Canadian Revolving Borrowing” shall mean a Borrowing comprised of Canadian
Revolving Loans.

“Canadian Revolver Commitment Adjustment” shall have the meaning provided in
Section 2.20.

“Canadian Revolving Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Canadian Revolving Loans hereunder up
to the amount set forth and opposite such Lender’s name on Schedule 2.01 under
the caption “Canadian Revolving Commitment,” or in the Assignment and Assumption
pursuant to which such Lender assumed its Canadian Revolving Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 13.04. The aggregate amount
of the Lenders’ Canadian Revolving Commitments on the Closing Date is
$14,000,000.

“Canadian Revolving Exposure” shall mean, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Canadian
Revolving Loans of such Lender.

“Canadian Revolving Loans” shall mean advances made pursuant to Article 2 hereof
under the Canadian Subfacility.

“Canadian Revolving Note” shall mean each revolving note substantially in the
form of Exhibit B-1 hereto.

“Canadian Security Documents” shall mean the Initial Canadian Security
Agreement, each Deposit Account Control Agreement and, after the execution and
delivery thereof, each Additional Security Document, together with any other
applicable security documents executed by the Canadian Credit Parties from time
to time, such as a deed of hypothec and any other related documents as may be
required to perfect a Lien in favor of the Collateral Agent for the benefit of
the Secured Creditors in the Province of Quebec.

“Canadian Subfacility” shall mean the Canadian Revolving Commitments of the
Lenders and the Loans pursuant to those Commitments in accordance with the terms
hereof.

“Canadian Subsidiary” shall mean any Subsidiary of the Lead Borrower that is
incorporated, formed or otherwise organized under the laws of Canada or any
province or territory thereof.

 

15



--------------------------------------------------------------------------------

“Canadian Subsidiary Borrowers” shall mean each Canadian Subsidiary that is or
becomes a party to this Agreement as a Borrower after the Closing Date pursuant
to Section 9.12 or otherwise.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which are required to be capitalized in accordance with U.S. GAAP
and, without duplication, the amount of Capitalized Lease Obligations incurred
by such Person; provided that Capital Expenditures shall not include (i) the
purchase price paid in connection with a Permitted Acquisition, (ii) the
purchase price of equipment that is purchased simultaneously with the trade-in
of existing equipment to the extent that the gross amount of such purchase price
is reduced by the credit granted by the seller of such equipment for such
existing equipment being traded in at such time, (iii) expenditures made in
leasehold improvements, to the extent reimbursed by the landlord,
(iv) expenditures to the extent that they are actually paid for by any Person
other than a Credit Party or any of its Restricted Subsidiaries and for which no
Credit Party or any of its Restricted Subsidiaries has provided or is required
to provide or incur, directly or indirectly, any consideration or monetary
obligation to such third party or any other Person (whether before, during or
after such period) and (v) property, plant and equipment taken in settlement of
accounts.

“Capital Requirements Directive” shall mean Directive 2013/36/EU of the European
Parliament and of the Council of 26 June 2013 on access to the activity of
credit institutions and the prudential supervision of credit institutions and
investment firms, amending Directive 2002/87/EC and repealing Directives
2006/48/EC and 2006/49/EC.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under U.S. GAAP, are required to be
capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with U.S. GAAP.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent for deposit into the LC Collateral Account, for the benefit
of the Administrative Agent, the Issuing Banks or the Swingline Lenders (as
applicable) and the Lenders, cash as collateral for the LC Exposure, Obligations
in respect of Swingline Loans, or obligations of Lenders to fund participations
in respect of either thereof (as the context may require), cash in accordance
with Section 2.13(j). “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” shall mean:

(i) U.S. Dollars, Canadian dollars, Singapore Dollars, Hong Kong Dollars,
Australian Dollars, Pounds Sterling, Euros, CNH, the national currency of any
participating member state of the European Union or, in the case of any Foreign
Subsidiary, such local currencies held by it from time to time in the ordinary
course of business;

(ii) readily marketable direct obligations of any member of the European
Economic Area, Switzerland, or Japan, or any agency or instrumentality thereof
or obligations unconditionally guaranteed by the full faith and credit of such
country, and, at the time of acquisition thereof, having a credit rating of at
least Aa3 (or the equivalent grade) by Moody’s or AA- by S&P;

(iii) marketable general obligations issued by any state of the United States or
any political subdivision thereof or any instrumentality thereof that are
guaranteed by the full faith and credit of such state, and, at the time of
acquisition thereof, having a credit rating of at least Aa3 (or the equivalent
grade) by Moody’s or AA- by S&P;

(iv) securities or any other evidence of Indebtedness or readily marketable
direct obligations issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government (provided that the full faith and credit of the United States is
pledged in support of those securities), in such case having maturities of not
more than twelve months from the date of acquisition;

 

16



--------------------------------------------------------------------------------

(v) certificates of deposit and eurodollar time deposits with maturities of
twenty-four months or less from the date of acquisition, bankers’ acceptances
with maturities not exceeding twenty-four months and overnight bank deposits, in
each case, with any Lender party to this Agreement or any commercial bank or
trust company having, or which is the principal banking subsidiary of a bank
holding company having, a long-term unsecured debt rating of at least “A” or the
equivalent thereof from S&P or “A2” or the equivalent thereof from Moody’s;

(vi) repurchase obligations with a term of not more than thirty days for
underlying securities of the types described in clauses (iv) and (v) above
entered into with any financial institution meeting the qualifications specified
in clause (v) above;

(vii) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within twenty-four months after the
date of acquisition;

(viii) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (i) through (vii) of this
definition; and

(ix) Indebtedness or preferred stock issued by Person having a credit rating of
at least A-2 (or the equivalent grade) by Moody’s or A by S&P, maturing within
twenty-four months after the date of acquisition.

“Cash Management Services” shall mean any services provided from time to time to
any Borrower or any of its Restricted Subsidiaries in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services.

“CDOR Rate” shall mean, for the relevant Interest Period, the Canadian dollar
offered rate which, in turn shall mean on any day the sum of (a) the arithmetic
average of the discount rate quotations of all institutions listed in respect of
the relevant interest period for Canadian Dollar-denominated bankers’
acceptances displayed and identified as such on the “CDOR Page” (or any display
substituted therefore) of Reuters Monitor Money Rates Service Reuters Screen,
or, in the event such rate does not appear on such page or screen, on any
successor or substitute page or screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time, as selected by the Administrative Agent in its reasonable
discretion (the “CDOR Screen Rate”), at or about 10:15 a.m. Toronto local time
on the first day of the applicable Interest Period and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:15 a.m. Toronto local time to reflect any error in
the posted rate of interest or in the posted average annual rate of interest)
plus (b) 0.10% per annum; provided that (x) if the CDOR Screen Rate shall be
less than zero, such rate shall be deemed to be zero and (y) if the CDOR Screen
Rate is not available on the Reuters Screen CDOR Page on any particular day,
then the Canadian dollar offered rate component of such rate on that day shall
be calculated as the applicable Interpolated Rate as of such time on such day;
or if such day is not a Business Day, then as so determined on the immediately
preceding Business Day.

“CDOR Rate Loan” shall mean a Loan denominated in Canadian Dollars made by the
Lenders to the Borrowers which bears interest at a rate based on the CDOR Rate.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“CFC” shall mean a Subsidiary of the Lead Borrower that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

“Change in Law” shall mean the occurrence after the Closing Date or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender (or, for purposes of Section 2.10(b), by any

 

17



--------------------------------------------------------------------------------

lending office of such Lender or by such Lender’s holding company, if any) with
any request, guideline or directive (whether or not having the force of law) of
any Governmental Authority made or issued after such applicable date; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

“Change of Control” shall be deemed to occur if:

(a) at any time prior to an Initial Public Offering, any combination of
Permitted Holders shall fail to own beneficially (within the meaning of Rules
13d-3 and 13d-5 of the Exchange Act as in effect on the Closing Date), directly
or indirectly, in the aggregate Equity Interests representing at least a
majority of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests of Holdings;

(b) at any time on and after an Initial Public Offering, any person or “group”
(within the meaning of Rules 13d-3 and 13d-5 under the Exchange Act as in effect
on the Closing Date), but excluding (x) any employee benefit plan of such person
and its Subsidiaries and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan, (y) any combination
of Permitted Holders and (z) any one or more direct or indirect parent companies
of Holdings in which the Sponsor, directly or indirectly, owns the largest
percentage of such parent company’s voting Equity Interests and in which no
other person or group directly or indirectly owns or controls (by ownership,
control or otherwise) more voting Equity Interests of such parent company than
the Sponsor, shall have, directly or indirectly, acquired beneficial ownership
of Equity Interests representing 35% or more of the aggregate voting power
represented by the issued and outstanding Equity Interests of the Relevant
Public Company and the Permitted Holders shall own, directly or indirectly, less
than such person or “group” of the aggregate voting power represented by the
issued and outstanding Equity Interests of the Relevant Public Company;

(c) a “change of control” (or similar event) shall occur under (I) the Term Loan
Credit Agreement, (II) the Senior Notes Indenture and (III) the definitive
agreements pursuant to which any Refinancing Notes or Indebtedness permitted
under Section 10.04(xxvii) or (xxix) was issued or incurred, in each case of
this subclause (III) with an aggregate outstanding principal amount in respect
of such series of Refinancing Notes or other Indebtedness in excess of the
Threshold Amount; or

(d) other than in connection with or after an Initial Public Offering, Holdings
shall cease to own, directly or indirectly, (i) 100% of the Equity Interests of
the Lead Borrower or (ii) 100% of the Equity Interests (other than directors’
qualifying shares in de minimis amounts) of the Irish Parent Borrower, the Hong
Kong Parent Borrower, the Canadian Parent Borrower, the French Parent Borrower,
the German Guarantor or the German Parent Borrower (except to the extent (x) any
such Credit Party has been designated as an Unrestricted Subsidiary pursuant to
Section 9.16, (y) any such Credit Party has been transferred or merged into
another entity pursuant to Section 10.02, or (z) all outstanding Loans and
Commitments of the Subfacility with respect to which such Credit Party’s assets
are included in the Borrowing Base have been repaid and terminated in full).

“Chattel Paper” shall have the meaning provided in Article 9 of the UCC.

“CITA” shall mean the Income Tax Act (Canada), as amended from time to time.

“Class” (a) when used with respect to Lenders, refers to whether such Lender has
a Loan, Protective Advance or Commitment with respect to the U.S. Subfacility,
the U.S. FILO Subfacility, the Canadian Subfacility, the Canadian FILO
Subfacility, the French Subfacility, the German Subfacility, the Asian
Subfacility the European Subfacility, (b) when used with respect to Commitments,
refers to whether such Commitments are U.S. Revolving Commitments, the U.S. FILO
Revolving Commitments, the Canadian Revolving Commitments, the Canadian FILO
Revolving Commitments, the French Revolving Commitments, the German Revolving
Commitments, the Asian Revolving Commitments or the European Revolving
Commitments, and (c) when used with respect to Loans or a Borrowing, refers to
whether such Loans, or the Loans comprising such Borrowing, are Loans under the
U.S. Subfacility, Loans under the U.S. FILO Subfacility, Loans under the
Canadian Subfacility, Loans under the Canadian

 

18



--------------------------------------------------------------------------------

FILO Subfacility, Loans under the French Subfacility, Loans under the German
Subfacility, Loans under the Asian Subfacility or Loans under the European
Subfacility or Protective Advances under the U.S. Subfacility, the U.S. FILO
Subfacility, the Canadian Subfacility, the Canadian FILO Subfacility, the French
Subfacility, the German Subfacility, the Asian Subfacility or the European
Subfacility.

“Closing Date” shall mean November 30, 2016.

“Closing Date Material Adverse Effect” shall have the meaning assigned to the
term “Material Adverse Effect” in the Acquisition Agreement.

“CNH” means offshore Renminbi deliverable in Hong Kong.

“CNH HIBOR Loan” shall mean a Loan denominated in CNH made by the Lenders to the
Borrowers which bears interest at a rate based on the CNH HIBOR Rate.

“CNH HIBOR Rate” means, in relation to any Loan in CNH, the Hong Kong interbank
offered rate administered by the Treasury Markets Association (or any other
person which takes over the administration of that rate) for CNH and period
displayed on page CNHHIBORFIX of the Thomson Reuters screen (or any replacement
Thomson Reuters page which displays that rate), as of 11:00 a.m. Hong Kong local
time, two Business Days before the first day of the applicable Interest Period
(“CNH HIBOR Screen Rate”); provided that (x) if no CNH HIBOR Screen Rate is
available for the Interest Period of that Loan, the Interpolated Rate for that
Loan shall be used, (y) if no CNH HIBOR Screen Rate is available for the
currency of that Loan and it is not possible to calculate an Interpolated Rate
for that Loan, then, unless and until the Administrative Agent and the
applicable Borrower shall mutually agree upon a substitute rate, then the Hong
Kong interbank offered rate component of such rate on that day shall be
calculated as (i) if available, the CNH HIBOR Screen Rate for the immediately
preceding Business Day, adjusted to take into account such factors as the
Administrative Agent may, in its absolute discretion, consider necessary and
(ii) if the CNH HIBOR Screen Rate referred to in clause (i) is unavailable, the
cost to the Administrative Agent of funding the relevant Loan from whatever
source it may reasonably select and (z) if any such CNH HIBOR Screen Rate or
Interpolated Rate is below zero, CNH HIBOR will be deemed to be zero.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Code of Banking Practice (Australia)” shall mean the Code of Banking Practice
published by the Australian Bankers’ Association.

“Co-Documentation Agents” shall mean Wells Fargo Bank, National Association, PNC
Capital Markets LLC, ING Capital LLC, Deutsche Bank Securities Inc., Citigroup
Global Markets Inc., Goldman Sachs Bank USA and Morgan Stanley Senior Funding,
Inc., in their capacities as co-documentation agents under this Agreement.

“Collateral” shall mean, collectively, the U.S. Collateral and the Foreign
Collateral.

“Collateral Agents” shall mean, collectively, the U.S. Collateral Agent, the
European Collateral Agent, the French Collateral Agent, the German Collateral
Agent, the Asian Collateral Agent and the Australian Collateral Agent.

“Collection Accounts” has the meaning given to that term in Section 9.17(e)(i).

“Collections” has the meaning given to that term in Section 9.17(e)(i).

“Commitment” shall mean, with respect to any Lender, such Lender’s Revolving
Commitment, LC Commitment or Swingline Commitment, or any Extended Revolving
Loan Commitment.

“Commitment Adjustment Date” shall have the meaning provided in Section 2.20.

 

19



--------------------------------------------------------------------------------

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” shall mean a certificate of the Responsible Officer of
the Lead Borrower substantially in the form of Exhibit J hereto.

“Consolidated Depreciation and Amortization Expense” shall mean, with respect to
any Person, for any period, the total amount of depreciation and amortization
expense, including (i) amortization of deferred financing fees and debt issuance
costs, commissions, fees and expenses, (ii) amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits and (iii) amortization of intangibles (including,
without limitation, amortization of turnaround costs, goodwill and
organizational costs) (excluding any such adjustment to the extent that it
represents an accrual of or reserve for cash expenditures in any future period
except to the extent such adjustment is subsequently reversed), in each case of
such Person and its Restricted Subsidiaries for such period on a consolidated
basis in accordance with U.S. GAAP.

“Consolidated EBITDA” shall mean, with respect to any Person for any period,
Consolidated Net Income of such Person for such period; plus (without
duplication):

(i) provision for taxes based on income, profits or capital (including state
franchise taxes and similar taxes in the nature of income tax) of such Person
and its Restricted Subsidiaries for such period, franchise taxes and foreign
withholding taxes and including an amount equal to the tax distributions
actually made to the holders of the Equity Interests of such Person or any
direct or indirect parent of such Person in respect of such period in accordance
with Section 10.03(vi) as though such amounts had been paid as income taxes
directly by such Person, in each case, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

(ii) Consolidated Depreciation and Amortization Expense of such Person and its
Restricted Subsidiaries for such period, to the extent such expenses were
deducted in computing such Consolidated Net Income; plus

(iii) the sum of (a) the consolidated interest expense of such Person and its
Restricted Subsidiaries for such period, whether paid or accrued, to the extent
such expense was deducted in computing Consolidated Net Income, including,
without limitation, amortization of original issue discount, the interest
component of all payments associated with Capitalized Lease Obligations, and the
net of the effect of all payments made or received pursuant to Swap Contracts
(but excluding any non-cash interest expense attributable to the mark-to-market
valuation of Swap Contracts or other derivatives pursuant to U.S. GAAP) and
excluding amortization or write-off of deferred financing fees and expensing of
any other financing fees, including any expensing of bridge or commitment fees
and the non-cash portion of interest expense resulting from the reduction in the
carrying value under purchase accounting of the Borrower’s outstanding
Indebtedness and commissions, discounts, yield and other fees and charges
(including any interest expense) relating to any Securitization Transaction (as
defined in the Senior Notes Indenture); provided that, for purposes of
calculating consolidated interest expense, no effect will be given to the
discount and/or premium resulting from the bifurcation of derivatives under ASC
815, Derivatives and Hedging, as a result of the terms of the Indebtedness to
which such consolidated interest expense applies; plus (b) the consolidated
interest expense of such Person and its Restricted Subsidiaries that was
capitalized during such period; plus (c) all cash dividends, whether paid or
accrued, on any series of preferred stock or any series of Disqualified Stock of
such Person or any of its Restricted Subsidiaries, excluding items eliminated in
consolidation, in each case, determined on a consolidated basis in accordance
with U.S. GAAP; minus (d) the consolidated interest income of such Person and
its Restricted Subsidiaries for such period, whether received or accrued, to the
extent that the foregoing were deducted or included, in the case of clause (d),
in computing such Consolidated Net Income; plus

(iv) any other consolidated non-cash charges of such Person and its Restricted
Subsidiaries for such period, to the extent that such consolidated non-cash
charges were included in computing such Consolidated Net Income; provided that
if any such non-cash charge represents an accrual or reserve for anticipated
cash charges in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period;
plus

 

20



--------------------------------------------------------------------------------

(v) any losses from foreign currency transactions (including losses related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such losses were taken into
account in computing such Consolidated Net Income; plus

(vi) (a) the Specified Permitted Adjustment and (b) any other cost savings,
operating expense reductions, operating improvements and synergies permitted to
be added back to this definition pursuant to the definition of “Pro Forma Cost
Savings” (including, without limitation, costs and expenses incurred after the
Closing Date related to employment of terminated employees incurred by such
Person during such period to the extent such costs and expenses were deducted in
computing Consolidated Net Income) and, in the case of this clause (b), subject
to the “Cost Savings Cap” (as defined in the definition of “Pro Forma Cost
Savings”); plus

(vii) losses in respect of post-retirement benefits of such Person, as a result
of the application of ASC 715, Compensation-Retirement Benefits, to the extent
that such losses were deducted in computing such Consolidated Net Income; plus

(viii) the amount of fees and expenses incurred by such Person pursuant (a) to
the Advisory Agreement as in effect on the Closing Date during such period or
pursuant to any amendment, modification or supplement thereto or replacement
thereof, so long as the Advisory Agreement, as so amended, modified,
supplemented or replaced, taken as a whole, is otherwise permitted hereunder and
(b) Section 10.06(xii) hereunder; plus

(ix) any proceeds from business interruption insurance received by such Person
during such period, to the extent the associated losses arising out of the event
that resulted in the payment of such business interruption insurance proceeds
were included in computing Consolidated Net Income; plus

(x) any fees and expenses related to a Qualified Securitization Transaction (as
defined in the Senior Notes Indenture), to the extent such fees and expenses are
included in computing Consolidated Net Income; plus

(xi) the amount of loss on sales of receivables and related assets to a
Securitization Entity (as defined in the Senior Notes Indenture) in connection
with a Qualified Securitization Transaction (as defined in the Senior Notes
Indenture), to the extent included in computing Consolidated Net Income; minus

(xii) the amount of any gain in respect of post-retirement benefits as a result
of the application of ASC 715, to the extent such gains were taken into account
in computing such Consolidated Net Income; minus

(xiii) any gains from foreign currency transactions (including gains related to
currency remeasurements of Indebtedness) of such Person and its Restricted
Subsidiaries for such period, to the extent that such gains were taken into
account in computing such Consolidated Net Income; minus

(xiv) non-cash gains increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business and other
than reversals of an accrual or reserve for a potential cash item that reduced
Consolidated EBITDA in any prior period,

in each case, on a consolidated basis and determined in accordance with U.S.
GAAP.

“Consolidated Fixed Charge Coverage Ratio” shall mean, for any period of four
consecutive fiscal quarters for which Section 9.01 Financial Statements were
required to have been delivered, the ratio of (a) Consolidated EBITDA of the
Lead Borrower and its Restricted Subsidiaries for such period, minus (x) Capital
Expenditures of the Lead Borrower and its Restricted Subsidiaries paid in cash
(excluding the proceeds of any Indebtedness (other than

 

21



--------------------------------------------------------------------------------

Indebtedness hereunder)) for such period, (y) the amount of cash payments made
during such period (net of cash refunds received during such period) by the Lead
Borrower and its Restricted Subsidiaries in respect of federal, state, local and
foreign income taxes during such period and (z) Dividends permitted by
Section 10.03(xiii) or (xv) paid in cash for such period to (b) Consolidated
Fixed Charges for such period.

“Consolidated Fixed Charges” shall mean, for any period of four consecutive
fiscal quarters for which Section 9.01 Financial Statements were required to
have been delivered, for the Lead Borrower and its Restricted Subsidiaries on a
consolidated basis, the sum, without duplication, of (a) Consolidated Interest
Charges for such period to the extent paid in cash (or accrued and payable on a
current basis in cash) and (b) the aggregate amount of scheduled amortization
payments of principal made during such period in respect of long-term
Consolidated Indebtedness. Notwithstanding the foregoing, for purposes of
calculating Consolidated Fixed Charges for any period that includes a fiscal
quarter (or portion thereof) prior to the Closing Date, Consolidated Fixed
Charges shall be calculated from the period from the Closing Date to the date of
determination divided by the number of days in such period and multiplied by
365.

“Consolidated Indebtedness” shall mean, at any time, the sum of (without
duplication) (i) all Capitalized Lease Obligations of the Lead Borrower and its
Restricted Subsidiaries, (ii) all Indebtedness of the Lead Borrower and its
Restricted Subsidiaries of the type described in clause (i)(A) of the definition
of “Indebtedness” and (iii) all Contingent Obligations of the Lead Borrower and
its Restricted Subsidiaries in respect of Indebtedness of any third Person of
the type referred to in the preceding clauses (i) and (ii), in each case,
determined on a consolidated basis in accordance with U.S. GAAP and calculated
on a Pro Forma Basis; provided that Consolidated Indebtedness shall not include
Indebtedness in respect of any Senior Notes, Refinancing Notes or Permitted
Notes that have been defeased or satisfied and discharged in accordance with the
applicable indenture or with respect to which the required deposit has been made
in connection with a call for repurchase or redemption to occur within the time
period set forth in the applicable indenture, in each case to the extent such
transactions are permitted by Section 10.07(a).

“Consolidated Interest Charges” shall mean, for any period of four consecutive
fiscal quarters for which Section 9.01 Financial Statements were required to
have been delivered, for the Lead Borrower and its Restricted Subsidiaries on a
consolidated basis, all cash interest, premium payments, debt discount, charges
and related fees and expenses, net of interest income, of the Lead Borrower and
its Restricted Subsidiaries in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
excluding (a) up-front or financing fees, transaction costs, commissions,
expenses, premiums or charges, (b) costs associated with obtaining, or breakage
costs in respect of swap or hedging agreements and (c) amortization of deferred
financing costs. Notwithstanding the foregoing, for purposes of calculating
Consolidated Interest Charges for any period that includes a fiscal quarter (or
portion thereof) prior to the Closing Date (other than as a component of
Consolidated EBITDA), Consolidated Interest Charges shall be calculated from the
period from the Closing Date to the date of determination divided by the number
of days in such period and multiplied by 365.

“Consolidated Net Income” shall mean, with respect to any specified Person for
any period, the aggregate of the net income (loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis, determined in
accordance with U.S. GAAP; provided that:

(i) any after-tax effect of all extraordinary, nonrecurring or unusual gains or
losses or income or expenses (including related to the Transaction) or any
restructuring charges or reserves, including, without limitation, any expenses
related to any reconstruction, recommissioning or reconfiguration of fixed
assets for alternate uses, retention, severance, system establishment cost,
contract termination costs, costs to consolidate facilities and relocate
employees, advisor fees and other out of pocket costs and non-cash charges to
assess and execute operational improvement plans and restructuring programs,
will be excluded;

(ii) any expenses, costs or charges incurred, or any amortization thereof for
such period, in connection with any equity issuance, Investment, acquisition,
disposition, recapitalization or incurrence or repayment of Indebtedness
permitted under this Agreement, including a refinancing thereof (in each case
whether or not successful) (including any such costs and charges incurred in
connection with the Transaction), and all gains and losses realized in
connection with any business disposition or any disposition of assets outside
the ordinary course of business or the disposition of securities or the early
extinguishment of Indebtedness, together with any related provision for taxes on
any such gain, loss, income or expense will be excluded;

 

22



--------------------------------------------------------------------------------

(iii) the net income (or loss) of any Person that is not a Restricted Subsidiary
or that is accounted for by the equity method of accounting will be excluded;
provided that the income of such Person will be included to the extent of the
amount of dividends or similar distributions paid in cash (or converted to cash)
to the specified Person or a Restricted Subsidiary of the Person;

(iv) the net income (or loss) of any Person and its Restricted Subsidiaries will
be calculated without deducting the income attributed to, or adding the losses
attributed to, the minority equity interests of third parties in any
non-Wholly-Owned Restricted Subsidiary except to the extent of the dividends
paid in cash (or convertible into cash) during such period on the shares of
Equity Interests of such Restricted Subsidiary held by such third parties;

(v) [reserved];

(vi) the cumulative effect of any change in accounting principles will be
excluded;

(vii) (a) any non-cash expenses resulting from the grant or periodic
remeasurement of stock options, restricted stock grants or other equity
incentive programs (including any stock appreciation and similar rights) and
(b) any costs or expenses incurred pursuant to any management equity plan or
stock option plan or other management or employee benefit plan or agreement or
any stock subscription or shareholder agreement, to the extent, in the case of
clause (b), that such costs or expenses are funded with cash proceeds
contributed to the common equity capital of the Lead Borrower or a Restricted
Subsidiary of the Lead Borrower, will be excluded;

(viii) the effect of any non-cash impairment charges or write-ups, write-downs
or write-offs of assets or liabilities resulting from the application of U.S.
GAAP and the amortization of intangibles arising from the application of U.S.
GAAP, including pursuant to ASC 805, Business Combinations, ASC 350,
Intangibles-Goodwill and Other, or ASC 360, Property, Plant and Equipment, as
applicable, will be excluded;

(ix) any net after-tax income or loss from disposed, abandoned or discontinued
operations and any net after-tax gains or losses on disposed, abandoned or
discontinued, transferred or closed operations will be excluded;

(x) any increase in amortization or depreciation, or effect of any adjustments
to inventory, property, plant or equipment, software, goodwill and other
intangibles, debt line items, deferred revenue or rent expense, any one time
cash charges (such as purchased in process research and development or
capitalized manufacturing profit in inventory) or any other effects, in each
case, resulting from purchase accounting in connection with the Transaction or
any other acquisition prior to or following the Closing Date will be excluded;

(xi) an amount equal to the tax distributions actually made to the holders of
the Equity Interests of such Person or any direct or indirect parent of such
Person in respect of such period in accordance with Section 10.03(vi) will be
included as though such amounts had been paid as income taxes directly by such
Person for such period;

(xii) unrealized gains and losses relating to foreign currency transactions,
including those relating to mark-to-market of Indebtedness resulting from the
application of U.S. GAAP, including pursuant to ASC 830, Foreign Currency
Matters, (including any net loss or gain resulting from hedge arrangements for
currency exchange risk) will be excluded;

(xiii) any net gain or loss in connection with the early extinguishment of
Indebtedness or obligations under Swap Contracts (including of ASC 815,
Derivatives and Hedging) will be excluded;

 

23



--------------------------------------------------------------------------------

(xiv) the amount of any restructuring, business optimization, acquisition and
integration costs and charges (including, without limitation, retention,
severance, systems establishment costs, excess pension charges, information
technology costs, rebranding costs, contract termination costs, including future
lease commitments, costs related to the start-up, closure or relocation or
consolidation of facilities and costs to relocate employees) will be excluded;
and

(xv) accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established as a result of the
Transaction in accordance with U.S. GAAP will be excluded.

“Consolidated Total Assets” shall mean, as of any date of determination, the
amount that would, in conformity with U.S. GAAP, be set forth opposite the
caption “total assets” (or any like caption) on a consolidated balance sheet of
the Lead Borrower and the Restricted Subsidiaries at such date.

“Consolidated Total Net Leverage Ratio” shall mean, at any time, the ratio of
(x) Consolidated Indebtedness at such time, less the aggregate amount of
(a) unrestricted cash and Cash Equivalents and (b) cash and Cash Equivalents
restricted solely in favor of or pursuant to the Term Loan Credit Agreement and
the credit documents related thereto, any Credit Document, any Permitted Pari
Passu Notes Documents, any Refinancing Note Documents or Refinancing Term Loan
Amendment in respect of Refinancing Notes or Refinancing Term Loans that rank
pari passu with the Term Loans and any Permitted Junior Debt Documents (to the
extent such cash and Cash Equivalents also secure the Indebtedness hereunder on
a senior priority basis) to (y) Consolidated EBITDA of the Lead Borrower and its
Restricted Subsidiaries for the Test Period then most recently ended for which
Section 9.01 Financials were required to have been delivered. If the
Consolidated Total Net Leverage Ratio is being determined for a given Test
Period, Consolidated Indebtedness shall be measured on the last day of such Test
Period, with Consolidated EBITDA being determined for such Test Period.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness (“primary obligations”) of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any such obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (x) for the purchase or payment of any such primary obligation or (y) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof; provided,
however, that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by such Person
in good faith.

“Contribution Notice” shall mean a contribution notice issued by the Pensions
Regulator under s38 or s47 of the United Kingdom’s Pensions Act 2004.

“Corporations Act” shall mean the Corporations Act 2001 (Cth) of Australia.

“Cortes” shall have the meaning provided in the preamble hereto.

“Cost” shall mean, as reasonably determined by the Administrative Agent in good
faith, with respect to Inventory, the lower of (a) cost computed on a specific
identification or first in first out basis or (b) market value, provided that
for purposes of the calculation of Borrowing Base, the cost of Inventory shall
not include (A) the portion of the cost of Inventory equal to the profit earned
by any Affiliate on the sale thereof to any Borrower, or (B) write ups or write
downs in cost with respect to currency exchange rates.

 

24



--------------------------------------------------------------------------------

“Cost Savings Cap” shall have the meaning provided to such term in the
definition of “Pro Forma Cost Savings.”

“Credit Documents” shall mean this Agreement, and, after the execution and
delivery thereof pursuant to the terms of this Agreement, each Note, the
Guaranty Agreement, each Security Document, the Intercreditor Agreement, any
Additional Intercreditor Agreement, each Incremental Revolving Commitment
Agreement and each Extension Amendment.

“Credit Event” shall mean the making of any Loan.

“Credit Extension” shall mean, as the context may require, (i) a Credit Event or
(ii) the issuance, amendment, extension or renewal of any Letter of Credit by
any Issuing Bank; provided that “Credit Extensions” shall not include
conversions and continuations of outstanding Loans.

“Credit Party” shall mean Holdings, the Borrowers and each Subsidiary Guarantor.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, administration, examinership, moratorium, rearrangement,
receivership, insolvency, judicial management, reorganization, or similar debtor
relief laws of the United States or other applicable jurisdictions from time to
time in effect including any proceeding under corporate law or other law of any
jurisdiction whereby a corporation seeks a stay or a compromise of the claims of
its creditors against it and each of the United Kingdom’s Insolvency Act 1986,
the EU Regulation 1346/2000, the United Kingdom’s Companies Act 2006, the Irish
Companies Act, Companies (Winding Up and Miscellaneous Provisions) Ordinance
(Chapter 32 of the Laws of Hong Kong) (Hong Kong), Companies (Winding Up) Rules
(Chapter 32H of the Laws of Hong Kong), Bankruptcy Ordinance (Chapter 6 of the
Laws of Hong Kong), the Bankruptcy and Insolvency Act (Canada), the Companies’
Creditors Arrangement Act (Canada), the Winding-Up and Restructuring Act
(Canada), the Bankruptcy Act, Chapter 20 of Singapore, the Companies Act,
Chapter 50 of Singapore and the Corporations Act, each as now and hereafter in
effect, any successors to such statutes and any other applicable insolvency or
other similar law of any jurisdiction (including, in respect of a French Credit
Party, Book VI of the French Commercial Code as amended).

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean, any Lender that (a) has failed to (i) fund all
or any portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Lead Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any Issuing Bank, any Swingline Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swingline Loans) within two
Business Days of the date when due, (b) has notified the Lead Borrower or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Lead
Borrower, to confirm in writing to the Administrative Agent and the Lead
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Lead Borrower), or (d) has, or has a direct or indirect parent
company that has other than via an Undisclosed Administration, (i) become the
subject of (A) a proceeding under any Debtor Relief Law or (B) a Bail-In Action,
or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or

 

25



--------------------------------------------------------------------------------

indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender of the date established therefor by the Administrative
Agent in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Lead Borrower and each other Lender promptly
following such determination. Notwithstanding the foregoing, (x) in no event
shall a Lender providing any French Revolving Loans or LC Extensions for the
account or benefit of any French Subsidiary be deemed a Defaulting Lender as a
result of its inability to fund any portion of such Loans or LC Extensions, as
required to be funded by it, as a result of a Change in Law or circumstances,
following the Closing Date, that causes it to cease to be a French Authorized
Lender or French Authorized Issuing Bank, as applicable and (y) in no event
shall a Lender providing any LC Extensions for the account or benefit of any
Irish Subsidiary be deemed a Defaulting Lender as a result of its inability to
fund any portion of such LC Extensions, as required to be funded by it, as a
result of any Change in Law or circumstances, following the Closing Date, that
causes it to cease to be an Irish Authorized LC Issuer.

“Deposit Account” shall have the meaning assigned thereto in Article 9 of the
UCC, and shall include the meaning given to the term “Deposit Accounts” in any
Non-U.S. Security Agreement.

“Deposit Account Control Agreement” shall mean a Deposit Account control
agreement to be executed by each institution maintaining a Deposit Account
(other than an Excluded Account) for any Credit Party, in each case as required
by and in accordance with the terms of Section 9.17 (or any similar agreements,
documentation or requirement necessary, as determined by the Administrative
Agent in its Permitted Discretion, to perfect the security interest of any
Collateral Agent or effect control over the relevant Deposit Accounts).

“Designated Jurisdiction” shall mean any country or territory to the extent that
such country or territory itself is the subject of any Sanction.

“Designated Non-cash Consideration” shall mean the fair market value of non-cash
consideration received by the Lead Borrower or one of its Restricted
Subsidiaries in connection with an asset sale that is so designated as
Designated Non-cash Consideration pursuant to an officers’ certificate, setting
forth the basis of such valuation, less the amount of cash and Cash Equivalents
received in connection with a subsequent sale of such Designated Non-cash
Consideration.

“Dilution Factors” shall mean, without duplication, with respect to any period,
the aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Credit Parties.

“Dilution Ratio” shall mean, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the
twelve (12) most recently ended fiscal months divided by (b) total gross sales
for the twelve (12) most recently ended fiscal months.

“Dilution Reserve” shall mean, at any date, the applicable Dilution Ratio
multiplied by the Eligible Accounts.

“Disqualified Lender” shall mean (a) competitors of the Acquired Business and
its subsidiaries, and any person controlling any such competitor, in each case
identified in writing by the Lead Borrower to the Administrative Agent at any
time (at any time when JPMCB is serving as Administrative Agent, by e-mail to
JPMDQ_Contact@jpmorgan.com), (b) institutions previously designated in writing
by the Lead Borrower to the Administrative Agent on or prior to July 29, 2016,
as supplemented on September 15, 2016 by notice to the Administrative Agent and
(c) any affiliates of any such competitors, controlling persons or institutions
reasonably identifiable as affiliates solely on the basis of their names (other
than bona fide fixed income investors or debt funds that are affiliates of
competitors described in clause (a) above but not of institutions described in
clause (b) above) or identified

 

26



--------------------------------------------------------------------------------

by the Lead Borrower in writing to the Administrative Agent at any time (at any
time when JPMCB is serving as Administrative Agent, by e-mail to
JPMDQ_Contact@jpmorgan.com) (it being understood that any update pursuant to
clause (a) or clause (c) above shall not become effective until the third
Business Day following the Administrative Agent’s receipt of such notice, and,
in any event, shall not apply retroactively or to any entity that is party to a
pending trade as of the date of such notice).

“Distribution Conditions” shall mean as to any relevant action contemplated in
this Agreement, (i) no Event of Default has then occurred and is continuing or
would result from such action, (ii) (a) Global Availability on a Pro Forma Basis
immediately after giving effect to such action would be at least the greater of
(x) 15.0% of the Line Cap and (y) $50,000,000 and (b) over the 30 consecutive
days prior to consummation of such action, Global Availability averaged no less
than the greater of (x) 15.0% of the Line Cap and (y) $50,000,000, on a Pro
Forma Basis for such action and (iii) if (a) Global Availability on a Pro Forma
Basis immediately after giving effect to such action is less than 25% of the
Aggregate Commitments or (b) over the 30 consecutive days prior to consummation
of such action, Global Availability averaged less than 25% of the Aggregate
Commitments on a Pro Forma Basis for such action, the Consolidated Fixed Charge
Coverage Ratio would be at least 1.0 to 1.0 on a Pro Forma Basis for such
action.

“Dividend” shall mean, with respect to any Person, that such Person has paid a
dividend, distribution or returned any equity capital to its stockholders,
partners or members or authorized or made any other payment or delivery of
property (other than common equity of such Person) to its stockholders, partners
or members as such, or redeemed, retired, purchased or otherwise acquired,
directly or indirectly, for a consideration any shares of any class of its
capital stock or any partnership or membership interests outstanding on or after
the Closing Date (or any options or warrants issued by such Person with respect
to its Equity Interests).

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Dominion Account” shall mean, collectively, the U.S. Dominion Account and the
Canadian Dominion Account.

“EEA Financial Institution” shall mean (a) any institution established in any
EEA Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Yield” shall mean, as to any Revolving Loans or other Indebtedness,
the effective yield on such Revolving Loans or other Indebtedness as mutually
determined by the Administrative Agent and the Lead Borrower in good faith,
taking into account the applicable interest rate margins, any interest rate
floors or similar devices and all fees, including upfront or similar fees or
original issue discount (amortized over the shorter of (x) the Weighted Average
Life to Maturity of such Loans or other Indebtedness and (y) the four years
following the date of incurrence thereof) payable generally to lenders providing
such Loans or other Indebtedness, but excluding any arrangement, structuring,
commitment, underwriting or other fees payable in connection therewith that are
not generally shared with the relevant lenders and customary consent fees paid
generally to consenting lenders. Each mutual determination of the “Effective
Yield” by the Administrative Agent and the Lead Borrower shall be conclusive and
binding on all Lenders absent manifest error.

 

27



--------------------------------------------------------------------------------

“Eligible Accounts” shall mean, on any date of determination of the Borrowing
Base, all of the Accounts owned by all applicable Credit Parties and reflected
in the most recent Borrowing Base Certificate delivered by the Lead Borrower to
the Administrative Agent, except any Account to which any of the exclusionary
criteria set forth below applies. In addition, the Administrative Agent reserves
the right, at any time and from time to time after the Closing Date, to adjust
any of the criteria set forth below, to establish new criteria with respect to
Eligible Accounts and to adjust the advance rates, in each case, in its
Permitted Discretion, subject to the approval of the Supermajority Lenders or
Required Lenders, as the case may be, in the case of adjustments, new criteria
or increases in advance rates which have the effect of making more credit
available than would have been available if the standards in effect on the
Closing Date had continued to be in effect. Eligible Accounts shall not include
any of the following Accounts:

(i) any Account in which the applicable Collateral Agent, on behalf of the
Secured Creditors, does not have a valid and enforceable first priority (subject
to Permitted Borrowing Base Liens) perfected (to the extent applicable) Lien;

(ii) any Account that is not owned by a Credit Party;

(iii) any Account due from an Account Debtor that is not domiciled in the United
States, Canada, France, Germany, any Eligible Asian Jurisdiction or any Eligible
European Jurisdiction and (if not a natural person) organized or incorporated
under the laws of the United States, Canada, France, Germany, any Eligible Asian
Jurisdiction or any Eligible European Jurisdiction, unless, in each case, such
Account is backed by credit insurance satisfactory to the Administrative Agent
or a letter of credit acceptable to the Administrative Agent which is in the
possession of, is directly drawable by the Administrative Agent and, with
respect to which the Administrative Agent has “control” as defined in
Section 9-107 of the UCC; provided that up to $5,000,000 of Accounts may be
included in the Aggregate Borrowing Base notwithstanding this clause (iii);
provided further that Accounts owing from large multinational corporations
including but not limited to Dell, Shell and British Petroleum reasonably
acceptable to the Administrative Agent in its Permitted Discretion may be
included in the Borrowing Base notwithstanding this clause (iii);

(iv) any Account that is payable in any currency other than U.S. Dollars or
(a) with respect to the Canadian Subfacility or Canadian FILO Subfacility,
Canadian Dollars, (b) with respect to the French Subfacility, Euros, (c) with
respect to the German Subfacility, Euros, (d) with respect to the Asian
Subfacility, Hong Kong Dollars, Singapore Dollars, CNH or Australian Dollars or
(e) with respect to the European Subfacility, Pounds Sterling or Euros;

(v) any Account that does not arise from the sale of goods or the performance of
services by such Borrower in the ordinary course of its business;

(vi) any Account that does not comply in all material respects with all
applicable legal requirements, including, without limitation, all laws, rules,
regulations and orders of any Governmental Authority;

(vii) any Account (A) as to which a Credit Party’s right to receive payment is
contingent upon the fulfillment of any condition whatsoever unless such
condition is satisfied (other than Accounts consisting of retainage on long-term
contracts where the remaining services under such contract are solely to be
rendered by third parties who are not in violation of the terms of such
contract), (B) as to which a Credit Party is not able to bring suit or otherwise
enforce its remedies against the Account Debtor through judicial or
administrative process, (C) that represents a progress or milestone billing
consisting of an invoice for goods sold or used or services rendered pursuant to
a contract under which the Account Debtor’s obligation to pay that invoice is
subject to a Credit Party’s completion of further performance under such
contract or is subject to the equitable lien of a surety bond issuer, or
(D) that arises with respect to goods that are delivered on a bill-and-hold,
cash-on-delivery basis or placed on consignment, guaranteed sale or other terms
by reason of which the payment by the Account Debtor is or may be conditional
except that Accounts arising from sales which are on a cash-on-delivery basis
(to the extent such cash-on-delivery is in the ordinary course of business)
shall not be deemed ineligible pursuant to this definition until 14 days after
the shipment of the goods relating thereto;

 

28



--------------------------------------------------------------------------------

(viii) to the extent that any defense, counterclaim or dispute arises, or any
accrued rebate or sales commission payable exists or is owed, or the Account is,
or is reasonably likely to become, subject to any right of recoupment,
chargeback or set-off by the Account Debtor, for customer deposits or otherwise,
to the extent of the amount of such rebate, sales commission, recoupment,
chargeback or set-off, it being understood that the remaining balance of the
Account shall be eligible;

(ix) any Account that is subject to any netting or similar arrangement,
including, with respect to German law governed Accounts, current account
arrangements (Kontokorrentabreden);

(x) any Account that is not a true and correct statement of bona fide
indebtedness incurred in the amount of the Account for merchandise sold to or
services rendered and accepted by the applicable Account Debtor;

(xi) any Account with respect to which an invoice or other electronic
transmission constituting a request for payment, reasonably acceptable to the
Administrative Agent in form and substance, has not been sent on a timely basis
to the applicable Account Debtor according to the normal invoicing and timing
procedures of the Credit Parties or that represents a partial payment on a
delivered invoice;

(xii) any Account that arises from a sale to any director, officer, other
employee or Affiliate of a Credit Party (other than any portfolio company of the
Sponsor to the extent such Account is on terms and conditions not less favorable
to the applicable Credit Party as would reasonably be obtained by such Credit
Party at that time in a comparable arm’s-length transaction with a Person other
than a portfolio company of the Sponsor);

(xiii) any Account that is in default; provided that, without limiting the
generality of the foregoing, an Account shall be deemed in default at any time
upon the occurrence of any of the following: (A) when such Account is not paid
more than 120 days after the date of the original invoice therefor (except that
up to $10,000,000 of Accounts in the aggregate may be included in the Aggregate
Borrowing Base notwithstanding this clause (xiii)(A), solely to the extent such
Accounts represent retainage per the underlying contract); provided further
that, in calculating such delinquent portions of Accounts credit balances will
be excluded, (B) such Account has dated terms of more than 120 days from the
invoice date, or (C) such Account has been written off the books of the Credit
Parties or otherwise designated as uncollectible or has been sent to a
collection agency;

(xiv) any Account that is the obligation of an Account Debtor (other than an
individual) if 50% or more of the Dollar Equivalent of all Accounts owing by
such Account Debtor are ineligible under the criteria set forth in clause
(xiii) above;

(xv) any Account as to which any of the representations or warranties in the
Credit Documents are untrue in any material respect (to the extent such
materiality relates to the amount owing on such Account);

(xvi) any Account which is evidenced by a judgment, Instrument (as defined in
the applicable Security Document) or Chattel Paper (as defined in the applicable
Security Document) and such Instrument or Chattel Paper is not pledged and
delivered to the Administrative Agent under the Security Documents;

(xvii) any Account on which the Account Debtor is a Governmental Authority,
unless the applicable Credit Party has assigned its rights to payment of such
Account to the Administrative Agent pursuant to the Assignment of Claims Act of
1940, as amended, in the case of a U.S. federal Governmental Authority, and
pursuant to applicable law, if any, in the case of any other Governmental
Authority, and such assignment has been accepted and acknowledged by the
appropriate government officers to the extent required under such law for a
valid assignment of such Account;

 

29



--------------------------------------------------------------------------------

(xviii) any Account arising on account of a supplier rebate, unless the Credit
Parties have received a waiver of offset from the supplier in form and substance
reasonably satisfactory to the Administrative Agent;

(xix) any Account which is owing by an Account Debtor to the extent the
aggregate amount of Accounts owing from such Account Debtor and its Affiliates
to the Credit Parties exceeds, in the case of (i) an Account Debtor with an
Investment Grade Rating, 20% of the aggregate Eligible Accounts of all Credit
Parties, (ii) in the case of an Account Debtor that does not have an Investment
Grade Rating, 15% of the aggregate Eligible Accounts of all Credit Parties and
(iii) in the case of an Account Debtor listed on Schedule 1.01(A), the
percentage set forth on such schedule opposite such Account Debtor’s name (which
Schedule 1.01(A) may be updated from time to time solely with the consent of the
Administrative Agent) of the aggregate Eligible Accounts of all Credit Parties;

(xx) any Account which the goods giving rise to such Account have not been
shipped to the Account Debtor (or which is accounted for as deferred revenue
following the shipment thereof until the risk of loss has passed to the Account
Debtor) or for which the services giving rise to such Account have not been
performed by such Credit Party;

(xxi) any Account which is owing in respect of interest and late charges or fees
in respect of Indebtedness;

(xxii) any Account which is acquired by a Credit Party after the Closing Date in
an acquisition or other bulk purchase of assets (other than from another Credit
Party) and would constitute, taken together with all other assets acquired in
such acquisition or bulk purchase after the Closing Date and to become eligible
pursuant to this clause (xxii) or clause (xii) of the definition of “Eligible
Inventory,” more than 25% of the Aggregate Borrowing Base, unless and until such
time as the Administrative Agent shall have received or conducted a field
examination, from an examiner reasonably satisfactory to the Administrative
Agent, of such Accounts acquired in such acquisition or other bulk purchase of
assets and such other customary due diligence as the Administrative Agent may
reasonably require in its Permitted Discretion in order to determine the
appropriate Reserves against such Accounts, all of the results of the foregoing
to be reasonably satisfactory to the Administrative Agent;

(xxiii) any Account as to which the contract or agreement underlying such
Account is governed by (or, if no governing law is expressed therein, is deemed
to be governed by) the laws of any jurisdiction other than the United States,
any state thereof, the District of Columbia, Canada or any province thereof or,
(A) in the case of the Asian Borrowing Base only, any Eligible Asian
Jurisdiction (B) in the case of each French Borrowing Base only, any Eligible
European Jurisdiction, (C) in the case of each German Borrowing Base only, any
Eligible European Jurisdiction, and (D) in the case of the European Borrowing
Base only, any Eligible European Jurisdiction; in each case, other than as
reasonably agreed by the Administrative Agent;

(xxiv) any Account which is subject to any limitation on assignment or other
restriction (whether arising by operation of law, by agreement or otherwise)
which would, under the local governing law of the contract creating such
Account, have the effect of restricting the assignment for or by way of security
or the creation of security over such Account generally, in each case unless the
Administrative Agent has determined that such limitation is not enforceable.
Each Credit Party shall use its reasonable endeavours to remove any such
restrictions from the underlying contracts evidencing its Accounts or to obtain
consents to the granting of security over the Accounts from the relevant Account
Debtors;

(xxv) any Account which is excluded from the scope of any Security Document by
virtue of the definition of “Excluded Collateral” (or equivalent terminology in
any such Security Document;

(xxvi) with respect to any French Borrower, (A) any Account that is owed by an
Account Debtor which is a consumer (consommateur) within the meaning of the
French Consumer Code, (B) any Account that is not a professional receivable
(créance professionnelle) within the meaning of the French Monetary and
Financial Code or (C) any Account that is not an Account evidenced by any
promissory note, bill of exchange (including lettre de change or billet à
ordre), chattel paper or instrument (unless endorsed in favour of the
Administrative Agent);

 

30



--------------------------------------------------------------------------------

(xxvii) any Account that is accounted for as deferred revenue, including
Accounts arising under extended warranty contracts;

(xxviii) any Account arising under a contract for which a Credit Party has
posted a performance bond, up to the bond amount;

(xxix) any Account that is represented in the accounting of any Credit Party as
unapplied cash, unreconciled difference, debit memos or credit memos, customer
returns, adjustments or customer reserves; or

(xxx) any Account due from an Account Debtor that is a Sanctioned Person.

“Eligible Asian Jurisdiction” shall mean each of Australia, Hong Kong,
Singapore, and New Zealand, provided that the Administrative Agent may, in its
Permitted Discretion, remove one or more of the countries comprising the
Eligible Asian Jurisdictions and subsequently add one or more countries back as
Eligible Asian Jurisdictions.

“Eligible Cash” shall mean, with respect to any Person, cash of such Person that
is on deposit in a Deposit Account that is subject to a Deposit Account Control
Agreement in favor of any Collateral Agent; provided that if the subject account
is held at an institution other than the Administrative Agent or its affiliates,
at any time that either (i) the Aggregate Exposures exceed the Aggregate
Borrowing Base (without giving regard to any cash included in the Borrowing
Base) or (ii) the Payment Conditions are tested, the applicable Collateral Agent
reserves the right to verify the balance of such account on a daily basis.

“Eligible European Jurisdiction” shall mean each of Austria, Belgium, Denmark,
Finland, France, Germany, Greece, Italy, Ireland, Luxembourg, the Netherlands,
Norway, Portugal, Spain, Sweden, Switzerland and England and Wales, provided
that the Administrative Agent may, in its Permitted Discretion, remove one or
more of the countries comprising the Eligible European Jurisdictions and
subsequently add one or more countries back as Eligible European Jurisdictions

“Eligible In-Transit Inventory” shall mean Inventory owned by a U.S. Credit
Party or a Canadian Credit Party that would meet all of the criteria of
“Eligible Inventory” if it were not in transit (solely to a location in the U.S.
or Canada that would otherwise be acceptable pursuant to the other clauses of
this definition). In addition, no Inventory shall be Eligible In-Transit
Inventory unless (a) it is subject to a negotiable document of title, showing
the Administrative Agent (or, with the consent of the Administrative Agent in
its Permitted Discretion, the applicable Credit Party) as consignee and the
Administrative Agent has control over such documents of title (including by
delivery of customs broker or freight forwarder agreements in a form and
substance reasonably acceptable to the Administrative Agent); (b) such Inventory
is insured in accordance with the provisions of this Agreement and the other
Credit Documents, including, without limitation, to the extent applicable,
marine cargo insurance; (c) such Inventory has been identified to the applicable
sales contract and title has passed to the applicable Credit Party; (d) such
Inventory is not sold by a vendor that has a right to reclaim, divert shipment
of, repossess, stop delivery, claim any reservation of title or otherwise assert
Lien rights against the Inventory; (e) such Inventory is shipped by a common
carrier that is not affiliated with the vendor and has not been acquired from a
Person that is (x) currently the subject or target of any Sanctions or (y) a
Sanctioned Person, and (f) is being handled by a customs broker,
freight-forwarder or other handler that has delivered a customary lien waiver.

“Eligible Inventory” shall mean, subject to adjustment as set forth below, items
of Inventory of any applicable Credit Party held for sale in the ordinary
course. Eligible Inventory shall exclude any Inventory to which any of the
exclusionary criteria set forth below applies. The Administrative Agent shall
have the right to establish, modify or eliminate Reserves against Eligible
Inventory from time to time in its Permitted Discretion. In addition, the
Administrative Agent reserves the right, at any time and from time to time after
the Closing Date, to adjust any of the criteria set forth below, to establish
new criteria with respect to Eligible Inventory and to adjust advance rates, in
each case, in its Permitted Discretion, subject to the approval of the
Supermajority Lenders or Required Lenders, as

 

31



--------------------------------------------------------------------------------

the case may be, in the case of adjustments, new criteria or increases in the
advance rates which have the effect of making more credit available than would
have been available if the standards in effect on the Closing Date had continued
to be in effect. Eligible Inventory shall not include any Inventory of the
Credit Parties that:

(i) is not solely owned by a Credit Party, or is leased by or is on consignment
to a Credit Party, or the Credit Parties do not have title thereto;

(ii) the applicable Collateral Agent, on behalf of the Secured Creditors, does
not have a valid and enforceable first priority (subject to Permitted Borrowing
Base Liens) perfected (to the extent applicable) Lien (such Lien being governed
by the laws of the jurisdiction in which the Inventory in question is located)
and, with respect to Inventory owned by any Credit Party other than a U.S.
Credit Party or Canadian Credit Party, the applicable Additional Inventory
Security Actions have not been completed;

(iii) (A) is stored at a location leased by a Credit Party unless (x) the
Administrative Agent has given its prior consent thereto, (y) a reasonably
satisfactory Landlord Lien Waiver and Access Agreement has been delivered to the
Administrative Agent, or (z) Landlord Lien Reserves reasonably satisfactory to
the Administrative Agent have been established with respect thereto, or (B) is
stored with a bailee or warehouseman unless either (x) a reasonably satisfactory
acknowledged bailee waiver letter has been received by the Administrative Agent,
or (y) Landlord Lien Reserves reasonably satisfactory to the Administrative
Agent have been established with respect thereto, it being understood that in
each case, during the 120-day period immediately following the Closing Date,
such location or warehouse need not be subject to a Landlord Lien Waiver and
Access Agreement or bailee waiver letter, and the lack thereof shall not
otherwise deem the applicable Inventory to be ineligible;

(iv) (A) is placed on consignment, unless a valid consignment agreement which is
reasonably satisfactory to the Administrative Agent is in place with respect to
such Inventory or (B) is in transit (except Eligible In-Transit Inventory)
between locations leased, owned or occupied by a Credit Party within the same
jurisdiction;

(v) is covered by a negotiable document of title, unless such document has been
delivered to the Administrative Agent with all necessary endorsements, free and
clear of all Liens except Liens in favor of landlords, carriers, bailees and
warehousemen if clause (iii) has been complied with;

(vi) is unsalable, shopworn, seconds, damaged, obsolete, distressed, has been
written off or is unfit for sale, in each case, as determined in the ordinary
course of business by the Credit Parties;

(vii) consists of display items or packing or shipping materials or
manufacturing supplies;

(viii) is not of a type generally held for sale in the ordinary course of the
Credit Parties’, as applicable, business;

(ix) except as otherwise agreed by the Administrative Agent, does not conform in
all material respects to the representations or warranties pertaining to
Inventory set forth in the Credit Documents;

(x) is subject to any licensing arrangement or any other Intellectual Property
or other proprietary rights of any Person, the effect of which would be to limit
the ability of the Administrative Agent, or any Person selling the Inventory on
behalf of the Administrative Agent, to sell such Inventory in enforcement of the
Administrative Agent’s Liens without further consent or payment to the licensor
or such other Person (unless such consent has then been obtained);

(xi) is not covered by casualty insurance maintained as required by
Section 9.03;

(xii) is acquired by a Credit Party after the Closing Date in an acquisition or
other bulk purchase of assets (other than from another Credit Party) and would
constitute, taken together with all other assets acquired in such acquisition or
bulk purchase after the Closing Date and to become eligible pursuant

 

32



--------------------------------------------------------------------------------

to this clause (xii) or clause (xxii) of the definition of “Eligible Accounts,”
more than 25% of the Aggregate Borrowing Base, unless and until such time as the
Administrative Agent shall have received or conducted an appraisal, from an
appraiser reasonably satisfactory to the Administrative Agent, of such Inventory
acquired in such acquisition or other bulk purchase of assets and such other
customary due diligence as the Administrative Agent may reasonably require in
its Permitted Discretion order to determine the appropriate Reserves against
such Inventory, all of the results of the foregoing to be reasonably
satisfactory to the Administrative Agent;

(xiii) which is located at any location where the aggregate value of all
Eligible Inventory of the Credit Parties at such location is less than $100,000;

(xiv) is Inventory of another type deemed ineligible per the initial inventory
appraisal;

(xv) is Inventory in relation to which (i) any contract or related documentation
(such as invoices or purchase orders) relating to such Inventory includes
retention of title rights in favor of the vendor or supplier thereof, or
(ii) under applicable governing laws, retention of title may be imposed
unilaterally by the vendor or supplier thereof; provided that Inventory which
may be subject to any rights of retention of title shall not be excluded from
Eligible Inventory solely pursuant to this sub-paragraph (xv) in the event that
(A) the Administrative Agent shall have received evidence satisfactory to it
that the full purchase price of such Inventory has, or will have, been paid
prior, or upon the delivery of, such Inventory to the relevant Credit Party or
(B) a Letter of Credit has been issued under and in accordance with the terms of
this Agreement for the purchase of such Inventory;

(xvi) is stored at a location not in (a) (x) the United States or Canada, in the
case of the U.S. Borrowing Base, U.S. FILO Borrowing Base, Canadian Borrowing
Base or Canadian FILO Borrowing Base or (y) Mexico in an amount not to exceed 5%
of the Aggregate Borrowing Base, in the case of the U.S. Borrowing Base or U.S.
FILO Borrowing Base, (b) an Additional Inventory Asian Jurisdiction, in the case
of the Asian Borrowing Base, (c) an Additional Inventory European Jurisdiction,
in the case of the European Borrowing Base, (d) France, in the case of any
French Borrowing Base, or (e) Germany, in the case of any German Borrowing Base;

(xvii) consists of service vans or other items of Inventory held in service vans
for use by technicians at project sites;

(xviii) has been returned by a customer or is in the process of being reworked
or retooled;

(xix) comprises Tooling Materials;

(xx) is held for use by an outside processor or subcontractor;

(xxi) is of a type generally sold and delivered by the Credit Parties on a
“drop-ship” basis;

(xxii) has increased value due to favorable capitalized variance adjustments
(but only to the extent of such increase);

(xxiii) that is represented in the accounting of any Credit Party as inventory
adjustment, variance, reclassification, warranty reserve, write-off, inventory
valuation or unreconciled difference; or

(xxiv) has been acquired from any Sanctioned Person.

“Eligible Transferee” shall mean and include any existing Lender, any Approved
Fund or any commercial bank, an insurance company, a finance company, a
financial institution, any fund that invests in loans or any other “accredited
investor” (as defined in Regulation D of the Securities Act) but in any event
excluding (i) any natural person, (ii) any Disqualified Lender and (iii) the
Sponsor, Holdings, each Borrower and their respective Subsidiaries and
Affiliates.

 

33



--------------------------------------------------------------------------------

“Environment” shall mean ambient air, indoor air, surface water, groundwater,
drinking water, land surface and sub-surface strata and natural resources such
as wetlands, flora and fauna.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations and/or proceedings
relating in any way to any Environmental Law or any permit issued, or any
approval given, under any such Environmental Law, including, without limitation,
(a) any and all Environmental Claims by governmental or regulatory authorities
for enforcement, investigation, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (b) any and
all Environmental Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief arising out of
or relating to an alleged injury or threat of injury to human health, safety or
the Environment due to the presence of Hazardous Materials, including any
Release or threat of Release of any Hazardous Materials.

“Environmental Law” shall mean any federal, state, provincial, national,
supranational, foreign or local statute, law, rule, regulation, ordinance, code,
binding guideline and rule of common law, now or hereafter in effect and in each
case as amended, and any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent decree or judgment,
relating to pollution or protection of the Environment, occupational health or
Hazardous Materials, including, without limitation, any state, provincial and
local or foreign counterparts or equivalents, in each case as amended from time
to time.

“Equity Financing” shall have the meaning provided in Section 6.05(b).

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) equity of such Person, including any preferred
stock, any limited or general partnership interest and any limited liability
company membership interest, but excluding, for the avoidance of doubt, any
Indebtedness convertible into or exchangeable for the foregoing.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and, unless the context indicates otherwise, the
regulations promulgated and rulings issued thereunder. Section references to
ERISA are to ERISA, as in effect at the date of this Agreement and any successor
Section thereof.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Lead Borrower or a Restricted Subsidiary of the Lead
Borrower would be deemed to be a “single employer” within the meaning of
Section 414(b) or (c) of the Code and solely with respect to Section 412 of the
Code, Section 414(b), (c), (m) or (o) of the Code.

“ERISA Event” shall mean (a) any “reportable event,” as defined in Section 4043
of ERISA or the regulations issued thereunder, but excluding any event for which
the 30-day notice period is waived with respect to a Plan, (b) any failure to
make a required contribution to any Plan that would result in the imposition of
a Lien or other encumbrance or the failure to satisfy the minimum funding
standards set forth in Sections 412 or 430 of the Code or Sections 302 or 303 of
ERISA, or the arising of such a Lien or encumbrance, with respect to a Plan,
(c) the incurrence by the Lead Borrower, a Restricted Subsidiary of the Lead
Borrower, or an ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan or the withdrawal or partial withdrawal
(including under Section 4062(e) of ERISA) of any of the Lead Borrower, a
Restricted Subsidiary of the Lead Borrower, or an ERISA Affiliate from any Plan
or Multiemployer Plan, (d) the filing of a notice of intent to terminate a Plan
or the treatment of a Plan amendment as a termination under Section 4041 of
ERISA, (e) the receipt by the Lead Borrower, a Restricted Subsidiary of the Lead
Borrower, or an ERISA Affiliate from the PBGC or a plan administrator of any
notice of intent to terminate any Plan or Multiemployer Plan or to appoint a
trustee to administer any Plan, (f) the adoption of any amendment to a Plan that
would require the provision of security pursuant to the Code, ERISA or other
applicable law, (g) the receipt by the Lead Borrower, a Restricted Subsidiary of
the Lead Borrower, or an ERISA Affiliate of any written notice concerning
statutory liability arising from the withdrawal or partial withdrawal of the
Lead Borrower, a Restricted Subsidiary of the Lead Borrower, or an ERISA
Affiliate from a Multiemployer Plan or a written determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA, (h) the occurrence of any non-exempt
“prohibited transaction” (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) with respect to which the Lead Borrower or any
Restricted Subsidiary is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to

 

34



--------------------------------------------------------------------------------

which the Lead Borrower or any Restricted Subsidiary could reasonably be
expected to have liability, (i) the occurrence of any event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of any Plan
or the appointment of a trustee to administer any Plan, (j) the filing of any
request for or receipt of a minimum funding waiver under Section 412(c) of the
Code with respect to any Plan or Multiemployer Plan, (k) a determination that
any Plan is in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code), (l) the receipt by the Lead Borrower, a
Restricted Subsidiary of the Lead Borrower or any ERISA Affiliate of any notice,
that a Multiemployer Plan is, or is expected to be, in endangered or critical
status under Section 305 of ERISA, or (m) any other extraordinary event or
condition with respect to a Plan or Multiemployer Plan which could reasonably be
expected to result in a Lien or any acceleration of any statutory requirement to
fund all or a substantial portion of the unfunded accrued benefit liabilities of
such plan.

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurasian Borrowers” shall mean the French Borrowers, the German Borrowers, the
Hong Kong Borrowers and the Irish Borrowers.

“Eurasian Subfacility” shall mean each of the Asian Subfacility, the European
Subfacility, the French Subfacility and the German Subfacility.

“Eurasian Effectiveness Date” shall have the meaning provided in Article 6B.

“Eurasian Credit Party” shall mean each French Credit Party, each German Credit
Party, each Asian Credit Party and each European Credit Party.

“Euro” or “€” shall mean the single currency of the Participating Member States.

“European Borrowing Base” shall mean, at any time of calculation, an amount
equal to the sum of, without duplication:

(a) the book value of Eligible Accounts of the European Credit Parties
multiplied by the advance rate of 85%, plus

(b) at any time following the completion of all Additional Inventory Security
Actions by each European Credit Party owning Inventory in any Additional
Inventory European Jurisdiction, the lesser of (i) the Cost of Eligible
Inventory of the European Credit Parties multiplied by the advance rate of 70%,
and (ii) the appraised NOLV Percentage of Eligible Inventory of the European
Credit Parties multiplied by the advance rate of 85%; plus

(c) 100% of Eligible Cash of the European Credit Parties; plus

(d) the positive amount, if any, by which the U.S. Borrowing Base exceeds the
total U.S. Revolving Exposure of all Lenders, minus

(e) any Reserves established from time to time by the Administrative Agent in
accordance herewith.

“European Collateral Agent” shall mean JPMCB, acting as a collateral agent for
the Secured Creditors for the purpose of any Irish Security Document or UK
Security Document and any successor thereto appointed pursuant to Section 12.10.

“European Credit Parties” shall mean the Irish Credit Parties and the UK Credit
Parties.

“European Line Cap” shall mean an amount that is equal to the lesser of (a) the
European Revolving Commitments and (b) the then applicable European Borrowing
Base.

“European Protective Advances” shall have the meaning provided in Section 2.18.

 

35



--------------------------------------------------------------------------------

“European Revolver Commitment Adjustment” shall have the meaning provided in
Section 2.20.

“European Revolving Borrowing” shall mean a Borrowing comprised of European
Revolving Loans.

“European Revolving Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make European Revolving Loans hereunder up
to the amount set forth and opposite such Lender’s name on Schedule 2.01 under
the caption “European Revolving Commitment,” or in the Assignment and Assumption
pursuant to which such Lender assumed its European Revolving Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 13.04. The aggregate amount
of the Lenders’ European Revolving Commitments on the Closing Date is
$20,000,000.

“European Revolving Exposure” shall mean, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding European
Revolving Loans of such Lender.

“European Revolving Loans” shall mean advances made pursuant to Article 2 hereof
under the European Subfacility.

“European Subfacility” shall mean the European Revolving Commitments of the
Lenders and the Loans pursuant to those Commitments in accordance with the terms
hereof.

“European Subsidiary” shall mean any Irish Subsidiary or any UK Subsidiary.

“Event of Default” shall have the meaning provided in Section 11.

“Excluded Account” shall mean a Deposit Account, Securities Account or Commodity
Account (i) which is used for the sole purpose of making payroll and withholding
tax payments related thereto and other employee wage and benefit payments and
accrued and unpaid employee compensation payments (including salaries, wages,
benefits and expense reimbursements, 401(k) and other retirement plans and
employee benefits, including rabbi trusts for deferred compensation and health
care benefits), (ii) which is used for paying taxes, including sales taxes,
(iii) which is used as an escrow account or as a fiduciary or trust account or
is otherwise held exclusively for the benefit of an unaffiliated third party,
(iv) which is a zero balance Deposit Account, Securities Account or Commodity
Account or (v) which is not otherwise subject to the provisions of this
definition and together with any other Deposit Accounts, Securities Accounts or
Commodity Accounts that are excluded pursuant to this clause (v), has an average
daily balance for any fiscal month of less than $15,000,000.

“Excluded Collateral” shall mean, with respect to a (i) U.S. Credit Party, the
meaning provided in the Initial U.S. Security Agreement, or (ii) if applicable,
all assets specifically described in any applicable Security Document as
excluded from the grant of security.

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, (x) as it
relates to all or a portion of the Guaranty of such Guarantor, any Swap
Obligation if, and to the extent that, such Swap Obligation (or any Guaranty
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the Guaranty of such Guarantor becomes effective with
respect to such Swap Obligation or (y) as it relates to all or a portion of the
grant by such Guarantor of a security interest, any Swap Obligation if, and to
the extent that, such Swap Obligation (or such security interest in respect
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation. If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
Guaranty or security interest is or becomes illegal.

 

36



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party under any Credit Document, (a) income Taxes
imposed on (or measured by) its net income, and franchise (and similar) Taxes
imposed on it in lieu of income Taxes, either pursuant to the laws of the
jurisdiction in which such recipient is organized or in which the principal
office or applicable lending office of such recipient is located (or any
political subdivision thereof) or as a result of any other present or former
connection between it and the jurisdiction imposing such Tax (other than a
connection arising from such Administrative Agent, Lender or other recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document), (b) any branch
profits Taxes under Section 884(a) of the Code or any similar Tax imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender (other
than an assignee pursuant to a request by a Borrower under Section 3.04), any
U.S. or Canadian federal withholding Tax that (i) is imposed on amounts payable
to such Lender at the time such Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent such recipient (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Credit Parties
with respect to such withholding tax pursuant to Section 5.01(a) or (ii) is
attributable to such recipient’s failure to comply with Section 5.01(b) or
Section 5.01(c), (d) in the case of French withholding Taxes, (i) such
withholding Taxes which are only imposed as a result of such Lender not being,
or ceasing to be, a French Qualifying Lender other than as a result of any
change after the date it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or tax treaty or any
published practice or published concession of any relevant taxing authority
after the date the Lender became a Lender under this Agreement, or (ii) where
such Lender is a French Treaty Lender and withholding Taxes imposed by France
may be reduced or eliminated following the completion of the necessary
procedural formalities in connection with the applicable French Treaty, provided
that the exclusion for changes after the date a Lender became a Lender under
this Agreement in clause (d)(i) above shall not apply in respect of any French
withholding Taxes imposed by France on a payment made to a Lender if such
withholding Taxes are imposed solely because this payment is made to an account
opened in the name and for the account of that Lender in a financial institution
situated in a Non-Cooperative Jurisdiction, (e) any Canadian federal withholding
Taxes imposed on the payment if such payment: (i) is made to a Person with which
the Credit Party does not deal at arm’s length (for the purposes of the CITA) at
the time of making the payment; (ii) is in respect of a debt or other obligation
to pay an amount to a Person with whom the payer is not dealing at arm’s length
(for the purposes of the CITA) at the time of such payment, or (iii) is made to
a Person that is, or does not deal at arm’s length (for the purposes of the
CITA) with, a specified shareholder (as defined in subsection 18(5) of the CITA)
of any Credit Party, (f) in the case of any Lender under the Canadian
Subfacility or Canadian FILO Subfacility with respect to the Canadian
Subfacility or Canadian FILO Subfacility, as applicable, capital Taxes, (g) in
the case of Irish withholding Taxes (i) such withholding Taxes which on the date
on which the payment falls due are only imposed as a result of such Lender not
being or ceasing to be, an Irish Qualifying Lender other than as a result of any
change after the date it became a Lender under this Agreement in (or in the
interpretation, administration or application of) any law or tax treaty or any
published practice or published concession of any relevant taxing authority or
(ii) where such Lender is an Irish Treaty Lender and the Borrower is able to
demonstrate that any withholding taxes imposed on the payment by Ireland could
have been reduced or eliminated had the Lender completed its obligations under
Section 5.02(b), (h) any Taxes imposed under FATCA, (h) U.S. federal backup
withholding Taxes pursuant to Code Section 3406, (i) in the case of any amounts
payable in respect of any Loans, Letters of Credit, Revolving Commitments or LC
Disbursements provided to French Borrowers, any Tax Deduction on account of Tax
imposed by France on any such payment if such Tax Deduction is imposed solely
because the payment is made to an account opened in the name of or for the
benefit of such recipient in a financial institution situated in a
Non-Cooperative Jurisdiction, (j) in case of a German Tax Deduction, the
relevant Lender is a German Treaty Lender and the German Borrower or German
Guarantor making the payment is able to demonstrate that the payment could have
been made to the Lender without the German Tax Deduction had that Lender
complied with its obligations set out under Section 5.02(c), and (k) any amount
an Australian Credit Party is required to deduct or withhold under section 255
of the Income Tax Assessment Act 1936 (Cth) or section 260-5 of Schedule 1 to
the Taxation Administration Act 1953 (Cth) in connection with the recovery of
unpaid Tax related liabilities of a Recipient; provided that any withholding Tax
applicable to a payment by a Guarantor in its capacity as Guarantor shall not
constitute an Excluded Tax.

“Existing Revolving Loans” has the meaning assigned to such term in
Section 2.19.

“Extended Revolving Loans” shall have the meaning provided in Section 2.19.

 

37



--------------------------------------------------------------------------------

“Extended Revolving Loan Commitments” shall mean one or more commitments
hereunder to convert Existing Revolving Loans to Extended Revolving Loans of a
given Extension Series pursuant to an Extension Amendment.

“Extending Lender” shall have the meaning provided in Section 2.19(c).

“Extension Amendment” shall have the meaning provided in Section 2.19(d).

“Extension Election” shall have the meaning provided in Section 2.19(c).

“Extension Request” shall have the meaning provided in Section 2.19(a).

“Extension Series” shall have the meaning provided in Section 2.19(a).

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code as of the
date of this Agreement (or any such amended or successor version), any
intergovernmental agreements between a non-U.S. jurisdiction and the United
States with respect to any of the foregoing and any Requirement of Law adopted
and any agreements entered into pursuant to any such intergovernmental
agreement.

“FCCR Test Amount” shall have the meaning provided in Section 10.11(a).

“FCPA” shall mean the United States Foreign Corrupt Practices Act of 1977, as
amended.

“Federal Funds Rate” shall mean, for any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided, that if the above rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“Fee Letter” shall mean the Fee Letter, dated July 29, 2016, by and among JPMCB
and the Lead Borrower.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 2.05.

“FILO Loans” shall mean the Canadian FILO Loans and/or the U.S. FILO Loans, as
the context may require.

“FILO Subfacility” shall mean the Canadian FILO Subfacility and/or the U.S. FILO
Subfacility, as the context may require.

“Financial Support Direction” shall mean a financial support direction issued by
the Pensions Regulator under s43 of the United Kingdom’s Pensions Act 2004.

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) the Biggert-Waters Flood
Insurance Reform Act of 2012, as now or hereafter in effect or any successor
statute thereto.

“Foreign Borrower” shall mean each Canadian Borrower, each French Borrower, each
German Borrower, each Hong Kong Borrower and each Irish Borrower.

 

38



--------------------------------------------------------------------------------

“Foreign Credit Parties” shall mean each Asian Credit Party, each Canadian
Credit Party, each French Credit Party, each German Credit Party, and each
European Credit Party.

“Foreign Collateral” shall mean all Hong Kong Collateral, Canadian Collateral,
French Collateral, German Collateral, Irish Collateral, Singapore Collateral,
Australian Collateral, and UK Collateral.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States or Canada by the Lead Borrower or any one or more of
its Restricted Subsidiaries primarily for the benefit of employees of the Lead
Borrower or such Restricted Subsidiaries residing outside the United States or
Canada, which plan, fund or other similar program provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA, the Code or applicable Canadian law.

“Foreign Primary Subfacilities” shall mean each Foreign Subfacility other than
the Canadian FILO Subfacility.

“Foreign Subfacilities” shall mean the Asian Subfacility, the Canadian
Subfacility, the Canadian FILO Subfacility, the French Subfacility, the German
Subfacility, and the European Subfacility.

“Foreign Subsidiaries” shall mean each Subsidiary of the Lead Borrower that is
not a U.S. Subsidiary.

“French Assignment of Receivables” shall mean the French assignment of
receivables (Bordereau Dailly) executed by the French Borrowers as of the
Eurasian Effective Date creating security interests over certain assets of the
French Borrowers.

“French Authorized Issuing Bank” shall mean (i) a credit institution
(établissement de crédit) licensed by the relevant Governmental Authorities of
France for the purpose of providing to customers credit transactions (opérations
de crédit) and bank payment services (services bancaires de paiement); (ii) a
credit institution (établissement de crédit) having its registered office in a
member state of the European Union or in a state which is a party to the Treaty
on the European Economic Area, so long as the relevant Governmental Authorities
of France have been notified in advance by the relevant Governmental Authority
of such state; provided, that such credit institution provides to customers in
France only those credit transactions (opérations de credit) and bank payment
services (services bancaires de paiement) which it is authorized to provide or
administer in the state in which is registered office is located; or (iii) a
financial institution (établissement financier) having its registered office in
a member state of the European Union or in a state which is a party to the
Treaty on the European Economic Area, which has obtained a certificate from the
relevant Governmental Authorities of such state certifying that it meets the
conditions required for that purpose by such Governmental Authority, so long as
the relevant Governmental Authorities of France have been notified in advance by
the relevant Governmental Authority of such state; provided, that such financial
institution provides to customers in France only those credit transactions
(opérations de crédit) and bank payment services (services bancaires de
paiement) which it is authorized to provide in the state in which is registered
office is located. For purposes of this definition, “notified in advance” refers
to the satisfaction of the formalities required to benefit from applicable
European passporting provisions (including the transmission by a local regulator
to the French banking authority of a notice received from a financial
institution to the effect that such institution intends to trade in France on a
remote basis pursuant to the European passporting regulations).

“French Authorized Lender” shall mean (i) a credit institution (établissement de
crédit) licensed for the purpose of carrying out credit transactions (operations
de crédit) by the relevant Governmental Authorities of France; (ii) a credit
institution (établissement de crédit) having its registered office in a member
state of the European Union or in a state which is a party to the Treaty on the
European Economic Area, so long as the relevant Governmental Authorities of
France have been notified in advance by the relevant Governmental Authority of
such state; provided, that such credit institution carries out in France only
those credit transactions which it is authorized to carry out in the state in
which is registered office is located; or (iii) a financial institution
(établissement financier) having its registered office in a member state of the
European Union or in a state which is a party to the Treaty on the European
Economic Area, which has obtained a certificate from the relevant Governmental
Authority of such state certifying that it meets the conditions required for
that purpose by such Governmental Authority, so long as the relevant French
authorities have been notified in advance by the relevant Governmental
Authorities of such state;

 

39



--------------------------------------------------------------------------------

provided, that such financial institution carries out in France only those
credit transactions which it is authorized to carry out in the state in which is
registered office is located. For purposes of this definition, “notified in
advance” refers to the satisfaction of the formalities required to benefit from
applicable European passporting provisions (including the transmission by a
local regulator to the French banking authority of a notice received from a
financial institution to the effect that such institution intends to trade in
France on a remote basis pursuant to the European passporting regulations).

“French Borrowers” shall mean the French Parent Borrower and each French
Subsidiary Borrower.

“French Borrowing Base” shall mean, at any time of calculation, in respect of
each French Borrower, an amount equal to the sum of, without duplication:

(a) the book value of Eligible Accounts of such French Borrower multiplied by
the advance rate of 85%, plus

(b) the positive amount, if any, by which the U.S. Borrowing Base exceeds the
total U.S. Revolving Exposure of all Lenders; minus

(c) Reserves established from time to time by the Administrative Agent in
accordance herewith.

“French Collateral” shall mean all the “Security Assets” as defined in the
Initial French Security Agreements and all other property (whether real,
personal or otherwise) with respect to which any security interests have been
granted (or purported to be granted) by the French Credit Parties or will be
granted in accordance with the requirements set forth in Section 9.13.

“French Collateral Agent” shall mean J.P. Morgan Europe Limited, acting as a
collateral agent for the Secured Creditors for the purpose of any French
Security Document and any successor thereto appointed pursuant to Section 12.10.

“French Credit Party” shall mean each French Borrower.

“French Line Cap” shall mean, with respect to each French Borrower, an amount
that is equal to the lesser of (a) the French Revolving Commitments and (b) the
then applicable French Borrowing Base of such French Borrower.

“French Master Assignment Agreement” shall mean the French master assignment
agreement executed by the French Borrowers as of Eurasian Effectiveness Date
creating security interests over certain assets of the French Borrowers.

“French Parent Borrower” shall mean any entity executing this Agreement (or a
joinder to this Agreement) on the Eurasian Effectiveness Date as a “French
Parent Borrower.”

“French Pledge of Bank Accounts” shall mean the French pledge of bank accounts
executed by the French Borrowers as of Eurasian Effectiveness Date creating
security interests over certain assets of the French Borrowers.

“French Protective Advances” shall have the meaning provided in Section 2.18.

“French Qualifying Lender” shall mean for the purposes of any Loan to be made
available to a French Borrower pursuant to this Agreement, a Lender which
(i) fulfills the conditions under the domestic laws of France to receive
payments of interest from a French Borrower under that Credit Document without a
Tax Deduction or (ii) is a French Treaty Lender.

“French Revolving Borrowing” shall mean a Borrowing comprised of French
Revolving Loans.

 

40



--------------------------------------------------------------------------------

“French Revolving Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make French Revolving Loans hereunder up
to the amount set forth and opposite such Lender’s name on Schedule 2.01 under
the caption “French Revolving Commitment,” or in the Assignment and Assumption
pursuant to which such Lender assumed its French Revolving Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 13.04. The aggregate amount
of the Lenders’ French Revolving Commitments on the Closing Date is $7,500,000.
Each Lender that has a French Revolving Commitment (or any Affiliate or branch
of any such Lender that is acting on behalf of such Lender) shall be a French
Authorized Lender.

“French Revolving Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding French Revolving
Loans of such Lender.

“French Revolving Loans” shall mean advances made pursuant to Article 2 hereof
under the French Subfacility.

“French Security Documents” shall mean the Initial French Security Agreements,
each Deposit Account Control Agreement, and, after the execution and delivery
thereof, each Additional Security Document governed by French law, together with
any other applicable security documents governed by French law from time to
time, such as a deed and any other related documents, bonds, debentures or
pledge agreements as may be required to perfect a Lien in favor of the French
Collateral Agent for the benefit of the Secured Creditors.

“French Subfacility” shall mean the French Revolving Commitments of the Lenders
and the Loans pursuant to those Commitments in accordance with the terms hereof.

“French Subsidiary” shall mean any Subsidiary of the Lead Borrower that is
incorporated, formed or otherwise organized under the laws of France.

“French Subsidiary Borrowers” shall mean any entity executing this Agreement (or
a joinder to this Agreement) on the Eurasian Effectiveness Date as a “French
Subsidiary Borrower”, and each other French Subsidiary that is or becomes a
party to this Agreement as a Borrower after the Eurasian Effectiveness Date
pursuant to Section 9.12 or otherwise.

“French Treaty” has the meaning assigned to such term in the definition of
“French Treaty State”.

“French Treaty Lender” shall mean a Lender which:

(a) is treated as resident of a French Treaty State for the purposes of a French
Treaty;

(b) does not carry on business in France through a permanent establishment with
which that Lender’s participation in the Loan is effectively connected;

(c) is acting from a lending office situated in a jurisdiction in which it is
incorporated or established; and

(d) fulfills any other condition which must be fulfilled under the relevant
French Treaty by residents of such French Treaty State for such residents to
obtain exemption from Taxes imposed on interest by the jurisdiction of tax
residence of the applicable French Borrower, subject to the completion of any
necessary procedural formalities.

“French Treaty State” shall mean a jurisdiction having a double taxation
agreement (a “French Treaty”) with France, which makes provision for full
exemption from Taxes imposed by France on interest payments.

“Fronting Exposure” shall mean a Defaulting Lender’s Pro Rata Share of LC
Exposure or Swingline Loans, as applicable, except to the extent allocated to
other Lenders under Section 2.11.

 

41



--------------------------------------------------------------------------------

“Fronting Fee” shall have the meaning provided in Section 2.05(c).

“FSHCO” shall mean any U.S. Subsidiary that is a disregarded entity that has no
material assets other than Equity Interests in one or more Foreign Subsidiaries.

“German” or “Germany” shall mean the Federal Republic of Germany (Bundesrepublik
Deutschland), any governmental or public body or authority, or any subdivision
thereof.

“German Account Pledge Agreements” shall mean the German account pledge
agreements executed by the German Credit Parties as of the date of this
Agreement creating security interests over certain assets of the German Credit
Parties.

“German Borrower Group” shall mean each individual German Borrower on a
standalone basis, except that a German Guarantor and a German Borrower that is
its direct Subsidiary shall collectively constitute a single German Borrower
Group.

“German Borrowers” shall mean the German Parent Borrower and each German
Subsidiary Borrower.

“German Borrowing Base” shall mean at any time of calculation, solely in respect
of each German Borrower Group, an amount equal to the sum of, without
duplication:

(a) the book value of Eligible Accounts of such German Borrower Group multiplied
by the advance rate of 85%,

(b) at any time following the completion of all Additional Inventory Security
Actions by each German Credit Party owning Inventory in Germany, the lesser of
(i) the Cost of Eligible Inventory of such German Borrower Group multiplied by
the advance rate of 70%, and (ii) the appraised NOLV Percentage of Eligible
Inventory of such German Borrower Group multiplied by the advance rate of 85%;
plus

(c) the positive amount, if any, by which the U.S. Borrowing Base exceeds the
total U.S. Revolving Exposure of all Lenders; minus

(d) Reserves established from time to time by the Administrative Agent in
accordance herewith.

“German Collateral” shall mean all the “Security Assets” as defined in the
Initial German Security Agreements and all other property (whether real,
personal or otherwise) with respect to which any security interests have been
granted (or purported to be granted) by the German Credit Parties or will be
granted in accordance with the requirements set forth in Section 9.13.

“German Collateral Agent” shall mean JPMCB, acting as a collateral agent for the
Secured Creditors for the purpose of any German Security Document and any
successor thereto appointed pursuant to Section 12.10.

“German Credit Party” shall mean each German Borrower and the German Guarantor.

“German Global Assignment Agreements” shall mean the German global assignment
agreements executed by the German Credit Parties as of the date of this
Agreement creating security interests over certain assets of the German Credit
Parties.

“German Guarantor” shall mean each German Subsidiary that is not a German
Borrower that is on the Eurasian Effectiveness Date, or which becomes, a party
to the Guaranty Agreement in accordance with the requirements of this Agreement
or the provisions of such Guaranty Agreement.

“German Line Cap” shall mean, with respect to each German Borrower Group, an
amount that is equal to the lesser of (a) the German Revolving Commitments and
(b) the then applicable German Borrowing Base of such German Borrower Group.

 

42



--------------------------------------------------------------------------------

“German Parent Borrower” shall mean any entity executing this Agreement (or a
joinder to this Agreement) on the Eurasian Effectiveness Date as a “German
Parent Borrower.”

“German Protective Advances” shall have the meaning provided in Section 2.18.

“German Qualifying Lender” shall mean a Lender which is in respect of interest
payable by a German Borrower beneficially entitled to interest payable to that
Lender in respect of an advance under a Credit Document and is (a) lending
through a permanent establishment in Germany; or (b) a German Treaty Lender.

“German Restricted Subsidiary “ shall mean a Restricted Subsidiary which is
obligated to prepare records under German (tax) accounting laws.

“German Revolving Borrowing” shall mean a Borrowing comprised of German
Revolving Loans.

“German Revolving Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make German Revolving Loans hereunder up
to the amount set forth and opposite such Lender’s name on Schedule 2.01 under
the caption “German Revolving Commitment,” or in the Assignment and Assumption
pursuant to which such Lender assumed its German Revolving Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 13.04. The aggregate amount
of the Lenders’ German Revolving Commitments on the Closing Date is $7,500,000.

“German Revolving Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding German Revolving
Loans of such Lender.

“German Revolving Loans” shall mean advances made pursuant to Article 2 hereof
under the German Subfacility.

“German Security Documents” shall mean the Initial German Security Agreements
and, after the execution and delivery thereof, each Additional Security Document
governed by German law, including those entered into as required by the
Additional Inventory Security Actions, together with any other applicable
security documents governed by German law from time to time.

“German Subfacility” shall mean the German Revolving Commitments of the Lenders
and the Loans pursuant to those Commitments in accordance with the terms hereof.

“German Subsidiary” shall mean any Subsidiary of the Lead Borrower that is
incorporated, formed or otherwise organized under the laws of Germany.

“German Subsidiary Borrowers” shall mean any entity executing this Agreement (or
a joinder to this Agreement) on the Eurasian Effectiveness Date as a “German
Subsidiary Borrower”, and each other German Subsidiary that is or becomes a
party to this Agreement as a Borrower after the Eurasian Effectiveness Date
pursuant to Section 9.12 or otherwise.

“German Tax Deduction” shall mean a deduction or withholding for or on account
of Tax imposed by Germany.

“German Treaty Lender” shall mean a Lender which (a) is treated as a resident of
a German Treaty State for the purposes of the German Treaty, (b) does not carry
on a business in Germany through a permanent establishment with which that
Lender’s participation in the Loan is effectively connected and, (c) with respet
to the interest payable by the German Borrower is entiled to rely on the
benefits of the German Treaty (subject to the completion of any procedural
formalities).

“German Treaty State” shall mean a jurisdiction having a double taxation
agreement with Germany (a “German Treaty”) which makes provision for full
exemption for tax imposed by Germany on interest.

 

43



--------------------------------------------------------------------------------

“Global Availability” shall mean, as of any applicable date, the amount by which
the Line Cap at such time exceeds the Aggregate Exposures on such date.

“Governmental Authority” shall mean the government of the United States of
America, Canada, Hong Kong, France, Germany, Ireland, Australia, Singapore, the
United Kingdom or any other country, including any political subdivision of any
of the foregoing (including state, provincial, territorial or local), the
European Central Bank, the Council of Ministers of the European Union, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity (including any European supranational body) exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

“Guaranteed Creditors” shall mean and include (x) each of the Administrative
Agent, the Collateral Agents, the Lenders, each Issuing Bank and each Swingline
Lender and (y) any Secured Bank Product Provider or any Person that was a
Secured Bank Product Provider on the Closing Date or at the time of entry into a
particular Secured Bank Product Obligation.

“Guarantor” shall mean and include Holdings, each Borrower (with respect to the
Obligations of each other Borrower; provided that no Foreign Credit Party will
be a Guarantor with respect to the Obligations of the U.S. Credit Parties) and
each Subsidiary Guarantor.

“Guaranty Agreement” shall mean the Guaranty Agreement executed by each Credit
Party.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,” “toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance regulated under any Environmental Law.

“HIBOR Loan” shall mean a Loan denominated in Hong Kong Dollars made by the
Lenders to the Borrowers which bears interest at a rate based on the HIBOR Rate.

“HIBOR Rate” shall mean, for any Interest Period with respect to a HIBOR Loan or
overdue amount denominated in Hong Kong Dollars, such interest rate as is
determined by the Administrative Agent as of 11:00 a.m. (Hong Kong time) on the
first day of the relevant Interest Period, for a period comparable to such
Interest Period, to be equal to (a) the rate per annum designated as
“FIXING@11:00” displayed under the heading “HONG KONG INTERBANK OFFERED RATES
(HK DOLLARS)” (“HKABHIBOR”) on the Reuters Screen Page HIBOR (or other
commercially available source reasonably designated by the Administrative
Agent); or (b) if HKABHIBOR is not available for any reason, the interest rate
at which deposits in Hong Kong Dollars of the approximate amount of the HIBOR
Loan would be offered by JPMorgan Chase Bank, N.A.’s Hong Kong branch to major
banks in the Hong Kong interbank market.

“Holdings” shall have the meaning provided in the first paragraph of this
Agreement.

“Hong Kong” shall mean the Hong Kong Special Administrative Region of the
People’s Republic of China.

“Hong Kong Borrowers” shall mean the Hong Kong Parent Borrower and each other
Hong Kong Subsidiary Borrower.

“Hong Kong Collateral” shall mean all the “Security Assets” as defined in the
Initial Hong Kong Security Agreement and all other property (whether real,
personal or otherwise and whether currently existing or otherwise) with respect
to which any security interests have been granted (or purported to be granted)
by the Hong Kong Credit Parties or will be granted in accordance with the
requirements set forth in Section 9.13.

 

44



--------------------------------------------------------------------------------

“Hong Kong Credit Party” shall mean each Hong Kong Borrower.

“Hong Kong Dollars” or “HK$” shall mean the lawful currency of Hong Kong.

“Hong Kong Parent Borrower” shall mean any entity executing this Agreement (or a
joinder to this Agreement) on the Eurasian Effectiveness Date as a “Hong Kong
Parent Borrower.”

“Hong Kong Security Documents” shall mean the Initial Hong Kong Security
Agreement and, after the execution and delivery thereof, each Additional
Security Document governed by Hong Kong law, including those entered into as
required by the Additional Inventory Security Actions, together with any other
applicable security documents governed by Hong Kong law from time to time.

“Hong Kong Subsidiary” shall mean any Subsidiary of the Lead Borrower that is
incorporated, formed or otherwise organized under the laws of Hong Kong.

“Hong Kong Subsidiary Borrowers” shall mean any entity executing this Agreement
(or a joinder to this Agreement) on the Eurasian Effectiveness Date as a “Hong
Kong Subsidiary Borrower”, and each other Hong Kong Subsidiary that is or
becomes a party to this Agreement as a Borrower after the Eurasian Effectiveness
Date pursuant to Section 9.12 or otherwise.

“Immaterial Subsidiary” shall mean any Restricted Subsidiary of the Lead
Borrower that, as of the date of the most recent financial statements required
to be delivered pursuant to Section 9.01(a) or (b), does not have, when taken
together with all other Immaterial Subsidiaries, (a) assets in excess of 2.0% of
Consolidated Total Assets; or (b) revenues for the period of four consecutive
fiscal quarters ending on such date in excess of 2.0% of the combined revenues
of the Lead Borrower and the Restricted Subsidiaries for such period.

“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBO Rate.”

“Increase Date” shall have the meaning provided in Section 2.15(b).

“Increase Loan Lender” shall have the meaning provided in Section 2.15(b).

“Incremental Revolving Commitment Agreement” shall have the meaning provided in
Section 2.15(d).

“Incremental Term Loan” shall mean any additional loans made after the Closing
Date under the Term Loan Credit Agreement pursuant to Section 2.15 of the Term
Loan Credit Agreement.

“Indebtedness” shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
(A) for borrowed money or (B) for the deferred purchase price of property or
services, (ii) the maximum amount available to be drawn under all letters of
credit, bankers’ acceptances and similar obligations issued for the account of
such Person and all unpaid drawings in respect of such letters of credit,
bankers’ acceptances and similar obligations, (iii) all Indebtedness of the
types described in clause (i), (ii), (iv), (v), (vi) or (vii) of this definition
secured by any Lien on any property owned by such Person, whether or not such
Indebtedness has been assumed by such Person (provided that, if the Person has
not assumed or otherwise become liable in respect of such Indebtedness, such
Indebtedness shall be deemed to be in an amount equal to the lesser of (x) the
aggregate unpaid amount of Indebtedness secured by such Lien and (y) the fair
market value of the property to which such Lien relates as determined in good
faith by such Person), (iv) the aggregate amount of all Capitalized Lease
Obligations of such Person, (v) all Contingent Obligations of such Person,
(vi) all obligations under any Swap Contracts and any Bank Product Debt or under
any similar type of agreement and (vii) all Off-Balance Sheet Liabilities of
such Person. Notwithstanding the foregoing, Indebtedness shall not include
(a) trade payables and accrued expenses incurred by any Person in accordance
with customary practices and in the ordinary course of business of such Person
or (b) earn-outs and contingent payments in respect of acquisitions except to
the extent that the liability on account of any such earn-outs or contingent
payment becomes fixed and is required by U.S. GAAP to be reflected as a
liability on the consolidated balance sheet of the Lead Borrower and its
Restricted Subsidiaries.

 

45



--------------------------------------------------------------------------------

“Indemnified Person” shall have the meaning provided in Section 13.01(a).

“Indemnified Taxes” shall mean (i) Taxes other than Excluded Taxes imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document or Letter of Credit and (ii) to the
extent not described in (i), Other Taxes.

“Independent Assets or Operations” shall mean, with respect to any Parent
Company, that such Parent Company’s total assets, revenues, income from
continuing operations before income taxes and cash flows from operating
activities (excluding in each case amounts related to its investment in the Lead
Borrower and the Restricted Subsidiaries), determined in accordance with GAAP
and as shown on the most recent balance sheet of such Parent Company, is more
than 3.0% of such Parent Company’s corresponding consolidated amount.

“Initial Australian Security Agreement” shall mean the Australian Security
Agreement executed by the Australian Guarantors as of the date of this Agreement
creating security interests over certain assets of the Australian Guarantors.

“Initial Canadian Security Agreement” shall mean the Canadian Security Agreement
executed by the Canadian Credit Parties as of the date of this Agreement
creating security interests over certain assets of the Canadian Credit Parties.

“Initial Field Work” shall mean a field examination and inventory appraisal of
the Borrowers completed by examiners and appraisers reasonably acceptable to the
Administrative Agent, delivered pursuant to Section 6.20 or 9.13, as the case
may be.

“Initial French Security Agreements” shall mean each of the French Assignment of
Receivables, the French Master Assignment Agreement and the French Pledge of
Bank Accounts.

“Initial German Security Agreements” shall mean each of the German Global
Assignment Agreements and the German Account Pledge Agreements.

“Initial Hong Kong Security Agreement” shall mean the Hong Kong Security
Agreement executed by the Hong Kong Credit Parties as of the date of this
Agreement creating security interests over certain assets of the Hong Kong
Credit Parties.

“Initial Irish Security Agreement” shall mean the Irish Security Agreement
executed by the Irish Credit Parties as of the date of this Agreement creating
security interests over certain assets of the Irish Credit Parties.

“Initial Public Offering” shall mean the issuance by any Parent Company of its
common Equity Interests in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8 or S-4)
pursuant to an effective registration statement filed with the SEC in accordance
with the Securities Act, as amended.

“Initial Security Agreements” shall mean the Initial Australian Security
Agreement, the Initial Canadian Security Agreement, the Initial French Security
Agreements, the Initial German Security Documents, the Initial Hong Kong
Security Agreement, the Initial Irish Security Agreement, the Initial Singapore
Security Agreement, the Initial UK Security Agreement, and the Initial U.S.
Security Agreement.

“Initial Singapore Security Agreement” shall mean the Singapore Security
Agreement executed by the Singapore Guarantors as of the date of this Agreement
creating security interests over certain assets of the Singapore Guarantors.

“Initial UK Security Agreement” shall mean the UK Security Agreement executed by
the UK Guarantors as of the date of this Agreement creating security interests
over certain assets of the UK Guarantors.

 

46



--------------------------------------------------------------------------------

“Initial U.S. Security Agreement” shall mean the U.S. Security Agreement
executed by each U.S. Credit Party as of the date of this Agreement creating
security interests over certain assets of such U.S. Credit Party.

“Intellectual Property” shall have the meaning provided in Section 8.20.

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement in the
form of Exhibit L, dated as of the Closing Date, by and among the U.S.
Collateral Agent and the Term Agent, as may be amended, amended and restated,
modified, supplemented, extended or renewed from time to time in accordance with
the terms thereof.

“Interest Determination Date” shall mean, with respect to (i) any LIBO Rate Loan
denominated in U.S. Dollars, Euros, CNH and Singapore Dollars, on the second
Business Day prior to the commencement of any Interest Period relating to such
LIBO Rate Loan, or (ii) any LIBO Rate Loan denominated in Pounds Sterling or
Australian Dollars, CDOR Rate Loan or HIBOR Loan (as applicable), on the day of
the commencement of any Interest Period relating to such LIBO Rate Loan
denominated in Pounds Sterling or Australian Dollars, CDOR Rate Loan or HIBOR
Loan, as applicable, unless market practice differs in the relevant Interbank
Market for a currency, in which case the Interest Determination Date for that
currency will be determined by the Administrative Agent in accordance with
market practice in the relevant Interbank Market.

“Interest Period” shall mean, as to any Borrowing of a LIBO Rate Loan, CDOR Rate
Loan, SOR Loan, BBSY Loan, CNH HIBOR Loan, or HIBOR Loan, the period commencing
on the date of such Borrowing or on the last day of the immediately preceding
Interest Period applicable to such Borrowing, as applicable, and ending on the
numerically corresponding day (or, if there is no numerically corresponding day,
on the last day) in the calendar month that is one, two, three, six, or, if
available from all Lenders, twelve months or less than one month thereafter, as
the Lead Borrower may elect, or the date any Borrowing of a LIBO Rate Loan, CDOR
Rate Loan, SOR Loan, BBSY Loan, CNH HIBOR Loan or HIBOR Loan is converted to a
Borrowing of a Base Rate Loan, Canadian Prime Rate Loan, or LIBO Rate Loan in
accordance with Section 2.08 or repaid or prepaid in accordance with
Section 2.07 or Section 2.09; provided that if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.

“Interim Period” shall have the meaning provided in Section 10.11(b).

“Interpolated Rate” shall mean, at any time, (i) with respect to any LIBO Rate
Loans (other than CDOR Rate Loans), for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time, (ii) with respect to any CDOR Rate
Loan for any Interest Period, a rate per annum (rounded upward to the next
1/100th of 1%) determined by the Administrative Agent (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between (a) the applicable CDOR
Screen Rate for the longest period (for which such CDOR Screen Rate is
available) that is shorter than the Interest Period for such CDOR Rate Loan and
(b) the applicable CDOR Screen Rate for the shortest period (for which such CDOR
Screen Rate is available) that is longer than the Interest Period for such CDOR
Rate Loan, in each case at such time and (iii) with respect to any CNH HIBOR
Loan or SOR Loan for any Interest Period, the rate which results from
interpolating on a linear basis between (a) the CNH HIBOR Screen Rate or SOR
Screen Rate, as applicable, for the longest period (for which such CNH HIBOR
Screen Rate or SOR Screen Rate is available) which is less than the Interest
Period of that Loan, and (b) the CNH HIBOR Screen Rate or SOR Screen Rate, as
applicable, for the shortest period (for which such CNH HIBOR Screen Rate or SOR
Screen Rate is available) which exceeds the Interest Period of that Loan, each
as of 11:00 a.m. Hong Kong local time (in the case of CNH HIBOR Loans) or 11:00
a.m. London local time (in the case of SOR Loans), in each case, two Business
Days before the first day of the applicable Interest Period.

 

47



--------------------------------------------------------------------------------

“Inventory” shall mean all “inventory,” (including parts, work-in-process, raw
materials, and finished goods) as such term is defined in the UCC as in effect
on the date hereof in the State of New York, wherever located, in which any
Person now or hereafter has rights, and shall include the meaning given to the
term “Inventory” in any Non-U.S. Security Agreement.

“Investment Grade Rating” shall mean, with respect to any Person, that such
Person has a corporate credit rating of BBB- or better by S&P and a corporate
family rating of Baa3 or better by Moody’s (or comparable ratings by any other
rating agency).

“Investments” shall have the meaning provided in Section 10.05.

“Irish Authorized LC Issuer” shall mean:

(a) the holder of an authorisation granted by the European Central Bank under
the SSM Regulation on the application therefor under section 9 of the Central
Bank Act 1971 of Ireland;

(b) the holder of a licence granted under section 9 of the Central Bank Act 1971
of Ireland before the commencement of the European Union (Single Supervisory
Mechanism) Regulations 2014 that is deemed, in accordance with the SSM
Regulation, to be an authorisation granted by the European Central Bank under
the SSM Regulation;

(c) the holder of an authorisation granted under section 9A of the Central Bank
Act 1971 of Ireland; and

(d) a credit institution that is incorporated or established in an EEA State
other than Ireland and that:

(i) holds an authorisation for the purposes of the Capital Requirements
Directive and applicable law in the EEA State in which it is incorporated or
established including, where applicable, the SSM Regulation; and

(ii) has duly exercised its right to provide activities referred to in paragraph
1 of Annex I to the Capital Requirements Directive, whether by establishing a
branch or otherwise, in Ireland in accordance with the Capital Requirements
Directive, the Irish Capital Requirements Regulations and the laws and
regulations which implement the Capital Requirements Directive and/ or other
European Union directives codified by it in the EEA State in which it is
incorporated or established including, where applicable, the SSM Regulation,

which shall, in each case, be deemed evidenced, in respect of any entity, by its
inclusion in any register or list of the relevant class of holders or credit
institutions, as applicable, maintained by the Central Bank of Ireland.

“Irish Borrowers” shall mean the Irish Parent Borrower and each Irish Subsidiary
Borrower.

“Irish Capital Requirements Regulations” means European Union (Capital
Requirements) Regulations 2014 which give effect to the Capital Requirements
Directive in Ireland.

“Irish Collateral” shall mean all the “Security Assets” as defined in the
Initial Irish Security Agreement and all other property (whether real, personal
or otherwise) with respect to which any security interests have been granted (or
purported to be granted) by the Irish Credit Parties or will be granted in
accordance with the requirements set forth in Section 9.13.

“Irish Companies Act” shall have the meaning provided to such term in the
definition of Irish Subsidiary.

“Irish Credit Party” shall mean each Irish Borrower.

 

48



--------------------------------------------------------------------------------

“Irish Parent Borrower” shall mean any entity executing this Agreement (or a
joinder to this Agreement) on the Eurasian Effectiveness Date as an “Irish
Parent Borrower.”

“Irish Qualifying Lender” shall mean a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Credit
Document:

(a) a bank which is carrying on a bona fide banking business in Ireland for the
purposes of section 246(3)(a) of the TCA whose lending office is located in
Ireland; or

(b) a company within the meaning of section 246 of the TCA:

(i) which by virtue of the law of a Relevant Territory is resident in the
Relevant Territory for the purposes of tax and that Relevant Territory imposes a
tax that generally applies to interest receivable in that Relevant Territory by
companies from sources outside that Relevant Territory; or

(ii) in receipt of interest payable under a Credit Document which:

 

  A.

is exempted from the charge to Irish income tax pursuant to the terms of a
double taxation treaty entered into between Ireland and another jurisdiction
that is in force on the date the relevant interest is paid; or

 

  B.

would be exempted from the charge to Irish income tax pursuant to the terms of a
double taxation treaty entered into between Ireland and another jurisdiction
signed on or before the date on which the relevant interest is paid but not in
force on that date, assuming that treaty had the force of law on that date; or

provided that in the case of both (A) and (B) above such company does not
provide its commitment in connection with a trade or business which is carried
on in Ireland by it through a branch or agency; or

(c) a U.S. corporation that is incorporated in the U.S.A. and is subject to U.S.
Federal income tax on its worldwide income provided that such U.S. corporation
does not provide its commitment in connection with a trade or business which is
carried on in Ireland by it through a branch or agency in Ireland; or

(d) a U.S. limited liability company (“LLC”), where the ultimate recipients of
the interest payable to that LLC satisfy the requirements set out in paragraphs
(b) or (c) above and the business conducted through the LLC is so structured for
market reasons and not for tax avoidance purposes provided that such LLC does
not provide its commitment in connection with a trade or business which is
carried on by it in Ireland through a branch or agency in Ireland; or

(e) a qualifying company within the meaning of section 110 of the TCA whose
lending office is located in Ireland; or

(f) an exempt approved scheme within the meaning of section 774 of the TCA whose
lending office is located in Ireland; or

(g) an investment undertaking within the meaning of section 739B of the TCA
whose lending office is located in Ireland; or

(h) a company within the meaning of section 246 of the TCA:

 

49



--------------------------------------------------------------------------------

(i) which advances money in the ordinary course of a trade which includes the
lending of money; and

(ii) whose hands any interest payable in respect of money so advanced is taken
into account in computing the trading income of that company; and

(iii) which has complied with notification requirements set out in section
246(5)(a) of the TCA; and

(iv) whose lending office is located in Ireland; or

(i) an Irish Treaty Lender.

“Irish Security Documents” shall mean the Initial Irish Security Agreement and,
after the execution and delivery thereof, each Additional Security Document
governed by Irish law, including those entered into as required by the
Additional Inventory Security Actions, such as a deed and any other related
documents, bonds, debentures or pledge agreements as may be required to perfect
in favor of the European Collateral Agent for the benefit of the Secured
Creditors.

“Irish Subsidiary” shall mean any Subsidiary of the Lead Borrower that is
incorporated, formed or otherwise organized under the laws of Ireland and shall
be construed in accordance with Section 7 of the Companies Act 2014 of Ireland
(the “Irish Companies Act”).

“Irish Subsidiary Borrowers” shall mean any entity executing this Agreement (or
a joinder to this Agreement) on the Eurasian Effectiveness Date as an “Irish
Subsidiary Borrower”, and each other Irish Subsidiary that is or becomes a party
to this Agreement as a Borrower after the Eurasian Effectiveness Date pursuant
to Section 9.12 or otherwise.

“Irish Treaty Lender” shall mean a Lender other than a Lender falling within
paragraphs (b), (c) or (d) of the definition of Irish Qualifying Lender which is
on the date any relevant payment is made entitled under a double taxation
agreement in force on that date (subject to the completion of any procedural
formalities) to that payment without any deduction of Tax.

“Issuing Bank” shall mean, as the context may require, (a) (i) JPMCB ), with
respect to Letters of Credit issued by it up to the Dollar Equivalent of
$53,800,000 of Letters of Credit, (ii) Bank of America, N.A., with respect to
Letters of Credit issued by it up to the Dollar Equivalent of $53,800,000 of
Letters of Credit, (iii) Wells Fargo Bank, National Association, with respect to
Letters of Credit issued by it up to the Dollar Equivalent of $30,000,000 of
Letters of Credit, (iv) PNC Capital Markets LLC, with respect to Letters of
Credit issued by it up to the Dollar Equivalent of $28,700,000 of Letters of
Credit, (v) ING Capital LLC, with respect to Letters of Credit issued by it up
to the Dollar Equivalent of $28,700,000 of Letters of Credit, and (vi) Citigroup
Global Markets Inc., with respect to Letters of Credit issued by it up to the
Dollar Equivalent of $5,000,000 of Letters of Credit; (b) any other Lender that
may become an Issuing Bank pursuant to Sections 2.13(i) and 2.13(k), with
respect to Letters of Credit issued by such Lender; or (c) collectively, all of
the foregoing; provided that the amounts set forth in clause (a) of this
definition shall be correspondingly reduced on a ratable basis by the amount of
allocated to such new Issuing Bank (unless otherwise agreed by all then existing
Issuing Banks). Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by affiliates of such Issuing Bank
(including without limitation with respect to Letters of Credit with a
co-Applicant that is not a U.S. Credit Party), in which case the term “Issuing
Bank” shall include any such affiliate with respect to Letters of Credit issued
by such affiliate.

“JPMCB” shall have the meaning provided in the first paragraph of this
Agreement.

“Junior Representative” shall mean, with respect to any series of Permitted
Junior Debt, the trustee, administrative agent, collateral agent, security agent
or similar agent under the indenture or agreement pursuant to which such
Permitted Junior Debt is issued, incurred or otherwise obtained and each of
their successors in such capacities.

 

50



--------------------------------------------------------------------------------

“Landlord Lien Reserve” shall mean an amount equal to three months’ rent for all
of the leased locations of the Borrowers at which Eligible Inventory is stored,
other than leased locations with respect to which the Administrative Agent has
received a Landlord Lien Waiver and Access Agreement.

“Landlord Lien Waiver and Access Agreement” shall mean a Landlord Lien Waiver
and Access Agreement, in a form reasonably approved by the Administrative Agent.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity date applicable to any Loan or Commitment under any Subfacility
hereunder as of such date of determination.

“LC Collateral Account” shall mean a collateral account in the form of a deposit
account established and maintained by the Administrative Agent for the benefit
of the Secured Creditors, in accordance with the provisions of Section 2.13.

“LC Commitment” shall mean the commitment of each Issuing Bank to issue Letters
of Credit under the U.S. Subfacility pursuant to Section 2.13.

“LC Credit Extension” shall mean, with respect to any Letter of Credit under the
U.S. Subfacility, the issuance thereof or extension of the expiry date thereof,
or the increase of the amount thereof.

“LC Disbursement” shall mean a payment or disbursement made by any Issuing Bank
pursuant to a Letter of Credit under the U.S. Subfacility.

“LC Documents” shall mean all documents, instruments and agreements delivered by
the U.S. Borrower or any Restricted Subsidiary of the Lead Borrower that is a
co-applicant in respect of any Letter of Credit to any Issuing Bank or the
Administrative Agent in connection with any Letter of Credit under the U.S.
Subfacility.

“LC Exposure” shall mean at any time the sum of (a) the aggregate undrawn amount
of all outstanding Letters of Credit at such time plus (b) the aggregate
principal amount of all LC Disbursements that have not yet been reimbursed at
such time. The LC Exposure of any Lender at any time shall mean its Pro Rata
Percentage of the aggregate LC Exposure at such time.

“LC Obligations” shall mean the sum (without duplication) of (a) all amounts
owing by the U.S. Borrower for any drawings under Letters of Credit (including
any bankers’ acceptances or other payment obligations arising therefrom); and
(b) the stated amount of all outstanding Letters of Credit.

“LC Participation Fee” shall have the meaning provided in Section 2.05(c)(i).

“LC Request” shall mean a request in accordance with the terms of
Section 2.13(b) in form and substance satisfactory to the Issuing Banks.

“LCT Election” shall have the meaning provided in Section 1.05.

“LCT Test Date” shall have the meaning provided in Section 1.05.

“Lead Arrangers” shall mean JPMorgan Chase Bank, N.A., Merrill Lynch, Pierce,
Fenner & Smith Incorporated (or any other registered broker-dealer wholly-owned
by Bank of America Corporation to which all or substantially all of Bank of
America Corporation’s or any of its subsidiaries’ investment banking, commercial
lending services or related businesses may be transferred following the date of
this Agreement), Wells Fargo Bank, National Association, PNC Capital Markets
LLC, ING Capital LLC, Deutsche Bank Securities Inc., Citigroup Global Markets
Inc., Goldman Sachs Bank USA and Morgan Stanley Senior Funding, Inc., in their
capacities as joint lead arrangers and bookrunners for this Agreement.

“Lead Borrower” shall have the meaning provided in the preamble hereto.

 

51



--------------------------------------------------------------------------------

“Lender” shall mean each financial institution listed on Schedule 2.01, as well
as any Person that becomes a “Lender” hereunder pursuant to Section 2.15, 3.04
or 13.04(b), and, as the context requires, includes the Swingline Lender.

“Lender Loss Sharing Agreement” shall mean that certain Lender Loss Sharing
Agreement entered into by each Lender as of the Closing Date and each other
Lender becoming party to this Agreement via an Assignment and Assumption or
otherwise after the Closing Date.

“Letter of Credit” shall mean any letters of credit issued or to be issued by
any Issuing Bank under the U.S. Subfacility for the account of the U.S.
Borrowers (or any Restricted Subsidiary of the Lead Borrower, with a U.S.
Borrower as a co-applicant thereof) pursuant to Section 2.13, including any
standby letter of credit, time (usance), or documentary letter of credit or any
indemnity, or bank guarantee or similar form of credit support issued by the
Administrative Agent or an Issuing Bank for the benefit of a Borrower.

“Letter of Credit Expiration Date” shall mean the date which is five
(5) Business Days prior to the Maturity Date.

“LIBO Rate” shall mean, (i) with respect to any LIBO Rate Loan for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration Limited (or any other Person that takes over the administration
of such rate for U.S. Dollars, Pounds Sterling or Euro for a period equal in
length to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case the “LIBO
Screen Rate”), in the case of U.S. Dollars and Euro, at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period and, in the case of Pounds Sterling, at approximately 11:00 a.m., London
time on the Business Day of the commencement of such Interest Period; provided
that if the LIBO Screen Rate shall be less than 0.00% per annum, such rate shall
be deemed to be 0.00% per annum for the purposes of this Agreement; provided,
further, that if the LIBO Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be
the Interpolated Rate; provided that if any Interpolated Rate shall be less than
0.00% per annum, such rate shall be deemed to be 0.00% per annum for purposes of
this Agreement, (ii) with respect to any LIBO Rate Loan denominated in Canadian
Dollars, the CDOR Rate for such Interest Period; provided that if the CDOR Rate
shall be less than 0.0%, such rate shall be deemed to be 0.0% per annum for
purposes of this Agreement, (iii) with respect to any LIBO Rate Loan denominated
in Hong Kong Dollars, the HIBOR Rate for such Interest Period; provided that if
the HIBOR Rate shall be less than 0.0%, such rate shall be deemed to be 0.0% per
annum for purposes of this Agreement, (iv) with respect to any LIBO Rate Loan
denominated in Singapore Dollars, the SOR Rate for such Interest Period;
provided that if the SOR Rate shall be less than 0.0%, such rate shall be deemed
to be 0.0% per annum for purposes of this Agreement, (v) with respect to any
LIBO Rate Loan denominated in Australian Dollars, the BBSY Rate for such
Interest Period; provided that if the BBSY Rate shall be less than 0.0%, such
rate shall be deemed to be 0.0% per annum for purposes of this Agreement,
(vi) with respect to any LIBO Rate Loan denominated in CNH, the CNH HIBOR Rate
for such Interest Period, provided that if the CNH HIBOR Rate shall be less than
0.0%, such rate shall be deemed to be 0.0% per annum for purposes of this
Agreement, and (vii) with respect to any other Alternative Currency that becomes
an Alternative Currency following the Closing Date, such reference rate for
loans or deposits in such currency for such Interest Period as the
Administrative Agent, the Borrowers and the Lenders shall agree.

“LIBO Rate Loan” shall mean a Loan made by the Lenders to the Borrowers which
bears interest at a rate based on the LIBO Rate. LIBO Rate Loans may be
denominated in Dollars or in an Alternative Currency. All U.S. Revolving Loans
denominated in an Alternative Currency, if any, must be LIBO Rate Loans.

“LIBO Screen Rate” shall have the meaning assigned to such term in the
definition of “LIBO Rate”.

“Lien” shall mean any mortgage, charge, assignment by way of security, pledge,
hypothecation, collateral assignment, security deposit arrangement, encumbrance,
deemed, documentary or statutory or documentary trust, security conveyance,
Australian PPSA Security Interest, transfer or assignment for security purposes,
lien (statutory or other), preference, priority or other security agreement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement, and any lease having substantially the
same effect as any of the foregoing and any other in rem right created for
security purposes).

 

52



--------------------------------------------------------------------------------

“Limited Condition Acquisition” shall mean any acquisition (including by way of
merger) or similar Investment whose consummation is not conditioned on the
availability of, or on obtaining, financing.

“Limited Condition Transaction” shall mean any acquisition (including by way of
merger) or similar Investment (including the assumption or incurrence of
Indebtedness), the making of any Dividend and/or the making of any voluntary or
optional payment or prepayment on or redemption or acquisition for value of any
Indebtedness subject to Section 10.07(a).

“Line Cap” shall mean an amount equal to the lesser of (a) the Aggregate
Commitments and (b) the then applicable Aggregate Borrowing Base.

“Liquidity Event” shall mean the occurrence of a date when (a) Global
Availability shall have been less than the greater of (i) 10.0% of the Line Cap
and (ii) $30,000,000, in either case for five consecutive Business Days, until
such date as (b) (x) Global Availability shall have been at least equal to the
greater of (i) 10.0% of the Line Cap and (ii) $30,000,000 for 30 consecutive
calendar days.

“Liquidity Notice” shall mean a written notice delivered by the Administrative
Agent at any time during a Liquidity Period to any bank or other depository at
which any Deposit Account (other than any Excluded Account) is maintained
directing such bank or other depository (a) to remit all funds in such Deposit
Account to a Dominion Account, or in the case of a Dominion Account, to the
Administrative Agent on a daily basis, and (b) to cease following directions or
instructions given to such bank or other depository by any Credit Party
regarding the disbursement of funds from such Deposit Account (other than any
Excluded Account), and (c) to follow all directions and instructions given to
such bank or other depository by the Administrative Agent in each case, pursuant
to the terms of any Deposit Account Control Agreement in place.

“Liquidity Period” shall mean any period throughout which (a) a Liquidity Event
has occurred and is continuing or (b) a Specified Event of Default has occurred
and is continuing.

“Loans” shall mean advances made to or at the instructions of the Applicable
Administrative Borrower pursuant to Section 2 hereof and may constitute
Revolving Loans, Swingline Loans or Overadvance Loans.

“Location” of any Person shall mean such Person’s “location” as determined
pursuant to Section 9-307 of the Uniform Commercial Code of the State of New
York.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, assets, financial condition or results of operations of the Lead
Borrower and its Restricted Subsidiaries taken as a whole, (ii) a material and
adverse effect on the rights and remedies of the Administrative Agent and
Lenders, taken as a whole, under the Credit Documents or (iii) a material and
adverse effect on the ability of the Credit Parties, taken as a whole, to
perform their payment obligations under the Credit Documents.

“Material Real Property” shall mean each parcel of Real Property located in the
United States that is acquired after the Closing Date owned in fee by any U.S.
Credit Party that (together with any other parcels constituting a single site or
operating property) has a fair market value (as determined by the Lead Borrower
in good faith) of at least $15,000,000.

“Maturity Date” shall mean the date that is five years after the Closing Date.

“Minimum Equity Percentage” shall have the meaning provided in Section 6.05(b).

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

53



--------------------------------------------------------------------------------

“Mortgage” shall mean a mortgage, debenture, leasehold mortgage, deed of trust,
deed of immovable hypothec, leasehold deed of trust, deed to secure debt,
leasehold deed to secure debt or similar security instrument in form and
substance reasonably satisfactory to the Administrative Agent, in favor of the
U.S. Collateral Agent for the benefit of the Secured Creditors, as the same may
be amended, amended and restated, modified, supplemented, extended or renewed
from time to time.

“Mortgaged Property” shall mean any Material Real Property of any U.S. Credit
Party which is required to be encumbered by a Mortgage.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA and subject to Title IV of ERISA under which the
Lead Borrower or a Restricted Subsidiary of the Lead Borrower has any obligation
or liability, including on account of an ERISA Affiliate.

“NAIC” shall mean the National Association of Insurance Commissioners.

“NOLV Percentage” shall mean the fraction, expressed as a percentage, (a) the
numerator of which is the amount equal to the blended recovery on the aggregate
amount of the Eligible Inventory at such time on a “net orderly liquidation
value” basis as set forth in the most recent inventory appraisal received by the
Administrative Agent in accordance with Section 9.02(b), net of operating
expenses, liquidation expenses and commissions reasonably anticipated in the
disposition of such assets, and (b) the denominator of which is the original
Cost of the aggregate amount of the Eligible Inventory subject to appraisal.

“Non-Cooperative Jurisdiction” shall mean a non-cooperative state or territory
(Etat ou territoire non coopératif) as set out in the list referred to in
Article 238-OA of the French General Tax Code (Code Général des Impôts), as such
list may be amended from time to time.

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-U.S. Security Documents” shall mean the Canadian Security Documents, the
French Security Documents, the German Security Documents, the Hong Kong Security
Documents, the Irish Security Documents, the Singapore Security Documents, the
Australian Security Documents and/or the UK Security Documents.

“North American Borrowers” shall mean the U.S. Borrowers and the Canadian
Borrowers.

“North American Credit Party” shall mean each U.S. Credit Party and each
Canadian Credit Party.

“North American Subfacility” shall mean each of the U.S. Subfacility, the U.S.
FILO Subfacility, the Canadian Subfacility and the Canadian FILO Subfacility.

“Note” shall mean each Revolving Note or Swingline Note, as applicable.

“Notice of Borrowing” shall mean a notice substantially in the form of the
relevant notice attached as Exhibit A-1 hereto or, in the case of a Swingline
Borrowing, Exhibit A-2 hereto.

“Notice of Conversion/Continuation” shall mean a notice substantially in the
form of Exhibit A-3 hereto.

“Notice Office” shall mean JPMorgan Chase Bank, N.A., 500 Stanton Christiana
Road NCC5, Floor 1, Newark, DE 19713, Telephone Number: 302-634-1903, Fax
Number: 302-634-4250, Email: Dina.E.Scarfo@chase.com, Attn: Dina Scarfo, Account
Manager with copies to (i) gene.r.riegodedios@jpmorgan.com and
(ii) allison.sellers@jpmorgan.com, and in connection with the Asian Subfacility,
with copies to JPMorgan Chase Bank, N.A. Hong Kong Branch, One @ Changi City, 1
Changi Business Park Central 1 Floor 9, Singapore 486036 Telephone Number: +65
6801 3720 / +65 6801 3973, Fax Number: +65 67224022, Email:
loan.agency.services.asia@jpmorgan.com, Attn: Loan Agency Services Asia, and in
connection with the European, Subfacility, the German Subfacility and the French
Subfacility, J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf, London
E145JP, Fax number 44 207 777 2360, loan_and _agency_london@jpmorgan.com or in
each case,

 

54



--------------------------------------------------------------------------------

such other offices or persons as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto. If a notice is
intended for all Lenders, a copy of such notice should also be sent to
covenant.compliance@jpmchase.com. Each Borrowing Base Certificate and any
related notices shall also be delivered, in Adobe PDF format to
(i) Brittany.s.stark@jpmorgan.com, (ii) ib.cbc@jpmchase.com,
(iii) covenant.compliance@jpmchase.com, (iv) gene.r.riegodedios@jpmorgan.com,
(v) allison.sellers@jpmorgan.com, (vi) Dina.E.Scarfo@chase.com, or, in each
case, such other offices or persons as the Administrative Agent may hereafter
designate in writing as such to the other parties hereto, provided further that,
any supporting documents delivered in connection with a Borrowing Base
Certificate, if in Microsoft Excel format, shall only be delivered in Microsoft
Excel format to (i) Brittany.s.stark@jpmorgan.com and (ii) ib.cbc.@jpmchase.com.

“Noticed Hedge” shall mean any Secured Bank Product Obligations arising under a
Swap Contract with respect to which the Lead Borrower and the Secured Bank
Product Provider thereof have notified the Administrative Agent of the intent to
include such Secured Bank Product Obligations as a Noticed Hedge hereunder and
with respect to which a Bank Products Reserve has subsequently been established
in the maximum amount thereof.

“NYFRB” shall mean the Federal Reserve Bank of New York.

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” shall mean the rate for a federal
funds transaction quoted at 11:00 a.m. on such day received to the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

“Obligations” shall mean (x) all now existing or hereafter arising debts,
obligations, covenants, and duties of payment or performance by any Credit Party
of every kind, matured or unmatured, direct or contingent, owing, arising, due,
or payable to any Lender, Agent or Indemnified Person by any Credit Party
arising out of this Agreement or any other Credit Document, including, without
limitation, all obligations to repay principal or interest (including interest,
fees and other amounts accruing during any proceeding under any Debtor Relief
Laws, regardless of whether allowed or allowable in such proceeding) on the
Loans, and to pay interest, fees, costs, charges, expenses, professional fees,
and all sums chargeable to any Credit Party or for which any Credit Party is
liable as indemnitor under the Credit Documents, whether or not evidenced by any
note or other instrument and (y) all Secured Bank Product Obligations (with
respect to any Credit Party, other than any Excluded Swap Obligation of such
Credit Party) entered into by the Lead Borrower or any of its Restricted
Subsidiaries, whether now in existence or hereafter arising. Notwithstanding
anything to the contrary contained above, other than in connection with any
application of proceeds pursuant to Section 11.11, (x) obligations of any Credit
Party under any Secured Bank Product Obligations shall be secured and guaranteed
pursuant to the Credit Documents only to the extent that, and for so long as,
the other Obligations are so secured and guaranteed and (y) any release of
Collateral or Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of obligations under Secured Bank
Product Obligations.

“OFAC” shall mean the U.S. Treasury Department Office of Foreign Assets Control.

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any
Sale-Leaseback Transactions that do not create a liability on the balance sheet
of such Person, (iii) any obligation under a Synthetic Lease or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.

“Officers’ Certificate” shall mean a certificate of a Responsible Officer of the
Lead Borrower substantially in the form of Exhibit E hereto, and in any case, in
form and substance reasonably satisfactory to the Administrative Agent.

 

55



--------------------------------------------------------------------------------

“Other Taxes” shall mean any and all present or future stamp, court or
documentary, intangible, recording, filing or property Taxes or similar Taxes
arising from any payment made under, from the execution, delivery, registration,
performance or enforcement of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Credit Document or Letter of
Credit except any such Taxes imposed with respect to an assignment (other than
an assignment made pursuant to Section 3.04) that are imposed as a result of any
present or former connection between the relevant Lender and the jurisdiction
imposing such Tax (other than a connection arising from such Lender having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Credit Document, or
sold or assigned an interest in any Loan or Credit Document).

“Outstanding Amount” shall mean, with respect to Loans on any date, the Dollar
Equivalent amount of the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Loans occurring
on such date.

“Overadvance” shall have the meaning provided in Section 2.17.

“Overadvance Loan” shall mean a Base Rate Loan, a LIBO Rate Loan or a Canadian
Prime Rate Loan made when an Overadvance exists or is caused by the funding
thereof.

“Overnight Bank Funding Rate” shall mean, for any day, the rate comprised of
both overnight federal funds and overnight LIBO Rate borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Parallel Debt” shall have the meaning provided in Section 12.15.

“Parent Company” shall mean any direct or indirect parent company of the Lead
Borrower (other than the Sponsor).

“Pari Passu Intercreditor Agreement” shall have the meaning set forth in the
Term Loan Credit Agreement as in effect on the Closing Date.

“Pari Passu Representative” shall have the meaning set forth in the Term Loan
Credit Agreement as in effect on the Closing Date.

“Participant” shall have the meaning provided in Section 13.04(c).

“Participant Register” shall have the meaning provided in Section 13.04(c).

“Participating Member State” shall mean any member state of the European Union
that has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“Patriot Act” shall have the meaning provided in Section 13.16.

“Payment Conditions” shall mean as to any relevant action contemplated in this
Agreement, (i) no Event of Default has then occurred and is continuing or would
result from such action, (ii) (a) Global Availability on a Pro Forma Basis
immediately after giving effect to such action would be at least the greater of
(x) 12.5% of the Line Cap and (y) $40,000,000 and (b) over the 30 consecutive
days prior to consummation of such action, Global Availability averaged no less
than the greater of (x) 12.5% of the Line Cap and (y) $40,000,000, on a Pro
Forma Basis for such action and (iii) if (a) Global Availability on a Pro Forma
Basis immediately after giving effect to such action is less than 25% of the
Aggregate Commitments, or (b) over the 30 consecutive days prior to consummation
of such action, Global Availability averaged less than 25% of the Aggregate
Commitments on a Pro Forma Basis for such action, the Consolidated Fixed Charge
Coverage Ratio would be at least 1.0 to 1.0 on a Pro Forma Basis for such
action.

 

56



--------------------------------------------------------------------------------

“Payment Office” shall mean the office of the Administrative Agent located at
500 Stanton Christiana Road, Ops 2, 3rd Floor Newark, DE 19713, Attention of
Loan and Agency Services Group, or such other office as the Administrative Agent
may hereafter designate in writing as such to the other parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Pensions Regulator” shall mean the body corporate called the Pensions Regulator
established under Part I of the United Kingdom’s Pensions Act 2004, as amended.

“Perfection Certificate” shall have the meaning provided in the U.S. Security
Agreement.

“Permitted Acquisition” shall mean the acquisition by the Lead Borrower or any
of its Restricted Subsidiaries of an Acquired Entity or Business; provided that
(in each case) (A) the Acquired Entity or Business acquired is in a business
permitted by Section 10.09 and (B) all applicable requirements of Section 9.14
are satisfied.

“Permitted Borrowing Base Liens” shall mean Liens on the Collateral permitted by
Sections 10.01(i), (ii) (solely with respect to warehousemens’ liens), (xi),
(xii) (solely as it relates to Eligible Accounts and Eligible Inventory of
Canadian Credit Parties in respect to amounts not yet overdue) and (xxiii) (in
the case of clauses (ii), (xi) and (xxiii), subject to compliance with clause
(iii) of the definition of “Eligible Inventory” and in each case, solely to the
extent any such Lien set forth in clause (ii), (xi), (xii) or (xxiii) arises by
operation of law).

“Permitted Discretion” shall mean reasonable credit judgment in accordance with
customary business practices for comparable assetbased lending transactions, and
as it relates to the establishment of reserves or the imposition of exclusionary
criteria shall require that (x) such establishment, adjustment or imposition
after the Closing Date (other than with respect to Landlord Lien Reserves) be
based on the analysis of facts or events first occurring or first discovered by
the Administrative Agent after the Closing Date or are materially different from
the facts or events occurring or known to the Administrative Agent on the
Closing Date, unless the Lead Borrower and the Administrative Agent otherwise
agree in writing (for the avoidance of doubt, it is understood that such
Reserves may be established after the Closing Date pursuant to the terms of
Section 9.17, or in connection with Additional Inventory Security Actions, if
applicable), (y) the contributing factors to the imposition of any reserves
shall not duplicate (i) the exclusionary criteria set forth in the definitions
of Eligible Accounts or Eligible Inventory, as applicable, and vice versa or
(ii) any reserves deducted in computing book value and (z) the amount of any
such reserve so established or the effect of any adjustment or imposition of
exclusionary criteria be a reasonable quantification of the incremental dilution
of the Borrowing Base attributable to such contributing factors.

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the mortgage title insurance policy
delivered with respect thereto, all of which exceptions must be acceptable to
the Administrative Agent in its reasonable discretion.

“Permitted Holders” shall mean (i) the Sponsor, (ii) any Related Party of the
Sponsor and (iii) any “group” (within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act or any successor provision) of which any of
the foregoing are members; provided that in the case of such “group” and without
giving effect to the existence of such “group” or any other “group”, such
Persons specified in clauses (i) or (ii) above, collectively, have beneficial
ownership, directly or indirectly, of more than 50% of the total voting power of
the voting stock of the Lead Borrower or any of its direct or indirect parent
entities held by such “group”.

“Permitted Investment” shall have the meaning provided in Section 10.05.

“Permitted Junior Debt” shall mean and include (i) any Permitted Junior Notes
and (ii) any Permitted Junior Loans.

“Permitted Junior Debt Documents” shall mean and include the Permitted Junior
Notes Documents and the Permitted Junior Loan Documents.

 

57



--------------------------------------------------------------------------------

“Permitted Junior Loan Documents” shall mean, after the execution and delivery
thereof, each agreement, document or instrument relating to the incurrence of
Permitted Junior Loans, in each case as the same may be amended, amended and
restated, modified, supplemented, extended or renewed from time to time in
accordance with the terms hereof and thereof.

“Permitted Junior Loans” shall mean any Indebtedness of the Lead Borrower or any
Restricted Subsidiary in the form of unsecured or secured loans; provided that
(i) except as provided in clause (v) below, no such Indebtedness, to the extent
incurred by any Credit Party, shall be secured by any asset of the Lead Borrower
or any of its Subsidiaries, (ii) no such Indebtedness, to the extent incurred by
any Credit Party, shall be guaranteed by any Person other than a Credit Party,
(iii) no such Indebtedness shall be subject to scheduled amortization or have a
final maturity (excluding for this purpose, customary interim loan financings
that provide for automatic rollover, subject to customary conditions, to
Indebtedness otherwise meeting the maturity requirements of this clause), in
either case prior to the date occurring ninetyone (91) days following the Latest
Maturity Date as of the date such Indebtedness was incurred, (iv) any “asset
sale” mandatory prepayment provision included in the agreement governing such
Indebtedness, to the extent incurred by any Credit Party, shall provide that the
Lead Borrower or the respective Subsidiary shall be permitted to repay
obligations, and terminate commitments, under this Agreement before prepaying or
offering to prepay such Indebtedness, (v) in the case of any such Indebtedness
incurred by a Credit Party that is secured (a) such Indebtedness is secured only
by assets comprising Collateral on a juniorlien basis relative to the Liens on
such Collateral securing the Obligations of the Credit Parties, and not secured
by any property or assets of the Lead Borrower or any of its Subsidiaries other
than the Collateral, (b) the security agreements relating to such Indebtedness
are substantially the same as the Security Documents (with such differences as
are necessary to reflect the differing lien priorities and otherwise reasonably
satisfactory to the Administrative Agent) and (c) a Junior Representative acting
on behalf of the holders of such Indebtedness shall have become party to the
Additional Intercreditor Agreement; provided that if such Indebtedness is the
initial incurrence of Permitted Junior Debt that is secured by assets of the
Lead Borrower or any other Credit Party, then each applicable Credit Party, the
Administrative Agent, the applicable Collateral Agents and the Junior
Representative for such Indebtedness shall have executed and delivered the
Additional Intercreditor Agreement and (vi) to the extent incurred by any Credit
Party, the covenants and events of default, taken as a whole, shall be no more
onerous in any material respect than the related provisions contained in this
Agreement; provided that (w) any such terms may be more onerous to the extent
they take effect after the Latest Maturity Date as of the date such Indebtedness
was incurred and (x) may include financial maintenance covenants customary for
the type of Indebtedness incurred (provided that a certificate of a Responsible
Officer of the Lead Borrower delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Lead Borrower has determined in good faith that such terms and conditions
satisfy the requirement set out in the foregoing clause (vi), shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent provides notice to the Lead Borrower of an
objection during such five Business Day period (including a reasonable
description of the basis upon which it objects)).

“Permitted Junior Notes” shall mean any Indebtedness of the Lead Borrower or any
Restricted Subsidiary in the form of notes and incurred pursuant to one or more
issuances of such notes; provided that (i) except as provided in clause
(vii) below, no such Indebtedness, to the extent incurred by any Credit Party,
shall be secured by any asset of the Lead Borrower or any of its Subsidiaries,
(ii) no such Indebtedness, to the extent incurred by any Credit Party, shall be
guaranteed by any Person other than a Credit Party, (iii) no such Indebtedness
shall be subject to scheduled amortization or have a final maturity, in either
case prior to the date occurring ninety-one (91) days following the Latest
Maturity Date as of the date such Indebtedness was incurred, (iv) any “asset
sale” offer to purchase covenant included in the indenture governing such
Indebtedness, to the extent incurred by any Credit Party, shall provide that the
Lead Borrower or the respective Subsidiary shall be permitted to repay
obligations, and terminate commitments, under this Agreement before offering to
purchase such Indebtedness, (v) the indenture governing such Indebtedness shall
not include any financial maintenance covenants, (vi) the “default to other
indebtedness” event of default contained in the indenture governing such
Indebtedness shall provide for a “crossacceleration” or a “cross acceleration”
and “cross payment default” rather than a “crossdefault,” (vii) in the case of
any such Indebtedness incurred by a Credit Party that is secured (a) such
Indebtedness is secured only by assets comprising Collateral on a juniorlien
basis relative to the Liens on such Collateral securing the Obligations of the
Credit Parties, and not secured by any property or assets of the Lead Borrower
or any of its Subsidiaries other than the Collateral, (b) the security
agreements relating to such Indebtedness are substantially the same as the
Security Documents (with

 

58



--------------------------------------------------------------------------------

such differences as are necessary to reflect the differing lien priorities and
otherwise as are reasonably satisfactory to the Administrative Agent) and (c) a
Junior Representative acting on behalf of the holders of such Indebtedness shall
have become party to the Additional Intercreditor Agreement; provided that if
such Indebtedness is the initial incurrence of Permitted Junior Debt that is
secured by assets of the Lead Borrower or any other Credit Party, then each
applicable Credit Party, the Administrative Agent, the applicable Collateral
Agents and the Junior Representative for such Indebtedness shall have executed
and delivered the Additional Intercreditor Agreement, and (viii) to the extent
incurred by any Credit Party, the negative covenants and events of default,
taken as a whole, contained in the indenture governing such Indebtedness shall
not be more onerous in any material respect than those contained in the
corresponding provisions in the Senior Notes Indenture, except, in the case of
any such Indebtedness that is secured as provided in preceding clause (vii),
with respect to covenants and events of default relating to the Collateral;
provided that any such terms may be more onerous to the extent they take effect
after the Latest Maturity Date as of the date such Indebtedness was incurred
(provided that a certificate of a Responsible Officer of the Lead Borrower
delivered to the Administrative Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Lead Borrower has determined in
good faith that such terms and conditions satisfy the requirement set out in the
foregoing clause (viii), shall be conclusive evidence that such terms and
conditions satisfy such requirement unless the Administrative Agent provides
notice to the Lead Borrower of an objection during such five Business Day period
(including a reasonable description of the basis upon which it objects)).

“Permitted Junior Notes Documents” shall mean, after the execution and delivery
thereof, each Permitted Junior Notes Indenture, and the Permitted Junior Notes,
in each case as the same may be amended, amended and restated, modified,
supplemented, extended or renewed from time to time in accordance with the terms
hereof and thereof.

“Permitted Junior Notes Indenture” shall mean any indenture or similar agreement
entered into in connection with the issuance of Permitted Junior Notes, as the
same may be amended, amended and restated, modified, supplemented, extended or
renewed from time to time in accordance with the terms hereof and thereof.

“Permitted Liens” shall have the meaning provided in Section 10.01.

“Permitted Notes” shall mean and include (i) any Permitted Junior Notes and
(ii) any Permitted Pari Passu Notes.

“Permitted Pari Passu Notes” shall have the meaning set forth in the Term Loan
Credit Agreement as in effect on the Closing Date.

“Permitted Pari Passu Notes Documents” shall have the meaning set forth in the
Term Loan Credit Agreement as in effect on the Closing Date.

“Permitted Pari Passu Notes Indenture” shall have the meaning set forth in the
Term Loan Credit Agreement as in effect on the Closing Date.

“Permitted Refinancing Indebtedness” shall mean (x) Indebtedness incurred by the
Lead Borrower or any Restricted Subsidiary which serves to extend, replace,
refund, refinance, renew or defease (“Refinance”) any Indebtedness, including
any previously issued Permitted Refinancing Indebtedness, so long as:

(1) the principal amount of such new Indebtedness does not exceed (a) the
principal amount of Indebtedness being so extended, replaced, refunded,
refinanced, renewed or defeased (such Indebtedness, the “Refinanced Debt”), plus
(b) any accrued and unpaid interest on such Refinanced Debt, plus (c) the amount
of any tender or redemption premium paid thereon or any penalty or premium
required to be paid under the terms of the instrument or documents governing
such Refinanced Debt and any costs, fees and expenses incurred in connection
with the issuance of such new Indebtedness and the Refinancing of such
Refinanced Debt;

 

59



--------------------------------------------------------------------------------

(2) such Permitted Refinancing Indebtedness has a:

(a) Weighted Average Life to Maturity at the time such Refinancing Indebtedness
is incurred that is not less than the remaining Weighted Average Life to
Maturity of the applicable Refinanced Debt; and

(b) final scheduled maturity date equal to or later than the final scheduled
maturity date of the Refinanced Debt (or, if earlier, the date that is 91 days
after the Latest Maturity Date as of the date such Indebtedness was incurred);

(3) to the extent such Permitted Refinancing Indebtedness Refinances
(a) Indebtedness that is expressly subordinated in right of payment to the
Obligations (other than Indebtedness assumed or acquired in an acquisition and
not created in contemplation thereof), such Permitted Refinancing Indebtedness
is subordinated to the Obligations on terms that are, taken as a whole, not
materially less favorable to the Lenders than the subordination terms applicable
to the Refinanced Debt, (b) secured by Liens that are subordinated to the Liens
securing the Obligations, such Permitted Refinancing Indebtedness is
(i) unsecured or (ii) secured by Liens that are subordinated to the Liens that
secure the Obligations on terms that are, taken as a whole, not materially less
favorable to the Lenders than the Lien subordination terms applicable to the
Refinanced Debt or (c) secured by Liens that are pari passu with the Liens
securing the Obligations, such Permitted Refinancing Indebtedness is
(i) unsecured or (ii) secured by Liens that are pari passu or subordinated to
the Liens that secure the Obligations on terms that are, taken as a whole, not
materially less favorable to the Lenders than the Collateral sharing provisions
applicable to the Refinanced Debt; and

(4) subject to Section 10.01(vi), such Permitted Refinancing Indebtedness shall
not be secured by any assets or property of the Lead Borrower or any Restricted
Subsidiary that does not secure the Refinanced Debt being Refinanced (plus
improvements and accessions thereon and proceeds in respect thereof);

provided that (a) Permitted Refinancing Indebtedness will not include
Indebtedness of a Restricted Subsidiary of the Lead Borrower that is not a
Credit Party that refinances Indebtedness of a Credit Party and (b) clause
(2) of this definition will not apply to any Refinancing of any Indebtedness
under clause (iii) or (v) of Section 10.04.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA other
than a Canadian Pension Plan, Foreign Pension Plan or a Multiemployer Plan,
which is maintained or contributed to by (or to which there is an obligation to
contribute of) the Lead Borrower or a Restricted Subsidiary of the Lead Borrower
or with respect to which the Lead Borrower or a Restricted Subsidiary of the
Lead Borrower has, or may have, any liability, including, for greater certainty,
liability arising from an ERISA Affiliate.

“Platform” shall mean Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system.

“Pounds Sterling” or “£” shall mean the lawful currency of the United Kingdom.

“PPSA” shall mean the Personal Property Security Act (Ontario) and the
regulations thereunder; provided, however, if validity, perfection and effect of
perfection and non-perfection of the U.S. Collateral Agent’s Lien on any
applicable Collateral are governed by the personal property security laws or
other applicable laws of any jurisdiction in Canada other than Ontario, PPSA
shall mean those personal property security laws or such other applicable laws
(including the Civil Code of Quebec) in effect from time to time in such other
jurisdiction for the purposes of the provisions hereof relating to such
validity, perfection and effect of perfection and non-perfection and for the
definitions related to such provisions, as from time to time in effect.

 

60



--------------------------------------------------------------------------------

“Primary Subfacility” shall mean each Subfacility (other than a FILO
Subfacility).

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMCB as its prime rate in effect at its office located at 270
Park Avenue, New York, New York; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective; provided, that if the rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

“Priority Payables Reserve” shall mean reserves for amounts which rank or are
capable of ranking in priority to the Liens granted to any Collateral Agent
under the Security Documents, including without limitation, in the Permitted
Discretion of the Administrative Agent, any such amounts due and not paid for
wages, vacation pay, severance pay, employee deductions, income tax, amounts due
and not paid under any legislation relating to workers’ compensation or to
employment insurance, amounts currently or past due and not paid for taxes and
pension obligations.

“Pro Forma Basis” shall mean, with respect to the calculation of any test,
financial ratio, basket or covenant under this Agreement, including the
Consolidated Total Net Leverage Ratio and the Consolidated Fixed Charge Coverage
Ratio and the calculation of Consolidated Total Assets, of any Person and its
Restricted Subsidiaries, as of any date, that pro forma effect will be given to
the Transaction, any acquisition, merger, consolidation, Investment, any
issuance, incurrence, assumption or repayment or redemption of Indebtedness
(including Indebtedness issued, incurred or assumed or repaid or redeemed as a
result of, or to finance, any relevant transaction and for which any such test,
financial ratio, basket or covenant is being calculated) (but excluding the
identifiable proceeds of any Indebtedness being incurred substantially
simultaneously therewith or as part of the same transaction or series of related
transactions for purposes of netting cash to calculate the applicable ratio),
any issuance or redemption of preferred stock, all sales, transfers and other
dispositions or discontinuance of any Subsidiary, line of business, division,
segment or operating unit, any operational change (including the entry into any
material contract or arrangement) or any designation of a Restricted Subsidiary
to an Unrestricted Subsidiary or of an Unrestricted Subsidiary to a Restricted
Subsidiary, in each case that have occurred during the four consecutive fiscal
quarter period of such Person being used to calculate such test, financial
ratio, basket or covenant (the “Reference Period”), or subsequent to the end of
the Reference Period but prior to such date or prior to or simultaneously with
the event for which a determination under this definition is made (including any
such event occurring at a Person who became a Restricted Subsidiary of the
subject Person or was merged or consolidated with or into the subject Person or
any other Restricted Subsidiary of the subject Person after the commencement of
the Reference Period), as if each such event occurred on the first day of the
Reference Period.

For purposes of making any computation referred to above:

(1) if any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date for which a determination under this definition is
made had been the applicable rate for the entire period (taking into account any
Swap Contract applicable to such Indebtedness if such Swap Contract has a
remaining term in excess of 12 months);

(2) interest on a Capitalized Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by a responsible financial or accounting
officer, in his or her capacity as such and not in his or her personal capacity,
of the Lead Borrower to be the rate of interest implicit in such Capitalized
Lease Obligation in accordance with U.S. GAAP;

(3) interest on Indebtedness that may optionally be determined at an interest
rate based upon a factor of a prime or similar rate, an eurocurrency interbank
offered rate, or other rate, shall be deemed to have been based upon the rate
actually chosen, or, if none, then based upon such optional rate chosen as the
Lead Borrower may designate; and

(4) interest on any Indebtedness under a revolving credit facility computed on a
pro forma basis shall be computed based upon the average daily balance of such
Indebtedness during the applicable period.

 

61



--------------------------------------------------------------------------------

Any pro forma calculation may include, without limitation, adjustments
calculated in accordance with Regulation S-X under the Securities Act; provided
that any such adjustments, other than Specified Permitted Adjustments, that
consist of reductions in costs and other operating improvements or synergies
(whether added pursuant to this definition, the definition of “Pro Forma Cost
Savings” or otherwise added to Consolidated Net Income or Consolidated EBITDA)
shall be calculated in accordance with, and satisfy the requirements specified
in, the definition of “Pro Forma Cost Savings.”

“Pro Forma Cost Savings” shall mean, without duplication of any amounts
referenced in the definition of “Pro Forma Basis,” an amount equal to the amount
of cost savings, operating expense reductions, operating improvements (including
the entry into any material contract or arrangement) and acquisition synergies,
in each case, projected in good faith to be realized (calculated on a pro forma
basis as though such items had been realized on the first day of such period) as
a result of actions taken on or prior to, or to be taken by the Lead Borrower
(or any successor thereto) or any Restricted Subsidiary within 12 months of, the
date of such pro forma calculation, net of the amount of actual benefits
realized or expected to be realized during such period that are otherwise
included in the calculation of Consolidated EBITDA from such action; provided
that (a) such cost savings, operating expense reductions, operating improvements
and synergies are factually supportable and reasonably identifiable (as
determined in good faith by a responsible financial or accounting officer, in
his or her capacity as such and not in his or her personal capacity, of the Lead
Borrower (or any successor thereto)) and are reasonably anticipated to be
realized within 12 months after the date of such pro forma calculation and
(b) no cost savings, operating expense reductions, operating improvements and
synergies shall be added pursuant to this definition to the extent duplicative
of any expenses or charges otherwise added to Consolidated Net Income or
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period; provided, further, that, except for Specified Permitted
Adjustments, (i) the aggregate amount added in respect of the foregoing proviso
(or otherwise added to Consolidated Net Income or Consolidated EBITDA) shall not
exceed with respect to any four quarter period 15% of Consolidated EBITDA for
such period (calculated prior to giving effect to any such adjustments and after
giving effect to the Specified Permitted Adjustments, if applicable) (such
limitation, the “Cost Savings Cap”) and (ii) the aggregate amount added in
respect of the foregoing proviso (or otherwise added to Consolidated Net Income
or Consolidated EBITDA) shall no longer be permitted to be added back to the
extent the cost savings, operating expense reductions, operating improvements
and synergies have not been achieved within 12 months of the action or event
giving rise to such cost savings, operating expense reductions, operating
improvements and synergies.

“Projections” shall mean the detailed projected consolidated financial
statements of the Lead Borrower and its Subsidiaries (after giving effect to the
Transaction) delivered to the Administrative Agent on or prior to the Closing
Date.

“Properly Contested” with respect to any obligation of a Credit Party, (a) the
obligation is subject to a bona fide dispute regarding amount or the Credit
Party’s liability to pay; (b) the obligation is being properly contested in good
faith by appropriate proceedings promptly instituted and diligently pursued;
(c) appropriate reserves have been established in accordance with GAAP;
(d) non-payment would not reasonably be expected to have a Material Adverse
Effect, nor result in forfeiture or sale of any assets of the Credit Party;
(e) no Lien is imposed on assets of the Credit Party, unless bonded and stayed
to the satisfaction of Administrative Agent; and (f) if the obligation results
from entry of a judgment or other order, such judgment or order is stayed
pending appeal or other judicial review.

“Pro Rata Percentage” of any Lender at any time shall mean either (i) the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment, (ii) the percentage of the total U.S. Revolving
Commitments represented by such Lender’s U.S. Revolving Commitment, (iii) the
percentage of the total U.S. FILO Revolving Commitments represented by such
Lender’s U.S. FILO Revolving Commitment, (iv) the percentage of the total
Canadian Revolving Commitments represented by such Lender’s Canadian Revolving
Commitment, (v) the percentage of the total Canadian FILO Revolving Commitments
represented by such Lender’s Canadian FILO Revolving Commitment, (vi) the
percentage of the total French Revolving Commitments represented by such
Lender’s French Revolving Commitment, (vii) the percentage of the total German
Revolving Commitments represented by such Lender’s German Revolving Commitment,
(viii) the percentage of the total Asian Revolving Commitments represented by
such Lender’s Asian Revolving Commitment or (ix) the percentage of the total
European Revolving Commitments represented by such Lender’s European Revolving
Commitment, as applicable.

 

62



--------------------------------------------------------------------------------

“Pro Rata Share” shall mean, with respect to each Lender at any time, either
(i) a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Aggregate Exposure of such
Lender at such time and the denominator of which is the aggregate amount of all
Aggregate Exposures at such time, (ii) a fraction (expressed as a percentage,
carried out to the ninth decimal place), the numerator of which is the amount of
the U.S. Revolving Exposure of such Lender at such time and the denominator of
which is the aggregate amount of all U.S. Revolving Exposures at such time,
(iii) a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the U.S. FILO Revolving Exposure
of such Lender at such time and the denominator of which is the aggregate amount
of all U.S. FILO Revolving Exposures at such time, (iv) a fraction (expressed as
a percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Canadian Revolving Exposure of such Lender at such time and
the denominator of which is the aggregate amount of all Canadian Revolving
Exposures at such time, (v) a fraction (expressed as a percentage, carried out
to the ninth decimal place), the numerator of which is the amount of the
Canadian FILO Revolving Exposure of such Lender at such time and the denominator
of which is the aggregate amount of all Canadian FILO Revolving Exposures at
such time, (vi) a fraction (expressed as a percentage, carried out to the ninth
decimal place), the numerator of which is the amount of the French Revolving
Exposure of such Lender at such time and the denominator of which is the
aggregate amount of all French Revolving Exposures at such time, (vii) a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the German Revolving Exposure of such
Lender at such time and the denominator of which is the aggregate amount of all
German Revolving Exposures at such time, (viii) a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Asian Revolving Exposure of such Lender at such time and the
denominator of which is the aggregate amount of all Asian Revolving Exposures at
such time or (ix) a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of the European
Revolving Exposure of such Lender at such time and the denominator of which is
the aggregate amount of all European Revolving Exposures at such time, as
applicable. The initial Pro Rata Shares of each Lender are set forth opposite
the name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

“Protective Advances” shall have the meaning provided in Section 2.18.

“Qualified Preferred Stock” shall mean any preferred capital stock of Holdings
or the Lead Borrower so long as the terms of any such preferred capital stock
(x) do not contain any mandatory put, redemption, repayment, sinking fund or
other similar provision prior to the 91st day after the Latest Maturity Date as
of the date such Qualified Preferred Stock was issued other than (i) provisions
requiring payment solely (or with provisions permitting Holdings or the Lead
Borrower, as applicable, to opt to make payment solely) in the form of common
Equity Interests or Qualified Preferred Stock of Holdings or the Lead Borrower,
as applicable, or any Equity Interests of any direct or indirect Parent Company
of Holdings or the Lead Borrower, as applicable, (ii) provisions requiring
payment solely as a result of a change of control or asset sale, so long as any
rights of the holders thereof upon the occurrence of a change of control or
asset sale are subject to the payment in full of all Obligations in cash (other
than unasserted contingent indemnification obligations) or such payment is
otherwise permitted by this Agreement (including as a result of a waiver or
amendment hereunder)) and (iii) with respect to preferred capital stock issued
to any plan for the benefit of employees of Holdings or the Lead Borrower, as
applicable, or its Subsidiaries or by any such plan to such employees,
provisions requiring the repurchase thereof in order to satisfy applicable
statutory or regulatory obligations and (y) give Holdings or the Lead Borrower
the option to elect to pay such dividends or distributions on a non-cash basis
or otherwise do not require the cash payment of dividends or distributions at
any time that such cash payment is not permitted under this Agreement or would
result in an Event of Default hereunder.

“Ratio-Based Incremental Facility” shall have the meaning assigned to such term
in the Term Loan Credit Agreement.

“Real Property” of any Person shall mean, collectively, the right, title and
interest of such Person (including any leasehold, mineral or other estate) in
and to any and all land, improvements and fixtures owned, leased or operated by
such Person, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other property and
rights incidental to the ownership, lease or operation thereof.

 

63



--------------------------------------------------------------------------------

“Recipient” shall mean the Administrative Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of
Holdings, any Borrower or any Guarantor hereunder or under any other Credit
Document or Letter of Credit.

“Recovery Event” shall mean the receipt by the Lead Borrower or any of its
Restricted Subsidiaries of any cash insurance proceeds or condemnation awards
payable (i) by reason of theft, loss, physical destruction, damage, taking or
any other similar event with respect to any property or assets of the Lead
Borrower or any of its Restricted Subsidiaries (but not by reason of any loss of
revenues or interruption of business or operations caused thereby) and
(ii) under any policy of insurance required to be maintained under Section 9.03,
in each case to the extent such proceeds or awards do not constitute
reimbursement or compensation for amounts previously paid by the Lead Borrower
or any of its Restricted Subsidiaries in respect of any such event.

“Reference Period” shall have the meaning provided in the definition of the term
“Pro Forma Basis.”

“Refinanced Debt” shall have the meaning provided in the definition of the term
“Permitted Refinancing Indebtedness.”

“Refinancing Note Documents” shall mean the Refinancing Notes, the Refinancing
Notes Indenture and all other documents executed and delivered with respect to
the Refinancing Notes or Refinancing Notes Indenture, as the same may be
amended, amended and restated, modified, supplemented, extended or renewed from
time to time in accordance with the terms hereof and thereof.

“Refinancing Notes” shall have the meaning provided in the Term Loan Credit
Agreement.

“Refinancing Notes Indenture” shall have the meaning provided in the Term Loan
Credit Agreement.

“Refinancing Term Loans” shall have the meaning provided in the Term Loan Credit
Agreement.

“Register” shall have the meaning provided in Section 13.04(b)(iv).

“Regulation” shall have the meaning provided in Section 8.28.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Related Party” shall mean (a) with respect to Platinum Equity Advisors, LLC,
(i) any investment fund controlled by or under common control with Platinum
Equity Advisors, LLC, any officer or director of the foregoing persons, or any
entity controlled by any of the foregoing persons and (ii) any spouse or lineal
descendant (including by adoption or stepchildren) of the officers and directors
referred to in clause (a)(i); (b) with respect to any officer of the Lead
Borrower or its Subsidiaries, (i) any spouse or lineal descendant (including by
adoption and stepchildren) of such officer and (ii) any trust, corporation or
partnership or other entity, in each case to the extent not an operating
company, of which an 80% or more controlling interest is held by the
beneficiaries, stockholders, partners or owners who are the officer, any of the
persons described in clause (b)(i) above or any combination of these identified
relationships; and (c) with respect to any Agent, such Agent’s Affiliates and
the respective directors, officers, employees, agents and advisors of such Agent
and such Agent’s Affiliates.

 

64



--------------------------------------------------------------------------------

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, of any Hazardous Material into, through
or upon the Environment or within, from or into any building, structure,
facility or fixture.

“Renminbi” shall mean the lawful currency of the People’s Republic of China.

“Relevant Public Company” shall mean the Parent Company that is the registrant
with respect to an Initial Public Offering.

“Relevant Territory” shall mean (a) a member state of the European Communities
(other than Ireland); or (b) not being such a member state, a jurisdiction with
which Ireland has a entered into a double taxation treaty that either has the
force of law by virtue of Section 826(1) of the TCA or will have the force of
law on completion of the procedures set out in Section 826(1) of the TCA.

“Replaced Lender” shall have the meaning provided in Section 3.04.

“Replacement Lender” shall have the meaning provided in Section 3.04.

“Required Lenders” shall mean Non-Defaulting Lenders, the sum of whose
outstanding principal of Commitments as of any date of determination represents
greater than 50% of the sum of all outstanding principal of Commitments of
Non-Defaulting Lenders at such time.

“Required Subfacility Lenders” shall mean, with respect to any Subfacility,
Non-Defaulting Lenders, the sum of whose outstanding principal of Commitments
under such Subfacility as of any date of determination represents greater than
50% of the sum of all outstanding principal of Commitments under such
Subfacility of Non-Defaulting Lenders at such time.

“Requirement of Law” or “Requirements of Law” shall mean, with respect to any
Person, (i) the charter, articles or certificate of organization or
incorporation and bylaws or other organizational or governing documents of such
Person and (ii) any statute, law, treaty, rule, regulation, order, decree, writ,
injunction or determination of any arbitrator or court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserves” shall mean, without duplication of any items that are otherwise
addressed or excluded through eligibility criteria, such reserves as the
Administrative Agent, from time to time determines in its Permitted Discretion,
including but not limited to Dilution Reserves and Landlord Lien Reserves, plus
any Bank Product Reserves, and (a) with respect to the Canadian Borrowing Base
and the Canadian FILO Borrowing Base, the Canadian Priority Payables Reserve;
(b) with respect to the Asian Borrowing Base, the Singapore Priority Payables
Reserve; (c) with respect to the European Borrowing Base, reserves for VAT,
reserves for the prescribed part of an UK Credit Party’s net property that would
be made available for the satisfaction of its unsecured liabilities pursuant to
Section 176A of the United Kingdom’s Insolvency Act 1986, reserves with respect
to liabilities of a UK Credit Party which constitute preferential debts pursuant
to Sections 176ZA or 386 of the United Kingdom’s Insolvency Act 1986; and
(d) with respect to the French Borrowing Base, German Borrowing Base, Asian
Borrowing Base and European Borrowing Base, Priority Payables Reserves and
reserves for extended or extendible retention of title over Accounts, if any.

Notwithstanding anything to the contrary in this Agreement, (i) such Reserves
shall not be established or changed except upon not less than three (3) Business
Days’ prior written notice to the Lead Borrower, which notice shall include a
reasonably detailed description of such Reserve being established (during which
period (a) the Administrative Agent shall, if requested, discuss any such
Reserve or change with the Lead Borrower, (b) the Lead Borrower may take such
action as may be required so that the event, condition or matter that is the
basis for such Reserve or change thereto no longer exists or exists in a manner
that would result in the establishment of a lower Reserve or result in a lesser
change thereto, in a manner and to the extent reasonably satisfactory to the
Administrative Agent and (c) no Credit Extensions shall be made to the Borrowers
if after giving effect to such Credit Extension the Availability Conditions
would not be met after taking into account such Reserves), provided that (x) no
Landlord Lien Reserves may be established prior to the date that is 120 days
after the Closing Date and (y) no Reserves

 

65



--------------------------------------------------------------------------------

with respect to any failure to deliver Deposit Account Control Agreements in
accordance with Section 9.17 may be established prior to the date that is 90
days after the Closing Date (with respect to Deposit Accounts existing on the
Closing Date) or 60 days after the opening of the applicable Deposit Account
(with respect to Deposit Accounts opened following the Closing Date), (ii) no
Reserves shall be established with respect to any surety bond arrangements in
which guarantees, letters of credit, bonds or similar arrangements are issued by
one of the Credit Parties to facilitate the Credit Parties’ business, except to
the extent (x) any assets included in the applicable Borrowing Base are subject
to a perfected or a common law Lien securing reimbursement obligations in
respect of such surety bond arrangements and such Liens are pari passu or senior
to the Liens securing the Obligations hereunder or (y) the counterparties to any
such surety bond arrangement have made demands for cash collateral which have
not been satisfied, (iii) the amount of any Reserve established by the
Administrative Agent, and any change in the amount of any Reserve, shall have a
reasonable relationship to the event, condition or other matter that is the
basis for such Reserve or such change. Notwithstanding clause (i) of the
preceding sentence, changes to the Reserves solely for purposes of correcting
mathematical or clerical errors shall not be subject to such notice period, it
being understood that no Default or Event of Default shall be deemed to result
therefrom, if applicable, for a period of six (6) Business Days and (iv) no
reserves or changes shall be duplicative of reserves or changes already
accounted for through eligibility criteria.

“Responsible Officer” shall mean, with respect to any Person, its chief
financial officer, chief executive officer, president, or any vice president,
managing director (which shall include any Geschäftsführer), director, company
secretary, treasurer, controller or other officer of such Person having
substantially the same authority and responsibility and, solely for purposes of
notices given to Article 2, any other officer or employee of the applicable
Credit Party so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the applicable Credit
Party designated in or pursuant to an agreement between the applicable Credit
Party and the Administrative Agent; provided that, with respect to compliance
with financial covenants, “Responsible Officer” shall mean the chief financial
officer, treasurer or controller of the Lead Borrower, or any other officer of
the Lead Borrower having substantially the same authority and responsibility.

“Restricted Subsidiary” shall mean each Subsidiary of the Lead Borrower other
than any Unrestricted Subsidiary. The Subsidiary Borrowers and Subsidiary
Guarantors shall at all times constitute Restricted Subsidiaries.

“Returns” shall have the meaning provided in Section 8.09.

“Revaluation Date” shall mean (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a LIBO Rate Loan, CDOR Rate Loan,
BBSY Loan, CNH HIBOR Loan, SOR Loan or HIBOR Loan denominated in an Alternative
Currency, (ii) each date of a continuation of a LIBO Rate Loan, CDOR Rate Loan,
BBSY Loan, CNH HIBOR Loan, SOR Loan or HIBOR Loan denominated in an Alternative
Currency pursuant to Section 2.02, (iii) for purposes of calculating the Unused
Line Fee, the last day of any fiscal quarter and (iv) such additional dates as
the Administrative Agent shall determine or require; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (ii) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof,
(iii) each date of any payment by the applicable Issuing Bank under any Letter
of Credit denominated in an Alternative Currency and (iv) for purposes of
calculating the Unused Line Fee, the LC Participation Fee and the Fronting Fee,
the last day of any fiscal quarter; and (c) with respect to any Foreign
Subfacility, if required by the Administrative Agent or the Required Subfacility
Lenders, any date on which the Dollar Equivalent of the Outstanding Amount in
respect of such Foreign Subfacility, as recalculated based on the exchange rate
therefor quoted in the Wall Street Journal on the respective date of
determination pursuant to this exception, would result in an increase in the
Dollar Equivalent of such Outstanding Amount by 10% or more since the most
recent prior Revaluation Date.

“Revolver Priority Collateral” shall have the meaning assigned to the term “ABL
Collateral” in the Intercreditor Agreement.

“Revolving Availability Period” shall mean the period from and including the
Closing Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

 

66



--------------------------------------------------------------------------------

“Revolving Borrowing” shall mean a U.S. Revolving Borrowing, a U.S. FILO
Revolving Borrowing, a Canadian Revolving Borrowing, a Canadian FILO Revolving
Borrowing, a French Revolving Borrowing, a German Revolving Borrowing, an Asian
Revolving Borrowing and/or a European Revolving Borrowing.

“Revolving Commitment” shall mean the U.S. Revolving Commitment, the U.S. FILO
Revolving Commitment, the Canadian Revolving Commitment, the Canadian FILO
Revolving Commitment, the French Revolving Commitment, the German Revolving
Commitment, the Asian Revolving Commitment and/or the European Revolving
Commitment.

“Revolving Commitment Increase” shall have the meaning provided in
Section 2.15(a).

“Revolving Commitment Increase Notice” shall have the meaning provided in
Section 2.15(b).

“Revolving Exposure” shall mean the U.S. Revolving Exposure, the U.S. FILO
Revolving Exposure, the Canadian Revolving Exposure, the Canadian FILO Revolving
Exposure, the French Revolving Exposure, the German Revolving Exposure, the
Asian Revolving Exposure and/or the European Revolving Exposure.

“Revolving Loans” shall mean U.S. Revolving Loans, U.S. FILO Revolving Loans,
Canadian Revolving Loans, and/or Canadian FILO Revolving Loans, French Revolving
Loans, German Revolving Loans, Asian Revolving Loans, European Revolving Loans,
Protective Advances and/or Overadvance Loans.

“Revolving Note” shall mean the U.S. Revolving Note, the U.S. FILO Revolving
Note, the Canadian Revolving Note, the Canadian FILO Revolving Note.

“S&P” shall mean S&P Global Ratings or any successor thereto.

“Sale-Leaseback Transaction” shall mean any arrangements with any Person
providing for the leasing by the Lead Borrower or any of its Restricted
Subsidiaries of real or personal property which has been or is to be sold or
transferred by the Lead Borrower or such Restricted Subsidiary to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
in connection therewith.

“Sanctioned Country” shall mean a country, region or territory that at any time
is the subject or target of any comprehensive territorial Sanctions (as of the
Closing Date, the Crimea region of the Ukraine, Cuba, Iran, North Korea, Sudan
and Syria).

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the government of Canada, the
European Union or any European Union member state, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled by any such Person or Persons described in the foregoing clause
(a) or (b) or the government of a Sanctioned Country.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the government of Canada (including Canadian Economic
Sanctions and Export Control Laws), the European Union, any European Union
member state or Her Majesty’s Treasury of the United Kingdom.

“SEC” shall have the meaning provided in Section 9.01(g).

“Section 9.01 Financials” shall mean the annual and quarterly financial
statements required to be delivered pursuant to Sections 9.01(a) and (b).

 

67



--------------------------------------------------------------------------------

“Secured Bank Product Obligations” shall mean Bank Product Debt owing to a
Secured Bank Product Provider or any Person that was a Secured Bank Product
Provider on the Closing Date or at the time it entered into a Bank Product with
a Borrower or its Subsidiary, up to the maximum amount (in the case of any
Secured Bank Product Provider other than JPMCB and its Affiliates) specified by
such provider in writing to the Administrative Agent, which amount may be
established or increased (by further written notice by the Lead Borrower or such
provider to the Administrative Agent from time to time) as long as no Default or
Event of Default then exists and no Overadvance would result from establishment
of a Bank Product Reserve for such amount and all other Secured Bank Product
Obligations.

“Secured Bank Product Provider” shall mean, at the time of entry into a Bank
Product with a Borrower or its Subsidiary (or, if such Bank Product exists on
the Closing Date, as of the Closing Date) the Administrative Agent, any Lender
or any of their respective Affiliates that is providing a Bank Product; provided
such provider delivers written notice to the Administrative Agent, substantially
in the form of Exhibit D hereto, by the later of ten (10) days following (x) the
Closing Date and (y) creation of the Bank Product, (i) describing the Bank
Product and setting forth the maximum amount to be secured by the Collateral and
the methodology to be used in calculating such amount, and (ii) agreeing to be
bound by Section 12.12. It is hereby understood that a Person may not be a
Secured Bank Product Provider to the extent it is similarly treated as such
under the Term Loan Credit Agreement in respect of such Bank Product.

“Secured Creditors” shall have the meaning assigned that term in the respective
Security Documents.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Securities Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

“Security Document” shall mean and include the U.S. Security Document and each
Non-U.S. Security Document.

“Sellers” shall have the meaning assigned to such term in the recitals hereto.

“Senior Notes” shall mean the Lead Borrower’s 9.250% senior notes due 2024
pursuant to the Senior Notes Indenture.

“Senior Notes Documents” shall mean the Senior Notes, the Senior Notes Indenture
and all other documents executed and delivered with respect to the Senior Notes
or Senior Notes Indenture, as the same may be amended, amended and restated,
modified, supplemented, extended or renewed from time to time in accordance with
the terms hereof and thereof.

“Senior Notes Indenture” shall mean the Indenture dated as of October 17, 2016,
pursuant to which the Senior Notes were issued.

“Settlement Date” shall have the meaning provided in Section 2.14(b).

“Similar Business” shall mean any business and any services, activities or
businesses incidental, or reasonably related or similar to, or complementary to
any line of business engaged in by the Lead Borrower and its Restricted
Subsidiaries on the Closing Date (after giving effect to the Transaction) or any
business activity that is a reasonable extension, development or expansion
thereof or ancillary thereto.

“Singapore Collateral” shall mean all the “Security Assets” as defined in the
Initial Singapore Security Agreement and all other property (whether real,
personal or otherwise) with respect to which any security interests have been
granted (or purported to be granted) by the Singapore Guarantors or will be
granted in accordance with the requirements set forth in Section 9.13.

“Singapore Credit Parties” shall mean each Singapore Guarantor.

 

68



--------------------------------------------------------------------------------

“Singapore Dollars” or “S$” shall mean the lawful currency of Singapore.

“Singapore Guarantor” shall mean each Singapore Subsidiary that is on the
Eurasian Effectiveness Date, or which becomes, a party to the Guaranty Agreement
in accordance with the requirements of this Agreement or the provisions of such
Guaranty Agreement.

“Singapore Priority Payables Reserve” shall mean, on any date of determination
and only with respect to a Singapore Credit Party, reserves established by the
Administrative Agent in its Permitted Discretion for amounts secured by any
Liens, choate or inchoate, ranking or capable of ranking in priority senior to
or pari passu with the Asian Collateral Agent’s Liens on Singapore Collateral,
including, without duplication, (i) amounts deemed to be held in trust, or held
in trust, pursuant to applicable law, (ii) any such amounts due or which may
become due as preferential debts under the Companies Act, Chapter 50 of
Singapore, as amended, supplemented or reenacted from time to time and (iii) any
similar statutory or other claims that would have priority over or be pari passu
with any Liens granted to the Asian Collateral Agent in the future.

“Singapore Security Documents” shall mean the Initial Singapore Security
Agreement and, after the execution and delivery thereof, each Additional
Security Document governed by Singapore law, including those entered into as
required by the Additional Inventory Security Actions, together with any other
applicable security documents governed by Singapore law from time to time.

“Singapore Subsidiary” shall mean any Subsidiary of the Lead Borrower that is
incorporated, formed or otherwise organized under the laws of Singapore.

“Solvent” and “Solvency” shall mean, with respect to any Person on any date of
determination, that on such date (i) the fair value of the assets of such Person
and its Subsidiaries on a consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability); (ii) the present fair saleable value of the assets of such Person
and its Subsidiaries, on a consolidated basis, is greater than the total amount
of liabilities, including contingent liabilities, of such Person and its
Subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability); (iii) such Person and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities (including, without limitation,
contingent and subordinated liabilities) as they become absolute and mature in
the ordinary course of business on their respective stated maturities and are
otherwise “solvent” within the meaning given that term and similar terms under
applicable laws relating to fraudulent transfers and conveyances; and (iv) such
Person and its Subsidiaries on a consolidated basis have, and will have,
adequate capital with which to conduct the business they are presently
conducting and reasonably anticipate conducting.

“SOR” shall mean, in relation to any Loan in Singapore Dollars, the rate
administered by ABS Benchmarks Administration Co Pte. Ltd. (or any other entity
or person which takes over the administration of that rate) for the relevant
currency and period displayed on page ABSFIX01 of the Thomson Reuters screen (or
any replacement Thomson Reuters page which displays that rate), as of 11:00 a.m.
London local time, two Business Days before the first day of the applicable
Interest Period (“SOR Screen Rate”); provided that (x) if no SOR Screen Rate is
available for the applicable Interest Period, the Interpolated Rate for that
Loan shall be used, (y) if no SOR Screen Rate is available for the currency of
that Loan and it is not possible to calculate an Interpolated Rate for that
Loan, then, unless and until the Administrative Agent and the applicable
Borrower shall mutually agree upon a substitute rate, then such rate shall be
calculated as (i) if available, the SOR Screen Rate for the immediately
preceding Business Day, adjusted to take into account such factors as the
Administrative Agent may, in its absolute discretion, consider necessary and
(ii) if the SOR Screen Rate referred to in clause (i) is unavailable, the cost
to the Administrative Agent of funding the relevant Loan from whatever source it
may reasonably select and (z) if the SOR Screen Rate or Interpolated Rate is
below zero, SOR will be deemed to be zero.

“SOR Loan” shall mean a Loan denominated in Singapore Dollars made by the
Lenders to the Borrowers which bears interest at a rate based on SOR.

 

69



--------------------------------------------------------------------------------

“Specified Equity Contribution” shall have the meaning provided in
Section 10.11(b).

“Specified Event of Default” shall mean any Event of Default arising under
Section 11.01, 11.03(i) (solely relating to a failure to comply with
Section 10.11 or Section 9.17(c), (d), (e), (f), (g), or (h)), 11.02 (solely
with respect to any material inaccuracy in any Borrowing Base Certificate),
11.03(ii) or 11.05.

“Specified Permitted Adjustments” shall mean all adjustments identified in the
calculation of “Adjusted EBITDA” as set forth in the “Summary—Summary Historical
Financial and Pro Forma Financial Data” in the confidential information
memorandum for the initial Lenders to the extent such adjustments, without
duplication, continue to be applicable to the reference period (it being
understood that such adjustments shall be calculated net of the amount of actual
benefits realized or expected to be realized during such reference period that
are otherwise included in the calculation of Consolidated EBITDA).

“Specified Representations” shall mean the representations and warranties of the
Credit Parties set forth in Sections 8.02, 8.03(iii) (in the case of any Class
of Loans with respect to which such Specified Representations are made, limited
to the incurrence of such Class of Loans in the case of the Borrowers, the
provision of the Guaranty Agreement and the grant of the Liens in the Collateral
to the Collateral Agents for the benefit of the Secured Creditors by all Credit
Parties), 8.05(b), 8.08(c) (in the case of any Class of Loans with respect to
which such Specified Representations are made, limited to the incurrence and use
of proceeds thereof), 8.08(d) (in the case of any Class of Loans with respect to
which such Specified Representations are made, limited to the incurrence and use
of proceeds thereof), 8.11, 8.15 (in the case of any Class of Loans with respect
to which such Specified Representations are made, limited to the incurrence and
use of proceeds thereof) and 8.16 (in the case of any Class of Loans with
respect to which such Specified Representations are made, limited to the
incurrence and use of proceeds thereof).

“Sponsor” shall mean Platinum Equity Advisors, LLC and its Affiliates (excluding
any operating portfolio company thereof).

“Sponsor Affiliate” shall mean the collective reference to any entities (other
than a portfolio company) controlled directly or indirectly by the Sponsor.

“Spot Rate” shall mean the exchange rate, as reasonably determined by the
Administrative Agent, that is applicable to conversion of one currency into
another currency, which is (a) the exchange rate reported by Bloomberg (or other
commercially available source reasonably designated by the Administrative Agent)
as of the end of the preceding Business Day in the financial market for the
first currency; or (b) if such report is unavailable for any reason, the spot
rate for the purchase of the first currency with the second currency as in
effect during the preceding Business Day in the Administrative Agent’s principal
foreign exchange trading office for the first currency.

“SSM Regulation” shall mean Council Regulation (ED) No. 1024/2013 of 15 October
2013 conferring specific tasks on the European Central Bank concerning policies
relating to the prudential supervision of credit institutions and, where
relevant, shall include reference to Regulation (EU) No. 468/2014 of the
European Central Bank of

16 April 2014 establishing the framework for cooperation within the Single
Supervisory Mechanism between the European Central Bank and national competent
authorities and with national designated authorities.

“Subfacility” shall mean the U.S. Subfacility, the U.S. FILO Subfacility, the
Canadian Subfacility, the Canadian FILO Subfacility, the French Subfacility, the
German Subfacility, the Asian Subfacility and/or the European Subfacility.

“Subsequent Transaction” shall have the meaning provided in Section 1.05.

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% Equity Interest at the time.

 

70



--------------------------------------------------------------------------------

“Subsidiary Borrower” shall mean each U.S. Subsidiary Borrower and each Canadian
Borrower, French Borrower, German Borrower, Hong Kong Borrower and Irish
Borrower.

“Subsidiary Guarantor” shall mean each UK Guarantor, each Australian Guarantor,
and each Singapore Guarantor.

“Supermajority Lenders” shall mean those Non-Defaulting Lenders which would
constitute the Required Lenders under, and as defined in, this Agreement if the
percentage “50%” contained therein were changed to “66-2/3%.”

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, crosscurrency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
loans pursuant to Section 2.12, as the same may be reduced from time to time
pursuant to Section 2.07 or Section 2.12.

“Swingline Exposure” shall mean at any time the aggregate principal amount at
such time of all outstanding Swingline Loans. The Swingline Exposure of any
Lender at any time shall equal its Pro Rata Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender” shall mean JPMCB.

“Swingline Loan” shall mean any Loan made by the Swingline Lender pursuant to
Section 2.12 until such Loan is settled among the Lenders pursuant to
Section 2.14.

“Swingline Note” shall mean each swingline note substantially in the form of
Exhibit B-2 hereto.

“Syndication Agent” shall mean Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), in its capacity as syndication agent for this Agreement.

“Syndication Date” shall mean such date as has been agreed to in a separate
writing among JPMCB and the Lead Borrower.

 

71



--------------------------------------------------------------------------------

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.

“TARGET2” shall mean the Trans-European Automated Real-time Gross Settlement
Express Transfer payment system which utilizes a single shared platform and
which was launched on 19 November 2007.

“Tax Deduction” shall mean a deduction or withholding for or on account of Tax
from any payment to be made by or on account of any Loan provided to a French
Borrower.

“Tax Group” shall have the meaning provided in Section 10.03(vi)(B).

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges, fees, assessments, liabilities or withholdings imposed by
any Governmental Authority in the nature of a tax, including interest, penalties
and additions to tax with respect thereto.

“TCA” shall mean the Taxes Consolidation Act 1997 of Ireland as amended.

“TEG” shall have the meaning provided in Section 2.06(l).

“TEG Letter” shall have the meaning provided in Section 2.06(l).

“Term Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
administrative agent and collateral agent under the Term Documents.

“Term Documents” shall mean the Term Loan Credit Agreement, any guarantees
issued thereunder and the collateral and security documents (and intercreditor
agreements) entered into in connection therewith.

“Term Loan Credit Agreement” shall mean (i) the Term Loan Credit Agreement
entered into as of the Closing Date as the same may be amended, amended and
restated, modified or supplemented from time to time in accordance with the
terms hereof and thereof) by and among the Lead Borrower, Holdings, the lenders
party thereto in their capacities as lenders thereunder, the Term Agent and the
other agents and parties party thereto from time to time, and (ii) any other
credit agreement, loan agreement, note agreement, promissory note, indenture or
other agreement or instrument evidencing or governing the terms of any
Indebtedness or other financial accommodation that has been incurred to extend
(subject to the limitations set forth herein and in the Intercreditor Agreement)
or refinance in whole or in part the Indebtedness and other obligations
outstanding under (x) the credit agreement referred to in clause (i) or (y) any
subsequent Term Loan Credit Agreement, unless such agreement or instrument
expressly provides that it is not intended to be and is not a Term Loan Credit
Agreement hereunder. Any reference to the Term Loan Credit Agreement hereunder
shall be deemed a reference to any Term Loan Credit Agreement then in existence.

“Term Priority Collateral” shall have the meaning assigned to the term “Fixed
Asset Collateral” in the Intercreditor Agreement.

“Test Period” shall mean each period of four consecutive fiscal quarters of the
Lead Borrower (in each case taken as one accounting period).

“Threshold Amount” shall mean $100,000,000.

“Tooling Materials” shall mean assets (not classified as property, plant or
equipment under GAAP or recorded as a capital expenditure in the financial
statements of any Credit Party) that are recognized in accordance with EITF
Issue No. 99-5 “Accounting for Pre-Production Costs Related to Long-Term Supply
Arrangements” as a result of incurring costs for the design and development of
molds, dies or other tools that are owned or to be owned by a customer per such
customer’s specifications.

 

72



--------------------------------------------------------------------------------

“Topco” shall have the meaning provided in the recitals hereto.

“Transaction” shall mean, collectively, (i) the consummation of the Acquisition
Agreement Refinancing Indebtedness and, at the election of the Lead Borrower,
the repayment, replacement or refinancing of other Indebtedness of the Acquired
Business consisting of bank guarantees and letters of credit that are otherwise
permitted to survive the consummation of the Acquisition, (ii) the entering into
of the Credit Documents and the incurrence of Loans (if any( on the Closing
Date, (iii) the consummation of the Acquisition pursuant to the terms of the
Acquisition Agreement, (iv) entering into the Term Loan Credit Agreement and the
initial borrowings thereunder, (v) the Equity Financing, (vi) entering into the
Senior Notes Indenture and the issuance of the Senior Notes thereunder and
(vii) the payment of all Transaction Costs.

“Transaction Costs” shall mean the fees, premiums, commissions and expenses
(including, without limitation, any escrow interest expense in connection with
the issuance of the Senior Notes) payable by Holdings, the Lead Borrower and its
Subsidiaries in connection with the transactions described in clauses
(i) through (vi) of the definition of “Transaction.”

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan, LIBO Rate Loan, Canadian
Prime Rate Loan, CDOR Rate Loan, CNH HIBOR Loan, SOR Loan, BBSY Loan or HIBOR
Loan.

“UCC” shall mean the Uniform Commercial Code in effect in the State of New York
from time to time; provided, however, that, at any time, if by reason of
mandatory provisions of law, the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York governs, the term “UCC” shall mean
the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions relating to such perfection or
priority and for purposes of definitions relating to such provisions.

“UK Collateral” shall mean all the “Secured Assets” as defined in the Initial UK
Security Agreement and all other property (whether real, personal or otherwise)
with respect to which any security interests have been granted (or purported to
be granted) by the UK Guarantors or will be granted in accordance with the
requirements set forth in Section 9.13.

“UK Credit Parties” shall mean each UK Guarantor.

“UK Guarantor” shall mean each UK Subsidiary that is on the Eurasian
Effectiveness Date, or which becomes, a party to the Guaranty Agreement in
accordance with the requirements of this Agreement or the provisions of such
Guaranty Agreement.

“UK Insolvency Event” shall mean any corporate action, legal proceedings or
other procedure or step is taken in relation to:

(a) the suspension of payments, a moratorium of any indebtedness (provided the
ending of such moratorium will not remedy any Event of Default caused by such
moratorium), winding-up, dissolution, administration or reorganization (by way
of voluntary arrangement, scheme of arrangement or otherwise) of any UK Credit
Party;

(b) a composition, compromise, assignment or arrangement with any creditor of
any UK Credit Party in connection with or as a result of any financial
difficulty on the part of any UK Credit Party;

(c) the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any UK
Credit Party, or any of its assets;

(d) the enforcement of any Lien over any assets of any UK Credit Party having an
aggregate value in excess of £1,000,000 (or equivalent);

 

73



--------------------------------------------------------------------------------

(e) any expropriation, attachment, sequestration, distress or execution or any
analogous process in any jurisdiction affects any asset or assets of a UK Credit
Party having an aggregate value in excess of £5,000,000 (or equivalent), and is
not discharged within 21 days; or

(f) any UK Credit Party is unable or admits inability to pay its debts as they
fall due, suspends or threatens to suspend making payments on any of its debts
or, by reason of actual or anticipated financial difficulties, commences
negotiations with one or more of its creditors (excluding any Secured Creditor
in its capacity as such) with a view to rescheduling any of its indebtedness
that is indebtedness in an aggregate amount of at least £1,000,000 (or
equivalent),

or any analogous procedure or step is taken in any jurisdiction provided that
clauses (a) to (d) above shall not apply to (i) any winding-up petition which is
frivolous or vexatious and is discharged, stayed or dismissed within 20 Business
Days of commencement, (ii) the appointment of an administrator (or any procedure
or step in relation to such appointment) which the Administrative Agent is
satisfied will be withdrawn or unsuccessful and (iii) any actions expressly
permitted by the Credit Agreement.

“UK Security Documents” shall mean the Initial UK Security Agreement and, after
the execution and delivery thereof, each Additional Security Document governed
by the laws of England and Wales, including those entered into as required by
the Additional Inventory Security Actions, together with any other applicable
security documents governed by the laws of England and Wales from time to time,
such as a deed or any other related documents, bonds, debentures or pledge
agreements as may be required to perfect a Lien in favor of the European
Collateral Agent for the benefit of the Secured Creditors.

“UK Subsidiary” shall mean any Subsidiary of the Lead Borrower that is
incorporated, formed or otherwise organized under the laws of England and Wales.

“Unaudited Financial Statements” shall have the meaning provided in
Section 6.11.

“Undisclosed Administration” shall mean in relation to a Lender or its direct or
indirect parent company the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

“Unfunded Pension Liability” of any Plan subject to Title IV of ERISA shall mean
the amount, if any, by which the value of the accumulated plan benefits under
the Plan determined on a plan termination basis in accordance with actuarial
assumptions at such time consistent with those prescribed by the PBGC for
purposes of Section 4044 of ERISA, exceeds the fair market value of all plan
assets of such Plan.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted Subsidiary” shall mean (i) on the Closing Date, each Subsidiary of
the Lead Borrower listed on Schedule 1.01B and (ii) any other Subsidiary of the
Lead Borrower designated by the board of directors of the Lead Borrower as an
Unrestricted Subsidiary pursuant to Section 9.16 subsequent to the Closing Date,
in each case, except to the extent redesignated as a Restricted Subsidiary in
accordance with such Section 9.16; provided, however, that no Subsidiary
Borrower shall be designated as an Unrestricted Subsidiary unless released from
its obligations as a Subsidiary Borrower concurrently with or after satisfaction
of all applicable conditions to such designation in accordance with
Section 9.16.

“Unused Line Fee” shall have the meaning provided in Section 2.05(a).

“Unused Line Fee Rate” shall mean, 0.25% per annum on the average daily amount
by which the Commitments under any Subfacility exceed the Revolving Exposure of
all Lenders under such Subfacility, calculated based upon the actual number of
days elapsed over a 360-day year payable quarterly in arrears.

 

74



--------------------------------------------------------------------------------

“U.S. Borrowers” shall mean (i) the Lead Borrower and (ii) any U.S. Subsidiary
Borrower.

“U.S. Borrowing Base” shall mean, at any time of calculation, an amount equal to
the sum of, without duplication:

(a) the book value of Eligible Accounts of the U.S. Credit Parties multiplied by
the advance rate of 85%; plus

(b) the lesser of (i) the Cost of Eligible Inventory of the U.S. Credit Parties
multiplied by the advance rate of 70% and (ii) the appraised NOLV Percentage of
Eligible Inventory of the U.S. Credit Parties multiplied by the advance rate of
85%; plus

(c) 100% of Eligible Cash of the U.S. Credit Parties; minus

(d) any Reserves established from time to time by the Administrative Agent in
accordance herewith.

“U.S. Collateral” shall mean all property (whether real, personal or otherwise)
with respect to which any security interests have been granted (or purported to
be granted) pursuant to any U.S. Security Document (including any Additional
Security Documents but excluding the Non-U.S. Security Documents) or will be
granted in accordance with requirements set forth in Section 9.13, including,
without limitation, all collateral as described in the U.S. Security Agreement
and all Mortgaged Properties. For the avoidance of doubt, in no event shall U.S.
Collateral include Excluded Collateral.

“U.S. Collateral Agent” shall mean JPMCB, acting as a collateral agent for the
Secured Creditors for the purpose of any US Security Document or Canadian
Security Document and any successor thereto appointed pursuant to Section 12.10.

“U.S. Credit Party” shall mean Holdings and each U.S. Borrower.

“U.S. Dollars” and the sign “$” shall each mean freely transferable lawful money
(expressed in dollars) of the United States.

“U.S. Dominion Account” shall mean a special concentration account established
by the Lead Borrower in the United States, at JPMCB or another bank reasonably
acceptable to the Administrative Agent, over which the Administrative Agent has
exclusive control for withdrawal purposes pursuant to the terms and provisions
of this Agreement and the other Credit Documents.

“U.S. FILO Borrowing Base” shall mean at any time of calculation, an amount
equal to the sum of, without duplication:

(a) the book value of Eligible Accounts of the U.S. Borrowers multiplied by the
advance rate of 95% (or at any time following the second anniversary of the
Closing Date, 92.5%); plus

(b) the lesser of (i) the Cost of Eligible Inventory of the U.S. Borrowers
multiplied by the advance rate of 80% (or at any time following the second
anniversary of the Closing Date, 75%), and (ii) the appraised NOLV Percentage of
Eligible Inventory of the U.S. Borrowers multiplied by the advance rate of 95%
(or at any time following the second anniversary of the Closing Date, 90%); plus

(c) 100% of Eligible Cash of the U.S. Borrowers; minus

(d) any Reserves established from time to time by the Administrative Agent in
accordance herewith.

“U.S. FILO Lender” shall mean any Lender under the U.S. FILO Subfacility.

 

75



--------------------------------------------------------------------------------

“U.S. FILO Line Cap” shall mean an amount equal to the lesser of (a) the U.S.
FILO Revolving Commitments and (b) the then applicable U.S. FILO Borrowing Base.

“U.S. FILO Loans” shall mean advances made to or at the instructions of a U.S.
Borrower pursuant to Section 2.01 hereof under the U.S. FILO Subfacility.

“U.S. FILO Revolving Borrowing” shall mean a Borrowing comprised of U.S. FILO
Revolving Loans.

“U.S. FILO Revolving Commitment” shall mean the commitment of the U.S. FILO
Lenders under the U.S. FILO Subfacility to make U.S. FILO Loans hereunder. The
aggregate amount of the U.S. FILO Lenders’ U.S. FILO Revolving Commitments on
the Closing Date is $37,000,000.

“U.S. FILO Revolving Exposure” shall mean, with respect to any U.S. FILO Lender
at any time, the aggregate principal amount at such time of all outstanding U.S.
FILO Loans of such Lender.

“U.S. FILO Subfacility” shall mean the U.S. FILO Revolving Commitments of the
Lenders and the Loans pursuant to those Commitments in accordance with the terms
hereof.

“U.S. GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time; provided that determinations
made pursuant to this Agreement in accordance with U.S. GAAP are subject (to the
extent provided therein) to Section 13.07(a).

“U.S. Line Cap” shall mean an amount that is equal to the lesser of (a) the U.S.
Revolving Commitments and (b) the then applicable U.S. Borrowing Base.

“U.S. Protective Advances” shall have the meaning provided in Section 2.18.

“U.S. Revolving Borrowing” shall mean a Borrowing comprised of U.S. Revolving
Loans.

“U.S. Revolving Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make U.S. Revolving Loans hereunder up to
the amount set forth and opposite such Lender’s name on Schedule 2.01 under the
caption “U.S. Revolving Commitment,” or in the Assignment and Assumption
pursuant to which such Lender assumed its U.S. Revolving Commitment, as
applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.07 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 13.04. The aggregate amount
of the Lenders’ U.S. Revolving Commitments on the Closing Date is $286,000,000.

“U.S. Revolving Exposure” shall mean, with respect to any Lender at any time,
the aggregate principal amount at such time of all outstanding U.S. Revolving
Loans of such Lender, plus the aggregate amount at such time of such Lender’s LC
Exposure, plus the aggregate amount at such of such Lender’s Swingline Exposure.

“U.S. Revolving Loans” shall mean advances made pursuant to Section 2 hereof
under the U.S. Subfacility and may constitute U.S. Revolving Loans and Swingline
Loans.

“U.S. Revolving Note” shall mean each revolving note substantially in the form
of Exhibit B-1 hereto.

“U.S. Security Documents” shall mean the Initial U.S. Security Agreement, each
Deposit Account Control Agreement of a U.S. Credit Party, each Mortgage and,
after the execution and delivery thereof, each Additional Security Document of a
U.S. Credit Party.

“U.S. Subfacility” shall mean the U.S. Revolving Commitments of the Lenders and
the Loans and LC Credit Extensions pursuant to those Commitments in accordance
with the terms hereof.

“U.S. Subsidiary” shall mean, as to any Person, any Subsidiary of such Person
that is incorporated, formed or otherwise organized under the laws of the United
States, any state thereof or the District of Columbia.

 

76



--------------------------------------------------------------------------------

“U.S. Subsidiary Borrower” shall mean each U.S. Subsidiary of the Lead Borrower
that is on the Closing Date, or which becomes, a party to this Agreement in
accordance with the requirements of this Agreement.

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 5.01(c).

“VAT” shall mean (a) any tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive
2006/112); and (b) any other tax of a similar nature, whether imposed in a
member state of the European Union in substitution for, or levied in addition
to, such tax referred to in paragraph (a) above, or imposed elsewhere.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a U.S. Subsidiary of such
Person.

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is a Foreign Subsidiary of such Person.

“Wholly-Owned Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is a Restricted Subsidiary of such
Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, association,
joint venture or other entity in which such Person and/or one or more
Wholly-Owned Subsidiaries of such Person owns 100% of the Equity Interests at
such time (other than, in the case of a Foreign Subsidiary with respect to
preceding clauses (i) or (ii), director’s qualifying shares and/or other nominal
amounts of shares required to be held by Persons other than the Lead Borrower
and its Subsidiaries under applicable law).

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

Section 1.02 Terms Generally and Certain Interpretive Provisions. The
definitions in Section 1.01 shall apply equally to both the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall”; and the words “asset” and “property”
shall be construed as having the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. The words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision of this Agreement unless the
context shall otherwise require. All references herein to Articles, Sections,
paragraphs, clauses, subclauses, Exhibits and Schedules shall be deemed
references to Articles, Sections, paragraphs, clauses and subclauses of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. Unless otherwise expressly provided herein, (a) all references to
documents, instruments and other agreements (including the Credit Documents and
organizational documents) shall be deemed to include all subsequent amendments,
restatements, amendments and restatements, supplements and other modifications
thereto, but only to the extent such amendments, restatements, amendments and
restatements, supplements and other modifications are not prohibited by any
Credit Document and (b) references to any law, statute, rule or regulation shall
include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such law. Unless otherwise specified,
all references herein to times of day shall be references to Eastern time
(daylight or standard, as

 

77



--------------------------------------------------------------------------------

applicable). For purposes of determining compliance at any time with Sections
10.01, 10.02, 10.03, 10.04, 10.05, 10.06 and 10.07(a), it is understood and
agreed that any Lien, sale, lease or other disposition of assets, Dividend,
Indebtedness, Investment, Affiliate transaction or prepayment of Indebtedness
need not be permitted solely by reference to one category of permitted Lien,
sale, lease or other disposition of assets, Dividend, Indebtedness, Investment,
Affiliate transaction or prepayment of Indebtedness under Sections 10.01, 10.02,
10.03, 10.04, 10.05, 10.06 and 10.07(a), respectively, but may instead be
permitted in part under any combination thereof.

Section 1.03 Exchange Rates; Currency Equivalent. All references in the Credit
Documents to Loans, Letters of Credit, Obligations, Borrowing Base components
and other amounts shall be denominated in Dollars, unless expressly provided
otherwise. The Dollar Equivalent of any amounts denominated or reported under a
Credit Document in a currency other than Dollars shall be determined by the
Administrative Agent on a daily basis, based on the current Spot Rate. The Lead
Borrower shall report value and other Borrowing Base components to the
Administrative Agent in the currency invoiced by the Lead Borrower or shown in
the Lead Borrower’s financial records, and unless expressly provided otherwise,
shall deliver financial statements and calculate financial covenants in Dollars.
Notwithstanding anything herein to the contrary, if any Obligation is funded and
expressly denominated in a currency other than Dollars, the Borrowers shall
repay such Obligation in such other currency.

Section 1.04 Additional Alternative Currencies.

(a) The Borrowers may from time to time request that Loans be made and/or
Letters of Credit be issued in a currency other than those specifically listed
in the definition of “Alternative Currency”; provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of Loans, such request shall be subject to
the approval of the Administrative Agent and the Lenders with Commitments in
respect of the Subfacility under which such additional Alternative Currency is
being requested; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall be subject to the approval of
the Administrative Agent and the applicable Issuing Bank.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the applicable
Issuing Bank, in its or their sole discretion). In the case of any such request
pertaining to Loans, the Administrative Agent shall promptly notify each
applicable Lender thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the applicable
Issuing Bank thereof. Each applicable Lender (in the case of any such request
pertaining to Loans) or the applicable Issuing Bank (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m., ten Business Days after receipt of such request whether
it consents, in its sole discretion, to the making of Loans or the issuance of
Letters of Credit, as the case may be, in such requested currency.

(c) Any failure by a Lender or the applicable Issuing Bank, as the case may be,
to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Lender or the applicable
Issuing Bank, as the case may be, to permit Loans to be made or Letters of
Credit to be issued in such requested currency. If the Administrative Agent and
all the Lenders with Commitments in respect of the Subfacility under which such
additional Alternative Currency is being requested consent to making Loans in
such requested currency, the Administrative Agent shall so notify such Borrower
and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Borrowings of Loans; and if
the Administrative Agent and the applicable Issuing Bank consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify such Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.04, the
Administrative Agent shall promptly so notify such Borrower.

Section 1.05 Limited Condition Transactions. Notwithstanding anything to the
contrary in this Agreement, in connection with any action being taken in
connection with a Limited Condition Transaction, for purposes of:

 

78



--------------------------------------------------------------------------------

(i) determining compliance with any provision of this Agreement which requires
the calculation of any financial ratio or test, including the Consolidated Total
Net Leverage Ratio and Consolidated Fixed Charge Coverage Ratio;

(ii) testing availability under baskets set forth in this Agreement (including
baskets determined by reference to Consolidated EBITDA or Consolidated Total
Assets); or

(iii) determining other compliance with this Agreement (including the
determination that no Default or Event of Default (or any type of Default or
Event of Default) has occurred, is continuing or would result therefrom);

in each case, at the option of the Lead Borrower (the Lead Borrower’s election
to exercise such option in connection with any Limited Condition Transaction, an
“LCT Election”), the date of determination of whether any such action is
permitted hereunder shall be made (1) in the case of any acquisition (including
by way of merger) or similar Investment (including the assumption or incurrence
of Indebtedness in connection therewith), at the time of (or on the basis of the
Section 9.01 Financials for the most recently ended Test Period at the time of)
either (x) the execution of the definitive agreement with respect to such
acquisition or Investment or (y) the consummation of such acquisition or
Investment, (2) in the case of any Dividend, at the time of (or on the basis of
the Section 9.01 Financials for the most recently ended Test Period at the time
of) either (x) the declaration of such Dividend or (y) the making of such
Dividend and (3) in the case of any voluntary or optional payment or prepayment
on or redemption or acquisition for value of any Indebtedness subject to
Section 10.07(a), at the time of (or on the basis of the Section 9.01 Financials
for the most recently ended Test Period at the time of) either (x) delivery of
irrevocable (which may be conditional) notice with respect to such payment or
prepayment or redemption or acquisition of such Indebtedness or (y) the making
of such voluntary or optional payment or prepayment on or redemption or
acquisition for value of any Indebtedness (the “LCT Test Date”), and if, for the
Limited Condition Transaction (and the other transactions to be entered into in
connection therewith), the Lead Borrower or any of its Restricted Subsidiaries
would have been permitted to take such action on the relevant LCT Test Date in
compliance with such ratio, test or basket, such ratio, test or basket shall be
deemed to have been complied with. For the avoidance of doubt, (a) if the Lead
Borrower has made an LCT Election and any of the ratios, tests or baskets for
which compliance was determined or tested as of the LCT Test Date would have
failed to have been complied with as a result of fluctuations in any such ratio,
test or basket, including due to fluctuations in Consolidated EBITDA or
Consolidated Total Assets of the Lead Borrower or the Person subject to such
Limited Condition Transaction, at or prior to the consummation of the relevant
transaction or action, such baskets, tests or ratios will not be deemed to have
failed to have been complied with as a result of such fluctuations and (b) the
provisions of this Section shall not apply to any determination of (i) whether
the Availability Conditions would be met for any Credit Extension or (ii) the
Global Availability component of the Distribution Conditions or the Payment
Conditions, other than with respect to any Limited Condition Transaction that is
to be financed solely with the proceeds of newly committed financing not
constituting Commitments hereunder. If the Lead Borrower has made an LCT
Election for any Limited Condition Acquisition, then in connection with any
calculation of any ratio, test or basket availability with respect to the
incurrence of Indebtedness or Liens, the making of Dividends, the making of any
Permitted Investment, mergers, the conveyance, lease or other transfer of all or
substantially all of the assets of the Lead Borrower, the prepayment,
redemption, purchase, defeasance or other satisfaction of Indebtedness, or the
designation of an Unrestricted Subsidiary (each, a “Subsequent Transaction”)
following the relevant LCT Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the
definitive agreement or irrevocable notice for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, for purposes of determining whether such Subsequent
Transaction is permitted under this Agreement, any such ratio, test or basket
shall be required to be satisfied on a Pro Forma Basis assuming such Limited
Condition Acquisition and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated.

Section 1.06 Interpretation (Quebec). For purposes of any Collateral located in
the Province of Quebec or charged by any deed of hypothec (or any other Credit
Document) and for all other purposes pursuant to which the interpretation or
construction of a Credit Document may be subject to the laws of the Province of
Quebec or a court or tribunal exercising jurisdiction in the Province of Quebec,
(a) “personal property” shall be deemed to include “movable property,” (b) “real
property” shall be deemed to include “immovable property,” (c) “tangible
property” shall be deemed to include “corporeal property,” (d) “intangible
property” shall be deemed to include “incorporeal

 

79



--------------------------------------------------------------------------------

property,” (e) “security interest,” “mortgage” and “lien” shall be deemed to
include a “hypothec,” “prior claim” and a “resolutory clause,” (f) all
references to filing, registering or recording under the UCC or the PPSA shall
be deemed to include publication under the Civil Code of Quebec to the extent
such law is applicable to the validity, perfection and effect of perfection of
the Collateral Agent’s Liens on applicable Collateral, (g) all references to
“perfection” of or “perfected” Liens shall be deemed to include a reference to
an “opposable” or “set up” Liens as against third parties, (h) any “right of
offset,” “right of setoff” or similar expression shall be deemed to include a
“right of compensation,” (i) “goods” shall be deemed to include “corporeal
movable property” other than chattel paper, documents of title, instruments,
money and securities, (j) an “agent” shall be deemed to include a “mandatary,”
(k) “construction liens” shall be deemed to include “legal hypothecs,”
(l) “joint and several” shall be deemed to include “solidary,” (m) “gross
negligence or willful misconduct” shall be deemed to be “intentional or gross
fault,” (n) “beneficial ownership” shall be deemed to include “ownership on
behalf of another as mandatary,” (o) “easement” shall be deemed to include
“servitude,” (p) “priority” shall be deemed to include “prior claim,”
(q) “survey” shall be deemed to include “certificate of location and plan,”
(r) “fee simple title” shall be deemed to include “absolute ownership” and
(s) “ground lease” shall be deemed to include “emphyteutic lease.” The parties
hereto confirm that it is their wish that this Agreement and any other document
executed in connection with the transactions contemplated herein be drawn up in
the English language only (except if another language is required under any
applicable law) and that all other documents contemplated thereunder or relating
thereto, including notices, may also be drawn up in the English language only.
Les parties aux présentes confirment que c’est leur volonté que cette convention
et les autres documents de crédit soient rédigés en langue anglaise seulement et
que tous les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement (sauf si
une autre langue est requise en vertu d’une loi applicable).

Section 1.07 Code of Banking Practice (Australia). The parties agree that the
Code of Banking Practice (Australia) does not apply to the Credit Documents nor
the transactions under them.

Section 1.08 Interpretation (Germany). (a) Winding-up or dissolution (and any of
those terms) includes a German Credit Party being declared bankrupt (insolvent)
or dissolved (aufgelöst). (b) Any step or procedure taken in connection with
insolvency proceedings includes a German Credit Party having applied for
bankruptcy (Insolvenzantrag) or the opening of bankruptcy proceedings
(Insolvenzeröffnung). (c) An administrator includes an insolvency administrator
(Insolvenzverwalter) and insolvency trustee (Sachwalter).

ARTICLE 2 Amount and Terms of Credit.

Section 2.01 The Commitments. Subject to the terms and conditions and relying
upon the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, to make (i) U.S. Revolving Loans to the U.S.
Borrowers in Dollars or in one or more Alternative Currencies, if any, at any
time and from time to time on and after the Closing Date until the earlier of
one Business Day prior to the Maturity Date and the termination of the U.S.
Revolving Commitment of such Lender in accordance with the terms hereof, in an
aggregate principal amount at any time outstanding that will not result in the
Availability Conditions not being met; provided that, no U.S. Revolving Loans
may be made to any U.S. Borrower (other than Swingline Loans pursuant to
Section 2.12) unless the amount of outstanding U.S. FILO Loans is equal to the
U.S. FILO Revolving Commitment; (ii) Canadian Revolving Loans to the Canadian
Borrowers in Dollars or Canadian Dollars or in one or more additional
Alternative Currencies, at any time and from time to time on and after the
Closing Date until the earlier of one Business Day prior to the Maturity Date
and the termination of the Canadian Revolving Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not result in the Availability Conditions not being met;
provided that, no Canadian Revolving Loans may be made to any Canadian Borrower
unless the amount of outstanding Canadian FILO Loans is equal to the Canadian
FILO Revolving Commitment; (iii) Asian Revolving Loans to the Hong Kong
Borrowers in Dollars, Australian Dollars, Singapore Dollars, Hong Kong Dollars,
CNH or in one or more additional Alternative Currencies, at any time and from
time to time on and after the Eurasian Effectiveness Date until the earlier of
one Business Day prior to the Maturity Date and the termination of the Asian
Revolving Commitment of such Lender in accordance with the terms hereof, in an
aggregate principal amount at any time outstanding that will not result in the
Availability Conditions not being met; (iv) French Revolving Loans to the French
Borrowers in Dollars or Euros or in one or more additional Alternative
Currencies, if any, at any time and from time to time on and after the Eurasian
Effectiveness Date until the earlier of one Business Day prior to the Maturity
Date and the termination of the French Revolving Commitment of such Lender in
accordance with the terms hereof, in an aggregate principal amount at any time
outstanding that will not

 

80



--------------------------------------------------------------------------------

result in the Availability Conditions not being met; (v) German Revolving Loans
to the German Borrowers in Dollars or Euros or in one or more additional
Alternative Currencies, if any, at any time and from time to time on and after
the Eurasian Effectiveness Date until the earlier of one Business Day prior to
the Maturity Date and the termination of the German Revolving Commitment of such
Lender in accordance with the terms hereof, in an aggregate principal amount at
any time outstanding that will not result in the Availability Conditions not
being met; and (vi) European Revolving Loans to the Irish Borrowers in Dollars,
Euros, Pounds Sterling or in one or more additional Alternative Currencies, if
any, at any time and from time to time on and after the Eurasian Effectiveness
Date until the earlier of one Business Day prior to the Maturity Date and the
termination of the European Revolving Commitment of such Lender in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in the Availability Conditions not being met. Subject to
the terms and conditions set forth herein, the Canadian FILO Lenders agree to
make Canadian FILO Loans to the Canadian Borrowers, in Dollars, Canadian Dollars
or one or more additional Alternative Currencies, if any, until the earlier of
one Business Day prior to the Maturity Date and the termination of the Canadian
FILO Revolving Commitment of such Lender in an aggregate principal amount that
will not result in the aggregate amount of Canadian FILO Loans exceeding the
Canadian FILO Line Cap. Subject to the terms and conditions set forth herein,
the U.S. FILO Lenders agree to make U.S. FILO Loans to the U.S. Borrowers in
Dollars or one or more Alternative Currencies, if any, until the earlier of one
Business Day prior to the Maturity Date and the termination of the U.S. FILO
Revolving Commitment of such Lender in an aggregate principal amount that will
not result in the aggregate amount of the U.S. FILO Loans exceeding the U.S.
FILO Line Cap. Within the limits set forth above and subject to the terms,
conditions and limitations set forth herein, the Borrowers may borrow, pay or
prepay and reborrow Revolving Loans under each applicable Subfacility. All
Borrowers shall be jointly and severally liable as borrowers for all Canadian
Revolving Loans and Canadian FILO Loans regardless of which Borrower receives
the proceeds thereof. All Borrowers shall be jointly and severally liable as
borrowers for all Asian Revolving Loans regardless of which Borrower receives
the proceeds thereof. All Borrowers shall be jointly and severally liable as
borrowers for all French Revolving Loans regardless of which Borrower receives
the proceeds thereof. All Borrowers shall be jointly and severally liable as
borrowers for all German Revolving Loans regardless of which Borrower receives
the proceeds thereof. All Borrowers shall be jointly and severally liable as
borrowers for all European Revolving Loans regardless of which Borrower receives
the proceeds thereof. All U.S. Borrowers shall be jointly and severally liable
as borrowers for all U.S. Revolving Loans and U.S. FILO Loans regardless of
which U.S. Borrower received the proceeds thereof. No Borrower that is a Foreign
Credit Party shall be liable for any U.S. Revolving Loans or U.S. FILO Loans

Section 2.02 Loans.

(a) Each (i) U.S. Revolving Loan (other than Swingline Loans) shall be made as
part of a Borrowing consisting of U.S. Revolving Loans made by the Lenders
ratably in accordance with their applicable U.S. Revolving Commitments,
(ii) Canadian Revolving Loan shall be made as part of a Borrowing consisting of
Canadian Revolving Loans made by the Lenders ratably in accordance with their
applicable Canadian Revolving Commitments, (iii) Canadian FILO Loan shall be
made as part of a Borrowing consisting of Canadian FILO Loans made by the
Canadian FILO Lenders ratably in accordance with their applicable Canadian FILO
Revolving Commitments, (iv) U.S. FILO Loan shall be made as part of a Borrowing
consisting of U.S. FILO Loans made by the U.S. FILO Lenders ratably in
accordance with their applicable U.S. FILO Revolving Commitments, (v) Asian
Revolving Loan shall be made as part of a Borrowing consisting of Asian
Revolving Loans made by the relevant Lenders ratably in accordance with their
applicable Asian Revolving Commitments, (vi) French Revolving Loan shall be made
as part of a Borrowing consisting of French Revolving Loans made by the relevant
Lenders ratably in accordance with their applicable French Revolving
Commitments, (vii) German Revolving Loan shall be made as part of a Borrowing
consisting of German Revolving Loans made by the relevant Lenders ratably in
accordance with their applicable German Revolving Commitments, and
(viii) European Revolving Loan shall be made as part of a Borrowing consisting
of European Revolving Loans made by the Lenders ratably in accordance with their
applicable European Revolving Commitments; provided that the failure of any
Lender to make any Loan shall not in itself relieve any other Lender of its
obligation to lend hereunder (it being understood, however, that no Lender shall
be responsible for the failure of any other Lender to make any Loan required to
be made by such other Lender). Except for Loans deemed made pursuant to
Section 2.02(f), Loans (other than Swingline Loans) comprising any Borrowing
shall be in an aggregate principal amount that is (i) in the case of Base Rate
Loans and Canadian Prime Rate Loans equal to the amount requested by the
applicable Borrower and (ii) in the case of LIBO Rate Loans, CDOR Rate Loans, or
any Loans under the Asian Subfacility, European Subfacility, German Subfacility,
or French Subfacility, (A) an integral multiple of the Dollar Equivalent of
$250,000 and not less than the Dollar Equivalent of $1,000,000, or (B) equal to
the remaining available balance of the Revolving Commitments under the
applicable Subfacility.

 

81



--------------------------------------------------------------------------------

(b) Subject to Section 3.01, (i) each Borrowing of U.S. Revolving Loans or U.S.
FILO Loans shall be comprised entirely of Base Rate Loans or LIBO Rate Loans,
(ii) each Borrowing of Canadian Revolving Loans or Canadian FILO Loans shall be
comprised entirely of Canadian Prime Rate Loans or CDOR Rate Loans or, if in any
Alternative Currency, LIBO Rate Loans, (iii) each Borrowing of European
Revolving Loans shall be comprised entirely of LIBO Rate Loans, (iv) each
Borrowing of Asian Revolving Loans shall be comprised entirely of HIBOR Loans,
LIBO Rate Loans, SOR Loans, BBSY Loans or CNH HIBOR Loans, (v) each Borrowing of
French Revolving Loans shall be comprised entirely of LIBO Rate Loans and
(vi) each borrowing of German Revolving Loans shall be comprised entirely of
LIBO Rate Loans, in each case, as the applicable Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any LIBO Rate Loan, CDOR
Rate Loan, Canadian Prime Rate Loans, BBSY Loan, SOR Loan, HIBOR Loan or CNH
HIBOR Loan by causing any domestic or foreign branch or Affiliate of such Lender
to make such Loan; provided that any exercise of such option shall not affect
the obligation of the Borrowers to repay such Loan in accordance with the terms
of this Agreement or cause the Borrowers to pay additional amounts pursuant to
Section 3.01 and provided further that any such domestic or foreign branch or
Affiliate which makes a Loan to a French Borrower must be a French Authorized
Lender. Borrowings of more than one Type may be outstanding at the same time;
provided further that the Borrowers shall not be entitled to request any
Borrowing that, if made, would result in more than ten Borrowings in the U.S.
Subfacility, five Borrowings in the U.S. FILO Subfacility, five Borrowings in
the Canadian Subfacility, five Borrowings in the Canadian FILO Subfacility, five
Borrowings in the Asian Subfacility, five Borrowings in the European
Subfacility, five Borrowings in the French Subfacility and five Borrowings in
the German Subfacility, respectively, outstanding hereunder at any one time. For
purposes of the foregoing, Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.

(c) Except with respect to Loans made pursuant to Section 2.02(f), each Lender
shall make each Loan (other than Swingline Loans) to be made by it hereunder on
the proposed date thereof by wire transfer of immediately available funds to
such account as the Administrative Agent may designate (i) in New York City, in
the case of Loans to a U.S. Borrower not later than 3:00 p.m. New York time,
(ii) in Toronto, Ontario, in the case of Loans to a Canadian Borrower, (iii) in
London, in the case of Loans to an Irish Borrower, French Borrower or German
Borrower, and (iv) in Hong Kong, in the case of Loans to a Hong Kong Borrower,
not later than the Applicable Time specified by the Administrative Agent in the
case of any Loans to a Foreign Borrower, and the Administrative Agent shall
promptly credit the amounts so received to an account as directed by the
Applicable Administrative Borrower in the applicable Notice of Borrowing
maintained with the Administrative Agent or, if a Borrowing shall not occur on
such date because any condition precedent herein specified shall not have been
met or waived, return the amounts so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above, and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower on such date a
corresponding amount. If the Administrative Agent shall have so made funds
available then, to the extent that such Lender shall not have made such portion
available to the Administrative Agent, such Lender and the Lead Borrower
severally agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to such Borrower until the date such amount is
repaid to the Administrative Agent at (i) in the case of the applicable
Borrowers, the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement.

(e) Notwithstanding any other provision of this Agreement, no Borrower shall be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.

 

82



--------------------------------------------------------------------------------

(f) If an Issuing Bank shall not have received from the applicable Borrowers the
payment required to be made by Section 2.13(e) within the time specified in such
Section, such Issuing Bank will promptly notify the Administrative Agent of the
LC Disbursement and the Administrative Agent will promptly notify each
applicable Lender of such LC Disbursement and its Pro Rata Percentage thereof.
Each such Lender shall pay by wire transfer of immediately available funds to
the Administrative Agent on such date (or, if such Lender shall have received
such notice later than 12:00 (noon), New York City time, on any day, not later
than 11:00 a.m., New York City time on the immediately following Business Day),
an amount equal to such Lender’s Pro Rata Percentage of such LC Disbursement (it
being understood that such amount shall be deemed to constitute a Base Rate Loan
(for LC Disbursements denominated in Dollars), a Canadian Prime Rate Loan (for
LC Disbursements denominated Canadian Dollars), or a LIBO Rate Loan with an
Interest Period of one month (for LC Disbursements denominated in any other
currency) of such Lender, and such payment shall be deemed to have reduced the
applicable LC Exposure), and the Administrative Agent will promptly pay to such
Issuing Bank amounts so received by it from the applicable Lenders. The
Administrative Agent will promptly pay to the applicable Issuing Bank any
amounts received by it from the applicable Borrower pursuant to Section 2.13(e)
prior to the time that any Lender makes any payment pursuant to this paragraph
(f); any such amounts received by the Administrative Agent thereafter will be
promptly remitted by the Administrative Agent to the Lenders that shall have
made such payments and to the applicable Issuing Bank, as their interests may
appear. If any Lender under the applicable Subfacility shall not have made its
Pro Rata Percentage of such LC Disbursement available to the Administrative
Agent as provided above, such Lender and the applicable Borrowers, severally
agree to pay interest on such amount, for each day from and including the date
such amount is required to be paid in accordance with this paragraph (f) to but
excluding the date such amount is paid, to the Administrative Agent for the
account of the applicable Issuing Bank at (i) in the case of the Lead Borrower,
a rate per annum equal to the interest rate applicable to Revolving Loans
pursuant to Section 2.06, and (ii) in the case of such Lender, at the Base Rate
(for Dollars), the Canadian Prime Rate (for Canadian Dollars), or the LIBO Rate
with an Interest Period of one month for all other currencies.

Section 2.03 Borrowing Procedure. To request a Revolving Borrowing, the
Applicable Administrative Borrower shall notify the Administrative Agent of such
request by telecopy or electronic transmission (if arrangements for doing so
have been approved by the Administrative Agent, which approval shall not be
unreasonably withheld, conditioned or delayed) or (other than in the case of
requests in relation to European Revolving Loans, French Revolving Loans or
German Revolving Loans) telephone (promptly confirmed by telecopy or electronic
transmission) (i) in the case of a Borrowing of LIBO Rate Loans under the U.S.
Subfacility or U.S. FILO Subfacility, not later than 1:00 p.m., New York City
time, three Business Days before the date of the proposed Borrowing to the
Administrative Agent’s New York office, (ii) in the case of a Borrowing of CDOR
Rate Loans under the Canadian Subfacility or Canadian FILO Subfacility, not
later than 1:00 p.m., Toronto time, four Business Days before the date of the
proposed Borrowing to the Administrative Agent’s Toronto office, (iii) in the
case of a Borrowing of BBSY Loans under the Asian Subfacility, not later than
1:00 p.m., Hong Kong time, four Business Days before the date of the proposed
Borrowing to the Administrative Agent’s Hong Kong office, (iv) in the case of a
Borrowing of SOR Loans under the Asian Subfacility, not later than 1:00 p.m.,
Singapore time, four Business Days before the date of the proposed Borrowing to
the Administrative Agent’s Hong Kong office, (v) in the case of a Borrowing of
LIBO Rate Loans under any Foreign Subfacility, not later than 11:00 a.m., New
York City time, four Business Days before the date of the proposed Borrowing to
the Administrative Agent’s New York office, (vi) in the case of a Borrowing of
Base Rate Loans (other than Swingline Loans) under the U.S. Subfacility or the
U.S. FILO Subfacility, not later than 1:00 p.m., New York City time, on the
Business Day of the proposed Borrowing to the Administrative Agent’s New York
office, (vii) in the case of a Borrowing of HIBOR Loans under the Asian
Subfacility, not later than 11:00 a.m., Hong Kong time, four Business Days
before the date of the proposed Borrowing to the Administrative Agent’s Hong
Kong office, (viii) in the case of a Borrowing of Canadian Prime Rate Loans
under the Canadian Subfacility or Canadian FILO Subfacility, not later than
11:00 a.m., Toronto time, on the Business Day of the proposed Borrowing to the
Administrative Agent’s Toronto office and (ix) in the case of a Borrowing of CNH
HIBOR Loans under the Asian Subfacility, not later than 1:00 p.m., Singapore
time, five Business Days before the date of the proposed Borrowing to the
Administrative Agent’s Hong Kong office. Each such telephonic Notice of
Borrowing shall be irrevocable, subject to Sections 2.09 and 3.01, and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Notice of Borrowing in a form approved by the Administrative Agent and
signed by the Lead Borrower. Each such telephonic and written Notice of
Borrowing shall specify the following information in compliance with
Section 2.02:

(a) the name of the Borrower;

 

83



--------------------------------------------------------------------------------

(b) the aggregate amount of such Borrowing;

(c) the date of such Borrowing, which shall be a Business Day;

(d) whether such Borrowing is to be a Borrowing of Base Rate Loans, a Borrowing
of LIBO Rate Loans, a Borrowing of Canadian Prime Rate Loans, a Borrowing of
CDOR Rate Loans, a Borrowing of CNH HIBOR Loans, a Borrowing of HIBOR Loans, a
Borrowing of SOR Loans, or a Borrowing of BBSY Loans;

(e) in the case of a Borrowing of LIBO Rate Loans, CDOR Rate Loans, BBSY Loans,
SOR Loans, CNH HIBOR Loans or HIBOR Loans, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(f) the location and number of the account to which funds are to be disbursed,
which shall comply with the requirements of Section 2.02;

(g) the Subfacility under which the Loans are to be borrowed;

(h) the currency of the Borrowing;

(i) the amount of Eligible Cash as of the close of business on the Business Day
prior to the date of such notice and the remaining Global Availability after
adjusting for the proposed Borrowing; and

(j) that the conditions set forth in Article 6 or Article 7, as applicable, are
satisfied or waived as of the date of the notice.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a Borrowing of Base Rate Loans (for Borrowings in U.S.
Dollars under the U.S. Subfacility or the U.S. FILO Subfacility), Canadian Prime
Rate Loans (for Borrowings in Canadian Dollars) and LIBO Rate Loans with an
Interest Period of one month (for Borrowings in U.S. Dollars under any Foreign
Subfacility and any other currency). If no Interest Period is specified with
respect to any requested Borrowing of LIBO Rate Loans, CDOR Rate Loans, HIBOR
Loans, BBSY Loans or SOR Loans then the Applicable Administrative Borrower shall
be deemed to have selected an Interest Period of one month’s duration. If no
currency is specified, then the requested Borrowing shall be made in U.S.
Dollars. Promptly following receipt of a Notice of Borrowing in accordance with
this Section 2.03, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

This Section 2.03 shall not apply to Swingline Loans, the borrowing of which
shall be in accordance with Section 2.12.

Section 2.04 Evidence of Debt; Repayment of Loans.

(a) Each U.S. Borrower, jointly and severally, hereby unconditionally promises
to pay (i) to the Administrative Agent (A) for the account of each Lender under
the U.S. Subfacility, the then unpaid principal amount of each U.S. Revolving
Loan of such Lender, and (B) for the account of each U.S. FILO Lender, if
applicable, the then unpaid principal amount of each U.S. FILO Loan of such U.S.
FILO Lender, and (ii) to the Swingline Lender the then unpaid principal amount
of each applicable Swingline Loan on the Maturity Date. Each Borrower, jointly
and severally, hereby unconditionally promises to pay to the Administrative
Agent (A) for the account of each Lender under the Canadian Subfacility, the
then unpaid principal amount of each Canadian Revolving Loan of such Lender and
(B) for the account of each Canadian FILO Lender, if applicable, the then unpaid
principal amount of each Canadian FILO Loan of such Canadian FILO Lender, on the
Maturity Date. Each Borrower, jointly and severally, hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender under
the Asian Subfacility, the then unpaid principal amount of each Asian Revolving
Loan of such Lender, on the Maturity Date. Each Borrower, jointly and severally,
hereby unconditionally promises to pay to the Administrative Agent for the
account of each Lender providing any French Revolving Loans, the then unpaid
principal amount of each French

 

84



--------------------------------------------------------------------------------

Revolving Loan of such Lender, on the Maturity Date. Each Borrower, jointly and
severally, hereby unconditionally promises to pay to the Administrative Agent
for the account of each Lender providing any German Revolving Loans, the then
unpaid principal amount of each German Revolving Loan of such Lender, on the
Maturity Date. Each Borrower, jointly and severally, hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender under
the European Subfacility, the then unpaid principal amount of each European
Revolving Loan of such Lender, on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement. The Applicable Administrative Borrower shall be
entitled to review records of such accounts with prior reasonable notice during
normal business hours.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Class and Type thereof, the
currency thereof and the Interest Period applicable thereto; (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder; and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrowers to
such Lender. The Applicable Administrative Borrower shall be entitled to review
records of such accounts with prior reasonable notice during normal business
hours.

(d) The entries made in the accounts maintained pursuant to paragraphs (b) and
(c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded absent manifest error; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligations of the Borrowers to repay
the Loans in accordance with their terms.

(e) Any Lender under the U.S. Subfacility, the U.S. FILO Subfacility, the
Canadian Subfacility or the Canadian FILO Subfacility may request that Loans
made by it under such Subfacility be evidenced by a promissory note. In such
event, the applicable Borrower shall promptly prepare, execute and deliver to
such Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) substantially in the form of
Exhibit B-1 or Exhibit B-2, as applicable.

Section 2.05 Fees.

(a) Unused Line Fee. With respect to each Subfacility, the applicable Borrowers
shall, jointly and severally, pay to the Administrative Agent, for the Pro Rata
benefit of the Lenders (other than any Defaulting Lender), under each
Subfacility, a fee in Dollars equal to the Unused Line Fee Rate multiplied by
the amount by which the Revolving Commitments (other than Revolving Commitments
of a Defaulting Lender) under such Subfacility exceed the average daily balance
of outstanding Revolving Loans (other than Swingline Loans) under such
Subfacility and stated amount of outstanding Letters of Credit under such
Subfacility during any fiscal quarter (such fee, the “Unused Line Fee”). Such
fee shall accrue commencing on the Closing Date, and will be payable in arrears,
on the first Business Day of each fiscal quarter, commencing on or about
April 1, 2017.

(b) Administrative Agent Fees. The Borrowers, jointly and severally, agree to
pay to the Administrative Agent, for its own account, the fees set forth in the
Fee Letter or such other fees payable in the amounts and at the times separately
agreed upon between the Lead Borrower and the Administrative Agent (the
“Administrative Agent Fees”).

(c) LC and Fronting Fees. With respect to each Subfacility, the applicable
Borrowers, jointly and severally, agree to pay (i) to the Administrative Agent
for the account of each Lender a participation fee (“LC Participation Fee”) in
Dollars with respect to its participations in Letters of Credit, which shall
accrue at a rate equal to the Applicable Margin from time to time used to
determine the interest rate on LIBO Rate Loans that are not FILO Loans pursuant
to Section 2.06, on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date on which such Lender’s Revolving Commitment terminates and the date
on which

 

85



--------------------------------------------------------------------------------

such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank a
fronting fee (“Fronting Fee”), which shall accrue at the rate of 0.125% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as each Issuing Bank’s standard and reasonable fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder as agreed among the Lead Borrower
and such Issuing Bank from time to time. LC Participation Fees and Fronting Fees
accrued to but excluding the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Closing Date; provided that
all such fees shall be payable on the date on which the Revolving Commitments
terminate and any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand (including documentation
reasonably supporting such request). Any other fees payable to the Issuing Banks
pursuant to this paragraph shall be payable within 10 days after written demand
(together with backup documentation supporting such reimbursement request). All
LC Participation Fees and Fronting Fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(d) All fees shall be paid on the dates due, in immediately available funds, to
the Administrative Agent for distribution, if and as appropriate, among the
Lenders (other than Defaulting Lenders), except that the Fronting Fees shall be
paid directly to each Issuing Bank. Once paid, none of the fees shall be
refundable under any circumstances.

Section 2.06 Interest on Loans.

(a) U.S. Subfacility and U.S. FILO Subfacility. (i) Subject to the provisions of
Section 2.06(g), the Loans comprising each Borrowing of Base Rate Loans,
including each Swingline Loan, shall bear interest at a rate per annum equal to
the Base Rate plus the Applicable Margin in effect from time to time.

(ii) Subject to the provisions of Section 2.06(g), the Loans comprising each
Borrowing of LIBO Rate Loans shall bear interest at a rate per annum equal to
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.

(b) Canadian Subfacility and Canadian FILO Subfacility. (i) Subject to the
provisions of Section 2.06(g), the Loans comprising each Borrowing of Canadian
Prime Rate Loans shall bear interest at a rate per annum equal to the Canadian
Prime Rate plus the Applicable Margin in effect from time to time.

(ii) Subject to the provisions of Section 2.06(g), the Loans comprising each
Borrowing of CDOR Rate Loans shall bear interest at a rate per annum equal to
the CDOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.

(iii) Subject to the provisions of Section 2.06(g), the Loans comprising each
Borrowing of LIBO Rate Loans shall bear interest at a rate per annum equal to
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.

(c) Asian Subfacility. (i) Subject to the provisions of Section 2.06(g), the
Loans comprising each Borrowing of CNH HIBOR Loans shall bear interest at a rate
per annum equal to the CNH HIBOR Rate plus the Applicable Margin in effect from
time to time.

(ii) Subject to the provisions of Section 2.06(g), the Loans comprising each
Borrowing of HIBOR Loans shall bear interest at a rate per annum equal to the
HIBOR Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin in effect from time to time.

(iii) Subject to the provisions of Section 2.06(g), the Loans comprising each
Borrowing of SOR Loans shall bear interest at a rate per annum equal to the SOR
Rate plus the Applicable Margin in effect from time to time.

 

86



--------------------------------------------------------------------------------

(iv) Subject to the provisions of Section 2.06(g), the Loans comprising each
Borrowing of LIBO Rate Loans shall bear interest at a rate per annum equal to
the LIBO Rate plus the Applicable Margin in effect from time to time.

(v) Subject to the provisions of Section 2.06(g), the Loans comprising each
Borrowing of BBSY Loans shall bear interest at a rate per annum equal to the
BBSY Rate plus the Applicable Margin in effect from time to time.

(d) European Subfacility. Subject to the provisions of Section 2.06(g), the
Loans comprising each Borrowing of LIBO Rate Loans shall bear interest at a rate
per annum equal to the LIBO Rate plus the Applicable Margin in effect from time
to time.

(e) French Subfacility. Subject to the provisions of Section 2.06(g), the Loans
comprising each Borrowing of LIBO Rate Loans shall bear interest at a rate per
annum equal to the LIBO Rate plus the Applicable Margin in effect from time to
time.

(f) German Subfacility. Subject to the provisions of Section 2.06(g), the Loans
comprising each Borrowing of LIBO Rate Loans shall bear interest at a rate per
annum equal to the LIBO Rate plus the Applicable Margin in effect from time to
time.

(g) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fees or other amount payable by the Borrowers hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of, or interest on, any
Loan, 2% plus the rate otherwise applicable to such Loan or

(ii) in the case of any other amount, 2% plus the rate applicable to Base Rate
Loans.

(h) Accrued interest on each Loan shall be payable (i) in the case of Base Rate
Loans or Canadian Prime Rate Loans on each Adjustment Date, commencing with
April 1, 2017, in arrears for such Base Rate Loans or Canadian Prime Rate Loans,
(ii) in the case of LIBO Rate Loans, CDOR Rate Loans, SOR Loans, BBSY Loans, CNH
HIBOR Loans or HIBOR Loans, at the end of the current Interest Period therefor
and, in the case of an Interest Period in excess of three months, on each date
occurring at three-month intervals after the first day of such Interest Period
and (iii) in the case of all Revolving Loans, upon termination of the Revolving
Commitments; provided that (x) interest accrued pursuant to paragraph (g) of
this Section 2.06 shall be payable on demand and, absent demand, on each
Adjustment Date, at the end of the current Interest Period and upon termination
of the Revolving Commitments, as applicable, (y) in the event of any repayment
or prepayment of any Loan (other than a prepayment of a Base Rate Loan prior to
the end of the Revolving Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (z) in the event of any conversion of any LIBO Rate Loan, CDOR
Rate Loan, SOR Loan, BBSY Loan, CNH HIBOR Loan or HIBOR Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

(i) All interest hereunder shall be computed on the basis of a year of 365/366
days, or 365 days for Loans denominated in Canadian Dollars, Pounds Sterling,
AU$, SGD or HKD except that interest computed by reference to the LIBO Rate
denominated in U.S. Dollar, Euro and CNH (other than Base Rate Loans determined
by reference to the LIBO Rate) and all fees shall be computed on the basis of a
year of 360 days, and in each case shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). The
applicable Base Rate or LIBO Rate shall be determined by the Administrative
Agent in accordance with the provisions of this Agreement and such determination
shall be conclusive absent manifest error.

(j) For purposes of the Interest Act (Canada), (i) whenever any interest or fee
under this Agreement is calculated using a rate based on a year of 360 or 365
days or any other period of time that is less than a calendar year, the rate
determined pursuant to such calculation, when expressed as an annual rate, is
equivalent to (x) the applicable rate based on the number of days in the
calendar year, (y) multiplied by the actual number of days in the calendar year
in which the period for which such interest is payable (or compounded) ends, and
(z) divided by 360, 365 or such other period of time that is less than the
calendar year, as the case may be, (ii) the principle of deemed reinvestment of
interest does not apply to any interest calculation under this Agreement, and
(iii) the rates of interest stipulated in this Agreement are intended to be
nominal rates and not effective rates or yields.

 

87



--------------------------------------------------------------------------------

(k) If any provision of this Agreement or of any of the other Credit Documents
would obligate any Credit Party to make any payment of interest or other amount
payable to the Lenders in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by the Lenders of interest at a
criminal rate (as such terms are construed under the Criminal Code (Canada))
then, notwithstanding such provisions, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by law or so result
in a receipt by the Lenders of interest at a criminal rate, such adjustment to
be effected, to the extent necessary, as follows: (1) firstly, by reducing the
amount or rate of interest required to be paid to the Lenders under this
Section 2.06, and (2) thereafter, by reducing any fees, commissions, premiums
and other amounts required to be paid to the Lenders which would constitute
“interest” for purposes of Section 347 of the Criminal Code (Canada).
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if the Lenders shall have received an amount in excess of
the maximum permitted by that section of the Criminal Code (Canada), the
Canadian Credit Parties shall be entitled, by notice in writing to the
Administrative Agent, to obtain reimbursement from the Lenders in an amount
equal to such excess and, pending such reimbursement, such amount shall be
deemed to be an amount payable by the Lenders to the applicable Canadian Credit
Parties. Any amount or rate of interest referred to in this Section shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be prorated
over that period of time and otherwise be prorated over the period from the
Closing Date to the Maturity Date and, in the event of a dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by the
Administrative Agent shall be conclusive for the purposes of such determination.

(l) French Revolving Loans; Effective Global Rate (Taux Effectif Global). All
Credit Parties acknowledge that, by virtue of certain characteristics of this
Agreement (in particular the floating rates of interest and the adjustment of
the Applicable Margin applicable to the Loans, the relevant French Borrower’s
right to select the duration of each Interest Period and the uncertainty as to
the amount to be effectively drawn from time to time under the Loans), for the
purpose of articles L.314-1 to L.314-5 of the French Consumer Code, article
R.313-1 et seq. of the French Consumer Code and article L.313-4 of the French
Monetary and Financial Code, the taux effectif global (the “TEG”) shall be
required to be calculated based on assumptions as to the period rate (taux de
période) and the period term (durée de période) and on the assumption that the
interest rate and all other fees, costs or expenses payable under this Agreement
will be maintained at their original level throughout the term of this
Agreement. The calculation of the TEG shall be set out in a TEG letter (the “TEG
Letter”) which will be delivered by the Administrative Agent to each French
Borrower on the date of the first utilization of a French Revolving Loan on or
after the Eurasian Effectiveness Date and from time to time as required by
applicable law, and each TEG Letter will form an integral part of this
Agreement.

Section 2.07 Termination and Reduction of Commitments.

(a) The Revolving Commitments, the Swingline Commitment, and the LC Commitment
shall automatically terminate on the Maturity Date.

(b) The Lead Borrower may at any time terminate, or from time to time reduce,
the Revolving Commitments of any Class; provided that (i) any such reduction
shall be in an amount that is (x) an integral multiple of $1,000,000 or (y) the
entire remaining Revolving Commitments of such Class and (ii) the Revolving
Commitments under any Subfacility shall not be terminated or reduced if after
giving effect to any concurrent prepayment of the Revolving Loans under such
Subfacility in accordance with Section 2.09, the Revolving Exposures under such
Subfacility would exceed the Commitments under such Subfacility. The U.S. FILO
Revolving Commitments or Canadian FILO Revolving Commitments may not be reduced
unless all Revolving Loans under the U.S. Subfacility, or the Canadian
Subfacility, respectively, have been previously or are concurrently repaid in
full.

(c) The Lead Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Commitments of any Subfacility under paragraph
(b) of this Section 2.07 at least three Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof.

 

88



--------------------------------------------------------------------------------

Promptly following receipt of any notice, the Administrative Agent shall advise
the relevant Lenders of the contents thereof. Each notice delivered by the Lead
Borrower pursuant to this Section 2.07 shall be irrevocable except that, to the
extent delivered in connection with a refinancing of the applicable Obligations,
such notice shall not be irrevocable until such refinancing is closed and
funded. Any effectuated termination or reduction of the Revolving Commitments of
any Subfacility shall be permanent. Each reduction of the Revolving Commitments
of any Subfacility shall be made ratably among the relevant Lenders in
accordance with their respective Revolving Commitments.

Section 2.08 Interest Elections.

(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing and, in the case of a Borrowing of LIBO Rate
Loans, CDOR Rate Loans, SOR Loans, BBSY Loans, CNH HIBOR Loans or HIBOR Loans,
shall have an initial Interest Period as specified in such Notice of Borrowing.
Thereafter, the Applicable Administrative Borrower may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Borrowing of LIBO Rate Loans, CDOR Rate Loans, SOR Loans, BBSY Loans, CNH
HIBOR Loans or HIBOR Loans, may elect Interest Periods therefor, all as provided
in this Section 2.08, provided always that no LIBO Rate Loan to an Irish
Borrower, a French Borrower or a German Borrower or a Hong Kong Borrower may be
converted. The Applicable Administrative Borrower may elect different options
with respect to different portions of the affected Borrowing, in which case each
such portion shall be allocated ratably among the Lenders holding the Loans
comprising such Borrowing, and the Loans comprising each such portion shall be
considered a separate Borrowing. Notwithstanding anything to the contrary, the
Borrowers shall not be entitled to request any conversion or continuation that,
if made, would result in more than ten Borrowings in the U.S. Subfacility, five
Borrowings in the U.S. FILO Subfacility, five Borrowings in the Canadian
Subfacility, five Borrowings in the Canadian FILO Subfacility, five Borrowings
in the Asian Subfacility, five Borrowings in the European Subfacility, five
Borrowings in the French Subfacility and five Borrowings in the German
Subfacility outstanding hereunder at any one time. This Section 2.08 shall not
apply to Swingline Loans, which may not be converted or continued or to any LIBO
Rate Loan to an Irish Borrower, a French Borrower, a German Borrower or a Hong
Kong Borrower, which may not be converted.

(b) To make an election pursuant to this Section 2.08, the Applicable
Administrative Borrower shall notify the Administrative Agent of such election
by telephone (other than in relation to a European Revolving Loan, French
Revolving Loan or German Revolving Loan) or electronic transmission (if
arrangements for doing so have been approved by the Administrative Agent, which
approval shall not be unreasonably withheld, delayed or conditioned) by the time
that a Notice of Borrowing would be required under Section 2.03 if such
Applicable Administrative Borrower was requesting a Revolving Borrowing of the
Type resulting from such election to be made on the effective date of such
election, subject to Section 3.05. Each such telephonic Notice of
Conversion/Continuation shall be confirmed promptly by hand delivery or telecopy
to the Administrative Agent of a written Notice of Conversion/Continuation
substantially in the form of Exhibit A-3, unless otherwise agreed to by the
Administrative Agent and the Applicable Administrative Borrower.

(c) Each telephonic and written Notice of Conversion/Continuation shall specify
the following information in compliance with Section 2.02:

(i) the Borrowing to which such Notice of Conversion/Continuation applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be a Borrowing of Base Rate Loans, a
Borrowing of LIBO Rate Loans, a Borrowing of Canadian Prime Rate Loans, a
Borrowing of CDOR Rate Loans, a Borrowing of CNH HIBOR Loans, a Borrowing of SOR
Loans, a Borrowing of BBSY Loans, or a Borrowing of HIBOR Loans;

 

89



--------------------------------------------------------------------------------

(iv) the currency of the resulting Borrowing; and

(v) if the resulting Borrowing is a Borrowing of LIBO Rate Loans, CDOR Rate
Loans, SOR Loans, BBSY Loans, CNH HIBOR Loans or HIBOR Loans, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

If any such Notice of Conversion/Continuation requests a Borrowing of LIBO Rate
Loans, CDOR Rate Loans, SOR Loans, BBSY Loans, CNH HIBOR Loans or HIBOR Loans
but does not specify an Interest Period, then the applicable Administrative
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. No Borrowing may be converted into or continued as a Borrowing
denominated in a different currency, but instead must be prepaid in the original
currency of such Borrowing and reborrowed in the other currency.

(d) Promptly following receipt of a Notice of Conversion/Continuation, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If a Notice of Conversion/Continuation with respect to a Borrowing of LIBO
Rate Loans denominated in Dollars under the U.S. Subfacility or the U.S. FILO
Subfacility is not timely delivered prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a Borrowing
of Base Rate Loans. If a Notice of Conversion/Continuation with respect to a
Borrowing of CDOR Rate Loans is not timely delivered prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to a Borrowing of Canadian Prime Rate Loans. If a Notice of
Conversion/Continuation with respect to a Borrowing under the Asian Subfacility,
European Subfacility, German Subfacility or French Subfacility is not timely
delivered prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to a Borrowing with an Interest Period
of one month. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Lead Borrower, then, after the
occurrence and during the continuance of such Event of Default (i) no
outstanding Borrowing under the U.S. Subfacility, the U.S. FILO Subfacility, the
Canadian Subfacility, the Canadian FILO Subfacility may be converted to or
continued as a Borrowing of LIBO Rate Loans or CDOR Rate Loans and (ii) unless
repaid, each Borrowing of LIBO Rate Loans, CDOR Rate Loans, SOR Loans, BBSY
Loans, CNH HIBOR Loans and HIBOR Loans shall be converted to a Borrowing of Base
Rate Loans, Canadian Prime Rate Loans, LIBO Rate Loans, SOR Loans, BBSY Loans,
CNH HIBOR Loans or HIBOR Loans with an Interest Period of one month,
respectively, at the end of the Interest Period applicable thereto.

Section 2.09 Optional and Mandatory Prepayments of Loans.

(a) Optional Prepayments. The Borrowers shall have the right at any time and
from time to time to prepay, without premium or penalty, any Borrowing (provided
that no Canadian FILO Loan or U.S. FILO Loan may be prepaid unless, prior to or
simultaneously with such prepayment, all Revolving Loans outstanding under the
Canadian Subfacility or the U.S. Subfacility, respectively, are repaid in full),
in whole or in part, subject to the requirements of this Section 2.09; provided
that each partial prepayment shall be in an amount that is an integral multiple
of $100,000.

(b) Revolving Loan Prepayments.

(i) In the event of the termination of all the Revolving Commitments of any
Subfacility, the applicable Borrowers shall, on the date of such termination,
repay or prepay all the outstanding Revolving Borrowings of such Subfacility and
all outstanding Swingline Loans in the case of any termination of the U.S.
Subfacility and Cash Collateralize or backstop on terms reasonably satisfactory
to the Administrative Agent the LC Exposure in respect of such Subfacility in
accordance with Section 2.13(j).

 

90



--------------------------------------------------------------------------------

(ii) In the event of any partial reduction of the Revolving Commitments under
any Subfacility, then (A) at or prior to the effective date of such reduction,
the Administrative Agent shall notify the Lead Borrower and the Lenders of the
Aggregate Exposures after giving effect thereto and (B) if (1) the U.S.
Revolving Exposures would exceed the U.S. Line Cap then in effect (it being
understood that for this purpose, the U.S. Borrowing Base shall deduct any
Canadian Revolving Exposures borrowed in reliance on clause (d) of the
definition of “Canadian Borrowing Base”, European Revolving Exposures borrowed
in reliance on clause (d) of the definition of “European Borrowing Base”, Asian
Revolving Exposures borrowed in reliance on clause (d) of the definition of
“Asian Borrowing Base”, French Revolving Exposures borrowed in reliance on
clause (b) of the definition of “French Borrowing Base” and German Revolving
Exposures borrowed in reliance on clause (c) of the definition of “German
Borrowing Base”), after giving effect to such reduction, then the U.S. Borrowers
shall, on the date of such reduction (or, if such excess is due to the
imposition of new Reserves, a change in the methodology of calculating existing
Reserves, a change in eligibility standards or the occurrence of a Revaluation
Date, within five Business Days following such notice), first, repay or prepay
Swingline Loans, second, repay or prepay U.S. Revolving Borrowings and third,
replace or Cash Collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess, (2) the Canadian Revolving Exposures exceed the Canadian
Line Cap then in effect, after giving effect to such reduction, then the
Canadian Borrowers shall, on the date of such reduction (or, if such excess is
due to the imposition of new Reserves, a change in the methodology of
calculating existing Reserves, a change in eligibility standards or the
occurrence of a Revaluation Date, within five Business Days following such
notice), repay or prepay Canadian Revolving Borrowings in an amount sufficient
to eliminate such excess, (3) the U.S. FILO Revolving Exposures at any time
exceed the U.S. FILO Line Cap then in effect, such excess shall be deemed drawn
under the U.S. Subfacility pursuant to the U.S. Borrowing Base then in effect,
and if the result causes the U.S. Revolving Exposures to exceed the U.S. Line
Cap then in effect (it being understood that for this purpose, the U.S.
Borrowing Base shall deduct any Canadian Revolving Exposures borrowed in
reliance on clause (d) of the definition of “Canadian Borrowing Base”, European
Revolving Exposures borrowed in reliance on clause (d) of the definition of
“European Borrowing Base”, Asian Revolving Exposures borrowed in reliance on
clause (d) of the definition of “Asian Borrowing Base”, French Revolving
Exposures borrowed in reliance on clause (b) of the definition of “French
Borrowing Base” and German Revolving Exposures borrowed in reliance on clause
(c) of the definition of “German Borrowing Base”) the U.S. Borrowers shall,
immediately after demand (or, if such excess is due to the imposition of new
Reserves, a change in the methodology of calculating existing Reserves, a change
in eligibility standards or the occurrence of a Revaluation Date, within five
Business Days following such notice), apply an amount equal to such excess to
prepay the Loans and any interest accrued thereon, first, repay or prepay
Swingline Loans, second, repay or prepay U.S. Revolving Borrowings, and third,
replace or Cash Collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess, or (4) the Canadian FILO Revolving Exposures at any time
exceed the Canadian FILO Line Cap then in effect, such excess shall be deemed
drawn under the Canadian Subfacility pursuant to the Canadian Borrowing Base
then in effect and if the result causes the Canadian Revolving Exposures to
exceed the Canadian Line Cap then in effect, the Canadian Borrowers shall,
immediately after demand (or, if such excess is due to the imposition of new
Reserves, a change in the methodology of calculating existing Reserves, a change
in eligibility standards or the occurrence of a Revaluation Date, within five
Business Days following such notice), apply an amount equal to such excess to
prepay the Loans and any interest accrued thereon, repay or prepay Canadian
Revolving Borrowings in an amount sufficient to eliminate such excess, (5) the
Asian Revolving Exposures exceed the Asian Line Cap then in effect, after giving
effect to such reduction, then the Hong Kong Borrowers shall, on the date of
such reduction (or, if such excess is due to the imposition of new Reserves, a
change in the methodology of calculating existing Reserves, a change in
eligibility standards or the occurrence of a Revaluation Date, within five
Business Days following such notice), repay or prepay Asian Revolving Borrowings
in an amount sufficient to eliminate such excess, (6) the French Revolving
Exposures with regard to any French Borrower exceed the French Line Cap for such
French Borrower then in effect, after giving effect to such reduction, then such
French Borrower shall, on the date of such reduction (or, if such excess is due
to the imposition of new Reserves, a change in the methodology of calculating
existing Reserves, a change in eligibility standards or the occurrence of a
Revaluation Date, within five Business Days following such notice), repay or
prepay French Revolving Borrowings in an amount sufficient to eliminate such
excess, (7) the German Revolving Exposures with regard to any German Borrower
Group exceed the German Line Cap for such German Borrower Group then in effect,
after giving effect to such reduction, then the applicable German Borrower
shall, on the date of such reduction (or, if such excess is due to the
imposition of new Reserves, a change in the methodology of calculating existing
Reserves, a change in eligibility standards or the occurrence of a Revaluation
Date, within five Business Days following such notice), repay or prepay German
Revolving Borrowings in an amount sufficient to eliminate such excess, (8) the
European Revolving Exposures exceed the European Line Cap then in effect, after
giving effect to such reduction, then the Irish Borrowers shall, on the date of
such reduction (or, if such excess is due to the imposition of new Reserves, a
change in the methodology of calculating

 

91



--------------------------------------------------------------------------------

existing Reserves, a change in eligibility standards or the occurrence of a
Revaluation Date, within five Business Days following such notice), repay or
prepay European Revolving Borrowings in an amount sufficient to eliminate such
excess, or (9) the Aggregate Exposures would exceed the Line Cap then in effect,
after giving effect to such reduction, then the Borrowers under the applicable
Subfacility shall, on the date of such reduction (or, if such excess is due to
the imposition of new Reserves, a change in the methodology of calculating
existing Reserves, a change in eligibility standards or the occurrence of a
Revaluation Date, within five Business Days following such notice), first, in
the case of the U.S. Subfacility only, repay or prepay all Swingline Loans,
second, repay or prepay Revolving Borrowings and third, in the case of the U.S.
Subfacility only, if applicable, replace or Cash Collateralize outstanding
Letters of Credit in accordance with the procedures set forth in
Section 2.13(j), in an amount sufficient to eliminate such excess.

(iii) In the event that (1) the U.S. Revolving Exposures at any time exceeds the
U.S. Line Cap then in effect (it being understood that for this purpose, the
U.S. Borrowing Base shall deduct any Canadian Revolving Exposures borrowed in
reliance on clause (d) of the definition of “Canadian Borrowing Base”, European
Revolving Exposures borrowed in reliance on clause (d) of the definition of
“European Borrowing Base”, Asian Revolving Exposures borrowed in reliance on
clause (d) of the definition of “Asian Borrowing Base”, French Revolving
Exposures borrowed in reliance on clause (b) of the definition of “French
Borrowing Base” and German Revolving Exposures borrowed in reliance on clause
(c) of the definition of “German Borrowing Base”), the U.S. Borrowers shall,
immediately after demand (or, if such overadvance is due to the imposition of
new Reserves, a change in the methodology of calculating existing Reserves, a
change in eligibility standards or the occurrence of a Revaluation Date, within
five Business Days following notice), apply an amount equal to such excess to
prepay the Loans and any interest accrued thereon, first, repay or prepay
Swingline Loans, second, repay or prepay U.S. Revolving Borrowings, and third,
replace or Cash Collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess, or (2) the Canadian Revolving Exposures at any time
exceed the Canadian Line Cap then in effect, the Canadian Borrowers shall,
immediately after demand (or, if such overadvance is due to the imposition of
new Reserves, a change in the methodology of calculating existing Reserves, a
change in eligibility standards or the occurrence of a Revaluation Date, within
five Business Days following notice), apply an amount equal to such excess to
prepay the Canadian Revolving Loans and any interest accrued thereon, repay or
prepay Canadian Revolving Borrowings in an amount sufficient to eliminate such
excess, (3) the U.S. FILO Revolving Exposures at any time exceed the U.S. FILO
Line Cap then in effect, such excess shall be deemed drawn under the U.S.
Subfacility pursuant to the U.S. Borrowing Base then in effect, and if the
result causes the U.S. Revolving Exposures to exceed the U.S. Line Cap then in
effect (it being understood that for this purpose, the U.S. Borrowing Base shall
deduct any Canadian Revolving Exposures borrowed in reliance on clause (d) of
the definition of “Canadian Borrowing Base”, European Revolving Exposures
borrowed in reliance on clause (d) of the definition of “European Borrowing
Base”, Asian Revolving Exposures borrowed in reliance on clause (d) of the
definition of “Asian Borrowing Base”, French Revolving Exposures borrowed in
reliance on clause (b) of the definition of “French Borrowing Base” and German
Revolving Exposures borrowed in reliance on clause (c) of the definition of
“German Borrowing Base”) the U.S. Borrowers shall, immediately after demand (or,
if such overadvance is due to the imposition of new Reserves, a change in the
methodology of calculating existing Reserves, a change in eligibility standards
or the occurrence of a Revaluation Date, within five Business Days following
notice), apply an amount equal to such excess to prepay the Loans and any
interest accrued thereon, first, repay or prepay Swingline Loans, second, repay
or prepay U.S. Revolving Borrowings, and third, replace or Cash Collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.13(j), in an amount sufficient to eliminate such excess, (4) the
Canadian FILO Revolving Exposures at any time exceed the Canadian FILO Line Cap
then in effect, such excess shall be deemed drawn under the Canadian Subfacility
pursuant to the Canadian Borrowing Base then in effect and if the result causes
the Canadian Revolving Exposures to exceed the Canadian Line Cap then in effect
the Canadian Borrowers shall, immediately after demand (or, if such overadvance
is due to the imposition of new Reserves, a change in the methodology of
calculating existing Reserves, a change in eligibility standards or the
occurrence of a Revaluation Date, within five Business Days following notice),
apply an amount equal to such excess to prepay the Loans and any interest
accrued thereon, repay or prepay Canadian Revolving Borrowings in an amount
sufficient to eliminate such excess, (5) the Asian Revolving Exposures at any
time exceed the Asian Line Cap then in effect, the Hong Kong Borrowers shall,
immediately after demand (or, if such overadvance is due to the imposition of
new Reserves, a change in the methodology of calculating existing Reserves, a
change in eligibility standards or the occurrence of a Revaluation Date, within
five Business Days following notice), apply an amount equal to such excess to
prepay the Loans and any interest accrued thereon, repay or prepay Asian
Revolving Borrowings in an amount sufficient to eliminate such excess, (6) the
French Revolving Exposures with regard to any

 

92



--------------------------------------------------------------------------------

French Borrower at any time exceed the French Line Cap for such French Borrower
then in effect, such French Borrower shall, immediately after demand (or, if
such overadvance is due to the imposition of new Reserves, a change in the
methodology of calculating existing Reserves, a change in eligibility standards
or the occurrence of a Revaluation Date, within five Business Days following
notice), apply an amount equal to such excess to prepay the Loans and any
interest accrued thereon, repay or prepay French Revolving Borrowings in an
amount sufficient to eliminate such excess, (7) the German Revolving Exposures
with regard to any German Borrower Group at any time exceed the German Line Cap
for such German Borrower Group then in effect, the applicable German Borrower
shall, immediately after demand (or, if such overadvance is due to the
imposition of new Reserves, a change in the methodology of calculating existing
Reserves, a change in eligibility standards or the occurrence of a Revaluation
Date, within five Business Days following notice), apply an amount equal to such
excess to prepay the Loans and any interest accrued thereon, to repay or prepay
German Revolving Borrowings in an amount sufficient to eliminate such excess,
(8) the European Revolving Exposures at any time exceed the European Line Cap
then in effect, the Irish Borrowers shall, immediately after demand (or, if such
overadvance is due to the imposition of new Reserves, a change in the
methodology of calculating existing Reserves, a change in eligibility standards
or the occurrence of a Revaluation Date, within five Business Days following
notice), apply an amount equal to such excess to prepay the Loans and any
interest accrued thereon, repay or prepay European Revolving Borrowings in an
amount sufficient to eliminate such excess, or (9) the Aggregate Exposures at
any time exceed the Line Cap then in effect, the Borrowers under the applicable
Subfacility shall, immediately after demand (or, if such overadvance is due to
the imposition of new Reserves, a change in the methodology of calculating
existing Reserves, a change in eligibility standards or the occurrence of a
Revaluation Date, within five Business Days following notice), apply an amount
equal to such excess to prepay the Loans and any interest accrued thereon,
first, in the case of the U.S. Subfacility only, repay or prepay all Swingline
Loans, second, repay or prepay Revolving Borrowings, and third, in the case of
the U.S. Subfacility only, if applicable, replace or Cash Collateralize
outstanding Letters of Credit in accordance with the procedures set forth in
Section 2.13(j), in an amount sufficient to eliminate such excess.

(iv) In the event that the aggregate LC Exposure exceeds the LC Commitment then
in effect, the Lead Borrower shall, without notice or demand, immediately
replace or Cash Collateralize outstanding Letters of Credit in accordance with
the procedures set forth in Section 2.13(j), in an amount sufficient to
eliminate such excess.

(c) Application of Prepayments.

(i) Prior to any optional or mandatory prepayment of Borrowings hereunder, the
Lead Borrower shall select the Borrowing or Borrowings to be prepaid and shall
specify such selection in the notice of such prepayment pursuant to this
paragraph (i) of Section 2.09(c). Unless during a Liquidity Period, except as
provided in Section 2.09(b)(iii) hereof, all mandatory prepayments shall be
applied as follows: first, to fees and reimbursable expenses of the
Administrative Agent then due and payable pursuant to the Credit Documents;
second, in the case of a mandatory prepayment of the U.S. Subfacility, to
interest then due and payable on the Borrowers’ Swingline Loans; third, in the
case of a mandatory prepayment of the U.S. Subfacility, to the principal balance
of the Swingline Loan outstanding until the same has been prepaid in full;
fourth, to interest then due and payable on the Revolving Loans and other
amounts due pursuant to Sections 3.02 and 5.01 in respect of the applicable
Subfacility subject to such mandatory prepayment; fifth, to the principal
balance of the Revolving Loans in respect of the applicable Subfacility subject
to such mandatory prepayment until the same have been prepaid in full; sixth, in
the case of the U.S. Subfacility only, to Cash Collateralize all LC Exposure in
respect of the applicable Subfacility subject to such mandatory prepayment plus
any accrued and unpaid interest thereon (to be held and applied in accordance
with Section 2.13(j) hereof); seventh, to all other Obligations pro rata in
accordance with the amounts that such Lender certifies is outstanding; and
eighth, as required by the Intercreditor Agreement or, in the absence of any
such requirement, returned to the Lead Borrower or to such party as otherwise
required by law.

(ii) Amounts to be applied pursuant to this Section 2.09 to the prepayment of
Revolving Loans shall be applied, as applicable, first to reduce outstanding
Base Rate Loans and Canadian Prime Rate Loans, as applicable. Any amounts
remaining after each such application shall be applied to prepay LIBO Rate
Loans, CDOR Rate Loans, SOR Loans, BBSY Loans, CNH HIBOR Loans and HIBOR Loans,
as applicable. Notwithstanding the foregoing, if the amount of any prepayment of
Loans required under this Section 2.09 shall be in excess of the amount of the
Base Rate Loans or Canadian Prime Rate Loans, as applicable at the time
outstanding, only the portion of the amount of such prepayment that is equal to
the amount of such outstanding Base Rate Loans or Canadian Prime Rate Loans
shall be immediately prepaid and, at the election of the applicable Borrower,
the balance of such

 

93



--------------------------------------------------------------------------------

required prepayment shall be either (A) deposited in the LC Collateral Account
and applied to the prepayment of LIBO Rate Loans, CDOR Rate Loans SOR Loans,
BBSY Loans, CNH HIBOR Loans or HIBOR Loans, as applicable, on the last day of
the then next-expiring Interest Period for LIBO Rate Loans, CDOR Rate Loans SOR
Loans, BBSY Loans, CNH HIBOR Loans or HIBOR Loans, as applicable (with all
interest accruing thereon for the account of the applicable Borrowers) or
(B) prepaid immediately, together with any amounts owing to the Lenders under
Section 2.10. Notwithstanding any such deposit in the LC Collateral Account,
interest shall continue to accrue on such Loans until prepayment.

(d) Notice of Prepayment. The Lead Borrower shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the applicable
Swingline Lender) by telephone (other than in the case of the requests in
relation to European Revolving Loans, French Revolving Loans or German Revolving
Loans) (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Borrowing of LIBO Rate Loans denominated in Dollars, to the
Administrative Agent’s New York office not later than 1:00 p.m., New York City
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of a Borrowing of Base Rate Loans, to the Administrative Agent’s New
York office not later than 1:00 p.m., New York City time, on the date of
prepayment, (iii) in the case of prepayment of a Borrowing of CDOR Rate Loans,
to the Administrative Agent’s Toronto office not later than 1:00 p.m., Toronto
time, three Business Days before the date of prepayment, (iv) in the case of
prepayment of a Borrowing of Canadian Prime Rate Loans, to the Administrative
Agent’s Toronto office not later than 1:00 p.m., Toronto time, on the date of
prepayment, (v) in the case of prepayment of a Borrowing of HIBOR Loans, to the
Administrative Agent’s Hong Kong office not later than 1:00 p.m., Hong Kong
time, three Business Days before the date of prepayment, (vi) in the case of
prepayment of a CNH HIBOR Loans, to the Administrative Agent’s Hong Kong office
not later than 1:00 p.m., Hong Kong time, three Business Days before the date of
prepayment, (vii) in the case of prepayment of a Swingline Loan, to the
Administrative Agent’s New York office not later than 1:00 p.m., New York City
time, on the date of prepayment, (viii) in the case of prepayment of a Borrowing
of SOR Loans, to the Administrative Agent’s Hong Kong office not later than 1:00
p.m., Hong Kong time, three Business Days before the date of prepayment, (ix) in
the case of prepayment of a Borrowing of BBSY Loans, to the Administrative
Agent’s Hong Kong office not later than 1:00 p.m., Hong Kong time, three
Business Days before the date of prepayment, (x) in the case of prepayment of a
Borrowing of LIBO Rate Loans denominated in Euros or Pounds Sterling, in the
Administrative Agent’s London office not later than 1:00 p.m., London time three
Business Days before the date of prepayment and (xi) in the case of a prepayment
of a Borrowing of LIBO Rate Loans denominated in CNH, AU$, SGD or HKD, in the
Administrative Agent’s Hong Kong office not later than 1:00 p.m., Hong Kong
time, three Business Days before the prepayment. Each such notice shall specify
the prepayment date, the principal amount of each Borrowing or portion thereof
to be prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment. Each notice of prepayment pursuant
to this Section shall be irrevocable, except that the Lead Borrower may, by
subsequent notice to the Administrative Agent, revoke any such notice of
prepayment if such notice of revocation is received not later than 10:00 a.m.
(New York City time) on the day on which such prepayment is scheduled to occur
and, provided that (i) the Lead Borrower reimburses each Lender pursuant to
Section 3.02 for any funding losses within five Business Days after receiving
written demand therefor and (ii) the amount of Loans as to which such revocation
applies shall be deemed converted to (or continued as, as applicable) Base Rate
Loans, Canadian Prime Rate Loans, or LIBO Rate Loans (not denominated in
Dollars) with an Interest Period of one month, in accordance with the provisions
of Section 2.08 as of the date of notice of revocation (subject to subsequent
conversion in accordance with the provisions of this Agreement). Promptly
following receipt of any such notice (other than a notice relating solely to
Swingline Loans), the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.06.

Section 2.10 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Each Borrower shall make each payment required to be made by it hereunder or
under any other Credit Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 3.01,
3.02 and 5.01 or otherwise) at or before the time expressly required hereunder
or under such other Credit Document for such payment (or, if no such time is
expressly required, prior to (x) 2:00 p.m., New York City time or other
Applicable Time specified by the Administrative Agent), on the date when due, in
immediately

 

94



--------------------------------------------------------------------------------

available funds, without set-off or counterclaim. Except as otherwise expressly
provided herein, all payments by the Borrowers hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the Administrative Agent’s applicable office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
If, for any reason, any Borrower is prohibited by any law from making any
required payment hereunder in an Alternative Currency, such Borrower shall make
such payment in Dollars in the Dollar Equivalent of the Alternative Currency
payment amount. Any amounts received after such time on any date may, in the
reasonable discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 3.01, 3.02, 5.01 and 13.01 shall be made to the Administrative Agent
for the benefit of to the Persons entitled thereto and payments pursuant to
other Credit Documents shall be made to the Administrative Agent for the benefit
of the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Credit Document shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
in the manner as provided in Section 2.09(c) or 11.11 hereof, as applicable,
ratably among the parties entitled thereto.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender under such Subfacility, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the
Revolving Loans and participations in LC Disbursements and Swingline Loans of
other Lenders under such Subfacility to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Lead Borrower pursuant to and
in accordance with the express terms of this Agreement or any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in LC Disbursements to any assignee or
participant, other than to the Lead Borrower or any Subsidiary or Affiliate
thereof (as to which the provisions of this paragraph shall apply). Each
Borrower consents to the foregoing and agrees, to the extent it may effectively
do so under applicable law that any Lender acquiring a participation pursuant to
the foregoing arrangements may exercise against the Credit Parties rights of
set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of a Credit Party in the amount of such
participation.

(d) Unless the Administrative Agent shall have received notice from a Borrower
prior to the date on which any payment is due under the applicable Subfacility
to the Administrative Agent for the account of the Lenders or applicable Issuing
Bank hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Banks under the applicable Subfacility, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

95



--------------------------------------------------------------------------------

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.02(c), 2.02(f), 2.10(d), 2.12(d) or 2.13(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

Section 2.11 Defaulting Lenders.

(a) Reallocation of Pro Rata Share; Amendments. For purposes of determining the
Lenders’ obligations to fund or acquire participations in Loans or Letters of
Credit, the Administrative Agent may exclude the Commitments and Loans of any
Defaulting Lender(s) or any Lender providing French Revolving Loans that ceases
to be a French Authorized Lender from the calculation of Pro Rata Shares. A
Defaulting Lender shall have no right to vote on any amendment, waiver or other
modification of a Credit Document, except as provided in Section 13.12; provided
that when a Defaulting Lender shall exist or any Lender providing any French
Revolving Loans ceases to be a French Authorized Lender or any Lender having LC
Exposure regarding Letters of Credit issued for the benefit of or the account of
any French Subsidiary ceases to be a French Authorized Issuing Bank or any
Lender having LC Exposure regarding Letters of Credit issued for the benefit of
or the account of any Irish Subsidiary ceases to be an Irish Authorized LC
Issuer (as the case may be), any such Defaulting Lender’s Revolving Commitment
or such Lender’s French Commitment or LC Exposure, as applicable, shall be
disregarded in any of such calculations to the extent that disregarding the
applicable Revolving Commitments would not cause the Credit Exposure of any
Lender under any Subfacility to exceed the amount of such Lender’s Revolving
Commitment under such Subfacility.

(b) Payments; Fees. The Administrative Agent may, in its discretion, receive and
retain any amounts payable to a Defaulting Lender under the Credit Documents,
and a Defaulting Lender shall be deemed to have assigned to the Administrative
Agent such amounts until all Obligations owing to the Administrative Agent,
Non-Defaulting Lenders and other Secured Creditors have been paid in full. The
Administrative Agent may apply such amounts to the Defaulting Lender’s defaulted
obligations, use the funds to Cash Collateralize such Lender’s Fronting
Exposure, or readvance the amounts to the Borrowers hereunder. A Lender shall
not be entitled to receive any fees accruing hereunder during the period in
which it is a Defaulting Lender, and the unfunded portion of its Commitment
shall be disregarded for purposes of calculating the Unused Line Fee under
Section 2.05(a). To the extent any LC Obligations owing to a Defaulting Lender
are reallocated to other Lenders, LC Participation Fees attributable to such LC
Obligations under Section 2.05(c) shall be paid to such other Lenders. The
Administrative Agent shall be paid all LC Participation Fees attributable to LC
Obligations that are not so reallocated.

(c) Cure. The Lead Borrower, Administrative Agent and applicable Issuing Bank
may agree in writing that a Lender is no longer a Defaulting Lender. At such
time, Pro Rata Shares shall be reallocated without exclusion of such Lender’s
Commitments and Loans, and all outstanding Loans, LC Obligations and other
exposures under the Commitments shall be reallocated among Lenders and settled
by the Administrative Agent (with appropriate payments by the reinstated Lender)
in accordance with the readjusted Pro Rata Shares. Unless expressly agreed by
the Lead Borrower, Administrative Agent and applicable Issuing Bank, no
reinstatement of a Defaulting Lender shall constitute a waiver or release of
claims against such Lender. The failure of any Lender to fund a Loan, to make a
payment in respect of LC Obligations or otherwise to perform its obligations
hereunder shall not relieve any other Lender of its obligations, and no Lender
shall be responsible for default by another Lender.

Section 2.12 Swingline Loans.

(a) Swingline Commitment. Subject to the terms and conditions set forth herein,
the Swingline Lender may, but shall not be obligated to, make Swingline Loans to
the U.S. Borrowers from time to time during the Revolving Availability Period,
in an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$75,000,000 or (ii) the U.S. Revolving Exposures exceeding the U.S. Line Cap;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Lead Borrower may
borrow, repay and reborrow Swingline Loans.

 

96



--------------------------------------------------------------------------------

(b) Swingline Loans. To request a Swingline Loan, the Lead Borrower shall notify
the Administrative Agent of such request by telephone (confirmed by telecopy),
not later than 1:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Lead Borrower. The Swingline Lender shall make each
Swingline Loan available to the Lead Borrower by means of a credit to the
general deposit account of the Lead Borrower with the Swingline Lender (or, in
the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.13(e), by remittance to the applicable
Issuing Bank) by 5:00 p.m., New York City time, on the requested date of such
Swingline Loan. The Lead Borrower shall not request a Swingline Loan if at the
time of and immediately after giving effect to such request a Default has
occurred and is continuing. Swingline Loans shall be made in minimum amounts of
$100,000.

(c) Prepayment. The Lead Borrower shall have the right at any time and from time
to time to repay, without premium or penalty, any Swingline Loan, in whole or in
part, upon giving written or telecopy notice (or telephone notice promptly
confirmed by written, or telecopy notice) to the Swingline Lender and to the
Administrative Agent before 4:00 p.m., New York City time on the date of
repayment at the Swingline Lender’s address for notices specified in the
Swingline Lender’s administrative questionnaire. All principal payments of
Swingline Loans shall be accompanied by accrued interest on the principal amount
being repaid to the date of payment.

(d) Participations. The Swingline Lender may by written notice given to the
Administrative Agent not later than 4:00 p.m., New York City time, on any
Business Day require the Lenders under the U.S. Subfacility to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding; provided that if the outstanding principal amount of U.S. FILO
Loans is less than the U.S. FILO Line Cap on such date, (a) each Lender with a
U.S. FILO Commitment shall be deemed to have purchased from the Swingline Lender
a participation in each outstanding Swingline Loan (in an aggregate principal
amount not to exceed the aggregate amount of the U.S. FILO Line Cap), and
(b) each Lender with a U.S. Revolving Commitment shall be deemed to have
purchased from the Swingline Lender a participation in each outstanding
Swingline Loan to the extent not participated to the Lenders under the U.S. FILO
Subfacility pursuant to the foregoing clause (a). Such notice shall specify the
aggregate amount of Swingline Loans in which Lenders will participate. Promptly
upon receipt of such notice, the Administrative Agent will give notice thereof
to such Lender, specifying in such notice such Lender’s Pro Rata Percentage of
such Swingline Loan or Loans. Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of the Swingline Lender, such Lender’s Pro Rata
Percentage of such Swingline Loan or Loans. Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Aggregate Commitments or whether an
Overadvance exists or is created thereby, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever
(provided that such payment shall not cause such Lender’s Revolving Exposure to
exceed such Lender’s Revolving Commitment). Each Lender shall comply with its
obligation under this paragraph by wire transfer of immediately available funds,
in the same manner as provided in Section 2.14 with respect to Loans made by
such Lender (and Section 2.02 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Swingline Lender the amounts so received by it from the Lenders. The
Administrative Agent shall notify the Lead Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Lead Borrower (or other party on behalf of the Lead Borrower) in respect of a
Swingline Loan after receipt by the Swingline Lender of the proceeds of a sale
of participations therein shall be promptly remitted to the Administrative
Agent; any such amounts received by the Administrative Agent shall be promptly
remitted by the Administrative Agent to the applicable Lenders that shall have
made their payments pursuant to this paragraph and to the Swingline Lender, as
their interests may appear. The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve any Borrower of any default in the
payment thereof.

(e) If the Maturity Date shall have occurred at a time when Extended Revolving
Loan Commitments are in effect, then on the Maturity Date all then outstanding
Swingline Loans shall be repaid in full on such date (and there shall be no
adjustment to the participations in such Swingline Loans as a result of the
occurrence of such Maturity Date); provided that, if on the occurrence of the
Maturity Date (after giving effect to any repayments of

 

97



--------------------------------------------------------------------------------

Revolving Loans and any reallocation of Letter of Credit participations as
contemplated in Section 2.13(o)), there shall exist sufficient unutilized
Extended Revolving Loan Commitments so that the respective outstanding Swingline
Loans could be incurred pursuant to the Extended Revolving Loan Commitments
which will remain in effect after the occurrence of the Maturity Date, then
there shall be an automatic adjustment on such date of the participations in
such Swingline Loans and same shall be deemed to have been incurred solely
pursuant to the Extended Revolving Loan Commitments and such Swingline Loans
shall not be so required to be repaid in full on the Maturity Date.

Section 2.13 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Lead
Borrower may request the issuance of Letters of Credit in U.S. Dollars, Canadian
Dollars, Singapore Dollars, Hong Kong Dollars, Australian Dollars, Pounds
Sterling, Euros, CNH or in one or more applicable Alternative Currencies (if
any) for the Lead Borrower’s account or the account of a Restricted Subsidiary
of the Lead Borrower in a form reasonably acceptable to the Administrative Agent
and the Issuing Bank, at any time and from time to time during the Revolving
Availability Period (provided that the Lead Borrower shall be a co-applicant
with respect to each Letter of Credit issued for the account of or in favor of
any Restricted Subsidiary and that, to the extent any Letter of Credit is issued
for the account of, or in favor of, or with a co-Applicant that is (a) a French
Subsidiary, the relevant Issuing Bank shall be a French Authorized Issuing Bank,
or (b) an Irish Subsidiary, the relevant Issuing Bank shall be an Irish
Authorized LC Issuer). In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by a Borrower to, or entered
into by any Borrower with, the applicable Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

(b) Request for Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit, a Borrower shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by applicable Issuing Bank) a LC Request to the applicable
Issuing Bank and the Administrative Agent not later than 1:00 p.m. on the third
Business Day preceding the requested date of issuance, amendment, renewal or
extension (or such later date and time as is reasonably acceptable to the
applicable Issuing Bank). A request for an initial issuance of a Letter of
Credit shall specify in form and detail reasonably satisfactory to the
applicable Issuing Bank: (i) the proposed issuance date of the requested Letter
of Credit (which shall be a Business Day); (ii) the amount and currency thereof;
(iii) the expiry date thereof; (iv) the name and address of the beneficiary
thereof; (v) the documents to be presented by such beneficiary in case of any
drawing thereunder; (vi) the full text of any certificate to be presented by
such beneficiary in case of any drawing thereunder; and (vii) such other matters
as the applicable Issuing Bank may reasonably require and shall attach the
agreed form of the Letter of Credit. A request for an amendment, renewal or
extension of any outstanding Letter of Credit shall specify in form and detail
reasonably satisfactory to the applicable Issuing Bank, (w) the Letter of Credit
to be amended, renewed or extended; (x) the proposed date of amendment, renewal
or extension thereof (which shall be a Business Day), (y) the nature of the
proposed amendment, renewal or extension; and (z) such other matters as the
applicable Issuing Bank may reasonably require. If requested by the applicable
Issuing Bank, the applicable Borrower also shall submit a letter of credit
application substantially on such Issuing Bank’s standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit, the applicable Borrower shall be deemed to
represent and warrant (solely in the case of (w) and (x)) that, after giving
effect to such issuance, amendment, renewal or extension) (A) the LC Exposure
shall not exceed $200,000,000, (B) the Availability Conditions are satisfied,
and (C) if a Defaulting Lender exists, either such Lender or the Lead Borrower
has entered into arrangements satisfactory to the Administrative Agent and
Issuing Bank to eliminate any Fronting Exposure associated with such Lender.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of the date which is one year after the date of the
issuance of such Letter of Credit (or such other longer period of time as the
Administrative Agent and the applicable Issuing Bank may agree and, in the case
of any renewal or extension thereof, one (1) year after such renewal or
extension) and, unless Cash Collateralized or otherwise credit supported to the
reasonable satisfaction of the Administrative Agent and the applicable Issuing
Bank (in which case the expiry may extend no longer than twelve months after the
Letter of Credit Expiration Date) the Letter of Credit Expiration Date. Each
Letter of Credit may, upon the request of the Lead Borrower, include a provision
whereby such Letter of Credit shall be renewed automatically for additional
consecutive periods of twelve (12) months or less (but, subject to the
foregoing, not beyond the date that is after the Letter of Credit Expiration
Date) unless the applicable Issuing Bank notifies the beneficiary thereof at
least thirty (30) days prior to the then-applicable expiration date that such
Letter of Credit will not be renewed.

 

98



--------------------------------------------------------------------------------

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each Lender under the U.S. Subfacility, and each
such Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender’s Pro Rata Percentage of the aggregate
amount available to be drawn under such Letter of Credit. In consideration and
in furtherance of the foregoing, each Lender under the U.S. Subfacility hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Lender’s Pro Rata Percentage of
each LC Disbursement made by the applicable Issuing Bank and not reimbursed by
the Borrowers on the date due as provided in paragraph (e) of this Section 2.13,
or of any reimbursement payment required to be refunded to the Borrowers for any
reason. Each applicable Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Aggregate Commitments or whether or not an Overadvance exists
or is created thereby, and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers under the U.S. Subfacility shall reimburse
such LC Disbursement by paying to the applicable Issuing Bank an amount equal to
such LC Disbursement not later than (x) in the case of reimbursement in Dollars
under the U.S. Subfacility, 2:00 p.m., New York City time, on the Business Day
after receiving notice from such Issuing Bank of such LC Disbursement or (y) in
the case of reimbursement in an Alternative Currency, the Applicable Time
specified by the Administrative Agent on the Business day after receiving notice
from such Issuing Bank of such LC Disbursement; provided that, whether or not
the Lead Borrower submits a Notice of Borrowing, the applicable Borrower shall
be deemed to have requested (except to the extent such Borrower makes payment to
reimburse such LC Disbursement when due) a Borrowing of Base Rate Loans,
Canadian Prime Rate Loans or LIBO Rate Loans with an Interest Period of one
month, as applicable, in an amount necessary to reimburse such LC Disbursement.
If such Borrower fails to make such payment when due, the applicable Issuing
Bank shall notify the Administrative Agent and the Administrative Agent shall
notify each Lender under the U.S. Subfacility of the applicable LC Disbursement,
the payment then due from such Borrower in respect thereof and such Lender’s Pro
Rata Percentage thereof. Promptly following receipt of such notice, each such
Lender shall pay to the Administrative Agent its Pro Rata Percentage of the
unreimbursed LC Disbursement (in Dollars, if the applicable Letter of Credit was
denominated in Dollars, or in the applicable Alternative Currency, if the
applicable Letter of Credit was denominated in an Alternative Currency) in the
same manner as provided in Section 2.02(f) with respect to Loans made by such
Lender, and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from such Lenders. In the case of a
Letter of Credit denominated in an Alternative Currency, the applicable Borrower
shall reimburse the applicable Issuing Bank in such Alternative Currency, unless
(A) such Issuing Bank (at its option) shall have specified in such notice that
it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the applicable Borrower shall have
notified such Issuing Bank promptly following receipt of the notice of drawing
that such Borrower will reimburse such Issuing Bank in Dollars. In the case of
any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the applicable Issuing Bank shall notify
the applicable Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Promptly following receipt by the
Administrative Agent, of any payment from the Borrowers pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank. Any payment made by a Lender pursuant to this paragraph
to reimburse an Issuing Bank for any LC Disbursement (other than the funding of
Base Rate Loans, Canadian Prime Rate Loans or LIBO Rate Loans as contemplated
above) shall not constitute a Loan and shall not relieve any Borrower of its
obligation to reimburse such LC Disbursement. In the event that (A) a drawing
denominated in an Alternative Currency is to be reimbursed in Dollars pursuant
to the third sentence in this Section 2.13(e) and (B) the Dollar amount paid by
the Borrowers shall not be adequate on the date of that payment to purchase in
accordance with normal banking procedures a sum denominated in the Alternative
Currency equal to the drawing, the Borrowers under the U.S. Subfacility agree,
as a separate and independent obligation, to indemnify the applicable Issuing
Bank for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing.

 

99



--------------------------------------------------------------------------------

(f) Obligations Absolute.

(i) Subject to the limitations set forth below, the obligation of the Borrowers
to reimburse LC Disbursements as provided in paragraph (e) of this Section 2.13
shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
any Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not strictly comply with the terms of such Letter of
Credit, (iv) the existence of any claim, setoff, defense or other right which
any Borrower may have at any time against a beneficiary of any Letter of Credit,
(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Lead Borrower or any Subsidiary or in
the relevant currency markets generally or (vi) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.13, constitute a legal or equitable discharge
of, or provide a right of setoff against, the obligations of the Borrowers
hereunder; provided that the Borrowers shall have no obligation to reimburse any
Issuing Bank to the extent that such payment was made in error due to the gross
negligence, bad faith, or willful misconduct of such Issuing Bank (as determined
by a court of competent jurisdiction or another independent tribunal having
jurisdiction). Neither the Administrative Agent, the Lenders nor any Issuing
Bank, nor any of their Affiliates, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse any Issuing Bank from liability to the Borrowers to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by the Borrowers that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence, willful
misconduct, or bad faith on the part of any Issuing Bank (as determined by a
court of competent jurisdiction or another independent tribunal having
jurisdiction), each Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, each Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(ii) No Issuing Bank assumes any responsibility for any failure or delay in
performance or any breach by any Borrower or other Person of any obligations
under any LC Document. No Issuing Bank makes to the Lenders any express or
implied warranty, representation or guaranty with respect to the Collateral,
such documents or any Credit Party. No Issuing Bank shall be responsible to any
Lender for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Document; the validity, genuineness, enforceability,
collectability, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Credit Party.

(iii) No Issuing Bank or any of its Affiliates, and their respective officers,
directors, employees, agents and investment advisors shall be liable to any
Lender or other Person for any action taken or omitted to be taken in connection
with any LC Documents except as a result of its actual gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
nonappealable judgment. No Issuing Bank shall have any liability to any Lender
if such Issuing Bank refrains from any action under any Letter of Credit or such
LC Documents until it receives written instructions from the Required Lenders.

 

100



--------------------------------------------------------------------------------

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the Lead Borrower by telephone (confirmed by telecopy)
of such demand for payment and whether such Issuing Bank has made or will make
an LC Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve any Borrower of its obligation to reimburse
such Issuing Bank and the Lenders with respect to any such LC Disbursement
(other than with respect to the timing of such reimbursement obligation set
forth in Section 2.13(e)).

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
unless the applicable Borrower shall reimburse such LC Disbursement in full on
the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to Base Rate Loans; provided that, if such
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section 2.13, then Section 2.06(e) shall apply. Interest accrued
pursuant to this paragraph shall be for the account of the applicable Issuing
Bank, except that interest accrued on and after the date of payment by any
Lender pursuant to paragraph (e) of this Section 2.13 to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i) Resignation or Removal of any Issuing Bank. Any Issuing Bank may resign as
Issuing Bank hereunder at any time upon at least 30 days’ prior written notice
to the Lenders, the Administrative Agent and the Lead Borrower. Any Issuing Bank
may be replaced at any time by agreement between the Lead Borrower and the
Administrative Agent; provided that so long as no Event of Default has occurred
and is continuing under Section 11.01 or Section 11.05, such successor Issuing
Bank shall be reasonably acceptable to the Lead Borrower. One or more Lenders
may be appointed as additional Issuing Banks in accordance with subsection
(k) below. The Administrative Agent shall notify the Lenders of any such
replacement of such Issuing Bank or any such additional Issuing Bank. At the
time any such resignation or replacement shall become effective, the Lead
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.05(c). From and after the effective date of
any such resignation or replacement or addition, as applicable, (i) the
successor or additional Issuing Bank shall have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit to be
issued thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or such addition or to any previous Issuing
Bank, or to such successor or such additional Issuing Bank and all previous
Issuing Banks, as the context shall require. After the resignation or
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such resignation or replacement, but shall not be required to issue
additional Letters of Credit. If at any time there is more than one Issuing Bank
hereunder, the Lead Borrower may, in its discretion, select which Issuing Bank
is to issue any particular Letter of Credit.

(j) Cash Collateralization.

(i) If any Specified Event of Default shall occur and be continuing, on the
Business Day that the Lead Borrower receives notice from the Administrative
Agent (acting at the request of the Required Lenders) demanding the deposit of
Cash Collateral pursuant to this paragraph, the Lead Borrower shall deposit in
the LC Collateral Account, in the name of the Administrative Agent and for the
benefit of the Secured Creditors, an amount in cash equal to 102.00% of the LC
Exposure as of such date. Each such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Lead Borrower under this Agreement, but shall be immediately released and
returned to the Lead Borrower (in no event later than two (2) Business Days)
once all Specified Events of Default are cured or waived. The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account. Other than any interest earned on the
investment of such deposits, which investments shall be made only in Cash
Equivalents and at the direction of the Lead Borrower and at the Lead Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Banks for LC Disbursements for which they have not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Lead Borrower for the LC Exposure at such time or, if the
maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations of the Lead Borrower.

 

101



--------------------------------------------------------------------------------

(ii) The Lead Borrower shall, on demand by an Issuing Bank or the Administrative
Agent from time to time, Cash Collateralize the Fronting Exposure associated
with any Defaulting Lender.

(k) Additional Issuing Banks. The Lead Borrower may, at any time and from time
to time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld, delayed or conditioned) and such Lender, designate one or
more additional Lenders to act as an issuing bank under the terms of this
Agreement. Any Lender designated as an issuing bank pursuant to this paragraph
(k) shall be deemed (in addition to being a Lender) to be an Issuing Bank with
respect to Letters of Credit issued or to be issued by such Lender, and all
references herein and in the other Credit Documents to the term “Issuing Bank”
shall, with respect to such Letters of Credit, be deemed to refer to such Lender
in its capacity as Issuing Bank, as the context shall require.

(l) No Issuing Bank shall be under an obligation to issue any Letter of Credit
if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it; or

(ii) the issuance of such Letter of Credit would violate one or more policies of
such Issuing Bank.

(m) No Issuing Bank shall be under an obligation to amend any Letter of Credit
if (i) such Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (ii) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(n) LC Collateral Account.

(i) The Administrative Agent is hereby authorized to establish and maintain at
the Notice Office, in the name of the Administrative Agent and pursuant to a
dominion and control agreement, a restricted deposit account designated “The
Lead Borrower LC Collateral Account” (or such sub-accounts as the Administrative
Agent may require for purposes of administration or collateral separation or
otherwise). Each Credit Party shall deposit into the LC Collateral Account from
time to time the Cash Collateral required to be deposited under Section 2.13(j)
hereof.

(ii) The balance from time to time in such LC Collateral Account shall
constitute part of the Applicable Collateral and shall not constitute payment of
the Obligations until applied as hereinafter provided. Notwithstanding any other
provision hereof to the contrary, all amounts held in the LC Collateral Account
shall constitute collateral security first for the liabilities in respect of
Letters of Credit outstanding from time to time and second for the other
Obligations hereunder until such time as all Letters of Credit shall have been
terminated and all of the liabilities in respect of Letters of Credit have been
paid in full. All funds in “The Lead Borrower LC Collateral Account” may be
invested in accordance with the provisions of Section 2.13(j).

(o) Extended Commitments. If the Maturity Date shall have occurred at a time
when Extended Revolving Loan Commitments are in effect, then (i) such Letters of
Credit shall automatically be deemed to have been issued (including for purposes
of the obligations of the Lenders to purchase participations therein and to make
payments in respect thereof pursuant to Sections 2.13(d) and (e)) under (and
ratably participated in by Lenders) the Extended Revolving Loan Commitments
under the applicable Subfacility, if any, up to an aggregate amount not to

 

102



--------------------------------------------------------------------------------

exceed the aggregate principal amount of the unutilized Extended Revolving Loan
Commitments under such Subfacility at such time (it being understood that no
partial face amount of any Letter of Credit may be so reallocated) and (ii) to
the extent not reallocated pursuant to the immediately preceding clause (i), the
Borrowers shall Cash Collateralize any such Letter of Credit in accordance with
Section 2.13(j). Except to the extent of reallocations of participations
pursuant to the prior sentence, the occurrence of the Maturity Date with respect
to Existing Revolving Loans shall have no effect upon (and shall not diminish)
the percentage participations of the Lenders of Extended Revolving Loans in any
Letter of Credit issued before the Maturity Date.

Section 2.14 Settlement Amongst Lenders.

(a) The Swingline Lender may, at any time (but, in any event shall weekly), on
behalf of the Lead Borrower (which hereby authorizes the Swingline Lender to act
on its behalf in that regard) request the Administrative Agent to cause the
relevant Lenders to make a Revolving Loan (which shall be a Base Rate Loan) in
an amount equal to such Lender’s Pro Rata Percentage of the Outstanding Amount
of Swingline Loans, which request may be made regardless of whether the
conditions set forth in Section 7 have been satisfied; provided that such
Lender’s Pro Rata Percentage shall be determined as a proportion of the U.S.
Subfacility unless the outstanding principal amount of U.S. FILO Loans is less
than the U.S. FILO Line Cap, in which case an amount equal to (x) the U.S. FILO
Line Cap minus (y) the outstanding principal amount of U.S. FILO Loans of such
Revolver Loan shall be made as U.S. FILO Loans, and the remaining amount of such
Revolver Loan shall be settled as U.S. Revolving Loans. Upon such request, each
such Lender shall make available to the Administrative Agent the proceeds of
such U.S. FILO Loan and/or U.S. Revolving Loan for the account of the Swingline
Lender. If the Swingline Lender requires such a Revolving Loan to be made by the
Lenders and the request therefor is received prior to 12:00 Noon on a Business
Day, such transfers shall be made in immediately available funds no later than
3:00 p.m. that day; and, if the request therefor is received after 12:00 Noon,
then no later than 3:00 p.m. on the next Business Day. The obligation of each
such Lender to transfer such funds is irrevocable, unconditional and without
recourse to or warranty by the Administrative Agent or the Swingline Lender. If
and to the extent any such Lender shall not have so made its transfer to the
Administrative Agent, such Lender agrees to pay to the Administrative Agent,
forthwith on demand, such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Administrative Agent,
at the Federal Funds Rate.

(b) The amount of each Lender’s Pro Rata Percentage of outstanding Revolving
Loans (including outstanding Swingline Loans) shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Revolving Loans (including Swingline Loans) and
repayments of Revolving Loans (including Swingline Loans) received by the
Administrative Agent as of 3:00 p.m. on the first Business Day (such date, the
“Settlement Date”) following the end of the period specified by the
Administrative Agent.

(c) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Revolving
Loans (including Swingline Loans) for the period and the amount of repayments
received for the period. As reflected on the summary statement, (i) the
Administrative Agent shall transfer to each Lender its applicable Pro Rata
Percentage of applicable repayments, and (ii) each Lender shall transfer to the
Administrative Agent (as provided below) or the Administrative Agent shall
transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Revolving Loans made by each
Lender under any Applicable Subfacility with respect to Revolving Loans under
such Subfacility to the Borrowers (including Swingline Loans) shall be equal to
such Lender’s applicable Pro Rata Percentage under such Subfacility of Revolving
Loans (including Swingline Loans) outstanding as of such Settlement Date. If the
summary statement requires transfers to be made to the Administrative Agent by
the Lenders and is received prior to 12:00 Noon on a Business Day, such
transfers shall be made in immediately available funds no later than 3:00 p.m.
that day; and, if received after 12:00 Noon, then no later than 3:00 p.m. on the
next Business Day. The obligation of each Lender to transfer such funds is
irrevocable, unconditional and without recourse to or warranty by the
Administrative Agent. If and to the extent any Lender shall not have so made its
transfer to the Administrative Agent, such Lender agrees to pay to the
Administrative Agent, forthwith on demand such amount, together with interest
thereon, for each day from such date until the date such amount is paid to the
Administrative Agent, at the Federal Funds Rate.

 

103



--------------------------------------------------------------------------------

Section 2.15 Revolving Commitment Increase.

(a) Subject to the terms and conditions set forth herein, after the Closing
Date, the Lead Borrower shall have the right to request, by written notice to
the Administrative Agent, an increase in the Revolving Commitments under any
Subfacility other than a FILO Subfacility (a “Revolving Commitment Increase”) in
an aggregate amount not to exceed $150,000,000; provided that (i) any Revolving
Commitment Increase for the U.S. Subfacility shall be on the terms (including
the latest Maturity Date of any Class of Commitments under the U.S. Subfacility)
and pursuant to the documentation applicable to the U.S. Subfacility, (ii) any
Revolving Commitment Increase for the Asian Subfacility shall be on the terms
(including the latest Maturity Date of any Class of Commitments under the Asian
Subfacility) and pursuant to the documentation applicable to the Asian
Subfacility, (iii) any Revolving Commitment Increase for the Canadian
Subfacility shall be on the terms (including the latest Maturity Date of any
Class of Commitments under the Canadian Subfacility) and pursuant to the
documentation applicable to the Canadian Subfacility, (iv) any Revolving
Commitment Increase for the European Subfacility shall be on the terms
(including the latest Maturity Date of any Class of Commitments under the
European Subfacility) and pursuant to the documentation applicable to the
European Subfacility, (v) any Revolving Commitment Increase for the French
Subfacility shall be on the terms (including the latest Maturity Date of any
Class of Commitments under the French Subfacility) and pursuant to the
documentation applicable to the French Subfacility, (vi) any Revolving
Commitment Increase for the German Subfacility shall be on the terms (including
the latest Maturity Date of any Class of Commitments under the German
Subfacility) and pursuant to the documentation applicable to the German
Subfacility, (vii) the Lead Borrower shall only be permitted to request six
Revolving Commitment Increases during the term of this Agreement, (viii) any
Revolving Commitment Increase shall be in a minimum amount of $25,000,000 (which
may be allocated in smaller increments to various Subfacilities so long as the
aggregate amount of the Revolving Commitment Increase is at least $25,000,000)
or, if less than $25,000,000 is available, the amount left available and
(ix) following any Revolving Commitment Increase, the Revolving Commitments
under the Foreign Subfacilities shall not exceed 30% of the Aggregate
Commitments.

(b) Each notice submitted pursuant to this Section 2.15 (a “Revolving Commitment
Increase Notice”) requesting a Revolving Commitment Increase shall specify the
amount of the increase in the Revolving Commitments being requested and the
relevant Subfacility to be increased. Upon receipt of a Revolving Commitment
Increase Notice, the Administrative Agent may (at the direction of the Lead
Borrower) promptly notify the Lenders under the applicable Subfacility and/or
such other Persons who may participate as Lenders of the requested increase in
Revolving Commitments; provided that (i) each applicable Lender or additional
financial institution may elect or decline, in its sole discretion, to have its
Revolving Commitment increased in connection with any requested Revolving
Commitment Increase, it being understood that no Lender shall be obligated to
increase its Revolving Commitment unless it, in its sole discretion, so agrees;
(ii) if commitments from additional financial institutions are obtained in
connection with the Revolving Commitment Increase, any Person or Persons
providing such commitment shall be subject to the written consent of the
Administrative Agent, the Swingline Lenders and the Issuing Banks (such consent
not to be unreasonably withheld or delayed), if such consent would be required
pursuant to Section 13.04; (iii) any Person providing for such Revolving
Commitment Increase in respect of a French Borrower shall be a French Authorized
Lender, (iv) in no event shall a Defaulting Lender be entitled to participate in
such Revolving Commitment Increase and (v) no Issuing Bank or Swingline Lender
shall be required to act in such capacity under the Revolving Commitment
Increase without its prior written consent. In the event that any Lender or
other Person agrees to participate in any Revolving Commitment Increase (each an
“Increase Loan Lender”), such Revolving Commitment Increase shall become
effective on such date as shall be mutually agreed upon by the Increase Loan
Lenders and the Lead Borrower, which date shall be as soon as practicable after
the date of receipt of the Revolving Commitment Increase Notice (such date, the
“Increase Date”); provided that the establishment of such Revolving Commitment
Increase shall be subject to the satisfaction of each of the following
conditions: (1) subject to Section 1.05, no Event of Default would exist after
giving effect thereto; (2) the representations and warranties under Section 8
shall be true in all material respects, provided that, solely with respect to
Revolving Loans made under the Revolving Commitment Increases that are used to
effect or finance a Permitted Acquisition or Investments permitted under this
Agreement, the Borrowers shall have the option of making any representations and
warranties under Section 8 (other than any Specified Representations) and
determinations as to the availability of any “basket-carveouts” under Section 10
effective as of the date of entering the definitive agreement for such Permitted
Acquisition or such Investment in accordance with the Limited Condition
Acquisition provisions set forth in Section 1.05; (3) the Revolving Commitment
Increase shall be effected pursuant to one or more joinder agreements executed
and delivered by the Lead Borrower, the Administrative Agent, and the Increase
Loan Lenders, each of

 

104



--------------------------------------------------------------------------------

which shall be reasonably satisfactory to the Lead Borrower, the Administrative
Agent, and the Increase Loan Lenders; (4) the Credit Parties shall execute and
deliver or cause to be executed and delivered to the Administrative Agent such
amendments to the Credit Documents, legal opinions and other documents as the
Administrative Agent may reasonably request in connection with any such
transaction, which amendments, legal opinions and other documents shall be
reasonably satisfactory to the Administrative Agent; and (5) the Borrowers shall
have paid to the Administrative Agent and the Lenders such additional fees as
may be agreed to be paid by the Borrowers in connection therewith.

(c) On the Increase Date, upon fulfillment of the conditions set forth in this
Section 2.15, (i) the Administrative Agent shall effect a settlement of all
outstanding Revolving Loans under the increased Subfacility among the Lenders
that will reflect the adjustments to the Revolving Commitments of the applicable
Lenders as a result of the Revolving Commitment Increase, (ii) the
Administrative Agent shall notify the Lenders and Credit Parties of the
occurrence of the Revolving Commitment Increase to be effected on the Increase
Date, (iii) Schedule 2.01 shall be deemed modified to reflect the revised
Revolving Commitments of the affected Lenders and (iv) Notes will be issued, at
the expense of the Borrowers, to any Lender participating in the Revolving
Commitment Increase and requesting a Note.

(d) The terms and provisions of the Revolving Commitment Increase shall be
identical to the Revolving Loans and the Revolving Commitments under the
applicable Subfacility and, for purposes of this Agreement and the other Credit
Documents, all Revolving Loans made under the Revolving Commitment Increase
shall be deemed to be Revolving Loans. Without limiting the generality of the
foregoing, (i) the rate of interest applicable to the Revolving Commitment
Increase shall be the same as the rate of interest applicable to the existing
Revolving Loans, (ii) unused line fees applicable to the Revolving Commitment
Increase shall be calculated using the same Unused Line Fee Rates applicable to
the existing Revolving Loans, (iii) the Revolving Commitment Increase shall
share ratably in any mandatory prepayments of the Revolving Loans under the
applicable Subfacility, (iv) after giving effect to such Revolving Commitment
Increases, Revolving Commitments shall be reduced based on each Lender’s Pro
Rata Percentage, and (v) the Revolving Commitment Increase shall rank pari passu
in right of payment and security with the existing Revolving Loans under the
applicable Subfacility. Each joinder agreement and any amendment to any Credit
Document requested by the Administrative Agent in connection with the
establishment of the Revolving Commitment Increase may, without the consent of
any of the Lenders, effect such amendments to this Agreement (an “Incremental
Revolving Commitment Agreement”) and the other Credit Documents as may be
reasonably necessary or appropriate, in the opinion of the Administrative Agent
and the Lead Borrower, to effect the provisions of this Section 2.15.

Section 2.16 Lead Borrower and Applicable Administrative Borrower. Each Borrower
hereby designates the Lead Borrower as its representative and agent for all
purposes under the Credit Documents, including requests for Revolving Loans and
Letters of Credit, designation of interest rates, delivery or receipt of
communications, preparation and delivery of Borrowing Base Certificates and
financial reports, receipt and payment of Obligations, requests for waivers,
amendments or other accommodations, actions under the Credit Documents
(including in respect of compliance with covenants), and all other dealings with
the Administrative Agent, any Issuing Bank or any Lender, and each Borrower of
any Subfacility hereby designates the Applicable Administrative Borrower of such
Subfacility as its representative and agent for purposes of requests for
Revolving Loans and Letters of Credit and designation of interest rates. Each of
the Lead Borrower and each Applicable Administrative Borrower hereby accepts
such appointment. The Administrative Agent and the Lenders shall be entitled to
rely upon, and shall be fully protected in relying upon, any notice or
communication (including any Notice of Borrowing) delivered by the Lead Borrower
on behalf of any Borrower, and any Notice of Borrowing, request for a Letter of
Credit or designation of interest rate by any Applicable Administrative Borrower
on behalf of the Borrowers of its Subfacility. The Administrative Agent and the
Lenders may give any notice or communication with a Borrower hereunder to the
Lead Borrower on behalf of such Borrower. Each of the Administrative Agent, the
Issuing Banks and the Lenders shall have the right, in its discretion, to deal
exclusively with the Lead Borrower for any or all purposes under the Credit
Documents. Each Borrower agrees that any notice, election, communication,
representation, agreement or undertaking made on its behalf by the Lead Borrower
or, in the case of any Notice of Borrowing, request for a Letter of Credit or
designation of interest rate, the Applicable Administrative Borrower for its
Subfacility shall be binding upon and enforceable against it.

 

105



--------------------------------------------------------------------------------

Section 2.17 Overadvances. If (i) the aggregate U.S. Revolving Loans outstanding
exceed the U.S. Line Cap, (ii) the aggregate Asian Revolving Loans outstanding
exceed the Asian Line Cap, (iii) the aggregate Canadian Revolving Loans
outstanding exceed the Canadian Line Cap, (iv) the aggregate French Revolving
Loans outstanding exceed the French Line Cap, (v) the aggregate German Revolving
Loans outstanding exceed the German Line Cap, (vi) the aggregate European
Revolving Loans outstanding exceed the European Line Cap or (vii) the aggregate
Revolving Loans outstanding exceed the Line Cap (each of the foregoing clauses
(i), (ii), (iii), (iv), (v), (vi) and (vii), an “Overadvance”), in each case at
any time, the excess amount shall be payable by the applicable Borrowers on
demand (or, if such Overadvance is due to the imposition of new Reserves, a
change in the methodology of calculating existing Reserves, a change in
eligibility standards or the occurrence of a Revaluation Date, within five
Business Days following notice) by the Administrative Agent, but all such
Revolving Loans shall nevertheless constitute Obligations secured by the
Applicable Collateral and entitled to all benefits of the Credit Documents. The
Administrative Agent may require the Lenders to honor requests for Overadvance
Loans and to forbear from requiring the Borrowers to cure an Overadvance,
(a) when no other Event of Default is known to the Administrative Agent, as long
as (i) the Overadvance does not continue for more than 30 consecutive days (and
no Overadvance may exist for at least five consecutive days thereafter before
further Overadvance Loans are required) and (ii) the aggregate amount of all
Overadvances and Protective Advances is not known by the Administrative Agent to
exceed 10% of the Aggregate Borrowing Base, (b) regardless of whether an Event
of Default exists, if the Administrative Agent discovers an Overadvance not
previously known by it to exist, as long as from the date of such discovery the
Overadvance (i) is not increased by more than $500,000, and (ii) does not
continue for more than 30 consecutive days. In no event shall Overadvance Loans
be required that would cause (i) the aggregate outstanding U.S. Revolving Loans
and LC Obligations to exceed the aggregate U.S. Revolving Commitments, (ii) the
aggregate outstanding Asian Revolving Loans to exceed the aggregate Asian
Revolving Commitments, (iii) the aggregate outstanding Canadian Revolving Loans
to exceed the aggregate Canadian Revolving Commitments, (iv) the aggregate
outstanding French Revolving Loans to exceed the aggregate French Revolving
Commitments, (v) the aggregate outstanding German Revolving Loans to exceed the
aggregate German Revolving Commitments, (vi) the aggregate outstanding European
Revolving Loans to exceed the aggregate European Revolving Commitments, or
(vii) the Aggregate Exposure to exceed the Aggregate Commitments. The making of
any Overadvance shall not create nor constitute a Default or Event of Default;
it being understood that the making or continuance of an Overadvance shall not
constitute a waiver by the Administrative Agent or the Lenders of the then
existing Event of Default. In no event shall any Borrower or other Credit Party
be permitted to require any Overadvance Loan to be made.

Section 2.18 Protective Advances. The Administrative Agent shall be authorized,
in its discretion, following notice to and consultation with the Lead Borrower,
at any time, to make Base Rate Loans, Canadian Prime rate Loans, or LIBO Rate
Loans with an Interest Period of one month (other than in Dollars) (each such
loan in respect of U.S. Collateral, a “U.S. Protective Advance”; in respect of
Hong Kong Collateral, Singapore Collateral and Australian Collateral, an “Asian
Protective Advance”, in respect of Canadian Collateral, a “Canadian Protective
Advance”, in respect of UK Collateral and Irish Collateral, a “European
Protective Advance”, in respect of French Collateral, a “French Protective
Advance”, in respect of German Collateral, a “German Protective Advance” and
collectively, “Protective Advances”) (a) (i) in an aggregate amount, together
with the aggregate amount of all Over-advance Loans, not to exceed 10% of the
Aggregate Borrowing Base, (ii) in an aggregate amount, together with the
aggregate amount of Overadvance Loans under the U.S. Subfacility, not to exceed
10% of the U.S. Borrowing Base, (iii) in an aggregate amount, together with the
aggregate amount of Overadvance Loans under the Asian Subfacility, not to exceed
10% of the Asian Borrowing Base, (iv) in an aggregate amount, together with the
aggregate amount of Overadvance Loans under the French Subfacility, not to
exceed 10% of any French Borrowing Base, (v) in an aggregate amount, together
with the aggregate amount of Overadvance Loans under the German Subfacility, not
to exceed 10% of any German Borrowing Base, and (vi) in an aggregate amount,
together with the aggregate amount of Overadvance Loans under the European
Subfacility, not to exceed 10% of the European Borrowing Base, in each case, if
the Administrative Agent deems such Protective Advances necessary or desirable
to preserve and protect the Applicable Collateral, or to enhance the
collectability or repayment of the Obligations under such Subfacility; or (b) to
pay any other amounts chargeable to Credit Parties under any Credit Documents,
including costs, fees and expenses; provided that, (i) the aggregate amount of
outstanding Protective Advances plus the outstanding amount of Revolving Loans
and LC Obligations shall not exceed the Aggregate Commitments, (ii) the
aggregate amount of outstanding U.S. Protective Advances plus the outstanding
amount of U.S. Revolving Loans and LC Obligations shall not exceed the aggregate
U.S. Revolving Commitments, (iii) the aggregate amount of outstanding Asian
Protective Advances plus the outstanding amount of Asian Revolving Loans shall
not exceed the aggregate Asian Revolving Commitments, (iv) the aggregate amount
of outstanding Canadian Protective Advances plus the outstanding

 

106



--------------------------------------------------------------------------------

amount of Canadian Revolving Loans shall not exceed the aggregate Canadian
Revolving Commitments, (v) the aggregate amount of outstanding French Protective
Advances plus the outstanding amount of French Revolving Loans shall not exceed
the aggregate French Revolving Commitments, (vi) the aggregate amount of
outstanding German Protective Advances plus the outstanding amount of German
Revolving Loans shall not exceed the aggregate German Revolving Commitments, and
(vii) the aggregate amount of outstanding European Protective Advances plus the
outstanding amount of European Revolving Loans shall not exceed the aggregate
European Revolving Commitments. Each Lender shall participate in each Protective
Advance in accordance with its Pro Rata Percentage. Required Lenders may at any
time revoke the Administrative Agent’s authority to make further Protective
Advances under clause (a) by written notice to the Administrative Agent. Absent
such revocation, the Administrative Agent’s determination that funding of a
Protective Advance is appropriate shall be conclusive. The Administrative Agent
may use the proceeds of such Protective Advances to (a) protect, insure,
maintain or realize upon any Applicable Collateral; or (b) defend or maintain
the validity or priority of the Administrative Agent’s Liens in any Applicable
Collateral, including any payment of a judgment, insurance premium, warehouse
charge, finishing or processing charge, or landlord claim, or any discharge of a
Lien; provided that the Administrative Agent shall use reasonable efforts to
notify the Lead Borrower after paying any such amount or taking any such action
and shall not make payment of any item that is being Properly Contested.

Section 2.19 Extended Loans.

(a) Notwithstanding anything to the contrary in this Agreement, subject to the
terms of this Section 2.19, the Lead Borrower may at any time and from time to
time when no Event of Default then exists request that all or a portion of the
then-existing Revolving Loans under any Subfacility (the “Existing Revolving
Loans”), together with any related outstandings, be converted to extend the
scheduled maturity date(s) of any payment of principal with respect to all or
any portion of the principal amount (and related outstandings) of such Revolving
Loans (any such Revolving Loans which have been so converted, “Extended
Revolving Loans”) and to provide for other terms consistent with this
Section 2.19. In order to establish any Extended Revolving Loans, the Lead
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders) (each, an “Extension Request”)
setting forth the proposed terms of the Extended Revolving Loans to be
established, which shall (x) be identical as offered to each Lender (including
as to the proposed interest rates and fees payable) and (y) be identical to the
Existing Revolving Loans, except that: (i) repayments of principal of the
Extended Revolving Loans may be delayed to later dates than the Maturity Date;
(ii) the Effective Yield with respect to the Extended Revolving Loans (whether
in the form of interest rate margin, upfront fees, original issue discount or
otherwise) may be different than the Effective Yield for the Existing Revolving
Loans to the extent provided in the applicable Extension Amendment; and
(iii) the Extension Amendment may provide for other covenants and terms that
apply solely to any period after the Maturity Date that is in effect on the
effective date of the Extension Amendment (immediately prior to the
establishment of such Extended Revolving Loans); provided, however, that (A) in
no event shall the final maturity date of any Extended Revolving Loans at the
time of establishment thereof be earlier than the then Maturity Date of any
other Revolving Loans hereunder and (B) the Weighted Average Life to Maturity of
any Extended Revolving Loans at the time of establishment thereof shall be no
shorter than the remaining Weighted Average Life to Maturity of any other
Revolving Loans then outstanding. Any Extended Revolving Loans converted
pursuant to any Extension Request shall be designated a series (each, an
“Extension Series”) of Extended Revolving Loans, as applicable, for all purposes
of this Agreement; provided that (i) any Extended Revolving Loans converted from
Existing Revolving Loans may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Extension
Series with respect to such Revolving Loans and (ii) any Person providing for an
Extended Revolving Loan to a French Borrower shall be a French Authorized
Lender.

(b) With respect to any Extended Revolving Loans, subject to the provisions of
Sections 2.12(e) and 2.13(o), to the extent dealing with Swingline Loans and
Letters of Credit which mature or expire after the Maturity Date, all Swingline
Loans and Letters of Credit shall be participated in on a pro rata basis by all
Lenders with Revolving Commitments and/or Extended Revolving Loan Commitments in
accordance with their Pro Rata Share of the Aggregate Commitments under each
Extension Series of Extended Revolving Loans, and the Existing Revolving Loans,
of the applicable Subfacility (and, except as provided in Sections 2.12(e) and
2.13(o), without giving effect to changes thereto on the Maturity Date with
respect to Swingline Loans and Letters of Credit theretofore incurred or issued)
and all borrowings under the Aggregate Commitments and repayments thereunder
shall be made on a pro rata basis (except for (x) payments of interest and fees
at different rates on Extended Revolving Loan Commitments (and related
outstandings) and (y) repayments required upon any Maturity Date of any
Revolving Commitments or Extended Revolving Loan Commitments).

 

107



--------------------------------------------------------------------------------

(c) The Lead Borrower shall provide the applicable Extension Request at least
ten (10) Business Days prior to the date on which Lenders under the Existing
Revolving Loans, are requested to respond, and shall agree to such procedures,
if any, as may be established by, or acceptable to, the Administrative Agent, in
each case acting reasonably to accomplish the purposes of this Section 2.19. No
Lender shall have any obligation to agree to have any of its Existing Revolving
Loans converted into Extended Revolving Loans pursuant to any Extension Request.
Any Lender (each, an “Extending Lender”) wishing to have all or a portion of its
Existing Revolving Loans subject to such Extension Request converted into
Extended Revolving Loans shall notify the Administrative Agent (each, an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Existing Revolving Loans which it has elected to
request be converted into Extended Revolving Loans (subject to any minimum
denomination requirements imposed by the Administrative Agent). Any Lender that
does not respond to the Extension Request on or prior to the date specified
therein shall be deemed to have rejected such Extension Request. In the event
that the aggregate principal amount of Existing Revolving Loans subject to
Extension Elections relating to a particular Extension Request exceeds the
amount of Extended Revolving Loans requested pursuant to such Extension Request,
Revolving Loans subject to such Extension Elections shall be converted to
Extended Revolving Loans, on a pro rata basis based on the aggregate principal
amount of Revolving Loans included in each such Extension Elections or to the
extent such option is expressly set forth in the respective Extension Request,
the Lead Borrower shall have the option to increase the amount of Extended
Revolving Loans so that such excess does not exist.

(d) Extended Revolving Loans shall be established pursuant to an amendment
(each, an “Extension Amendment”) to this Agreement among the Borrowers, the
Administrative Agent and each Extending Lender providing Extended Revolving
Loans thereunder which shall be consistent with the provisions set forth in
Section 2.19(a) above (but which shall not require the consent of any other
Lender). The Administrative Agent shall promptly notify each relevant Lender as
to the effectiveness of each Extension Amendment.

(e) With respect to any Extension Amendment consummated by a Borrower pursuant
to this Section 2.19, (i) such Extension Amendment shall not constitute
voluntary or mandatory payments or prepayments for purposes of this Agreement,
(ii) with respect to Extended Revolving Loan Commitments, if the aggregate
amount extended is less than (A) the LC Commitment, the LC Commitment shall be
reduced upon the date that is five (5) Business Days prior to the Maturity Date
(to the extent needed so that the LC Commitment does not exceed the aggregate
Revolving Commitment which would be in effect after the Maturity Date), and, if
applicable, the Borrowers shall Cash Collateralize obligations under any issued
Letters of Credit in an amount equal to 102% of the stated amount of such
Letters of Credit, or (B) the Swingline Commitment, the Swingline Commitment
shall be reduced upon the date that is five (5) Business Days prior to the
Maturity Date (to the extent needed so that the Swingline Commitment does not
exceed the aggregate Revolving Commitment which would be in effect after the
Maturity Date), and, if applicable, the Borrowers shall prepay any outstanding
Swingline Loans. The Administrative Agent and the Lenders hereby consent to each
Extension Amendment and the other transactions contemplated by this Section 2.19
(including, for the avoidance of doubt, payment of any interest or fees in
respect of any Extended Revolving Loan Commitments on such terms as may be set
forth in the Extension Request) and hereby waive the requirements of any
provision of this Credit Agreement or any other Credit Document that may
otherwise prohibit any Extension Amendment or any other transaction contemplated
by this Section 2.19; provided that such consent shall not be deemed to be an
acceptance of the Extension Request.

(f) Each of the parties hereto hereby agrees that this Agreement and the other
Credit Documents may be amended pursuant to an Extension Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of any Extended Revolving Loans incurred
pursuant thereto, (ii) establish new tranches or sub-tranches in respect of
Revolving Commitments so extended and such technical amendments as may be
necessary in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.19, and
(iii) effect such other amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Lead Borrower, to effect the provisions of this
Section, and the Required Lenders hereby expressly authorize the Administrative
Agent to enter into any such Extension Amendment. Notwithstanding the foregoing,
the Administrative Agent shall have the right (but not the obligation) to seek
the advice or concurrence

 

108



--------------------------------------------------------------------------------

of the Required Lenders with respect to any matter contemplated by this
Section 2.19 and, if the Administrative Agent seeks such advice or concurrence,
the Administrative Agent shall be permitted to enter into such amendments with
the Borrowers in accordance with any instructions actually received by such
Required Lenders and shall also be entitled to refrain from entering into such
amendments with the Borrowers unless and until it shall have received such
advice or concurrence; provided, however, that whether or not there has been a
request by the Administrative Agent for any such advice or concurrence, all such
amendments entered into with the Borrowers by the Administrative Agent hereunder
shall be binding and conclusive on the Lenders. Without limiting the foregoing,
in connection with any Extension Amendment, the respective Credit Parties shall
(at their expense) amend (and the Administrative Agent is hereby directed to
amend) any Mortgage that has a maturity date prior to the Latest Maturity Date
so that such maturity date is extended to the Latest Maturity Date (or such
later date as may be advised by local counsel to the Administrative Agent).

Section 2.20 Reallocation of Commitments.

(a) Adjustment of Canadian Revolver Commitments.

(i) The Lead Borrower may, by written notice to the Administrative Agent,
request that the Administrative Agent and the Lenders increase or decrease the
Canadian Subfacility (a “Canadian Revolver Commitment Adjustment”), which
request shall be granted provided that each of the following conditions are
satisfied: (i) only two Canadian Revolver Commitment Adjustments may be made in
any fiscal year (or, solely in the case of fiscal year ending in 2017, four
Canadian Revolver Commitment Adjustments), (ii) the written request for a
Canadian Revolver Commitment Adjustment must be received by the Administrative
Agent at least three (3) Business Days prior to the requested date (which shall
be a Business Day) of the effectiveness of such Canadian Revolver Commitment
Adjustment (such date of effectiveness, the “Canadian Commitment Adjustment
Date”), (iii) no Event of Default shall have occurred and be continuing as of
the date of such request or both immediately before and after giving effect
thereto as of the Canadian Commitment Adjustment Date, (iv) any increase in the
Canadian Subfacility shall result in a Dollar-for-Dollar decrease in the U.S.
Subfacility pursuant to this Section 2.20(a), and any decrease in the Canadian
Subfacility pursuant to this Section 2.20(a) shall result in a Dollar-for-Dollar
increase in the U.S. Subfacility, (v) in no event shall the Revolving
Commitments under the Foreign Subfacilities exceed 30% of the Aggregate
Commitments, (vi) no Canadian Revolver Commitment Adjustment shall be permitted
if, after giving effect thereto, an Overadvance would exist, and (vii) the
Administrative Agent shall have received a certificate of the Lead Borrower
dated as of the Canadian Commitment Adjustment Date certifying the satisfaction
of all such conditions (including calculations thereof in reasonable detail) and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent. Any such Canadian Revolver Commitment Adjustment shall be in an amount
equal to $1,000,000 or a multiple of $500,000 in excess thereof and shall
concurrently increase or reduce, as applicable, (1) the aggregate Canadian
Revolving Commitments available for use under the Canadian Subfacility among the
Lenders in accordance with such Lender’s Pro Rata Percentage and (2) the
aggregate U.S. Revolving Commitments available for use under the U.S.
Subfacility then in effect among the Lenders in accordance with such Lender’s
Pro Rata Percentage. After giving effect to any Canadian Revolver Commitment
Adjustment, the Revolving Commitment available for use under the U.S.
Subfacility or Canadian Subfacility, as applicable, of each Lender (and the
percentage of each U.S. Revolving Loan or Canadian Revolving Loan, as
applicable) that each participant must purchase a participation in) shall be
equal to such Lender’s (or participant’s) Pro Rata Share of the U.S. Subfacility
or Canadian Subfacility, as applicable.

(ii) The Administrative Agent shall promptly inform the Lenders of any request
for a Canadian Revolver Commitment Adjustment made by the Lead Borrower. If the
conditions set forth in clause (a) above are not satisfied on the applicable
Commitment Adjustment Date (or, to the extent such conditions relate to an
earlier date, such earlier date), the Administrative Agent shall notify the Lead
Borrower in writing that the requested Canadian Revolver Commitment Adjustment
will not be effectuated; provided, however, that the Administrative Agent shall
in all cases be entitled to rely (without liability) on the certificate
delivered by the Lead Borrower pursuant to clause (a) (vi) immediately above in
making its determination as to the satisfaction of such conditions. On each
Commitment Adjustment Date, the Administrative Agent shall post to a Platform,
for the Lenders and the Lead Borrower, on or before 2:00 p.m. (New York time),
notice of the occurrence of the Canadian Revolver Commitment Adjustment to be
effected on such Commitment Adjustment Date and an updated Schedule 2.01.

 

109



--------------------------------------------------------------------------------

(b) Adjustment of European Revolver Commitments.

(i) The Lead Borrower may, by written notice to the Administrative Agent,
request that the Administrative Agent and the Lenders increase or decrease the
European Subfacility (a “European Revolver Commitment Adjustment”), which
request shall be granted provided that each of the following conditions are
satisfied: (i) only two European Revolver Commitment Adjustments may be made in
any fiscal year (or, solely in the case of fiscal year ending in 2017, four
European Revolver Commitment Adjustments), (ii) the written request for a
European Revolver Commitment Adjustment must be received by the Administrative
Agent at least three (3) Business Days prior to the requested date (which shall
be a Business Day) of the effectiveness of such European Revolver Commitment
Adjustment (such date of effectiveness, the “European Commitment Adjustment
Date”), (iii) no Event of Default shall have occurred and be continuing as of
the date of such request or both immediately before and after giving effect
thereto as of the European Commitment Adjustment Date, (iv) any increase in the
European Subfacility shall result in a Dollar-for-Dollar decrease in the U.S.
Subfacility pursuant to this Section 2.20(b), and any decrease in the European
Subfacility pursuant to this Section 2.20(b) shall result in a Dollar-for-Dollar
increase in the U.S. Subfacility, (v) in no event shall the Revolving
Commitments under the Foreign Subfacilities exceed 30% of the Aggregate
Commitments, (vi) no European Revolver Commitment Adjustment shall be permitted
if, after giving effect thereto, an Overadvance would exist, and (vii) the
Administrative Agent shall have received a certificate of the Lead Borrower
dated as of the European Commitment Adjustment Date certifying the satisfaction
of all such conditions (including calculations thereof in reasonable detail) and
otherwise in form and substance reasonably satisfactory to the Administrative
Agent. Any such European Revolver Commitment Adjustment shall be in an amount
equal to $1,000,000 or a multiple of $500,000 in excess thereof and shall
concurrently increase or reduce, as applicable, (1) the aggregate European
Revolving Commitments available for use under the European Subfacility among the
Lenders in accordance with such Lender’s Pro Rata Percentage and (2) the
aggregate U.S. Revolving Commitments available for use under the U.S.
Subfacility then in effect among the Lenders in accordance with such Lender’s
Pro Rata Percentage. After giving effect to any European Revolver Commitment
Adjustment, the Revolving Commitment available for use under the U.S.
Subfacility or European Subfacility, as applicable, of each Lender (and the
percentage of each U.S. Revolving Loan or European Revolving Loan, as
applicable) that each participant must purchase a participation in) shall be
equal to such Lender’s (or participant’s) Pro Rata Share of the U.S. Subfacility
or European Subfacility, as applicable.

(ii) The Administrative Agent shall promptly inform the Lenders of any request
for a European Revolver Commitment Adjustment made by the Lead Borrower. If the
conditions set forth in clause (a) above are not satisfied on the applicable
European Commitment Adjustment Date (or, to the extent such conditions relate to
an earlier date, such earlier date), the Administrative Agent shall notify the
Lead Borrower in writing that the requested European Revolver Commitment
Adjustment will not be effectuated; provided, however, that the Administrative
Agent shall in all cases be entitled to rely (without liability) on the
certificate delivered by the Lead Borrower pursuant to clause
(a) (vi) immediately above in making its determination as to the satisfaction of
such conditions. On each European Commitment Adjustment Date, the Administrative
Agent shall post to a Platform, for the Lenders and the Lead Borrower, on or
before 2:00 p.m. (New York time), notice of the occurrence of the European
Revolver Commitment Adjustment to be effected on such Commitment Adjustment Date
and an updated Schedule 2.01.

Section 2.21 Conversion of FILO Revolving Commitments. On the second anniversary
of the Closing Date, automatically and without any further action by the Credit
Parties or any Lender, (a) $1,000,000 of Canadian FILO Revolving Commitments
shall be deemed converted to Canadian Revolving Commitments, and (b) $14,000,000
of U.S. FILO Revolving Commitments shall be deemed converted to U.S. Revolving
Commitments. If (a) Canadian FILO Revolving Exposure on that date exceeds the
remaining Canadian FILO Line Cap, Canadian FILO Loans in the amount equal to
such excess shall be automatically deemed repaid with the proceeds of new
Canadian Revolving Loans drawn under the Canadian Subfacility on such date,
and/or (b) U.S. FILO Revolving Exposure on that date exceeds the remaining U.S.
FILO Line Cap, U.S. FILO Loans in the amount equal to such excess shall be
automatically deemed repaid with the proceeds of new U.S. Revolving Loans drawn
under the U.S. Subfacility

 

110



--------------------------------------------------------------------------------

on such date, and in each case any such Overadvance under the Canadian FILO
Subfacility or U.S. FILO Subfacility shall be deemed cured. The (x) reduction of
each applicable Lender’s U.S. FILO Revolving Commitments and U.S. FILO Revolving
Exposure, and its Canadian FILO Revolving Commitments and Canadian FILO
Revolving Exposure, and (y) increase of each applicable Lender’s U.S. Revolving
Commitments, Canadian Revolving Commitments, and the portion of each U.S.
Revolving Lender and each Canadian Revolving Lender’s exposure under the U.S.
Revolving Loans and Canadian Revolving Loans deemed made upon such conversion,
shall in each case be equal to such Lender’s Pro Rata Percentage of the U.S.
Subfacility and Canadian Subfacility. The Administrative Agent shall promptly
inform the Lenders of the Revolving Commitment available for use under the U.S.
Subfacility, U.S. FILO Subfacility, Canadian FILO Subfacility, and Canadian
Subfacility, of each Lender following the conversion of Revolving Commitments
such date.

ARTICLE 3 Yield Protection, Illegality and Replacement of Lenders.

Section 3.01 Increased Costs, Illegality, etc.

(a) In the event:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) on any Interest Determination Date that, by
reason of any changes arising after the date of this Agreement affecting the
interbank Eurodollar market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of LIBO Rate, CDOR Rate, HIBOR Rate, SOR Rate, BBSY Rate or CNH HIBOR
Rate;

(ii) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate, CDOR Rate, HIBOR Rate, SOR Rate, BBSY Rate or CNH HIBOR Rate for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period; or

(iii) at any time, if the making or continuance of any LIBO Rate Loan has been
made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Closing Date which materially and adversely
affects the interbank eurodollar market;

then the Administrative Agent (or such Lender, in the case of clause
(iii) above) shall give notice thereof to the Lead Borrower and the Lenders by
telephone or telecopy as promptly as practicable thereafter and, until the
Administrative Agent (or such Lender, in the case of clause (iii) above)
notifies the Lead Borrower and the Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a Borrowing
of a LIBO Rate Loan, CDOR Rate Loan, HIBOR Loan, SOR Loan, BBSY Loan or CNH
HIBOR Loan shall be ineffective,(ii) if any Borrowing Request requests a
Borrowing of a LIBO Rate Loan, CDOR Rate Loan, HIBOR Loan, SOR Loan, BBSY Loan
or CNH HIBOR Loan, such Borrowing shall be made as a Borrowing of a Base Rate
Loan, Canadian Prime Rate Loan or Alternate Rate Loan, and (iii) in the case of
a LIBO Rate Loan affected by the circumstances described in
Section 3.01(a)(iii), the Lead Borrower shall, either (x) if the affected LIBO
Rate Loan is then being made initially or pursuant to a conversion, cancel such
Borrowing by giving the Administrative Agent telephonic notice (confirmed in
writing) on the same date that the Lead Borrower was notified by the affected
Lender or the Administrative Agent pursuant to Section 3.01(a)(iii) or (y) if
the affected LIBO Rate Loan is then outstanding, upon at least three Business
Days’ written notice to the Administrative Agent, require the affected Lender to
convert such LIBO Rate Loan into a Base Rate Loan; provided that if more than
one Lender is affected at any time, then all affected Lenders must be treated
the same pursuant to this Section 3.01(a), respectively.

 

111



--------------------------------------------------------------------------------

(b) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender or any Issuing Bank;

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or such Issuing Bank; or

(iii) subject any Lender, any Issuing Bank or the Administrative Agent to any
Taxes (other than (A) Taxes indemnified under Section 5.01(a) or (B) Excluded
Taxes) on its loans, loan principal, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender, such Issuing Bank or the Administrative Agent of making, continuing,
converting or maintaining any Loan (or of maintaining its obligation to make any
such Loan) or to reduce the amount of any sum received or receivable by such
Lender, such Issuing Bank or the Administrative Agent hereunder (whether of
principal, interest or otherwise), then the Lead Borrower will pay to such
Lender, such Issuing Bank or the Administrative Agent, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Bank
or the Administrative Agent, as the case may be, for such additional costs
incurred or reduction suffered.

(c) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s or such Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by such Lender or such Issuing Bank, to a level
below that which such Lender or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s or such
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Lead Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender or such Lender’s or such
Issuing Bank’s holding company for any such reduction suffered.

(d) A certificate of a Lender, an Issuing Bank or the Administrative Agent
setting forth the amount or amounts necessary to compensate such Lender, such
Issuing Bank or the Administrative Agent or its holding company, as the case may
be, as specified in clause (b) or (c) of this Section, and certifying that it is
the general practice and policy of such Lender or such Issuing Bank to demand
such compensation from similarly situated borrowers in similar circumstances at
such time to the extent it is legally permitted to do so, shall be delivered to
the Lead Borrower and shall be conclusive absent manifest error. The Lead
Borrower shall pay such Lender, such Issuing Bank or the Administrative Agent,
as the case may be, the amount shown as due on any such certificate within 10
Business Days after receipt thereof.

(e) Failure or delay on the part of any Lender, any Issuing Bank or the
Administrative Agent to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s, such Issuing Bank’s or the Administrative
Agent’s right to demand such compensation; provided that the Lead Borrower shall
not be required to compensate a Lender, an Issuing Bank or the Administrative
Agent pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender, such Issuing Bank or the
Administrative Agent, as the case may be, notifies the Lead Borrower of the
Change in Law giving rise to such increased costs or reductions and of such
Lender’s, such Issuing Bank’s or the Administrative Agent’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

Section 3.02 Compensation. Each Borrower, jointly and severally, agrees to
compensate each Lender, upon its written request (which request shall set forth
in reasonable detail the basis for requesting such compensation and the
calculation of the amount of such compensation), for all losses, expenses and
liabilities (including, without limitation, any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other

 

112



--------------------------------------------------------------------------------

funds required by such Lender to fund its LIBO Rate Loans, CDOR Rate Loans, SOR
Loans, HIBOR Loans, CNH HIBOR Loans or BBSY Loans but excluding loss of
anticipated profits (and without giving effect to the minimum “LIBO Rate” or
similar minimum)) which such Lender may sustain: (i) if for any reason (other
than a default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, LIBO Rate Loans, CDOR Rate Loans, SOR Loans, HIBOR
Loans, CNH HIBOR Loans or BBSY Loans does not occur on a date specified therefor
in a Notice of Borrowing or Notice of Conversion/Continuation); (ii) if any
prepayment or repayment (including any termination or reduction of Commitments
made pursuant to Section 2.07 or as a result of an acceleration of the Loans
pursuant to Section 11) or conversion of any of its LIBO Rate Loans, CDOR Rate
Loans, SOR Loans, HIBOR Loans, CNH HIBOR Loans or BBSY Loans occurs on a date
which is not the last day of an Interest Period with respect thereto; (iii) if
any prepayment of any LIBO Rate Loans, CDOR Rate Loans, SOR Loans, HIBOR Loans,
CNH HIBOR Loans or BBSY Loans is not made on any date specified in a notice of
termination or reduction given by the Lead Borrower; or (iv) as a consequence of
any other default by any Borrower to repay its LIBO Rate Loans, CDOR Rate Loans,
SOR Loans, HIBOR Loans, CNH HIBOR Loans or BBSY Loans when required by the terms
of this Agreement or any Note held by such Lender.

Section 3.03 Change of Lending Office. Each Lender agrees that on the occurrence
of any event giving rise to the operation of Section 3.01 or Section 5.01(a)
with respect to such Lender, it will, if requested by the Lead Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event; provided
that such designation is made on such terms that such Lender and its lending
office suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of such
Section. Nothing in this Section 3.03 shall affect or postpone any of the
obligations of the Borrowers or the right of any Lender provided in Sections
3.01 and 5.01.

Section 3.04 Replacement of Lenders. (x) If any Lender becomes a Defaulting
Lender, (y) upon the occurrence of an event giving rise to the operation of
Section 3.01 or Section 5.01(a) with respect to such Lender or (z) in the case
of a refusal by a Lender to consent to certain proposed changes, waivers,
discharges or terminations with respect to this Agreement which have been
approved by the Required Lenders as (and to the extent) provided in
Section 13.12(b), the Lead Borrower shall have the right to replace such Lender
(the “Replaced Lender”) with one or more other Eligible Transferees, none of
whom shall constitute a Defaulting Lender at the time of such replacement
(collectively, the “Replacement Lender”) and each of whom shall be required to
be reasonably acceptable to the Administrative Agent (to the extent the
Administrative Agent’s consent would be required for an assignment to such
Replacement Lender pursuant to Section 13.04); provided that (i) at the time of
any replacement pursuant to this Section 3.04, the Replacement Lender shall
enter into one or more Assignment and Assumptions pursuant to Section 13.04(b)
(and with all fees payable pursuant to said Section 13.04(b) to be paid by the
Replacement Lender and/or the Replaced Lender (as may be agreed to at such time
by and among the Lead Borrower, the Replacement Lender and the Replaced Lender))
pursuant to which the Replacement Lender shall acquire all of the Commitments
and outstanding Loans of, the Replaced Lender and, in connection therewith,
shall pay to (x) the Replaced Lender in respect thereof an amount equal to the
sum of (I) an amount equal to the principal of, and all accrued interest on, all
outstanding Loans of the respective Replaced Lender and (II) an amount equal to
all accrued, but theretofore unpaid, Fees owing to the Replaced Lender pursuant
to Section 2.05 and (ii) all obligations of each Borrower due and owing to the
Replaced Lender at such time (other than those specifically described in clause
(i) above in respect of which the assignment purchase price has been, or is
concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement. Upon receipt by the Replaced Lender of all
amounts required to be paid to it pursuant to this Section 3.04, the
Administrative Agent shall be entitled (but not obligated) and authorized to
execute an Assignment and Assumption on behalf of such Replaced Lender, and any
such Assignment and Assumption so executed by the Administrative Agent and the
Replacement Lender shall be effective for purposes of this Section 3.04 and
Section 13.04. Upon the execution of the respective Assignment and Assumption,
the payment of amounts referred to in clauses (i) and (ii) above, recordation of
the assignment on the Register pursuant to Section 13.04 and, if so requested by
the Replacement Lender, delivery to the Replacement Lender of the appropriate
Note or Notes executed by the applicable Borrower, (x) the Replacement Lender
shall become a Lender hereunder and the Replaced Lender shall cease to
constitute a Lender hereunder, except with respect to indemnification provisions
under this Agreement (including, without limitation, Sections 3.01, 3.02, 5.01,
12.07 and 13.01), which shall survive as to such Replaced Lender with respect to
actions or occurrences prior to it ceasing to be a Lender hereunder.

 

113



--------------------------------------------------------------------------------

If any Lender or Issuing Bank requests compensation under Section 3.01, or if
any Credit Party is required to pay any additional amount to any Lender or
Issuing Bank or any Governmental Authority for the account of any Lender or
Issuing Bank pursuant to Section 5.01(a) or if any amount payable in respect of
any Loans, Letters of Credit, Revolving Commitments or LC Disbursements provided
to French Borrowers is not, or will not be (when the relevant corporate income
tax is calculated), treated as a deductible charge or expense for French tax
purposes for that French Borrower by reason of that amount being (x) paid or
accrued to a Lender or Issuing Bank incorporated, domiciled, established or
acting through an office in a Non-Cooperative Jurisdiction or (y) paid to an
account opened in the name of or for the benefit of that Lender or Issuing Bank
in a financial institution situated in a Non-Cooperative Jurisdiction, then such
Lender or Issuing Bank shall use reasonable efforts to designate a different
lending office for funding or booking its Loans or Letters of Credit hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or Issuing Bank, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 5.01(a) or would make any amount payable in respect of any
Loans, Letters of Credit, Revolving Commitments, or LC Disbursements provided to
French Borrowers be treated as a deductible charge or expense for French tax
purposes for that French Borrower, as the case may be, in the future and
(ii) would not subject such Lender or Issuing Bank to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or Issuing
Bank and, provided, that if in respect of French Revolving Loans extended to or
on behalf of any French Borrower, such lending office shall be a French
Authorized Lender. The Borrowers hereby agree to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

ARTICLE 4 [Reserved].

ARTICLE 5 Taxes.

Section 5.01 Net Payments.

(a) All payments made by or on account of any Credit Party under any Credit
Document or Letter of Credit shall be made free and clear of, and without
deduction or withholding for, any Taxes, except as required by applicable law.
If any Taxes are required to be withheld or deducted from such payments, then
the Credit Parties jointly and severally agree that (i) to the extent such
deduction or withholding is on account of an Indemnified Tax or Other Tax, the
sum payable shall be increased as necessary so that after making all required
deductions or withholding (including deduction or withholdings applicable to
additional sums payable under this Section 5.01), each Recipient receives an
amount equal to the sum it would have received had no such deductions or
withholdings been made, (ii) the applicable withholding agent will make such
deductions or withholdings, and (iii) the applicable withholding agent shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law. In addition, the Credit Parties
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law. The Credit Parties will furnish to each
Recipient within 45 days after the date the payment by any of them of any Taxes
is due pursuant to applicable law certified copies of tax receipts evidencing
such payment by the applicable Credit Party. The Credit Parties jointly and
severally agree to indemnify and hold harmless the relevant Recipient, and
reimburse such Recipient, within 10 Business Days of written request therefor,
for the amount of any Indemnified Taxes (including any Indemnified Taxes imposed
on amounts payable under this Section 5.01) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
Other Taxes, and any reasonable out-of-pocket expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.

(b) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document by a Borrower shall
deliver to the Lead Borrower and the Administrative Agent, at the time or times
reasonably requested by the Lead Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the Lead
Borrower or the Administrative Agent, certifying as to any entitlement of such
Lender to an exemption from, or a reduced rate of, withholding Tax. In addition,
each Lender shall deliver to the Lead Borrower and the Administrative Agent, at
the time or times reasonably requested by the Lead Borrower or the
Administrative Agent, such other documentation prescribed by applicable law or
reasonably requested by the Lead Borrower or the Administrative Agent as will
enable the Lead Borrower or the Administrative Agent to determine whether such
Lender is subject to backup withholding or information reporting requirements.
Each Lender shall, whenever a lapse in time or change in circumstances renders
such documentation (including any specific documents required below in
Section 5.01(c)) expired, obsolete or inaccurate in any respect, deliver
promptly to the Lead Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the Lead Borrower or the Administrative Agent) or promptly notify the Lead
Borrower and the Administrative Agent in writing of its inability to do so.

 

114



--------------------------------------------------------------------------------

(c) Without limiting the generality of the foregoing: (x) Each Lender that is
not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) shall deliver to the Lead Borrower and the Administrative Agent on or
prior to the Closing Date or, in the case of a Lender that is an assignee or
transferee of an interest under this Agreement pursuant to Section 3.04 or
13.04(b) (unless the relevant Lender was already a Lender hereunder immediately
prior to such assignment or transfer), on the date of such assignment or
transfer to such Lender, (i) two accurate and complete original signed copies of
Internal Revenue Service Form W-8BEN (or successor form) or Form W-8BEN-E (or
successor form) claiming eligibility for benefits of an income tax treaty to
which the United States is a party or Form W-8ECI (or successor form), or
(ii) in the case of a Lender claiming exemption from U.S. federal withholding
tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest,” a certificate substantially in the form of Exhibit C (any
such certificate, a “U.S. Tax Compliance Certificate”) and two accurate and
complete original signed copies of Internal Revenue Service Form W-8BEN (or
successor form) or W-8BEN-E (or successor form) certifying to such Lender’s
entitlement as of such date to a complete exemption from U.S. withholding tax
with respect to payments of interest to be made under this Agreement and under
any Note; or (iii) to the extent a Lender is not the beneficial owner (for
example, where the Lender is a partnership or a participating Lender), two
accurate and complete original signed copies of Internal Revenue Service Form
W-8IMY (or successor form) of the Lender, accompanied by Form W-8ECI, Form
W-8BEN, Form W-8BEN-E, U.S. Tax Compliance Certificate, Form W-8IMY, and/or any
other required information (or successor or other applicable form) from each
beneficial owner that would be required under this Section 5.01(c) if such
beneficial owner were a Lender (provided that, if the Lender is a partnership
for U.S. federal income Tax purposes (and not a participating Lender), and one
or more beneficial owners are claiming the portfolio interest exemption, the
U.S. Tax Compliance Certificate may be provided by such Lender on behalf of such
beneficial owners); (y) Each Lender that is a United States person, as defined
in Section 7701(a)(30) of the Code, shall deliver to the Lead Borrower and the
Administrative Agent, at the times specified in Section 5.01(b), two accurate
and complete original signed copies of Internal Revenue Service Form W-9, or any
successor form that such Person is entitled to provide at such time, in order to
qualify for an exemption from United States back-up withholding requirements;
and (z) if any payment made to a Lender under any Credit Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Lead Borrower and the Administrative Agent, at the
time or times prescribed by applicable law and at such time or times reasonably
requested by the Lead Borrower or the Administrative Agent, such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Lead Borrower or the Administrative Agent as may be
necessary for the Lead Borrower or the Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has complied with such
Lender’s obligations under FATCA or to determine, if necessary, the amount to
deduct and withhold from such payment. Solely for purposes of this
Section 5.01(c)(z), “FATCA” shall include any amendment made to FATCA after the
Closing Date.

Notwithstanding any other provision of this Section 5.01, a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(d) If the Administrative Agent or any Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of, or obtains and uses a
credit against, or a relief or remission for any Indemnified Taxes or Other
Taxes as to which it has been indemnified by the Credit Parties or with respect
to which a Credit Party has paid additional amounts pursuant to Section 5.01(a),
it shall pay to the relevant Credit Party an amount equal to such refund,
credit, relief or remission amount (but only to the extent of indemnity payments
made, or additional amounts paid, by such Credit Party under Section 5.01(a)
with respect to the Indemnified Taxes or Other Taxes giving rise to such refund,
credit, relief or remission amount), net of all reasonable out-of-pocket
expenses (including any Taxes) of the Administrative Agent or such Lender, as
the case may be, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided that the
relevant Credit Party, upon the request of the Administrative Agent or such
Lender, agrees to repay the amount paid over to such Credit Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay

 

115



--------------------------------------------------------------------------------

such refund, credit, relief or remission amount to such Governmental Authority.
Notwithstanding anything to the contrary in this Section 5.01(d), in no event
will the Administrative Agent or any Lender be required to pay any amount to any
Credit Party pursuant to this Section 5.01(d) to the extent such payment would
place the Administrative Agent or such Lender in a less favorable position (on a
net after-Tax basis) than such party would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
Nothing in this Section 5.01(d) shall be construed to obligate the
Administrative Agent or any Lender to disclose its Tax returns or any other
information regarding its Tax affairs or computations to any Person or otherwise
to arrange its Tax affairs in any manner other than as it determines in its sole
discretion.

(e) For the avoidance of doubt, for purposes of this Section 5.01, the term
“Lender” shall include any Issuing Bank.

(f) Value Added Tax.

(i) All amounts set out or expressed in a Credit Document or Letter of Credit to
be payable by any party to any Lender(s) and/or any Agent(s) (a “Finance Party”)
which (in whole or in part) constitute the consideration for a supply or
supplies for VAT purposes shall be deemed to be exclusive of any VAT which is
chargeable on such supply or supplies, and accordingly, subject to clause
(ii) below, if VAT is or becomes chargeable on any supply made by any Finance
Party to any party under a Credit Document or Letter of Credit and that Finance
Party is required to account to the relevant tax authority for the VAT, that
party shall pay to the Finance Party (in addition to and at the same time as
paying any other consideration for such supply) an amount equal to the amount of
such VAT (and such Finance Party shall promptly provide an appropriate VAT
invoice to such party).

(ii) If VAT is or becomes chargeable on any supply made by any Finance Party
(the “Supplier”) to any other Finance Party (the “Receiving Finance Party”)
under a Credit Document or Letter of Credit, and any party other than the
Receiving Finance Party (the “Subject Party”) is required by the terms of any
Credit Document or Letter of Credit to pay an amount equal to the consideration
for such supply to the Supplier (rather than being required to reimburse the
Receiving Finance Party in respect of that consideration), (x) (where the
Supplier is the person required to account to the relevant tax authority for the
VAT) the Subject Party must also pay to the Supplier (at the same time as paying
that amount) an additional amount equal to the amount of the VAT. The Receiving
Finance Party must (where this clause (x) applies) promptly pay to the Subject
Party an amount equal to any credit or repayment the Receiving Finance Party
receives from the relevant tax authority which the Receiving Finance Party
reasonably determines relates to the VAT chargeable on that supply; and
(y) (where the Receiving Finance Party is the person required to account to the
relevant tax authority for the VAT) the Subject Party must promptly, following
demand from the Receiving Finance Party, pay to the Receiving Finance Party an
amount equal to the VAT chargeable on that supply but only to the extent that
the Receiving Finance Party reasonably determines that it is not entitled to
credit or repayment from the relevant tax authority in respect of that VAT.

(iii) Where a Credit Document or Letter of Credit requires any party to
reimburse or indemnify a Finance Party for any cost or expense, that party shall
reimburse or indemnify (as the case may be) such Finance Party for the full
amount of such cost or expense, including such part thereof as represents VAT,
save to the extent that such Finance Party reasonably determines that it is
entitled to credit or repayment in respect of such VAT from the relevant tax
authority.

(iv) Any reference in this Section 5.01(f) to any party shall, at any time when
such party is treated as a member of a group for VAT purposes, include (where
appropriate and unless the context otherwise requires) a reference to the
representative member of such group at such time (the term “representative
member” to have the same meaning as in the UK’s Value Added Tax Act 1994 or in
the case of Ireland, the term “representative member” to mean the group member
notified by the Revenue Commissioners of Ireland in accordance with section
15(1)(a) of the Value-Added Tax Consolidation Act 2010 as being the member
responsible for complying with the provision of the Value-Added Tax
Consolidation Act 2010 in respect of the group or equivalent legislation outside
the UK

Section 5.02 Irish and German Tax Matters.

(a) The provisions of this Section 5.02 shall only apply in respect of Taxes
imposed by (i) Ireland on payments of interest made with respect to any Loan
made to an Irish Borrower or (ii) Germany on payments of interest made with
respect to any Loan made to a German Borrower. For the avoidance of doubt, the
provisions of this Section 5.02 shall not apply to any claim in connection with
FATCA.

 

116



--------------------------------------------------------------------------------

(b) An Irish Treaty Lender and each Irish Borrower which makes a payment to
which that Irish Treaty Lender is entitled shall cooperate, upon request in
writing by the Irish Borrower, in completing any procedural formalities
necessary for the Irish Borrower to obtain authorisation to make a payment
without any deduction or withholding on account of Tax.

(c) A German Treaty Lender and each German Borrower which makes a payment to
which that German Treaty Lender is entitled shall cooperate, upon request in
writing by the German Borrower, in completing any reasonable procedural
formalities necessary for the German Borrower to obtain authorisation to make a
payment without any deduction or withholding on account of Tax.

(d) Lender Status Confirmation. Each Lender which becomes a party to this
Agreement after the date of this Agreement shall indicate, in the Assignment and
Assumption which it executes on becoming a party, and for the benefit of the
Administrative Agent and without liability to any Borrower or Guarantor, which
of the following categories it falls within:

(i) with respect to an Irish Borrower or Irish Guarantor:

(A) not an Irish Qualifying Lender;

(B) an Irish Qualifying Lender (other than an Irish Treaty Lender); or

(C) an Irish Treaty Lender; or

(ii) with respect to a German Borrower or German Guarantor:

(A) not a German Qualifying Lender;

(B) a German Qualifying Lender (other than an German Treaty Lender); or

(C) a German Treaty Lender.

If a new Lender fails to indicate its status in accordance with this
Section 5.02(d), then such new Lender shall be treated for the purposes of this
Agreement (including by each Irish Borrower and each German Borrower) as if it
is not an Irish Qualifying Lender (with respect to an Irish Borrower or Irish
Guarantor) or not an German Qualifying Lender (with respect to a German Borrower
or German Guarantor) until such time as it notifies the Administrative Agent
which category applies (and the Administrative Agent, upon receipt of such
notification, shall inform the Lead Borrower). For the avoidance of doubt, an
Assignment and Assumption shall not be invalidated by any failure of a new
Lender to comply with this Section 5.02. Upon written request from an Irish
Borrower, a Lender shall promptly confirm to that Irish Borrower whether it is
an Irish Qualifying Lender or is not an Irish Qualifying Lender.

(e) Each Lender, upon reasonable written request from the Irish Borrowers from
time to time, shall as soon as practicable provide such information as may be
required to enable the Irish Borrowers to comply with the provisions of sections
891A, 891E, 891F and 891G of the TCA (and any regulations made thereunder).

Section 5.03 Non-Cooperative Jurisdiction. Each Lender providing any French
Revolving Loans represents that on the date hereof it is not incorporated or
domiciled (or acting through an office or carrying on a trade or business
(“établissement stable”) (in each case, to which the French Facility is
attributable) located) in a Non-Cooperative Jurisdiction.

ARTICLE 6A Conditions Precedent to Credit Events on the Closing Date. The
Administrative Agent, Swingline Lender, the Issuing Banks and the Lenders shall
not be required to fund any Revolving Loans or Swingline Loans, or arrange for
the issuance of any Letters of Credit on the Closing Date, until the following
conditions are satisfied or waived.

 

117



--------------------------------------------------------------------------------

Section 6A.01 Closing Date; Credit Documents; Notes. On or prior to the Closing
Date, Holdings and the North American Borrowers shall have executed and
delivered to the Administrative Agent a counterpart of this Agreement.

Section 6A.02 Officer’s Certificate. On the Closing Date, the Administrative
Agent shall have received a certificate, dated the Closing Date and signed on
behalf of the Lead Borrower (and not in any individual capacity) by a
Responsible Officer of the Lead Borrower, certifying on behalf of the Lead
Borrower that all of the conditions in Sections 6A.05, 6A.14 and 6A.19 have been
satisfied on such date.

Section 6A.03 Opinions of Counsel. On the Closing Date, the Administrative Agent
shall have received an opinion addressed to the Administrative Agent, each of
the Lenders, each of the Issuing Banks, and each of the Collateral Agents and
dated the Closing Date in form and substance reasonably satisfactory to the
Administrative Agent from each of (i) Willkie Farr & Gallagher LLP, special
counsel to the Credit Parties, (ii) Waller Lansden Dortch & Davis, LLP, Alabama
counsel to the Credit Parties, (iii) Morgan, Lewis & Bockius LLP, California,
Florida and New Jersey counsel to the Credit Parties, (iv) Stoel Rives LLP,
Idaho and Washington counsel to the Credit Parties, (v) Taft Stettinius &
Hollister LLP, Ohio counsel to the Credit Parties, and (vi) Stikeman Elliott
LLP, Canadian counsel to the Canadian Credit Parties and Stewart McKelvey LLP,
Nova Scotia counsel to the Canadian Credit Parties.

Section 6A.04 Corporate Documents; Proceedings, etc.

(a) On the Closing Date, the Administrative Agent shall have received a
certificate from each North American Credit Party, dated the Closing Date,
signed by a Responsible Officer of such North American Credit Party and attested
to by the Secretary or any Assistant Secretary of such North American Credit
Party, in the form of Exhibit E with appropriate insertions, together with
copies of the certificate or articles of incorporation and by-laws or equivalent
organizational documents, as applicable, of such Credit Party and the
resolutions of such North American Credit Party referred to in such certificate,
and each of the foregoing shall be in form and substance reasonably satisfactory
to the Administrative Agent.

(b) The Administrative Agent shall have received good standing certificates and
bring-down telegrams or facsimiles, if any, for the North American Credit
Parties which the Administrative Agent reasonably may have requested, in the
case of a Canadian Credit Party, only to the extent such concept is applicable
in such Canadian Credit Party’s jurisdiction of incorporation, formation or
organization.

Section 6A.05 Acquisition; Equity Financing; Refinancing.

(a) The Acquisition (other than, to the extent the Deferred Closing Actions (as
defined in the Acquisition Agreement) have not been completed by the Closing
Date, any Deferred Closing (as defined in the Acquisition Agreement)) shall be
consummated substantially concurrently with the initial funding of the loans
under the Term Loan Credit Agreement and hereunder (if any) in accordance in all
material respects with the Acquisition Agreement without waiver or amendment
thereof materially adverse to the interests of the Agents and their Affiliates
that are Lenders on the Closing Date (including any reduction in the purchase
price that does not meet the criteria of this clause (a)) unless consented to by
the Agents (such consent not to be unreasonably withheld, delayed or
conditioned); it being understood that (w) no reduction in the purchase price
shall be deemed to be materially adverse to the interests of the Agents and
their Affiliates that are Lenders on the Closing Date if such reduction is
applied first to reduce the Equity Financing to no less than the Minimum Equity
Percentage and second pro rata to reduce the Equity Financing to no less than
the Minimum Equity Percentage, the Term Loan Commitment and/or the Senior Notes,
(x) no increase in the purchase price shall be deemed to be materially adverse
to the interests of the Agents and their Affiliates that are Lenders on the
Closing Date if such increase is funded solely by an increase in the Equity
Financing, (y) no modification to the purchase price as a result of any purchase
price adjustment or working capital adjustment expressly contemplated by the
Acquisition Agreement as of July 29, 2016 shall constitute a reduction or
increase in the purchase price and (z) the Agents shall be deemed to have
consented to any waiver or amendment of the Acquisition Agreement if it shall
have not affirmatively objected to any such waiver or amendment within three
Business Days of receipt of written notice of such waiver or amendment.

 

118



--------------------------------------------------------------------------------

(b) Holdings shall have received, or substantially concurrently with the funding
of the Loans under the Term Loan Credit Agreement will receive, from the Sponsor
and its controlled affiliates or investment funds advised by the Sponsor or its
controlled affiliates, together with the Seller (to the extent of any rollover
investment by the Seller) and one or more other co-investors, directly or
indirectly, cash or rollover equity investments (in the form of (x) common
equity, (y) equity on the terms disclosed to the Administrative Agent prior to
July 29, 2016 (as such terms may be amended or modified in a manner that is not
materially adverse to the interests of the Agents and their Affiliates that are
Lenders on the Closing Date) or (z) other equity on terms reasonably
satisfactory to the Lenders) in the aggregate amount of not less 30% (the
“Minimum Equity Percentage”) of the sum of (i) the Equity Financing and (ii) the
aggregate principal amount borrowed under this Agreement, the Term Loan Credit
Agreement and/or the Senior Notes (exclusive of any portion of the Equity
Financing or amounts borrowed under this Agreement, the Term Loan Credit
Agreement and/or the Senior Notes applied to pay any transaction fees and
expenses, including any transaction or advisory fees paid or payable to the
Sponsor) on the Closing Date (the “Equity Financing”), the cash proceeds of
which shall have been contributed to the common equity of the Lead Borrower.

(c) The Acquired Business shall have satisfied and discharged, or substantially
concurrently with the funding of the loans under the Term Loan Credit Agreement
will satisfy and discharge all Indebtedness contemplated under the definition of
“Acquisition Agreement Refinancing Indebtedness.”

Section 6A.06 [Reserved].

Section 6A.07 Intercreditor Agreement. On the Closing Date, each U.S. Credit
Party shall have executed and delivered an acknowledgment to the Intercreditor
Agreement.

Section 6A.08 [Reserved].

Section 6A.09 Security Agreements. On the Closing Date, (i) each U.S. Credit
Party shall have duly authorized, executed and delivered the Initial U.S.
Security Agreement and (ii) each Canadian Credit Party, shall have duly
authorized, executed and delivered the Initial Canadian Security Agreement, in
each case, covering all of such Credit Party’s present and future Collateral
referred to therein, and shall have delivered:

(i) in respect of each U.S. Credit Party, proper financing statements (Form
UCC-1 or the equivalent) authorized for filing under the UCC or other
appropriate filing offices of each jurisdiction as may be necessary or, to the
extent reasonably requested by the Administrative Agent reasonably in advance of
the Closing Date, desirable to perfect the security interests purported to be
created by the U.S. Security Documents;

(ii) to the Term Agent, as bailee for the U.S. Collateral Agent pursuant to the
Intercreditor Agreement, all of the Pledged Collateral, if any, referred to in
the U.S. Security Documents and then owned by any U.S. Credit Party together
with executed and undated endorsements for transfer in the case of Pledged
Collateral constituting certificated securities, along with evidence that all
other actions necessary to perfect (to the extent required by such U.S. Security
Document) the security interests in Pledged Collateral purported to be created
by such U.S. Security Document have been taken;

(iii) in respect of each U.S. Credit Party, certified copies of a recent date of
requests for information or copies (Form UCC-1), or equivalent reports as of a
recent date, listing all effective financing statements that name such Credit
Party as debtor and that are filed in the jurisdictions referred to in clause
(i) above, together with copies of such other financing statements that name
such Credit Party as debtor (none of which shall cover any of the Collateral
except to the extent evidencing Permitted Liens);

(iv) in respect of each Canadian Credit Party, proper financing statements (PPSA
or the equivalent) authorized for filing under the PPSA or other appropriate
filing offices of each jurisdiction as may be necessary or, to the extent
reasonably requested by the Administrative Agent reasonably in advance of the
Closing Date, desirable to perfect the security interests purported to be
created by the Canadian Security Documents;

 

119



--------------------------------------------------------------------------------

(v) in respect of each Canadian Credit Party, copies of a recent date of PPSA
certificates or equivalent Lien searches as of a recent date, listing all
effective financing statements that name the Canadian Credit Parties as debtor
and that are filed in the jurisdictions referred to in clause (iv) above,
together with copies of such other financing statements that name such Canadian
Credit Party as debtor (none of which shall cover any of the Collateral except
to the extent evidencing Permitted Liens); and

(vi) an executed Perfection Certificate; and

provided that to the extent any Collateral is not able to be provided and/or
perfected on the Closing Date after the use by the North American Credit Parties
of commercially reasonable efforts without undue burden or expense, the
provisions of this Section 6A.09 shall be deemed to have been satisfied and the
North American Credit Parties shall be required to provide such Collateral in
accordance with the provisions set forth in Section 9.13 if, and only if, each
North American Credit Party shall have executed and delivered the Security
Documents required above and the Agent shall have a perfected security interest
in all Collateral of the type for which perfection may be accomplished by filing
a UCC financing statement or possession of certificated securities of
Wholly-Owned Domestic Subsidiaries (to the extent required by such Security
Documents) that have been received from the Seller after the use by the North
American Credit Parties of commercially reasonable efforts.

Section 6A.10 Guaranty Agreement. On the Closing Date, each North American
Credit Party shall have duly authorized, executed and delivered the Guaranty
Agreement.

Section 6A.11 Financial Statements; Pro Forma Balance Sheets; Projections. On or
prior to the Closing Date, the Agents and their Affiliates that are Lenders on
the Closing Date shall have received (i) the audited combined balance sheets of
the Acquired Business for the three most recent years ending at least 90 days
prior to the Closing Date, and the related audited statements of operations and
comprehensive income and statements of cash flows of the Acquired Business for
the fiscal years then ended (collectively, the “Audited Financial Statements”),
(ii) the unaudited combined balance sheets of the Acquired Business as of each
fiscal quarter ending after the date of the most recent balance sheet delivered
pursuant to clause (i) and at least 45 days prior to the Closing Date (the date
of the last such applicable fiscal quarter, the “Financial Statements Date”),
and the related unaudited statements of operations and comprehensive income and
statements of cash flows of the Acquired Business for the portion of the fiscal
year then ended (the “Unaudited Financial Statements”), (iii) a pro forma
consolidated balance sheet for the Lead Borrower prepared as of the Financial
Statements Date and a pro forma statement of comprehensive income for the most
recent fiscal year covered by the Audited Financial Statements and the year to
date and the four quarter period ending on the Financial Statements Date, and
(iv) forecasts of the financial performance of Holdings and its restricted
subsidiaries on a quarterly basis for the 2017 fiscal year and an annual basis
thereafter through the fiscal year ending September 30, 2023. The financial
statements referred to in clauses (i) and (ii) shall be prepared in accordance
with U.S. GAAP subject in the case of the Unaudited Financial Statements to
changes resulting from audit and normal year-end audit adjustments and to the
absence of certain footnotes.

Section 6A.12 Solvency Certificate. On the Closing Date, the Administrative
Agent shall have received a solvency certificate from the chief financial
officer or treasurer (or officer with equivalent duties) of the Lead Borrower
substantially in the form of Exhibit I.

Section 6A.13 Fees, etc. On the Closing Date, the Lead Borrower shall have paid
to the Agents and their Affiliates that are Lenders on the Closing Date all
costs, fees and expenses (including, without limitation, legal fees and
expenses) to the extent invoiced at least three Business Days prior the Closing
Date and other compensation payable to the Agents or such Lender that have been
separately agreed and are payable in respect of the Transaction to the extent
then due.

Section 6A.14 Representations and Warranties. The Acquisition Agreement
Representations shall be true and correct to the extent required by the
definition thereof and the Specified Representations shall be true and correct
in all material respects on the Closing Date (in each case, any representation
or warranty that is qualified as to “materiality or similar language” shall be
true and correct in all respects on the Closing Date); provided that any
“Material Adverse Effect” or similar qualifier in any such Specified
Representation shall, for purposes of this Section 6A.14, be deemed to refer to
“Closing Date Material Adverse Effect.”

 

120



--------------------------------------------------------------------------------

Section 6A.15 Patriot Act. The Agents shall have received from the North
American Credit Parties, at least three Business Days prior to the Closing Date,
all documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, in each case to the extent requested in writing at
least 10 Business Days prior to the Closing Date.

Section 6A.16 Borrowing Notice. Prior to the making of a Revolving Loan on the
Closing Date, the Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 2.02(c).

Section 6A.17 [Reserved].

Section 6A.18 [Reserved].

Section 6A.19 Material Adverse Effect. Since the Balance Sheet Date (as defined
in the Acquisition Agreement), there has not been any event, occurrence,
development or state of circumstances or facts that has had or would reasonably
be expected to have, individually or in the aggregate, a Closing Date Material
Adverse Effect.

Section 6A.20 Inventory Appraisal/Borrowing Base Certificate. The Lead Borrower
shall have delivered to the Administrative Agent the Initial Field Work and a
Borrowing Base Certificate in form and substance reasonably satisfactory to the
Administrative Agent.

ARTICLE 6B Conditions Precedent to Initial Credit Extension under Eurasian
Subfacilities. The Administrative Agent and the Lenders shall not be required to
fund any Revolving Loans in respect of the Eurasian Credit Parties, until the
following additional conditions are either satisfied or waived by the Required
Subfacility Lenders (the date on which such conditions are satisfied or waived,
the “Eurasian Effectiveness Date”).

Section 6B.01 Credit Documents. On or prior to the Eurasian Effectiveness Date,
each Eurasian Credit Party shall have executed and delivered to the
Administrative Agent a counterpart of this Agreement (or any joinder to this
Agreement).

Section 6B.02 [Reserved].

Section 6B.03 Opinions of Counsel. On the Eurasian Effectiveness Date, the
Administrative Agent shall have received an opinion addressed to the
Administrative Agent, each of the Lenders, each of the Issuing Banks, and each
of the Collateral Agents and dated the Eurasian Effectiveness Date in form and
substance reasonably satisfactory to the Administrative Agent from each of
(i) Willkie Farr & Gallagher LLP, special counsel to the Credit Parties,
(ii) Mayer Brown JSM, Hong Kong counsel to the Administrative Agent,
(iii) King & Wood Mallesons, Australian counsel to the Administrative Agent,
(iv) A&L Goodbody, Irish counsel to the Administrative Agent, (v) Mayer Brown
International LLP, UK counsel to the Administrative Agent, (vi) Mayer Brown LLP,
German counsel to the Administrative Agent and Willkie Farr & Gallagher LLP,
German counsel to the Credit Parties, (vii) Mayer Brown Paris, French counsel to
the Agents and Willkie Farr & Gallagher LLP, French counsel to the Credit
Parties, which opinion shall cover the capacity, due authorization and absence
of insolvency with respect to the French Credit Parties, and (viii) Allen &
Gledhill LLP, Singapore counsel to the Administrative Agent and Morgan Lewis
Stamford LLC, Singapore counsel to the Credit Parties.

Section 6B.04 Corporate Documents; Proceedings, etc.

(a) On the Eurasian Effectiveness Date, the Administrative Agent shall have
received a certificate from each Eurasian Credit Party (other than the French
Credit Parties which shall provide the certificates set forth in
Section 6B.04(b) below), dated the Eurasian Effectiveness Date, signed by a
Responsible Officer of such Eurasian Credit Party, and (other than with respect
to any German Credit Party or UK Credit Party) attested to by the Secretary or
any Assistant Secretary of such Eurasian Credit Party, in form and substance
reasonably satisfactory to the Administrative Agent, with appropriate
insertions, together with copies of the certificate or articles of incorporation

 

121



--------------------------------------------------------------------------------

and by-laws (or equivalent organizational documents which shall include, for
each German Credit Party, an electronic excerpt from the commercial register and
simple copies of the shareholder list and of the articles of association), as
applicable, of such Eurasian Credit Party and the resolutions (including, in
respect of a Singapore Credit Party, resolutions signed by all the holders of
the issued shares in such Singapore Credit Party) of such Eurasian Credit Party
referred to in such certificate, and each of the foregoing shall be in form and
substance reasonably satisfactory to the Administrative Agent, and in the case
of each Irish Credit Party, a certificate from that Irish Credit Party
confirming that the performance by that Irish Credit Party of its obligations
under the Credit Documents to which it is a party does not constitute financial
assistance within the meaning of Section 82 of the Irish Companies Act and a
certificate from each Irish Credit Party confirming that it and each other
Credit Party form part of a group of companies for the purposes of Section 243
of the Irish Companies Act and that the prohibition contained in Section 239 of
the Irish Companies Act does not apply to the transaction contemplated by this
Agreement.

(b) French Credit Party Closing Certificate. The Administrative Agent shall have
received a certificate of each French Credit Party, dated the Eurasian
Effectiveness Date and executed by a legal representative (or authorized
attorney), which shall (A) certify the relevant corporate approval documents
(and powers of attorney, if applicable) authorizing the execution, delivery and
performance of the Credit Documents to which it is a party, (B) identify by name
and title and bear the signatures of any officers and directors of such French
Credit Party authorized to sign the Credit Documents to which it is a party, and
(C) contain appropriate attachments, including (i) a copy of the certificate of
incorporation (k-bis) of each French Credit Party, (ii) a true and correct and
up-to-date copy of its bylaws (statuts), (iii) a non-bankruptcy certificate
(certificate de non-faillite) and (iv) a lien search certificate (état des
privilèges et des nantissements).

(c) The Administrative Agent shall have received good standing certificates (or,
in relation to the Australian Credit Parties, evidence of existence or
registration with ASIC) and bring-down telegrams or facsimiles, if any, for the
Eurasian Credit Parties which the Administrative Agent reasonably may have
requested, and only to the extent such concept is applicable in such Credit
Party’s jurisdiction of incorporation, formation or organization.

Section 6B.05 Reaffirmation by North American Credit Parties. The North American
Credit Parties shall have reconfirmed their security and guaranty obligations
with respect to the Obligations under the Eurasian Subfacilities.

Section 6B.06 [Reserved].

Section 6B.07 Security Documents. On the Eurasian Effectiveness Date,
(i) [reserved], (ii) [reserved], (iii) each French Credit Party shall have duly
authorized, executed and delivered the Initial French Security Agreements,
(iv) each German Credit Party shall have duly authorized, executed and delivered
the Initial German Security Agreements, (v) each Irish Credit Party shall have
duly authorized, executed and delivered the Initial Irish Security Agreement,
(vi) each Hong Kong Credit Party shall have duly authorized, executed and
delivered the Initial Hong Kong Security Agreement, (vii) each Australian Credit
Party shall have duly authorized, executed and delivered the Initial Australian
Security Agreement, (viii) each Singapore Credit Party shall have duly
authorized, executed and delivered the Singapore Security Agreement, and
(ix) each UK Credit Party shall have duly authorized, executed and delivered the
Initial UK Security Agreement, in each case, covering all of such Credit Party’s
present and future Collateral referred to therein, and shall have delivered:

(i) [reserved];

(ii) [reserved];

(iii) [reserved];

(iv) [reserved];

(v) [reserved];

(vi) [reserved];

 

122



--------------------------------------------------------------------------------

(vii) in relation to the Initial Irish Security Agreement, all notices signed by
the Irish Credit Parties, all as required by the Initial Irish Security
Agreement;

(viii) in relation to the Initial Irish Security Agreement, a letter of
authorization from each Irish Credit Party authorizing A&L Goodbody to file
particulars of the charges created under the Initial Irish Security Agreement
with the Irish Registrar of Companies in compliance with Section 409 of the
Irish Companies Act, duly executed by the respective Irish Credit Parties;

(ix) in relation to the Initial UK Security Agreement, all notices signed by the
UK Credit Parties, all as required by the Initial UK Security Agreement;

(x) in relation to the Initial Singapore Security Agreement, all notices signed
by the Singapore Credit Parties, all as required by the Initial Singapore
Security Agreement;

(xi) in respect of each Singapore Credit Party, a letter of authorisation from
such Singapore Credit Party to Allen & Gledhill LLP, authorising Allen &
Gledhill LLP to file a statement containing particulars of charge in respect of
the Initial Singapore Security Agreement with the Accounting and Corporate
Regulatory Authority of Singapore, duly executed by the respective Singapore
Credit Parties;

(xii) in relation to the Initial Hong Kong Security Agreement, all notices
signed by the Hong Kong Credit Parties, all as required by the Initial Hong Kong
Security Agreement;

(xiii) in respect of each Australian Credit Party, proper financing statements
registered under the Australian PPSA as may be necessary or, to the extent
reasonably requested by the Administrative Agent reasonably in advance of the
Eurasian Effectiveness Date, desirable to perfect the security interests
purported to be created by the Australian Security Agreements; and

(xiv) in respect of each Australian Credit Party, copies of Australian PPSA
searches as of a recent date, listing all effective financing statements that
name or otherwise identify the Australian Credit Parties as grantor (none of
which shall cover any of the Collateral except to the extent evidencing
Permitted Liens).

Section 6B.08 Guaranty Agreement. On the Eurasian Effectiveness Date, each
Eurasian Credit Party shall have duly authorized, executed and delivered a
joinder agreement to the Guaranty Agreement.

Section 6B.09 [Reserved].

Section 6B.10 [Reserved].

Section 6B.11 Fees, etc. On the Eurasian Effectiveness Date, the Lead Borrower
shall have paid, without duplication of any costs, fees and expenses paid on the
Closing Date pursuant to Section 6A.13, to the Agents and their Affiliates that
are Lenders on the Eurasian Effectiveness Date all costs, fees and expenses
(including, without limitation, legal fees and expenses) to the extent invoiced
at least three Business Days prior the Eurasian Effectiveness Date and other
compensation payable to the Agents or such Lender that have been separately
agreed and are payable in respect of the Transaction and the joinder of the
Eurasian Credit Parties to this Agreement to the extent then due.

Section 6B.12 [Reserved].

Section 6B.13 Patriot Act. The Agents shall have received from the Eurasian
Credit Parties, at least three Business Days prior to the Eurasian Effectiveness
Date, all documentation and other information required by regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, in each case to the extent requested in
writing at least 10 Business Days prior to the Eurasian Effectiveness Date.

 

123



--------------------------------------------------------------------------------

Section 6B.14 Borrowing Notice. Prior to the making of a Revolving Loan on the
Eurasian Effectiveness Date, if any, the Administrative Agent shall have
received a Notice of Borrowing meeting the requirements of Section 2.02(c).

Section 6B.15 Representations and Warranties. The Specified Representations with
respect to each Eurasian Credit Party shall be true and correct in all material
respects on the Eurasian Effectiveness Date (in each case, any representation or
warranty that is qualified as to “materiality or similar language” shall be true
and correct in all respects on the Eurasian Effectiveness Date); provided that
any “Material Adverse Effect” or similar qualifier in any such Specified
Representation shall, for purposes of this Section 6B.15, be deemed to refer to
“Closing Date Material Adverse Effect.”

ARTICLE 7 Conditions Precedent to All Credit Events . The obligation of each
Lender and each Issuing Bank to make any Credit Extension (but limited, in the
case of the initial Credit Extension on the Closing Date (if any), to
Section 7.01 and Section 7.02 below) shall be subject to the satisfaction (or
waiver) of each of the conditions precedent set forth below:

Section 7.01 Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing as required by Section 2.03 (or such notice shall have been
deemed given in accordance with Section 2.03) if Loans are being requested or,
in the case of the issuance, amendment, extension or renewal of a Letter of
Credit, the Issuing Banks and the Administrative Agent shall have received a
notice requesting the issuance, amendment, extension or renewal of such Letter
of Credit as required by Section 2.13(b) or, in the case of the Borrowing of a
Swingline Loan, the Swingline Lender and the Administrative Agent shall have
received a notice requesting such Swingline Loan as required by Section 2.12(b).

Section 7.02 Availability. The Availability Conditions on the proposed date of
such Credit Extension shall be satisfied.

Section 7.03 No Default. No Default or Event of Default shall exist at the time
of, or result from, such funding or issuance.

Section 7.04 Representations and Warranties. Each of the representations and
warranties made by any Credit Party set forth in Section 8 hereof or in any
other Credit Document shall be true and correct in all material respects
(without duplication of any materiality standard set forth in any such
representation or warranty) on and as of the date of such Credit Extension with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such date (without duplication of any materiality
standard set forth in any such representation or warranty). The acceptance of
the benefits of each Credit Event after the Closing Date shall constitute a
representation and warranty by each Borrower to the Administrative Agent and
each of the Lenders that all the conditions specified in this Section 7 and
applicable to such Credit Event are satisfied as of that time (other than such
conditions which are subject to the discretion of the Administrative Agent or
the Lenders). All of the Notes, certificates, legal opinions and other documents
and papers referred to in Section 6 and in this Section 7, unless otherwise
specified, shall be delivered to the Administrative Agent at the Notice Office
for the account of each of the Lenders.

ARTICLE 8 Representations, Warranties and Agreements. In order to induce the
Lenders to enter into this Agreement and to make the Loans, each Borrower (and,
solely with respect to Sections 8.01, 8.02, 8.03, 8.04, and 8.16 with respect to
itself, Holdings), makes the following representations and warranties (limited,
on the Closing Date, to the Specified Representations), in each case after
giving effect to the Transaction.

Section 8.01 Organizational Status. Each of Holdings, the Lead Borrower and each
of its Restricted Subsidiaries (i) is a duly organized and validly existing
corporation, partnership, limited liability company or unlimited liability
company, as the case may be, in good standing (to the extent such concept is
applicable) under the laws of the jurisdiction of its organization or
incorporation, (ii) has the corporate, partnership, limited liability company or
unlimited liability company or holding company power and authority, as the case
may be, to own its property and assets and to transact the business in which it
is engaged and presently proposes to engage and (iii) is, to the extent such
concepts are applicable under the laws of the relevant jurisdiction, duly
qualified and is authorized to do business and is in good standing in each
jurisdiction where the ownership, leasing or operation of its property or the
conduct of its business requires such qualifications except for failures to be
so qualified which, individually and in the aggregate would not reasonably be
expected to have a Material Adverse Effect.

 

124



--------------------------------------------------------------------------------

Section 8.02 Power and Authority; Enforceability. Each Credit Party thereof has
the corporate, partnership, limited liability company or unlimited liability
company power and authority, as the case may be, to execute, deliver and perform
the terms and provisions of each of the Credit Documents to which it is party
and has taken all necessary corporate, partnership, limited liability company or
unlimited liability company action, as the case may be, to authorize the
execution, delivery and performance by it of each of such Credit Documents. Each
Credit Party thereof has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

Section 8.03 No Violation. Neither the execution, delivery or performance by any
Credit Party of the Credit Documents to which it is a party, nor compliance by
it with the terms and provisions thereof, (i) will contravene any provision of
any law, statute, rule or regulation or any order, writ, injunction or decree of
any court or governmental instrumentality, (ii) will conflict with or result in
any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien (except pursuant to the Security
Documents) upon any of the property or assets of any Credit Party pursuant to
the terms of, any indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, in each case
to which any Credit Party is a party or by which it or any of its property or
assets is bound or to which it may be subject (except, in the case of preceding
clauses (i) and (ii), other than in the case of any contravention, breach,
default and/or conflict, that would not reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect) or
(iii) will violate any provision of the certificate or articles of
incorporation, certificate of formation, limited liability company agreement or
by-laws (or equivalent organizational or constitutional documents), as
applicable, of any Credit Party.

Section 8.04 Approvals. Except to the extent the failure to obtain or make the
same would not reasonably be expected to have a Material Adverse Effect, no
order, consent, approval, license, authorization or validation of, or filing,
recording or registration with (except for (x) those that have otherwise been
obtained or made on or prior to the Closing Date and which remain in full force
and effect on the Closing Date and (y) filings which are necessary to perfect
the security interests created under the Security Documents), or exemption by,
any governmental or public body or authority, or any subdivision thereof, is
required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, the execution, delivery and performance of any Credit
Document.

Section 8.05 Financial Statements; Financial Condition; Projections.

(a) (i) The consolidated balance sheets of the Acquired Business for the fiscal
period ended September 30, 2015 and the related consolidated statements of
income, cash flows and retained earnings of the Acquired Business for each such
fiscal year present fairly in all material respects the consolidated financial
position of the Acquired Business at the dates of such balance sheets and the
consolidated results of the operations of the Acquired Business for the periods
covered thereby. All of the foregoing historical financial statements have been
audited by KPMG LLP and prepared in accordance with U.S. GAAP consistently
applied.

(ii) [Reserved].

(iii) The pro forma consolidated balance sheet of the Lead Borrower furnished to
the Lenders pursuant to clause (iii) of Section 6.11 has been prepared as of
June 30, 2016 as if the Transaction and the financing therefor had occurred on
such date. The pro forma consolidated income statement of the Lead Borrower
furnished to the Lenders pursuant to clause (iii) of Section 6.11 has been
prepared for the four fiscal quarters ended June 30, 2016, as if the Transaction
and the financing therefor had occurred on the first day of such four-quarter
period.

 

125



--------------------------------------------------------------------------------

(b) On the Closing Date, the Lead Borrower and each of its Restricted
Subsidiaries, on a consolidated basis, are Solvent after giving effect to the
consummation of the Transaction.

(c) The Projections have been prepared in good faith and are based on
assumptions that were believed by the Lead Borrower to be reasonable at the time
delivered to the Administrative Agent (it being understood and agreed that the
Projections are not to be viewed as facts, the Projections are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Credit Parties and their Restricted Subsidiaries, no assurance
can be given that any particular Projections will be realized and that actual
results during the period or periods covered by the Projections may differ from
projected results, and such differences may be material).

(d) Since the Closing Date there has been no change, event or occurrence that
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

Section 8.06 Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of the Lead Borrower, threatened (i) with respect to the
Transaction or any Credit Document or (ii) that either individually or in the
aggregate, have had, or would reasonably be expected to have, a Material Adverse
Effect.

Section 8.07 True and Complete Disclosure. All written information (other than
information consisting of statements, estimates, forecasts and Projections, as
to which no representation, warranty or covenant is made (except with respect to
Projections to the extent set forth in Section 8.05(c) above) that has been or
will be made available to the Administrative Agent or any Lender by any Credit
Party or any representative of a Credit Party at its direction and on its behalf
in connection with this Agreement, the other Credit Documents or any transaction
contemplated herein or therein, when taken as a whole and after giving effect to
all supplements thereto, is and will be complete and correct in all material
respects and does not and will not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein, in each case in light of the circumstances under which such statements
are made, not materially misleading.

Section 8.08 Use of Proceeds; Margin Regulations.

(a) All proceeds of the Loans incurred on the Closing Date will be used by the
Lead Borrower to finance working capital purposes in an amount not to exceed
$50,000,000 (plus amounts incurred by the Lead Borrower under the U.S.
Subfacility to fund certain original issue discount or upfront fees).

(b) All proceeds of the Loans incurred after the Closing Date will be used for
working capital needs and general corporate purposes, including the financing of
capital expenditures, Permitted Acquisitions, and other permitted Investments,
Dividends and any other purpose not prohibited hereunder, provided that no
proceeds of any Loans incurred by the European Credit Parties or the Asian
Credit Parties shall be used directly to, or indirectly with the intent to, pay
or repay any amount (including fees, costs and expenses) in relation to the
Acquisition.

(c) No part of any Credit Event (or the proceeds thereof) will be used to
purchase or carry any Margin Stock or to extend credit for the purpose of
purchasing or carrying any Margin Stock. Neither the making of any Loan nor the
use of the proceeds thereof nor the occurrence of any other Credit Event will
violate (x) the provisions of Regulation T, U or X of the Board of Governors of
the Federal Reserve System or (y) applicable legislation governing financial
assistance and/or capital maintenance, as set forth in Section 9.19.

(d) The Lead Borrower will not request any Borrowing, and the Lead Borrower
shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions applicable to the Lead
Borrower and its Subsidiaries or, to the knowledge of the Lead Borrower, any
other party hereto. The foregoing paragraph (C) shall not apply to the extent
that compliance will result in a violation of, or conflict with, or liability
under, section 7 of the German Foreign Trade Ordinance
(Außenwirtschaftsverordnung) (in connection with section 4 para 1 no 3 Foreign
Trade Law (Außenwirtschaftsgesetz)) or European Union Regulation (EC) No
2271/96.

 

126



--------------------------------------------------------------------------------

Section 8.09 Tax.

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) the Lead Borrower and each of its Restricted Subsidiaries has timely
filed or caused to be timely filed with the appropriate taxing authority all Tax
returns, statements, forms and reports for taxes (the “Returns”) required to be
filed by, or with respect to the income, properties or operations of, the Lead
Borrower and/or any of its Restricted Subsidiaries, (ii) the Returns accurately
reflect in all material respects all liability for Taxes of the Lead Borrower
and its Restricted Subsidiaries for the periods covered thereby, and (iii) the
Lead Borrower and each of its Restricted Subsidiaries have paid all Taxes
payable by them, other than those that are being contested in good faith by
appropriate proceedings and fully provided for as a reserve on the financial
statements of the Lead Borrower and its Restricted Subsidiaries in accordance
with U.S. GAAP or, for Foreign Subsidiaries, in conformity with generally
accepted accounting principles that are applicable in their respective
jurisdiction of organization. There is no action, suit, proceeding,
investigation, audit or claim now pending or, to the knowledge of the Lead
Borrower, threatened in writing by any authority regarding any Taxes relating to
the Lead Borrower or any of its Restricted Subsidiaries which is reasonably
likely to be adversely determined, and, if adversely determined, would be
reasonably be expected to result in a Material Adverse Effect.

(b) Each European Credit Party, French Credit Party and German Credit Party
(i) is resident for Tax purposes in its jurisdiction of incorporation and
(ii) except as otherwise disclosed in any joinder or counterpart to this
Agreement or the Guaranty Agreement pursuant to which such Credit Party becomes
a party hereto or thereto, does not carry on any trade through a permanent
establishment outside its jurisdiction of incorporation.

Section 8.10 ERISA and Pensions.

(a) No ERISA Event has occurred or is reasonably expected to occur that would
reasonably be expected to result in a Material Adverse Effect. Each Plan is in
compliance in form and operation with its terms and with the applicable
provisions of ERISA, the Code and other applicable law, except for such
non-compliance that would not reasonably be expected to have a Material Adverse
Effect. Except as would not reasonably be expected to result in a Material
Adverse Effect, each Plan (and each related trust, if any) which is intended to
be qualified under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service or is in the form of a
prototype document that is the subject of a favorable opinion letter.

(b) There exists no Unfunded Pension Liability with respect to any Plan, except
as would not reasonably be expected to have a Material Adverse Effect.

(c) If each of the Lead Borrower, each Restricted Subsidiary of the Lead
Borrower and each ERISA Affiliate were to withdraw from all Multiemployer Plans
in a complete withdrawal as of the date this assurance is given, the aggregate
withdrawal liability that would be incurred would not reasonably be expected to
have a Material Adverse Effect.

(d) There are no actions, suits or claims pending against or involving a Plan
(other than routine claims for benefits) or, to the knowledge of the Lead
Borrower, any Restricted Subsidiary of the Lead Borrower or any ERISA Affiliate,
threatened, which would reasonably be expected to be asserted successfully
against any Plan and, if so asserted successfully, would reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect.

(e) The Lead Borrower, any Restricted Subsidiary of the Lead Borrower and any
ERISA Affiliate have made all material contributions to or under each Plan and
Multiemployer Plan required by law within the applicable time limits prescribed
thereby, the terms of such Plan or Multiemployer Plan, respectively, or any
contract or agreement requiring contributions to a Plan or Multiemployer Plan
except where any failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

127



--------------------------------------------------------------------------------

(f) Except as would not reasonably be expected to have a Material Adverse
Effect: (i) each Foreign Pension Plan has been maintained in substantial
compliance with its terms and with the requirements of any and all applicable
laws, statutes, rules, regulations and orders and has been maintained, where
required, in good standing with applicable regulatory authorities; (ii) all
contributions required to be made with respect to a Foreign Pension Plan have
been timely made; and (iii) neither the Lead Borrower nor any of its Restricted
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan.

(g) Except as would not reasonably be expected to have a Material Adverse
Effect, no Credit Party is or has at any time been (i) an employer (for the
purposes of sections 38 to 51 of the United Kingdom’s Pensions Act 2004) of an
occupational pension scheme which is not a money purchase scheme (both terms as
defined in the United Kingdom’s Pensions Schemes Act 1993) or (ii) “connected”
with or an “associate” (as those terms are used in sections 38 and 43 of the
United Kingdom’s Pensions Act 2004) of such an employer

(h) Canadian Pension Plans. Except as individually or in the aggregate could not
reasonably be expected to result in a Material Adverse Effect, (i) each Canadian
Pension Plan is, and has been, established, registered, funded, administered and
invested in compliance with the terms of such plan (including the terms of any
documents in respect of such plan), all applicable laws and any collective
agreements, as applicable, and (ii) no Canadian Pension Plan is subject to an
investigation, any other proceeding, or action or claim. All employer and
employee payments, contributions or premiums to be remitted, paid to or in
respect of each Canadian Pension Plan by a Credit Party have been paid by each
such Credit Party in a timely fashion in accordance with the terms thereof, any
funding agreement and all applicable Laws except to the extent cured within 10
Business Days of the due date in respect thereof. No Canadian Pension Plan is a
Canadian Defined Benefit Pension Plan as of the Closing Date. No Lien has arisen
in respect of any Credit Party in connection with any Canadian Pension Plan
(save for contribution amounts not yet due).

Section 8.11 The Security Documents.

(a) The provisions of the Security Documents are effective to create in favor of
each relevant Collateral Agent for the benefit of the Secured Creditors a legal,
valid and enforceable security interest (except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law)) in all right, title and interest of the Credit Parties in
the Collateral specified therein in which a security interest can be created
under applicable law, and (1) in the case of the U.S. Security Documents and
U.S. Collateral described therein, upon (i) the timely and proper filing of
financing statements listing each applicable Credit Party, as a debtor, and the
U.S. Collateral Agent, as secured creditor, in the secretary of state’s office
(or other similar governmental entity) of the jurisdiction of organization of
such Credit Party, (ii) the receipt by the Term Agent, as bailee for the U.S.
Collateral Agent pursuant to the Intercreditor Agreement, of all Instruments,
Chattel Paper and certificated pledged Equity Interests that constitute
“securities” governed by Article 8 of the New York UCC, in each case
constituting Collateral in suitable form for transfer by delivery or accompanied
by instruments of transfer or assignment duly executed in blank,
(iii) sufficient identification of commercial tort claims (as applicable),
(iv) execution of a control agreement establishing the U.S. Collateral Agent’s
“control” (within the meaning of the New York UCC) with respect to any deposit
account, (v) the recordation of the Patent Security Agreement, if applicable,
and the Trademark Security Agreement, if applicable, in the respective form
attached to the Initial U.S. Security Agreement, in each case in the United
States Patent and Trademark Office and (vi) the Copyright Security Agreement in
U.S. Copyrights, if applicable, in the form attached to the U.S. Security
Agreement with the United States Copyright Office, the U.S. Collateral Agent,
for the benefit of the Secured Creditors, has (to the extent provided in the
U.S. Security Documents), a fully perfected security interest in all right,
title and interest in all the U.S. Collateral, subject to no other Liens other
than Permitted Liens, in each case, to the extent perfection can be accomplished
under applicable law through these actions, (2) in the case of the Hong Kong
Security Documents and Hong Kong Collateral described therein, upon the timely
and proper filing and/or registration of the Initial Hong Kong Security
Agreement and the security interests created by it with the Hong Kong Companies
Registry and other appropriate filing offices of Hong Kong, the Asian Collateral
Agent, for the benefit of the Secured Creditors, has (to the extent provided in
the Hong Kong Security Documents) a fully perfected security interest in all
right, title and interest in all of the Hong Kong Collateral, subject to no
other Liens other than Permitted Liens, in each case, to the extent perfection
can be accomplished under applicable law through these actions, (3) in the case
of the Canadian Security Documents and Canadian Collateral described therein,
upon the timely and proper

 

128



--------------------------------------------------------------------------------

PPSA filings (and equivalent filings under the Civil Code of Quebec), the U.S.
Collateral Agent, for the benefit of the Secured Creditors, has (to the extent
provided in the Canadian Security Documents) a fully perfected security interest
in all right, title and interest in all of the Canadian Collateral, subject to
no other Liens other than Permitted Liens, in each case, to the extent
perfection can be accomplished under applicable law through these actions,
(4) in the case of the French Security Documents and French Collateral described
therein, upon (i) execution of a control agreement establishing the French
Collateral Agent’s “control” with respect to any French deposit account and
(ii) notice of constitution of the pledge over the relevant French deposit
accounts to being served on or about the Closing Date to the relevant account
bank, the French Collateral Agent, for the benefit of the Secured Creditors, has
(to the extent provided in the French Security Documents) a fully perfected
security interest in all right, title and interest in all of the French
Collateral, subject to no other Liens other than Permitted Liens, in each case,
to the extent perfection can be accomplished under applicable law through these
actions, (5) in the case of the German Security Documents and German Collateral
described therein, upon, in the case of the German Account Pledge Agreements,
the notification of each account bank, the German Collateral Agent, for the
benefit of the Secured Creditors, has (to the extent provided in the German
Security Documents) a fully perfected security interest in all right, title and
interest in all of the German Collateral, subject to no other Liens other than
Permitted Liens, in each case, to the extent perfection can be accomplished
under applicable law through these actions, (6) in the case of the Singapore
Security Documents and Singapore Collateral described therein, upon the proper
registration of the Initial Singapore Security Agreement and the security
interests created by it with the Accounting and Corporate Regulatory Authority
in Singapore within 30 days of execution by the parties thereto, the Asian
Collateral Agent, for the benefit of the Secured Creditors, has (to the extent
provided in the Singapore Security Documents) a fully perfected security
interest in all right, title and interest in all of the Singapore Collateral,
subject to no other Liens other than Permitted Liens, in each case, to the
extent perfection can be accomplished under applicable law through these
actions, (7) in the case of the Irish Security Documents and Irish Collateral
described therein, upon the proper registration of the Initial Irish Security
Agreement and the security interests created by it with the Irish Registrar of
Companies within 21 days of execution by the parties thereto, the European
Collateral Agent, for the benefit of the Secured Creditors, has (to the extent
provided in the Initial Irish Security Agreement), a fully perfected security
interest in all right, title and interest in all of the Irish Collateral,
subject to no other Liens other than Permitted Liens, in each case, to the
extent perfection can be accomplished under applicable law through these
actions, (8) in the case of the Australian Security Documents and Australian
Collateral described therein, the Australian Collateral Agent, for the benefit
of the Secured Creditors, has (to the extent provided in the Australian Security
Documents) a fully perfected security interest in all right, title and interest
in all of the Australian Collateral, subject to no other Liens other than
Permitted Liens, in each case, to the extent perfection can be accomplished
under applicable law through these actions, the timely and proper filing of
financing statements and/or the obtaining of “control” (for the purposes of Part
9.5 of the Australian PPSA) with respect to the Collateral as required under the
Australian PPSA and (9) in the case of the UK Security Documents and UK
Collateral described therein, upon the timely and proper filing of the Initial
UK Security Agreement, relevant Additional Security Documents and the security
interests created by it or them with Companies House, the European Collateral
Agent, for the benefit of the Secured Creditors, has (to the extent provided in
the UK Security Documents) a fully perfected security interest in all right,
title and interest in all of the UK Collateral, subject to no other Liens other
than Permitted Liens, in each case, to the extent perfection can be accomplished
under applicable law through these actions.

(b) Upon delivery in accordance with Section 9.12, each Mortgage will create, as
security for the obligations purported to be secured thereby, a valid and
enforceable (except to the extent that the enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws generally affecting creditors’ rights generally and by equitable
principles (regardless of whether enforcement is sought in equity or at law))
and, upon recordation in the appropriate recording office, perfected security
interest in and mortgage lien on the respective Mortgaged Property in favor of
the U.S. Collateral Agent (or such other trustee as may be required or desired
under local law) for the benefit of the Secured Creditors, superior and prior to
the rights of all third Persons (except as may exist pursuant to the Permitted
Encumbrances related thereto) and subject to no other Liens (other than
Permitted Liens related thereto).

Section 8.12 Properties. All Real Property owned by any U.S. Credit Party as of
the Closing Date, and the nature of the interest therein, is correctly set forth
in Schedule 8.12, which Schedule 8.12 also indicates each property that
constitutes a Material Real Property as of the Closing Date. Each of the Lead
Borrower and each of its Restricted Subsidiaries has good and marketable title
or valid leasehold interest in the case of Real Property, and good and valid
title in the case of tangible personal property, to all material tangible
properties owned by it, including all material property reflected in the most
recent historical balance sheets referred to in Section 8.05(a) (except as sold
or otherwise disposed of since the date of such balance sheet in the ordinary
course of business or as permitted by the terms of this Agreement), free and
clear of all Liens, other than Permitted Liens.

 

129



--------------------------------------------------------------------------------

Section 8.13 Capitalization. All outstanding shares of capital stock of the Lead
Borrower have been duly and validly issued and are fully paid and non-assessable
(other than any assessment on the shareholders of the Lead Borrower that may be
imposed as a matter of law) and are owned by Holdings. The Lead Borrower does
not have outstanding any capital stock or other securities convertible into or
exchangeable for its capital stock or any rights to subscribe for or to
purchase, or any options for the purchase of, or any agreement providing for the
issuance (contingent or otherwise) of, or any calls, commitments or claims of
any character relating to, its capital stock.

Section 8.14 Subsidiaries. On and as of the Closing Date and after giving effect
to the consummation of the Transaction, the Lead Borrower has no Subsidiaries
other than those Subsidiaries listed on Schedule 8.14. Schedule 8.14 correctly
sets forth, as of the Closing Date and after giving effect to the Transaction,
the percentage ownership (direct and indirect) of the Lead Borrower in each
class of capital stock of each of its Subsidiaries and also identifies the
direct owner thereof.

Section 8.15 Compliance with Statutes, OFAC Rules and Regulations; Patriot Act;
FCPA.

(a) Each of the Lead Borrower and each of its Subsidiaries is in compliance with
all applicable statutes, regulations and orders of (including any laws relating
to terrorism, money laundering, embargoed persons or the Patriot Act), and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including, without limitation, applicable statutes, regulations,
orders and restrictions relating to environmental standards and controls),
except such noncompliances as, individually and in the aggregate, have not had,
and would not reasonably be expected to have, a Material Adverse Effect and
except to the extent that compliance by a Canadian Credit Party would violate or
conflict with the Foreign Extraterritorial Measures Act (Canada). The Borrowers
will not directly (or knowingly indirectly) use the proceeds of the Revolving
Loans to violate or result in a violation of any such applicable statutes,
regulations, orders or restrictions referred to in the immediately preceding
sentence.

(b) The Lead Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Lead Borrower, its Subsidiaries
and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Lead Borrower, its
Subsidiaries and their respective officers and employees and, to the knowledge
of the Lead Borrower, its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Lead Borrower, any Subsidiary or any of their respective directors,
officers or employees, or (b) to the knowledge of the Lead Borrower, any agent
of the Lead Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from the credit facility established hereby, is a
Sanctioned Person. No Borrowing, use of proceeds or the Transaction will violate
any Anti-Corruption Law or applicable Sanctions. This Section 8.15(b) shall not
apply to the extent that compliance will result in a violation of, or conflict
with, or liability under, section 7 of the German Foreign Trade Ordinance
(Außenwirtschaftsverordnung) (in connection with section 4 para 1 no 3 Foreign
Trade Law (Außenwirtschaftsgesetz)) or European Union Regulation (EC) No 2271/96
or similar anti-boycott statute or the Foreign Extraterritorial Measures Act
(Canada).

Section 8.16 Investment Company Act. None of Holdings, the Lead Borrower or any
of its Restricted Subsidiaries is an “investment company” within the meaning of
the Investment Company Act of 1940, as amended, required to be registered as
such.

Section 8.17 [Reserved].

Section 8.18 Environmental Matters.

(a) The Lead Borrower and each of its Restricted Subsidiaries are in compliance
with all applicable Environmental Laws and the requirements of any permits
issued under such Environmental Laws. To the knowledge of any Credit Party,
there are no pending or threatened Environmental Claims against the Lead
Borrower

 

130



--------------------------------------------------------------------------------

or any of its Restricted Subsidiaries or any Real Property currently or formerly
owned, leased or operated by the Lead Borrower or any of its Restricted
Subsidiaries. There are no facts, circumstances, conditions or occurrences with
respect to the business or operations of the Lead Borrower or any of its
Restricted Subsidiaries, or to the knowledge of any Credit Party, any Real
Property currently or formerly owned, leased or operated by the Lead Borrower or
any of its Restricted Subsidiaries that would be reasonably expected (i) to form
the basis of an Environmental Claim against the Lead Borrower or any of its
Restricted Subsidiaries or (ii) to cause any Real Property owned, leased or
operated by the Lead Borrower or any of its Restricted Subsidiaries to be
subject to any restrictions on the ownership, lease, occupancy or
transferability of such Real Property by the Lead Borrower or any of its
Restricted Subsidiaries under any applicable Environmental Law.

(b) To the knowledge of any Credit Party, Hazardous Materials have not at any
time been generated, used, treated or stored on, or transported to or from, or
Released on or from, any Real Property owned, leased or operated by the Lead
Borrower or any of its Restricted Subsidiaries where such generation, use,
treatment, storage, transportation or Release has (i) violated or would be
reasonably expected to violate any applicable Environmental Law, (ii) give rise
to an Environmental Claim or (iii) give rise to liability under any applicable
Environmental Law.

(c) Notwithstanding anything to the contrary in this Section 8.18, the
representations and warranties made in this Section 8.18 shall be untrue only if
the effect of any or all conditions, violations, claims, restrictions, failures
and noncompliances of the types described above would, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 8.19 Labor Relations. Except as set forth in Schedule 8.19 or except to
the extent the same has not, either individually or in the aggregate, had and
would not reasonably be expected to have a Material Adverse Effect, (a) there
are no strikes, lockouts, slowdowns or other labor disputes pending against the
Lead Borrower or any of its Restricted Subsidiaries or, to the knowledge of the
Lead Borrower, threatened against the Lead Borrower or any of its Restricted
Subsidiaries, (b) to the knowledge of the Lead Borrower, there are no questions
concerning union representation with respect to the Lead Borrower or any of its
Restricted Subsidiaries, (c) the hours worked by and payments made to employees
of the Lead Borrower or any of its Restricted Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local, or foreign law dealing with such matters and (d) to the knowledge
of the Lead Borrower, no wage and hour department investigation has been made of
the Lead Borrower or any of its Restricted Subsidiaries.

Section 8.20 Intellectual Property. Each of the Lead Borrower and each of its
Restricted Subsidiaries owns or has the right to use all the patents,
trademarks, domain names, service marks, trade names, copyrights, inventions,
trade secrets, formulas, proprietary information and know-how of any type,
whether or not written (including, but not limited to, rights in computer
programs and databases) (collectively, “Intellectual Property”), necessary for
the present conduct of its business, without any known conflict with the
Intellectual Property rights of others, except for such failures to own or have
the right to use and/or conflicts as have not had, and would not reasonably be
expected to have, a Material Adverse Effect.

Section 8.21 [Reserved].

Section 8.22 EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

Section 8.23 Borrowing Base Certificate. At the time of delivery of each
Borrowing Base Certificate, assuming that any eligibility criterion that
requires the approval or satisfaction of the Administrative Agent has been
approved by or is satisfactory to the Administrative Agent, each material
Account reflected therein as eligible for inclusion in each Borrowing Base is an
Eligible Account and the material Inventory reflected therein as eligible for
inclusion in each Borrowing Base constitutes Eligible Inventory.

Section 8.24 [Reserved].

Section 8.25 Non-Hong Kong Company. Except as disclosed to the Administrative
Agent, no Credit Party incorporated outside Hong Kong is registered as a
non-Hong Kong Company within the meaning of Part 16 of the Companies Ordinance
(Cap.622 of the Laws of Hong Kong) except as otherwise specified in writing from
time to time by the Lead Borrower to the Administrative Agent.

 

131



--------------------------------------------------------------------------------

Section 8.26 [Reserved].

Section 8.27 [Reserved].

Section 8.28 Centre of Main Interests and Establishments. For the purposes of
the Council of the European Union Regulation No. 1346/2000 on insolvency
proceedings (the “Regulation”), (a) each of the European Credit Parties’, French
Credit Parties’ and German Credit Parties’ centre of main interests (as that
term is used in Article 3(1) of the Regulation) is situated in its jurisdiction
of incorporation and (b) except as otherwise disclosed in any joinder or
counterpart to this Agreement or the Guaranty Agreement pursuant to which such
Credit Party becomes a party hereto or thereto, none of the European Credit
Parties, French Credit Parties or German Credit Parties have an “establishment”
(as that term is used in Article 2(h) of the Regulation) in any other
jurisdiction.

Section 8.29 Common Enterprise. The successful operation and condition of each
of the Credit Parties is dependent on the continued successful performance of
the functions of the group of the Credit Parties as a whole and the successful
operation of each of the Credit Parties is dependent on the successful
performance and operation of each other Credit Party. Each Credit Party expects
to derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (i) successful operations of each of the other Credit Parties
and (ii) the credit extended by the Lenders to the Borrowers hereunder, both in
their separate capacities and as members of the group of companies. Each Credit
Party has determined that execution, delivery, and performance of this Agreement
and any other Credit Documents to be executed by such Credit Party is within its
purpose, will be of direct and indirect commercial benefit to such Credit Party,
and is in its best interest.

Section 8.30 Private Company. No Singapore Credit Party is (a) a public company
(as defined in the Companies Act, Chapter 50 of Singapore) or (b) a company
whose holding company or ultimate holding company is a public company (as
defined in the Companies Act, Chapter 50 of Singapore).

ARTICLE 9 Affirmative Covenants. The Lead Borrower and each of its Restricted
Subsidiaries hereby covenants and agrees that on and after the Closing Date and
so long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than (i) any indemnification obligations arising
hereunder which are not then due and payable and (ii) Secured Bank Product
Obligations, except to the extent then due and payable and then entitled to
payment in accordance with Section 11.11), or any Letter of Credit shall remain
outstanding (unless Cash Collateralized or backstopped on terms reasonably
satisfactory to the Administrative Agent and the applicable Issuing Bank).

Section 9.01 Information Covenants. The Lead Borrower will furnish to the
Administrative Agent for distribution to each Lender, including each Lender’s
Public-Siders:

(a) Quarterly Financial Statements. Within 45 days (or 60 days in the case of
the first three fiscal quarters ending after the Closing Date for which delivery
is required hereunder) after the close of each of the first three quarterly
accounting periods in each fiscal year of the Lead Borrower, (i) the
consolidated balance sheet of the Lead Borrower and its Subsidiaries as at the
end of such quarterly accounting period and the related consolidated statements
of income and retained earnings and statement of cash flows for such quarterly
accounting period and for the elapsed portion of the fiscal year ended with the
last day of such quarterly accounting period, in each case setting forth
comparative figures for the corresponding quarterly accounting period in the
prior fiscal year and comparable forecasted figures for such quarterly
accounting period based on the corresponding forecasts delivered pursuant to
Section 9.01(d), all of which shall be certified by the chief financial officer
of the Lead Borrower that they fairly present in all material respects in
accordance with U.S. GAAP the financial condition of the Lead Borrower and its
Subsidiaries as of the dates indicated and the results of their operations for
the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes, and (ii) management’s discussion and analysis of the
important operational and financial developments during such quarterly
accounting period.

 

132



--------------------------------------------------------------------------------

(b) Annual Financial Statements. Within 90 days (or 120 days for the first
fiscal year ending after the Closing Date) after the close of each fiscal year
of the Lead Borrower, (i) the consolidated balance sheet of the Lead Borrower
and its Subsidiaries as at the end of such fiscal year and the related
consolidated statements of income and retained earnings and statement of cash
flows for such fiscal year setting forth comparative figures for the preceding
fiscal year and comparable forecasted figures for such fiscal year based on the
corresponding forecasts delivered pursuant to Section 9.01(d) and certified, in
the case of consolidated financial statements, by KPMG LLP or other independent
certified public accountants of recognized national standing, together with an
opinion of such accounting firm (which opinion shall be without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit (other than as a result of, or with
respect to, an upcoming maturity date under this Agreement or the Term Loan
Credit Agreement occurring within one year from the time such opinion is
delivered or any potential inability to satisfy any financial maintenance
covenant set forth in Section 10.11 on a future date or in a future period)) to
the effect such statements fairly present in all material respects in accordance
with U.S. GAAP the financial condition of the Lead Borrower and its Subsidiaries
as of the date indicated and the results of their operations for the periods
indicated, and (ii) management’s discussion and analysis of the important
operational and financial developments during such fiscal year.

(c) Notwithstanding the foregoing, the obligations referred to in Sections
6.01(a) and 6.01(b) above may be satisfied with respect to financial information
of the Lead Borrower and its Subsidiaries by furnishing (A) the applicable
financial statements of any Parent Company or (B) the Lead Borrower’s or such
Parent Company’s Form 10-K or 10-Q, as applicable, filed with the SEC (and the
public filing of such report with the SEC shall constitute delivery under this
Section 6.01); provided that with respect to each of the preceding clauses
(A) and (B), (1) to the extent such information relates to a parent of the Lead
Borrower, if and so long as such Parent Company will have Independent Assets or
Operations, such information is accompanied by, or the Lead Borrower shall
separately deliver within the applicable time periods set forth in Sections
6.01(a) and 6.01(b) above, consolidating information (which need not be audited)
that explains in reasonable detail the differences between the information
relating to such Parent Company and its Independent Assets or Operations, on the
one hand, and the information relating to the Lead Borrower and the consolidated
Restricted Subsidiaries on a stand-alone basis, on the other hand and (2) to the
extent such information is in lieu of information required to be provided under
Section 6.01(a) (it being understood that such information may be audited at the
option of the Lead Borrower), such materials are accompanied by a report and
opinion of independent certified public accountants of recognized national
standing or another accounting firm reasonably acceptable to the Administrative
Agent, which report and opinion (a) will be prepared in accordance with
generally accepted auditing standards and (b) will be without a “going concern”
or like qualification or exception and without any qualification or exception as
to the scope of such audit (other than as a result of, or with respect to, an
upcoming maturity date under this Agreement or the Term Loan Credit Agreement
occurring within one year from the time such opinion is delivered or any
potential inability to satisfy any financial maintenance covenant in the Term
Loan Credit Agreement on a future date or in a future period).

(d) Forecasts. Within 90 days (or 120 days for the first fiscal year ending
after the Closing Date) after the close of each fiscal year of the Lead
Borrower, a reasonably detailed annual forecast (including projected statements
of income, sources and uses of cash and balance sheets for the Lead Borrower and
its Subsidiaries on a consolidated basis), prepared on a quarter-by-quarter
basis for such fiscal year and including a discussion of the principal
assumptions upon which such forecast is based (it being agreed that such annual
forecasts shall not be provided to Public-Siders).

(e) Officer’s Certificates. At the time of the delivery of the Section 9.01
Financials, a compliance certificate from a Responsible Officer of the Lead
Borrower substantially in the form of Exhibit J, certifying on behalf of the
Lead Borrower that, to such Responsible Officer’s knowledge, no Default or Event
of Default has occurred and is continuing or, if any Default or Event of Default
has occurred and is continuing, specifying the nature and extent thereof, which
certificate shall (i) solely to the extent (x) then subject to Section 10.11 or
(y) Global Availability is otherwise less than 15% of the Aggregate Commitments,
set forth the reasonably detailed calculations with respect to the Consolidated
Fixed Charge Coverage Ratio for such period, and (ii) certify that there have
been no changes to Schedules 1(a), 2(b), 10, 11(a), 11(b), 11(c), 12 and 13 of
the Perfection Certificate, in each case since the Closing Date or, if later,
since

 

133



--------------------------------------------------------------------------------

the date of the most recent certificate delivered pursuant to this
Section 9.01(e), or if there have been any such changes, a list in reasonable
detail of such changes (but, in each case with respect to this clause (ii), only
to the extent such changes are required to be reported to the applicable
Collateral Agent pursuant to the terms of such Security Documents).

(f) Notice of Default, Litigation and Material Adverse Effect. Promptly after
any Responsible Officer of the Lead Borrower obtains knowledge thereof, notice
of (i) the occurrence of any event which constitutes a Default or an Event of
Default or any default or event of default under the Term Loan Credit Agreement,
the Senior Notes Indenture or any refinancing thereof or any Permitted Junior
Debt or other debt instrument in excess of the Threshold Amount, (ii) any
litigation, or governmental investigation or proceeding pending against Holdings
or any of its Subsidiaries (x) which, either individually or in the aggregate,
has had, or would reasonably be expected to have, a Material Adverse Effect or
(y) with respect to any Credit Document, or (iii) any other event, change or
circumstance that has had, or would reasonably be expected to have, a Material
Adverse Effect.

(g) Other Reports and Filings. Promptly after the filing or delivery thereof,
copies of all financial information, proxy materials and reports, if any, which
Holdings or any of its Subsidiaries shall publicly file with the Securities and
Exchange Commission or any successor thereto (the “SEC”) or deliver to holders
(or any trustee, agent or other representative therefor) of the Senior Notes
pursuant to the terms of the Senior Notes Documents.

(h) Environmental Matters. Promptly after any Responsible Officer of the Lead
Borrower obtains knowledge thereof, notice of any of the following environmental
matters to the extent such environmental matters, either individually or when
aggregated with all other such environmental matters, would reasonably be
expected to have a Material Adverse Effect:

(i) any pending or threatened Environmental Claim against the Lead Borrower or
any of its Restricted Subsidiaries or any Real Property owned, leased or
operated by the Lead Borrower or any of its Restricted Subsidiaries;

(ii) any condition or occurrence on or arising from any Real Property owned,
leased or operated by the Lead Borrower or any of its Restricted Subsidiaries
that (a) results in noncompliance by the Lead Borrower or any of its Restricted
Subsidiaries with any applicable Environmental Law or (b) would reasonably be
expected to form the basis of an Environmental Claim against the Lead Borrower
or any of its Restricted Subsidiaries or any such Real Property;

(iii) any condition or occurrence on any Real Property owned, leased or operated
by the Lead Borrower or any of its Restricted Subsidiaries that could reasonably
be expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the Lead Borrower or any
of its Restricted Subsidiaries of such Real Property under any Environmental
Law; and

(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by the Lead Borrower or any of its Restricted Subsidiaries as required
by any Environmental Law or any governmental or other administrative agency and
all notices received by the Lead Borrower or any of its Restricted Subsidiaries
from any government or governmental agency under, or pursuant to, CERCLA which
identify the Lead Borrower or any of its Restricted Subsidiaries as potentially
responsible parties for remediation costs or which otherwise notify the Lead
Borrower or any of its Restricted Subsidiaries of potential liability under
CERCLA.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the Lead
Borrower’s or such Subsidiary’s response thereto.

 

134



--------------------------------------------------------------------------------

The Lead Borrower represents and warrants that it, Holdings or any other direct
or indirect Parent Company and any Subsidiary, in each case, if any, either
(i) has no registered or publicly traded securities outstanding, or (ii) files
its financial statements with the SEC and/or makes its financial statements
available to potential holders of its 144A securities, and, accordingly, the
Lead Borrower hereby (i) authorizes the Administrative Agent to make financial
statements and other information provided pursuant to clauses (a) and (b) above,
along with the Credit Documents and the list of Disqualified Lenders, available
to Public-Siders and (ii) agrees that at the time the Section 9.01 Financials
are provided hereunder, they shall already have been, or shall substantially
concurrently be, made available to holders of its securities. The Lead Borrower
will not request that any other material be posted to Public-Siders without
expressly representing and warranting to the Administrative Agent in writing
that such materials do not constitute material non-public information within the
meaning of the federal securities laws or that the Lead Borrower has no
outstanding publicly traded securities, including 144A securities (it being
understood that the Lead Borrower shall have no obligation to request that any
material be posted to Public-Siders). Notwithstanding anything herein to the
contrary, in no event shall the Lead Borrower request that the Administrative
Agent make available to Public-Siders budgets or any certificates, reports or
calculations with respect to the Lead Borrower’s compliance with the covenants
contained herein.

(i) Notices to Holders. Promptly after the sending, filing or receipt thereof,
the Lead Borrower will provide to the Administrative Agent any material notices
provided to, or received from, holders of (I) Senior Notes or any refinancing
thereof, (II) Refinancing Notes, Permitted Pari Passu Notes, Permitted Junior
Debt or other Indebtedness, in each case of this clause (II), with a principal
amount in excess of the Threshold Amount or (III) the Term Loan Credit Agreement
(including, for the avoidance of doubt, any notices relating to an actual or
purported default or event of default thereunder and any notices to the extent
the action or occurrence described therein would reasonably be expected to be
materially adverse to the interests of the Lenders, but excluding any
administrative notices or regular reporting requirements thereunder).

(j) Financial Statements of Unrestricted Subsidiaries. Simultaneously with the
delivery of each set of Section 9.01 Financials, the related consolidating
financial statements reflecting adjustments necessary to eliminate the accounts
of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.

(k) Insurance. Evidence of insurance renewals as required under Section 9.03
hereunder.

(l) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Lead Borrower or any of its
Restricted Subsidiaries as the Administrative Agent or any Lender (through the
Administrative Agent) may reasonably request.

(m) Foreign Pension Plans. Promptly after any Responsible Officer of the Lead
Borrower obtains knowledge thereof, (i) details of any investigation or proposed
investigation by the Pensions Regulator which would be reasonably likely to lead
to the issue of a Financial Support Direction or a Contribution Notice in
relation to any Foreign Pension Plan (or if any Credit Party is in receipt of a
Financial Support Direction or a Contribution Notice in relation to any Foreign
Pension Plan), (ii) details of any amount is due to any Foreign Pension Plan
pursuant to Sections 75 or 75A of the United Kingdom’s Pensions Act 1995 (in
each case with respect to (i) or (ii), describing such matter or event and the
action proposed to be taken with respect thereto); and (iii) details of any
material change to the rate or basis to the employer contributions to a Foreign
Pension Plan, in each case, to the extent any of the foregoing, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

Section 9.02 Books, Records and Inspections; Conference Calls.

(a) The Lead Borrower will, and will cause each of its Restricted Subsidiaries
to, keep proper books of record and accounts in which full, true and correct
entries in conformity with U.S. GAAP (or, for Restricted Subsidiaries which are
Foreign Subsidiaries, in conformity with generally accepted accounting
principles that are applicable in their respective jurisdiction of organization)
in all material respects shall be made of all dealings and transactions in
relation to its business and activities.

 

135



--------------------------------------------------------------------------------

(b) The Lead Borrower will permit the Administrative Agent, subject to
reasonable advance notice to, and reasonable coordination with, the Lead
Borrower and during normal business hours, to visit and inspect the properties
of any Borrower, at the Borrowers’ expense as provided in clause (c) below,
inspect, audit and make extracts from any Borrower’s corporate, financial or
operating records, and discuss with its officers, employees, agents, advisors
and independent accountants (subject to such accountants’ customary policies and
procedures) such Borrower’s business, financial condition, assets and results of
operations (it being understood that a representative of the Lead Borrower and
such Borrower shall be permitted to be present in any discussions with officers,
employees, agent, advisors and independent accountants); provided that the
Administrative Agent shall only be permitted to conduct one field examination
and one inventory appraisal with respect to any Collateral comprising the
Aggregate Borrowing Base per 12-month period; provided further that (i) if at
any time Global Availability is less than 33% of the Line Cap for a period of 5
consecutive Business Days during such 12-month period, one additional field
examination and one additional inventory appraisal of Revolver Priority
Collateral will be permitted in such 12-month period and (ii) during any
Liquidity Period, one additional field examination and one additional inventory
appraisal of Revolver Priority Collateral be permitted in such 12-month period,
except that during the existence and continuance of an Event of Default, there
shall be no limit on the number of additional field examinations and inventory
appraisals of Revolver Priority Collateral that shall be permitted at the
Administrative Agent’s request. No such inspection or visit shall unduly
interfere with the business or operations of any Borrower, nor result in any
damage to the property or other Collateral. No inspection shall involve invasive
testing without the prior written consent of the Lead Borrower. Neither the
Administrative Agent nor any Lender shall have any duty to any Borrower to make
any inspection, nor to share any results of any inspection, appraisal or report
with any Borrower. Each of the Lead Borrowers acknowledges that all inspections,
appraisals and reports are prepared by the Administrative Agent and Lenders for
their purposes, and the Borrowers shall not be entitled to rely upon them.

(c) The Lead Borrower will reimburse (or will cause to be reimbursed) the
Administrative Agent for all reasonable and documented out-of-pocket costs and
expenses (other than any legal fees or costs and expenses covered under
Section 13.01) of the Administrative Agent in connection with (i) one
examination per fiscal year of any Borrower’s books and records as described in
clause (a) above and (ii) field examinations and inventory appraisals of
Collateral comprising the Aggregate Borrowing Base, in each case subject to the
limitations on such examinations, audits and appraisals permitted under the
preceding paragraph. Subject to and without limiting the foregoing, the
Borrowers specifically agree to pay the Administrative Agent’s then standard
charges for examination activities, including the standard charges of the
Administrative Agent’s internal appraisal group. This Section shall not be
construed to limit the Administrative Agent’s right to use third parties for
such purposes.

(d) The Lead Borrower will, within 30 days after the date of the delivery (or,
if later, required delivery) of the quarterly and annual financial information
pursuant to Sections 9.01(a) and (b), hold a conference call or teleconference,
at a time selected by the Lead Borrower and reasonably acceptable to the
Administrative Agent, with all of the Lenders that choose to participate, to
review the financial results of the previous fiscal quarter or fiscal year, as
the case may be, of the Lead Borrower (it being understood that any such call
may be combined with any similar call held for any of the Borrower’s other
lenders or security holders).

Section 9.03 Maintenance of Property; Insurance.

(a) The Lead Borrower will, and will cause each of its Restricted Subsidiaries
to, (i) keep all tangible property necessary to the business of the Lead
Borrower and its Restricted Subsidiaries in reasonably good working order and
condition, ordinary wear and tear, casualty and condemnation excepted,
(ii) maintain with financially sound and reputable insurance companies insurance
on all such property and against all such risks as is, in the good faith
determination of the Lead Borrower, consistent and in accordance with industry
practice for companies similarly situated owning similar properties and engaged
in similar businesses as the Lead Borrower and its Restricted Subsidiaries, and
(iii) furnish to the Administrative Agent, upon its request therefor, all
information reasonably requested as to the insurance carried. The provisions of
this Section 9.03 shall be deemed supplemental to, but not duplicative of, the
provisions of any Security Documents that require the maintenance of insurance.

(b) If any portion of any Mortgaged Property is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a special flood hazard area with respect to which flood insurance has been
made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Lead Borrower shall, or
shall cause the applicable U.S. Credit Party to (i)

 

136



--------------------------------------------------------------------------------

maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount sufficient to comply with all applicable
rules and regulations promulgated pursuant to the Flood Insurance Laws and
(ii) deliver to the Administrative Agent evidence reasonably requested by the
Administrative Agent as to such compliance, including, without limitation,
evidence of annual renewals of such insurance.

(c) The Lead Borrower will, and will cause each of its Restricted Subsidiaries
to, at all times keep its property constituting Collateral insured in favor of
the applicable Collateral Agent (or the U.S. Collateral Agent on the applicable
Collateral Agent’s behalf), and all policies or certificates (or certified
copies thereof) with respect to such insurance (i) shall be endorsed in a
customary manner to the applicable Collateral Agent (or the U.S. Collateral
Agent on the applicable Collateral Agent’s behalf) for the benefit of the
Secured Parties (including, without limitation, by naming the applicable
Collateral Agent (or the U.S. Collateral Agent on the applicable Collateral
Agent’s behalf) as loss payee and/or additional insured) and (ii) if agreed by
the insurer (which agreement the Borrowers shall use commercially reasonable
efforts to obtain), shall state that such insurance policies shall not be
canceled without at least 30 days’ prior written notice thereof (or, with
respect to non-payment of premiums, 10 days’ prior written notice) by the
respective insurer to the applicable Collateral Agent (or the U.S. Collateral
Agent on the applicable Collateral Agent’s behalf); provided, that the
requirements of this Section 9.03(c) shall not apply to (x) insurance policies
covering (1) directors and officers, fiduciary or other professional liability,
(2) employment practices liability, (3) workers compensation liability,
(4) automobile and aviation liability, (5) health, medical, dental and life
insurance, and (6) such other insurance policies and programs as to which a
secured lender is not customarily granted an insurable interest therein as the
Administrative Agent may approve; (y) self-insurance programs; and (z) insurance
policies of Foreign Credit Parties to the extent not customary in similar
transactions for similarly situated borrowers in the jurisdictions of
incorporation of such Foreign Credit Parties, as reasonably determined by the
Administrative Agent.

(d) If the Lead Borrower or any of its Restricted Subsidiaries shall fail to
maintain insurance in accordance with this Section 9.03, or the Lead Borrower or
any of its Restricted Subsidiaries shall fail to so endorse all policies with
respect thereto, after any applicable grace period, the Administrative Agent
shall have the right (but shall be under no obligation) to procure such
insurance, and the Credit Parties jointly and severally agree to reimburse the
Administrative Agent for all reasonable costs and expenses of procuring such
insurance.

Section 9.04 Existence; Franchises. The Lead Borrower will, and will cause each
of its Restricted Subsidiaries to, do or cause to be done, all things necessary
to preserve and keep in full force and effect its existence, franchises,
licenses and permits in each case to the extent material; provided, however,
that nothing in this Section 9.04 shall prevent (i) sales of assets and other
transactions by the Lead Borrower or any of its Restricted Subsidiaries in
accordance with Section 10.02, (ii) the abandonment by the Lead Borrower or any
of its Restricted Subsidiaries of any franchises, licenses or permits that the
Lead Borrower reasonably determines are no longer material to the operations of
the Lead Borrower and its Restricted Subsidiaries taken as a whole or (iii) the
withdrawal by the Lead Borrower or any of its Restricted Subsidiaries of its
qualification as a foreign corporation, partnership, limited liability company
or unlimited liability company, as the case may be, in any jurisdiction if such
withdrawal would not, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

Section 9.05 Compliance with Statutes, etc. The Lead Borrower will, and will
cause each of its Subsidiaries to, comply with all applicable statutes,
regulations (including, without limitation, FCPA, OFAC and the USA PATRIOT Act,
CAML Legislation and Canadian Economic Sanctions and Export Control Laws) and
orders of, and all applicable restrictions imposed by, all governmental bodies,
domestic or foreign, in respect of the conduct of its business and the ownership
of its property (including applicable statutes, regulations, orders and
restrictions relating to environmental standards and controls), except such
noncompliances as would not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect. The Lead Borrower will maintain
in effect and enforce policies and procedures designed to ensure compliance by
the Lead Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions. This
Section 9.05 shall not apply to the extent that compliance will result in a
violation of, or conflict with, or liability under, section 7 of the German
Foreign Trade Ordinance (Außenwirtschaftsverordnung) (in connection with section
4 para 1 no 3 Foreign Trade Law (Außenwirtschaftsgesetz)) or European Union
Regulation (EC) No 2271/96 or similar anti-boycott statute.

 

137



--------------------------------------------------------------------------------

Section 9.06 Compliance with Environmental Laws.

(a) The Lead Borrower will comply, and will cause each of its Restricted
Subsidiaries to comply, with all Environmental Laws and permits applicable to,
or required by, the ownership, lease or use of Real Property now or hereafter
owned, leased or operated by the Lead Borrower or any of its Restricted
Subsidiaries, except such non-compliances as would not, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect, and
will keep or cause to be kept all such Real Property free and clear of any Liens
imposed pursuant to such Environmental Laws (other than Liens imposed on leased
Real Property resulting from the acts or omissions of the owner of such leased
Real Property or of other tenants of such leased Real Property who are not
within the control of the Lead Borrower). Except as have not had, and would not
reasonably be expected to have, a Material Adverse Effect, neither the Lead
Borrower nor any of its Restricted Subsidiaries will generate, use, treat,
store, Release or dispose of, or permit the generation, use, treatment, storage,
Release or disposal of Hazardous Materials on any Real Property now or hereafter
owned, leased or operated by the Lead Borrower or any of its Restricted
Subsidiaries, or transport or permit the transportation of Hazardous Materials
to or from any such Real Property, except for Hazardous Materials generated,
used, treated, stored, Released or disposed of at any such Real Properties or
transported to or from such Real Properties in compliance with all applicable
Environmental Laws.

(b) (i) After the receipt by the Administrative Agent or any Lender of any
notice of the type described in Section 9.01(h) or (ii) at any time that the
Lead Borrower or any of its Restricted Subsidiaries are not in compliance with
Section 9.06(a), at the written request of the Administrative Agent, the Lead
Borrower will provide or cause the applicable Credit Party to provide an
environmental site assessment report concerning any Mortgaged Property owned,
leased or operated by the Lead Borrower or any other Credit Party that is the
subject of or could reasonably be expected to be the subject of such notice or
noncompliance, prepared by an environmental consulting firm reasonably approved
by the Administrative Agent, indicating the presence or absence of Hazardous
Materials and the reasonable worst case cost of any removal or remedial action
in connection with such Hazardous Materials on such Mortgaged Property. If the
Credit Parties fail to provide the same within 30 days after such request was
made, the Administrative Agent may order the same, the reasonable cost of which
shall be borne (jointly and severally) by the Lead Borrower and the other Credit
Parties.

Section 9.07 Pension and Benefit Plans.

(a) ERISA. Promptly upon a Responsible Officer of the Lead Borrower obtaining
knowledge thereof, the Lead Borrower will deliver to the Administrative Agent a
certificate of a Responsible Officer of the Lead Borrower setting forth the full
details as to such occurrence and the action, if any, that the Lead Borrower,
any Restricted Subsidiary or an ERISA Affiliate is required or proposes to take,
together with any notices required or proposed to be given or filed by the Lead
Borrower, such Restricted Subsidiary, the Plan administrator or such ERISA
Affiliate to or with the PBGC or any other Governmental Authority, or a Plan
participant and any notices received by the Lead Borrower, such Restricted
Subsidiary or such ERISA Affiliate from the PBGC or any other Governmental
Authority, or a Plan participant with respect thereto: that (a) an ERISA Event
has occurred that is reasonably expected to result in a Material Adverse Effect;
(b) there has been an increase in Unfunded Pension Liabilities since the date
the representations hereunder are given, or from any prior notice, as
applicable, in either case, which is reasonably expected to result in a Material
Adverse Effect; (c) there has been an increase in the estimated withdrawal
liability under Section 4201 of ERISA, if the Lead Borrower, any Restricted
Subsidiary of the Lead Borrower and the ERISA Affiliates were to withdraw
completely from any and all Multiemployer Plans which is reasonably expected to
result in a Material Adverse Effect, (d) the Lead Borrower, any Restricted
Subsidiary of the Lead Borrower or any ERISA Affiliate adopts, or commences
contributions to, any Plan subject to Section 412 of the Code, or adopts any
amendment to a Plan subject to Section 412 of the Code which is reasonably
expected to result in a Material Adverse Effect, (e) that a contribution
required to be made with respect to a Foreign Pension Plan has not been timely
made which failure is reasonably likely to result in a Material Adverse Effect;
or (f) that a Foreign Pension Plan has been or is reasonably expected to be
terminated, reorganized, partitioned or declared insolvent and such event is
reasonably expected to result in a Material Adverse Effect. The Lead Borrower
will also deliver to the Administrative Agent, upon request by the
Administrative Agent, a complete copy of the most recent annual report (on
Internal Revenue Service Form 5500-series, including, to the extent required,
the related financial and actuarial statements and opinions and other supporting
statements, certifications, schedules and information) filed with the Internal
Revenue Service or other Governmental Authority of each Plan that is maintained
or sponsored by the Lead Borrower or a Restricted Subsidiary.

 

138



--------------------------------------------------------------------------------

(b) Canadian Pension Plans.

(i) Except as individually or in the aggregate could not reasonably be expected
to result in a Material Adverse Effect, for each existing, or hereafter adopted,
Canadian Pension Plan, each Credit Party will in a timely fashion comply with
and perform in all respects all of its obligations under and in respect of such
Canadian Pension Plan, including under any funding agreements and all applicable
laws (including any fiduciary, funding, investment and administration
obligations).

(ii) All employer or employee payments, contributions or premiums required to be
remitted, paid to or in respect of each Canadian Pension Plan by a Credit Party
shall be paid or remitted by each such Credit Party in a timely fashion in
accordance with the terms thereof, any funding agreements and all applicable
laws provided that any Credit Party shall have a 10 Business Day cure period in
the event any such payments, contributions or premiums have not been paid or
remitted when due.

(iii) The Credit Parties shall deliver to the Administrative Agent (A) if
requested by the Administrative Agent, copies of each annual and other return,
report or valuation with respect to each Canadian Pension Plan as filed with any
applicable Governmental Authority; (B) promptly after receipt thereof, a copy of
any material direction, order, notice, ruling or opinion that any Credit Party
may receive from any applicable Governmental Authority with respect to any
Canadian Pension Plan; and (C) prior notification of the establishment of any
new Canadian Defined Benefit Plan to which a Canadian Credit Party has assumed
an obligation to contribute or has any liability under, or the assumption of any
liability under or commencement of contributions to any Canadian Defined Benefit
Pension Plan by a Canadian Credit Party in respect of which such Canadian Credit
Party was not previously contributing or liable.

(c) UK Pensions. Each UK Guarantor shall ensure that all Foreign Pension Plans,
operated by or maintained for the benefit of itself and/or any of their
employees are fully funded based on the statutory funding objective under
Sections 221 and 222 of the United Kingdom’s Pensions Act 2004 and that no
action or omission is taken by any UK Guarantor in relation to such Foreign
Pension Plan which has or is reasonably likely to have a Material Adverse Effect
(including, without limitation, the termination or commencement of winding-up
proceedings of any such pension scheme or any member of the Group ceasing to
employ any member of such a pension scheme).

Section 9.08 End of Fiscal Years; Fiscal Quarters. The Lead Borrower will cause
(i) its, and each of its Restricted Subsidiaries’ fiscal years to end on or near
September 30 of each year and (ii) each of its, and each of its Restricted
Subsidiaries’ fiscal quarters to end on or near December 31, March 31, June 30
and September 30; provided, however, that the Lead Borrower may change its
fiscal year-end to on or near December 31, in which case, the Lead Borrower will
promptly deliver written notice thereof to the Administrative Agent, and the
Lead Borrower and the Administrative Agent will, and are hereby authorized by
the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year-end.

Section 9.09 [Reserved].

Section 9.10 Payment of Taxes.

(a) Except as would not reasonably be expected to result in a Material Adverse
Effect, the Lead Borrower will pay and discharge, and will cause each of its
Subsidiaries to pay and discharge, all Taxes imposed upon it or upon its income
or profits or upon any properties belonging to it, prior to the date on which
penalties attach thereto, and all lawful claims which, if unpaid, might become a
Lien or charge upon any properties of the Lead Borrower or any of its
Subsidiaries not otherwise permitted under Section 10.01(i); provided that
neither the Lead Borrower nor any of its Subsidiaries shall be required to pay
any such Tax which is being contested in good faith and by appropriate
proceedings if it has maintained adequate reserves with respect thereto in
accordance with U.S. GAAP (or, for Foreign Subsidiaries, in conformity with
generally accepted accounting principles that are applicable in their respective
jurisdiction of organization).

(b) Each European Credit Party, French Credit Party and German Credit Party
(i) will maintain its residence for Tax purposes in its jurisdiction of
incorporation and (ii) except as otherwise disclosed in any joinder or
counterpart to this Agreement or the Guaranty Agreement pursuant to which such
Credit Party becomes a party hereto or thereto, will not carry on a trade
through a permanent establishment outside its jurisdiction of incorporation.

 

139



--------------------------------------------------------------------------------

Section 9.11 Use of Proceeds. Each Borrower will use the proceeds of the Loans
only as provided in Section 8.08.

Section 9.12 Additional Security; Further Assurances; etc.

(a) The Lead Borrower will, and will cause each of the Subsidiary Borrowers and
the Subsidiary Guarantors to, grant to the applicable Collateral Agent for the
benefit of the Secured Creditors security interests and Mortgages in such assets
and properties (in the case of Real Property, limited to Material Real Property)
of the Lead Borrower, the Subsidiary Borrowers and the Subsidiary Guarantors as
are acquired after the Closing Date (other than assets constituting Excluded
Collateral) and as may be reasonably requested from time to time by the
Administrative Agent (collectively, as may be amended, amended and restated,
modified, supplemented, extended or renewed from time to time, and taken
together with any documentation entered into in connection with fulfilling the
Additional Inventory Security Actions, the “Additional Security Documents”). All
such security interests and Mortgages shall be granted pursuant to documentation
consistent with the Initial Security Documents or otherwise reasonably
satisfactory in form and substance to the Administrative Agent and (subject to
exceptions as are reasonably acceptable to the Administrative Agent) shall
constitute, upon taking all necessary perfection (or the equivalent with respect
to (i) each Hong Kong Borrower, under applicable Hong Kong law, (ii) each
Canadian Borrower, under applicable Canadian law, (iii) each French Borrower,
under applicable French law, (iv) each German Borrower, under applicable German
law, (v) each Irish Borrower under applicable Irish law, (vi) each UK Guarantor,
under applicable English law, (vii) each Singapore Guarantor, under applicable
Singapore law and (viii) each Australian Guarantor, under applicable Australian
law) action (which the Credit Parties agree to take pursuant to clause
(e) below) valid and enforceable perfected (or the equivalent with respect to
(i) each Hong Kong Borrower, under applicable Hong Kong law, (ii) each Canadian
Borrower, under applicable Canadian law, (iii) each French Borrower, under
applicable French law, (iv) each German Borrower, under applicable German law,
(v) each Irish Borrower under applicable Irish law, (vi) each UK Guarantor,
under applicable English law, (vii) each Singapore Guarantor, under applicable
Singapore law and (viii) each Australian Guarantor, under applicable Australian
law) security interests and Mortgages (except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law)), subject to the Intercreditor Agreement and any Additional
Intercreditor Agreement, superior to and prior to the rights of all third
Persons and subject to no other Liens except for Permitted Liens. The Additional
Security Documents or instruments related thereto shall be duly recorded or
filed in such manner and in such places as are required by law to establish,
perfect, preserve and protect (subject to exceptions as are reasonably
acceptable to the Administrative Agent) the Liens in favor of the applicable
Collateral Agent required to be granted pursuant to the Additional Security
Documents. Notwithstanding any other provision in this Agreement or any other
Credit Document, no Foreign Subsidiary, or Subsidiary of a CFC shall be required
to pledge any of its assets to secure any obligations of the Borrowers under the
Credit Documents relating to the U.S. Subfacility or U.S. FILO Subsidiary or
guarantee the obligations of the U.S. Borrowers under the Credit Documents
relating to the U.S. Subfacility or U.S. FILO Subfacility.

(b) Subject to the terms of the Intercreditor Agreement and any Additional
Intercreditor Agreement, with respect to any Person that is or becomes a
Restricted Subsidiary after the Closing Date, in the case of any Restricted
Subsidiary the Equity Interests of which are directly held by a U.S. Credit
Party, deliver to the U.S. Collateral Agent) or the Term Agent, as bailee for
the U.S. Collateral Agent pursuant to the Intercreditor Agreement) the
certificates, if any, representing all (or such lesser amount as is required) of
the Equity Interests of such Subsidiary, together with undated stock powers or
other appropriate instruments of transfer executed and delivered in blank by a
duly authorized officer of the holder(s) of such Equity Interests, and all
intercompany notes owing from such Subsidiary to any Credit Party together with
instruments of transfer executed and delivered in blank by a duly authorized
officer of such Credit Party (to the extent required pursuant to the U.S.
Security Documents). At the option of the Lead Borrower, it may cause a
Restricted Subsidiary that is a U.S. Subsidiary, Canadian Subsidiary, French
Subsidiary, German Subsidiary, Irish Subsidiary or Hong Kong Subsidiary to
become a “Subsidiary Borrower” hereunder by causing such Subsidiary (A) to
execute a joinder agreement to this Agreement in form and substance satisfactory
to the Administrative Agent and such Security Documents creating such Lien over
its assets in favor of the

 

140



--------------------------------------------------------------------------------

applicable Collateral Agent for the benefit of the Secured Creditors on such
terms and of such scope substantially consistent with the applicable Initial
Security Agreements or in any event, in form and substance reasonably
satisfactory to the applicable Collateral Agent; (B) to take all actions
necessary or advisable in the opinion of the Administrative Agent or the
applicable Collateral Agent to cause the Lien created by the applicable Security
Document to be duly perfected to the extent required by such agreement in
accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent or the applicable Collateral Agent; and (C) at the request
of the Administrative Agent, deliver to the Administrative Agent a signed copy
of an opinion, addressed to the Administrative Agent and the other Lenders, of
counsel to the Credit Parties reasonably acceptable to the Administrative Agent
as to such matters set forth in this Section 9.12(b) and customarily opined upon
by counsel to the Credit Parties as the Administrative Agent may reasonably
request. At the option of the Lead Borrower, it may cause a Restricted
Subsidiary that is an Australian Subsidiary, Singapore Subsidiary or UK
Subsidiary to become a “Subsidiary Guarantor” hereunder by causing such
Subsidiary to (x) execute a joinder agreement to the Guaranty Agreement and such
Security Documents creating such Lien over its assets in favor of the applicable
Collateral Agent for the benefit of the Secured Creditors on such terms and of
such scope substantially consistent with the applicable Initial Security
Agreements or in any event, in form and substance reasonably satisfactory to the
applicable Collateral Agent and (B) to take all actions necessary or advisable
in the opinion of the Administrative Agent or the applicable Collateral Agent to
cause the Lien created by the applicable Security Document to be duly perfected
to the extent required by such agreement in accordance with all applicable
Requirements of Law, including the filing of financing statements in such
jurisdictions as may be reasonably requested by the Administrative Agent or the
applicable Collateral Agent.

(c) The Lead Borrower will, and will cause each of the Subsidiary Borrowers and
Subsidiary Guarantors to, at the expense of the Lead Borrower, make, execute,
endorse, acknowledge, file and/or deliver to the applicable Collateral Agent,
promptly, upon the reasonable request of the Administrative Agent or the
applicable Collateral Agent, at the Lead Borrower’s expense, any document or
instrument supplemental to or confirmatory of the Security Documents to the
extent deemed by the Administrative Agent or the applicable Collateral Agent
reasonably necessary for the continued validity, perfection (or the equivalent
with respect to (i) each Hong Kong Borrower, under applicable Hong Kong law,
(ii) each Canadian Borrower, under applicable Canadian law, (iii) each French
Borrower, under applicable French law, (iv) each German Borrower, under
applicable German law, (v) each Irish Borrower under applicable Irish law,
(vi) each UK Guarantor, under applicable English law, (vii) each Singapore
Guarantor, under applicable Singapore law and (viii) each Australian Guarantor,
under applicable Australian law) and priority of the Liens on the Collateral
covered thereby subject to no other Liens except for Permitted Liens or as
otherwise permitted by the applicable Security Document.

(d) If the Administrative Agent reasonably determines that it or the Lenders are
required by law or regulation to have appraisals prepared in respect of any
Mortgaged Property, the Lead Borrower will, at its own expense, provide to the
Administrative Agent appraisals which satisfy the applicable requirements of the
Real Estate Appraisal Reform Amendments of the Financial Institution Reform,
Recovery and Enforcement Act of 1989, as amended.

(e) The Lead Borrower agrees that each action required by clauses (a) through
(d) of this Section 9.12 shall be completed in no event later than 90 days after
such action is required to be taken pursuant to such clauses or requested to be
taken by the Administrative Agent or the Required Lenders (or (x) with respect
to any required Mortgages, such later date on which the Lead Borrower has
received confirmation from the Administrative Agent that (A) flood insurance due
diligence has been completed in a manner reasonably satisfactory to the
Administrative Agent and all Lenders and (B) it is reasonably satisfied that
flood insurance complies with Section 9.03 hereto and (y) in each case, such
longer period as the Administrative Agent shall otherwise agree, including with
respect to any Real Property acquired after the Closing Date that the Lead
Borrower has notified the Administrative Agent that it intends to dispose of
pursuant to a disposition permitted by Section 10.04), as the case may be;
provided that, in no event will the Lead Borrower or any of its Restricted
Subsidiaries be required to take any action to obtain consents from third
parties with respect to its compliance with this Section 9.12.

Section 9.13 Post-Closing Actions. The Lead Borrower agrees that it will, or
will cause its relevant Subsidiaries to, complete each of the actions described
on Schedule 9.13 as soon as commercially reasonable and by no later than the
date set forth in Schedule 9.13 with respect to such action or such later date
as the Administrative Agent may reasonably agree.

 

141



--------------------------------------------------------------------------------

Section 9.14 Permitted Acquisitions.

(a) Subject to the provisions of this Section 9.14 and the requirements
contained in the definition of Permitted Acquisition, the Lead Borrower and its
Restricted Subsidiaries may from time to time after the Closing Date effect
Permitted Acquisitions, so long as (in each case except to the extent the
Required Lenders otherwise specifically agree in writing in the case of a
specific Permitted Acquisition) the Payment Conditions shall be satisfied on a
Pro Forma Basis for such Permitted Acquisition.

(b) With respect to any Permitted Acquisition involving the creation or
acquisition of a Restricted Subsidiary, or the acquisition of Equity Interests
of any Person, the Equity Interests thereof created or acquired in connection
with such Permitted Acquisition (other than any such Equity Interests
constituting Excluded Collateral) shall be pledged for the benefit of the
Secured Creditors pursuant to (and to the extent required by) the U.S. Security
Agreement.

(c) The Lead Borrower shall cause each Restricted Subsidiary which is formed to
effect, or is acquired pursuant to, a Permitted Acquisition to comply with, and
to execute and deliver all of the documentation as and to the extent (and within
the time periods) required by, Section 9.12, to the reasonable satisfaction of
the Administrative Agent.

Section 9.15 [Reserved].

Section 9.16 Designation of Subsidiaries. The Lead Borrower may at any time and
from time to time after the Closing Date designate any Restricted Subsidiary of
the Lead Borrower as an Unrestricted Subsidiary or any Unrestricted Subsidiary
as a Restricted Subsidiary by written notice to the Administrative Agent;
provided that (i) immediately before and after such designation, no Event of
Default shall have occurred and be continuing, (ii) in the case of the
designation of any Subsidiary as an Unrestricted Subsidiary, such designation
shall constitute an Investment in such Unrestricted Subsidiary (calculated as an
amount equal to the sum of (x) the fair market value of the Subsidiary
designated immediately prior to such designation (such fair market value to be
calculated without regard to any Obligations of such Subsidiary under the
Guaranty Agreement) and (y) the aggregate principal amount of any Indebtedness
owed by such Subsidiary to the Lead Borrower or any of its Restricted
Subsidiaries immediately prior to such designation, all calculated, except as
set forth in the parenthetical to clause (x) above, on a consolidated basis in
accordance with U.S. GAAP), and such Investment shall be permitted under
Section 10.05, (iii) no Subsidiary may be designated as an Unrestricted
Subsidiary if it is a “Restricted Subsidiary” for the purpose of (I) the Term
Loan Credit Agreement, (II) the Senior Notes Indenture or (III) any Refinancing
Notes Indenture, any Permitted Pari Passu Notes Document, any Permitted Junior
Notes Document or other debt instrument, in each case of this clause (III), with
a principal amount in excess of the Threshold Amount, (iv) following the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary, the Lead
Borrower shall comply with the provisions of Section 9.12 with respect to such
designated Restricted Subsidiary, (v) no Restricted Subsidiary may be a
Subsidiary of an Unrestricted Subsidiary, (vi) in the case of the designation of
any Subsidiary as an Unrestricted Subsidiary, each of (x) the Subsidiary to be
so designated and (y) its Subsidiaries has not, at the time of designation, and
does not thereafter, create, incur, issue, assume, guarantee or otherwise become
directly or indirectly liable with respect to any Indebtedness pursuant to which
the lender has recourse to any of the assets of the Lead Borrower or any
Restricted Subsidiary (other than Equity Interests in an Unrestricted
Subsidiary), and (vii) if any Subsidiary Borrower is to be designated as an
Unrestricted Subsidiary, (x) a new Borrowing Base Certificate giving pro forma
effect to such designation shall have delivered in connection with such
designation if the assets of such Subsidiary Borrower comprise more than 10% of
the Aggregate Borrowing Base, (y) to the extent such Subsidiary Borrower is the
only Borrower whose assets are included in the applicable Borrowing Base under a
particular Subfacility at that time, all outstanding Loans under such
Subfacility shall have been prepaid in full and all Revolving Commitments under
the applicable Subfacility shall have been cancelled, and (z) in the case of the
French Subfacility or the German Subfacility, to the extent such Borrower is the
only Credit Party whose assets are included in the applicable Borrowing Base,
all outstanding Loans of such Borrower shall have been prepaid in full, in each
case on or prior to the date of such designation. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (i) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time and (ii) a return on any Investment by
the Lead Borrower in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the fair market value at the date of such
designation of the Lead Borrower’s Investment in such Subsidiary.

 

142



--------------------------------------------------------------------------------

Section 9.17 Collateral Monitoring and Reporting.

(a) Borrowing Base Certificates. By the 20th day of each month (or if such date
is not a Business Day, the following Business Day), the Lead Borrower shall
deliver to the Administrative Agent (and the Administrative Agent shall promptly
deliver same to the Lenders) a Borrowing Base Certificate prepared as of the
close of business on the last Business Day of the previous month (provided that,
during a Liquidity Period, the Lead Borrower shall deliver to the Administrative
Agent weekly Borrowing Base Certificates by Wednesday (or if such date is not a
Business Day, the following Business Day) of every week prepared as of the close
of business on Friday of the previous week, which weekly Borrowing Base
Certificates shall be in standard form unless otherwise reasonably agreed to by
the Administrative Agent), or more frequently if elected by the Lead Borrower,
provided the Aggregate Borrowing Base shall continue to be reported on such more
frequent basis for at least three (3) months following any such election;
provided, further, that (i) Inventory amounts shown in the Borrowing Base
Certificates delivered on a weekly basis will be based on the Inventory amount
(a) set forth in the most recent weekly report, where possible, and (b) for the
most recently ended month for which such information is available with regard to
locations where it is impracticable to report Inventory more frequently, and
(ii) the amount of Eligible Accounts shown in such Borrowing Base Certificate
will be based on the amount of the gross Accounts set forth in the most recent
weekly report, less the amount of ineligible Accounts reported for the most
recently ended month). In addition, an updated Borrowing Base Certificate will
be delivered in connection with any Borrowing Request delivered following the
transfer of any assets pursuant to Section 10.02(xxii)(A) between the Credit
Parties if such transferred assets would need to be included in the applicable
Borrowing Base in order to meet the Availability Conditions. All calculations of
Global Availability in any Borrowing Base Certificate shall be made by the Lead
Borrower and certified by a Responsible Officer, provided that the
Administrative Agent may from time to time review and adjust any such
calculation in consultation with the Lead Borrower to the extent the calculation
is not made in accordance with this Agreement or does not accurately reflect the
Reserves.

(b) Records and Schedules of Accounts. The Lead Borrower shall keep materially
accurate and complete records of all Accounts, including all payments and
collections thereon, and shall submit to the Administrative Agent, upon the
Administrative Agent’s request, sales, collection, reconciliation and other
reports in form reasonably satisfactory to the Administrative Agent on a
periodic basis (but not more frequently than at the time of delivery of each of
the Section 9.01 Financials. The Lead Borrower shall also provide to the
Administrative Agent, upon the Administrative Agent’s request, on or before the
20th day of each month, a detailed aged trial balance of all Accounts as of the
end of the preceding month, specifying each Account’s Account Debtor name and
the amount, invoice date and due date as the Administrative Agent may reasonably
request. If Accounts owing from any single Account Debtor in an aggregate face
amount of $10,000,000 or more cease to be Eligible Accounts, the Borrowers shall
notify the Administrative Agent of such occurrence promptly (and in any event
within three Business Days) after any Responsible Officer of the Lead Borrower
has actual knowledge thereof.

(c) Maintenance of U.S. Dominion Account. With respect to each U.S. Credit
Party’s Deposit Accounts (other than Excluded Accounts) and Dominion Accounts
located in the United States, within ninety (90) days (or such later date as
Administrative Agent may agree in its reasonable discretion) of the Closing Date
or, if opened following the Closing Date, within sixty (60) days (or such later
date as the Administrative Agent may agree in its reasonable discretion), of the
opening of such Deposit Account or the date any Person that owns such Deposit
Account becomes a U.S. Credit Party hereunder, (i) each U.S. Credit Party shall
obtain from each bank or other depository institution that maintains such
Deposit Account, a Deposit Account Control Agreement, in form reasonably
satisfactory to the Administrative Agent that provides for such bank or other
depository institution, following its receipt of a Liquidity Notice (it being
understood that the Administrative Agent shall reasonably promptly deliver a
copy of such Liquidity Notice to the Lead Borrower), to transfer to a U.S.
Dominion Account, on a daily basis, all balances in such Deposit Account for
application to the Obligations then outstanding (the “U.S. Sweep”); provided,
that, following the termination of the Liquidity Period, the Administrative
Agent shall promptly instruct such bank or other depository institution to
terminate the U.S. Sweep; (ii) the Lead Borrower shall establish the U.S.
Dominion Account and obtain a Deposit Account Control Agreement in form
reasonably satisfactory to the Administrative Agent, from the applicable U.S.
Dominion Account bank, establishing the Administrative Agent’s control over such
U.S. Dominion Account , (iii) each U.S. Credit Party irrevocably appoints the
Administrative Agent as such U.S. Credit Party’s attorney-in-fact to collect
such balances during a Liquidity Period to the extent any such delivery is not
so made and (iv) each U.S. Credit Party shall instruct each Account Debtor to
make all payments with respect to Revolver Priority Collateral into Deposit
Accounts subject to Deposit Account Control Agreements, or the U.S.

 

143



--------------------------------------------------------------------------------

Credit Parties shall promptly (and in any event within seven (7) days) direct
any such payments into Deposit Accounts subject to Deposit Account Control
Agreements (it being understood that it shall not be a Default or Event of
Default if any such payments are deposited in an Excluded Account pursuant to
clause (v) of the definition thereof); and it is expressly acknowledged that the
Administrative Agent reserves the right to impose Reserves with respect to the
failure to obtain any such Deposit Account Control Agreement within such ninety
(90) or sixty (60) day period, at or after the end of such period, as
applicable. The provisions of this Section 9.17(c) do not apply to Excluded
Accounts.

(d) Maintenance of Canadian Dominion Account. With respect to each Credit
Party’s Deposit Accounts (other than Excluded Accounts) and Dominion Accounts
located in Canada, within ninety (90) days (or such later date as Administrative
Agent may agree in its reasonable discretion) of the Closing Date or, if opened
following the Closing Date, within sixty (60) days (or such later date as the
Administrative Agent may agree in its reasonable discretion), of the opening of
such Deposit Account or the date any Person that owns such Deposit Account
becomes a Canadian Credit Party hereunder, (i) each Canadian Credit Party shall
obtain from each bank or other depository institution that maintains such
Deposit Account, a Deposit Account Control Agreement, in form reasonably
satisfactory to the Administrative Agent that provides for such bank or other
depository institution, following its receipt of a Liquidity Notice (it being
understood that the Administrative Agent shall reasonably promptly deliver a
copy of such Liquidity Notice to the Lead Borrower), to transfer to a Canadian
Dominion Account, on a daily basis, all balances in such Deposit Account for
application to the Obligations then outstanding (the “Canadian Sweep”);
provided, that, following the termination of the Liquidity Period, the
Administrative Agent shall promptly instruct such bank or other depository
institution to terminate the Canadian Sweep; (ii) the Lead Borrower shall
establish the Canadian Dominion Account and obtain a Deposit Account Control
Agreement in form reasonably satisfactory to the Administrative Agent, from the
applicable Canadian Dominion Account bank, establishing the Administrative
Agent’s control over such Canadian Dominion Account, (iii) each Canadian Credit
Party irrevocably appoints the Administrative Agent as such Canadian Credit
Party’s attorney-in-fact to collect such balances during a Liquidity Period to
the extent any such delivery is not so made and (iv) each Canadian Credit Party
shall instruct each Account Debtor to make all payments with respect to Revolver
Priority Collateral into Deposit Accounts subject to Deposit Account Control
Agreements, or the Canadian Credit Parties shall promptly (and in any event
within seven (7) days) direct any such payments into Deposit Accounts subject to
Deposit Account Control Agreements (it being understood that it shall not be a
Default or Event of Default if any such payments are deposited in an Excluded
Account pursuant to clause (v) of the definition thereof); and it is expressly
acknowledged that the Administrative Agent reserves the right to impose Reserves
with respect to the failure to obtain any such Deposit Account Control Agreement
within such ninety (90) or sixty (60) day period, at or after the end of such
period, as applicable. The provisions of this Section 9.17(d) do not apply to
Excluded Accounts.

(e) Asian, French, German and European Deposit Accounts.

(i) Each Foreign Credit Party (other than the Canadian Credit Parties) shall,
with respect to its Deposit Accounts into which proceeds of the Accounts of such
Foreign Credit Party (“Collections”) are paid (each such Deposit Account being a
“Collection Account”), within ninety (90) days (or such later date as
Administrative Agent may agree in its reasonable discretion) of the Closing Date
or, if opened following the Closing Date, within sixty (60) days (or such later
date as the Administrative Agent may agree in its reasonable discretion), of the
opening of such Collection Account or the date any Person that owns such
Collection Account becomes a Foreign Credit Party (other than a Canadian Credit
Party) hereunder, take all actions necessary to obtain a Deposit Account Control
Agreement (or equivalent documentation, including a notice and acknowledgment)
in each case, in form reasonably satisfactory to the Administrative Agent (with
respect to (i) the Hong Kong Credit Parties under applicable Hong Kong law,
(ii) the French Credit Parties under applicable French law, (iii) the German
Credit Parties under applicable German law, (iv) the Irish Credit Parties under
the applicable Irish law, (v) the UK Credit Parties under applicable law of
England and Wales, (vi) Singapore Credit Parties under applicable Singaporean
law and (vii) Australian Credit Parties under applicable Australian law), and
shall take all other actions necessary to establish the Administrative Agent’s
and/or the applicable Collateral Agent’s control over such Collection Account,
such control being sufficient to obtain a “fixed charge” or “non-circulating
charge” as applicable (in each jurisdiction in which such concept is
applicable), provided that the Administrative Agent may, in its Permitted
Discretion and without the consent of any other Lender, grant any request from
any Foreign Credit Party not to require the entry into a Deposit Account Control
Agreement over any Collection Account located in a jurisdiction outside of the
Eligible European Jurisdiction, the Eligible Asian Jurisdiction, the United
States and Canada.

 

144



--------------------------------------------------------------------------------

(ii) Each Foreign Credit Party (other than the Canadian Credit Parties) shall be
the sole account holder of each Deposit Account and shall not allow any other
Person (other than the Administrative Agent, the applicable Collateral Agent or
the applicable depositary bank) to have control over such Deposit Account or any
deposits credited thereto .

(iii) Notwithstanding the foregoing, it is expressly acknowledged that it may be
impractical for a Foreign Credit Party (other than a Canadian Credit Party) to
obtain a Deposit Account Control Agreement (or the equivalent) from the bank or
depositary that maintains its Deposit Accounts or it may take longer than agreed
to obtain a Deposit Account Control Agreement (or the equivalent) in which event
the Administrative Agent will act reasonably in extending the time for obtaining
such Deposit Account Control Agreement (or the equivalent); provided that in
each case, such Foreign Credit Party has exercised due diligence and reasonable
efforts in providing such Deposit Account Control Agreement (or the equivalent).
It is expressly acknowledged that (w) the Administrative Agent reserves the
right to impose Reserves with respect to the failure to obtain any such Deposit
Account Control Agreement over any Collection Accounts within such ninety
(90) or sixty (60) day period referred to in Section 9.17(e)(i), at or after the
end of such period, to account for potential claims of priority creditors which
may come ahead of the security interests granted to the applicable Collateral
Agent as a result of such security interests being “floating” or “circulating”
forms, as opposed to “fixed” or “non-circulating” forms (and if it does impose
Reserves or agree to any other form of action acceptable to the Administrative
Agent, the failure to obtain such Deposit Account Control Agreement shall not
constitute an Event of Default), (x) the Administrative Agent reserves the right
to impose Reserves in connection with any agreement by the Administrative Agent
pursuant to Section 9.17(e)(i) that Collection Accounts located outside Eligible
Asian Jurisdictions, Eligible European Jurisdictions, the United States or
Canada are not required to be subject to Deposit Account Control Agreements,
(y) in connection with any failure to obtain any Deposit Account Control
Agreement with respect to a Collection Account, the Administrative Agent may
require the amendment of the relevant Security Documents on terms mutually
agreeable to the Administrative Agent and the Lead Borrower, acting reasonably,
to the extent necessary to ensure the continuing effectiveness of the security
created thereby notwithstanding that any Deposit Account Control Agreement has
not been obtained, and (z) the form of the Deposit Account Control Agreement (or
the equivalent) may vary from the forms obtained for Deposit Accounts located in
the United States in order to conform to local requirements and customs.

(iv) The provisions of this Section 9.17(e) do not apply to Excluded Accounts.

(f) Deposit Account Operations.

(i) Schedule 9.17 sets forth all Deposit Accounts (other than Excluded Accounts)
maintained by the Credit Parties, including the Dominion Accounts, as of the
Closing Date. The Lead Borrower shall promptly notify the Administrative Agent
of any opening or closing of a Deposit Account (other than any Excluded
Accounts), and shall not open any Deposit Accounts (other than any Excluded
Accounts) at a bank not reasonably acceptable to the Administrative Agent.

(ii) If any Credit Party receives cash or any check, draft or other item of
payment payable to such Credit Party with respect (x) any U.S. Credit Party, any
Revolver Priority Collateral, or (y) any Non-U.S. Credit Party, any Collateral
of the type that would constitute Revolver Priority Collateral if such Non-U.S.
Credit Parties were party to the Intercreditor Agreement, it shall hold the same
in trust for the Administrative Agent and promptly (and in any event within
seven (7) days) deposit the same into any Deposit Account that is subject to a
Deposit Account Control Agreement or a Dominion Account.

(iii) Subject to Section 9.17(g)(iii), each Asian Credit Party, each French
Credit Party, each German Credit Party and each European Credit Party agrees
that upon the commencement and during the continuation of a Liquidity Period,
the only way in which monies may be withdrawn from any Deposit Account with
respect to which Deposit Account Control Agreements have been entered into for
purposes of establishing the amounts in such Deposit Account as “Eligible Cash”
is (i) by (or on the authorisation or instruction of) the applicable Collateral
Agent (or the Administrative Agent) in order to apply them in accordance with
Section 11.11(c) or (ii) at the sole discretion of, and through the express
authorisation or instruction by, the applicable Collateral Agent (or the
Administrative Agent) or as otherwise set out in that Deposit Account Control
Agreement.

 

145



--------------------------------------------------------------------------------

(iv) Each applicable Collateral Agent shall be given sufficient access to each
relevant Deposit Account (including each Collection Account) to ensure that the
provisions of Section 11.11(c) are capable of being complied with including,
without limitation, by having entered into a Deposit Account Control Agreement
or other equivalent agreement with the account bank holding the relevant Deposit
Account requiring such account bank to follow the instructions of the
Administrative Agent and/or the applicable Collateral Agent if instructions are
given by it.

(g) Collection Account Operations.

(i) Each Asian Credit Party, each French Credit Party, each German Credit Party,
and each European Credit Party shall instruct each Account Debtor to pay all
Collections into segregated Collection Accounts which only contain Collections
and are not used for any other purpose and which are subject to the control of
the Administrative Agent and/or the applicable Collateral Agent as specified in
(e)(i) above (or each Asian Credit Party, each French Credit Party, each German
Credit Party, and each European Credit Party shall promptly (and in any event
within seven (7) days) direct any such payments into such Collection Accounts).

(ii) If any Foreign Credit Party (other than the Canadian Credit Parties)
receives cash or any check, draft or other item of payment payable to such
Credit Party with respect to any of its Accounts, it shall hold the same in
trust for the Administrative Agent or its applicable Collateral Agent and
promptly (and in any event within seven (7) days) deposit the same into a
Collection Account.

(iii) Each Asian Credit Party, each French Credit Party, each German Credit
Party, and each European Credit Party agrees that the only way in which monies
may be withdrawn from any Collection Account is (i) by (or on the authorisation
or instruction of) the applicable Collateral Agent (or the Administrative Agent)
in order to apply them in accordance with Section 11.11(c) or (ii) at the sole
discretion of, and through the express authorisation or instruction by, the
applicable Collateral Agent (or the Administrative Agent).

(h) Transfer of Accounts; Notification of Account Debtors.

(i) At any time at the request of the Administrative Agent in its sole
discretion following the commencement of a Liquidity Period, the Foreign Credit
Parties (other than Canadian Credit Parties) shall (a) at the discretion of the
Administrative Agent, either (i) immediately cause all of their Deposit Accounts
into which the proceeds of Accounts are being paid (each an “Existing Collection
Account”) to be transferred to the name of the Administrative Agent or
(ii) promptly open new Deposit Accounts with (and, at the discretion of the
Administrative Agent, in the name of) the Administrative Agent or an Affiliate
of the Administrative Agent (such new bank accounts being Deposit Accounts under
and for the purposes of this Agreement), and (b) if new Deposit Accounts have
been established pursuant to this Section (each a “New Collection Account”)
ensure that all Account Debtors are instructed to pay the Collections owing to
such Credit Parties to the New Collection Accounts. Until all Collections have
been redirected to the New Collection Accounts, each such Credit Party shall
cause all amounts on deposit in any Existing Collection Account to be
transferred to a New Collection Account at the end of each Business Day,
provided that if any such Credit Party does not instruct such re-direction or
transfer, each of them hereby authorises the Administrative Agent to give such
instructions on their behalf to the applicable Account Debtors and/or the
account bank holding such Existing Collection Account (as applicable).

(ii) At any time at the request of the Administrative Agent in its sole
discretion following the commencement of a Liquidity Period, each Foreign Credit
Party (other than Canadian Credit Parties) agrees that if any of its Account
Debtors have not previously received notice of the security interest of the
applicable Collateral Agent over the Accounts and the Collections, it shall give
notice to such Account Debtors and if any such Credit Party does not serve such
notice, each of them hereby authorizes the Administrative Agent or the
applicable Collateral Agent to serve such notice on their behalf.

Section 9.18 Centre of Main Interests. Each European Credit Party, French Credit
Party and German Credit Party shall (a) maintain its centre of main interests
(as that term is used in Article 3(1) of the Regulation) in its jurisdiction of
incorporation for the purposes of the Regulation and (b) except as otherwise
disclosed in any joinder or counterpart to this Agreement or the Guaranty
Agreement pursuant to which such Credit Party becomes a party hereto or thereto,
shall not have an establishment (as that term is used in Article 2(h) of the
Regulation) in any other jurisdiction.

 

146



--------------------------------------------------------------------------------

Section 9.19 Financial Assistance. Each Credit Party and its Restricted
Subsidiaries shall comply in all respects with applicable legislation governing
financial assistance and/or capital maintenance, to the extent such legislation
is applicable to such Credit Party or such Restricted Subsidiary, including §§
678-679 of the United Kingdom’s Companies Act 2006, Section 82 of the Irish
Companies Act, Article L.225-216 of France’s Commercial Code and Part 2J.3 of
the Corporations Act (to the extent applicable) in each case as amended, or any
equivalent and applicable provisions under the laws of the jurisdiction of
organization of such Credit Party and its Subsidiaries, including in relation to
the execution of the Security Documents by such Credit Party and payments of
amounts due under this Agreement.

Section 9.20 European Collateral. Each European Credit Party, French Credit
Party and German Credit Party shall ensure that (i) its standard terms and
conditions of purchase at all times contain a condition to the effect that title
to the purchased goods transfers to the such Credit Party at a time no later
than on delivery of the purchased goods to the such Credit Party and that,
pursuant to such standard terms and conditions of purchase, there are no
extendible retention of title rights in favour of its suppliers, (ii) its
standard terms and conditions of purchase are not amended in a manner that would
prejudice the interest of the Lenders without the prior consent in writing of
the Administrative Agent, and (iii) if the reference on any purchase order or
equivalent document is to the standard terms and conditions of purchase as set
out on a specified website, the relevant website must be maintained, up to date
and publicly accessible at all times. During any Liquidity Period or at any
other time at which the Administrative Agent in its Permitted Discretion
determines that the Collateral of any European Credit Party, French Credit Party
or German Credit Party may be at substantial risk of loss of title, at the
request of the Administrative Agent, the specified Credit Party must send a copy
of its standard terms and conditions of purchase (or other notice satisfactory
to the Administrative Agent which rejects retention of title and/or extendible
retention of title provisions in relation to the Credit Party’s Inventory) to
its suppliers. Upon the occurrence of a Liquidity Period which is continuing the
Administrative Agent may request that any European Credit Party, French Credit
Party or German Credit Party shall change its standard terms and conditions of
purchase or change its purchase standards so that all purchases will be effected
through an Affiliate located in the United States.

ARTICLE 10 Negative Covenants. The Lead Borrower and each of its Restricted
Subsidiaries (and Holdings in the case of Section 10.09(b)) hereby covenant and
agree that on and after the Closing Date and so long as any Lender shall have
any Commitment hereunder, any Loan or other Obligation hereunder (other than
(i) any indemnification obligations arising hereunder which are not then due and
payable and (ii) Secured Bank Product Obligations not then due and payable
pursuant to Section 11.11) or any Letter of Credit shall remain outstanding
(unless Cash Collateralized or backstopped on terms reasonably satisfactory to
the Administrative Agent):

Section 10.01 Liens. The Lead Borrower will not, and will not permit any of its
Restricted Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon or with respect to any property or assets (real or personal, tangible or
intangible) of the Lead Borrower or any of its Restricted Subsidiaries, whether
now owned or hereafter acquired; provided that the provisions of this
Section 10.01 shall not prevent the creation, incurrence, assumption or
existence of, or any filing in respect of, the following (Liens described below
are herein referred to as “Permitted Liens”):

(i) Liens for Taxes, assessments or governmental charges or levies not overdue
or Liens for Taxes being contested in good faith and by appropriate proceedings
for which adequate reserves have been established in accordance with U.S. GAAP
(or, for Foreign Subsidiaries, in conformity with generally accepted accounting
principles that are applicable in their respective jurisdiction of
organization);

(ii) Liens in respect of property or assets of the Lead Borrower or any of its
Restricted Subsidiaries imposed by law, which were incurred in the ordinary
course of business and do not secure Indebtedness for borrowed money, such as
carriers’, warehousemen’s, contractors’, materialmen’s and mechanics’ liens and
other similar Liens arising in the ordinary course of business, and (i) which
are being contested in good faith by appropriate proceedings, which proceedings
have the effect of preventing the forfeiture or sale of the property or assets,
subject to any such Lien for which adequate reserves have been established in
accordance with U.S. GAAP (or, for Foreign Subsidiaries, in conformity with
generally accepted accounting principles that are applicable in their respective
jurisdiction of organization), or (ii) in respect of which no obligations are
past due;

 

147



--------------------------------------------------------------------------------

(iii) Liens (x) in existence on the Closing Date which are listed, and the
property subject thereto described, in Schedule 10.01(iii) (or to the extent not
listed on such Schedule 10.01(iii), where the principal amount of obligations
secured by such Liens is less than $30,000,000 in the aggregate) and (y) Liens
securing Permitted Refinancing Indebtedness in respect of any Indebtedness
secured by the Liens referred to in clause (x);

(iv) (x) Liens created pursuant to the Credit Documents (including Liens on
Secured Bank Product Obligations) and (y) Liens securing Obligations (as defined
in the Term Loan Credit Agreement) under the Term Loan Credit Agreement and the
credit documents related thereto and incurred pursuant to Section 10.04(i)(y)
and, including any Secured Bank Product Obligations that are guaranteed or
secured by the guarantees and security interests thereunder; provided in the
case of this clause (y), that the collateral agent under the Term Loan Credit
Agreement shall have entered into the Intercreditor Agreement;

(v) Leases, subleases, licenses or sublicenses (including licenses or
sublicenses of Intellectual Property) granted to other Persons not materially
interfering with the conduct of the business of the Lead Borrower or any of its
Restricted Subsidiaries;

(vi) Liens (x) upon assets of the Lead Borrower or any of its Restricted
Subsidiaries securing Indebtedness permitted by Section 10.04(iii); provided
that such Liens do not encumber any asset of the Lead Borrower or any of its
Restricted Subsidiaries other than the assets acquired with such Indebtedness
and after-acquired property that is affixed or incorporated into such assets and
proceeds and products thereof; provided that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender on customary terms and (y) Liens securing
Permitted Refinancing Indebtedness in respect of any Indebtedness secured by the
Liens referred to in clause (x);

(vii) [reserved];

(viii) easements, rights-of-way, restrictions (including zoning and other land
use restrictions), covenants, licenses, encroachments, protrusions and other
similar charges or encumbrances and minor title deficiencies, which in the
aggregate do not materially interfere with the conduct of the business of the
Lead Borrower or any of its Restricted Subsidiaries;

(ix) Liens arising from precautionary UCC, PPSA or other similar financing
statement filings regarding operating leases or consignments entered into in the
ordinary course of business or Liens provided for by any transfer of an Account
(as defined in the Australian PPSA) permitted under the Credit Documents, a
commercial consignment or a PPS Lease (as defined in the Australian PPSA) which
do not secure payment or performance of an obligation;

(x) attachment and judgment Liens, to the extent and for so long as the
underlying judgments and decrees do not constitute an Event of Default pursuant
to Section 11.09;

(xi) statutory and common law landlords’ liens under leases to which the Lead
Borrower or any of its Restricted Subsidiaries is a party;

(xii) Liens (other than Liens imposed under ERISA) incurred in the ordinary
course of business in connection with workers’ compensation claims, unemployment
insurance, employee source deductions, wages, vacation pay, statutory pension
plans and social security benefits and Liens securing the performance of bids,
tenders, leases and contracts in the ordinary course of business, statutory
obligations, surety, stay, customs or appeal bonds, performance bonds and other
obligations of a like nature (including (i) those to secure health, safety and
environmental obligations and (ii) those required or requested by any
Governmental Authority other than letters of credit) incurred in the ordinary
course of business;

(xiii) Permitted Encumbrances;

 

148



--------------------------------------------------------------------------------

(xiv) (A) Liens on property or assets (other than Accounts or Inventory, unless
such Liens are expressly made junior to the Liens in favor of the Administrative
Agent) acquired pursuant to a Permitted Acquisition, or on property or assets of
a Restricted Subsidiary of the Lead Borrower in existence at the time such
Restricted Subsidiary is acquired pursuant to a Permitted Acquisition, provided
that (x) any Indebtedness that is secured by such Liens is permitted to exist
under Section 10.04, and (y) such Liens are not incurred in connection with, or
in contemplation or anticipation of, such Permitted Acquisition and do not
attach to any other asset of the Lead Borrower or any of its Restricted
Subsidiaries; and (B) Liens securing Permitted Refinancing Indebtedness in
respect of Indebtedness in respect of any Indebtedness secured by the Liens
referred to in clause (A);

(xv) deposits or pledges to secure bids, tenders, contracts (other than
contracts for the repayment of borrowed money), leases, statutory obligations,
surety, stay, customs and appeal bonds and other obligations of like nature
(including (i) those to secure health, safety and environmental obligations and
(ii) those required or requested by any Governmental Authority other than
letters of credit), and as security for the payment of rent, in each case
arising in the ordinary course of business;

(xvi) Liens on assets of Foreign Subsidiaries (excluding Credit Parties)
securing Indebtedness of Foreign Subsidiaries (excluding Credit Parties)
permitted pursuant to Section 10.04;

(xvii) any interest or title of, and any Liens created by, a lessor, sublessor,
licensee, sublicensee, licensor or sublicensor under any lease, sublease,
license or sublicense agreement (including software and other technology
licenses) in the ordinary course of business;

(xviii) Liens on property subject to Sale-Leaseback Transactions to the extent
such Sale-Leaseback Transactions are permitted by Section 10.02(xii)(b);

(xix) any encumbrances or restrictions (including, without limitation, put and
call agreements) with respect to the Equity Interests of any joint venture
permitted by the terms of this Agreement arising pursuant to the agreement
evidencing such joint venture;

(xx) Liens in favor of the Lead Borrower, any Subsidiary Borrower, or any
Subsidiary Guarantor securing intercompany Indebtedness permitted by
Section 10.05; provided that any Liens securing Indebtedness that is required to
be subordinated pursuant to Section 10.05 shall be subordinated to the Liens
created pursuant to the Security Documents;

(xxi) Liens on specific items of inventory or other goods (and proceeds thereof)
of any Person securing such Person’s obligations in respect of bankers’
acceptances or letters of credit issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods, and pledges or deposits in the ordinary course of business;

(xxii) Liens on insurance policies and the proceeds thereof (whether accrued or
not) and rights or claims against an insurer, in each case securing insurance
premium financings permitted under Section 10.04(x);

(xxiii) Liens that may arise on inventory or equipment of the Lead Borrower or
any of its Restricted Subsidiaries in the ordinary course of business as a
result of such inventory or equipment being located on premises owned by Persons
other than the Lead Borrower and its Restricted Subsidiaries;

(xxiv) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xxv) Liens (i) of a collection bank arising under Section 4-210 of the UCC (or
equivalent under Australian law) or similar provisions of other applicable laws
on items in the course of collection, (ii) attaching to commodity trading
accounts or other commodities brokerage accounts incurred in the ordinary course
of business and (iii) in favor of a banking or other financial institution
arising as a matter of law or under customary general terms and conditions
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

 

149



--------------------------------------------------------------------------------

(xxvi) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 10.05(ii); provided that such Liens do not
extend to any assets other than those that are the subject of such repurchase
agreement;

(xxvii) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the incurrence or issuance of Indebtedness,
(ii) relating to pooled deposit or sweep accounts of the Lead Borrower or any
Restricted Subsidiary to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of the Lead Borrower or any
Restricted Subsidiary or (iii) relating to purchase orders and other agreements
entered into with customers of the Lead Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(xxviii) Liens attaching solely to cash earnest money deposits in connection
with any letter of intent or purchase agreement in connection with a Permitted
Acquisition or other Investment permitted hereunder;

(xxix) other Liens attaching to properties and assets (other than Accounts or
Inventory, unless such Liens are expressly made junior to the Liens in favor of
the Administrative Agent) to the extent securing liabilities with a principal
amount not in excess of the greater of $210,000,000 and 3.5% of Consolidated
Total Assets (measured at the time of incurrence) in the aggregate at any time
outstanding;

(xxx) Liens on Collateral securing obligations in respect of Indebtedness
permitted by Section 10.04(xxvii);

(xxxi) cash deposits with respect to the Senior Notes, any Refinancing Notes or
any Permitted Junior Debt or any other Indebtedness, in each case to the extent
permitted by Section 10.07;

(xxxii) Liens on accounts receivable sold in connection with the sale or
discount of accounts receivable permitted by Section 10.02(iv);

(xxxiii) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Lead Borrower or any
Restricted Subsidiary in the ordinary course of business;

(xxxiv) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

(xxxv) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business of the
Lead Borrower and the Restricted Subsidiaries complies, and (ii) any zoning or
similar law or right reserved to or vested in any Governmental Authority to
control or regulate the use of any real property that does not materially
interfere with the ordinary conduct of the business of the Lead Borrower or any
Restricted Subsidiary;

(xxxvi) deposits made in the ordinary course of business to secure liability to
insurance carriers;

(xxxvii) receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof;

(xxxviii) so long as no Default has occurred and is continuing at the time of
granting such Liens, Liens on cash deposits in an aggregate amount not to exceed
$45,000,000 securing any Swap Contracts permitted hereunder that do not
constitute Obligations hereunder;

 

150



--------------------------------------------------------------------------------

(xxxix) [reserved];

(xl) customary Liens granted in favor of a trustee (including the trustee for
the Senior Notes) to secure fees and other amounts owing to such trustee under
an indenture or other agreement pursuant to which Indebtedness not prohibited by
the indenture is issued (including the indenture under which the notes are to be
issued);

(xli) leases and subleases of real property that do not materially interfere
with the ordinary conduct of the business of the Lead Borrower or any of its
Restricted Subsidiaries; and

(xlii) Liens on cash or Cash Equivalents (and the related escrow accounts) in
connection with the issuance into (and pending the release from) escrow of any
Refinancing Notes, any Permitted Pari Passu Notes or any Permitted Junior Debt.

In connection with the granting of Liens of the type described in this
Section 10.01 by the Lead Borrower or any of its Restricted Subsidiaries, the
Administrative Agent and the Collateral Agents shall be authorized to, take any
actions deemed appropriate by it in connection therewith (including, without
limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens).

Section 10.02 Consolidation, Merger, or Sale of Assets, etc. The Lead Borrower
will not, and will not permit any of its Restricted Subsidiaries to, wind up,
liquidate or dissolve its affairs or enter into any partnership, joint venture,
or transaction of merger or consolidation, or convey, sell, lease or otherwise
dispose of all or any part of its property or assets, or enter into any
Sale-Leaseback Transaction, except that:

(i) any Investment permitted by Section 10.05 may be structured as a merger,
consolidation or amalgamation;

(ii) the Lead Borrower and its Restricted Subsidiaries may sell assets
(including Equity Interests) not constituting Collateral or comprising Term
Priority Collateral (and, so long as a new Borrowing Base Certificate is
delivered in connection with such sale of assets comprising more than 10% of the
Aggregate Borrowing Base have been disposed of in connection with such sale, any
Revolver Priority Collateral) so long as (x) the Lead Borrower or the respective
Restricted Subsidiary receives at least fair market value (as determined in good
faith by the Lead Borrower or such Restricted Subsidiary, as the case may be)
and (y) in the case of any single transaction that involves assets or Equity
Interests having a fair market value of more than $30,000,000, at least 75% of
the consideration received by the Lead Borrower or such Restricted Subsidiary
shall be in the form of cash, Cash Equivalents or, subject to the proviso below,
Designated Non-cash Consideration (taking into account the amount of cash and
Cash Equivalents, the principal amount of any promissory notes and the fair
market value, as determined by the Lead Borrower or such Restricted Subsidiary,
as the case may be, in good faith, of any other consideration (including
Designated Non-cash Consideration)) and is paid at the time of the closing of
such sale; provided, however, that for purposes of this clause (y), the
following shall be deemed to be cash: (A) any liabilities (as shown on the Lead
Borrower’s or such Restricted Subsidiary’s most recent balance sheet provided
hereunder or in the footnotes thereto) of the Lead Borrower or such Restricted
Subsidiary (other than liabilities that are by their terms subordinated to the
Obligations) that are assumed by the transferee with respect to the applicable
disposition and for which the Lead Borrower and the Restricted Subsidiaries
shall have been validly released by all applicable creditors in writing, (B) any
securities, notes, other obligations or assets received by the Lead Borrower or
such Restricted Subsidiary from such transferee that are converted by the Lead
Borrower or such Restricted Subsidiary into cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents received in the conversion) within 180
days following the closing of the applicable asset sale, (C) consideration
consisting of Indebtedness of the Lead Borrower or such Restricted Subsidiary
that is not Subordinated Indebtedness received from such transferee,
(D) accounts receivable of a business retained by the Lead Borrower or any of
its Restricted Subsidiaries, as the case may be, following the sale of such
business; provided that such accounts receivable (1) are not past due more than
90 days and (2) do not have a payment date greater than 120 days from the date
of the invoices creating such accounts receivable and (E) any Designated
Non-cash Consideration received by the Lead Borrower or any of its Restricted
Subsidiaries in such

 

151



--------------------------------------------------------------------------------

asset sale having an aggregate fair market value, taken together with all other
Designated Non-cash Consideration received pursuant to this clause (y) that is
at that time outstanding, not to exceed the greater of (1) $150,000,000 and (2)
2.5% of Consolidated Total Assets (measured at the time of the receipt of such
Designated Non-cash Consideration) (with the fair market value of each item of
Designated Non-cash Consideration being measured at the time received and
without giving effect to subsequent changes in value);

(iii) each of the Lead Borrower and its Restricted Subsidiaries may lease (as
lessee) or license (as licensee) real or personal property (so long as any such
lease or license does not create a Capitalized Lease Obligation except to the
extent permitted by Section 10.04(iii));

(iv) each of the Lead Borrower and its Restricted Subsidiaries may sell or
discount, in each case in the ordinary course of business, accounts receivable
arising in the ordinary course of business, but only in connection with the
compromise or collection thereof and not as part of any financing transaction;

(v) each of the Lead Borrower and its Restricted Subsidiaries may grant
licenses, sublicenses, leases or subleases to other Persons not materially
interfering with the conduct of the business of the Lead Borrower or any of its
Restricted Subsidiaries, including of Intellectual Property;

(vi) (v) any U.S. Subsidiary of the Lead Borrower may be merged, consolidated,
dissolved, amalgamated or liquidated with or into the Lead Borrower (so long as
the surviving Person of such merger, consolidation, dissolution, amalgamation or
liquidation is a corporation, limited liability company or limited partnership
organized or existing under the laws of the United States of America, any state
thereof or the District of Columbia and, if such surviving Person is not the
Lead Borrower, such Person expressly assumes, in writing, all the obligations of
the Lead Borrower under the Credit Documents pursuant to an assumption agreement
in form and substance reasonably satisfactory to the Administrative Agent) or
any U.S. Subsidiary Borrower (so long as the surviving Person of such merger,
consolidation, dissolution, amalgamation or liquidation is a Wholly-Owned
Domestic Subsidiary of the Lead Borrower, is a corporation, limited liability
company or limited partnership and is or becomes a U.S. Subsidiary Borrower
concurrently with such merger, consolidation or liquidation), (w) any Canadian
Subsidiary of the Canadian Parent Borrower may be merged, consolidated,
dissolved, amalgamated or liquidated with or into the Canadian Parent Borrower
(so long as the surviving Person of such merger, consolidation, dissolution,
amalgamation or liquidation is a corporation, limited liability company,
unlimited liability company or limited partnership organized or existing under
the laws of Canada or any province thereof and, if such surviving Person is not
the Canadian Parent Borrower, such Person expressly assumes, in writing, all the
obligations of the Canadian Parent Borrower under the Credit Documents pursuant
to an assumption agreement in form and substance reasonably satisfactory to the
Administrative Agent) or any Canadian Subsidiary Borrower (so long as the
surviving Person of such merger, consolidation, dissolution, amalgamation or
liquidation is a Canadian Subsidiary of the Canadian Parent Borrower, is a
corporation, limited liability company or limited partnership and is or becomes
a Canadian Subsidiary Borrower concurrently with such merger, consolidation or
liquidation) (x) any Restricted Subsidiary that is not a Credit Party may be
merged, consolidated, dissolved, amalgamated or liquidated with or into any
other Restricted Subsidiary that is not a Credit Party and (y) any Restricted
Subsidiary may be merged, consolidated, dissolved, amalgamated or liquidated
with or into any Credit Party (so long as such Credit Party is the surviving
corporation of such merger, consolidation, dissolution, amalgamation or
liquidation); provided that any such merger, consolidation, dissolution,
amalgamation or liquidation shall only be permitted pursuant to this clause
(vi), so long as (I) no Event of Default then exists or would exist immediately
after giving effect thereto and (II) any security interests granted to any
Collateral Agent for the benefit of the Secured Creditors in the assets (and
Equity Interests) of any such Person subject to any such transaction shall not
be impaired in any material respect as a result of such merger, consolidation,
amalgamation or liquidation;

(vii) [reserved];

(viii) each of the Lead Borrower and its Restricted Subsidiaries may make sales
or leases of (A) inventory in the ordinary course of business, (B) goods held
for sale in the ordinary course of business and (C) immaterial assets with a
fair market value, in the case of this clause (C), of less than $25,000,000;

 

152



--------------------------------------------------------------------------------

(ix) each of the Lead Borrower and its Restricted Subsidiaries may sell or
otherwise dispose of (i) outdated, obsolete, surplus or worn out property, in
each case, in the ordinary course of business and (ii) property no longer used
or useful in the conduct of the business of the Lead Borrower and its Restricted
Subsidiaries;

(x) each of the Lead Borrower and its Restricted Subsidiaries may sell or
otherwise dispose of assets acquired pursuant to a Permitted Acquisition so long
as (x) such assets are not used or useful to the core or principal business of
the Lead Borrower and its Restricted Subsidiaries, (y) such assets have a fair
market value not in excess of the greater of (A) $50,000,000 and (B) 0.75% of
Consolidated Total Assets (measured at the time of disposition thereof), and
(z) such assets are sold, transferred or disposed of on or prior to the first
anniversary of the relevant Permitted Acquisition;

(xi) in order to effect a sale, transfer or disposition otherwise permitted by
this Section 10.02, a Restricted Subsidiary of the Lead Borrower may be merged,
amalgamated or consolidated with or into another Person, or may be dissolved or
liquidated;

(xii) each of the Lead Borrower and its Restricted Subsidiaries may effect
Sale-Leaseback Transactions (a) involving real property acquired after the
Closing Date and not more than 180 days prior to such Sale-Leaseback Transaction
for cash and fair market value (as determined by the Lead Borrower) or (b) with
respect to any other Sale-Leaseback Transactions not described in subclause
(xii)(a), having an aggregate fair market value not in excess of $25,000,000;

(xiii) [reserved];

(xiv) each of the Lead Borrower and its Restricted Subsidiaries may issue or
sell Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary;

(xv) each of the Lead Borrower and its Restricted Subsidiaries may make
transfers of property subject to casualty or condemnation proceedings upon the
occurrence of the related Recovery Event;

(xvi) each of the Lead Borrower and its Restricted Subsidiaries may abandon
Intellectual Property rights in the ordinary course of business, in the exercise
of its reasonable good faith judgment;

(xvii) each of the Lead Borrower and its Restricted Subsidiaries may make
voluntary terminations of or unwind Swap Contracts;

(xviii) each of the Lead Borrower and its Restricted Subsidiaries may make
dispositions resulting from foreclosures by third parties on properties of the
Lead Borrower or any of its Restricted Subsidiaries and acquisitions by the Lead
Borrower or any of its Restricted Subsidiaries resulting from foreclosures by
such Persons or properties of third parties;

(xix) each of the Lead Borrower and its Restricted Subsidiaries may terminate
leases and subleases;

(xx) each of the Lead Borrower and its Restricted Subsidiaries may use cash and
Cash Equivalents (or other assets that were Cash Equivalents when the relevant
Investment was made) to make payments that are not otherwise prohibited by this
Agreement;

(xxi) each of the Lead Borrower or its Restricted Subsidiaries may sell or
otherwise dispose of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such sale or disposition are promptly applied to the
purchase price of such replacement property;

 

153



--------------------------------------------------------------------------------

(xxii) sales, dispositions or contributions of property (A) between Credit
Parties (other than Holdings) so long as a new Borrowing Base Certificate is
delivered if any Overadvance is caused by such transfer to a Credit Party under
a different Subfacility, (B) between Restricted Subsidiaries (other than Credit
Parties), (C) by Restricted Subsidiaries that are not Credit Parties to the
Credit Parties (other than Holdings) or (D) by Credit Parties to any Restricted
Subsidiary that is not a Credit Party; provided with respect to clause (D) that
(x) (1) the portion (if any) of any such sale, disposition or contribution of
property made for less than fair market value and (2) any noncash consideration
received in exchange for any such sale, disposition or contribution of property,
shall in each case constitute an Investment in such Restricted Subsidiary
subject to Section 10.05 and (y) a new Borrowing Base Certificate shall be
delivered if assets comprising more than 10% of the Aggregate Borrowing Base are
transferred in a single transaction or series of related transactions to
non-Credit Parties;

(xxiii) dispositions of Investments (including Equity Interests) in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements;

(xxiv) transfers of condemned property as a result of the exercise of “eminent
domain” (or the equivalent under other applicable law) or other similar powers
to the respective Governmental Authority or agency that has condemned the same
(whether by deed in lieu of condemnation or otherwise), and transfers of
property that have been subject to a casualty to the respective insurer of such
real property as part of an insurance settlement;

(xxv) any disposition of any asset between or among the Restricted Subsidiaries
as a substantially concurrent interim disposition in connection with a
disposition otherwise permitted pursuant to this Section 10.02; and

(xxvi) dispositions permitted by Section 10.03.

To the extent the Required Lenders (or such other percentage of the Lenders as
may be required by Section 10.02) waive the provisions of this Section 10.02
with respect to the sale of any Collateral, or any Collateral is sold as
permitted by this Section 10.02 (other than to a Borrower or a Subsidiary
Guarantor), such Collateral shall be sold free and clear of the Liens created by
the Security Documents, and the Administrative Agent and the Collateral Agents
shall be authorized to take any actions deemed appropriate by them in order to
effect the foregoing.

Section 10.03 Dividends. The Lead Borrower will not, and will not permit any of
its Restricted Subsidiaries to, authorize, declare or pay any Dividends with
respect to the Lead Borrower or any of its Restricted Subsidiaries, except that:

(i) any Restricted Subsidiary of the Lead Borrower may pay Dividends or return
capital or make distributions and other similar payments with regard to its
Equity Interests to the Lead Borrower or to other Restricted Subsidiaries of the
Lead Borrower which directly or indirectly own equity therein;

(ii) any non-Wholly-Owned Subsidiary of the Lead Borrower may declare and pay
cash Dividends to its shareholders generally so long as the Lead Borrower or its
Restricted Subsidiary which owns the Equity Interests in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interests in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);

(iii) so long as no Default or Event of Default exists at the time of the
applicable Dividend, redemption or repurchase or would exist immediately after
giving effect thereto, the Lead Borrower may pay cash Dividends to Holdings to
allow Holdings to pay cash dividends or make cash distributions to any other
Parent Company to redeem or repurchase, contemporaneously with such Dividend,
Equity Interests of such Holdings or such other Parent Company from management,
employees, officers and directors (and their successors and assigns) of the Lead
Borrower and its Restricted Subsidiaries; provided that (A) the aggregate amount
of Dividends made by the Lead Borrower to Holdings pursuant to this clause
(iii), and the aggregate amount paid by Holdings or such other Parent Company in
respect of all such Equity Interests so redeemed or repurchased shall not (net
of any cash proceeds received by Holdings (but in no event

 

154



--------------------------------------------------------------------------------

from any Initial Public Offering) from issuances of its Equity Interests and
contributed to the Lead Borrower in connection with such redemption or
repurchase), in either case, exceed during any fiscal year of the Lead Borrower,
$30,000,000 (provided that the amount of cash Dividends permitted to be, but
not, paid in any fiscal year pursuant to this clause (iii) shall increase the
amount of cash Dividends permitted to be paid in the succeeding two fiscal years
pursuant to this clause (iii)); (B) such amount in any calendar year may be
increased by an amount not to exceed: (I) the cash proceeds of key man life
insurance policies received by the Lead Borrower or any of its Restricted
Subsidiaries after the Closing Date; plus (II) the net proceeds from the sale of
Equity Interests of Holdings, in each case to members of management, managers,
directors or consultants of any Parent Company or any of its Subsidiaries that
occurs after the Closing Date, where the net proceeds of such sale are received
by or contributed to the Lead Borrower; less (III) the amount of any Dividends
previously made with the cash proceeds described in the preceding clause (I);
and (C) cancellation of Indebtedness owing to the Lead Borrower from members of
management, officers, directors, employees of the Lead Borrower or any of its
Subsidiaries in connection with a repurchase of Equity Interests of Holdings or
any other Parent Company will not be deemed to constitute a Dividend for
purposes of this Agreement;

(iv) the Lead Borrower may pay cash Dividends to Holdings so long as the
proceeds thereof are promptly used by Holdings (or subsequently paid to any
other Parent Company) to pay expenses incurred by Holdings or any other Parent
Company in connection with offerings, registrations, or exchange listings of
equity or debt securities and maintenance of same (A) where the net proceeds of
such offering are to be received by or contributed to the Lead Borrower, (B) in
a prorated amount of such expenses in proportion to the amount of such net
proceeds intended to be so received or contributed or loaned, or (C) otherwise
on an interim basis prior to completion of such offering so long as Holdings and
any other Parent Company shall cause the amount of such expenses to be repaid to
the Lead Borrower or the relevant Restricted Subsidiary of the Lead Borrower out
of the proceeds of such offering promptly if such offering is completed;

(v) the Lead Borrower may pay cash Dividends to Holdings so long as the proceeds
thereof are promptly used by Holdings (or subsequently paid to any other Parent
Company) to pay costs (including all professional fees and expenses) incurred by
Holdings or any other Parent Company in connection with reporting obligations
under or otherwise incurred in connection with compliance with applicable laws,
applicable rules or regulations of any governmental, regulatory or
self-regulatory body or stock exchange, including in respect of any reports
filed with respect to the Securities Act, the Securities Exchange Act or the
respective rules and regulations promulgated thereunder;

(vi) the Lead Borrower may pay cash dividends or other distributions, or make
loans or advances to, any Parent Company or the equity interest holders thereof
in amounts required for any Parent Company or the equity interest holders
thereof to pay, in each case without duplication:

(A) franchise Taxes (and other fees and expenses) required to maintain their
existence to the extent such Taxes, fees and expenses are reasonably
attributable to the operations of Holdings, the Lead Borrower and its Restricted
Subsidiaries;

(B) with respect to any taxable year (or portion thereof) ending after the
Closing Date with respect to which the Lead Borrower (a) is treated as a
corporation for U.S. federal, state, and/or local income tax purposes and (b) is
a member of a consolidated, combined or similar income tax group (a “Tax Group”)
of which any Parent Company is the common parent, federal, state and local
income Taxes (including minimum Taxes) (or franchise and similar Taxes imposed
in lieu of such minimum Taxes) that are attributable to the taxable income of
the Lead Borrower and its Subsidiaries; provided that for each taxable period,
the amount of such payments made in respect of such taxable period in the
aggregate shall not exceed the amount that the Lead Borrower and its
Subsidiaries would have been required to pay as a stand-alone Tax Group;
provided, further, that the permitted payment pursuant to this clause (B) with
respect to the Taxes of any Unrestricted Subsidiary for any taxable period shall
be limited to the amount actually paid by such Unrestricted Subsidiary to the
Lead Borrower or its Restricted Subsidiaries for the purposes of paying such
consolidated, combined or similar Taxes;

 

155



--------------------------------------------------------------------------------

(C) customary salary, bonus and other benefits payable to officers and employees
of any Parent Company to the extent such salaries, bonuses and other benefits
are reasonably attributable to the ownership or operations of the Lead Borrower
and its Restricted Subsidiaries;

(D) general corporate operating and overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties) of any Parent Company to the extent such costs and expenses are
reasonably attributable to the ownership or operations of the Lead Borrower and
its Restricted Subsidiaries;

(E) cash payments in lieu of issuing fractional shares in connection with the
exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of the Lead Borrower or any Parent Company;

(F) the purchase or other acquisition by Holdings or any other Parent Company of
the Lead Borrower of all or substantially all of the property and assets or
business of any Person, or of assets constituting a business unit, a line of
business or division of such Person, or of all of the Equity Interests in a
Person; provided that if such purchase or other acquisition had been made by the
Lead Borrower, it would have constituted a Permitted Acquisition permitted to be
made pursuant to Section 9.14; provided that (A) such dividend, distribution,
loan or advance shall be made concurrently with the closing of such purchase or
other acquisition and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests)
and any liabilities assumed to be contributed to the Lead Borrower or any
Restricted Subsidiary or (2) the merger (to the extent permitted in
Section 10.02) into the Lead Borrower or any Restricted Subsidiary of the Person
formed or acquired in order to consummate such purchaser or other acquisition;

(G) any customary fees and expenses related to any unsuccessful equity offering
by any Parent Company directly attributable to the operations of the Lead
Borrower and its Restricted Subsidiaries;

(vii) reasonable and customary indemnities to directors, officers and employees
of Holdings or any other Parent Company in the ordinary course of business, to
the extent reasonably attributable to the ownership or operation of the Lead
Borrower and its Restricted Subsidiaries;

(viii) the Lead Borrower may pay cash Dividends to Holdings so long as the
proceeds thereof are promptly used by Holdings (or subsequently paid to any
other Parent Company) for payment of (x) obligations under or in respect of
director and officer insurance policies to the extent reasonably attributable to
the ownership or operation of the Lead Borrower and its Restricted Subsidiaries
or (y) indemnification obligations owing to the Sponsor and Sponsor Affiliates
under the Advisory Agreement;

(ix) any Dividend used (i) to fund the Transaction, including Transaction Costs,
and (ii) in order to satisfy indemnity and other similar obligations under the
Acquisition Agreement;

(x) the Lead Borrower may pay cash Dividends to Holdings (who may subsequently
pay cash Dividends to any other Parent Company) so long as the proceeds thereof
are used to pay the Sponsor or Sponsor Affiliate fees, expenses and
indemnification payments that are then permitted to be paid pursuant to Sections
10.06(v), 10.06(vii) and 10.06(xii);

(xi) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants or similar equity incentive awards;

(xii) a Dividend to any Parent Company to fund a payment of dividends on such
Parent Company’s common stock following an Initial Public Offering of such
common stock after the Closing Date, of up to 6% per annum of the net cash
proceeds contributed to the capital of the Lead Borrower from any such Initial
Public Offering;

 

156



--------------------------------------------------------------------------------

(xiii) the Lead Borrower may pay any Dividends so long as the Distribution
Conditions are satisfied on a Pro Forma Basis immediately after giving effect to
such Dividends;

(xiv) purchases of minority interests in Restricted Subsidiaries that are not
Wholly-Owned Subsidiaries by the Lead Borrower and the Guarantors; provided that
the aggregate amount of such purchases, when added to the aggregate amount of
Investments pursuant to Section 10.05(xvii), shall not exceed $30,000,000;

(xv) the declaration and payment of Dividends or the payment of other
distributions by the Lead Borrower in an aggregate amount since the Closing
Date, when aggregated with the amount expended in reliance on 10.07(a)(B)(ii),
not to exceed $50,000,000;

(xvi) the Lead Borrower and each Restricted Subsidiary may declare and make
Dividend payments or other distributions payable solely in the Equity Interests
of such Person so long as in the case of Dividend or other distribution by a
Restricted Subsidiary, the Lead Borrower or a Restricted Subsidiary receives at
least its pro rata share of such dividend or distribution;

(xvii) the Lead Borrower may pay Dividends with the cash proceeds contributed to
its common equity from the net cash proceeds of any equity issuance by any
Parent Company, so long as, with respect to any such payments, no Event of
Default shall have occurred and be continuing or would result therefrom; and

(xviii) the Lead Borrower and any Restricted Subsidiary may pay Dividends within
60 days after the date of declaration thereof, if at the date of declaration of
such payment, such payment would have complied with another provision of this
Section 10.03.

In determining compliance with this Section 10.03 (and in determining amounts
paid as Dividends pursuant hereto for purposes of the definition of Consolidated
EBITDA and Consolidated Net Income), amounts loaned or advanced to Holdings
pursuant to Section 10.05(vi) shall, to the extent such loan or advance remains
unpaid, be deemed to be cash Dividends paid to Holdings to the extent provided
in said Section 10.05(vi).

Section 10.04 Indebtedness. The Lead Borrower will not, and will not permit any
of its Restricted Subsidiaries to, contract, create, incur, assume or suffer to
exist any Indebtedness, except:

(i) (x) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents, (y) Indebtedness incurred pursuant to the Term Loan Credit Agreement
in an amount not to exceed (A) $2,645,000,000 plus (B) Incremental Term Loans
incurred under Section 2.15(a)(v)(y) of the Term Loan Credit Agreement (or any
similar provision in any Permitted Refinancing thereof) plus (C) the Ratio-Based
Incremental Facility, and any Permitted Refinancing Indebtedness in respect
thereof and (z) Indebtedness under Refinancing Notes and Refinancing Term Loans
incurred under the Term Loan Credit Agreement, and any Permitted Refinancing
Indebtedness in respect thereof;

(ii) Indebtedness under Swap Contracts entered into with respect to other
Indebtedness permitted under this Section 10.04 so long as the entering into of
such Swap Contracts are bona fide hedging activities and are not for speculative
purposes;

(iii) Indebtedness of the Lead Borrower and its Restricted Subsidiaries
evidenced by Capitalized Lease Obligations and purchase money Indebtedness
(including obligations in respect of mortgages, industrial revenue bonds,
industrial development bonds and similar financings) in connection with the
acquisition, construction, installation, repair, replacement or improvement of
fixed or capital assets and any Permitted Refinancing Indebtedness in respect
thereof; provided that in no event shall the aggregate principal amount of all
such Indebtedness incurred or assumed in each case after the Closing Date
pursuant to this clause (iii) exceed the greater of $180,000,000 and 3.0% of
Consolidated Total Assets (measured at the time of incurrence) at any one time
outstanding;

 

157



--------------------------------------------------------------------------------

(iv) [reserved];

(v) (A) Indebtedness of a Restricted Subsidiary of the Lead Borrower acquired
pursuant to a Permitted Acquisition (or Indebtedness assumed at the time of a
Permitted Acquisition of an asset securing such Indebtedness); provided that
(x) such Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition and (y) the Consolidated Total Net
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which Section 9.01 Financials were required to
have been delivered, shall not exceed 4.50 to 1.00 and (B) any Permitted
Refinancing Indebtedness in respect thereof;

(vi) intercompany Indebtedness and cash management pooling obligations and
arrangements among the Lead Borrower and its Restricted Subsidiaries to the
extent permitted by Sections 9.17 and 10.05(vi);

(vii) Indebtedness outstanding on the Closing Date and listed on Schedule 10.04
and any Permitted Refinancing Indebtedness in respect thereof;

(viii) Indebtedness of Foreign Subsidiaries that are not Credit Parties;
provided that the aggregate principal amount of Indebtedness outstanding
pursuant to this clause (viii) shall not at any time exceed the greater of
$120,000,000 and 2.0% of Consolidated Total Assets (measured at the time of
incurrence);

(ix) the Senior Notes outstanding on the Closing Date in an aggregate principal
amount not to exceed $750,000,000 and any Permitted Refinancing Indebtedness in
respect thereof;

(x) Indebtedness incurred in the ordinary course of business to finance
insurance premiums or take-or-pay obligations contained in supply arrangements;

(xi) Indebtedness incurred in the ordinary course of business in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and other similar services in connection
with cash management and deposit accounts and Indebtedness in connection with
the honoring of a bank or other financial institution of a check, draft or
similar instrument drawn against insufficient funds in the ordinary course of
business, including in each case, Bank Product Debt;

(xii) [reserved];

(xiii) unsecured Indebtedness of the Lead Borrower (which may be guaranteed on a
subordinated basis by Holdings (so long as it is a party to the Guaranty
Agreement) and any or all other Credit Parties), in an aggregate outstanding
principal amount (together with any Permitted Refinancing Indebtedness in
respect thereof) not to exceed the greater of $240,000,000 and 4.0% of
Consolidated Total Assets (measured at the time of incurrence) at any time,
assumed or incurred in connection with any Permitted Acquisition permitted under
Section 9.14, so long as such Indebtedness (and any guarantees thereof) are
subordinated to the Obligations upon terms and conditions acceptable to the
Administrative Agent and any Permitted Refinancing Indebtedness in respect
thereof;

(xiv) [reserved];

(xv) additional Indebtedness of the Lead Borrower and its Restricted
Subsidiaries not to exceed the greater of $210,000,000 and 3.5% of Consolidated
Total Assets (measured at the time of incurrence) in aggregate principal amount
outstanding at any time;

(xvi) Contingent Obligations for customs, stay, performance, appeal, judgment,
replevin and similar bonds and suretyship arrangements, and completion
guarantees and other obligations of a like nature, all in the ordinary course of
business;

 

158



--------------------------------------------------------------------------------

(xvii) Contingent Obligations to insurers required in connection with worker’s
compensation and other insurance coverage incurred in the ordinary course of
business;

(xviii) guarantees made by the Lead Borrower or any of its Restricted
Subsidiaries of Indebtedness of the Lead Borrower or any of its Restricted
Subsidiaries permitted to be outstanding under this Section 10.04; provided that
(x) such guarantees are permitted by Section 10.05 and (y) no Restricted
Subsidiary that is not a Credit Party shall guarantee Indebtedness of a Credit
Party pursuant to this clause (xviii);

(xix) guarantees made by any Foreign Subsidiary (other than a Credit Party) of
Indebtedness of any other Foreign Subsidiary (other than a Credit Party)
permitted to be outstanding under this Section 10.04;

(xx) guarantees made by Restricted Subsidiaries acquired pursuant to a Permitted
Acquisition of Indebtedness acquired or assumed pursuant thereto in accordance
with this Section 10.04, or any refinancing thereof pursuant to this
Section 10.04; provided that such guarantees may only be made by Restricted
Subsidiaries who were guarantors of the Indebtedness originally acquired or
assumed pursuant to this Section 10.04 at the time of the consummation of the
Permitted Acquisition to which such Indebtedness relates;

(xxi) customary Contingent Obligations in connection with sales, other
dispositions and leases permitted under Section 10.02 (but not in respect of
Indebtedness for borrowed money or Capitalized Lease Obligations) including
indemnification obligations with respect to leases, and guarantees of
collectability in respect of accounts receivable or notes receivable for up to
face value;

(xxii) guarantees of Indebtedness of directors, officers and employees of the
Lead Borrower or any of its Restricted Subsidiaries in respect of expenses of
such Persons in connection with relocations and other ordinary course of
business purposes;

(xxiii) guarantees of Indebtedness of a Person in connection with a joint
venture, provided that the aggregate principal amount of any Indebtedness so
guaranteed that is then outstanding, when added to the aggregate amount of
unreimbursed payments theretofore made in respect of such guarantees and the
amount of Investments then outstanding (and deemed outstanding) under clause
(xix) of Section 10.05, shall not exceed the greater of $210,000,000 and 3.5% of
Consolidated Total Assets (measured at the time of incurrence);

(xxiv) [reserved];

(xxv) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business, to the extent such Indebtedness is
extinguished reasonably promptly after receipt of notice thereof;

(xxvi) (x) severance, pension and health and welfare retirement benefits or the
equivalent thereof to current and former employees of the Lead Borrower or its
Restricted Subsidiaries incurred in the ordinary course of business,
(y) Indebtedness representing deferred compensation or stock-based compensation
to employees of the Lead Borrower and the Restricted Subsidiaries and
(z) Indebtedness consisting of promissory notes issued by any Credit Party to
current or former officers, directors and employees, their respective estates,
spouses or former spouses to finance the purchase or redemption of Equity
Interests of any Parent Company permitted by Section 10.03;

(xxvii) (A) Permitted Pari Passu Notes or Permitted Junior Debt in an amount not
to exceed the then remaining aggregate principal amount of Incremental Term
Loans that could be incurred at such time pursuant to Section 2.15 of the Term
Loan Credit Agreement so long as (i) all such Indebtedness is incurred in
accordance with the requirements of the definition of “Permitted Pari Passu
Notes,” “Permitted Junior Notes” or “Permitted Junior Loans,” as the case may
be, and (ii) no Event of Default then exists or would result therefrom
(provided, that with respect to any such Indebtedness incurred to finance a
Limited Condition Acquisition, such requirement shall be limited to the absence
of an Event of Default pursuant to Section 11.01 or Section 11.05); and
(B) Permitted Refinancing Indebtedness in respect of Indebtedness incurred
pursuant to subclause (A);

 

159



--------------------------------------------------------------------------------

(xxviii) (x) guarantees made by the Lead Borrower or any of its Restricted
Subsidiaries of obligations (not constituting debt for borrowed money) of the
Lead Borrower or any of its Restricted Subsidiaries owing to vendors, suppliers
and other third parties incurred in the ordinary course of business and
(y) Indebtedness of any Credit Party (other than Holdings) as an account party
in respect of trade letters of credit issued in the ordinary course of business;

(xxix) (A) Permitted Junior Debt of the Lead Borrower and its Restricted
Subsidiaries incurred under Permitted Junior Debt Documents so long as (i) all
such Indebtedness is incurred in accordance with the requirements of the
definition of “Permitted Junior Notes” or “Permitted Junior Loans,” as the case
may be, (ii) no Event of Default then exists or would result therefrom
(provided, that with respect to any such Indebtedness incurred to finance a
Limited Condition Acquisition, such requirement shall be limited to the absence
of an Event of Default pursuant to Section 11.01 or Section 11.05), (iii) any
such Indebtedness incurred or guaranteed by a Credit Party is not secured by any
assets of the Lead Borrower or any Restricted Subsidiary, and (iv) the aggregate
principal amount of such Permitted Junior Debt issued or incurred after the
Closing Date shall not cause the Consolidated Total Net Leverage Ratio,
determined on a Pro Forma Basis as of the last day of the most recently ended
Test Period for which Section 9.01 Financials were required to have been
delivered, to exceed 4.50 to 1.00 and (B) any Permitted Refinancing Indebtedness
in respect of Indebtedness incurred pursuant to subclause (A); provided that the
amount of Permitted Junior Debt which may be incurred pursuant to this clause
(xxix) by non-Credit Parties shall not exceed the greater of $240,000,000 and
4.0% of Consolidated Total Assets (measured at the time of incurrence) at any
time outstanding;

(xxx) Indebtedness arising out of Sale-Leaseback Transactions permitted by
Section 10.01(xviii);

(xxxi) [reserved];

(xxxii) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxxi) above; and

(xxxiii) any guarantee which is a cross-guarantee entered into in connection
with class order 7319 98/1418 or ASIC Corporations (Wholly-owned Companies)
Instrument 2016/785 to obtain relief for wholly-owned subsidiaries from the
requirement to prepare and lodge audited financial statements under Chapter 2M
of the Corporations Act.

Section 10.05 Advances, Investments and Loans. The Lead Borrower will not, and
will not permit any of its Restricted Subsidiaries to, directly or indirectly,
lend money or credit or make advances to any Person, or purchase or acquire any
stock, obligations or securities of, or any other interest in, or make any
capital contribution to, any other Person (each of the foregoing, an
“Investment” and, collectively, “Investments” and with the value of each
Investment being measured at the time made and without giving effect to
subsequent changes in value or any write-ups, write-downs or write-offs thereof
but giving effect to any cash return or cash distributions received by the Lead
Borrower and its Restricted Subsidiaries with respect thereto), except that the
following shall be permitted (each of the following, a “Permitted Investment”
and collectively, “Permitted Investments”):

(i) the Lead Borrower and its Restricted Subsidiaries may acquire and hold
accounts receivable owing to any of them, if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms of the Lead Borrower or such Restricted Subsidiary;

(ii) the Lead Borrower and its Restricted Subsidiaries may acquire and hold cash
and Cash Equivalents;

 

160



--------------------------------------------------------------------------------

(iii) the Lead Borrower and its Restricted Subsidiaries may hold the Investments
held by them on the Closing Date and described on Schedule 10.05(iii), and any
modification, replacement, renewal or extension thereof that does not increase
the principal amount thereof unless any additional Investments made with respect
thereto are permitted under the other provisions of this Section 10.05;

(iv) the Lead Borrower and its Restricted Subsidiaries may acquire and hold
Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers, and
Investments received in good faith settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising in the ordinary course of
business;

(v) the Lead Borrower and its Restricted Subsidiaries may enter into Swap
Contracts to the extent permitted by Section 10.04(ii);

(vi) (a) the Lead Borrower and any Restricted Subsidiary may make intercompany
loans to and other investments (including cash management pooling obligations
and arrangements) in Credit Parties (other than Holdings, unless otherwise
permitted by Section 10.03), including in connection with tax planning
activities, (b) any Foreign Subsidiary (other than a Credit Party) may make
intercompany loans to and other investments (including cash management pooling
obligations and arrangements to the extent not in contravention of Section 9.17)
in the Lead Borrower or any of its Restricted Subsidiaries so long as in the
case of such intercompany loans (other than cash management pooling obligations
and arrangements) to Credit Parties (other than Holdings), all payment
obligations of the respective Credit Parties are subordinated to their
obligations under the Credit Documents on terms reasonably satisfactory to the
Administrative Agent, (c) the Credit Parties may make intercompany loans to,
guarantees on behalf of, and other investments (including cash management
pooling obligations and arrangements to the extent not in contravention of
Section 9.17) in, Restricted Subsidiaries that are not Credit Parties so long as
the aggregate amount of outstanding loans, guarantees and other Indebtedness
made pursuant to this subclause (c) does not exceed the greater of $210,000,000
and 3.5% of Consolidated Total Assets (measured at the time of such loans,
guarantees or incurrence), (d) any Restricted Subsidiary that is not a Credit
Party may make intercompany loans to, and other investments (including cash
management pooling obligations and arrangements) in, any other Restricted
Subsidiary that is also not a Credit Party and (e) Credit Parties may make
intercompany loans and other investments (including cash management pooling
obligations and arrangements to the extent not in contravention of Section 9.17)
in any Restricted Subsidiary that is not a Credit Party so long as such
Investment is part of a series of simultaneous Investments by Restricted
Subsidiaries in other Restricted Subsidiaries that results in the proceeds of
the initial Investment being invested in one or more Credit Parties (other than
Holdings, unless otherwise permitted by Section 10.03);

(vii) Permitted Acquisitions shall be permitted in accordance with Section 9.14;

(viii) loans and advances by the Lead Borrower and its Restricted Subsidiaries
to officers, directors and employees of the Lead Borrower and its Restricted
Subsidiaries in connection with (i) business-related travel, relocations and
other ordinary course of business purposes (including travel and entertainment
expenses) shall be permitted and (ii) any such Person’s purchase of Equity
Interests of Holdings or any Parent Company; provided that no cash is actually
advanced pursuant to this clause (ii) unless immediately repaid;

(ix) advances of payroll payments to employees of the Lead Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(x) non-cash consideration may be received in connection with any sale of assets
permitted pursuant to Section 10.02(ii) or (x);

(xi) additional Restricted Subsidiaries of the Lead Borrower may be established
or created if the Lead Borrower and such Subsidiary comply with the requirements
of Section 9.12, if applicable; provided that to the extent any such new
Subsidiary is created solely for the purpose of consummating a transaction
pursuant to an acquisition permitted by this Section 10.05, and such new
Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the

 

161



--------------------------------------------------------------------------------

closing of such transaction, such new Subsidiary shall not be required to take
the actions set forth in Section 9.12, as applicable, until the respective
acquisition is consummated (at which time the surviving or transferee entity of
the respective transaction and its Subsidiaries shall be required to so comply
in accordance with the provisions thereof);

(xii) extensions of trade credit may be made in the ordinary course of business
(including advances made to distributors consistent with past practice),
Investments received in satisfaction or partial satisfaction of previously
extended trade credit from financially troubled account debtors, Investments
consisting of prepayments to suppliers made in the ordinary course of business
and loans or advances made to distributors in the ordinary course of business;

(xiii) earnest money deposits may be made to the extent required in connection
with Permitted Acquisitions and other Investments to the extent permitted under
Section 10.01(xxviii);

(xiv) Investments in deposit accounts or securities accounts opened in the
ordinary course of business;

(xv) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(xvi) Investments in the ordinary course of business consisting of UCC Article 3
(or the equivalent under other applicable law) endorsements for collection or
deposit;

(xvii) purchases of minority interests in Restricted Subsidiaries that are not
Wholly-Owned Subsidiaries by the Borrowers and the Subsidiary Guarantors;
provided that the aggregate amount of such purchases, when added to the
aggregate amount of Dividends pursuant to Section 10.03(xiv), shall not exceed
$30,000,000;

(xviii) Investments (other than Permitted Acquisitions) so long as the Payment
Conditions are satisfied on a Pro Forma Basis immediately after giving effect to
such Investments;

(xix) in addition to Investments permitted by clauses (i) through (xviii) and
(xx) through (xxxi) of this Section 10.05, the Lead Borrower and its Restricted
Subsidiaries may make additional loans, advances and other Investments to or in
a Person (including a joint venture) in an aggregate amount for all loans,
advances and other Investments made pursuant to this clause (xix), not to exceed
the greater of $85,000,000 and 1.5% of Consolidated Total Assets (measured at
the time such Investment is made);

(xx) the licensing, sublicensing or contribution of Intellectual Property rights
pursuant to arrangements with Persons other than the Lead Borrower and the
Restricted Subsidiaries in the ordinary course of business for fair market
value, as determined by the Lead Borrower or such Restricted Subsidiary, as the
case may be, in good faith;

(xxi) loans and advances to any Parent Company in lieu of, and not in excess of
the amount of (after giving effect to any other loans, advances or Dividends
made to any Parent Company), Dividends permitted to be made to any Parent
Company in accordance with Section 10.03; provided that any such loan or advance
shall reduce the amount of such applicable Dividends thereafter permitted under
Section 10.03 by a corresponding amount (if such applicable subsection of
Section 10.03 contains a maximum amount);

(xxii) Investments to the extent that payment for such Investments is made
solely in the form of common Equity Interests or Qualified Preferred Stock of
Holdings or any Equity Interests of any other direct or indirect Parent Company
to the seller of such Investments;

 

162



--------------------------------------------------------------------------------

(xxiii) Investments of a Person that is acquired and becomes a Restricted
Subsidiary or of a company merged or amalgamated or consolidated into any
Restricted Subsidiary, in each case after the Closing Date and in accordance
with this Section 10.05 and/or Section 10.02, as applicable, to the extent such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation, do not constitute a material
portion of the aggregate assets acquired in such transaction and were in
existence on the date of such acquisition, merger, amalgamation or
consolidation;

(xxiv) Investments in a Restricted Subsidiary that is not a Credit Party or in a
joint venture, in each case, to the extent such Investment is substantially
contemporaneously repaid in full with a dividend or other distribution from such
Restricted Subsidiary or joint venture;

(xxv) to the extent that they constitute Investments, purchases and acquisitions
of inventory, supplies, materials and equipment or purchases of contract rights
or licenses or leases of Intellectual Property, in each case, in the ordinary
course of business;

(xxvi) Investments by the Lead Borrower and its Restricted Subsidiaries
consisting of deposits, prepayment and other credits to suppliers or landlords
made in the ordinary course of business;

(xxvii) guaranties made in the ordinary course of business of obligations owed
to landlords, suppliers, customers, franchisees and licensees of the Lead
Borrower or its Subsidiaries;

(xxviii) Investments consisting of the licensing, sublicensing or contribution
of Intellectual Property pursuant to joint marketing arrangements with other
Persons;

(xxix) Investments in Unrestricted Subsidiaries having an aggregate fair market
value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this Section 10.05(xxix) not to exceed $65,000,000,
at any one time outstanding;

(xxx) [reserved]; and

(xxxi) Investments by the Lead Borrower and its Restricted Subsidiaries in joint
ventures in an aggregate amount for all Investments made pursuant to this clause
(xxxi), not to exceed, when added to the aggregate amount then guaranteed under
clause (xxiii) of Section 10.04 and all unreimbursed payments theretofore made
in respect of guarantees pursuant to clause (xxiii) of Section 10.04, the
greater of $120,000,000 and 2.0% of Consolidated Total Assets (measured at the
time such Investment is made).

Section 10.06 Transactions with Affiliates. The Lead Borrower will not, and will
not permit any of its Restricted Subsidiaries to, enter into any transaction or
series of related transactions with any Affiliate of the Lead Borrower or any of
its Subsidiaries, other than on terms and conditions deemed in good faith by the
board of directors of the Lead Borrower (or any committee thereof) to be not
less favorable to the Lead Borrower or such Restricted Subsidiary as would
reasonably be obtained by the Lead Borrower or such Restricted Subsidiary at
that time in a comparable arm’s-length transaction with a Person other than an
Affiliate, except:

(i) Dividends (and loans and advances in lieu thereof) may be paid to the extent
provided in Section 10.03;

(ii) loans and other transactions among the Lead Borrower and its Restricted
Subsidiaries;

(iii) customary fees and indemnification (including the reimbursement of
out-of-pocket expenses) may be paid to directors of Holdings, the Lead Borrower
and its Restricted Subsidiaries (and, to the extent directly attributable to the
operations of the Lead Borrower and the other Restricted Subsidiaries, to any
other Parent Company);

(iv) the Lead Borrower and its Restricted Subsidiaries may enter into, and may
make payments under, employment agreements, employee benefits plans, stock
option plans, indemnification provisions, stay bonuses, severance and other
similar compensatory arrangements with officers, employees and directors of
Holdings, the Lead Borrower and its Restricted Subsidiaries in the ordinary
course of business;

 

163



--------------------------------------------------------------------------------

(v) so long as no Event of Default shall exist (both before and immediately
after giving effect thereto) under Section 11.01 or 11.05, Holdings and/or the
Lead Borrower may pay fees to the Sponsor or the Sponsor Affiliates (or dividend
such funds to any Parent Company to be paid to the Sponsor or the Sponsor
Affiliates) in an amount not to exceed $15,000,000 in any calendar year and
perform its other obligations pursuant to the terms of the Advisory Agreement as
in effect on the Closing Date; provided further that upon the occurrence and
during the continuance of Event of Default under Section 11.01 or 11.05, such
amounts may accrue on a subordinated basis, but not be payable in cash during
such period, but all such accrued amounts (plus accrued interest, if any, with
respect thereto) may be payable in cash upon the cure or waiver of such Event of
Default;

(vi) the Transaction (including Transaction Costs) shall be permitted;

(vii) to the extent not otherwise prohibited by this Agreement, transactions
between or among Holdings, the Lead Borrower and any of its Restricted
Subsidiaries shall be permitted (including equity issuances); the Borrowers may
make payments (or make dividends to Holdings or any other Parent Company to make
payments) to reimburse the Sponsor or the Sponsor Affiliates for its reasonable
out-of-pocket expenses, and to indemnify it, pursuant to the terms of the
Advisory Agreement entered into in connection with the Transaction, as in effect
on the Closing Date, subject to amendments not adverse to the Lenders in any
material respect;

(viii) transactions described on Schedule 10.06(viii) or any amendment thereto
to the extent such an amendment is not adverse to the Lenders in any material
respect;

(ix) Investments in the Lead Borrower’s Subsidiaries and joint ventures (to the
extent any such Subsidiary that is not a Restricted Subsidiary or any such joint
venture is only an Affiliate as a result of Investments by Holdings and the
Restricted Subsidiaries in such Subsidiary or joint venture) to the extent
otherwise permitted under Section 10.05;

(x) any payments required to be made pursuant to the Acquisition Agreement;

(xi) transactions between the Lead Borrower and any Person that is an Affiliate
solely due to the fact that a director of such Person is also a director of the
Lead Borrower or any Parent Company; provided, however, that such director
abstains from voting as a director of the Lead Borrower or such Parent Company,
as the case may be, on any matter involving such other Person;

(xii) payments by Holdings, the Lead Borrower or any of its Restricted
Subsidiaries to the Sponsor or any Parent Company for any financial advisory,
financing, underwriting or placement services or in respect of other investment
banking activities, including, without limitation, in connection with the
acquisitions or divestitures, which payments are approved by a majority of the
board of directors of the Lead Borrower in good faith;

(xiii) guarantees of performance by the Borrower and its Restricted Subsidiaries
of Unrestricted Subsidiaries in the ordinary course of business, except for
guarantees of Indebtedness in respect of borrowed money; and

(xiv) the issuance of Equity Interests in the form of common stock or Qualified
Preferred Stock of the Lead Borrower to the Sponsor or any Parent Company, or to
any director, officer, employee or consultant thereof.

Notwithstanding anything to the contrary contained above in this Section 10.06,
in no event shall the Lead Borrower or any of its Restricted Subsidiaries pay
any management, consulting or similar fee to the Sponsor or any Affiliate of the
Sponsor except as specifically provided in clauses (v) and (vii) of this
Section 10.06.

 

164



--------------------------------------------------------------------------------

Section 10.07 Limitations on Payments, Certificate of Incorporation, By-Laws and
Certain Other Agreements, etc. The Lead Borrower will not, and will not permit
any of its Restricted Subsidiaries to:

(a) make (or give any notice (other than any such notice that is expressly
contingent upon the repayment in full in cash of all Obligations other than any
indemnification obligations arising hereunder which are not due and payable) in
respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any
asset sale, Change of Control or similar event of (including, in each case
without limitation, by way of depositing money or securities with the trustee
with respect thereto or any other Person before due for the purpose of paying
when due), any Senior Notes, Permitted Junior Debt, Subordinated Indebtedness or
Refinancing Notes (other than Refinancing Notes secured by Liens ranking pari
passu with the Liens securing the Indebtedness under the Term Loan Credit
Agreement), except that (A) the Lead Borrower may consummate the Transaction,
and (B) Senior Notes, Permitted Junior Debt, Subordinated Indebtedness and such
Refinancing Notes may be repaid, redeemed, repurchased or defeased (and any
applicable deposit of money or securities with the trustee with respect thereto
or any other Person for the purpose of paying such Senior Notes, Permitted
Junior Debt or Refinancing Notes when due may be made), (i) so long as the
Payment Conditions are satisfied on a Pro Forma Basis immediately after giving
effect to the consummation of the proposed repayment or prepayment and (ii) with
amounts not to exceed $50,000,000, less any amounts used under
Section 10.03(xv); provided that nothing herein shall otherwise prevent the Lead
Borrower and its Subsidiaries from refinancing the Senior Notes, Permitted
Junior Debt, Subordinated Indebtedness or Refinancing Notes, in each case with
Permitted Refinancing Indebtedness;

(b) amend or modify, or permit the amendment or modification of any provision
of, any Senior Notes Indenture or Refinancing Note Document (after the entering
into thereof) other than any amendment or modification that is not materially
adverse to the interests of the Lenders;

(c) amend or modify, or permit the amendment or modification of any provision
of, any Permitted Junior Debt Document (after the entering into thereof) with a
principal amount in excess of the Threshold Amount, other than any amendment or
modification that is not materially adverse to the interests of the Lenders; or

(d) amend, modify or change its certificate or articles of incorporation
(including, without limitation, by the filing or modification of any certificate
or articles of designation) or certificate of formation; limited liability
company agreement or by-laws (or the equivalent organizational documents);
accounting policies, reporting policies or fiscal year (except as required by
U.S. GAAP), as applicable, or any agreement entered into by it with respect to
its Equity Interests, or enter into any new agreement with respect to its Equity
Interests, unless such amendment, modification, change or other action
contemplated by this clause (e) is not materially adverse to the interests of
the Lenders.

Section 10.08 Limitation on Certain Restrictions on Subsidiaries. The Lead
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any such
Restricted Subsidiary to (a) pay dividends or make any other distributions on
its capital stock or any other interest or participation in its profits owned by
the Lead Borrower or any of its Restricted Subsidiaries, or pay any Indebtedness
owed to the Lead Borrower or any of its Restricted Subsidiaries, (b) make loans
or advances to the Lead Borrower or any of its Restricted Subsidiaries or
(c) transfer any of its properties or assets to the Lead Borrower or any of its
Restricted Subsidiaries, except for such encumbrances or restrictions existing
under or by reason of:

(i) applicable law;

(ii) this Agreement and the other Credit Documents, the Term Loan Credit
Agreement and the other definitive documentation entered into in connection
therewith and the Senior Notes Indenture;

(iii) any Refinancing Note Documents;

 

165



--------------------------------------------------------------------------------

(iv) customary provisions restricting subletting or assignment of any lease
governing any leasehold interest of the Lead Borrower or any of its Restricted
Subsidiaries;

(v) customary provisions restricting assignment of any licensing agreement (in
which the Lead Borrower or any of its Restricted Subsidiaries is the licensee)
or other contract entered into by the Lead Borrower or any of its Restricted
Subsidiaries in the ordinary course of business;

(vi) restrictions on the transfer of any asset pending the close of the sale of
such asset;

(vii) any agreement or instrument governing Indebtedness assumed in connection
with a Permitted Acquisition, to the extent the relevant encumbrance or
restriction was not agreed to or adopted in connection with, or in anticipation
of, the respective Permitted Acquisition and does not apply to the Lead Borrower
or any Restricted Subsidiary of the Lead Borrower, or the properties of any such
Person, other than the Persons or the properties acquired in such Permitted
Acquisition;

(viii) encumbrances or restrictions on cash or other deposits or net worth
imposed by customers under agreements entered into in the ordinary course of
business;

(ix) any agreement or instrument relating to Indebtedness of a Foreign
Subsidiary that is not a Credit Party incurred pursuant to Section 10.04 to the
extent such encumbrance or restriction only applies to such Foreign Subsidiary;

(x) an agreement effecting a refinancing, replacement or substitution of
Indebtedness issued, assumed or incurred pursuant to an agreement or instrument
referred to in clause (vii) above; provided that the provisions relating to such
encumbrance or restriction contained in any such refinancing, replacement or
substitution agreement are no less favorable to the Lead Borrower or the Lenders
in any material respect than the provisions relating to such encumbrance or
restriction contained in the agreements or instruments referred to in such
clause (vii);

(xi) restrictions on the transfer of any asset subject to a Lien permitted by
Section 10.01;

(xii) restrictions and conditions imposed by the terms of the documentation
governing any Indebtedness of a Restricted Subsidiary of the Lead Borrower that
is not a Credit Party, which Indebtedness is permitted by Section 10.04;

(xiii) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 10.05 and
applicable solely to such joint venture;

(xiv) on or after the execution and delivery thereof, (i) the Permitted Junior
Debt Documents and (ii) the Permitted Pari Passu Notes Documents; and

(xv) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money permitted under Section 10.04 but only if such
negative pledge or restriction expressly permits Liens for the benefit of the
Administrative Agent and/or the Collateral Agents and the Secured Creditors with
respect to the credit facilities established hereunder and the Obligations under
the Credit Documents on a senior basis and without a requirement that such
holders of such Indebtedness be secured by such Liens securing the Obligations
under the Credit Documents equally and ratably or on a junior basis.

Section 10.09 Business.

(a) The Lead Borrower will not permit at any time the business activities taken
as a whole conducted by the Lead Borrower and its Restricted Subsidiaries to be
materially different from the business activities taken as a whole conducted by
the Lead Borrower and its Restricted Subsidiaries on the Closing Date (after
giving effect to the Transaction) except that the Lead Borrower and its
Restricted Subsidiaries may engage in Similar Business.

 

166



--------------------------------------------------------------------------------

(b) Holdings will not engage in any business other than its ownership of the
capital stock of, and the management of, the Lead Borrower and, indirectly, its
Subsidiaries and activities incidental thereto; provided that Holdings may
engage in those activities that are incidental to (i) the maintenance of its
existence in compliance with applicable law, (ii) legal, tax and accounting
matters in connection with any of the foregoing or following activities,
(iii) the entering into, and performing its obligations under, this Agreement,
the other Credit Documents to which it is a party, the Acquisition Agreement,
the Advisory Agreement, the Term Loan Credit Agreement and the other definitive
documentation entered into in connection therewith, (iv) the issuance, sale or
repurchase of its Equity Interests and the receipt of capital contributions,
(v) the making of dividends or distributions on its Equity Interests, (vi) the
filing of registration statements, and compliance with applicable reporting and
other obligations, under federal, state or other securities laws, (vii) the
listing of its equity securities and compliance with applicable reporting and
other obligations in connection therewith, (viii) the retention of (and the
entry into, and exercise of rights and performance of obligations in respect of,
contracts and agreements with) transfer agents, private placement agents,
underwriters, counsel, accountants and other advisors and consultants, (ix) the
performance of obligations under and compliance with its certificate of
incorporation and by-laws, or any applicable law, ordinance, regulation, rule,
order, judgment, decree or permit, including, without limitation, as a result of
or in connection with the activities of its Subsidiaries, (x) the incurrence and
payment of its operating and business expenses and any taxes for which it may be
liable (including reimbursement to Affiliates for such expenses paid on its
behalf), (xi) the consummation of the Transaction, (xii) the making of loans to
or other Investments in, or incurrence of Indebtedness from, the Lead Borrower
or in the case of incurrence of Indebtedness, from any Wholly-Owned Domestic
Subsidiary, which is a Credit Party, as and to the extent not prohibited by this
Agreement and (xiii) any other activity expressly contemplated by this Agreement
to be engaged in by Holdings, including, without limitation, repurchases of
Indebtedness of the Lead Borrower under this Agreement pursuant to Section 2.19
and Section 2.20 and entry into and performance of guarantees of Refinancing
Notes, Permitted Junior Debt, Permitted Pari Passu Notes and, subject to any
applicable limitations set forth herein, other permitted Indebtedness of the
Lead Borrower and its Restricted Subsidiaries.

Section 10.10 Negative Pledges. The Lead Borrower shall not, and shall not
permit any of its Restricted Subsidiaries to, agree or covenant with any Person
to restrict in any way its ability to grant any Lien on its assets in favor of
the Lenders, other than pursuant to the Intercreditor Agreement, any Additional
Intercreditor Agreement, any Pari Passu Intercreditor Agreement or any other
intercreditor agreement contemplated by this agreement, and except that this
Section 10.10 shall not apply to:

(i) any covenants contained in this Agreement or any other Credit Documents or
that exist on the Closing Date;

(ii) covenants existing under the Term Loan Credit Agreement as in effect on the
Closing Date and the other credit documents pursuant thereto;

(iii) the covenants contained in the Senior Notes Indenture, any Refinancing
Term Loans, any Refinancing Note Documents, any Permitted Pari Passu Notes
Documents or any Permitted Junior Debt (in each case so long as same do not
restrict the granting of Liens to secure Indebtedness pursuant to this
Agreement);

(iv) covenants and agreements made in connection with any agreement relating to
secured Indebtedness permitted by this Agreement but only if such covenant or
agreement applies solely to the specific asset or assets to which such Lien
relates;

(v) customary provisions in leases, subleases, licenses or sublicenses and other
contracts restricting the right of assignment thereof;

(vi) customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures that are applicable solely to such joint
venture;

(vii) restrictions imposed by law;

 

167



--------------------------------------------------------------------------------

(viii) customary restrictions and conditions contained in agreements relating to
any sale of assets or Equity Interests pending such sale; provided such
restrictions and conditions apply only to the Person or property that is to be
sold;

(ix) contractual obligations binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
contractual obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary;

(x) negative pledges and restrictions on Liens in favor of any holder of
Indebtedness for borrowed money entered into after the Closing Date and
otherwise permitted under Section 10.04 but only if such negative pledge or
restriction expressly permits Liens for the benefit of the Administrative Agent
and/or the Collateral Agents and the Secured Creditors with respect to the
credit facilities established hereunder and the Obligations under the Credit
Documents on a senior basis and without a requirement that such holders of such
Indebtedness be secured by such Liens securing the Obligations under the Credit
Documents equally and ratably or on a junior basis;

(xi) restrictions on any Foreign Subsidiary (other than a Credit Party) pursuant
to the terms of any Indebtedness of such Foreign Subsidiary (other than a Credit
Party) permitted to be incurred hereunder;

(xii) restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business; and

(xiii) any restrictions on Liens imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses
(i), (ii), (iii), (ix), (x) and (xi) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Lead
Borrower, not materially more restrictive, taken as a whole, with respect to
such encumbrance and other restrictions than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

Section 10.11 Financial Covenant.

(a) The Lead Borrower and its Restricted Subsidiaries shall, on any date when
Global Availability is less than the greater of (a) 10.0% of the Aggregate
Commitments, and (b) $30,000,000 (the “FCCR Test Amount”), have a Consolidated
Fixed Charge Coverage Ratio of at least 1.0 to 1.0, tested for the four fiscal
quarter period ending on the last day of the most recently ended fiscal quarter
for which the Lead Borrower was required to deliver Section 9.01 Financials, and
at the end of each succeeding fiscal quarter thereafter until the date on which
Global Availability has exceeded the FCCR Test Amount for 30 consecutive days.

(b) For purposes of determining compliance with the financial covenant set forth
in Section 10.11(a) above, cash equity contributions (which equity shall be
common equity or otherwise in a form reasonably acceptable to the Administrative
Agent) made to Holdings (which shall be contributed in cash to the common equity
of the Lead Borrower) after the end of the relevant fiscal quarter and on or
prior to the day that is 10 Business Days after financial statements are
required to be delivered under Section 9.01 for such fiscal quarter, or with
respect to the initial date the FCCR Test Amount is not exceeded, within 10
Business Days after the Lead Borrower and its Restricted Subsidiaries become
subject to testing the financial covenant under clause (a) of this Section 10.11
(such 10-Business Day period being referred to herein as the “Interim Period”)
will, at the request of the Lead Borrower, be included in the calculation of
Consolidated EBITDA solely for the purposes of determining compliance with such
financial covenant at the end of such fiscal quarter and applicable subsequent
periods which include such fiscal quarter (any such equity contribution so
included in the calculation of Consolidated EBITDA, a “Specified Equity
Contribution”); provided that (a) Specified Equity Contributions may be made no
more than two times in any twelve fiscal month period and no more than five
times during the term of this Agreement, (b) the amount of any Specified Equity
Contribution shall be no greater than the amount required to cause the Borrowers
to be in pro forma compliance with such financial covenant, (c) the Borrowers
shall not be permitted to borrow hereunder or request the issuance of Letters of
Credit during the Interim Period until the relevant Specified Equity
Contribution has been made, (d) all Specified Equity Contributions shall be
disregarded for purposes of determining any baskets calculated on the

 

168



--------------------------------------------------------------------------------

basis of Consolidated EBITDA contained herein and in the other Credit Documents,
(e) there shall be no pro forma in Indebtedness with the proceeds of any
Specified Equity Contribution for determining compliance with the financial
covenant for the fiscal quarter with respect to which such Specified Equity
Contribution is made and (f) until the last Business Day of the Interim Period,
neither the Administrative Agent nor any Lender shall have any right to
accelerate the Loans or terminate the Commitments, and none of the
Administrative Agent nor any Lender shall have any right to foreclose on or take
possession of the Collateral or any other right or remedy under the Credit
Documents that would be available on the basis of an Event of Default resulting
from the failure to comply with Section 10.11(a).

ARTICLE 11 Events of Default. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

Section 11.01 Payments. Any Borrower shall (i) default in the payment when due
of any principal of any Loan or (ii) default, and such default shall continue
unremedied for five or more Business Days, in the payment when due of any
interest on any Loan, or any Fees or any other amounts owing hereunder or under
any other Credit Document; or

Section 11.02 Representations, etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or in any certificate delivered to the Administrative Agent or any Lender
pursuant hereto or thereto shall prove to be untrue in any material respect on
the date as of which made or deemed made; or

Section 11.03 Covenants. Holdings, the Lead Borrower or any of its Restricted
Subsidiaries shall (i) default in the due performance or observance by it of any
term, covenant or agreement contained in Section 9.01(f)(i), 9.02(b), 9.04 (as
to the Lead Borrower), 9.08, 9.11, 9.14(a), 9.17(c), (d), (e), (f), (g) or (h)
(other than any such default which is not directly caused by the action or
inaction of Holdings, the Lead Borrower or any of its Restricted Subsidiaries,
which such default shall be subject to clause (iii) below), 9.19 or Article 10,
(ii) fail to deliver a Borrowing Base Certificate required to be delivered
pursuant to Section 9.17(a) within five (5) Business Days of the date such
Borrowing Base Certificate is required to be delivered (other than during the
occurrence of a Liquidity Event, in which case such period shall be three
(3) Business Days), (iii) default in the due performance or observance by it of
any other term, covenant or agreement contained in this Agreement or in any
other Credit Document (other than those set forth in Sections 11.01 and 11.02),
and such default shall continue unremedied for a period of 30 days after written
notice thereof to the Lead Borrower by the Administrative Agent or the Required
Lenders; or

Section 11.04 Default Under Other Agreements. (i) Holdings, the Lead Borrower or
any of its Restricted Subsidiaries shall (x) default in any payment of any
Indebtedness (other than Indebtedness under this Agreement) beyond the period of
grace, if any, provided in an instrument or agreement under which such
Indebtedness was created or (y) default in the observance or performance of any
agreement or condition relating to any Indebtedness (other than Indebtedness
under this Agreement) or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause (determined without regard to whether
any notice is required), any such Indebtedness to become due prior to its stated
maturity or (ii) any Indebtedness (other than Indebtedness under this Agreement)
of Holdings, the Lead Borrower or any of its Restricted Subsidiaries shall be
declared to be (or shall become) due and payable, or required to be prepaid
other than by a regularly scheduled required prepayment, prior to the stated
maturity thereof; provided that (A) it shall not be a Default or an Event of
Default under this Section 11.04 unless the aggregate principal amount of all
Indebtedness as described in preceding clauses (i) and (ii) is at least equal to
the Threshold Amount and (B) the preceding clause (ii) shall not apply to
Indebtedness that becomes due as a result of a voluntary sale or transfer of, or
Recovery Event with respect to, the property or assets securing such
Indebtedness, if such sale or transfer or Recovery Event is otherwise permitted
hereunder; or

 

169



--------------------------------------------------------------------------------

Section 11.05 Bankruptcy, etc.

(a) Holdings, the Lead Borrower or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary) shall, to the extent applicable, commence a
voluntary case concerning itself under Title 11 of the United States Code
entitled “Bankruptcy,” as now or hereafter in effect, or any successor thereto
(the “Bankruptcy Code”) or commence analogous case, proceeding, step or
procedure in any jurisdiction (including any application for the winding-up or
dissolution) under any Debtor Relief Law; or an involuntary case or proceeding
under any Debtor Relief Law is commenced against Holdings, the Lead Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary), and
(except in the case of an administrator appointed by the directors of an
Australian Credit Party under the Corporations Act) the petition is not
controverted within 21 days, or is not dismissed within 60 days (or is rejected
or dismissed on grounds of insufficiency of assets), after commencement of the
case; or a custodian (as defined in the Bankruptcy Code), receiver, interim
receiver, receiver-manager, trustee, liquidator, administrator, examiner,
monitor, judicial manager or similar officer is appointed for, or takes charge
of, all or substantially all of the property of Holdings, the Lead Borrower or
any of its Restricted Subsidiaries (other than any Immaterial Subsidiary), or
Holdings, the Lead Borrower or any of its Restricted Subsidiaries (other than
any Immaterial Subsidiary) commences any other case or proceeding under any
Debtor Relief Law or similar law of any jurisdiction whether now or hereafter in
effect relating to Holdings, the Lead Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary), or there is commenced
against Holdings, the Lead Borrower or any of its Restricted Subsidiaries (other
than any Immaterial Subsidiary) any such case or proceeding which remains
undismissed for a period of 60 days (or is rejected or dismissed on grounds of
insufficiency of assets), or Holdings, the Lead Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) is adjudicated,
or is deemed for the purposes of any applicable law to be, insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or Holdings, the Lead Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) suffers any appointment of
any custodian, receiver, interim receiver, receiver-manager, trustee,
liquidator, administrator, examiner, monitor, judicial manager or the like for
it or any substantial part of its property to continue undischarged or unstayed
for a period of 60 days; or Holdings, the Lead Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) makes a general assignment
for the benefit of creditors; or any corporate, limited liability company or
similar action is taken by Holdings, the Lead Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) for the purpose of effecting
any of the foregoing.

(b) UK Insolvency. Any UK Insolvency Event occurs with respect to any UK Credit
Party.

(c) French Insolvency. Any French Credit Party shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due (as
interpreted, in respect of each French Credit Party, in accordance with Article
L. 621-1 of France’s Commercial Code, as amended).

(d) Singapore Insolvency. Any Singapore Credit Party is or is presumed or deemed
to be unable or admits inability to pay its debts as they fall due, suspends
making payments on any of its debts or, by reason of actual or anticipated
financial difficulties, commences negotiations with one or more of its creditors
with a view to rescheduling any of its indebtedness; or (b) if in respect of any
Singapore Credit Party, (i) the value of its assets is less than its liabilities
(taking into account contingent and prospective liabilities); or (ii) a
moratorium is declared in respect of any of its indebtedness.

(e) Declared Company. A Singapore Credit Party is declared by the Minister for
Finance to be a company to which Part IX of the Companies Act, Chapter 50 of
Singapore applies.

(f) Hong Kong Insolvency. (i) Any Hong Kong Credit Party is or is presumed or
deemed to be unable or admits inability to pay its debts as they fall due,
suspends making payments on any of its debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more of
its creditors with a view to rescheduling any of its indebtedness; or (ii) the
value of the assets of any Hong Kong Credit Party is less than its liabilities
(taking into account contingent and prospective liabilities) or (iii) a
moratorium is declared in respect of any indebtedness of any Hong Kong Credit
Party.

(g) Hong Kong Insolvency Proceedings. Any corporate action, legal proceedings or
other procedure or step is taken in relation to: (i) the suspension of payments,
a moratorium of any indebtedness, winding-up, dissolution, administration,
provisional supervision or reorganisation (by way of voluntary agreement, scheme
of arrangement or otherwise) of any Hong Kong Credit Party; (ii) a composition
or arrangement with any creditor of any Hong Kong Credit Party, or any
assignment for the benefit of creditors generally of any Hong Kong Credit Party
or class of such creditors; (iii) the appointment of a liquidator, receiver,
administrator, administrative receiver, compulsory manager, provisional
supervisor or other similar officer in respect of any Hong Kong Credit Party or
any of its assets; or (iv) enforcement of any Lien over any assets of any Hong
Kong Credit Party, or any analogous procedure or step is taken in any
jurisdiction. Paragraph (i) of this Section 11.05(g) shall not apply to any
winding-up petition which is frivolous or vexatious and is discharged, stayed or
dismissed within 60 days of commencement.

 

 

170



--------------------------------------------------------------------------------

Section 11.06 ERISA; Foreign Pension Plans. (i) An ERISA Event has occurred with
respect to a Plan or Multiemployer Plan which has resulted or would reasonably
be expected to result in a Material Adverse Effect; (ii) there is or arises
Unfunded Pension Liability which has resulted or would reasonably be expected to
result in a Material Adverse Effect, (iii) a Foreign Pension Plan or a Canadian
Pension Plan has failed to comply with, or be funded in accordance with,
applicable law which has resulted or would reasonably be expected to result in a
Material Adverse Effect, (iv) the Lead Borrower or any of its Restricted
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan that, in each case, has resulted or
would reasonably be expected to result in a Material Adverse Effect, or (v) a
Canadian Pension Event has occurred that has resulted or would reasonably be
expected to result in a Material Adverse Effect.

Section 11.07 Security Documents. Any of the Security Documents shall cease to
be in full force and effect, or shall cease to give the applicable Collateral
Agent for the benefit of the Secured Creditors the Liens, rights, powers and
privileges purported to be created thereby (including, without limitation (to
the extent provided therein), a perfected (or the equivalent with respect to
Foreign Credit Parties under applicable law) security interest, to the extent
required by the Credit Documents, in, and Lien on, all of the Collateral (other
than (x) Collateral with an aggregate fair market value not in excess of
$60,000,000 (and with respect to Revolver Priority Collateral, not in excess of
$25,000,000) or (y) as a result of the failure of the applicable Collateral
Agent to file continuation statements or the failure of the applicable
Collateral Agent or the collateral agent under the Term Loan Credit Agreement to
maintain possession of possessory collateral delivered to it), in favor of the
applicable Collateral Agents, superior to and prior to the rights of all third
Persons (except as permitted by Section 10.01), and subject to no other Liens
(except as permitted by Section 10.01)); or

Section 11.08 Credit Agreement; Guaranty.

(a) Credit Agreement. This Agreement or any provision thereof shall cease to be
in full force or effect as to any Credit Party, or any Credit Party or any
Person acting for or on behalf of such Credit Party shall deny or disaffirm in
writing such Credit Party’s obligations under this Agreement; or

(b) GuarantyAny Guaranty or any provision thereof shall cease to be in full
force or effect as to any Guarantor, or any Guarantor or any Person acting for
or on behalf of such Guarantor shall deny or disaffirm in writing such
Guarantor’s obligations under the Guaranty to which it is a party or any
Guarantor shall default in the due performance or observance of any term,
covenant or agreement on its part to be performed or observed pursuant to the
Guaranty to which it is a party; or

Section 11.09 Judgments. One or more judgments or decrees shall be entered
against Holdings, the Lead Borrower or any Restricted Subsidiary (other than any
Immaterial Subsidiary) of the Lead Borrower involving in the aggregate for
Holdings, the Lead Borrower and its Restricted Subsidiaries (other than any
Immaterial Subsidiary) a liability or liabilities (not paid or fully covered by
a reputable and solvent insurance company with respect to judgments for the
payment of money) and such judgments and decrees either shall be final and
non-appealable or shall not be vacated, discharged or stayed or bonded pending
appeal for any period of 60 consecutive days, and the aggregate amount of all
such judgments and decrees (to the extent not paid or fully covered by such
insurance company) equals or exceeds the Threshold Amount;

Section 11.10 Change of Control. A Change of Control shall occur; then and in
any such event, and at any time thereafter, if any Event of Default shall then
be continuing, the Administrative Agent, upon the written request of the
Required Lenders, shall by written notice to the Lead Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to the Lead Borrower, the result which would occur upon
the giving of written notice by the Administrative Agent as specified in clauses
(i) and (ii) below shall occur automatically without the giving of any such
notice): (i) declare the Aggregate Commitments terminated, whereupon all
Commitments of

 

171



--------------------------------------------------------------------------------

each Lender shall forthwith terminate immediately; (ii) declare the principal of
and any accrued interest in respect of all Loans and the Notes and all
Obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Credit Party;
(iii) enforce, or instruct the applicable Collateral Agents to enforce, all of
the Liens and security interests created pursuant to the Security Documents;
(iv) enforce each Guaranty, (v) terminate, reduce or condition any Revolving
Commitment, or make any adjustment to any Borrowing Base and (vi) require the
Credit Parties to Cash Collateralize LC Obligations, and, if the Credit Parties
fail promptly to deposit such Cash Collateral, the Administrative Agent may (and
shall upon the direction of Required Lenders) advance the required Cash
Collateral as Revolving Loans (whether or not an Overadvance exists or is
created thereby, or the conditions in Section 7.01 are satisfied).

Section 11.11 Application of Funds. After the exercise of remedies provided for
above (or after the Loans have automatically become immediately due and payable
and the LC Exposure has automatically been required to be Cash Collateralized as
set forth above):

(a) any amounts received on account of the Obligations (other than proceeds of
the Collateral) shall, subject to the provisions of Sections 2.11 and 2.13(j),
be applied ratably by the Administrative Agent, separately in respect of each
Subfacility, in the following order:

First, to the payment of all reasonable costs and out-of-pocket expenses, fees,
commissions and taxes of such sale, collection or other realization, if any,
including, without limitation, compensation to the Administrative Agent and its
agents and counsel, and all expenses, liabilities and advances made or incurred
by the Administrative Agent in connection therewith;

Second, to the payment of all other reasonable costs and out-of-pocket expenses
of such sale, collection or other realization including, without limitation,
costs and expenses and all costs, liabilities and advances made or incurred by
the other Secured Creditors in connection therewith (other than in respect of
Secured Bank Product Obligations);

Third, in the case of the U.S. Subfacility only, to interest then due and
payable on the U.S. Borrowers’ Swingline Loans;

Fourth, (x) in the case of the U.S. Subfacility only, to the principal balance
of the Swingline Loans outstanding until the same has been prepaid in full and
(y) the principal balance of Protective Advances outstanding, until paid in
full;

Fifth, to interest then due and payable on Revolving Loans and other amounts due
pursuant to Sections 3.01, 3.02 and 5.01;

Sixth, to Cash Collateralize all LC Exposures (to the extent not otherwise Cash
Collateralized pursuant to the terms hereof) plus any accrued and unpaid
interest thereon;

Seventh, to the principal balance of Revolving Borrowings then outstanding and
all Obligations on account of Noticed Hedges with Secured Creditors, pro rata;

Eighth, to all other Obligations pro rata; and

Ninth, the balance, if any, as required by the Intercreditor Agreement or any
Additional Intercreditor Agreement or, in the absence of any such requirement,
to the Person lawfully entitled thereto (including the applicable Credit Party
or its successors or assigns).

Notwithstanding the foregoing, (a) no amounts shall be applied to any FILO
Subfacility at any time when Obligations remain outstanding under any Primary
Facility, and (b) in no event will any amounts received from a Foreign Credit
Party be applied to any such amounts with respect to the U.S. FILO Subfacility
or the U.S. Subfacility.

 

172



--------------------------------------------------------------------------------

Amounts used to Cash Collateralize the aggregate undrawn amount of Letters of
Credit pursuant to clause Sixth above shall be applied to satisfy drawings under
such Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above. Amounts distributed with respect to any Secured Bank
Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to the Administrative Agent or the actual Secured Bank
Product Obligations as calculated by the methodology reported to the
Administrative Agent for determining the amount due. The Administrative Agent
shall have no obligation to calculate the amount to be distributed with respect
to any Secured Bank Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Secured Creditor. If a Secured
Creditor fails to deliver such calculation within five days following request by
the Administrative Agent, the Administrative Agent may assume the amount to be
distributed is zero.

In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through Eighth of this Section 11.11(a), the Credit
Parties shall remain liable for any deficiency. Notwithstanding the foregoing
provisions, this Section 11.11(a) is subject to the provisions of the
Intercreditor Agreement and any Additional Intercreditor Agreement.

(b) any proceeds of U.S. Collateral received by the Administrative Agent shall
be applied ratably in the following order:

First, to the payment of all reasonable costs and out-of-pocket expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agent and its agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith due from the U.S. Borrowers;

Second, to the payment of all other reasonable costs and out-of-pocket expenses
of such sale, collection or other realization including, without limitation,
costs and expenses and all costs, liabilities and advances made or incurred by
the other Secured Creditors in connection therewith (other than in respect of
Secured Bank Product Obligations or the Guaranty by the U.S. Borrowers of the
Obligations of the Foreign Credit Parties) due from the U.S. Borrowers;

Third, to interest then due and payable on the Lead Borrower’s Swingline Loan;

Fourth, to the principal balance of the Swingline Loan and U.S. Protective
Advances outstanding until the same has been prepaid in full;

Fifth, to interest then due and payable on Revolving Loans under the U.S.
Subfacility and other amounts due pursuant to Sections 3.01, 3.02 and 5.01;

Sixth, to Cash Collateralize all LC Exposures (to the extent not otherwise Cash
Collateralized pursuant to the terms hereof) plus any accrued and unpaid
interest thereon;

Seventh, to the principal balance of Revolving Borrowings under the U.S.
Subfacility then outstanding and all Obligations of the U.S. Borrowers on
account of Noticed Hedges with Secured Creditors, pro rata;

Eighth, to the payment of all reasonable costs and out-of-pocket expenses, fees,
commissions and taxes of such sale, collection or other realization including,
without limitation, compensation to the Administrative Agent and its agents and
counsel, and all expenses, liabilities and advances made or incurred by the
Administrative Agent in connection therewith due from the Foreign Credit
Parties;

 

173



--------------------------------------------------------------------------------

Ninth, to the payment of all other reasonable costs and out-of-pocket expenses
of such sale, collection or other realization including, without limitation,
costs and expenses and all costs, liabilities and advances made or incurred by
the other Secured Creditors in connection therewith (other than in respect of
Secured Bank Product Obligations) due from the Foreign Credit Parties;

Tenth, to the principal balance of Protective Advances under each Foreign
Primary Subfacility outstanding until the same has been prepaid in full;

Eleventh, to interest then due and payable on Revolving Loans under each Foreign
Primary Subfacility and other amounts due pursuant to Sections 3.01, 3.02 and
5.01;

Twelfth, to the principal balance of Revolving Borrowings under the Foreign
Primary Subfacilities then outstanding and all Obligations of the Foreign Credit
Parties on account of Noticed Hedges with Secured Creditors, pro rata;

Thirteenth, to interest then due and payable on U.S. FILO Loans under the U.S.
FILO Subfacility, and other amounts due pursuant to Sections 3.01, 3.02 and
5.01;

Fourteenth, to the principal balance of U.S. FILO Loans under the U.S. FILO
Subfacility then outstanding;

Fifteenth, to interest then due and payable on Canadian FILO Loans made to the
Canadian Borrowers and other amounts due pursuant to Sections 3.01, 3.02 and
5.01;

Sixteenth, to the principal balance of Canadian FILO Loans made to the Canadian
Borrowers then outstanding;

Seventeenth, to all other Obligations pro rata; and

Eighteenth, the balance, if any, as required by the Intercreditor Agreement or
any Additional Intercreditor Agreement or, in the absence of any such
requirement, to the Person lawfully entitled thereto (including the applicable
Credit Party or its successors or assigns).

In the event that any such proceeds are insufficient to pay in full the items
described in clauses First through Seventeenth of this Section 11.11(b), the
Credit Parties shall remain liable for any deficiency. Notwithstanding the
foregoing provisions, this Section 11.11(b) is subject to the provisions of the
Intercreditor Agreement and any Additional Intercreditor Agreement.

(c) any proceeds of Foreign Collateral received by the Administrative Agent
shall be applied ratably in the order specified in clauses Eighth through
Twelfth and Fifteenth through Eighteenth of clause (b) above; provided that in
no event will any amounts received from a Foreign Credit Party be applied to any
such amounts with respect to the U.S. FILO Subfacility or the U.S. Subfacility.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Credit Parties to preserve the
allocation to Obligations otherwise set forth above in this Section.

ARTICLE 12 The Administrative Agent.

Section 12.01 Appointment and Authorization.

(a) Each of the Lenders hereby irrevocably appoints JPMCB to act on its behalf
as the Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article 12 (other than Sections
12.08, 12.10 and 12.11) are solely for the benefit of the Administrative Agent,
the Issuing Banks and the Lenders, and neither the Lead Borrower nor any other
Credit Party shall have rights as a third party beneficiary of any of such
provisions.

 

 

174



--------------------------------------------------------------------------------

(b) Each of the Lenders (on behalf of itself and its Affiliates, including in
its capacity as Secured Bank Product Provider) hereby irrevocably appoints and
authorizes each Collateral Agent (including the Administrative Agent in its
capacity as U.S. Collateral Agent, European Collateral Agent and German
Collateral Agent) to act as the agent and, to the extent relevant, security
trustee of such Lender hereunder and under the other Credit Documents for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any Credit Party to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto, it being understood
that the provisions of this Article 12 apply to the Collateral Agents in their
capacity as such and references to Administrative Agent in the rest of this
Article 12 shall be interpreted accordingly to include references to each
Collateral Agent (including in any Collateral Agent’s capacity as trustee of any
trust under the Security Documents). Each Collateral Agent and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent or
applicable Collateral Agent pursuant to Section 12.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Security Documents, or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent, shall be entitled to the benefits of all
provisions of this Section 12 and Section 13 (including Section 13.01, as though
such co-agents, sub-agents and attorneys-in-fact were the “Collateral Agent” or
“security trustee” under the Credit Documents) as if set forth in full herein
with respect thereto. Without limiting the generality of the foregoing, the
Lenders hereby expressly authorize the Administrative Agent and/or each
Collateral Agent to execute any and all documents (including releases) with
respect to the Collateral and the rights of the Guaranteed Creditors with
respect thereto, as contemplated by and in accordance with the provisions of
this Agreement and the Security Documents and acknowledge and agree that any
such action by any Agent shall bind the Lenders.

(c) The Lenders hereby authorize the Administrative Agent and each applicable
Collateral Agent to enter into the Intercreditor Agreements, any Additional
Intercreditor Agreement, any Pari Passu Intercreditor Agreement (to the extent
requested by the applicable Pari Passu Representative) and any other
intercreditor agreement or arrangement or supplement thereto permitted under
this Agreement without any further consent by any Lender and any such
intercreditor agreement shall be binding upon the Lenders.

Section 12.02 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Credit Document by or through any one or more subagents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 12 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Section 12.03 Exculpatory Provisions. The Administrative Agent shall not have
any duties or obligations except those expressly set forth herein and in the
other Credit Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law;

(c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Lead Borrower or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity;

 

175



--------------------------------------------------------------------------------

(d) shall not be liable to any Lender for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11 and 13.12) or (ii) in the absence of
its own gross negligence, bad faith or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the Lead
Borrower or a Lender; and

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Credit Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Credit Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Section 6 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

Section 12.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable, in the absence of its own gross negligence, bad
faith or willful misconduct in selecting such counsel, accountants or other
experts, for any action taken or not taken by it in accordance with the advice
of any such counsel, accountants or experts.

Section 12.05 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Lead Arrangers or the Co-Documentation Agents shall
have any powers, duties or responsibilities under this Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.

Section 12.06 Non-reliance on Administrative Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

Section 12.07 Indemnification by the Lenders. To the extent that the Borrowers
for any reason fail to pay any amount required under Section 13.01(a) to be paid
by them to the Administrative Agent or any Collateral Agent (or any sub-agent
thereof), or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent or any Collateral Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (based on the amount of then outstanding Loans held by each Lender or, if
the Loans have been repaid in full, based on the amount of outstanding Loans
held by each Lender immediately prior to

 

176



--------------------------------------------------------------------------------

such repayment in full) of (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or any Collateral Agent (or any such sub-agent)
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent or any Collateral Agent (or any such
sub-agent) in connection with such capacity. The obligations of the Lenders
under this Section 12.07 are subject to the provisions of Section 5.01.

Section 12.08 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Lead Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

Section 12.09 Administrative Agent May File Proofs of Claim; Credit Bidding. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LC Exposure shall then be
due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Banks and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Administrative Agent under
Sections 4.01 and 13.01) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator, judicial manager, or other similar
official in any such judicial proceeding is hereby authorized by each Lender and
each Issuing Bank to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the Issuing Banks, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 4.01 and 13.01.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any Issuing Bank or in any such proceeding.

The Secured Creditors hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar laws in any other jurisdictions to which a Credit
Party is subject or (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Creditors shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable

 

177



--------------------------------------------------------------------------------

basis that would vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) in the asset or assets so purchased (or in
the Equity Interests or debt instruments of the acquisition vehicle or vehicles
that are used to consummate such purchase). In connection with any such bid
(i) the Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) the Administrative Agent shall be authorized to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Administrative Agent with respect to
such acquisition vehicle or vehicles, including any disposition of the assets or
Equity Interests thereof shall be governed, directly or indirectly, by the vote
of the Required Lenders, irrespective of the termination of this Agreement and
without giving effect to the limitations on actions by the Required Lenders
contained in clauses (a)(i) through (a)(v) of Section 13.04 of this Agreement),
and (iii) to the extent that Obligations that are assigned to an acquisition
vehicle are not used to acquire Collateral for any reason (as a result of
another bid being higher or better, because the amount of Obligations assigned
to the acquisition vehicle exceeds the amount of debt credit bid by the
acquisition vehicle or otherwise), such Obligations shall automatically be
reassigned to the Lenders pro rata and the Equity Interests and/or debt
instruments issued by any acquisition vehicle on account of the Obligations that
had been assigned to the acquisition vehicle shall automatically be cancelled,
without the need for any Secured Creditor or any acquisition vehicle to take any
further action.

Section 12.10 Resignation of the Agents.

(a) The Administrative Agent (including as Collateral Agent) and any Collateral
Agent may at any time give notice of its resignation to the Lenders and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the Lead Borrower’s consent (other than during the
existence of an Event of Default under Section 11.01 or 11.05), to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States or, in the case
of a Collateral Agent, such other third party providing agency services as may
be acceptable to the Required Lenders and consented to by the Lead Borrower
(other than during the existence of an Event of Default under Section 11.01 or
11.05). If no such successor shall have been so appointed by the Required
Lenders (and consented to by the Lead Borrower, to the extent so required) and
shall have accepted such appointment within 30 days after such retiring Agent
gives notice of its resignation, then such retiring Agent may, with the Lead
Borrower’s consent (other than during the existence of an Event of Default under
Section 11.01 or 11.05), on behalf of the Lenders, appoint a successor Agent
meeting the qualifications set forth above; provided that if the Administrative
Agent shall notify the Borrowers and the Lenders that no qualifying Person has
accepted such appointment within such period, then such resignation shall
nonetheless become effective in accordance with such notice and (a) such
retiring Agent shall be discharged from its duties and obligations hereunder and
under the other Credit Documents (except that in the case of any collateral
security held by such retiring Agent on behalf of the Lenders under any of the
Credit Documents, then such retiring Agent shall continue to hold such
collateral security solely for purposes of maintaining the Secured Creditors’
security interest thereon until such time as a successor Agent is appointed) and
(b) all payments, communications and determinations provided to be made by, to
or through such retiring Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders (with the consent of the Lead
Borrower, to the extent so required) appoint a successor Agent as provided for
above in this Section 12.10. Upon the acceptance of a successor’s appointment
hereunder (which, in the case of any third party providing services as a
Collateral Agent hereunder may require the entry into such customary
documentation reasonably satisfactory to the Lead Borrower as such third party
provider shall require, including without limitation in certain jurisdictions a
security trust deed or similar arrangement), such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of such
retiring Agent, and such retiring Agent shall be discharged from all of its
duties and obligations hereunder or under the other Credit Documents (if not
already discharged therefrom as provided above in this Section). After such
retiring Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Section 12 and Section 13.01 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while such retiring Agent was acting as an Agent hereunder.

(b) Any resignation by JPMCB as administrative agent pursuant to this
Section 12.10 shall also constitute its resignation as lender of the Swingline
Loans to the extent that JPMCB is acting in such capacity at such time. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring lender of the Swingline Loans and
(ii) the retiring lender of the Swingline Loans shall be discharged from all of
its duties and obligations hereunder or under the other Credit Documents.

 

178



--------------------------------------------------------------------------------

Section 12.11 Collateral Matters and Guaranty Matters.

(a) The Lenders and the Issuing Banks irrevocably authorize the Administrative
Agent and the Collateral Agents, as applicable (and subject to the provisions of
the Intercreditor Agreement and any Additional Intercreditor Agreement),

(i) to release any Lien on any property granted to or held by the Collateral
Agents under any Credit Document (A) upon termination of the Aggregate
Commitments and payment in full of all Obligations (other than (i) contingent
indemnification obligations and expense reimbursement obligations which are not
then due and payable and (ii) Secured Bank Product Obligations except to the
extent then due and payable and then entitled to payment in accordance with
Section 11.11) and the expiration or termination of all Letters of Credit
(unless Cash Collateralized or backstopped on terms reasonably satisfactory to
the Administrative Agent), (B) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Credit Document
to a Person that is not a Credit Party, (C) subject to Section 13.12, if
approved, authorized or ratified in writing by the Required Lenders, (D) that
constitutes “Excluded Collateral” (as such term is defined in the applicable
Security Document), (E) if the property subject to such Lien is owned by a
Subsidiary Borrower or Subsidiary Guarantor, subject to Section 13.12, upon
release of such Subsidiary Borrower or Subsidiary Guarantor from its obligations
under this Agreement and the applicable Guaranty Agreements pursuant to clause
(ii) below, or (F) in the case of any Australian Credit Party, Singapore Credit
Party or UK Credit Party, to release any property (other than any Collateral of
the type that would constitute Revolver Priority Collateral if such Non-U.S.
Credit Parties were party to the Intercreditor Agreement) at the request of the
Lead Borrower in connection with any Lien permitted by Section 10.01, provided
that it is agreed that none of the Administrative Agent or the Collateral Agents
shall be obliged to agree to such request if such Agent reasonably determines
that such release would reasonably be expected to negatively impact the
protections or remedies of the Secured Creditors, generally in their capacities
as secured creditors of such Credit Party, under the relevant Security
Documents.

(ii) to (x) release any Subsidiary Borrower from its obligations under this
Agreement or any Subsidiary Guarantor from its obligations under the applicable
Guaranty Agreements if such Person ceases to be a Restricted Subsidiary as a
result of a transaction permitted hereunder or (y) in the case of any Subsidiary
Borrower or Subsidiary Guarantor under any Subfacility other than the U.S.
Subfacility and the U.S. FILO Subfacility, to release such Subsidiary Borrower
or Subsidiary Guarantor in the event the Commitments in respect of the
applicable Subfacility are terminated in full hereunder at the option of the
Lead Borrower;

(iii) at the request of the Lead Borrower, to subordinate any Lien on any
property (other than any assets included in the Borrowing Base) granted to or
held by the Collateral Agents or Administrative Agent under any Credit Document
to the holder of any Lien on such property that is permitted by Sections
10.01(iv)(y), (vi) or (xiv) or any other Lien that is permitted by Section 10.01
to be senior to the Lien securing the Obligations or to release any Lien
securing the Obligations upon the incurrence of any Lien permitted by
Section 10.01 with respect to specified assets (other than any assets included
in the Borrowing Base) if the Lien securing the Obligations is not allowed by
the documentation creating such Lien or related documentation; and

(iv) to, without the input or consent of the other Lenders, (1) negotiate the
form of any Mortgage or other Security Document as may be necessary or
appropriate in the opinion of the Administrative Agent and the Lead Borrower
(x) in connection with any Additional Inventory Security Action, or (y) to
otherwise comply with this Agreement, and (2) execute, deliver and perform any
new Security Document or intercreditor agreement or amendment to any Security
Document or intercreditor agreement or enter into any amendment to the Security
Documents or intercreditor agreement as may be necessary or appropriate in the
opinion of the Administrative Agent and the Lead Borrower.

 

179



--------------------------------------------------------------------------------

(b) Upon request by the Administrative Agent or any Collateral Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s or
the Collateral Agents’, as applicable, authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 12.11. In each
case as specified in this Section 12.11, the Administrative Agent will (and each
Lender irrevocably authorizes the Administrative Agent to), at the Borrower’s
expense, execute and deliver to the applicable Credit Party such documents as
such Credit Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Credit Documents and this Section 12.11.

Section 12.12 Bank Product Providers. Each Secured Bank Product Provider, by
delivery of a notice to the Administrative Agent of such agreement, agrees to be
bound by this Section 12. Each such Secured Bank Product Provider shall
indemnify and hold harmless the Administrative Agent and the Collateral Agents,
to the extent not reimbursed by the Credit Parties, against all claims that may
be incurred by or asserted against the Administrative Agent and the Collateral
Agents in connection with such provider’s Secured Bank Product Obligations.

Section 12.13 Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the Internal Revenue Service or
any other authority of the United States or other jurisdiction asserts a claim
that the Administrative Agent did not properly withhold Tax from amounts paid to
or for the account of any Lender for any reason (including, without limitation,
because the appropriate form was not delivered or not properly executed, or
because such Lender failed to notify the Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of withholding Tax
ineffective), such Lender shall, within 10 days after written demand therefor,
indemnify and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Borrowers pursuant
to Section 5.01 and without limiting or expanding the obligation of the
Borrowers to do so) for all amounts paid, directly or indirectly, by the
Administrative Agent as Taxes or otherwise, together with all expenses incurred,
including legal expenses and any other out-of-pocket expenses, whether or not
such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due the Administrative Agent under this Section 12.13. The agreements in
this Section 12.13 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.

Section 12.14 Solidary Interests/Quebec Liens (Hypothecs). For the purposes of
holding any security granted by any Canadian Credit Party pursuant to the laws
of the Province of Quebec, each Lender and Agent hereby irrevocably appoints and
authorizes the Administrative Agent to act as the hypothecary representative (in
such capacity, the “Hypothecary Representative”) for all present and future
Secured Creditors as contemplated under Article 2692 of the Civil Code of
Québec, and to enter into, to take and to hold on its behalf, and for its
benefit, any hypothec, and to exercise such powers and duties that are conferred
upon the Hypothecary Representative under any hypothec. The Hypothecary
Representative shall: (a) have the sole and exclusive right and authority to
exercise, except as may be otherwise specifically restricted by the terms
hereof, all rights and remedies given to it pursuant to any hypothec, pledge,
applicable laws or otherwise, (b) benefit from and be subject to all provisions
hereof with respect to the Administrative Agent mutatis mutandis, including,
without limitation, all such provisions with respect to the liability or
responsibility to and indemnification by the Lenders, and (c) be entitled to
delegate from time to time any of its powers or duties under any hypothec or
pledge on such terms and conditions as it may determine from time to time. Any
person who becomes a Lender shall, by its execution of an Assignment and
Acceptance, be deemed to have consented to and confirmed the Administrative
Agent as the hypothecary representative as aforesaid and to have ratified, as of
the date it becomes a Lender, all actions taken by the Hypothecary
Representative in such capacity. The substitution of the Administrative Agent
pursuant to the provisions of this Article 12 shall also constitute the
substitution of the Hypothecary Representative. To the extent necessary or
useful, the parties hereby waive the application of Section 32 of the Act
respecting the special powers of legal persons (Québec), and of Articles 1310
and 2147 of the Civil Code of Québec.

 

180



--------------------------------------------------------------------------------

Section 12.15 Parallel Debt.

(a) Each Canadian Credit Party, Asian Credit Party, French Credit Party, German
Credit Party and European Credit Party (for the purpose of this Section 12.15,
the “Non-U.S. Credit Parties”) hereby irrevocably and unconditionally undertakes
(and to the extent necessary undertakes in advance) to pay to the German
Collateral Agent amounts equal to any amounts owing from time to time by such
Non-U.S. Credit Party to any Secured Creditors under this Agreement and any
other Credit Document as and when those amounts are due under any Credit
Document (such payment undertakings under this Section 12.15 and the obligations
and liabilities resulting therefrom being the “Parallel Debt”).

(b) The German Collateral Agent shall have its own independent right to demand
payment of the Parallel Debt by each Non-U.S. Credit Party. Each Non-U.S. Credit
Party and the German Collateral Agent acknowledges that the obligations of each
Non-U.S. Credit Party under Section 12.15 are several, separate and independent
(selbständiges Schuldanerkenntnis) from, and shall not in any way limit or
affect, the corresponding obligations of each Non-U.S. Credit Party to any
Secured Creditor under this Agreement or any other Credit Document (the
“Corresponding Debt”) nor shall the amounts for which each Non-U.S. Credit Party
are liable under Section 12.15 be limited or affected in any way by its
Corresponding Debt provided that: (i) the Parallel Debt shall be decreased to
the extent that the Corresponding Debt has been irrevocably paid or discharged
(other than, in each case, contingent obligations); (ii) the Corresponding Debt
shall be decreased to the extent that the Parallel Debt has been irrevocably
paid or discharged; (iii) the amount of the Parallel Debt shall at all times be
equal to the amount of the Corresponding Debt; (iv) the Parallel Debt will be
payable in the currency or currencies of the Corresponding Debt; and (v) for the
avoidance of doubt, the Parallel Debt will become due and payable at the same
time when the Corresponding Debt becomes due and payable.

(c) The security granted under any German Security Document with respect to the
Parallel Debt is granted to the German Collateral Agent in its capacity as sole
creditor of the Parallel Debt.

(d) Without limiting or affecting the German Collateral Agent’s rights against
any Non-U.S. Credit Party (whether under this Agreement or any other Credit
Document), each Non-U.S. Credit Party acknowledges that: (i) nothing in this
Agreement shall impose any obligation on the German Collateral Agent to advance
any sum to any Non-U.S. Credit Party or otherwise under any Credit Document; and
(ii) for the purpose of any vote taken under any Credit Document, the German
Collateral Agent shall not be regarded as having any participation or commitment
other that those which it has in its capacity as a Lender.

(e) The Parallel Debt shall remain effective in case a third person should
assume or be entitled, partially or in whole, to any rights of any of the
Secured Creditors under any Credit Documents, be it by virtue of assignment,
assumption or otherwise.

(f) All monies received or recovered by the German Collateral Agent pursuant to
this Agreement and all amounts received or recovered by the German Collateral
Agent from or by the enforcement of any security granted to secure the Parallel
Debt shall be applied in accordance with this Agreement.

Section 12.16 Administration of Security granted pursuant to German Security
Agreements. In relation to the German Security Agreements the following
additional provisions shall apply:

(a) The German Collateral Agent, with respect to the part of the Collateral
secured pursuant to the German Security Documents or any other Collateral
created under German law (“German Collateral”), shall: (i) hold, administer and
realise such German Collateral that is transferred or assigned by way of
security (Sicherungsei-gentum/Sicherungsabtretung) or otherwise granted to it
and is creating or evidencing a non-accessory security right (nicht
akzessorische Sicherheit) in its own name as trustee (Treuhänder) for the
benefit of the Secured Creditors; and (ii) hold, administer, and realise any
such German Collateral that is pledged (verpfändet) or otherwise transferred to
the German Collateral Agent and is creating or evidencing an accessory security
right (akzessorische Sicherheit) as agent.

 

181



--------------------------------------------------------------------------------

(b) With respect to the German Collateral, each Secured Creditor hereby
authorizes and grants a power of attorney, and each future Secured Creditor by
becoming a party to this Agreement authorizes, and grants a power of attorney
(Vollmacht) to the German Collateral Agent (whether or not by or through
employees or agents) to: (i) accept as its representative (Stellvertreter) any
pledge or other creation of any accessory security right granted in favor of
such Secured Creditors in connection with the German Security Documents and to
agree to and execute on its behalf as its representative (Stellvertreter) any
amendments and/or alterations to any German Security Documents or any other
agreement related to such German Collateral which creates a pledge or any other
accessory security right (akzessorische Sicherheit) including the release or
confirmation of release of such security; (ii) execute on behalf of itself and
the Secured Creditors where relevant and without the need for any further
referral to, or authority from, the Secured Creditors or any other person all
necessary releases of any such German Collateral secured under the German
Security Documents or any other agreement related to such German Collateral;
(iii) realise such Collateral in accordance with the German Security Documents
or any other agreement securing such German Collateral; (iv) make, receive all
declarations and statements and undertake all other necessary actions and
measures which are necessary or desirable in connection with such German
Collateral or the German Security Documents or any other agreement securing the
German Collateral; (v) take such action on its behalf as may from time to time
be authorized under or in accordance with the German Security Documents; and
(vi) exercise such rights, remedies, powers and discretions as are specifically
delegated to or conferred upon the Secured Creditors under the German Security
Documents together with such powers and discretions as are reasonably incidental
thereto.

(c) Each of the Secured Creditors agrees that, if the courts of Germany do not
recognize or give effect to the trust expressed to be created by this Agreement
or any German Security Document, the relationship of the Secured Creditors to
the German Collateral Agent shall be construed as one of principal and agent
but, to the extent permissible under the laws of Germany, all the other
provisions of this Agreement shall have full force and effect between the
parties hereto.

Each Secured Creditor hereby ratifies and approves, and each future Secured
Creditor by becoming a party to this Agreement ratifies and approves, all acts
and declarations previously done by the German Collateral Agent on such person’s
behalf (including for the avoidance of doubt the declarations made by the German
Collateral Agent as representative without power of attorney (Vertreter ohne
Vertretungsmacht) in relation to the creation of any pledge (Pfandrecht) on
behalf and for the benefit of each Secured Creditor as future pledgee or
otherwise).

ARTICLE 13 Miscellaneous.

Section 13.01 Payment of Expenses, etc.

(a) The Credit Parties hereby jointly and severally agree, from and after the
Closing Date, to: (i) pay all reasonable invoiced out-of-pocket costs and
expenses of the Agents and Issuing Banks (limited, in the case of legal
expenses, to the reasonable fees and disbursements of one primary counsel to all
Agents and Issuing Banks and, if reasonably necessary, one local counsel in any
relevant jurisdiction (which may include a single firm of counsel acting in
multiple jurisdictions)) in connection with (x) the preparation, execution and
delivery of this Agreement and the other Credit Documents and the documents and
instruments referred to herein and therein, (y) the administration hereof and
thereof and any amendment, waiver or consent relating hereto or thereto (whether
or not effective) and (z) their syndication efforts with respect to this
Agreement; (ii) pay all reasonable invoiced out-of-pocket costs and expenses of
the Agents, each Lender and each Issuing Bank in connection with the enforcement
of this Agreement and the other Credit Documents and the documents and
instruments referred to herein and therein or in connection with any refinancing
or restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(limited, in the case of legal expenses, to one primary counsel to all Agents,
Lenders and Issuing Banks to be retained by the Administrative Agent and, if
reasonably necessary, one local counsel in any relevant jurisdiction (which may
include a single firm of counsel acting in multiple jurisdictions) and, in the
case of an actual or perceived conflict of interest where any Indemnified Person
affected by such conflict informs the Lead Borrower of such conflict, of a
single additional firm of counsel for all similarly situated affected
Indemnified Persons); (iii) pay and hold each Agent, each Lender and each
Issuing Bank harmless from and against any and all Other Taxes with respect to
the foregoing matters and save each Agent, each Issuing Bank and each Lender
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to such Agent,
such Lender or such Issuing Bank) to pay such Other Taxes; and (iv) indemnify
each Agent and each Lender, each Issuing Bank and their

 

182



--------------------------------------------------------------------------------

respective Affiliates, and the officers, directors, employees, agents, trustees,
representatives and investment advisors of each of the foregoing (each, an
“Indemnified Person”) from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) (but excluding Taxes other than Taxes that represent liabilities,
obligations, losses, damages, penalties, actions, costs, expenses and
disbursements arising from a non-Tax claim) incurred by, imposed on or assessed
against any of them as a result of, or arising out of, or in any way related to,
or by reason of, (a) any investigation, litigation or other proceeding (whether
or not any Agent, any Issuing Bank or any Lender is a party thereto and whether
or not such investigation, litigation or other proceeding is brought by or on
behalf of any Credit Party) related to the entering into and/or performance of
this Agreement or any other Credit Document or the proceeds of any Loans
hereunder or the consummation of the Transaction or any other transactions
contemplated herein or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents, or
(b) the actual or alleged presence of Hazardous Materials in the Environment
relating in any way to any Real Property owned, leased or operated, at any time,
by the Lead Borrower or any of its Subsidiaries; the generation, storage,
transportation, handling, Release or threat of Release of Hazardous Materials by
the Lead Borrower or any of its Subsidiaries at any location, whether or not
owned, leased or operated by the Lead Borrower or any of its Subsidiaries; the
non-compliance by the Lead Borrower or any of its Subsidiaries with any
Environmental Law (including applicable permits thereunder) applicable to any
Real Property; or any Environmental Claim asserted against the Lead Borrower,
any of its Subsidiaries or relating in any way to any Real Property at any time
owned, leased or operated by the Lead Borrower or any of its Subsidiaries,
including, in each case, without limitation, the reasonable fees and
disbursements of counsel and other consultants incurred in connection with any
such investigation, litigation or other proceeding, in all cases, whether or not
caused by or arising, in whole or in part, out of the comparative, contributory
or sole negligence of the Indemnified Person (but excluding in each case (and
each Indemnified Person, by accepting the benefits hereof, agrees to promptly
refund or return any indemnity received hereunder to the extent it is later
determined by a final, non-appealable judgment of a court of competent
jurisdiction that such Indemnified Person is not entitled thereto) any losses,
liabilities, claims, damages or expenses (i) to the extent incurred by reason of
the gross negligence, bad faith or willful misconduct of the applicable
Indemnified Person, any Affiliate of such Indemnified Person or any of their
respective directors, officers, employees, representatives, agents, Affiliates,
trustees or investment advisors, (ii) to the extent incurred by reason of any
material breach of the obligations of such Indemnified Person under this
Agreement or the other Credit Documents (in the case of each of preceding
clauses (i) and (ii), as determined by a court of competent jurisdiction in a
final and non-appealable decision) or (iii) that do not involve or arise from an
act or omission by the Lead Borrower or Guarantors or any of their respective
affiliates and is brought by an Indemnified Person (other than claims against
any Agent solely in its capacity as such or in its fulfilling such role)). To
the extent that the undertaking to indemnify, pay or hold harmless any Agent,
any Issuing Bank or any Lender or other Indemnified Person set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy, the Credit Parties shall make the maximum contribution to the
payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

(b) No Agent or any Indemnified Person shall be responsible or liable to any
Credit Party or any other Person for (x) any determination made by it pursuant
to this Agreement or any other Credit Document in the absence of gross
negligence, bad faith or willful misconduct on the part of such Indemnified
Person (in each case, as determined by a court of competent jurisdiction in a
final and non-appealable judgment) or (y) any damages arising from the use by
others of information or other materials obtained through electronic,
telecommunications or other information transmission systems.

(c) No party hereto (and no Indemnified Person or any Subsidiary or Affiliate of
Holdings or the Borrower) shall be responsible to any other party hereto (or any
Indemnified Person or any Subsidiary or Affiliate of Holdings or the Borrower)
for any indirect, special, exemplary, incidental, punitive or consequential
damages (including, without limitation, any loss of profits, business or
anticipated savings) which may be alleged as a result of this Agreement or any
other Credit Document or the financing contemplated hereby; provided that
nothing in this Section 13.01(c) shall limit the Credit Parties’ indemnity
obligations to the extent that such indirect, special, punitive or consequential
damages are included in any claim by a third party unaffiliated with any
Indemnified Person with respect to which the applicable Indemnified Person is
entitled to indemnification under Section 13.01(a).

 

183



--------------------------------------------------------------------------------

Section 13.02 Right of Set-off.

(a) In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent,
each Issuing Bank and each Lender is hereby authorized at any time or from time
to time, without presentment, demand, protest or other notice of any kind to any
Credit Party or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) (other than accounts used exclusively for payroll, payroll taxes,
fiduciary and trust purposes, and employee benefits) and any other Indebtedness
at any time held or owing by the Administrative Agent, such Issuing Bank or such
Lender (including, without limitation, by branches and agencies of the
Administrative Agent or such Lender wherever located) to or for the credit or
the account of the Lead Borrower or any of its Subsidiaries against and on
account of the Obligations and liabilities of the Credit Parties to the
Administrative Agent, such Issuing Bank or such Lender under this Agreement or
under any of the other Credit Documents, including, without limitation, all
claims of any nature or description arising out of or connected with this
Agreement or any other Credit Document, irrespective of whether or not the
Administrative Agent, such Issuing Bank or such Lender shall have made any
demand hereunder and although said Obligations, liabilities or claims, or any of
them, shall be contingent or unmatured.

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE LOANS OR
ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
ISSUING BANK OR LENDER SHALL EXERCISE A RIGHT OF SET-OFF, LIEN OR COUNTERCLAIM
OR TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO
ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE
CONSENT OF THE REQUIRED LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE
AGENT, IF SUCH SET-OFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580d AND 726 OF THE
CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE,
IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY OR
ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL AGENTS PURSUANT TO THE
SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND OTHER OBLIGATIONS
HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY ISSUING BANK OR ANY LENDER OF ANY
SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR THE
ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS SUBSECTION (b) SHALL BE SOLELY
FOR THE BENEFIT OF EACH ISSUING BANK, EACH OF THE LENDERS AND THE ADMINISTRATIVE
AGENT HEREUNDER.

Section 13.03 Notices.

(a) Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including
telegraphic, telex, telecopier, cable communication or electronic transmission)
and mailed, telegraphed, telexed, telecopied, cabled, delivered or transmitted:
if to any Credit Party, c/o Cortes NP Acquisition Corporation, c/o Platinum
Equity, LLC, 360 North Crescent Drive, Beverly Hills, CA 90210, Attention: Legal
Department, Telecopier No.: (310) 712-1863; if to any Lender, at its address
specified on Schedule 13.03 or in writing to the Administrative Agent; and if to
the Administrative Agent, at the Notice Office, and in connection with the Asian
Subfacility, to JPMorgan Chase Bank, N.A. Hong Kong Branch, One @ Changi City, 1
Changi Business Park Central 1 Floor 9, Singapore 486036 Telephone Number: +65
6801 3720 / +65 6801 3973, Fax Number: +65 67224022, Email:
loan.agency.services.asia@jpmorgan.com, Attn: Loan Agency Services Asia; or, as
to any Credit Party or the Administrative Agent, at such other address as shall
be designated by such party in a written notice to the other parties hereto and,
as to each Lender, at such other address as shall be designated by such Lender
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent. Each
of the Administrative Agent, the Lead Borrower or Holdings may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

184



--------------------------------------------------------------------------------

(c) Notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient.

Section 13.04 Benefit of Agreement; Assignments; Participations, etc.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by a Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Transferees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment, participations in Letters of Credit and the Loans at the time owing
to it) with the prior written consent (such consent not to be unreasonably
withheld) of:

(A) the Lead Borrower; provided that, the Lead Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; provided that no consent of the Lead Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing under
Section 11.01 or 11.05, any other Eligible Transferee;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund;

(C) each applicable Issuing Bank (solely for the assignment that increases the
obligations of the assignees to participate in exposure under one or more
Letters of Credit (whether or not outstanding)); and

(D) the Swingline Lender, in the case of assignments of the U.S. Subfacility.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the Lead
Borrower and the Administrative Agent otherwise consent; provided that no such
consent of the Lead Borrower shall be required if an Event of Default has
occurred and is continuing under Section 11.01 or 11.05;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of Commitments or Loans of a single class, other than as set forth in
clause (C) below;

 

185



--------------------------------------------------------------------------------

(C) any assignment of obligations under the U.S. Subfacility, U.S. FILO
Subfacility, Canadian Subfacility, Canadian FILO Subfacility or European
Subfacility shall be made together with an equal and proportionate assignment of
such obligations under each other such Subfacility;

(D) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants), together with the payment by
the assignee of a processing and recordation fee of $3,500;

(E) any assignee (other than an Approved Fund) shall be a French Authorized
Lender in the case of an assignment of French Revolving Commitments or French
Revolving Loans, a French Authorized Issuing Bank in the case of an assignment
of LC Exposure with respect to any Letter of Credit issued for the account of or
benefit of any French Subsidiary, and an Irish Authorized LC Issuer in the case
of an assignment of LC Exposure with respect to any Letter of Credit issued for
the account of or benefit of any Irish Subsidiary;

(F) no assignment of an interest under the French Facility shall be effected to
an assignee incorporated, domiciled, established or acting in all or in part
through an office in a Non-Cooperative Jurisdiction, without the prior written
consent of the Lead Borrower; and

(G) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Credit Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

(iii) Subject to acceptance and recording thereof pursuant to clause (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 3.01,
3.02, 5.01 and 13.01). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 13.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause
(c) below.

(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrowers, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers, any
Lender, as to its own positions only, and any Issuing Bank, at any reasonable
time and from time to time upon reasonable prior notice.

(v) Upon its receipt of (x) a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee or (y) to the extent applicable, an
agreement incorporating an Assignment and Assumption by reference pursuant to a
Platform as to which the Administrative Agent and the parties to the Assignment
and Assumption are participants), the assignee’s completed Administrative
Questionnaire (unless the assignee shall already

 

186



--------------------------------------------------------------------------------

be a Lender hereunder), the processing and recordation fee referred to in clause
(b) above and any written consent to such assignment required by clause
(b) above, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to this Agreement, the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this clause (v).

(c) Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lenders, sell participations to one or
more Eligible Transferees (a “Participant”), in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans (including participations in Letters of Credit)
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged; (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations; and (C) the
Borrowers, the Administrative Agent, the Issuing Banks and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that requires the consent of each Lender or each
adversely affected Lender and that directly affects such Participant. Each
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01 and 5.01 (subject to the requirements and limitations therein (it
being understood that the documentation required under Section 5.01(b) and
(c) shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to clause
(b) of this Section 13.04; provided that such Participant (A) agrees to be
subject to the provisions of Section 3.03 as if it were an assignee clause
(b) of this Section; and (B) shall not be entitled to receive any greater
payment under Section 3.01 or 5.01, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrowers to effectuate the provisions
of Section 3.04 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 3.03 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Credit Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Credit
Document) to any Person except to the extent such disclosure is necessary to
establish that such Commitments, Loans, Letters of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(d) [Reserved].

(e) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank or any central banking
authority in support of borrowings made by such Lender from such Federal Reserve
Bank or any such central banking authority and, with prior notification to the
Administrative Agent (but without the consent of the Administrative Agent or the
Borrowers), any Lender which is a fund may pledge all or any portion of its
Loans and Notes to its trustee or to a collateral agent providing credit or
credit support to such Lender in support of its obligations to such trustee,
such collateral agent or a holder of such obligations, as the case may be. No
pledge pursuant to this clause (e) shall release the transferor Lender from any
of its obligations hereunder.

 

187



--------------------------------------------------------------------------------

(f) Each Lender acknowledges and agrees to comply with the provisions of
Section 13.04 applicable to it as a Lender hereunder.

(g) The Administrative Agent shall have the right, and the Lead Borrower hereby
expressly authorizes the Administrative Agent, to provide to any requesting
Lender, the list of Disqualified Lenders provided to the Administrative Agent by
the Lead Borrower and any updates thereto. The Lead Borrower hereby agrees that
any such requesting Lender may share the list of Disqualified Lenders with any
potential assignee, transferee or participant. Notwithstanding the foregoing,
each Credit Party and the Lenders acknowledge and agree that the Administrative
Agent shall not have any responsibility or obligation to determine whether any
Lender or potential Lender is a Disqualified Lender and the Administrative Agent
shall have no liability with respect to any assignment, transfer or
participation made to a Disqualified Lender.

Section 13.05 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent, the Collateral Agents or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrowers or any other Credit Party and the
Administrative Agent, the Collateral Agents or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agents
or any Lender would otherwise have. No notice to or demand on any Credit Party
in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent, the Collateral Agents or any Lender to any other or
further action in any circumstances without notice or demand.

Section 13.06 [Reserved].

Section 13.07 Calculations; Computations.

(a) The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with U.S. GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto);
provided that to the extent expressly provided herein, certain calculations
shall be made on a Pro Forma Basis; provided, further, that if the Lead Borrower
notifies the Administrative Agent that the Lead Borrower wishes to amend any
leverage calculation or any financial definition used therein to implement the
effect of any change in U.S. GAAP or the application thereof occurring after the
Closing Date on the operation thereof (or if the Administrative Agent notifies
the Lead Borrower that the Required Lenders wish to amend any leverage test or
any financial definition used therein for such purpose), then the Borrowers and
the Administrative Agent shall negotiate in good faith to amend such leverage
test or the definitions used therein (subject to the approval of the Required
Lenders) to preserve the original intent thereof in light of such changes in
U.S. GAAP; provided, further, that all determinations made pursuant to any
applicable leverage test or any financial definition used therein shall be
determined on the basis of U.S. GAAP as applied and in effect immediately before
the relevant change in U.S. GAAP or the application thereof became effective,
until such leverage test or such financial definition is amended.
Notwithstanding any other provision contained herein, (i) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to Statement of Financial Accounting Standards 141R or ASC 805 (or
any other financial accounting standard having a similar result or effect) and
(ii) the accounting for any lease shall be based on the Borrower’s treatment
thereof in accordance with U.S. GAAP as in effect on the Closing Date and
without giving effect to any subsequent changes in U.S. GAAP (or the required
implementation of any previously promulgated changes in U.S. GAAP) relating to
the treatment of a lease as an operating lease or capitalized lease.

(b) The calculation of any financial ratios under this Agreement shall be
calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such
ratio is expressed herein and rounding the result up or down to the nearest
number (with a rounding-down if there is no nearest number).

 

188



--------------------------------------------------------------------------------

Section 13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.

(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
THE RELEVANT SECURITY DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED
BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (EXCEPT THAT, (X) IN THE CASE OF
ANY MORTGAGE OR OTHER SECURITY DOCUMENT, PROCEEDINGS MAY ALSO BE BROUGHT BY THE
ADMINISTRATIVE AGENT OR COLLATERAL AGENTS IN THE STATE IN WHICH THE RELEVANT
MORTGAGED PROPERTY OR COLLATERAL IS LOCATED OR ANY OTHER RELEVANT JURISDICTION
AND (Y) IN THE CASE OF ANY BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS WITH
RESPECT TO ANY CREDIT PARTY, ACTIONS OR PROCEEDINGS RELATED TO THIS AGREEMENT
AND THE OTHER CREDIT DOCUMENTS MAY BE BROUGHT IN SUCH COURT HOLDING SUCH
BANKRUPTCY, INSOLVENCY OR SIMILAR PROCEEDINGS) MAY BE BROUGHT IN THE COURTS OF
THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW
YORK, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF NEW YORK, AND, BY
EXECUTION AND DELIVERY OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH OF
THE PARTIES HERETO OR THERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION
OVER IT, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER IT. EACH
PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, SUCH PARTY, AS THE
CASE MAY BE, AT ITS ADDRESS SET FORTH OPPOSITE ITS SIGNATURE BELOW, SUCH SERVICE
TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO IRREVOCABLY
WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER
OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS WAS IN ANY WAY
INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE
LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER SUCH PARTY IN ANY OTHER
JURISDICTION.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

Section 13.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Lead Borrower and
the Administrative Agent.

 

189



--------------------------------------------------------------------------------

Section 13.10 [Reserved].

Section 13.11 Headings Descriptive. The headings of the several Sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

Section 13.12 Amendment or Waiver; etc.

(a) Except as expressly contemplated hereby, neither this Agreement nor any
other Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the Credit Parties party hereto or thereto, the
Administrative Agent and the Required Lenders (although additional parties may
be added to (and annexes may be modified to reflect such additions) the Guaranty
Agreement and the Security Documents in accordance with the provisions hereof
and thereof without the consent of the other Credit Parties party thereto or the
Required Lenders), or the Administrative Agent with the written consent of the
Required Lenders, provided that no such change, waiver, discharge or termination
shall (i) without the prior written consent of each Lender (and Issuing Bank, if
applicable) directly and adversely affected thereby, extend the final scheduled
maturity of any Revolving Commitment, or reduce the rate or extend the time of
payment of interest or fees thereon (except in connection with the waiver of the
applicability of any post-default increase in interest rates) or reduce or
forgive the principal amount thereof, (ii) except as otherwise expressly
provided in the Security Documents, release all or substantially all of the
Collateral under all the Security Documents without the prior written consent of
each Lender, (iii) except as otherwise provided in the Credit Documents, release
all or substantially all of the value of the Guaranties by the Guarantors
without the prior written consent of each Lender, (iv) amend, modify or waive
any pro rata sharing provision of Section 2.10, the payment waterfall provision
of Section 11.11, or any provision of this Section 13.12(a) (except for
technical amendments with respect to additional extensions of credit pursuant to
this Agreement which afford the protections to such additional extensions of
credit of the type provided to the Revolving Commitments on the Closing Date),
in each case, without the prior written consent of each Lender directly and
adversely affected thereby, (v) reduce the percentage specified in the
definition of Required Lenders or Supermajority Lenders without the prior
written consent of each Lender (it being understood that, without the prior
written consent of the Required Lenders or Supermajority Lenders, as applicable,
additional extensions of credit pursuant to this Agreement that are permitted by
the terms hereof or that have been consented to by the Required Lenders may be
included in the determination of the Required Lenders or Supermajority Lenders,
as applicable, on substantially the same basis as the extensions of Revolving
Commitments are included on the Closing Date), (vi) amend Section 1.04 or the
definition of “Alternative Currency” in a manner that could cause any Lender to
be required to lend Loans in an additional currency without the written consent
of such Lender or (vii) consent to the assignment or transfer by any Borrower of
any of its rights and obligations under this Agreement without the consent of
each Lender; provided further that no such change, waiver, discharge or
termination shall (1) increase the Commitments of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Aggregate Commitments shall
not constitute an increase of the Commitment of any Lender, and that an increase
in the available portion of any Commitment of any Lender shall not constitute an
increase of the Commitment of such Lender), (2) without the consent of each
Agent adversely affected thereby, amend, modify or waive any provision of
Section 12 or any other provision of any Credit Document as the same relates to
the rights or obligations of such Agent, (3) without the consent of Collateral
Agents, amend, modify or waive any provision relating to the rights or
obligations of the Collateral Agents, (4) without the consent of an Issuing Bank
or the Swingline Lender, amend, modify or waive any provision relating to the
rights or obligations of the such Issuing Bank or Swingline Lender, (5) without
the prior written consent of the Supermajority Lenders, change the definition of
the term “Global Availability,” “Aggregate Borrowing Base,” “U.S. FILO Borrowing
Base,” “U.S. Borrowing Base,” “Canadian Borrowing Base,” “Canadian FILO
Borrowing Base,” “European Borrowing Base,” or “Borrowing Base” or any component
definition used therein (including, without limitation, the definitions of
“Eligible Accounts,” “Eligible Cash” and “Eligible Inventory”, but subject to
clause (6) with respect to the component definitions expressly listed therein)
if, as a result thereof, the amounts available to be borrowed by the Borrowers
would be increased, or increase the percentages set forth therein or add any new
classes of eligible assets thereto; provided that the foregoing shall not limit
the discretion of the Administrative Agent to change, establish or eliminate any
Reserves or to add Accounts and Inventory acquired in a Permitted Acquisition to
the Borrowing Base as provided herein, (6) without the prior written consent of
the Required Lenders, change the definition of the term “Asian Borrowing Base,”
“French Borrowing Base,” or “German Borrowing Base,” or any component

 

190



--------------------------------------------------------------------------------

definition used therein (including, without limitation, the definitions of
“Eligible Accounts,” “Eligible Cash” and “Eligible Inventory”; provided that any
such changes shall only be applicable solely as they relate to determinations of
the Asian Borrowing Base, French Borrowing Base or German Borrowing Base, as the
case may be) even if, as a result thereof, the amounts available to be borrowed
by the Borrowers would be increased; provided that the foregoing shall not limit
the discretion of the Administrative Agent to change, establish or eliminate any
Reserves or to add Accounts and Inventory acquired in a Permitted Acquisition to
the Borrowing Base as provided herein or increase the percentages set forth
therein or add any new classes of eligible assets thereto, or (7) without the
prior written consent of the Required Subfacility Lenders, adversely affect the
rights of Lenders under such Subfacility in respect of payments hereunder in a
manner different than such amendment affects other Subfacilities.

(b) If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses
(i) through (v), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Lead
Borrower shall have the right, so long as all non-consenting Lenders whose
individual consent is required are treated as described in either clause (A) or
(B) below, to either (A) replace each such non-consenting Lender or Lenders with
one or more Replacement Lenders pursuant to Section 3.04 so long as at the time
of such replacement, each such Replacement Lender consents to the proposed
change, waiver, discharge or termination or (B) terminate such non-consenting
Lender’s Commitments and/or repay the outstanding Revolving Loans of such Lender
in accordance with Section 3.04; provided that, unless the Commitments that are
terminated, and Revolving Loans repaid, pursuant to the preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to
preceding clause (B) the Required Lenders (determined after giving effect to the
proposed action) shall specifically consent thereto; provided further that in
any event the Lead Borrower shall not have the right to replace a Lender,
terminate its Commitments or repay its Revolving Loans solely as a result of the
exercise of such Lender’s rights (and the withholding of any required consent by
such Lender) pursuant to the second proviso to Section 13.12(a).

(c) Notwithstanding anything to the contrary contained in clause (a) of this
Section 13.12, the Borrowers, the Administrative Agent and each Lender providing
the relevant Revolving Commitment Increase may (i) in accordance with the
provisions of Section 2.15, enter into an Incremental Revolving Commitment
Agreement, and (ii) in accordance with the provisions of Section 2.19, enter
into an Extension Amendment; provided that after the execution and delivery by
the Borrowers, the Administrative Agent and each such Lender may thereafter only
be modified in accordance with the requirements of clause (a) above of this
Section 13.12.

(d) Without the consent of any other person, the applicable Credit Party or
Parties and the Administrative Agent and/or Collateral Agents may (in its or
their respective sole discretion, or shall, to the extent required by any Credit
Document) enter into any amendment or waiver of any Credit Document, or enter
into any new agreement or instrument, to effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Creditors, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Creditors, in any property or
so that the security interests therein comply with applicable Requirements of
Law.

(e) Notwithstanding anything to the contrary herein, any fee letter may be
amended, or rights and privileges thereunder waived, in a writing executed only
by the parties thereto.

(f) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, to the fullest extent permitted by applicable
law, such Lender will not be entitled to vote in respect of amendments, waivers
and consents hereunder and the Commitment and the outstanding Loans or other
extensions of credit of such Lender hereunder will not be taken into account in
determining whether the Required Lenders or all of the Lenders, as required,
have approved any such amendment, waiver or consent (and the definitions of
“Supermajority” and “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender.

 

191



--------------------------------------------------------------------------------

(g) Further, notwithstanding anything to the contrary contained in this
Section 13.12, if following the Closing Date, the Administrative Agent and any
Credit Party shall have jointly identified an obvious error or any error or
omission of a technical or immaterial nature, in each case, in any provision of
the Credit Documents, then the Administrative Agent and the Credit Parties shall
be permitted to amend such provision and such amendment shall become effective
without any further action or consent of any other party to any Credit Documents
if the same is not objected to in writing by the Required Lenders within five
(5) Business Days following receipt of notice thereof.

Section 13.13 Survival. All indemnities set forth herein including, without
limitation, in Sections 3.01, 3.02, 5.01, 12.07 and 13.01 shall survive the
execution, delivery and termination of this Agreement and the Notes and the
making and repayment of the Obligations.

Section 13.14 [Reserved].

Section 13.15 Confidentiality.

(a) Subject to the provisions of clause (b) of this Section 13.15, each Agent,
each Lead Arranger, any Co-Documentation Agent and any Lender agrees that it
will not disclose without the prior consent of the Lead Borrower (other than to
its affiliates and its and their respective directors, officers, employees,
auditors, advisors or counsel or to another Lender if such Lender or such
Lender’s holding or parent company in its reasonable discretion determines that
any such party should have access to such information in connection with the
transactions contemplated by this Agreement and such Agent’s, Lead Arranger’s,
Co-Documentation Agent’s or Lender’s role hereunder or investment in the Loans,
provided such Persons shall be subject to the provisions of this Section 13.15
to the same extent as such Lender (or language substantially similar to this
Section 13.15(a)) any non-public information with respect to the Lead Borrower
or any of its Subsidiaries (other than, for the avoidance of doubt, information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry)
which is now or in the future furnished by or on behalf of any Credit Party
pursuant to this Agreement or any other Credit Document, provided that each
Agent, Lead Arranger and Lender may disclose any such information (i) as has
become generally available to the public other than by virtue of a breach of
this Section 13.15(a) by such Agent, Lead Arranger or Lender, (ii) as may be
required or appropriate in any report, statement or testimony submitted to any
municipal, state or Federal regulatory body or any foreign regulatory
authorities and central banking authorities having or claiming to have
jurisdiction over such Agent, Lead Arranger or Lender or to the Federal Reserve
Board or the Federal Deposit Insurance Corporation or similar organizations
(whether in the United States or elsewhere) or their successors, (iii) as may be
required or appropriate in respect to any summons or subpoena or in connection
with any litigation, (iv) in order to comply with any law, order, regulation or
ruling applicable to such Agent, Lead Arranger or Lender, (v) in the case of any
Lead Arranger or Lender, to the Administrative Agent or the Collateral Agents,
(vi) to any prospective or actual direct or indirect contractual counterparty
(other than any Disqualified Lender, except that the list of Disqualified
Lenders may be furnished) in any swap, hedge or similar agreement (or to any
such contractual counterparty’s professional advisor), so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section 13.15 (or language substantially similar to this
Section 13.15(a)), (vii) in the case of any Lender, to any prospective or actual
transferee, pledgee or participant (other than any Disqualified Lender, except
that the list of Disqualified Lenders may be furnished) in connection with any
contemplated transfer, pledge or participation of any of the Notes or
Commitments or any interest therein by such Lender, (viii) has become available
to any Agent, Lead Arranger, any Co-Documentation Agent, any Lender, or any of
their respective Affiliates on a non-confidential basis from a source other than
Holdings, the Lead Borrower or any Subsidiary thereof, and which source is not
known by such Person to be subject to a confidentiality restriction in respect
thereof in favor of the Lead Borrower or any Affiliate of the Lead Borrower,
(ix) for purposes of establishing a “due diligence” defense and (x) that has
been independently developed by such Agent, Lead Arranger or Lender without the
use of any other confidential information provided by the Lead Borrower or on
the Lead Borrower’s behalf, provided that such prospective transferee, pledge or
participant agrees to be bound by the confidentiality provisions contained in
this Section 13.15 (or language substantially similar to this Section 13.15(a));
provided, further, that, to the extent permitted pursuant to any applicable law,
order, regulation or ruling, and other than in connection with credit and other
bank examinations conducted in the ordinary course with respect to such Agent,
Lead Arranger or Lender, in the case of any disclosure pursuant to the foregoing
clauses (ii), (iii) or (iv), such Agent, Lead Arranger or Lender will use its
commercially reasonable efforts to notify the Lead Borrower in advance of such
disclosure so as to afford the Lead Borrower the opportunity to protect

 

192



--------------------------------------------------------------------------------

the confidentiality of the information proposed to be so disclosed.
Notwithstanding anything else contained herein to the contrary, to the extent
permitted by the Australian PPSA, the parties agree to keep all information of
the kind permitted by Section 275(1) of the Australian PPSA confidential and not
to disclose that information to any other person. To the extent Section 275 of
the Australian PPSA applies, the parties to this Agreement agree that the terms
of the Australian PPS Security Interest provided under a Security Agreement are
contained wholly in that Security Agreement.

(b) The Lead Borrower hereby acknowledges and agrees that each Lender may share
with any of its affiliates, and such affiliates may share with such Lender, any
information related to Holdings, the Lead Borrower or any of its Subsidiaries
(including, without limitation, any non-public customer information regarding
the creditworthiness of Holdings, the Lead Borrower and its Subsidiaries),
provided such Persons shall be subject to the provisions of this Section 13.15
to the same extent as such Lender.

(c) This Section 13.15 is not, and shall not be deemed to constitute, an express
or implied agreement by any Agent, any Lead Arranger, any Co-Documentation Agent
or any Lender with any Credit Party for a higher degree of confidentiality than
that prescribed in Section 47 of the Banking Act, Chapter 19 of Singapore and in
the Third Schedule to the Banking Act, Chapter 19 of Singapore.

(d) If any Credit Party provides any Agent, any Lead Arranger, any
Co-Documentation Agent or any Lender with personal data of any individual as
required by, pursuant to, or in connection with the Credit Documents, that
Credit Party represents and warrants to the Agents, the Lead Arrangers,
Co-Documentation Agents and Lenders that it has, to the extent required by law,
(i) notified the relevant individual of the purposes for which data will be
collected, processed, used or disclosed; and (ii) obtained such individual’s
consent for, and hereby consents on behalf of such individual to, the
collection, processing, use and disclosure of his/her personal data by the
Agents, Lead Arrangers, the Co-Documentation Agents and the Lenders, in each
case, in accordance with or for the purposes of the Credit Documents, and
confirms that it is authorised by such individual to provide such consent on
his/her behalf.

Section 13.16 USA Patriot Act Notice. Each Lender hereby notifies Holdings and
the Borrowers that pursuant to the requirements of the USA PATRIOT Act Title III
of Pub. 107-56 (signed into law October 26, 2001 and amended on March 9, 2009)
(the “Patriot Act”), the Organised and Serious Crimes Ordinance (Cap. 455 of the
Laws of Hong Kong), the Drug Trafficking (Recovery of Proceeds) Ordinance (Cap.
405 of the Laws of Hong Kong), the UK Money Laundering Regulations Act 2007 and
other applicable anti-money laundering, anti-terrorist financing, government
sanction and “know your client” policies, regulations, laws or rules
(collectively, the “AML Legislation”), it is required to obtain, verify, and
record information that identifies Holdings, the Borrowers and each Subsidiary
Guarantor, which information includes the name of each Credit Party and other
information that will allow such Lender to identify the Credit Party in
accordance with the Patriot Act, and each Credit Party agrees to provide such
information from time to time to any Lender.

Section 13.17 Canadian Anti-Money Laundering Legislation. If the Administrative
Agent has ascertained the identity of any Canadian Credit Party or any
authorized signatories of any Canadian Credit Party for the purposes of the
Proceeds of Crime (Money Laundering) and Terrorist Financing Act (Canada) and
other applicable Anti-Terrorism Laws and “know your client” policies,
regulations, laws or rules (the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada) and such other Anti-Terrorism Laws applicable
in Canada, as well as all applicable “know your client” policies, regulations,
laws or rules, collectively, including any guidelines or orders thereunder, “AML
Legislation”), then the Administrative Agent:

(a) shall be deemed to have done so as an agent for each Lender and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of the applicable AML
Legislation; and

(b) shall provide to the Lenders, copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each Lender agrees that the Administrative Agent has no obligation to
ascertain the identity of the Canadian Credit Parties or any authorized
signatories of the Canadian Credit Parties on behalf of any Lender, or to
confirm the completeness or accuracy of any information it obtains from any
Canadian Credit Party or any such authorized signatory in doing so.

 

193



--------------------------------------------------------------------------------

Section 13.18 UK “Know Your Customer” Checks.

(a) If (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement; (ii) any change in the status of a UK Credit Party after the
date of this Agreement; or (iii) a proposed assignment or transfer by a Lender
of any of its rights and obligations under this Agreement to a party that is not
a Lender prior to such assignment or transfer, obliges the Administrative Agent
or any Lender (or, in the case of paragraph (iii) above, any prospective new
Lender) to comply with “know your customer” or similar identification procedures
in circumstances where the necessary information is not already available to it,
each UK Credit Party shall promptly upon the request of the Administrative Agent
or any Lender supply, or procure the supply of, such documentation and other
evidence as is reasonably requested by the Agent (for itself or on behalf of any
Lender) or any Lender (for itself or, in the case of the event described in
paragraph (iii) above, on behalf of any prospective new Lender) in order for the
Administrative Agent, such Lender or, in the case of the event described in
paragraph (iii) above, any prospective new Lender to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Credit Documents.

(b) Each Lender shall promptly upon the request of the Administrative Agent
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Administrative Agent (for itself) in order for the
Administrative Agent to carry out and be satisfied it has complied with all
necessary “know your customer” or other similar checks under all applicable laws
and regulations pursuant to the transactions contemplated in the Credit
Documents.

Section 13.19 Waiver of Sovereign Immunity. Each of the Credit Parties, in
respect of itself, its Subsidiaries, its process agents, and its properties and
revenues, hereby irrevocably agrees that, to the extent that Holdings, the
Borrowers, or any of their respective Subsidiaries or any of their respective
properties has or may hereafter acquire any right of immunity, whether
characterized as sovereign immunity or otherwise, from any legal proceedings,
whether in the United States or elsewhere, to enforce or collect upon the Loans
or any Credit Document or any other liability or obligation of Holdings, the
Borrowers, or any of their respective Subsidiaries related to or arising from
the transactions contemplated by any of the Credit Documents, including, without
limitation, immunity from service of process, immunity from jurisdiction or
judgment of any court or tribunal, immunity from execution of a judgment, and
immunity of any of its property from attachment prior to any entry of judgment,
or from attachment in aid of execution upon a judgment, Holdings and the
Borrowers, for themselves and on behalf of their respective Subsidiaries, hereby
expressly waive, to the fullest extent permissible under applicable law, any
such immunity, and agree not to assert any such right or claim in any such
proceeding, whether in the United States or elsewhere. Without limiting the
generality of the foregoing, Holdings and the Borrowers further agree that the
waivers set forth in this Section 13.19 shall have the fullest extent permitted
under the Foreign Sovereign Immunities Act of 1976 of the United States and are
intended to be irrevocable for purposes of such Act.

Section 13.20 INTERCREDITOR AGREEMENT.

(a) EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT (AND
EACH OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER LENDER (AND EACH OF THEIR
SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE INTERCREDITOR AGREEMENT, WHICH IN
CERTAIN CIRCUMSTANCES MAY REQUIRE (AS MORE FULLY PROVIDED THEREIN) THE TAKING OF
CERTAIN ACTIONS BY THE LENDERS, INCLUDING THE PURCHASE AND SALE OF
PARTICIPATIONS BY VARIOUS LENDERS TO EACH OTHER IN ACCORDANCE WITH THE TERMS
THEREOF.

(b) THE PROVISIONS OF THIS SECTION 13.20 ARE NOT INTENDED TO SUMMARIZE OR FULLY
DESCRIBE THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE
TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO

 

194



--------------------------------------------------------------------------------

AGENT OR ANY OF AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR
AGREEMENT. A COPY OF THE INTERCREDITOR AGREEMENT MAY BE OBTAINED FROM THE
ADMINISTRATIVE AGENT.

(c) THE INTERCREDITOR AGREEMENT IS AN AGREEMENT SOLELY AMONGST THE LENDERS (AND
THEIR SUCCESSORS AND ASSIGNS) AND IS NOT AN AGREEMENT TO WHICH HOLDINGS OR ANY
OF ITS SUBSIDIARIES IS PARTY. AS MORE FULLY PROVIDED THEREIN, THE INTERCREDITOR
AGREEMENT CAN ONLY BE AMENDED BY THE PARTIES THERETO IN ACCORDANCE WITH THE
PROVISIONS THEREOF.

Section 13.21 Absence of Fiduciary Relationship. Notwithstanding any other
provision of this Agreement or any provision of any other Credit Document,
(i) none of the Lead Arrangers, the Co-Documentation Agents, the Syndication
Agents or any Lender shall, solely by reason of this Agreement or any other
Credit Document, have any fiduciary, advisory or agency relationship or duty in
respect of any Lender or any other Person and (ii) Holdings and the Borrowers
hereby waive, to the fullest extent permitted by law, any claims they may have
against the Lead Arrangers, the Co-Documentation Agents, the Syndication Agents
or any Lender for breach of fiduciary duty or alleged breach of fiduciary duty.

Section 13.22 Judgment Currency. If, for purposes of obtaining judgment in any
court, it is necessary to convert a sum from the currency provided under a
Credit Document (“Agreement Currency”) into another currency, the rate of
exchange used shall be the Spot Rate for conversion into Dollars or, for
conversion into another currency, the spot rate for the purchase of the
Agreement Currency with such other currency through the Administrative Agent’s
principal foreign exchange trading office for the other currency during such
office’s preceding Business Day. Notwithstanding any judgment in a currency
(“Judgment Currency”) other than the Agreement Currency, a Borrower shall
discharge its obligation in respect of any sum due under a Credit Document only
if, on the Business Day following receipt by the Administrative Agent of payment
in the Judgment Currency, the Administrative Agent can use the amount paid to
purchase the sum originally due in the Agreement Currency. If the purchased
amount is less than the sum originally due, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent and Lenders against such loss. If the purchased amount is
greater than the sum originally due, the Administrative Agent shall return the
excess amount to such Borrower (or to the Person legally entitled thereto).

Section 13.23 Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “execute,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other Notice of Borrowings, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

Section 13.24 Entire Agreement. This Agreement and the other Credit Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements among the parties.

Section 13.25 Appointment of Collateral Agent as Security Trustee. For purposes
of any Liens or Collateral created under the Hong Kong Security Documents, the
Singapore Security Documents, Australian Security Documents, Irish Security
Documents, the UK Security Documents (or, in the case of paragraph (c), the
French Security Documents) and any Additional Security Document governed by Hong
Kong, Irish, Singapore, Australian, English or, in the case of paragraph (c),
French law, the following additional provisions shall apply, in addition to the
provisions set out in Section 12 or otherwise hereunder.

 

195



--------------------------------------------------------------------------------

(a) In this Section 13.25, the following expressions have the following
meanings:

(i) “Appointee” shall mean any receiver, administrator, judicial manager or
other insolvency officer appointed in respect of any Credit Party or its assets.

(ii) “Charged Property” shall mean the assets of the Credit Parties subject to a
security interest under the Hong Kong Security Documents, the Singapore Security
Documents, the Australian Security Documents, the Irish Security Documents or
the UK Security Documents.

(iii) “Delegate” shall mean any delegate, agent, attorney or co-trustee
appointed by the relevant Collateral Agent (in its capacity as security
trustee).

(b) The Secured Creditors appoint the Asian Collateral Agent to hold the
security interests constituted by the Hong Kong Security Documents, the
Singapore Security Documents, the Australian Collateral Agent to hold the
security interests constituted by the Australian Security Documents and the
European Collateral Agent to hold the security interests constituted by the
Irish Security Documents or the UK Security Documents on trust for the Secured
Creditors on the terms of the Credit Documents and the relevant Collateral
Agents accept that appointment.

(c) The Secured Creditors hereby irrevocably appoint J.P. Morgan Europe Limited
as French Collateral Agent to create, register, manage and enforce on their
behalf the security interests constituted by the French Security Agreements of
the French Borrowers in accordance with Article 2328-1 of the French Civil Code,
as amended from time to time on the terms of the Credit Documents and J.P.
Morgan Europe Limited accepts that appointment as French Collateral Agent.
Moreover, in accordance with Article 1161 of the French Civil Code as amended
from time to time, the Secured Creditors authorize J.P. Morgan Europe Limited to
act in the name and on behalf of each Secured Creditor as French Collateral
Agent and to act in its own name and capacity as, notably, French Collateral
Agent, in each case pursuant to the Credit Documents.

(d) Each applicable Collateral Agent, its subsidiaries and associated companies
may each retain for its own account and benefit any fee, remuneration and
profits paid to it in connection with (i) its activities under the Credit
Documents; and (ii) its engagement in any kind of banking or other business with
any Credit Party.

(e) Nothing in this Agreement constitutes any Collateral Agent as a trustee or
fiduciary of, nor shall any Collateral Agent have any duty or responsibility to,
any Credit Party.

(f) No applicable Collateral Agent shall have any duties or obligations to any
other Person except for those which are expressly specified in the Credit
Documents or mandatorily required by applicable law.

(g) Each applicable Collateral Agent may appoint one or more Delegates on such
terms (which may include the power to sub-delegate) and subject to such
conditions as it thinks fit, to exercise and perform all or any of the duties,
rights, powers and discretions vested in it by the Hong Kong Security Documents,
the Singapore Security Documents, the Australian Security Documents, the Irish
Security Documents or the UK Security Documents and shall not be obliged to
supervise any Delegate or be responsible to any person for any loss incurred by
reason of any act, omission, misconduct or default on the part of any Delegate.

(h) Each applicable Collateral Agent may (whether for the purpose of complying
with any law or regulation of any overseas jurisdiction, or for any other
reason) appoint (and subsequently remove) any person to act jointly with such
Collateral Agent either as a separate trustee or as a co-trustee on such terms
and subject to such conditions as the applicable Collateral Agent thinks fit and
with such of the duties, rights, powers and discretions vested in the applicable
Collateral Agent by the Hong Kong Security Documents, the Singapore Security
Documents, the Australian Security Documents, the Irish Security Documents or
the UK Security Documents as may be conferred by the instrument of appointment
of that person.

 

196



--------------------------------------------------------------------------------

(i) The applicable Collateral Agent shall notify the Lenders of the appointment
of each Appointee (other than a Delegate).

(j) The applicable Collateral Agent may pay reasonable remuneration to any
Delegate or Appointee, together with any costs and expenses (including legal
fees) reasonably incurred by the Delegate or Appointee in connection with its
appointment. All such remuneration, costs and expenses shall be treated, for the
purposes of this Agreement, as paid or incurred by the applicable Collateral
Agent.

(k) Each Delegate and each Appointee shall have every benefit, right, power and
discretion and the benefit of every exculpation (together “Rights”) of the
applicable Collateral Agent (in its capacity as security trustee) under the Hong
Kong Security Documents, the Singapore Security Documents, the Australian
Security Documents, the Irish Security Documents or the UK Security Documents,
and each reference to the Collateral Agent (where the context requires that such
reference is to the applicable Collateral Agent in its capacity as security
trustee) in the provisions of the Hong Kong Security Documents, the Singapore
Security Documents, the Australian Security Documents, the Irish Security
Documents or the UK Security Documents which confer Rights shall be deemed to
include a reference to each Delegate and each Appointee.

(l) Each Secured Creditor confirms its approval of the Hong Kong Security
Documents, the Singapore Security Documents, the Australian Security Documents,
the Irish Security Documents or the UK Security Documents and authorizes and
instructs the applicable Collateral Agent: (i) to execute and deliver the Hong
Kong Security Documents, the Singapore Security Documents, the Australian
Security Documents, the Irish Security Documents or the UK Security Documents;
(ii) to exercise the rights, powers and discretions given to the applicable
Collateral Agent (in its capacity as security trustee) under or in connection
with the Hong Kong Security Documents, the Singapore Security Documents, the
Australian Security Documents, the Irish Security Documents or the UK Security
Documents together with any other incidental rights, powers and discretions; and
(iii) to give any authorizations and confirmations to be given by the applicable
Collateral Agent (in its capacity as security trustee) on behalf of the Secured
Creditors under the Hong Kong Security Documents, the Singapore Security
Documents, the Australian Security Documents, the Irish Security Documents or
the UK Security Documents.

(m) Each applicable Collateral Agent may accept without inquiry the title (if
any) which any person may have to the Charged Property.

(n) Each other Secured Creditor confirms that it does not wish to be registered
as a joint proprietor of any security interest constituted by a Hong Kong
Security Document, a Singapore Security Document, an Australian Security
Document, an Irish Security Document or a UK Security Document and accordingly
authorizes: (a) the applicable Collateral Agent to hold such security interest
in its sole name (or in the name of any Delegate) as trustee for the Secured
Creditors; and (b) (except in the case of a Hong Kong Security Document) the
Land Registry (or other relevant registry) to register the applicable Collateral
Agent (or any Delegate or Appointee) as a sole proprietor of such security
interest.

(o) Except to the extent that a Hong Kong Security Document, a Singapore
Security Document, an Australian Security Document, an Irish Security Document
or a UK Security Document otherwise requires, any moneys which the applicable
Collateral Agent receives under or pursuant to a Hong Kong Security Document, a
Singapore Security Document, an Australian Security Document, an Irish Security
Document or a UK Security Document may be: (a) invested in any investments which
the applicable Collateral Agent selects and which are authorized by applicable
law; or (b) placed on deposit at any bank or institution (including the
applicable Collateral Agent) on terms that the applicable Collateral Agent
thinks fit, in each case in the name or under the control of the applicable
Collateral Agent, and the applicable Collateral Agent shall hold those moneys,
together with any accrued income (net of any applicable Tax) to the order of the
Lenders, and shall pay them to the Lenders on demand.

(p) On a disposal of any of the Charged Property which is permitted under the
Credit Documents, each applicable Collateral Agent shall (at the cost of the
Credit Parties) execute any release of the Hong Kong Security Documents, the
Singapore Security Documents, the Australian Security Documents, the Irish
Security Documents or the UK Security Documents or other claim over that Charged
Property and issue any certificates of non-crystallization of floating charges
that may be required or take any other action that any applicable Collateral
Agent considers desirable.

 

197



--------------------------------------------------------------------------------

(q) No applicable Collateral Agent shall be liable for:

(i) any defect in or failure of the title (if any) which any person may have to
any assets over which security is intended to be created by a Hong Kong Security
Document, a Singapore Security Document, an Australian Security Document, an
Irish Security Document or a UK Security Document;

(ii) any loss resulting from the investment or deposit at any bank of moneys
which it invests or deposits in a manner permitted by a Hong Kong Security
Document, a Singapore Security Document, an Australian Security Document, an
Irish Security Document or a UK Security Document;

(iii) the exercise of, or the failure to exercise, any right, power or
discretion given to it by or in connection with any Credit Document or any other
agreement, arrangement or document entered into, or executed in anticipation of,
under or in connection with, any Credit Document; or

(iv) any shortfall which arises on enforcing a Hong Kong Security Document, a
Singapore Security Document, an Australian Security Document, an Irish Security
Document or a UK Security Document.

(r) No applicable Collateral Agent shall be obligated to:

(i) obtain any authorization or environmental permit in respect of any of the
Charged Property or a Hong Kong Security Document, a Singapore Security
Document, an Australian Security Document, an Irish Security Document or a UK
Security Document;

(ii) hold in its own possession a Hong Kong Security Document, a Singapore
Security Document, an Australian Security Document, an Irish Security Document
or a UK Security Document, title deed or other document relating to the Charged
Property or a Hong Kong Security Document, a Singapore Security Document, an
Australian Security Document, an Irish Security Document or a UK Security
Document;

(iii) perfect, protect, register, make any filing or give any notice in respect
of a Hong Kong Security Document, a Singapore Security Document, an Australian
Security Document, an Irish Security Document or a UK Security Document (or the
order of ranking of a Hong Kong Security Document, a Singapore Security
Document, an Australian Security Document, an Irish Security Document or a UK
Security Document), unless that failure arises directly from its own gross
negligence or willful misconduct; or

(iv) require any further assurances in relation to a Hong Kong Security
Document, a Singapore Security Document, an Australian Security Document, an
Irish Security Document or a UK Security Document.

(s) In respect of any Hong Kong Security Document, any Singapore Security
Document, any Australian Security Document, any Irish Security Document or UK
Security Document, the applicable Collateral Agent shall not be obligated to:
(i) insure, or require any other person to insure, the Charged Property; or
(ii) make any enquiry or conduct any investigation into the legality, validity,
effectiveness, adequacy or enforceability of any insurance existing over such
Charged Property.

(t) In respect of any Hong Kong Security Document, any Singapore Security
Document, any Australian Security Document, any Irish Security Document or UK
Security Document, the applicable Collateral Agent shall not have any obligation
or duty to any person for any loss suffered as a result of: (i) the lack or
inadequacy of any insurance; or (ii) the failure of the applicable Collateral
Agent to notify the insurers of any material fact relating to the risk assumed
by them, or of any other information of any kind, unless Required Lenders have
requested it to do so in writing and the applicable Collateral Agent has failed
to do so within fourteen (14) days after receipt of that request.

 

198



--------------------------------------------------------------------------------

(u) Every appointment of a successor Asian Collateral Agent under a Hong Kong
Security Document or a Singapore Security Document, a successor Australian
Collateral Agent under an Australian Security Document, or a successor European
Collateral Agent under an Irish Security Document or a UK Security Document
shall be by deed.

(v) Section 1 of the Trustee Act 2000 (UK) shall not apply to the duty of the
European Collateral Agent in relation to the trusts constituted by this
Agreement.

(w) In the case of any conflict between the provisions of this Agreement and
those of the Trustee Act 1925 (UK) or the Trustee Act 2000 (UK), the provisions
of this Agreement shall prevail to the extent allowed by law, and shall
constitute a restriction or exclusion for the purposes of the Trustee Act 2000
(UK).

(x) The perpetuity period under the rule against perpetuities if applicable to
this Agreement and any Singapore Security Document, any Australian Security
Document, any Irish Security Document or UK Security Document shall be 80 years
from the date of this Agreement.

No party (other than the applicable Collateral Agent) may take any proceedings
against any officer, employee or agent of any Collateral Agent in respect of any
claim it might have against that Collateral Agent or in respect of any act or
omission of any kind by that officer, employee or agent in relation to the
Singapore Security Documents, the Australian Security Documents, the Irish
Security Documents or the UK Security Documents and any officer, employee or
agent of the applicable Collateral Agent may rely on this clause (i) and the
provisions of the Contracts (Rights of Third Parties) Act 1999.

(y) Collateral limitation of liability to non-Beneficiaries:

(i) Each applicable Collateral Agent, in its capacity as security trustee,
enters into and performs the applicable Security Documents and the transactions
they contemplate only as the trustee of the security trust constituted pursuant
to Section 13.25(b) (“Security Trust”), except where expressly stated otherwise.
This applies also in respect of any past and future conduct (including
omissions) relating to this Agreement or those transactions.

(ii) Under and in connection with the applicable Security Documents and those
transactions and conduct:

(A) each applicable Collateral Agent’s liability (including for negligence) to
the Credit Parties is limited to the extent it can be satisfied out of the
Charged Property assets. An applicable Collateral Agent need not pay any such
liability out of other assets;

(B) a Credit Party may only do the following with respect to any applicable
Collateral Agent (but any resulting liability remains subject to the limitations
in this Clause):

(1) prove and participate in, and otherwise benefit from, any winding up of the
Collateral Agent or any form of insolvency administration of the Collateral
Agent but only with respect to Security Trust assets;

(2) exercise rights and remedies with respect to Security Trust assets,
including set-off;

(3) enforce its security (if any) and exercise contractual rights; and

(4) bring any proceedings against the Collateral Agent seeking relief or orders
that are not inconsistent with the limitations in this Clause, and may not:

 

199



--------------------------------------------------------------------------------

(5) bring other proceedings against the Collateral Agent;

(6) take any steps to have the Collateral Agent wound up or placed in any form
of insolvency administration or to have a receiver or receiver and manager
appointed; or

(7) seek by any means (including set-off) to have a liability of the Collateral
Agent to that Credit Party (including for negligence) satisfied out of any
assets of the Collateral Agent other than Security Trust assets.

(iii) Paragraphs (i) and (ii) apply despite any other provision in the
applicable Security Documents but do not apply with respect to any liability of
an applicable Collateral Agent to a Credit Party (including for negligence):

(A) to the extent that the Collateral Agent has no right or power to have
Security Trust assets applied towards satisfaction of that liability, or its
right or power to do so is subject to a deduction, reduction, limit or
requirement to make good, in either case because the Collateral Agent’s behavior
was beyond power or improper in relation to the Security Trust; or

(B) under any provision which expressly binds the Collateral Agent other than as
trustee of the Security Trust (whether or not it also binds it as trustee of the
Security Trust).

(iv) The limitation in paragraph (ii)(A) is to be disregarded for the purposes
(but only for the purposes) of the rights and remedies described in paragraph
(ii)(B), and interpreting the applicable Security Documents and any security for
them, including determining the following:

(A) whether amounts are to be regarded as payable (and for this purpose damages
or other amounts will be regarded as a payable if they would have been owed had
a suit or action barred under paragraph (ii)(B) been brought);

(B) the calculation of amounts owing; or

(C) whether a breach or default has occurred, but any resulting liability will
be subject to the limitations in this Clause.

Section 13.26 Limitations of Enforcement against German Credit Parties.

(a) The Secured Creditors agree to restrict the enforcement of payment claims
under this Agreement if and to the extent that (i) the relevant payment is
applied in satisfaction of any liabilities of the respective German Credit
Party’s direct or indirect shareholder(s) (upstream) or any entity affiliated to
such shareholder (verbundenes Unternehmen) within the meaning of section 15 of
the German Stock Corporation Act (Aktiengesetz) (cross-stream) (other than the
liabilities of any of the respective German Credit Party’s wholly owned
subsidiaries and, for the avoidance of doubt, the respective German Credit
Party’s own liabilities) and (ii) such payment under this Agreement would cause
the amount of the respective German Credit Party’s net assets (Reinvermögen), as
adjusted pursuant to the following provisions, to fall below the amount of its
registered share capital (Stammkapital) (Begründung einer Unterbilanz) or to
increase any already existing capital impairment (Vertiefung einer Unterbilanz)
in violation of sections 30 and 31 of the German Limited Liability Company Act
(GmbHG), (each such event is hereinafter referred to as a “Capital Impairment”).
For the purposes of the calculation of a Capital Impairment, the following
balance sheet items shall be adjusted as follows: (i) the amount of any increase
of the respective German Credit Party’s registered share capital after the date
of this Agreement that is not expressly permitted under the Credit Documents
shall be deducted from the respective German Credit Party’s registered share
capital; (ii) loans provided to the respective German Credit Party by any member
of the group shall be disregarded if and to the extent such loans are
subordinated or are considered subordinated by operation of law and such loans
are not shown in the balance sheet as liability of the respective German Credit
Party; and (iii) loans or other contractual liabilities incurred in violation of
the provisions of the Credit Documents shall be disregarded.

 

200



--------------------------------------------------------------------------------

(b) Disposal of relevant assets. In a situation where the respective German
Credit Party would not have sufficient assets to maintain its registered share
capital after satisfaction (in whole or in part) of the relevant demand, the
respective German Credit Party shall dispose of all assets, to the extent
legally permitted and (in the Administrative Agent’s reasonable opinion)
commercially justifiable, which are not necessary for its business (nicht
betriebsnotwendig) on market terms where the relevant assets are shown in the
balance sheet of the respective German Credit Party with a book value which is
significantly lower than the market value of such assets.

(c) Management Notification/Auditor’s Determination. The limitation pursuant to
this Section 13.26 shall apply, subject to the following requirements, if
following a notice by the Administrative Agent that it intends to enforce any
payment claims under this Agreement, the respective German Credit Party notifies
the Administrative Agent (“Management Notification”) within fifteen (15) days
upon receipt of the relevant notice that a Capital Impairment would occur
(setting out in reasonable detail to what extent a Capital Impairment would
occur. If the Management Notification is contested by the Administrative Agent,
the Administrative Agent shall nevertheless be entitled to enforce any payment
claims under this Agreement up to such amount, which is, based on the Management
Notification, undisputed between itself and the respective German Credit Party.
In relation to the amount which is in dispute, the respective German Credit
Party undertakes (at its own cost and expense) to arrange for the preparation of
a balance sheet by its auditors in order to have such auditors determine whether
(and if so, to what extent) any enforcement of payment claims under this
Agreement would cause a Capital Impairment (the “Auditor’s Determination”). The
Auditor’s Determination shall be prepared, taking into account the adjustments
set out above in relation to the calculation of a Capital Impairment, by
applying the generally accepted accounting principles applicable from time to
time in Germany (Grundsätze ordnungsmäßiger Buchführung) based on the same
principles and evaluation methods as consistently applied by the respective
German Credit Party in the preparation of its financial statements, in
particular in the preparation of its most recent annual balance sheet, and
taking into consideration applicable court rulings of German courts. The
respective German Credit Party shall provide the Auditor’s Determination to the
Administrative Agent within thirty (30) days from the date on which the
Administrative Agent contested the Management Notification in writing. The
Auditor’s Determination shall be binding on the respective German Credit Party
and the Administrative Agent. If, and to the extent that, any payment claims
under this Agreement has been enforced without regard to the limitation set
forth in Section 13.26(a) because the amount of the available net assets
pursuant to the Auditor’s Determination is lower than the amount stated in the
Management Notification, the Administrative Agent shall upon written demand of
the respective German Credit Party to the Administrative Agent repay any amount
(if and to the extent already paid to the Administrative Agent) up to and
including the amount calculated in the Auditor’s Determination as of the date
the demand to enforce any payment claims under this Agreement was made and in
accordance with this Section 13.26(c), provided such demand for payment is made
to the Administrative Agent within six (6) months (Ausschlussfrist) from the
date any payment claim under this Agreement has been enforced. If pursuant to
the Auditor’s Determination the amount of the available net assets is higher
than set out in the Management Notification, the Administrative Agent shall be
entitled to enforce into such available net assets accordingly.

(d) Exceptions. Notwithstanding the above, the limitations pursuant to this
Section 13.26 shall not apply: (i) if, at the time of the enforcement of payment
claims hereunder, or after such enforcement, the limitations set out in
Section 13.26(a) are (due to a change in law or applicable court rulings or
otherwise) no longer required in order to protect the managing director(s) of
the respective German Credit Party from being personally or criminally liable
for such obligation according to section 31 of the German Limited Liability
Companies Act (GmbH-Gesetz); or (ii) if the respective German Credit Party is
party as dominated entity (beherrschtes Unternehmen) of a domination agreement
(Beherrschungsvertrag) and/or a profit and loss transfer agreement
(Gewinnabführungsvertrag) pursuant to section 30 para 1 sentence 2 of the German
Limited Liability Company Act (GmbHG), unless the enforcement of payment claims
hereunder would cause of violation of sections 30, 31 of the German Limited
Liability Company Act (GmbHG); or (iii) if the respective German Credit Party
has a recourse right (Rückgriffsanspruch) pursuant to section 30 para 1 sentence
2 of the German Limited Liability Company Act (GmbHG), towards its direct or
indirect shareholder(s) (upstream) or any entity affiliated to such shareholder
(verbundenes Unternehmen) within the meaning of section 15 of the German Stock
Corporation Act (Aktiengesetz) (cross-stream) which is fully recoverable
(werthaltig); or (iv) for so long as the respective German Credit Party fails to
deliver the Management Notification and/or the Auditor’s Determination pursuant
to Section 13.26(c); or (v) to any amounts borrowed under the Credit Documents
to the extent the proceeds of such borrowing are on-lent to the respective
German Credit Party or its Subsidiaries to the extent that any amounts so
on-lent are still outstanding at the time the relevant demand is made against
the respective German Credit Party and the repayment of such loans as a result
of such on-lending is not prohibited by the Credit Documents or by operation of
law.

 

201



--------------------------------------------------------------------------------

GmbH & Co KG. The provisions of this Section 13.26 shall apply to a limited
partnership with a limited liability company as its general partner (GmbH & Co.
KG) mutatis mutandis, provided that any Capital Impairment shall be determined
in relation to the general partner.

Section 13.27 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document may be subject to the write-down
and conversion powers of an EEA Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

*     *     *

 

202



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

CORTES NP INTERMEDIATE II HOLDING

CORPORATION,

as Holdings

By:  

/s/ Mary Ann Sigler


  Name: Mary Ann Sigler
  Title: Vice President and Treasurer

 

CORTES NP ACQUISITION CORPORATION,

as Lead Borrower

By:  

/s/ Mary Ann Sigler


  Name: Mary Ann Sigler
  Title: Vice President and Treasurer

 

ALBER CORP.

ASCO POWER GP, LLC

ASCO POWER TECHNOLOGIES, L.P.

    BY: ASCO POWER GP, LLC, ITS GENERAL PARTNER

ASCO SERVICES, INC.

AVOCENT CORPORATION

AVOCENT FREMONT, LLC

AVOCENT HUNTSVILLE, LLC

AVOCENT REDMOND CORP.

AVOCENT TEXAS CORP.

ELECTRICAL RELIABILITY SERVICES, INC.

EMERSON NETWORK POWER SOLUTIONS, INC.

EMERSON NETWORK POWER, ENERGY     SYSTEMS, NORTH AMERICA, INC.

EMERSON NETWORK POWER, LIEBERT     SERVICES, INC.

GREAT RIVER HOLDING LLC

HIGH VOLTAGE MAINTENANCE     CORPORATION

LIEBERT CORPORATION

LIEBERT FIELD SERVICES, INC.

LIEBERT NORTH AMERICA, INC.

LIEBERT PROPERTY HOLDINGS, L.L.C.

NORTHERN TECHNOLOGIES, INC.

U P SYSTEMS, INCORPORATED

VERTIV CO.,

as a U.S. Borrower

By:  

/s/ Mary Ann Sigler


  Name: Mary Ann Sigler
  Title: Vice President and Treasurer

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

CORTES NP CANADA ULC,

as the Canadian Parent Borrower

By:  

/s/ Mary Ann Sigler


  Name: Mary Ann Sigler
  Title: Vice President and Treasurer

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, U.S. Collateral Agent,

Asian Collateral Agent, Australian Collateral Agent,

European Collateral Agent, German Collateral

Agent, a Lender and an Issuing Bank

By:  

/s/ Gene Riego de Dios

  Name: Gene Riego de Dios   Title: Vice President

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

J.P. MORGAN EUROPE LIMITED,

as French Collateral Agent

By:  

/s/ Matthew Sparkes

  Name: Matthew Sparkes   Title: Authorised Officer

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender and an Issuing Bank

By:  

/s/ Philip Nomura

  Name: Philip Nomura   Title: Senior Vice President

 

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Bank of America, N.A., Canada branch,

as a Lender

By:  

/s/ Medina Sales de Andrade

  Name: Medina Sales de Andrade   Title: Vice President

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

Bank of America Merrill Lynch International

Limited, as a Lender

By:  

/s/ Lee Masters

  Name: Lee Masters   Title: SVP

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender and an Issuing Bank

By:  

/s/ Nicholas Ply

  Name: Nicholas Ply   Title: Authorized Signatory

 

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE CORPORATION CANADA,

as a Lender

By:  

/s/ David G. Phillips

  Name: David G. Phillips  

Title: Senior Vice President

          Credit Officer, Canada

          Wells Fargo Capital Finance

          Corporation Canada

 

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE (UK) LTD,

as a Lender

By:  

/s/ N B Holl

 

Name: N B Holl

Title: Director

 

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION,

as a Lender and an Issuing Bank

By:  

/s/ Fred Kiehne

  Name: Fred Kiehne   Title: Senior Vice President

 

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

ING CAPITAL LLC,

as a Lender and an Issuing Bank

By:  

/s/ Doug S. Clarida


  Name: Doug S. Clarida
  Title: Director By:  

/s/ Jerry L. McDonald


  Name: Jerry L. McDonald
  Title: Director

 

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch,

as a Lender

By:  

/s/ Marcus Tarkington


  Name: Marcus Tarkington
  Title: Director If a second signature is required: By:  

/s/ Dusan Lazarov


  Name: Dusan Lazarov
  Title: Director

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

Deutsche Bank AG, Canada Branch,

as a Lender

By:  

/s/ Dan Sooley


  Name: Dan Sooley
  Title: Chief Country Officer If a second signature is required: By:  

/s/ David Gynn


  Name: David Gynn
  Title: Chief Financial Officer

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

CITIBANK, N.A.

as a Lender

By:  

/s/ Shane Azzara

  Name: Shane Azzara   Title: Vice President and Director

 

[Revolving Credit Agreement Signature Page]



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Thomas M. Manning


  Name: Thomas M. Manning
  Title: Authorized Signatory [ If a second signature is required: By:
 

 

  Name:
  Title:    ]

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

Morgan Stanley Senior Funding, Inc.,

as a Lender

By:  

/s/ Robbie Pearson

  Name: Robbie Pearson   Title: Authorized Signatory

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

Bank of Montreal, Chicago Branch

as a Lender

By:  

/s/ Craig Thistlethwaite

  Name: Craig Thistlethwaite   Title: Managing Director

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

BANK OF MONTREAL, Toronto, Canada

as a Lender

By:  

/s/ Helen Alvarez - Hemandez

  Name: Helen Alvarez - Hemandez   Title: Director  

          BMO Bank of Montreal

          Corporate Finance Division

          Diversified Industries

          First Canadian Place

          100 King St. West, 18th Floor

          Toronto, Ontario M5X 1A1

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

Bank of Montreal, London Branch

as a Lender

By:  

/s/ Anthony Ebdon            /s/ Andy McClinton

  Name: Anthony Ebdon       Andy McClinton   Title: MD   MD

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

Credit Suisse AG, Cayman Islands Branch,

as a Lender

By:  

/s/ Judith E. Smith


  Name: Judith E. Smith
  Title: Authorized Signatory By:  

/s/ D. Andrew Maletta


  Name: D. Andrew Maletta
  Title: Authorized Signatory

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

HSBC Bank USA, National Associatoin,

as a Lender

By:  

/s/ Paul L. Hatton

  Name: Paul L. Hatton   Title: Managing Director

 

[Revolving Credit Agreement – Signature Page]



--------------------------------------------------------------------------------

SCHEDULE 1.01(A)

Designated Account Debtors

None as of the Closing Date.



--------------------------------------------------------------------------------

SCHEDULE 1.01(B)

Unrestricted Subsidiaries

None.

 

- 2 -



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments

 

Lenders

   U.S. Revolving
Commitments      Canadian
Revolving
Commitments      European
Revolving
Commitments  

JPMorgan Chase Bank, N.A.

   $ 49,652,777.79      $ 2,430,555.55      $ 3,472,222.21  

Bank of America, N.A.

   $ 49,652,777.78      $ 0.00      $ 3,472,222.22  

Bank of America, N.A., acting through its Canada Branch

   $ 0.00      $ 2,430,555.56      $ 0.00  

Wells Fargo Bank, National Association

   $ 59,583,333.33      $ 0.00      $ 0.00  

Wells Fargo Capital Finance Corporation Canada

   $ 0.00      $ 2,916,666.67      $ 0.00  

Wells Fargo Capital Finance (UK) Ltd.

   $ 0.00      $ 0.00      $ 4,166,666.67  

PNC Bank, National Association

   $ 39,722,222.22      $ 1,944,444.44      $ 2,777,777.78  

ING Capital LLC

   $ 39,722,222.22      $ 1,944,444.44      $ 2,777,777.78  

Deutsche Bank AG New York Branch

   $ 7,944,444.44      $ 0.00      $ 555,555.56  

Deutsche Bank AG, Canada Branch

   $ 0.00      $ 388,888.89      $ 0.00  

Citibank, N.A.

   $ 7,944,444.44      $ 388,888.89      $ 555,555.56  

Goldman Sachs Bank USA

   $ 7,944,444.44      $ 388,888.89      $ 555,555.56  

Morgan Stanley Senior Funding, Inc.

   $ 7,944,444.44      $ 388,888.89      $ 555,555.56  

Bank of Montreal, Chicago Branch

   $ 6,355,555.56      $ 0.00      $ 0.00  

Bank of Montreal, Toronto Branch

   $ 0.00      $ 311,111.11      $ 0.00  

Bank of Montreal, London Branch

   $ 0.00      $ 0.00      $ 444,444.44  

Credit Suisse AG, Cayman Islands Branch

   $ 6,355,555.56      $ 311,111.11      $ 444,444.44  

HSBC Bank USA, N.A.

   $ 3,177,777.78      $ 155,555.56      $ 222,222.22  

Total

   $ 286,000,000.00      $ 14,000,000.00      $ 20,000,000.00  

Lenders

   Asian Revolving
Commitments      French Revolving
Commitments      German Revolving
Commitments  

JPMorgan Chase Bank, N.A.

   $ 12,500,000.00      $ 3,750,000.00      $ 3,750,000.00  

Bank of America, N.A.

   $ 12,500,000.00      $ 0.00      $ 3,750,000.00  

Bank of America Merrill Lynch International Limited

   $ 0.00      $ 3,750,000.00      $ 0.00  

Total

   $ 25,000,000.00      $ 7,500,000.00      $ 7,500,000.00  

 

- 3 -



--------------------------------------------------------------------------------

     U.S. FILO      Canadian FILO        Revolving      Revolving  

Lenders

   Commitments      Commitments  

JPMorgan Chase Bank, N.A.

   $ 6,423,611.11      $ 520,833.34  

Bank of America, N.A.

   $ 6,423,611.11      $ 0.00  

Bank of America, N.A., acting through its Canada Branch

   $ 0.00      $ 520,833.34  

Wells Fargo Bank, National Association

   $ 7,708,333.33      $ 0.00  

Wells Fargo Capital Finance Corporation Canada

   $ 0.00      $ 625,000.00  

PNC Bank, National Association

   $ 5,138,888.89      $ 416,666.67  

ING Capital LLC

   $ 5,138,888.89      $ 416,666.67  

Deutsche Bank AG New York Branch

   $ 1,027,777.78      $ 0.00  

Deutsche Bank AG, Canada Branch

   $ 0.00      $ 83,333.33  

Citibank, N.A.

   $ 1,027,777.78      $ 83,333.33  

Goldman Sachs Bank USA

   $ 1,027,777.78      $ 83,333.33  

Morgan Stanley Senior Funding, Inc.

   $ 1,027,777.78      $ 83,333.33  

Bank of Montreal, Chicago Branch

   $ 822,222.22      $ 0.00  

Bank of Montreal, Toronto Branch

   $ 0.00      $ 66,666.67  

Credit Suisse AG, Cayman Islands Branch

   $ 822,222.22      $ 66,666.67  

HSBC Bank USA, N.A.

   $ 411,111.11      $ 33,333.33  

Total

   $ 37,000,000.00      $ 3,000,000.00  

 

- 4 -



--------------------------------------------------------------------------------

SCHEDULE 8.12

Real Property

 

Credit Party

  

Ownership Interest

  

Address

ASCO Power Technologies, L.P. (f/k/a, Advanced Protection Technologies, Inc.)   
100%   

325 Welcome Center Blvd.

Lexington, NC 27374

ASCO Power Technologies, L.P.    100%   

6255 Halle Dr.

Valley View, OH 44125

ASCO Power Technologies, L.P.    100%   

8400 E Pleasant Valley Rd.

Independence, OH 44131

ASCO Power Technologies, L.P.    100%   

14550 58th St. N

Clearwater, FL 33760

ASCO Power Technologies, L.P.    100%   

705 N Carlton Ave.

Stockton, CA 95203

Avocent Huntsville, LLC    100%   

4991 Corporate Dr.

Huntsville, AL 35805

Avocent Huntsville, LLC    100%   

1 Dambrackas Way

Sunrise, FL 33351

Electrical Reliability Services, Inc.    100%   

3535 Emerson Pkwy.

Ste. A-G

Gonzales, LA 70737

Emerson Network Power, Energy Systems, North America, Inc.    100%   

1510 Kansas Ave.

Lorain, OH 44052

Emerson Network Power, Liebert Services, Inc. (f/k/a Liebert Global Services,
Inc.)    100%   

530 Westar Blvd.

Westerville, OH 43082

Emerson Network Power, Liebert Services, Inc. (f/k/a Liebert Global Services,
Inc.)    100%   

610 Executive Campus Dr.

Westerville, OH 43082

Liebert North America, Inc.    100%   

1050 Dearborn Dr.

Worthington, OH 43085

Liebert North America, Inc.    100%   

S 6th St.

Ironton, OH 45638

Liebert North America, Inc.    100%   

S 9th St.

Ironton, OH 45638

Liebert North America, Inc.    100%   

S 3rd St.

Ironton, OH 45638

 

- 5 -



--------------------------------------------------------------------------------

Liebert North America, Inc.    100%   

3040 S. 9th St.

Ironton, OH 45638

Liebert North America, Inc.    100%   

975 Pittsburgh Dr.

Delaware, OH 43015

Liebert Corporation    100%   

1013 Bluffway Dr.

Columbus, OH 43235

Liebert Corporation    100%   

5010 Beard Rd.

Sunbury, OH 43074

Liebert Corporation    100%   

2331 E Powell Rd.

Lewis Center, OH 43035

No Real Property owned as of the Closing Date constitutes Material Real Property
per the definition of “Material Real Property”.

 

- 6 -



--------------------------------------------------------------------------------

SCHEDULE 8.14

Domestic Subsidiaries

 

Subsidiary

  

Direct Owner(s)

   Percentage Ownership Alber Corp.    Liebert Corporation    100% ASCO Power
GP, LLC    Cortes NP Acquisition Corporation    100% ASCO Power Technologies,
L.P.    ASCO Power GP, LLC    100% ASCO Services, Inc.    ASCO Power GP, LLC.   
100% Avocent Corporation    Liebert Corporation    100% Avocent Fremont, LLC   
Avocent Huntsville, LLC    100% Avocent Huntsville, LLC    Avocent Corporation
   100% Avocent Redmond Corp.    Avocent Corporation    100% Avocent Texas Corp.
   Avocent Redmond Corp    100% Electrical Reliability Services, Inc.    Cortes
NP Acquisition Corporation    100% Emerson Network Power Solutions, Inc.   
Cortes NP Acquisition Corporation    100% Emerson Network Power, Energy Systems,
North America, Inc.    Cortes NP Acquisition Corporation    100% Emerson Network
Power, Liebert Services, Inc.    Liebert Corporation    100% Great River Holding
LLC    Cortes NP Acquisition Corporation    100% High Voltage Maintenance
Corporation    Cortes NP Acquisition Corporation    100% Liebert Corporation   
Cortes NP Acquisition Corporation    100% Liebert Field Services, Inc.   
Liebert Corporation    100% Liebert North America, Inc.    Liebert Corporation
   100% Liebert Property Holdings L.L.C.    Liebert Corporation    100% Northern
Technologies, Inc.    Cortes NP Acquisition Corporation    100%

 

- 7 -



--------------------------------------------------------------------------------

Subsidiary

  

Direct Owner(s)

   Percentage Ownership U P Systems, Incorporated    Cortes NP Acquisition
Corporation    100% Vertiv Co.    Cortes NP Acquisition Corporation    100%

 

- 8 -



--------------------------------------------------------------------------------

Foreign Subsidiaries

 

Subsidiary

  

Direct Owner(s)

  

Percentage Ownership

Atlas Air Australia Pty. Ltd.    Emerson Network Power Australia Pty. Ltd.   
100% Avocent Australia Pty. Ltd.    Avocent Asia Pacific Pte. Ltd.    100%
Chloride Power Protection Pty. Ltd.    Emerson Network Power Australia Pty. Ltd.
   100% Emerson Network Power Australia Pty. Ltd.    Liebert Corporation    100%
Emerson Network Power (Bangladesh) Private Limited    Chloride Group Limited   
99.99%    Local Director    .01% Avocent Belgium Limited BVBA/SPRL    Avocent
International Holdings Limited    100% Avocent do Brasil Informatica Limitada   
Avocent Huntsville, LLC    100% Chloride do Brasil Limitada    Chloride Supplies
Limited    100% Emerson Network Power do Brasil Ltda.    Chloride Group Limited
   99.99% Class A quotas 100% Class B quotas 100% quotas    Great River Holding
Limited    .01% Class A quotas Masterguard do Brasil Limitada    Chloride
Supplies Limited    100% Comercializadora Emerson Network Power Chile Limitada
   Great River Holding II Limited    .01%    Great River Holding Limited.   
99.9% Avocent China Technology Limited    Avocent Fremont, LLC    100% Chloride
Power Protection China Ltd.    Chloride Supplies Limited    100% Emerson Network
Power (Jiangmen) Co. Ltd.    Chloride Group Limited    100% Emerson Network
Power (Mianyang) Co. Ltd.    Liebert (Shanghai) Holding Co., Ltd.    100%
Emerson Network Power (Xi’an) Co., Ltd.    Liebert (Shanghai) Holding Co., Ltd.
   100% Emerson Network Power Co., Ltd.    Liebert (Shanghai) Holding Co., Ltd.
   100% Emerson Network Power Software (Shenzhen) Co. Ltd.    Atlas Asia Limited
   100% Emerson Technology Service (Shenzhen) Co. Ltd.    Great River Holding
Limited    100% Liebert (Shanghai) Holding Co., Ltd.    Great River (Hong Kong)
Holding Limited    100%

 

- 9 -



--------------------------------------------------------------------------------

Subsidiary

  

Direct Owner(s)

  

Percentage Ownership

Emerson Electric de Colombia S.A.S.    Great River Holding Limited    100% Great
River Costa Rica S.R.L.    Chloride Group Limited    100% Emerson d.o.o.   
Great River Holding Limited    100% Knürr s.r.o.    Knürr GmbH    100% AST
Electronique Services SAS    Emerson Network Power Industrial Systems    100%
Avocent France (SAS)    Great River Holding Limited    100% Company Financiere
de Chausey, S.A.S    Director    .01%    Great River Holding Limited    99.9%
Emerson Network Power Energy Systems, SA    Great River Holding II Limited   
.002666%    Company Financiere de Chausey, S.A.S    99.997333% Emerson Network
Power Industrial Systems    Chloride Group Limited    100% Emerson Network Power
   Emerson Network Power Industrial Systems    100% France Onduleurs Ondyne Sarl
   Emerson Network Power Industrial Systems    100% Avocent Deutschland GmbH   
Avocent International Limited    100% Emerson Network Power GmbH    Chloride
Group Limited    100% Knürr Electronics GmbH    Knürr GmbH    100% Knürr
Electronics GmbH & Co. Grundbesitz OHG    Knürr Electronics GmbH    100% Knürr
GmbH    Knürr-Holding GmbH    95%    Emerson Network Power Holding Srl    5.1%
Knürr GmbH & Co. Grundbesitz OHG    Knürr GmbH    100% Knürr Innovation GmbH   
Knürr GmbH    100% Knürr International GmbH    ORTRUD VerwaltungsgesellschafG
mbH    100% Knürr Lommatec Mechanik für die Elektronik Beteiligungs und
Verwaltungs GmbH    Knürr GmbH    100% Knürr Technical Furniture GmbH    Knürr
GmbH    100% Knürr-Ercotec GmbH    Knürr Technical Furniture GmbH    100%
Knürr-Ercotec GmbH & Grundstücksverwaltung KG    Knürr Electronics GmbH    100%
Knürr-Holding GmbH    ORTRUD Verwaltungsgesellschaf GmbH    100%

 

- 10 -



--------------------------------------------------------------------------------

Subsidiary

  

Direct Owner(s)

  

Percentage Ownership

ORTRUD Verwaltungsgesellschaft GmbH    Chloride Group Limited    100% Emerson
Network Power (Ghana) Ltd    Emerson Network Power (South Africa) (Pty) Ltd   
100% Atlas Asia Limited    Liebert Corporation    100% Avocent (China) Limited
   Avocent Asia Pacific Pte. Ltd.    100% Emerson Network Power (Hong Kong)
Limited    Liebert Corporation    100% Great River (Hong Kong) Holding Limited
   Chloride Group Limited    100% Emerson Network Power (India) Private Limited
   Great River Holding Limited    37.2%    Liebert Corporation    39.1%   
Chloride Group Limited    4.2%    Chloride Supplies Limited    19.5% Avocent
International Holdings Limited    Avocent Huntsville, LLC    100% Avocent
International Limited    Avocent International Holdings Limited    100% Emerson
Network Power Limited    Chloride Supplies Limited    100% Great River Finance
DAC    Great River Holding II Limited    100% Avocent Italia Srl    Avocent
International Holdings Limited    100% Emerson Network Power Srl    Emerson
Network Power Holding Srl    100% Emerson Network Power Holding Srl    Great
River Holding Srl    100% Great River Holding Srl    Chloride Group Limited   
100% Avocent Japan KK    Avocent International Holdings Limited    100% Great
River Korea Ltd.    Chloride Group Limited    100% Emerson Network Power
(Malaysia) Sdn Bhd    Emerson Network Power (Singapore) Pte. Ltd.    100%
Emermex S.A. de C.V.    Great River Holding II Limited.    0.1% Series A   
Great River Holding Limited   

100% Series B

99.9% Series A

Emerpowsys S. de R.L. de C.V.    Great River Holding II Limited    .001%   
Great River Holding Limited    99.999% Emerson Electric Connector and Components
S.A. de C.V.    Great River Holding Limited   

98.98% Fixed Capital Stock

100% Variable Stock

   Great River Holding II Limited    0.02% Fixed Capital Stock

 

- 11 -



--------------------------------------------------------------------------------

Subsidiary

  

Direct Owner(s)

  

Percentage Ownership

Emerson Myanmar Limited    Great River Holding Limited    99.99%    Chloride
Group Limited    0.01% Avocent Netherlands B.V.    Avocent International
Holdings Limited    100% Chloride BV    Chloride Supplies Limited    100%
Emerson Network Power BV    Chloride Group Limited    100% Emerson Network Power
Limited    Chloride Group Limited    99.99%    Great River Holding II Limited   
.01% Emerson Network Power Pakistan (Private) Limited    Great River Holding
Limited    99.999699%    Local Directors    .000301% Emerson Panama S. de R.L.
   Great River Holding Limited    99%    Great River Holding II Limited    1%
Emerson del Peru S.A.C.    Great River Holding Limited    99.9%    Great River
Holding II Limited    .1% Chloride Secure Power Philippines Inc.    Chloride
Supplies Limited    99.995%    Local Directors    .005% Emerson Network Power
(Philippines) Inc.    Great River Holding Limited    99.999%    Local Directors
   .001% Emerson Network Power Sp z.o.o.    Emerson Network Power Srl    100%
Emerson Network Power, Limitada    Chloride Supplies Limited    95%    Exide
Limited    5% Grand River S.r.l.    Chloride Group Limited    95%    Great River
Holding II Limited    5% Chloride Rus LLC    Chloride BV    100% Avocent Asia
Pacific Pte. Ltd.    Avocent Belgium Limited BVBA/SPRL    100% Masterpower
Electronics Limited    Chloride Group Limited    100% CHLD Singapore Pte. Ltd.
   Chloride Supplies Limited    100%

 

- 12 -



--------------------------------------------------------------------------------

Subsidiary

  

Direct Owner(s)

  

Percentage Ownership

Emerson Network Power (Singapore) Pte. Ltd.    Liebert Corporation    100%
Emerson a.s.    Chloride Group Limited    98.9127122406%    Independent
Individuals    1.0224479791%    National Property Fund    .0648397803% Emerson
Network Power (South Africa) (Pty) Ltd    Great River Holding Limited    95%   
Third Party Individual    5% Avocent Spain S.L.    Avocent International
Holdings Limited    100% Emerson Network Power, S.A.    Chloride Group Limited
   100% Avocent Sweden AB    Avocent International Holdings Limited    100%
Emerson Network Power AB    Chloride Group Limited    100% Knürr AG    Knürr
GmbH    100% Avocent Taiwan Co., Ltd.    Avocent Asia Pacific Pte. Ltd.    100%
Emerson Network Power (Taiwan) Co., Ltd.    Liebert Corporation    100% Chloride
Power Protection Limited    Chloride Group Limited    100% Emerson Network Power
(Thailand) Co. Ltd.    Liebert Corporation    100% Emerson Network Power Guc
Sistemleri Limited Sirketi    Chloride Supplies Limited    100% Great River DMCC
   Chloride Group Limited    100% Advanced Design Electronics Limited   
Chloride Group Limited    100% Avtron Loadbank Worldwide Co. Ltd    ASCO Power
Technologies, L.P.    100% Chloride Batteries Limited    Chloride Group Limited
   100% Great River Holding Limited    Cortes NP Acquisition Corporation    100%
Chloride Group Limited    Great River Holding II Limited    100% Chloride
Holdings Limited    Chloride Supplies Limited    100% Chloride Nominees Limited
   Chloride Group Limited    100% Chloride Pension Trust Limited    Chloride
Group Limited    100% Chloride Quest Trustees Limited    Chloride Group Limited
   100% Chloride Supplies Limited    Chloride Group Limited    100%

 

- 13 -



--------------------------------------------------------------------------------

Subsidiary

  

Direct Owner(s)

  

Percentage Ownership

Chloride U.K. Limited    Chloride Group Limited    100% Continuous Power
International Limited    Chloride Group Limited    100% Continuous Power Limited
   Continuous Power International Limited    100% Emergency Power Systems
Limited    Emerson Network Power Limited    100% Emerson Network Power Limited
   Chloride Group Limited    100% Exide Limited    Chloride Group Limited   
100% Fleetness 173 Limited    Chloride Group Limited    100% Great River Holding
II Limited    Great River Holding Limited    100% Knürr Ltd.    Knürr GmbH   
100% N. J. Froment & Co. Limited    Avtron Loadbank Worldwide Co. Ltd    100%
Ondyne (UK) Limited    Chloride Group Limited    100% Oneac Limited    Emerson
Network Power Limited    100% Stocksave Limited    Chloride Group Limited   
100% Vertu Security Limited    Chloride Group Limited    100% Emerson Network
Power (Vietnam) Co., Ltd.    Great River Holding Limited    100% Cortes NP
Canada ULC    Cortes NP Acquisition Corporation    100% Cortes NP Philippines
LLC    Cortes NP Acquisition Corporation    100% Cortes Network Power Singapore
Pte. Ltd    Cortes NP Acquisition Corporation    100% Philippines ROH Q   
Cortes Network Power Singapore Pte. Ltd.    100%

 

- 14 -



--------------------------------------------------------------------------------

SCHEDULE 8.19

Labor Matters

 

1.

In connection with the Acquisition, certain employees of the Borrower and its
Subsidiaries in the People’s Republic of China have threatened work stoppages if
certain demands for severance and retention bonuses are not met. The relevant
executive management of the Borrower and its applicable Subsidiaries are in
active negotiations with representatives of such employees to resolve this
matter.

 

- 15 -



--------------------------------------------------------------------------------

SCHEDULE 9.13

Post-Closing Actions

 

1.

On or prior to the date that is sixty (60) days after the Closing Date (or such
later date to which the Administrative Agent may agree in its discretion), the
Lead Borrower shall deliver to the Collateral Agent (provided that, in the case
of any Pledged Collateral that constitutes Term Priority Collateral, such
collateral shall be delivered to the Term Agent, as bailee for the U.S.
Collateral Agent pursuant to the Intercreditor Agreement) a replacement stock
certificate in respect of the below referenced Pledged Collateral, in each case,
to the extent not delivered on the Closing Date, accompanied by undated
instruments of transfer or assignment duly executed in blank:

 

  a.

Certificate for 100% of the shares of Liebert Corporation, pledged by the Lead
Borrower;

 

  b.

Certificate for 100% of the shares of Northern Technologies, Inc., pledged by
the Lead Borrower;

 

  c.

Certificate for 100% of the shares of High Voltage Maintenance Corporation,
pledged by the Lead Borrower;

 

  d.

Certificate for 100% of the shares of U P Systems, Incorporated., pledged by the
Lead Borrower;

 

  e.

Certificate for 100% of the shares of Electrical Reliability Services, Inc.,
pledged by the Lead Borrower;

 

  f.

Certificate for 100% of the shares of Emerson Network Power, Energy Systems,
North America, Inc., pledged by the Lead Borrower;

 

  g.

Certificate for 100% of the shares of Vertiv Co., pledged by the Lead Borrower;

 

  h.

Certificate for 100% of the shares of Emerson Network Power Solutions, Inc.,
pledged by the Lead Borrower; and

 

  i.

Certificate for 100% of the shares of ASCO Services, Inc., pledged by the ASCO
Power GP, LLC.

 

2.

On or prior to the date that is three (3) Business Days after the Closing Date
(or such later date to which the Administrative Agreement may agree in its
discretion), the Lead Borrower shall deliver to Collateral Agent (provided that,
in the case of any Pledged Collateral that constitutes Term Priority Collateral,
such collateral shall be delivered to the Term Agent, as bailee for the U.S.
Collateral Agent pursuant to the Intercreditor Agreement) replacement stock
powers for Alber Corp., ASCO Services, Inc., High Voltage Maintenance
Corporation, and U P Systems, Incorporated in the form previously approved by
the Administrative Agent.

 

3.

On or prior to the date that is ninety (90) days after the Closing Date (or such
later date to which the Administrative Agent may agree in its discretion), the
Lead Borrower shall deliver to the Collateral Agent (provided that, in the case
of any Pledged Collateral that constitutes Term Priority Collateral, such
collateral shall be delivered to the Term Agent, as bailee for the U.S.
Collateral Agent pursuant to the Intercreditor Agreement) a stock certificate in
respect of the below referenced Pledged Collateral, accompanied by undated
instruments of transfer or assignment duly executed in blank, to the extent the
underlying shares are certificated:

 

  a.

Certificate for 65% of the shares of Great River Holding Limited, pledged by the
Lead Borrower;

 

  b.

Certificate for 65% of the shares of Avtron Loadbank Worldwide Co. Ltd., pledged
by ASCO Power Technologies, L.P.;

 

  c.

Certificate for 65% of the shares of Avocent China Technology Limited, pledged
by the Avocent Fremont, LLC;

 

- 16 -



--------------------------------------------------------------------------------

  d.

Certificate for 65% of the shares of Avocent do Brasil Informatica Limitada,
pledged by Avocent Huntsville, LLC;

 

  e.

Certificate for 65% of the shares of Avocent International Holdings Limited,
pledged by the Avocent Huntsville, LLC;

 

  f.

Certificate for 65% of the shares of Emerson Network Power Australia Pty. Ltd.,
pledged by Liebert Corporation;

 

  g.

Certificate for 65% of the shares of Atlas Asia Limited, pledged by Liebert
Corporation;

 

  h.

Certificate for 39.1% of the shares of Emerson Network Power (India) Private
Limited, pledged by Liebert Corporation;

 

  i.

Certificate for 65% of the shares of Emerson Network Power (Hong Kong) Limited,
pledged by Liebert Corporation;

 

  j.

Certificate for 65% of the shares of Emerson Network Power (Singapore) Pte.
Ltd., pledged by Liebert Corporation;

 

  k.

Certificate for 65% of the shares of Emerson Network Power (Taiwan) Co., Ltd.,
pledged by Liebert Corporation;

 

  l.

Certificate for 65% of the shares of Emerson Network Power (Thailand) Co. Ltd.,
pledged by Liebert Corporation; and

 

  m.

Certificate for 65% of the shares of Cortes Network Power Singapore Pte. Ltd.,
pledged by the Lead Borrower.

 

4.

On or prior to the date that is forty-five (45) days after the Closing Date (or
such later date to which the Administrative Agent may agree in its discretion),
the Lead Borrower shall deliver to the Administrative Agent the insurance
certificates and endorsements required to be delivered pursuant to
Section 9.03(c) of the Credit Agreement that have not been delivered on the
Closing Date.

 

5.

On or prior the date that is ninety (90) days after the Closing Date (or such
later date to which the Administrative Agent may agree in its discretion), the
Lead Borrower shall deliver to the Administrative Agent a Patent Security
Agreement with respect to the Patents identified in the Perfection Certificate
as having been owned, but not registered in the name of a U.S. Credit Party as
of the Closing Date.

 

- 17 -



--------------------------------------------------------------------------------

SCHEDULE 9.171

Deposit Accounts

 

Legal Name of

Account Owner

  

Bank Name

  

Account

Number

  

Account Type

/ Purpose

  

Required to

be subject to
Control Agreement

  

Reason For

Exclusion

ASCO Power Technologies, L.P. (f/k/a, Advanced Protection Technologies, Inc.)   
SunTrust    1000026233 394    Credit Card Account (Inbound)    Yes    ASCO Power
Technologies, L.P. (f/k/a, Advanced Protection Technologies, Inc.)    SunTrust
   2640116429 52    Checking-Operating    Yes    Alber Corp.    JPMCB   
722616588    Disbursements    Yes    ASCO Power Technologies, L.P.    JPMCB   
5295394    Disbursements    Yes    ASCO Power Technologies, L.P.    M&T Bank   
340017920    Checking    Yes    ASCO Power Technologies, L.P.    M&T Bank   
340017227    Payroll    No    Clause (i) of Excluded Account definition as
defined in this Agreement. ASCO Power Technologies, L.P.    JPMCB    936685   
Accounts Payable    Yes    ASCO Power Technologies, L.P.    Wells Fargo   
2000001648 582    Payroll    No    Clause (i) of Excluded Account definition as
defined in this Agreement. ASCO Power Technologies, L.P.    Wells Fargo   

4560

067811

   Payroll    No    Clause (i) of Excluded Account definition as defined in this
Agreement. ASCO Power Technologies, L.P.    JPMCB    5116376    Accounts
Receivable    Yes    ASCO Power Technologies, L.P.    JPMCB    323133436   
Petty Cash    Yes    ASCO Services, Inc.    JPMCB    927082    Accounts Payable
   Yes   

 

1

After the Closing Date, certain additional accounts may be designated as
excluded accounts pursuant to clause (v) of the Excluded Account definition as
defined in this Agreement.

 

- 18 -



--------------------------------------------------------------------------------

ASCO Services, Inc.    Wells Fargo    2000001647 949    Payroll    No    Clause
(i) of Excluded Account definition as defined in this Agreement. AST
Electronique Services SAS    BNP PARIBAS    FR 76 3000 4022 4900 0113 1233 184
   Regular    Yes    Atlas Asia Limited    SCB-Hong Kong Branch   
003-44700681453    Current Account / Daily Operations    Yes    Atlas Asia
Limited    SCB-Hong Kong Branch    003-44700698259    Current Account / Daily
Operations    Yes    Atlas Asia Limited    Citibank Hong Kong Branch   
1223508002    Cashpool Account    Yes    Avocent Asia Pacific Pte. Ltd.    JPMCB
   0111945203    Current / Operations    Yes    Avocent Asia Pacific Pte. Ltd.
   JPMCB    0151945211    Current / Operations    Yes    Avocent Asia Pacific
Pte. Ltd.    JPMCB    0151945229    Current / Operations    Yes    Avocent Asia
Pacific Pte. Ltd.    Citibank N.A.    853255009    Current / Cashpool Sweeps   
Yes    Avocent Asia Pacific Pte. Ltd.    Standard Chartered Bank - Singapore
Branch    1310047380    Current Account    Yes    Avocent Fremont, LLC    JPMCB
   921255600    ZBA    No    Clause (iv) of Excluded Account definition as
defined in this Agreement Avocent Fremont, LLC    Taipei Fubon Bank   
4601700220 69    Savings    Yes   

 

- 19 -



--------------------------------------------------------------------------------

Avocent Fremont, LLC    Taipei Fubon Bank    4901010222 58    Checking    Yes   
Avocent Fremont, LLC    Taipei Fubon Bank    4901020187 00    Savings    Yes   
Avocent Fremont, LLC    Taipei Fubon Bank    4901020225 88    Savings    Yes   
Avocent Huntsville, LLC    JPMCB    730130879    CDA    Yes    Avocent
Huntsville, LLC    JPMCB    9922914964    Credit Card Receipts    Yes    Avocent
Huntsville, LLC    JPMCB    844022749    Operating    Yes    Avocent
International Limited    Citibank Plc    GB58CITI1 8500813600 025    Foreign
Currency Payments    Yes    Avocent International Limited    Citibank   
GB80CITI1 8500813600 017    Collections    Yes    Avocent International Limited
   Citibank Plc    4080781030 0501761001    Rep Office Treasury Functions    Yes
   Avocent International Limited    Citibank Dublin    IE13CITI99 0051177910 01
   Payroll    No    Clause (i) of Excluded Account definition as defined in this
Agreement. Avocent International Limited    Citibank    IE48CITI99 0051166310 27
   Operations    Yes    Avocent International Limited    Citibank    IE70CITI99
0051166310 19    Operations    Yes    Avocent International Limited    Citibank
   IE26CITI99 0051166310 35    Operations    Yes    CHLD Singapore Pte. Ltd.   
United Overseas Bank    128-308253-4    Current    Yes    CHLD Singapore Pte.
Ltd.    United Overseas Bank   

128-900-

039-4

   Current    Yes    Electrical Reliability Services, Inc.    JPMCB    926612   
Disbursement-Check, Ach    Yes    Electrical Reliability Services, Inc.    JPMCB
   924787    Concentration Account    Yes    Emerson Network    Citibank   
1136025003    Savings / Daily    Yes   

 

- 20 -



--------------------------------------------------------------------------------

Power (Hong Kong) Limited    Hong Kong Branch       Operations       Emerson
Network Power (Hong Kong) Limited    Citibank Hong Kong Branch    1136025011   
Savings / Daily Operations    Yes    Emerson Network Power (Hong Kong) Limited
   Citibank Hong Kong Branch    1136025038   

Current

Account/Payroll

   No    Clause (i) of Excluded Account definition as defined in this Agreement.
Emerson Network Power (Singapore) Pte. Ltd.    Citibank NA    818286007   
Current Account    Yes    Emerson Network Power (Singapore) Pte. Ltd.   
Citibank NA    818286015    Current Account    Yes    Emerson Network Power
(Singapore) Pte. Ltd.    Citibank NA    0818286031    Current Account    Yes   
Emerson Network Power (Singapore) Pte. Ltd.    Citibank NA    0818286023   
Current Account    Yes    Emerson Network Power (Singapore) Pte. Ltd.   
Development Bank of Singapore    0003-017037-01-7   

To Pay Myanmar Suppliers; To Issue BG/Performance

Bond For Ooerdoo Myanmar Telecom Data Centre Project

   Yes    Emerson Network Power (Singapore) Pte. Ltd.    Citibank NA      

Current Account; New Cross Border Cashpool Header

Account

   Yes    Emerson Network Power Australia Pty Limited    Citibank N.A. Australia
   203247001    Current Account    Yes    Emerson Network Power Australia Pty
Limited    Citibank N.A. Australia    203247028    Current Account    Yes   
Emerson Network Power Australia Pty Limited    Citibank New Zealand    3261018
   Current Account    Yes    Emerson Network    Citibank    203247036    Current
   Yes   

 

 

- 21 -



--------------------------------------------------------------------------------

Power Australia Pty Limited    N.A. Australia       Account    Emerson Network
Power GmbH    UBS AG    CH6500273 2732039720 1M    Standard    Yes Emerson
Network Power GmbH    Deutsche Bank AG   

DE7950070

0100091617 100

   Current Account    Yes Emerson Network Power GmbH    Deutsche Bank    AT86
1910 0000 4408 6000    Current Account / Cashpool    Yes Emerson Network Power
GmbH    Bank of America Merrill Lynch    CH72 0872 6000 0500 7201 9    Current
Account / Cashpool    Yes Emerson Network Power Industrial Systems    BNP
PARIBAS    FR7630004 0224900011 24850584    Regular    Yes Emerson Network Power
Industrial Systems    HSBC    FR7630056 0017001700 11702853    Regular    Yes
Emerson Network Power Industrial Systems    NATIXIS    FR7630007 5302904269
07800023    Regular    Yes Emerson Network Power Industrial Systems    BNP
PARIBAS    FR76 3000 4002 5800 0100 03247 396    Regular    Yes Emerson Network
Power Industrial Systems    Citibank    GB07CITI1 8500813725 103    Current   
Yes Emerson Network Power Limited    Barclays Bank PLC    GB61 BARC 2000 0040
2391 35    Current / Payroll, AP, AR    Yes Emerson Network Power Limited   
Barclays Bank PLC    GB87 BARC 2000 0082 7760 77    Current / AP, AR    Yes
Emerson Network Power Limited    Barclays Bank PLC    GB48BARC 2000004248 8799
   Current    Yes Emerson Network Power Limited    Barclays Bank plc    13365107
   Cashpool    Yes Emerson Network Power Limited    Barclays Bank plc   
83160602    Regular    Yes Emerson Network Power Limited    Allied Irish Bank   
21616026    Regular    Yes Emerson Network Power Limited    Citibank   
IE89CITI99 005117118005    Main Account    Yes

 

- 22 -



--------------------------------------------------------------------------------

Emerson Network Power    BNP PARIBAS    FR7630004 0083200010 05436418    Current
Account    Yes Emerson Network Power Solutions, Inc.    JPMCB    700602589   
Disbursements    Yes Emerson Network Power, Energy Systems, North America, Inc.
   JPMCB    644360802    Payments    Yes Emerson Network Power, Energy Systems,
North America, Inc.    JPMCB    1067156    Receipts    Yes Great River Finance
Designated Activity Company    Citibank    GB05CITI1 8500817218 788    Current
Account; Cashpool Header    Yes Great River Finance Designated Activity Company
   Citibank    GB80CITI1 8500817218 796    Current Account; Cashpool Header   
Yes Great River Finance Designated Activity Company    Citibank    GB68CITI1
8500817218 818    Current Account; Cashpool Header    Yes Great River Finance
Designated Activity Company    Citibank    IE63CITI99 0051188700 02    Netting
Settlement Account    Yes Great River Finance Designated Activity Company   
Citibank    IE47CITI99 0051188701 93    Netting Settlement Account    Yes Great
River Finance Designated Activity Company    Citibank    IE13CITI99 0051188700
29    Netting Settlement Account    Yes Great River Finance Designated Activity
Company    Citibank    IE88CITI99 0051188700 37    Netting Settlement Account   
Yes Great River Finance Designated Activity Company    Citibank    IE66CITI99
0051188700 45    Netting Settlement Account    Yes Great River Finance
Designated Activity Company    Citibank    IE22CITI99 0051188700 61    Netting
Settlement Account    Yes Great River Finance Designated Activity Company   
Citibank    IE69CITI99 0051188700 88    Netting Settlement Account    Yes Great
River Finance Designated Activity Company    Citibank    IE47CITI99 0051188700
96    Netting Settlement Account    Yes

 

 

- 23 -



--------------------------------------------------------------------------------

Great River Finance Designated Activity Company    Citibank    IE35CITI99
0051188701 18    Netting Settlement Account    Yes    Great River Finance
Designated Activity Company    Citibank    IE13CITI99 0051188701 26    Netting
Settlement Account    Yes    Great River Finance Designated Activity Company   
Citibank    IE88CITI99 0051188701 34    Netting Settlement Account    Yes   
Great River Finance Designated Activity Company    Citibank    IE66CITI99
0051188701 42    Netting Settlement Account    Yes    Great River Finance
Designated Activity Company    Citibank    IE16CITI99 0051188701 69    Netting
Settlement Account    Yes    Great River Finance Designated Activity Company   
Citibank    IE91CITI99 0051188701 77    Netting Settlement Account    Yes   
Great River Finance Designated Activity Company    Citibank    IE69CITI99
0051188701 85    Netting Settlement Account    Yes    Great River Finance
Designated Activity Company    Citibank    IE44CITI99 0051188700 53    Netting
Billing Account    Yes    Great River Finance Designated Activity Company   
Deutsche Bank    DE5250070 0100175800 200    Current Account; ENP Cashpool   
Yes    Great River Finance Designated Activity Company    Barclays    GB63BARC
2000008373 8167    Current Account; ENP Cashpool    Yes    Great River Finance
Designated Activity
Company    BNP    FR7630004
0286900010
10936318    Current Account;
Header Account
For ENP Cashpool    Yes      Great River Holding
(Hong Kong) Limited    Citibank    1255533017    Current Account
For New Holding
Co.    Yes      Great River Holding
(Hong Kong) Limited    Citibank    1255533009    Current Account
For New Holding
Co.    Yes      High Voltage Maintenance Corporation    Wells Fargo   
0000103667    Checking/Petty Cash/Per Diems    Yes    High Voltage Maintenance
Corporation    Bank of America    4460100876 19    Checking/Petty Cash    Yes   
High Voltage Maintenance Corporation    Webster Bank    9418361   
Checking/Petty Cash/Per Diems    Yes   

 

- 24 -



--------------------------------------------------------------------------------

High Voltage Maintenance Corporation    PNC Bank    502618    Checking/Petty
Cash    Yes    High Voltage Maintenance Corporation    JPMCB    10109124   
Checking/Petty Cash    Yes    High Voltage Maintenance Corporation    PNC Bank
   282255    Checking/Petty Cash    Yes    High Voltage Maintenance Corporation
   PNC Bank    1038852   

Checking/Petty Cash/Per

Diems

   Yes    High Voltage Maintenance Corporation    Regions Bank    74014213   
Checking/Petty Cash    Yes    High Voltage Maintenance Corporation    Bank of
America    0094209485 52    Checking/Petty Cash    Yes    High Voltage
Maintenance Corporation    JPMCB    926655    Disbursement- Check, ACH    Yes   
High Voltage Maintenance Corporation    Huntington    0138181888 4   
Checking/Petty Cash    Yes    High Voltage Maintenance Corporation    Huntington
   0166235729 7    Checking/Petty Cash    Yes    High Voltage Maintenance
Corporation    PNC    4206130335    Checking/Petty Cash    Yes    High Voltage
Maintenance Corporation    PNC    4206108293    Checking/Petty Cash    Yes   
High Voltage Maintenance Corporation    JPMCB    0000000009 35528    Payroll   
No    Clause (i) of Excluded Account definition as defined in this Agreement.
High Voltage Maintenance Corporation    JPMCB    5575842    Lockbox    Yes   
High Voltage Maintenance Corporation    JPMCB    924779    Operating    Yes   
Knürr GmbH    Deutsche Bank    DE0950070 0100091649 400    Cashpool    Yes   
Knürr GmbH    Citibank    GB35CITI1 8500813271 803    Current Account For USD
Payments    Yes   

 

- 25 -



--------------------------------------------------------------------------------

Knürr GmbH    Citibank    GB06CITI1 8500813861 406    GBP Payments/ Receipts   
Yes   

Knürr Technical

Furniture GmbH

   Deutsche Bank    DE3850070 0100091632 000    Cashpool    Yes    Knürr-Ercotec
GmbH    Deutsche Bank    DE7350070 0100091669 200    Cashpool    Yes    Liebert
Corporation    JPMCB    5098513    Lockbox    Yes    Liebert Corporation   
JPMCB    932897    Disbursements    Yes    Liebert Corporation    JPMCB   
932863    Operating    Yes    Liebert Corporation    JPMCB    932889   
Operating    Yes    Liebert Corporation Taiwan Branch (U.S.A)    Citibank N.A.
Taipei Branch    15845007    Checking Account/ Check Issues    Yes    Liebert
Corporation Taiwan Branch (U.S.A)    Citibank N.A. Taipei Branch    5015845009
   Current Account/ Daily Operations    Yes    Liebert Corporation Taiwan Branch
(U.S.A)    Citibank N.A. Taipei Branch    5015845203    Current Account/ Daily
Operations    Yes    Liebert Field Services, Inc.    JPMCB    932871   
Operating    Yes    Liebert North America, Inc.    US Bank    823283049   
Operating    Yes    N.J. Froment & Co. Limited    Barclays Bank PLC    GB58BARC
2000000346 2609    Main Current Account AR/AP    Yes    N.J. Froment & Co.
Limited    Barclays Bank PLC    GB56BARC 2000004886 4077    Main Current Account
AR/AP    Yes    N.J. Froment & Co. Limited    Barclays Bank PLC    GB49BARC
2000006377 3200    Main Current Account AR/AP    Yes    U P Systems,
Incorporated    US Bank    1523108681 78    ZBA    No    Clause (iv) of Excluded
Account definition as defined in this Agreement

 

- 26 -



--------------------------------------------------------------------------------

U P Systems, Incorporated    US Bank    1301116751 74    CDA    Yes    U P
Systems, Incorporated    Bank of America    4427255858    For All Business
Operations    Yes    Vertiv, Inc.    JPMCB    826199049    Concentration Account
For New ZBA Structure    Yes    Vertiv, Inc.    JPMCB    826201639    Payables
   Yes   

 

- 27 -



--------------------------------------------------------------------------------

SCHEDULE 10.01(iii)

Existing Liens

 

1.

Liens attaching in connection with the deposit on the Closing Date, into a
segregated escrow account, of a portion of the consideration for the Acquisition
in an aggregate amount not to exceed $50,000,000 (the “Escrow Amount”), which
Escrow Amount shall be applied upon the completion of certain deferred closing
actions with respect to (i) the Equity Interests of Emerpowsys S de RL de CV,
Emermex SA de CV and Emerson Electronic Connector and Components SA de CV (the
“Deferred Mexico Business”) and (ii) the assets and liabilities of EMR Electric
(Asia) Limited – ROHQ (the “Deferred Philippines Business”) to fund the purchase
price in respect of the Deferred Mexico Business and the Deferred Philippines
Business.

 

2.

Liens relating to financed, leased or purchased motor vehicles of Emerson
Network Power Australia Pty. Ltd. and Chloride Power Protection Pty. Ltd.,
including motor vehicles leased on behalf of employees or pursuant to employee
lease plans.

 

- 28 -



--------------------------------------------------------------------------------

SCHEDULE 10.04

Existing Indebtedness

 

1.

EUR $28,861 outstanding as of October 31, 2016, under a facility with Emerson
Network Power GmbH (borrower) and COMCO Leasing GmbH (Lender).

 

2.

There were 1,803 bank guarantees, letters of credit and surety bonds outstanding
at the end of October, 2016 totaling $98,375,000, (the “Surviving Debt”).

 

3.

Indemnification obligations of the Lead Borrower and certain of its Subsidiaries
pursuant to Section 7.12 of the Acquisition Agreement in respect of existing
guarantees by Seller and its subsidiaries and Affiliates of certain Surviving
Debt, and the required payment of certain fees in accordance with Section 7.12
of the Acquisition Agreement in connection therewith.

 

4.

Intercompany Indebtedness (x) incurred prior to the Closing Date and permitted
to remain outstanding following the Closing Date pursuant to the Transaction
Agreement or (y) incurred on or prior to the Closing Date, and approved prior to
the Closing Date, in connection with or pursuant to the Cash Repatriation Plan
(as defined in the Transaction Agreement), in each case, in the approximate
amount set forth below:

 

Lender

  

Borrower

   Approximate Loan Amount Emerson Network Power GmbH    Liebert Hiross Holding
GmbH    107,525 Emerson Network Power Limited    Continuous Power limited   
246,528 Emerson Network Power Limited    Continuous Power International Limited
   2,868,033 Avocent Asia Pacific Pte. Limited    Avocent China Technology Limed
   1,062,518 Avocent Asia Pacific Pte. Limited    Avocent Japan KK    2,046,144
Liebert Corporation    Emerson Network Power (Taiwan) Co Limited    2,450,580
Knurr GmbH    Knurr Holding    19,000,000 Knurr Technical Furniture GmbH   
Knurr Holding    1,058,842

 

- 29 -



--------------------------------------------------------------------------------

SCHEDULE 10.05(iii)

Existing Investments

 

1.

Emerson D.o.o. is the owner of .05% of Optima Telekom’s outstanding equity
interest.

 

2.

Emerson Network Power Srl is the owner of 49% of the outstanding equity
interests of Nonio Hiross Lda. Nonio Hiross Lda. is the entity through which
Thermal management units and spare parts are distributed in Portugal (and
exported to certain former Portuguese colonies in Central Africa).

 

3.

Chloride Rus. is a JV set up with a partner (Enerteq Warenshandels GmbH) as an
exclusive distribution channel for Chloride branded AC power products into
Russia.

 

4.

Emerson Network Power (South Africa) (Pty) Ltd. – subsidiary structured to
address requirements of Broad Based Black Economic Empowerment Act (BBBEE)
proclaimed by the South African Government in 2003 by selling a 5% minority
ownership stake to Mr. Molefe Seth Phalaste. Mr. Phalaste is a well-known
business man, having previously been a board member of BMW South Africa.

 

5.

In connection with the deferred closing of the Acquisition with respect to the
Deferred Mexico Business, the Lead Borrower has agreed to make certain loans to
the entities comprising the Deferred Mexico Business from time to time until the
earlier of (x) the date on which the portion of the Acquisition relating to the
Deferred Mexico Business is consummated and (y) March 31, 2017.

 

6.

Intercompany Indebtedness disclosed under item 4 of schedule 10.04.

 

- 30 -



--------------------------------------------------------------------------------

SCHEDULE 10.06(viii)

Affiliate Transactions

In connection with the deferred closing of the Acquisition with respect to the
Deferred Mexico Business, the Lead Borrower has agreed to make certain loans to
the entities comprising the Deferred Mexico Business from time to time until the
earlier of (x) the date on which the portion of the Acquisition relating to the
Deferred Mexico Business is consummated and (y) March 31, 2017.

 

- 31 -



--------------------------------------------------------------------------------

SCHEDULE 13.03

Lender Addresses

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road NCC5, Floor 1

Newark, DE 19713

Telephone Number: 302-634-1903

Fax Number: 302-634-4250

Email: Dina.E.Scarfo@chase.com

Attn: Dina Scarfo, Account Manager

Bank of America, N.A.

Bank of America, N.A., acting through its Canada Branch

Bank of America Merrill Lynch International Limited

135 S. LaSalle Street, 9th floor

Mailcode: IL4-135-09-27

Chicago, IL 60603

Attn: ABPS for Veritiv

Wells Fargo Bank, National Association

Wells Fargo Capital Finance Corporation Canada

Wells Fargo Capital Finance (UK) Ltd

301 S. College St.

Charlotte, NC 28202

PNC Bank, National Association

2 N. Lake Avenue

Suite 440

Pasadena, CA 91101

ING Capital LLC

400 Galleria Parkway, Suite 1760

Atlanta, GA 30339

Deutsche Bank AG New York Branch

60 Wall Street

New York, NY 10005

Deutsche Bank AG, Canada Branch

199 Bay Street, Suite 4700

Commerce Court West, Box 263

Toronto, Ontario

M5L 1E9

Citibank, N.A.

390 Greenwich Street

New York, NY 10013

 

- 32 -



--------------------------------------------------------------------------------

Goldman Sachs Bank USA

6011 Connection Drive

Irving, TX 75039

Attn: Stacy Gaar

Morgan Stanley Senior Funding, Inc.

1300 Thames Street Wharf, 4th floor

Baltimore, MD 21231

Attn: Morgan Stanley Loan Servicing

Bank of Montreal

111 West Monroe, 20E

Chicago, IL 60603

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

HSBC Bank USA, N.A.

452 Fifth Avenue, 8th Floor

New York, NY 10018

 

- 33 -



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF NOTICE OF BORROWING

[Date]

JPMorgan Chase Bank, N.A., as Administrative Agent

(the “Administrative Agent”) for the Lenders

party to the Credit Agreement referred to below

[500 Stanton Christiana Road NCC5, Floor 1

Newark, DE 19713

Attention: Dina Scarfo]1

[c/o JPMorgan Chase Bank, N.A. Hong Kong Branch

One @ Changi City, 1 Changi Business Park Central 1 Floor 9

Singapore 486036

Attention: Loan Agency Services Asia]2

Ladies and Gentlemen:

The undersigned refers to the Revolving Credit Agreement, dated as of
November 30, 2016 (as amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Credit Agreement,” the terms defined
therein are used herein as therein defined), among Cortes NP Intermediate
Holding II Corporation, Cortes NP Acquisition Corporation, a Delaware
corporation, as the Lead Borrower thereunder, the other Applicable
Administrative Borrowers party thereto, each of the other Borrowers party
thereto, various Lenders, the Administrative Agent, and the other agents and
arrangers party thereto, and hereby gives you irrevocable notice pursuant to
Section 2.03 of the Credit Agreement that the undersigned hereby requests a
Borrowing under the Credit Agreement (the “Proposed Borrowing”) and sets forth
below the information relating to the Proposed Borrowing as required by
Section 2.03 of the Credit Agreement:

(a) The name of the Borrower for whose account the Proposed Borrowing is
requested is                     .

(b) The Business Day of the Proposed Borrowing is             ,             .3

 

 

1 

To be used for Notices of Borrowing under the U.S. Subfacility, the U.S. FILO
Subfacility, the Canadian Subfacility, the Canadian FILO Subfacility, the French
Subfacility, the German Subfacility and the European Subfacility.

2 

To be used for Notices of Borrowing under the Asian Subfacility.

3 

Shall be (i) in the case of a Borrowing of LIBO Rate Loans under the U.S.
Subfacility or U.S. FILO Subfacility, not later than 1:00 p.m., New York City
time, three Business Days before the date of the proposed Borrowing, (ii) in the
case of a Borrowing of CDOR Rate Loans under the Canadian Subfacility or
Canadian FILO Subfacility, not later than 1:00 p.m., Toronto time, four Business
Days before the date of the proposed Borrowing, (iii) in the case of a Borrowing
of BBSY Loans under the Asian Subfacility, not later than 1:00 p.m., Hong Kong
time, four Business Days before the date of the proposed Borrowing, (iv) in the
case of a Borrowing of SOR Loans under the Asian Subfacility, not later than
1:00 p.m., Singapore time, four Business Days before the date of the proposed
Borrowing, (v) in the case of a Borrowing of LIBO Rate Loans under any Foreign
Subfacility, not later than 11:00 a.m., New York City time, four Business Days
before the date of the proposed Borrowing, (vi) in the case of a Borrowing of
Base Rate Loans (other than Swingline Loans) under the U.S. Subfacility or the
U.S. FILO Subfacility, not later than 1:00 p.m., New York City time, on the
Business Day of the proposed Borrowing, (vii) in the case of a Borrowing of

 

A-1-1



--------------------------------------------------------------------------------

(c) The aggregate principal amount of the Proposed Borrowing is [$] [€]
[£]                    .

(d) The currency of the Borrowing is                     .4

(e) The Subfacility under which the Proposed Borrowing is to be made is the
[U.S. Subfacility] [U.S. FILO Subfacility] [Canadian Subfacility] [Canadian FILO
Subfacility] [French Subfacility] [German Subfacility] [Asian Subfacility]
[European Subfacility].

(f) The Revolving Loans to be made pursuant to the Proposed Borrowing shall be
initially maintained as [Base Rate Loans] [LIBO Rate Loans] [Canadian Prime Rate
Loans] [CDOR Rate Loans] [CNH HIBOR Loans] [HIBOR Loans] [SOR Loans] [BBSY
Loans].

(g) [The initial Interest Period for the Proposed Borrowing is [if Interest
Period is less than one month, describe Interest Period] [one month] [two
months] [three months] [six months] [twelve months]].5

(h) The location and number of the account to which funds shall be disbursed is
as follows: [                    ].

(i) As of the close of business on the Business Day prior to the date of this
notice, the amount of Eligible Cash is $[            ]. After adjusting for the
Proposed Borrowing amount, the remaining Global Availability is $[            ].

The undersigned hereby certifies that the conditions set forth in [Article 6
and, to the extent applicable, Article 7]6 [Article 7]7 of the Credit Agreement
are satisfied or waived as of the date hereof.

[Signature Page Follows]

 

 

HIBOR Loans under the Asian Subfacility, not later than 11:00 a.m., Hong Kong
time, four Business Days before the date of the proposed Borrowing, (viii) in
the case of a Borrowing of Canadian Prime Rate Loans under the Canadian
Subfacility or Canadian FILO Subfacility, not later than 11:00 a.m., Toronto
time, on the Business Day of the proposed Borrowing and (ix) in the case of a
Borrowing of CNH HIBOR Loans under the Asian Subfacility, not later than 1:00
p.m., Singapore time, four Business Days before the date of the proposed
Borrowing.

 

4 

The currency of the Borrowing shall be (i) with respect to any Subfacility, U.S.
Dollars or (ii) (a) with respect to the Canadian Subfacility or the Canadian
FILO Subfacility, Canadian Dollars, (b) with respect to the French Subfacility,
Euros, (c) with respect to the German Subfacility, Euros, (d) with respect to
the Asian Subfacility, Australian Dollars, Singapore Dollars, Hong Kong Dollars
or CNH and (e) with respect to the European Subfacility, Euros or Pounds
Sterling, in each case, together with each other currency that is approved in
accordance with Section 1.04 of the Credit Agreement.

5 

To be included for a Proposed Borrowing of LIBO Rate Loans, CDOR Rate Loans,
BBSY Loans, SOR Loans, CNH HIBOR Loans or HIBOR Loans.

6 

To be used for any Borrowing on the Closing Date.

7 

To be used for any Borrowing after the Closing Date.

 

A-1-2



--------------------------------------------------------------------------------

Very truly yours,

[CORTES NP ACQUISITION CORPORATION],8

as the Applicable Administrative Borrower

By:  

 

  Name:   Title:

 

 

8 

Notices of Borrowing may be executed and delivered by (i) with respect to each
Subfacility, Cortes NP Acquisition Corporation and (ii) (a) with respect to the
Asian Subfacility, the Hong Kong Parent Borrower, (b) with respect to the
Canadian Subfacility and the Canadian FILO Subfacility, the Canadian Parent
Borrower, (c) with respect to the European Subfacility, the Irish Parent
Borrower, (d) with respect to the French Subfacility, the French Parent
Borrower, and (e) with respect to the German Subfacility, the German Parent
Borrower.

 

A-1-3



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF NOTICE OF SWINGLINE BORROWING

[Date]

JPMorgan Chase Bank, N.A., as Administrative Agent

(the “Administrative Agent”) for the Lenders

party to the Credit Agreement referred to below

500 Stanton Christiana Road NCC5, Floor 1

Newark, DE 19713

Attention: Dina Scarfo

Ladies and Gentlemen:

The undersigned refers to the Revolving Credit Agreement, dated as of
November 30, 2016 (as amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Credit Agreement,” the terms defined
therein are used herein as therein defined), among Cortes NP Intermediate
Holding II Corporation, Cortes NP Acquisition Corporation, a Delaware
corporation, as the Lead Borrower thereunder, the other Applicable
Administrative Borrowers party thereto, each of the other Borrowers party
thereto, various Lenders, the Administrative Agent, and the other agents and
arrangers party thereto, and hereby gives you irrevocable notice pursuant to
Section 2.12 of the Credit Agreement that the undersigned hereby requests a
Swingline Borrowing under the Credit Agreement (the “Proposed Borrowing”) and
sets forth below the information relating to the Proposed Borrowing as required
by Section 2.12 of the Credit Agreement:

(a) The name of the U.S. Borrower for whose account the Proposed Borrowing is
requested is                     .

(b) The Business Day of the Proposed Borrowing is             ,             .1

(c) The aggregate principal amount of the Proposed Borrowing is
$                    .

(d) The location and number of the account to which funds shall be disbursed is
as follows: [                    ].

(e) As of the close of business on the Business Day prior to the date of this
notice, the amount of Eligible Cash is $[                ]. After adjusting for
the Proposed Borrowing amount, the remaining Global Availability is
$[                    ].

The undersigned hereby certifies that the conditions set forth in Article 7 of
the Credit Agreement are satisfied or waived as of the date hereof.

[Signature Page Follows]

 

 

1 

Shall be not later than 1:00 p.m., New York City time, on the Business Day of
the Proposed Borrowing.

 

A-2-1



--------------------------------------------------------------------------------

 

Very truly yours,

CORTES NP ACQUISITION CORPORATION,

as the Lead Borrower

By:  

 

  Name:   Title:

 

A-2-2



--------------------------------------------------------------------------------

EXHIBIT A-3

FORM OF NOTICE OF CONVERSION/CONTINUATION

[Date]

JPMorgan Chase Bank, N.A., as Administrative Agent

(the “Administrative Agent”) for the Lenders

party to the Credit Agreement referred to below

[500 Stanton Christiana Road NCC5, Floor 1

Newark, DE 19713

Attention: Dina Scarfo]1

[c/o JPMorgan Chase Bank, N.A. Hong Kong Branch

One @ Changi City, 1 Changi Business Park Central 1 Floor 9

Singapore 486036

Attention: Loan Agency Services Asia]2

Ladies and Gentlemen:

The undersigned refers to the Revolving Credit Agreement, dated as of
November 30, 2016 (as amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Credit Agreement,” the terms defined
therein are used herein as therein defined), among Cortes NP Intermediate
Holding II Corporation, Cortes NP Acquisition Corporation, a Delaware
corporation, as the Lead Borrower thereunder, the other Applicable
Administrative Borrowers party thereto, each of the other Borrowers party
thereto, various Lenders, the Administrative Agent, and the other agents and
arrangers party thereto, and hereby gives you irrevocable notice pursuant to
Section 2.08 of the Credit Agreement that the undersigned hereby requests to
[convert][continue] the Borrowing of Revolving Loans referred to below (the
“Proposed [Conversion][Continuation]”) and sets forth below the information
relating to such Proposed [Conversion][Continuation] as required by Section 2.08
of the Credit Agreement:

(i) The Proposed [Conversion][Continuation] relates to the Borrowing of
Revolving Loans in the principal amount of $             and currently
maintained as a Borrowing of [Base Rate Loans] [LIBO Rate Loans] [Canadian Prime
Rate Loans] [CDOR Rate Loans] [CNH HIBOR Loans] [HIBOR Loans] [SOR Loans] [BBSY
Loans] [with an Interest Period ending on                         , 20    ] (the
“Outstanding Borrowing”).

(ii) The currency of the Borrowing (both before and after giving effect to the
Proposed [Conversion][Continuation]) is [U.S. Dollars] [Canadian Dollars]
[Euros] [Australian Dollars] [Hong Kong Dollars] [Pounds Sterling] [CNH].3

(iii) The Business Day of the Proposed [Conversion][Continuation] is
                    .4

 

 

1 

To be used for Notices of Conversion/Continuation under the U.S. Subfacility,
the U.S. FILO Subfacility, the Canadian Subfacility, the Canadian FILO
Subfacility, the French Subfacility, the German Subfacility and the European
Subfacility.

2 

To be used for Notices of Conversion/Continuation under the Asian Subfacility.

3 

No Borrowing may be converted into or continued as a Borrowing denominated in a
different currency, but instead must be prepaid in the original currency of such
Borrowing and reborrowed in the other currency.

4 

Shall be (i) in the case of a conversion to, or continuation of, LIBO Rate Loans
under the U.S. Subfacility

 

A-3-1



--------------------------------------------------------------------------------

(iv) The Outstanding Borrowing shall be [continued as a Borrowing of [LIBO Rate
Loans] [CDOR Rate Loans] [CNH HIBOR Loans] [HIBOR Loans] [SOR Loans] [BBSY
Loans] [with an Interest Period ending on                        , 20    ]]
[converted into a Borrowing of [Base Rate Loans] [LIBO Rate Loans] [Canadian
Prime Rate Loans] [CDOR Rate Loans] [CNH HIBOR Loans] [HIBOR Loans] [SOR Loans]
[BBSY Loans] [with an Interest Period ending on                        ,
20    ]].5 6

[The undersigned hereby certifies that no Event of Default is in existence on
the date of the Proposed [Conversion][Continuation]].7

[Signature Page Follows]

 

 

or U.S. FILO Subfacility, not later than 1:00 p.m., New York City time, three
Business Days before the date of the proposed conversion or continuation,
(ii) in the case of a conversion to, or continuation of, CDOR Rate Loans under
the Canadian Subfacility or Canadian FILO Subfacility, not later than 1:00 p.m.,
Toronto time, four Business Days before the date of the proposed conversion or
continuation, (iii) in the case of a conversion to, or continuation of, BBSY
Loans under the Asian Subfacility, not later than 1:00 p.m., Hong Kong time,
four Business Days before the date of the proposed conversion or continuation,
(iv) in the case of a conversion to, or continuation of, SOR Rate Loans under
the Asian Subfacility, not later than 1:00 p.m., Singapore time, four Business
Days before the date of the proposed conversion or continuation, (v) in the case
of a conversion to, or continuation of, LIBO Rate Loans under any Foreign
Subfacility, not later than 11:00 a.m., New York City time, four Business Days
before the date of the proposed conversion or continuation, (vi) in the case of
a conversion to Base Rate Loans under the U.S. Subfacility or the U.S. FILO
Subfacility, not later than 1:00 p.m., New York City time, on the Business Day
of the proposed conversion, (vii) in the case of a conversion to, or
continuation of, HIBOR Loans under the Asian Subfacility, not later than 11:00
a.m., Hong Kong time, four Business Days before the date of the proposed
conversion or continuation, (viii) in the case of conversion to Canadian Prime
Rate Loans under the Canadian Subfacility or Canadian FILO Subfacility, not
later than 11:00 a.m., Toronto time, on the Business Day of the proposed
conversion and (ix) in the case of a Borrowing of CNH HIBOR Loans under the
Asian Subfacility, not later than 1:00 p.m., Singapore time, four Business Days
before the date of the proposed Borrowing.

 

5 

In the event that either (x) only a portion of the Outstanding Borrowing is to
be so converted or continued or (y) the Outstanding Borrowing is to be divided
into separate Borrowings with different Interest Periods, the Applicable
Administrative Borrower should make appropriate modifications to this clause to
reflect same.

6 

If any such Notice of Conversion/Continuation requests a Borrowing of LIBO Rate
Loans, CDOR Rate Loans, SOR Loans, BBSY Loans, CNH HIBOR Loans or HIBOR Loans
but does not specify an Interest Period, then the Applicable Administrative
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.

7 

In the case of a Proposed Conversion, insert this sentence only in the event
that the conversion is from a Base Rate Loan or Canadian Prime Rate Loan to a
LIBO Rate Loan or CDOR Rate Loan.

 

A-3-2



--------------------------------------------------------------------------------

Very truly yours,

[CORTES NP ACQUISITION CORPORATION],8

as the Applicable Administrative Borrower

By:  

 

  Name:   Title:

 

 

8 

Notices of Conversion/Continuation may be executed and delivered by (i) with
respect to each Subfacility, Cortes NP Acquisition Corporation and (ii) (a) with
respect to the Asian Subfacility, the Hong Kong Parent Borrower, (b) with
respect to the Canadian Subfacility and the Canadian FILO Subfacility, the
Canadian Parent Borrower, (c) with respect to the European Subfacility, the
Irish Parent Borrower, (d) with respect to the French Subfacility, the French
Parent Borrower, and (e) with respect to the German Subfacility, the German
Parent Borrower.

 

A-3-3



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF REVOLVING NOTE1

 

$                               New York, New York                           
    ,         

FOR VALUE RECEIVED, [Cortes NP Acquisition Corporation, a Delaware corporation
(the “Lead Borrower”)] [Cortes NP Canada ULC, a Nova Scotia unlimited liability
company (the “Canadian Parent Borrower”)], and each other borrower signatory
hereto (together with the [Lead Borrower] [Canadian Parent Borrower], the
“Revolving Borrowers”), hereby jointly and severally promise to pay to
[                        ] (the “Lender”), in lawful money of [the United States
of America] [Canada] in immediately available funds, at the Payment Office on
(or, to the extent required by the Credit Agreement, before) the Maturity Date
for [U.S. Revolving] [U.S. FILO] [Canadian Revolving] [Canadian FILO] Loans the
principal sum of                     [U.S.] [CANADIAN] DOLLARS
([$][C$]                    ) or, if less, the unpaid principal amount of all
[U.S. Revolving] [U.S. FILO] [Canadian Revolving] [Canadian FILO] Loans
represented by this Note made by the Lender pursuant to the Credit Agreement,
payable at such times and in such amounts as are specified in the Credit
Agreement.

The Revolving Borrowers also promise to pay interest on the unpaid principal
amount of each [U.S. Revolving] [U.S. FILO] [Canadian Revolving] [Canadian FILO]
Loan represented by this Note and made by the Lender in like money at the
Payment Office from the date hereof until payment in full of such [U.S.
Revolving] [U.S. FILO] [Canadian Revolving] [Canadian FILO] Loan at the rates
and at the times provided in Section 2.06 of the Credit Agreement.

This Note is one of the [U.S.] [U.S. FILO] [Canadian] [Canadian FILO] Revolving
Notes referred to in the Revolving Credit Agreement, dated as of November 30,
2016 (as amended, amended and restated, modified, supplemented, extended or
renewed from time to time, the “Credit Agreement,” the terms defined therein are
used herein as therein defined), among Cortes NP Intermediate Holding II
Corporation, the Lead Borrower, each of the other Borrowers, various Lenders,
the Administrative Agent, and the other agents and arrangers party thereto, and
is entitled to the benefits thereof and of the other Credit Documents. This Note
is secured by the Security Documents and is entitled to the benefits of the
Guaranty Agreement. As provided in the Credit Agreement, this Note is subject to
voluntary prepayment and mandatory repayment prior to the Maturity Date, in
whole or in part, and Revolving Loans may be converted from one Type into
another Type to the extent provided in the Credit Agreement. This Note may only
be transferred to the extent and in the manner set forth in the Credit
Agreement.

If an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

The Revolving Borrowers hereby waive presentment, demand, protest or notice of
any kind in connection with this Note.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

[Signature Page Follow]

 

 

1 

To be the form of each U.S. Revolving Note, U.S. FILO Revolving Note, Canadian
Revolving Note and Canadian FILO Revolving Note. Notes will not be available
under other Subfacilities.

 

B-1-1



--------------------------------------------------------------------------------

 

[CORTES NP ACQUISITION CORPORATION, as Lead Borrower] [CORTES NP CANADA ULC, as
Canadian Parent Borrower]

By:

 

 

 

Name:

 

Title:

[BORROWERS], each as a Borrower

By:

 

 

 

Name:

 

Title:

 

B-1-2



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF SWINGLINE NOTE

 

$                               New York, New York                           
    ,         

FOR VALUE RECEIVED, Cortes NP Acquisition Corporation, a Delaware corporation
(the “Lead Borrower”), and each other U.S. Borrower signatory hereto (together
with the Lead Borrower, the “Swingline Borrowers”), hereby jointly and severally
promise to pay to [                            ] (the “Lender”), in lawful money
of the United States of America in immediately available funds, at the Payment
Office on (or, to the extent required by the Credit Agreement, before) the
Maturity Date for Revolving Loans the principal sum of
                            DOLLARS ($                    ) or, if less, the
unpaid principal amount of all Swingline Loans represented by this Note and made
by the Lender pursuant to the Credit Agreement, payable at such times and in
such amounts as are specified in the Credit Agreement.

The Swingline Borrowers also promise to pay interest on the unpaid principal
amount of each Swingline Loan represented by this Note and made by the Lender in
like money at the Payment Office from the date hereof until payment in full of
such Swingline Loan, at the rates and at the times provided in Section 2.06 of
the Credit Agreement.

This Note is one of the Swingline Notes referred to in the Revolving Credit
Agreement, dated as of November 30, 2016 (as amended, amended and restated,
modified, supplemented, extended or renewed from time to time, the “Credit
Agreement,” the terms defined therein are used herein as therein defined), among
Cortes NP Intermediate Holding II Corporation, the Lead Borrower, each of the
other Borrowers, various Lenders, the Administrative Agent, and the other agents
and arrangers party thereto, and is entitled to the benefits thereof and of the
other Credit Documents. This Note is secured by the Security Documents and is
entitled to the benefits of the Guaranty Agreement. As provided in the Credit
Agreement, this Note is subject to voluntary prepayment and mandatory repayment
prior to the Maturity Date, in whole or in part. This Note may only be
transferred to the extent and in the manner set forth in the Credit Agreement.

If an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

The Swingline Borrowers hereby waive presentment, demand, protest or notice of
any kind in connection with this Note.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF
THE STATE OF NEW YORK.

[Signature Page Follow]

 

B-2-1



--------------------------------------------------------------------------------

 

CORTES NP ACQUISITION CORPORATION, as Lead Borrower By:  

 

  Name:   Title: [U.S. BORROWERS], each as a Borrower By:  

 

  Name:   Title:

 

B-2-2



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement, dated as of
November 30, 2016 (as amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Credit Agreement,” the terms defined
therein are used herein as therein defined), among Cortes NP Intermediate
Holding II Corporation, Cortes NP Acquisition Corporation (the “Lead Borrower”),
each of the other Borrowers, various Lenders, the Administrative Agent, and the
other agents and arrangers party thereto.

Pursuant to the provisions of Section 5.01(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Revolving Loan(s) (as well as any Revolving Note(s) evidencing such
Revolving Loan(s)) in respect of which it is providing this certificate, (ii) it
is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it
is not a ten percent shareholder of any of the Borrowers within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any of the Borrowers as described in Section 881(c)(3)(C)
of the Code and (v) the interest payments on the Revolving Loan(s) are not
effectively connected with its conduct of a U.S. trade or business.

The undersigned has furnished the Lead Borrower and the Administrative Agent
with a certificate of its non-U.S. person status on IRS Form W-8BEN (or
successor form) or IRS Form W-8BEN-E, as applicable. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, or if a lapse in time or change in circumstances renders
the information on this certificate obsolete, expired or inaccurate, the
undersigned shall promptly so inform the Lead Borrower and the Administrative
Agent in writing and deliver promptly to the Lead Borrower and the
Administrative Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so, and (2) the undersigned shall have
at all times furnished the Lead Borrower and the Administrative Agent with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or in either of the
two calendar years preceding such payments, and at such times as are reasonably
requested by the Lead Borrower or the Administrative Agent.

[Signature Page Follows]

 

C-1-1



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement, dated as of
November 30, 2016 (as amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Credit Agreement,” the terms defined
therein are used herein as therein defined), among Cortes NP Intermediate
Holding II Corporation, Cortes NP Acquisition Corporation (the “Lead Borrower”),
each of the other Borrowers, various Lenders, the Administrative Agent, and the
other agents and arrangers party thereto.

Pursuant to the provisions of Section 5.01(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of any of the Borrowers within the
meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to any of the Borrowers as described in Section 881(c)(3)(C)
of the Code and (v) the interest payments with respect to such participation are
not effectively connected with its conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN (or successor form) or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, or if a lapse
in time or change in circumstances renders the information on this certificate
obsolete, expired or inaccurate, the undersigned shall promptly so inform such
Lender in writing and deliver promptly to such Lender an updated certificate or
other appropriate documentation (including any new documentation reasonably
requested by such Lender) or promptly notify such Lender in writing of its
inability to do so, and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments, and at such
times as are reasonably requested by such Lender.

[Signature Page Follows]

 

C-2-1



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT]

By:

     

Name:

 

Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement, dated as of
November 30, 2016 (as amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Credit Agreement,” the terms defined
therein are used herein as therein defined), among Cortes NP Intermediate
Holding II Corporation, Cortes NP Acquisition Corporation (the “Lead Borrower”),
each of the other Borrowers, various Lenders, the Administrative Agent, and the
other agents and arrangers party thereto.

Pursuant to the provisions of Section 5.01(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of any of
the Borrowers within the meaning of Section 871(h)(3)(B) of the Code, (v) none
of its direct or indirect partners/members is a controlled foreign corporation
related to any of the Borrowers as described in Section 881(c)(3)(C) of the Code
and (vi) the interest payments with respect to such participation are not
effectively connected with the undersigned’s or its direct or indirect
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN (or successor form) or IRS Form W-8BEN-E, as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate, the undersigned
shall promptly so inform such Lender in writing and deliver promptly to such
Lender an updated certificate or other appropriate documentation (including any
new documentation reasonably requested by such Lender) or promptly notify such
Lender in writing of its inability to do so, and (2) the undersigned shall have
at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned or in either of the two calendar years preceding such
payments, and at such times as are reasonably requested by such Lender.

[Signature Page Follows]

 

C-3-1



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT]

By:

     

Name:

 

Title:

Date:                          , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT C-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Revolving Credit Agreement, dated as of
November 30, 2016 (as amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Credit Agreement,” the terms defined
therein are used herein as therein defined), among Cortes NP Intermediate
Holding II Corporation, Cortes NP Acquisition Corporation (the “Lead Borrower”),
each of the other Borrowers, various Lenders, the Administrative Agent, and the
other agents and arrangers party thereto.

Pursuant to the provisions of Section 5.01(c) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Revolving Loan(s) (as well as any Revolving Note(s) evidencing such Revolving
Loan(s)) in respect of which it is providing this certificate, (ii) its direct
or indirect partners/members are the sole beneficial owners of such Revolving
Loan(s) (as well as any Revolving Note(s) evidencing such Revolving Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement
or any other Credit Document, neither the undersigned nor any of its direct or
indirect partners/members is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members is a ten percent shareholder of any of the Borrowers
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to any of the Borrowers as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Lead Borrower and the Administrative Agent
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or successor form), (ii) IRS Form W-8BEN-E or (iii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN (or successor form) or IRS Form
W-8BEN-E, as applicable, from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, or if a
lapse in time or change in circumstances renders the information on this
certificate obsolete, expired or inaccurate, the undersigned shall promptly so
inform the Lead Borrower and the Administrative Agent in writing and deliver
promptly to the Lead Borrower and the Administrative Agent an updated
certificate or other appropriate documentation (including any new documentation
reasonably requested by the Lead Borrower or the Administrative Agent) or
promptly notify the Borrower and the Administrative Agent in writing of its
inability to do so, and (2) the undersigned shall have at all times furnished
the Lead Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments, and at such times as are reasonably requested by the
Lead Borrower or the Administrative Agent.

[Signature Page Follows]

 

C-4-1



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                     , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF NOTICE OF SECURED BANK PRODUCT PROVIDER

[Date]19

JPMorgan Chase Bank, N.A., as Administrative Agent

(the “Administrative Agent”) for the Lenders

party to the Credit Agreement referred to below

500 Stanton Christiana Road, Ops 2, 3rd Floor

Newark, DE 19713

Cortes NP Acquisition Corporation

Secured Bank Product Provider

Ladies and Gentlemen:

Reference is hereby made to the Revolving Credit Agreement, dated as of
November 30, 2016 (as amended, amended and restated, modified, supplemented,
extended or renewed from time to time, the “Credit Agreement,” the terms defined
therein are used herein as therein defined), among Cortes NP Intermediate
Holding II Corporation, the Lead Borrower, each of the other Borrowers, various
Lenders, the Administrative Agent, and the other agents and arrangers party
thereto.

In accordance with the definition of “Secured Bank Product Provider” as set
forth in the Credit Agreement, [             ], [an Affiliate of [            
],] a Lender under the Credit Agreement, hereby notifies the Administrative
Agent of the Bank Product[s] set forth on Schedule A hereto (describing [each]
such Bank Product and setting forth the maximum amount to be secured by the
Collateral and the methodology to be used in calculating such amount) and
agrees, in accordance with Section 12.12 of the Credit Agreement, that it is
bound by Section 12 of the Credit Agreement.

[Signature Pages Follow]

 

 

19

To be no later than the later of ten (10) days following (i) the Closing Date
and (ii) the creation of the Bank Product[s].

 

D-1



--------------------------------------------------------------------------------

 

Very truly yours, [            ] By:  

 

  Name:   Title:

 

 

[Signature Page to Notice of Secured Bank Product Provider]

D-2



--------------------------------------------------------------------------------

Schedule A

Bank Product[s]

[See attached]

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF OFFICER’S CERTIFICATE

ASSISTANT SECRETARY’S CERTIFICATE

OF

CORTES NP ACQUISITION CORPORATION

November 30, 2016

 

 

I, Shahram Haghighi, Assistant Secretary of Cortes NP Acquisition Corporation, a
Delaware corporation (the “Company”), do hereby certify, solely in my capacity
as an officer of the Company and not in my personal capacity, pursuant to
(i) the Term Loan Credit Agreement, dated as of the date hereof (the “Term Loan
Credit Agreement”), by and among Cortes NP Intermediate Holding II Corporation,
a Delaware corporation (“Holdings”), the Company, as borrower thereunder, the
lenders thereunder party thereto from time to time and JPMorgan Chase Bank,
N.A., as administrative agent, and (ii) the Revolving Credit Agreement, dated as
of the date hereof (the “Revolving Credit Agreement”), by and among Holdings,
the Company, as a borrower thereunder, the co-borrowers thereunder party
thereto, the lenders thereunder party thereto from time to time and JP Morgan
Chase Bank, N.A., as administrative agent, that:

1. I am the duly elected, qualified and acting Assistant Secretary of the
Company.    

2. Attached hereto as Exhibit A is a true, correct and complete copy of the
certificate of incorporation of the Company as in effect on the date hereof and
in effect at all times since the date such certificate was filed or last
amended, as applicable, as set forth in such Exhibit A (as so amended, if
applicable, the “Charter”). As of the date hereof, no action has been taken by
the Company for the purpose of effecting any further amendment to the Charter.

3. Attached hereto as Exhibit B is a true, correct and complete copy of the
bylaws of the Company as in effect on the date hereof and as in effect at all
times since the date such bylaws were adopted or last amended, as applicable, as
set forth in such Exhibit B (as so amended, if applicable, the “Governing
Document”). As of the date hereof, no action has been taken by the Company for
the purpose of effecting any further amendment to the Governing Document.

4. Attached hereto as Exhibit C is a true and correct excerpt of resolutions
adopted by the governing body of the Company, authorizing, among other things,
the execution and delivery of the Term Loan Credit Agreement, the other Credit
Documents (as defined in the Term Loan Credit Agreement) to which the Company is
a party, the Revolving Credit Agreement and the other Credit Documents (as
defined in the Revolving Credit Agreement) to which the Company is a party, and
the performance by the Company of its obligations thereunder (the
“Resolutions”). The Resolutions have not in any way been amended, supplemented,
modified, revoked or rescinded and remain in full force and effect as of the
date hereof.

 

E-1



--------------------------------------------------------------------------------

5. The persons whose names appear on Exhibit D hereto are duly elected,
qualified and acting officers of the Company, occupying the offices set forth
opposite their respective names, and the signatures set forth opposite their
respective names are the true and correct specimens of the genuine signatures of
such officers.

6. Attached hereto as Exhibit E is a certificate of good standing or status, as
applicable, of the Company, certified by the Secretary of State or other
appropriate governmental authority of the state of the Company’s formation, as
of the date given on such certification.

Willkie Farr & Gallagher LLP is entitled to rely on this certificate in
rendering an opinion on behalf of the Company pursuant to Section 6.03 of each
of the Term Loan Credit Agreement and the Revolving Credit Agreement.

[Signature page follows]

 

E-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his name as of the date
first set forth above.

 

Name:   Shahram Haghighi Title:   Assistant Secretary

I, Eva M. Kalawski, being the Vice President and Secretary of the Company, do
hereby certify that Shahram Haghighi is the duly elected and qualified Assistant
Secretary of the Company and the signature above is his true and genuine
signature.

 

Name:   Eva M. Kalawski Title:   Vice President and Secretary

 

E-3



--------------------------------------------------------------------------------

EXHIBIT A

Charter

[See attached.]

 

E-4



--------------------------------------------------------------------------------

EXHIBIT B

Governing Document

[See attached.]

 

E-5



--------------------------------------------------------------------------------

EXHIBIT C

Resolutions

[See attached.]

 

E-6



--------------------------------------------------------------------------------

EXHIBIT D

Incumbencies

 

NAME

  

TITLE

  

SIGNATURE

Mary Ann Sigler    President and Treasurer   

 

Eva M. Kalawski    Vice President and Secretary   

 

Shahram Haghighi    Assistant Secretary   

 

 

E-7



--------------------------------------------------------------------------------

EXHIBIT E

Good Standing Certificate

[See attached.]

 

E-8



--------------------------------------------------------------------------------

ASSISTANT SECRETARY’S CERTIFICATE

OF

CORTES NP INTERMEDIATE HOLDING II CORPORATION

November 30, 2016

 

 

I, Shahram Haghighi, Assistant Secretary of Cortes NP Intermediate Holding II
Corporation, a Delaware corporation (the “Company”), do hereby certify, solely
in my capacity as an officer of the Company and not in my personal capacity,
pursuant to (i) the Term Loan Credit Agreement, dated as of the date hereof (the
“Term Loan Credit Agreement”), by and among Cortes NP Acquisition Corporation, a
Delaware corporation (the “Borrower”), the Company, the lenders thereunder party
thereto from time to time and JPMorgan Chase Bank, N.A., as administrative
agent, and (ii) the Revolving Credit Agreement, dated as of the date hereof (the
“Revolving Credit Agreement”), by and among the Borrower, the Company, the other
borrowers thereunder party thereto, the lenders thereunder party thereto from
time to time and JP Morgan Chase Bank, N.A., as administrative agent, that:

1. I am the duly elected, qualified and acting Assistant Secretary of the
Company.    

2. Attached hereto as Exhibit A is a true, correct and complete copy of the
certificate of incorporation of the Company as in effect on the date hereof and
in effect at all times since the date such certificate was filed or last
amended, as applicable, as set forth in such Exhibit A (as so amended, if
applicable, the “Charter”). As of the date hereof, no action has been taken by
the Company for the purpose of effecting any further amendment to the Charter.

3. Attached hereto as Exhibit B is a true, correct and complete copy of the
bylaws of the Company as in effect on the date hereof and as in effect at all
times since the date such bylaws were adopted or last amended, as applicable, as
set forth in such Exhibit B (as so amended, if applicable, the “Governing
Document”). As of the date hereof, no action has been taken by the Company for
the purpose of effecting any further amendment to the Governing Document.

4. Attached hereto as Exhibit C is a true and correct excerpt of resolutions
adopted by the governing body of the Company, authorizing, among other things,
the execution and delivery of the Term Loan Credit Agreement, the other Credit
Documents (as defined in the Term Loan Credit Agreement) to which the Company is
a party, the Revolving Credit Agreement and the other Credit Documents (as
defined in the Revolving Credit Agreement) to which the Company is a party, and
the performance by the Company of its obligations thereunder (the
“Resolutions”). The Resolutions have not in any way been amended, supplemented,
modified, revoked or rescinded and remain in full force and effect as of the
date hereof.

 

E-9



--------------------------------------------------------------------------------

5. The persons whose names appear on Exhibit D hereto are duly elected,
qualified and acting officers of the Company, occupying the offices set forth
opposite their respective names, and the signatures set forth opposite their
respective names are the true and correct specimens of the genuine signatures of
such officers.

6. Attached hereto as Exhibit E is a certificate of good standing or status, as
applicable, of the Company, certified by the Secretary of State or other
appropriate governmental authority of the state of the Company’s formation, as
of the date given on such certification.

Willkie Farr & Gallagher LLP is entitled to rely on this certificate in
rendering an opinion on behalf of the Company pursuant to Section 6.03 of each
of the Term Loan Credit Agreement and the Revolving Credit Agreement.

[Signature page follows]

 

E-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his name as of the date
first set forth above.

 

Name:   Shahram Haghighi Title:   Assistant Secretary

I, Eva M. Kalawski, being the Vice President and Secretary of the Company, do
hereby certify that Shahram Haghighi is the duly elected and qualified Assistant
Secretary of the Company and the signature above is his true and genuine
signature.

 

Name:   Eva M. Kalawski Title:   Vice President and Secretary

 

E-11



--------------------------------------------------------------------------------

EXHIBIT A

Charter

[See attached.]

 

E-12



--------------------------------------------------------------------------------

EXHIBIT B

Governing Document

[See attached.]

 

E-13



--------------------------------------------------------------------------------

EXHIBIT C

Resolutions

[See attached.]

 

E-14



--------------------------------------------------------------------------------

EXHIBIT D

Incumbencies

 

NAME

  

TITLE

  

SIGNATURE

Mary Ann Sigler    President and Treasurer   

 

Eva M. Kalawski    Vice President and Secretary   

 

Shahram Haghighi    Assistant Secretary   

 

 

E-15



--------------------------------------------------------------------------------

EXHIBIT E

Good Standing Certificate

[See attached.]

 

E-16



--------------------------------------------------------------------------------

ASSISTANT OMNIBUS SECRETARY’S CERTIFICATE

OF

THE COMPANIES SET FORTH ON SCHEDULE I HERETO

November 30th, 2016

 

 

I, Shahram Haghighi, the Assistant Secretary (or, in the case of any Company
that is a partnership, an officer of such Company’s general partner) of each of
the Companies listed on Schedule I hereto (each, a “Company” and, collectively,
the “Companies”), do hereby certify, solely in my capacity as an officer of each
Company and not in my personal capacity, pursuant to (i) the Term Loan Credit
Agreement, dated as of the date hereof (the “Term Loan Credit Agreement”), by
and among Cortes NP Acquisition Corporation, a Delaware corporation (the
“Borrower”), Cortes NP Intermediate Holding II Corporation, a Delaware
corporation (“Holdings”), the lenders thereunder party thereto from time to time
and JPMorgan Chase Bank, N.A., as administrative agent, and (ii) the Revolving
Credit Agreement, dated as of the date hereof (the “Revolving Credit
Agreement”), by and among the Borrower, Holdings, each Company, as a co-borrower
thereunder, the lenders thereunder party thereto from time to time and JP Morgan
Chase Bank, N.A., as administrative agent, that:

1. I am the duly elected, qualified and acting Assistant Secretary of each
Company (or, in the case of any Company that is a partnership, an officer of
such Company’s general partner).

2. Attached hereto as Exhibit A is a true, correct and complete copy of (x) the
respective certificate of incorporation or other applicable charter document of
each Company as in effect immediately prior to the Closing Date (the
“Pre-Closing Charters”) and (y) the respective amendment to the Pre-Closing
Charters as adopted by the governing body of each Company (or, in the case of
any Company that is a partnership, an officer of such Company’s general
partner), which will be filed with the Secretary of State or other appropriate
governmental authority of the state of such Company’s formation (the “Charter
Amendment”; the Pre-Closing Charters, as amended by the Charter Amendment, the
“Charters”)). Other than the amendment thereof pursuant to the Charter
Amendment, the Pre-Closing Charter has not been amended, restated or modified
since the last such amendment, restatement or modification (if any) included in
the Pre-Closing Charter.

3. Attached hereto as Exhibit B is a true, correct and complete copy of the
respective bylaws or other applicable governing document of each Company as in
effect on the date hereof and as in effect at all times since the date such
bylaws or other applicable governing document were adopted or last amended, as
applicable, as set forth in such Exhibit B (as so amended, if applicable, the
“Governing Documents”). As of the date hereof, no action has been taken by any
Company for the purpose of effecting any further amendment to its Governing
Document.

 

E-17



--------------------------------------------------------------------------------

4. Attached hereto as Exhibit C is a true and correct excerpt of the respective
resolutions adopted by the governing body of each Company (or, in the case of
any Company that is a partnership, an officer of such Company’s general
partner), authorizing, among other things, the execution and delivery of each
Credit Document (as defined in the Term Loan Credit Agreement) to which such
Company is a party, the Revolving Credit Agreement and the other Credit
Documents (as defined in the Revolving Credit Agreement) to which such Company
is a party, and the performance by such Company of its obligations thereunder
(the “Resolutions”). The Resolutions have not in any way been amended,
supplemented, modified, revoked or rescinded and remain in full force and effect
as of the date hereof.

5. The persons whose names appear on Exhibit D hereto are duly elected,
qualified and acting officers of each Company (or, in the case of any Company
that is a partnership, an officer of such Company’s general partner), occupying
the offices set forth opposite their respective names, and the signatures set
forth opposite their respective names are the true and correct specimens of the
genuine signatures of such officers.

6. Attached hereto as Exhibit E is a certificate of good standing or status, as
applicable, of each Company, certified by the Secretary of State or other
appropriate governmental authority of the state of such Company’s formation, as
of the date given on such certification.

Counsel listed on Schedule II hereto are entitled to rely on this certificate in
rendering an opinion pursuant to Section 6.03 of each of the Term Loan Credit
Agreement and the Revolving Credit Agreement.

[Signature page follows]

 

E-18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereunto set his name as of the date
first set forth above.

 

Name:   Shahram Haghighi Title:   Assistant Secretary

I, Eva M. Kalawski, being the Vice President and Secretary of each Company, do
hereby certify, solely in my capacity as an officer of each Company and not in
my individual capacity, that Shahram Haghighi is the duly elected and qualified
Assistant Secretary of each Company (or, in the case of any Company that is a
partnership, an officer of such Company’s general partner) and the signature
above is his true and genuine signature.

 

Name:   Eva M. Kalawski Title:   Vice President and Secretary

 

E-19



--------------------------------------------------------------------------------

Schedule 1

Companies

Alber Corp., a Florida corporation.

ASCO Power GP, LLC, a Delaware limited liability company.

ASCO Power Technologies, L.P., a Delaware limited partnership.

ASCO Services, Inc., a New Jersey corporation.

Avocent Corporation, a Delaware corporation.

Avocent Fremont, LLC, a California limited liability company.

Avocent Huntsville, LLC, an Alabama limited liability company.

Avocent Redmond Corp., a Washington limited liability corporation.

Avocent Texas Corp., a Texas corporation.

Electrical Reliability Services, Inc., a California corporation.

Emerson Network Power Solutions, Inc., a Delaware corporation.

Emerson Network Power, Energy Systems, North America, Inc., a Delaware
corporation.

Emerson Network Power, Liebert Services, Inc., a Delaware corporation.

Great River Holding LLC, a Delaware limited liability company.

High Voltage Maintenance Corporation, an Ohio corporation.

Liebert Corporation, an Ohio corporation.

Liebert Field Services, Inc., a Delaware corporation.

Liebert North America, Inc., a Delaware corporation.

Liebert Property, Holdings L.L.C., a Delaware limited liability company.

Northern Technologies, Inc., an Idaho corporation.

U P Systems, Incorporated, a Delaware corporation.

Vertiv Co., a Delaware corporation.

 

E-20



--------------------------------------------------------------------------------

Schedule II

Counsel

Willkie Farr & Gallagher LLP

Taft Stettinius & Hollister LLP

Waller Lansden Dortch & Davis, LLP

Morgan Lewis & Bockius LLP

Stoel Rives LLP

 

E-21



--------------------------------------------------------------------------------

EXHIBIT A

Charters

[See attached.]

 

E-22



--------------------------------------------------------------------------------

EXHIBIT B

Governing Documents

[See attached.]

 

E-23



--------------------------------------------------------------------------------

EXHIBIT C

Resolutions

[See attached.]

 

E-24



--------------------------------------------------------------------------------

EXHIBIT D

Incumbencies

 

NAME

  

TITLE

  

SIGNATURE

[•]    [•]   

 

[•]    [•]   

 

[•]    [•]   

 

 

E-25



--------------------------------------------------------------------------------

EXHIBIT E

Good Standing Certificates

[See attached.]

 

E-26



--------------------------------------------------------------------------------

EXHIBIT F

[Reserved]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

[Reserved]

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

[Reserved]

 

H-1



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF SOLVENCY CERTIFICATE

SOLVENCY CERTIFICATE

November 30, 2016

This Solvency Certificate (this “Certificate”) is delivered pursuant to Section
(i) 6.12 of the Term Loan Credit Agreement dated as of the date hereof (as
amended, amended and restated, modified, supplemented, extended or renewed from
time to time, the “Term Loan Credit Agreement”), by and among Cortes NP
Acquisition Corporation (the “Borrower”), Cortes NP Intermediate Holding II
Corporation (“Holdings”), the lenders party thereto from time to time and
JPMorgan Chase Bank, N.A., as administrative agent and (ii) Section 6A.12 of the
Revolving Credit Agreement, dated as of the date hereof (as amended, amended and
restated, modified, supplemented, extended or renewed from time to time, the
“Revolving Credit Agreement” and, together with the Term Loan Credit Agreement,
the “Credit Agreements”), by and among the Borrower, Holdings, each of the
subsidiaries of the Borrower party thereto, the lenders party thereto from time
to time and JPMorgan Chase Bank, N.A., as administrative agent. Capitalized
terms used herein and not otherwise defined shall have the respective meanings
ascribed to such terms in the applicable Credit Agreement.

I hereby certify on behalf of the Borrower solely in my capacity as an officer
of the Borrower and not in my individual capacity as follows:

1. I am the duly qualified and acting Vice President and Treasurer of the
Borrower and in such capacity am a senior financial officer with responsibility
for the management of the financial affairs of the Borrower and the preparation
of consolidated financial statements of the Borrower. In connection with the
following certifications, I have reviewed the financial statements of the
Borrower and its subsidiaries and the business, financial conditions, assets and
liabilities of the Borrower and its subsidiaries.

2. I have carefully reviewed the contents of this Certificate and have made such
investigations and inquiries as I have deemed to be reasonably necessary and
prudent, and have carefully reviewed the Credit Agreements and the other Credit
Documents referred to therein (collectively, the “Transaction Documents”) and
such other documents as I have deemed relevant.

3. The projections which underlie and form the basis for the certifications made
in this Certificate were made in good faith based on assumptions believed to be
reasonable at the time made and continue to be believed to be reasonable as of
the date hereof.

4. As of the date hereof, before and after giving effect to the transactions
contemplated by the Transaction Documents and the loans made under the Credit
Agreements it is my opinion that:

a. the fair value of the assets of the Borrower and its subsidiaries, on a
consolidated basis, is greater as of the date hereof than the total amount of
liabilities, including contingent liabilities, of the Borrower and its
subsidiaries, on a consolidated basis (it being understood that the amount of
contingent liabilities at any time shall be computed as the amount that, in
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured
liability);

b. the present fair salable value of the assets of the Borrower and its
subsidiaries, on a consolidated basis, is greater as of the date hereof than the
total amount of liabilities, including contingent liabilities, of the Borrower
and its subsidiaries, on a consolidated basis (it being understood that the
amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability);

 

I-2



--------------------------------------------------------------------------------

c. the Borrower and its subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities (including, without limitation, contingent and
subordinated liabilities) as they become absolute and mature in the ordinary
course of business on their respective stated maturities and are otherwise
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances; and

d. the Borrower and its subsidiaries have, and will have adequate capital with
which to conduct the business they are presently conducting and reasonably
anticipate conducting.

5. The Borrower and its subsidiaries, on a consolidated basis, do not intend to,
nor do they believe that they will, incur debts or liabilities that would be
beyond their ability to pay such debts as they mature.

[Signature Page Follows]

 

I-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned officer has duly executed this Certificate
as of the date first written above.

 

CORTES NP ACQUISITION CORPORATION By:  

 

  Name: Mary Ann Sigler   Title: Vice President and Treasurer

 

I-4



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF COMPLIANCE CERTIFICATE

[Date]

This Compliance Certificate is delivered to you pursuant to Section 9.01(e) of
the Revolving Credit Agreement, dated as of November 30, 2016 (as amended,
amended and restated, modified, supplemented, extended or renewed from time to
time, the “Credit Agreement,” the terms defined therein are used herein as
therein defined), among Cortes NP Intermediate Holding II Corporation, Cortes NP
Acquisition Corporation (the “Lead Borrower”), each of the other Borrowers,
various Lenders, the Administrative Agent, and the other agents and arrangers
party thereto.

1. I am a duly elected, qualified and acting Responsible Officer of the Lead
Borrower.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate. I am providing this Compliance Certificate solely in my capacity as
a Responsible Officer of the Lead Borrower and not in my individual capacity.

3. I have reviewed the terms of the Credit Agreement and the other Credit
Documents and have made or caused to be made under my supervision a review in
reasonable detail of the transactions and condition of the Lead Borrower and its
Restricted Subsidiaries during the accounting period covered by the financial
statements attached hereto as ANNEX 1 (the “Financial Statements”). Such review
did not disclose the existence during or at the end of the accounting period
covered by the Financial Statements, and I have no knowledge of the existence,
as of the date of this Compliance Certificate, of any condition or event which
constitutes a Default or an Event of Default[, except as set forth below and
described in detail, the nature and extent thereof and what actions, if any, the
Lead Borrower has taken and proposes to take with respect thereto].

4. Solely to the extent (x) the Lead Borrower is then subject to Section 10.11
of the Credit Agreement or (y) Global Availability is otherwise less than 15% of
the Aggregate Commitments, attached hereto as ANNEX 2 is the reasonably detailed
calculation with respect to the Consolidated Fixed Charge Coverage Ratio.

5. Attached hereto as ANNEX 3 is the information required by Section 9.01(e)(ii)
of the Credit Agreement as of the date of this Compliance Certificate.

[Signature Page Follows]

 

J-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first set forth above.

 

CORTES NP ACQUISITION CORPORATION,

as Lead Borrower

By:  

 

  Name:   Title:

 

J-2



--------------------------------------------------------------------------------

Exhibit J

ANNEX 1

Financial Statements

 

1-J-1



--------------------------------------------------------------------------------

Exhibit J

ANNEX 2

Consolidated Fixed Charge Coverage Ratio

 

2-J-1



--------------------------------------------------------------------------------

Exhibit J

ANNEX 3

It is hereby certified that there have been no changes to Schedules 1(a), 2(b),
10, 11(a), 11(b), 11(c), 12 and 13 of the Perfection Certificate, in each case
since the Closing Date or, if later, since the date of the most recent
Compliance Certificate delivered pursuant to Section 9.01(e) of the Credit
Agreement[,except as set forth below]:1

 

[                         

                         

                         ]2

 

 

1 

Note that the U.S. Security Agreement requires each Grantor, on or prior to the
next Quarterly Update Date (capitalized terms used in this footnote shall have
the meanings ascribed to them in the U.S. Security Agreement) to deliver and
notify, as applicable, the U.S. Collateral Agent of (i) stock, shares,
partnership interests, limited liability company membership interests or other
Equity Interests of (x) any Subsidiary of Holdings or (y) any other acquired
Person, in each case, that constitute a Certificated Security and, in the case
of clause (y), to the extent the aggregate fair market value of the equity
investment exceeds $9,000,000, (ii) Instruments (other than checks received and
collected in the ordinary course of business) constituting Collateral with a
face value in excess of $9,000,000, (iii) Commercial Tort Claims in excess of
$30,000,000, (iv) Chattel Paper with a value in excess of $9,000,000, (iv) any
party that is infringing, diluting (in the case of a Mark) or otherwise
violating any of a Grantor’s rights in any Mark, Patent or Copyright in any
manner that would reasonably be expected to have a Material Adverse Effect;
(v) Mark registration as a result of any of any application pending before the
PTO (in which case the Grantor shall deliver to the U.S. Collateral Agent an
updated Schedule 11(a) of the Perfection Certificate), (vi) acquisition or
issuance of a United States Patent, registration of a Copyright, or acquisition
of a registered Copyright, or the filing an application for a United States
Patent or Copyright (in which case the relevant Grantors shall deliver to the
U.S. Collateral Agent an updated schedule 11 of the Perfection Certificate).
Quarterly Update Dates generally fall on the later of the date of required
delivery of the Compliance Certificate and thirty (30) days after the relevant
acquisition or occurrence.

2 

Include a list in reasonable detail of such changes (but, in each case, only to
the extent that such changes are required to be reported to the applicable
Collateral Agent pursuant to the terms of such Security Documents).

 

3-J-1



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of the
[Assignors][Assignees]3 hereunder are several and not joint.]4 Capitalized terms
used but not defined herein shall have the meanings given to them in the Credit
Agreement identified below (as amended, restated, amended and restated,
supplemented and/or modified from time to time, the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by [the][each] Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto (the “Standard Terms
and Conditions”) are hereby agreed to and incorporated herein by reference and
made a part of this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to the [Assignee][respective Assignees], and [the][each] Assignee hereby
irrevocably purchases and assumes from the [Assignor][ respective Assignors],
subject to and in accordance with the Standard Terms and Conditions and the
Credit Agreement, as of the Effective Date inserted by the Administrative Agent
as contemplated below (i) all of the [Assignor’s][respective Assignors’] rights
and obligations in [its capacity as a Lender][their respective capacities as
Lenders] under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to the amount and percentage
interest identified below of all of such outstanding rights and obligations of
the [Assignor][respective Assignors] as further detailed below (including
without limitation any guarantees), and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the [Assignor (in its capacity as a Lender)][ respective Assignors (in
their respective capacities as Lenders)] against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”). Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.

Assignor[s]:                                                  

 

                                                                              

Assignor is [not] a Defaulting Lender

 

2.

Assignee[s]:                                                  

 

 

1 

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 

Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

K-1



--------------------------------------------------------------------------------

 

[for each Assignee, indicate if an Affiliate or an Approved Fund of [identify
Lender]]

 

3.    Lead Borrower:      Cortes NP Acquisition Corporation 4.   
Administrative Agent:      JPMorgan Chase Bank, N.A., as the administrative
agent under the Credit Agreement. 5.    Credit Agreement:      The $400,000,000
Revolving Credit Agreement dated as of November 30, 2016 among Cortes NP
Intermediate Holding II Corporation, Cortes NP Acquisition Corporation, each of
the other Borrowers party thereto, the Lenders party thereto, JPMorgan Chase
Bank, N.A., as Administrative Agent, and the other agents party thereto 6.   
Assigned Interest[s]:     

 

Assignor[s]5

   Assignee[s]6      Class/
Subfacility
Assigned      Amount of
Commitment/
Revolving
Loans for all
Lenders7      Amount of
Commitment/
Revolving
Loans Assigned8      Percentage
Assigned of
Commitment/
Revolving Loans8      CUSIP
Number      Class/
Subfacility      Aggregate      Class/
Subfacility      Aggregate      Class/
Subfacility      Aggregate            $        $        $        $          %  
     %               $        $        $        $          %        %           
   $        $        $        $          %        %     

 

[7.

Trade Date:                                                  ]9

[8.    The Assignee is [not] incorporated, domiciled, established or acting
through an office in a Non-Cooperative Jurisdiction.]10

[Page break]

 

 

5

List each Assignor, as appropriate.

6 

List each Assignee, as appropriate.

7 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

8 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9 

To be completed if the Assignor(s) and the Assignee(s) intend that the minimum
assignment amount is to be determined as of the Trade Date.

10 

To be included in the case of any assignment to a Lender providing the French
Revolving Loans.

 

K-2



--------------------------------------------------------------------------------

Effective Date:                             , 20         [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR[S]11 [NAME OF ASSIGNOR] By:  

 

  Title: [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE[S]12 [NAME OF ASSIGNEE] By:  

 

  Title: [NAME OF ASSIGNEE] By:  

 

  Title:

 

 

11 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

12 

Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

K-3



--------------------------------------------------------------------------------

Consented to and Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Title:

[                ],

        as Issuing Bank

By:  

 

  Title:

[                ],

        as Swingline Lender

By:  

 

  Title:

[Consented to:13

 

CORTES NP ACQUISITION CORPORATION By:  

 

  Title: ]

 

 

13 

To be added only if the consent of the Lead Borrower is required by the Credit
Agreement.

 

K-4



--------------------------------------------------------------------------------

ANNEX 1

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Credit Document, or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an Eligible Transferee (subject to such
consents, if any, as may be required under Section 13.04(b)(i) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement and the Lender Loss Sharing Agreement, in
each case as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 9.01(b) thereof, as applicable, and such other documents and information
as it deems appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, (vii) attached to the Assignment and Assumption
is any documentation required to be delivered by it pursuant to the terms of the
Credit Agreement, in each case duly completed and executed by [the][such]
Assignee; (viii) it is not a Disqualified Lender and (ix) it is a French
Authorized Lender in the case of an assignment of French Revolving Commitments
or French Revolving Loans, a French Authorized Issuing Bank in the case of an
assignment of LC Exposure with respect to any Letter of Credit issued for the
account of or benefit of any French Subsidiary, and an Irish Authorized LC
Issuer in the case of an assignment of LC Exposure with respect to any Letter of
Credit issued for the account or benefit of any Irish Subsidiary; and (b) agrees
that (i) it will, independently and without reliance on the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Documents, and
(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

 

K-5



--------------------------------------------------------------------------------

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

K-6



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF INTERCREDITOR AGREEMENT

[To be provided under separate cover]

 

L-1